Exhibit 10.1

 

Execution Version

 

 

CREDIT AGREEMENT

 

dated as of August 17, 2015

 

among

 

AMAG PHARMACEUTICALS, INC.,
as the Borrower,

 

THE LENDERS FROM TIME TO TIME PARTY HERETO,

 

JEFFERIES FINANCE LLC,
as Administrative Agent and Collateral Agent,

 

and

 

JEFFERIES FINANCE LLC and BARCLAYS BANK PLC
as Joint Lead Arrangers and Joint Bookrunners

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

ARTICLE I

DEFINITIONS AND ACCOUNTING TERMS

 

 

 

Section 1.01

Defined Terms

1

 

 

 

Section 1.02

Other Interpretative Provisions

51

 

 

 

Section 1.03

Accounting Terms and Determinations

52

 

 

 

Section 1.04

Rounding

52

 

 

 

Section 1.05

Times of Day

53

 

 

 

Section 1.06

Classes and Types of Borrowings

53

 

 

 

Section 1.07

Foreign Currency Calculations

53

 

 

 

ARTICLE II

THE CREDIT FACILITIES

 

 

 

Section 2.01

The Initial Term Loans

53

 

 

 

Section 2.02

Notice of Borrowings

53

 

 

 

Section 2.03

Funding of Loans

54

 

 

 

Section 2.04

Evidence of Loans

55

 

 

 

Section 2.05

[Reserved]

55

 

 

 

Section 2.06

Interest

55

 

 

 

Section 2.07

Extension and Conversion

56

 

 

 

Section 2.08

Amortization and Maturity of Loans

57

 

 

 

Section 2.09

Prepayments

58

 

 

 

Section 2.10

Termination of Commitments

67

 

 

 

Section 2.11

Fees

67

 

 

 

Section 2.12

Pro Rata Treatment

67

 

 

 

Section 2.13

Sharing of Payments by Lenders

68

 

 

 

Section 2.14

Payments Generally; Administrative Agent’s Clawback

68

 

 

 

Section 2.15

Increase in Commitments

69

 

 

 

Section 2.16

Extensions of Term Loans

72

 

 

 

Section 2.17

Refinancing Amendments

73

 

 

 

Section 2.18

Defaulting Lenders

74

 

 

 

ARTICLE III

TAXES, YIELD PROTECTION AND ILLEGALITY

 

 

 

Section 3.01

Taxes

75

 

 

 

Section 3.02

Illegality

78

 

 

 

Section 3.03

Inability To Determine Rates

78

 

i

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

 

Page

 

 

 

Section 3.04

Increased Costs and Reduced Return; Capital Adequacy

79

 

 

 

Section 3.05

Compensation for Losses

80

 

 

 

Section 3.06

Base Rate Loans Substituted for Affected Eurodollar Loans

81

 

 

 

Section 3.07

Mitigation Obligations; Replacement of Lenders

81

 

 

 

Section 3.08

Survival

81

 

 

 

ARTICLE IV

CONDITIONS PRECEDENT TO BORROWINGS

 

 

 

Section 4.01

Conditions to the Initial Borrowing

81

 

 

 

Section 4.02

Conditions to All Borrowings

85

 

 

 

ARTICLE V

REPRESENTATIONS AND WARRANTIES

 

 

 

Section 5.01

Existence, Qualification and Power

86

 

 

 

Section 5.02

Authorization; No Contravention

86

 

 

 

Section 5.03

Governmental Authorization; Other Consents

86

 

 

 

Section 5.04

Binding Effect

87

 

 

 

Section 5.05

Financial Condition; No Material Adverse Effect

87

 

 

 

Section 5.06

Litigation

88

 

 

 

Section 5.07

Ownership of Property, Liens

88

 

 

 

Section 5.08

Environmental Matters

88

 

 

 

Section 5.09

Insurance

89

 

 

 

Section 5.10

Taxes

89

 

 

 

Section 5.11

ERISA; Employee Benefit Arrangements

90

 

 

 

Section 5.12

Subsidiaries; Equity Interests

90

 

 

 

Section 5.13

Margin Regulations; Investment Company Act

90

 

 

 

Section 5.14

Disclosure

91

 

 

 

Section 5.15

Compliance with Law

91

 

 

 

Section 5.16

Intellectual Property

93

 

 

 

Section 5.17

Use of Proceeds

93

 

 

 

Section 5.18

Solvency

93

 

 

 

Section 5.19

Collateral Documents

93

 

 

 

Section 5.20

Subordination of Junior Financing

94

 

 

 

Section 5.21

Labor Matters

94

 

 

 

Section 5.22

Anti-Terrorism Law; Foreign Corrupt Practices Act

94

 

 

 

Section 5.23

Acquisition Documents

95

 

ii

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

 

Page

 

 

 

ARTICLE VI

AFFIRMATIVE COVENANTS

 

 

 

Section 6.01

Financial Statements

95

 

 

 

Section 6.02

Certificates; Other Information

97

 

 

 

Section 6.03

Notices

98

 

 

 

Section 6.04

Payment of Taxes and Related Items

98

 

 

 

Section 6.05

Preservation of Existence, etc.

98

 

 

 

Section 6.06

Maintenance of Properties

99

 

 

 

Section 6.07

Maintenance of Insurance

99

 

 

 

Section 6.08

Compliance with Laws

99

 

 

 

Section 6.09

Books and Records

100

 

 

 

Section 6.10

Inspection Rights

100

 

 

 

Section 6.11

Use of Proceeds

100

 

 

 

Section 6.12

Additional Loan Parties; Additional Security

100

 

 

 

Section 6.13

Further Assurances

102

 

 

 

Section 6.14

Lenders Conference Calls

102

 

 

 

Section 6.15

Maintenance of Ratings

103

 

 

 

Section 6.16

Designation of Subsidiaries

103

 

 

 

Section 6.17

Post Closing Matters

103

 

 

 

ARTICLE VII

NEGATIVE COVENANTS

 

 

 

Section 7.01

Limitation on Indebtedness

103

 

 

 

Section 7.02

Restriction on Liens

106

 

 

 

Section 7.03

Nature of Business

109

 

 

 

Section 7.04

Consolidation, Merger and Dissolution

109

 

 

 

Section 7.05

Asset Dispositions

111

 

 

 

Section 7.06

Investments

113

 

 

 

Section 7.07

Restricted Payments, etc.

116

 

 

 

Section 7.08

Amendments of Certain Agreements; Prepayments of Indebtedness, etc.

118

 

 

 

Section 7.09

Transactions with Affiliates

118

 

 

 

Section 7.10

Fiscal Year and Accounting Changes; Organization and Other Documents

120

 

 

 

Section 7.11

Restrictions with Respect to Intercorporate Transfers

120

 

 

 

Section 7.12

Sale and Leaseback Transactions

121

 

 

 

Section 7.13

[Reserved]

121

 

iii

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

 

Page

 

 

 

Section 7.14

Additional Negative Pledges

121

 

 

 

Section 7.15

[Reserved]

121

 

 

 

Section 7.16

Anti-Terrorism Law: Anti-Money Laundering

121

 

 

 

Section 7.17

Embargoed Person

122

 

 

 

Section 7.18

Limitation on Issuance of Disqualified Capital Stock

122

 

 

 

ARTICLE VIII

DEFAULTS

 

 

 

Section 8.01

Events of Default

122

 

 

 

Section 8.02

Acceleration; Remedies

124

 

 

 

Section 8.03

[Reserved]

125

 

 

 

Section 8.04

Allocation of Payments After Event of Default

125

 

 

 

ARTICLE IX

AGENCY PROVISIONS

 

 

 

Section 9.01

Appointment

126

 

 

 

Section 9.02

Agent in Its Individual Capacity

127

 

 

 

Section 9.03

Exculpatory Provisions

127

 

 

 

Section 9.04

Reliance by Agents

128

 

 

 

Section 9.05

Delegation of Duties

128

 

 

 

Section 9.06

Successor Agent

128

 

 

 

Section 9.07

Non-Reliance on Agents and Other Lenders

129

 

 

 

Section 9.08

Name Agents

129

 

 

 

Section 9.09

Indemnification

129

 

 

 

Section 9.10

Withholding Taxes

130

 

 

 

Section 9.11

Lender’s Representations, Warranties and Acknowledgements

130

 

 

 

Section 9.12

Collateral Documents and Guaranty

130

 

 

 

Section 9.13

Administrative Agent May File Bankruptcy Disclosure and Proofs of Claim

132

 

 

 

ARTICLE X

MISCELLANEOUS

 

 

 

Section 10.01

Amendments, etc.

133

 

 

 

Section 10.02

Notices

135

 

 

 

Section 10.03

No Waiver; Cumulative Remedies

137

 

 

 

Section 10.04

Expenses; Indemnity; Damage Waiver

138

 

 

 

Section 10.05

Payments Set Aside

140

 

 

 

Section 10.06

Successors and Assigns

140

 

iv

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

 

Page

 

 

 

Section 10.07

Treatment of Certain Information; Confidentiality

143

 

 

 

Section 10.08

Right of Setoff

144

 

 

 

Section 10.09

Interest Rate Limitation

145

 

 

 

Section 10.10

Counterparts; Integration; Effectiveness

145

 

 

 

Section 10.11

Survival of Agreement

145

 

 

 

Section 10.12

Severability

145

 

 

 

Section 10.13

Replacement of Lenders

145

 

 

 

Section 10.14

Governing Law; Jurisdiction; Consent to Service of Process

146

 

 

 

Section 10.15

Waiver of Jury Trial

147

 

 

 

Section 10.16

PATRIOT Act Notice Lender’s Compliance Certification

147

 

 

 

Section 10.17

No Advisory or Fiduciary Responsibility

147

 

 

 

Section 10.18

Judgment Currency

148

 

v

--------------------------------------------------------------------------------


 

Schedules:

 

Schedule 2.01

-

Lenders and Commitments

Schedule 5.09

-

Insurance

Schedule 5.11

-

ERISA

Schedule 5.12

-

Subsidiaries

Schedule 5.15

-

Compliance with Law

Schedule 5.16

-

Intellectual Property

Schedule 6.16

-

Unrestricted Subsidiaries

Schedule 6.17

-

Post Closing Matters

Schedule 7.01

-

Indebtedness

Schedule 7.02

-

Existing Liens

Schedule 7.06

-

Investments

Schedule 7.09

-

Transactions with Affiliates

Schedule 10.02

-

Administrative Agent’s Office, Certain Addresses for Notices

 

Exhibits:

 

Exhibit A-1

-

Form of Notice of Borrowing

Exhibit A-2

-

Form of Notice of Extension/Conversion

Exhibit B

-

Form of Term Note

Exhibit C

-

Form of Assignment and Assumption

Exhibit D

-

Form of Compliance Certificate

Exhibit E

-

Form of Guaranty

Exhibit F

-

United States Tax Compliance Certificate

Exhibit G-1

-

Form of Security Agreement

Exhibit G-2

-

Form of Pledge Agreement

Exhibit G-3

-

Form of Perfection Certificate

Exhibit H

-

Form of Intercompany Note

Exhibit I

-

Form of Accession Agreement

Exhibit J

-

Form of Solvency Certificate

Exhibit K-1

-

Form of Acceptance and Prepayment Notice

Exhibit K-2

-

Form of Discount Range Prepayment Notice

Exhibit K-3

-

Form of Discount Range Prepayment Offer

Exhibit K-4

-

Form of Solicited Discounted Prepayment Notice

Exhibit K-5

-

Form of Solicited Discounted Prepayment Offer

Exhibit K-6

-

Form of Specified Discount Prepayment Notice

Exhibit K-7

-

Form of Specified Discount Prepayment Response

 

--------------------------------------------------------------------------------


 

CREDIT AGREEMENT

 

This Credit Agreement (as may be amended, restated, amended and restated,
supplemented or otherwise modified from time to time, this “Agreement”) is
entered into as of August 17, 2015 among AMAG Pharmaceuticals, Inc., a Delaware
corporation, each financial institution from time to time party hereto
(collectively, the “Lenders” and individually, a “Lender”), and Jefferies
Finance LLC, as Administrative Agent and Collateral Agent.

 

The Lenders are willing to make the requested credit facilities available on the
terms and conditions set forth herein.  Accordingly, in consideration of the
mutual covenants and agreements herein contained, the parties hereto agree as
follows:

 

ARTICLE I

 

DEFINITIONS AND ACCOUNTING TERMS

 

Section 1.01                            Defined Terms.  As used in this
Agreement, the following terms have the meanings set forth below:

 

“2019 Notes” means the Borrower’s 2.50% Convertible Senior Notes due 2019,
issued under the 2019 Notes Indenture, in the original outstanding principal
amount of $200.0 million.

 

“2019 Notes Indenture” means the Indenture, dated as of February 14, 2014,
between the Borrower and Wilmington Trust, National Association, pursuant to
which the Borrower issued the 2019 Notes, including the First Supplemental
Indenture thereto, dated as of February 14, 2014, between the Borrower and
Wilmington Trust Company, National Association.

 

“2023 Notes” means the Borrower’s 7.875% Senior Unsecured Notes due 2023, issued
under the 2023 Notes Indenture, in the original outstanding principal amount of
$500.0 million.

 

“2023 Notes Documents” means the 2023 Notes Indenture, the 2023 Notes and all
agreements, documents and instruments executed and delivered pursuant thereto or
in connection therewith, in each case as the same may be amended, modified or
supplemented from time to time in accordance with the provisions thereof and of
this Agreement (and for the avoidance of doubt shall not include any of the Loan
Documents).

 

“2023 Notes Indenture” means the Indenture, dated as of August 17, 2015, between
the Borrower and Wilmington Trust Company, pursuant to which the Borrower issued
the 2023 Notes.

 

“Acceptable Discount” has the meaning specified in Section 2.09(a)(ii)(D)(2).

 

“Acceptable Prepayment Amount” has the meaning specified in
Section 2.09(a)(ii)(D)(3).

 

“Acceptance and Prepayment Notice” means a notice of the Borrower’s acceptance
of the Acceptable Discount in substantially the form of Exhibit K-1.

 

“Acceptance Date” has the meaning specified in Section 2.09(a)(ii)(D)(2).

 

“Accession Agreement” means an Accession Agreement, substantially in the form of
Exhibit I, executed and delivered by an Additional Subsidiary Guarantor on or
after the Closing Date in accordance with Section 6.12.

 

“Acquisition” means the acquisition of the Target pursuant to the Acquisition
Agreement.

 

--------------------------------------------------------------------------------


 

“Acquisition Agreement” means the Stock Purchase Agreement, dated as of June 29,
2015, among the Borrower, the Seller and the Target.

 

“Acquisition Consideration” means the purchase consideration for any Permitted
Acquisition (but excluding any related acquisition fees, costs and expenses
incurred in connection with any Permitted Acquisition) paid by the Borrower or
any of its Restricted Subsidiaries in exchange for, or as part of, or in
connection with, any Permitted Acquisition, whether paid in cash or by exchange
of properties (but excluding any consideration paid by the exchange of Equity
Interests or Equity Equivalents of the Borrower or with the proceeds of any
Equity Issuance by the Borrower which, in each case, are in respect of Qualified
Capital Stock) and whether payable at or prior to the consummation of such
Permitted Acquisition or deferred for payment at any future time, whether or not
any such future payment is subject to the occurrence of any contingency, and
includes any and all payments representing the purchase price and any
assumptions of third party Indebtedness, “earn-outs” and other agreements to
make any purchase consideration payment the amount of which is, or the terms of
payment of which are, in any respect subject to or contingent upon the revenues,
income, cash flow or profits (or the like) of any person or business (excluding,
for purposes of clarity, payments representing compensation, benefits, retention
or other bonuses or non-competes paid to employees, management, former
employees, former management or shareholders (who are natural persons) of any
Person acquired in a Permitted Acquisition); provided that any such future
payment that is subject to a contingency shall be considered Acquisition
Consideration only at the time such payment is due and payable in cash or other
assets (other than Equity Interests or Equity Equivalents of the Borrower which
are in respect of Qualified Capital Stock) by the Borrower or any of its
Subsidiaries; provided, further, that Acquisition Consideration shall not
include the portion of consideration or payment constituting salary payments
pursuant to ordinary course employment agreements and salary bonuses payable
thereunder to the extent relating to the applicable Permitted Acquisition.

 

“Acquisition Documents” means the Acquisition Agreement, including the exhibits
and schedules thereto, and all agreements, documents and instruments executed
and delivered pursuant thereto or in connection therewith, including without
limitation, any bill of sale or other transfer instruments executed in
connection therewith, in each case as the same may be amended, modified or
supplemented from time to time in accordance with the provisions thereof and of
this Agreement (and for the avoidance of doubt shall not include any of the Loan
Documents).

 

“Actions” means any claim, action, suit, order, subpoena, arbitration, audit,
assessment, inquiry, proceeding or investigation by or before any Governmental
Authority.

 

“Additional Collateral Documents” has the meaning specified in Section 6.12(b).

 

“Additional Refinancing Lender” means, at any time, any bank, financial
institution or other institutional lender or investor selected by the Borrower
that agrees to provide any portion of Credit Agreement Refinancing Indebtedness
pursuant to a Refinancing Amendment in accordance with Section 2.17; provided
that each Additional Refinancing Lender that is not a Lender or an Approved Fund
of a Lender shall be subject to the approval of the Administrative Agent, such
approval not to be unreasonably withheld, conditioned or delayed.

 

“Additional Subsidiary Guarantor” means each Person that becomes a Subsidiary
Guarantor after the Closing Date by execution of an Accession Agreement as
provided in Section 6.12.

 

“Adjusted Base Rate” means, for any day, a rate per annum (rounded upward, if
necessary, to the next 1/100th of 1%) equal to the greatest of (a) the Base Rate
in effect on such day, (b) the Federal Funds Effective Rate in effect on such
day plus 0.50%, or (c) the sum of (i) the Adjusted Eurodollar Rate for a
Eurodollar Loan with a one-month interest period on such day (or if such day is
not a Business Day, the immediately preceding Business Day) plus (ii) 1.00%.  If
the Administrative Agent shall have determined (which determination shall be
conclusive absent manifest error) that it is unable to ascertain the Federal
Funds Effective Rate or the

 

2

--------------------------------------------------------------------------------


 

Adjusted Eurodollar Rate for any reason, including the inability or failure of
the Administrative Agent to obtain sufficient quotations in accordance with the
terms of the definition thereof, the Adjusted Base Rate shall be determined
without regard to clause (b) or (c), as applicable, of the preceding sentence
until the circumstances giving rise to such inability no longer exist.  Any
change in the Adjusted Base Rate due to a change in the Base Rate, the Federal
Funds Effective Rate or the then applicable Adjusted Eurodollar Rate shall be
effective on the effective date of such change in the Base Rate, the Federal
Funds Effective Rate or the then applicable Adjusted Eurodollar Rate,
respectively.

 

“Adjusted Eurodollar Rate” means, with respect to any Borrowing of Eurodollar
Loans for any Interest Period, the greater of (a) (x) an interest rate per annum
(rounded upward, if necessary, to the next 1/100th of 1%) determined by the
Administrative Agent to be equal to the Eurodollar Rate for such Borrowing of
Eurodollar Loans in effect for such Interest Period divided by (y) 1 minus the
Eurodollar Statutory Reserve (if any) for such Borrowing of Eurodollar Loans for
such Interest Period and (b) 1.00% per annum.

 

“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 10.02, or such other address or
account as the Administrative Agent may from time to time notify the Borrower
and the Lenders.

 

“Administrative Agent” means Jefferies Finance LLC, in its capacity as
administrative agent under any of the Loan Documents, or any successor
administrative agent.

 

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

 

“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified; provided that, for purposes
of this Agreement, Jefferies LLC and its Affiliates shall be deemed to be
Affiliates of Jefferies Finance LLC.

 

“Agent” means the Administrative Agent or the Collateral Agent and any
successors and assigns in such capacity, and “Agents” means any two or more of
them.

 

“Agreement” has the meaning specified in the preamble.

 

“Anti-Terrorism Laws” has the meaning specified in Section 5.22.

 

“Applicable Discount” has the meaning specified in Section 2.09(a)(ii)(C)(2).

 

“Applicable ECF Percentage” has the meaning specified in Section 2.09(c)(ii).

 

“Applicable Margin” means for purposes of calculating the applicable interest
rate for any day for any Loan, 3.75% per annum for Eurodollar Loans and 2.75%
per annum for Base Rate Loans.

 

Notwithstanding the foregoing, (w) the Applicable Margin in respect of any
Class of Extended Term Loans shall be the applicable percentages per annum set
forth in the relevant Extension Offer, (x) the Applicable Margin in respect of
any Class of Incremental Loans shall be the applicable percentages per annum set
forth in the relevant Increase Amendment, (y) the Applicable Margin in respect
of any Class of Refinancing Revolving Commitments, any Class of Refinancing
Revolving Loans or any Class of Refinancing Term Loans shall be the applicable
percentages per annum set forth in the applicable Refinancing Amendment and
(z) in the case of the Initial Term Loans, the Applicable Rate shall be
increased as, and to the extent, necessary to comply with the provisions of
Section 2.15 and the definition of “Applicable Requirements”.

 

3

--------------------------------------------------------------------------------


 

“Applicable Percentage” means, with respect to any Lender at any time, the
percentage of the aggregate Term Commitments represented by such Lender’s Term
Commitment at such time and identified as its Applicable Percentage on Schedule
2.01, as such percentage may be (i) increased pursuant to Section 2.15 or
reduced pursuant to Section 2.10 and (ii) modified in connection with any
Assignment and Assumption made in accordance with the provisions of
Section 10.06(b).

 

“Applicable Prepayment” has the meaning specified in Section 2.09(f).

 

“Applicable Requirements” shall mean, in respect of any Indebtedness, that such
Indebtedness satisfies the following requirements:

 

(a)                                 (i) if such Indebtedness is secured on a
pari passu basis by the Collateral, such Indebtedness shall not mature earlier
than the Latest Maturity Date, determined at the time of incurrence of such
Indebtedness, and (ii) in the case of any other Indebtedness, such Indebtedness
shall not mature earlier than 91 days after the Latest Maturity Date, determined
at the time of incurrence of such Indebtedness;

 

(b)                                 (i) in respect of any Indebtedness that is
not revolving in nature, such Indebtedness shall not have greater amortization
or mandatory prepayments than the Initial Term Loans and (ii) in respect of any
Indebtedness that is revolving in nature, such Indebtedness shall not mature
earlier than the Maturity Date of the Initial Term Loans or have amortization or
scheduled mandatory commitment reductions (other than at maturity);

 

(c)                                  in respect of any Indebtedness that is not
revolving in nature, such Indebtedness shall have a Weighted Average Life to
Maturity not shorter than the Weighted Average Life to Maturity of any Class of
the Term Loans outstanding at the time of incurrence of such Indebtedness;

 

(d)                                 if such Indebtedness is secured by the
Collateral, a Senior Representative acting on behalf of the holders of such
Indebtedness shall have become party to a Customary Intercreditor Agreement (or
any existing Customary Intercreditor Agreement shall have been amended or
replaced in a manner reasonably acceptable to the Borrower and the
Administrative Agent), which shall result in such Senior Representative having
rights to share in the Collateral on a pari passu basis or a junior lien basis,
as applicable;

 

(e)                                  if such Indebtedness is secured on a pari
passu basis by the Collateral and is in the form of loans, the MFN Requirement
shall be satisfied with respect to such Indebtedness;

 

(f)                                   to the extent such Indebtedness is
secured, it is not secured by any property or assets of the Borrower or any
Restricted Subsidiary of the Borrower other than the Collateral (it being agreed
that such Indebtedness shall not be required to be secured by all of the
Collateral);

 

(g)                                  such Indebtedness shall not be guaranteed
by any Person other than any Loan Party and shall not have any obligors other
than any Loan Party, other than to the extent such Indebtedness may be incurred
by a Person other than a Loan Party pursuant to Section 7.03(xvii); and

 

(h)                                 the terms of such Indebtedness, to the
extent not otherwise addressed in the foregoing clauses (a) through (g), shall
be as set forth in the applicable Increase Amendment (in the case of
Indebtedness under an Incremental Facility) or documentation governing such
Indebtedness (in the case of other Indebtedness), provided that no such
Indebtedness may have covenants or defaults (other than pricing, call protection
and premiums and optional repayments) more favorable to the lenders in respect
of such Indebtedness than the terms applicable to any Class of Term Loans
(except for covenants or defaults applicable solely after the latest Maturity
Date, determined at the time of incurrence of such Indebtedness) unless such
terms are agreed by the Administrative Agent.

 

4

--------------------------------------------------------------------------------


 

“Approved Fund” means any Fund that is administered or managed by (i) a Lender,
(ii) an Affiliate of a Lender or (iii) an entity or an Affiliate of an entity
that administers or manages a Lender.

 

“Arrangers” means Jefferies Finance LLC and Barclays Bank PLC in their
capacities as joint lead arrangers, or any successor lead arranger.

 

“Asset Disposition” means any sale (including any Sale/Leaseback Transaction,
whether or not involving a Capital Lease), lease (as lessor), transfer or other
disposition of any asset by any Restricted Group Company (including any such
transaction effected by way of merger or consolidation and including any
issuance, sale or other disposition by any Restricted Group Company of Equity
Interests of a Restricted Subsidiary (other than to the Borrower, any Subsidiary
Guarantor or, pursuant to an Investment under Section 7.06(a) not constituting a
disposition of assets under Section 7.05(xvii), any other Restricted
Subsidiary)), excluding (i) any sale or other disposition by way of Casualty or
Condemnation and (ii) any Equity Issuance by the Borrower.

 

“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor or
by Affiliated investment advisors.

 

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 10.06(b)), and accepted by the Administrative Agent,
substantially in the form of Exhibit C or any other form approved by the
Administrative Agent and the Borrower.

 

“Attributable Indebtedness” means, at any date, (i) in respect of any Capital
Lease of any Person, the capitalized amount thereof that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP,
(ii) in respect of any Synthetic Lease Obligation of any Person, the capitalized
or principal amount of the remaining lease payments under the relevant lease
that would appear on a balance sheet of such Person prepared as of such date in
accordance with GAAP if such lease or other agreement were accounted for as a
Capital Lease and (iii) in respect of any Sale/Leaseback Transaction, the lesser
of (A) the present value, discounted in accordance with GAAP at the interest
rate implicit in the related lease, of the obligations of the lessee for net
rental payments over the remaining term of such lease (including any period for
which such lease has been extended or may, at the option of the lessor, be
extended) and (B) the fair market value of the assets subject to such
transaction.

 

“Auction Agent” means (a) the Administrative Agent or (b) any other financial
institution or advisor engaged by the Borrower (whether or not an Affiliate of
the Administrative Agent) to act as an arranger in connection with any
Discounted Term Loan Prepayment pursuant to Section 2.09(a)(ii); provided that
the Borrower shall not designate the Administrative Agent as the Auction Agent
without the written consent of the Administrative Agent (it being understood
that the Administrative Agent shall be under no obligation to agree to act as
the Auction Agent); provided, further, that neither the Borrower nor any of its
Affiliates may act as the Auction Agent.

 

“Available Amount” means, as at any date, the sum of, without duplication:

 

(i)                                     $40,000,000; plus

 

(ii)                                  the aggregate cumulative amount, not less
than zero, of Excess Cash Flow for all fiscal years completed after the Closing
Date, beginning with the fiscal year ending December 31, 2016, and prior to the
date of determination, minus (A) the portion of Excess Cash Flow that has been
(or is required to be) applied after the Closing Date and prior to the date of
determination to the prepayment of Term Loans in accordance with
Section 2.09(c)(ii) and (B) the amount by which each such prepayment (or
required prepayment) is reduced by Section 2.09(c)(ii)(B) or Section 2.09(c)(v);
plus

 

5

--------------------------------------------------------------------------------


 

(iii)                               (A)(i) 100% of the aggregate amount of the
Net Cash Proceeds received on or after August 1, 2015 and on or prior to such
date from any Equity Issuance by, or capital contribution to, the Borrower and
(ii) 100% of the aggregate amount of marketable securities and the fair market
value of other property contributed to the capital of the Borrower (which, in
any case under the foregoing clauses (A) and (B), is not in respect of an Equity
Issuance to, or contribution by, any Restricted Subsidiary of the Borrower and
is not in respect of Disqualified Capital Stock or applied to an Investment
pursuant to Section 7.06(a)(xviii) or Section 7.06(a)(xii) or a Restricted
Payment in reliance upon Section 7.07(iv)); plus

 

(iv)                              (A) an amount equal to any returns (including
dividends, interest, distributions, returns of principal, profits on sale,
repayments, income and similar amounts) actually received in cash or Cash
Equivalents by the Borrower or any Subsidiary Guarantor in respect of any
Investments using the Available Amount in an aggregate amount not to exceed the
original amount of such Investment plus (B) an amount equal to any proceeds
actually received in cash or Cash Equivalents by the Borrower or any Subsidiary
Guarantor in respect of the sale or other disposition of any Investment made
using the Available Amount in reliance upon Section 7.06(a)(xviii) or
Section 7.06(a)(xii); plus

 

(v)                                 100.0% of the aggregate Net Cash Proceeds
received by the Borrower after the Closing Date from the issue or sale of debt
securities or Disqualified Capital Stock of the Borrower that have been
converted into or exchanged for Equity Interests or Equity Equivalents (other
than Disqualified Capital Stock) of the Borrower; plus

 

(vi)                              the aggregate Rejected Amount that has been
retained by the Borrower and not applied to prepay the Loans, and that has been
accumulated since the Closing Date; minus, without duplication

 

(vii)                           the aggregate cumulative amount of Investments
made in reliance on Section 7.06(a)(xii) or Section 7.06(a)(xviii) during the
period commencing on the Closing Date and ending on the date of determination,
to the extent financed with the Available Amount; minus, without duplication

 

(viii)                        the aggregate cumulative amount of Restricted
Payments made in reliance on Section 7.07(vi) during the period commencing on
the Closing Date and ending on the date of determination, to the extent financed
with the Available Amount; minus, without duplication

 

(ix)                              the aggregate cumulative amount of payments to
redeem, purchase, prepay, retire, defease or otherwise acquire for value
Indebtedness made in reliance on clause (B) of the proviso to
Section 7.08(b) during the period commencing on the Closing Date and ending on
the date of determination, to the extent financed with the Available Amount.

 

“Bankruptcy Code” means Title 11 of the United States Code, as now and hereafter
in effect, or any successor statute.

 

“Bankruptcy Law” means the Bankruptcy Code of the United States of America, and
all other liquidation, conservatorship, bankruptcy, assignment for the benefit
of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief Laws of the United States or other
applicable jurisdictions from time to time in effect.

 

“Base Rate” means, for any day, the “U.S. Prime Lending Rate” published in The
Wall Street Journal for such day (the “Prime Rate”); provided that if The Wall
Street Journal ceases to publish for any reason such rate of interest, “Base
Rate” shall mean the prime lending rate as set forth on the Bloomberg
page PRIMBB Index (or successor page) for such day (or such other service as
determined by the Administrative Agent from time to time for purposes of
providing quotations of prime lending interest rates); each change in the Base
Rate

 

6

--------------------------------------------------------------------------------


 

shall be effective on the date such change is effective.  The Prime Rate is not
necessarily the lowest rate charged by any financial institution to its
customers.

 

“Base Rate Loan” means a Loan that bears interest based on the Adjusted Base
Rate.

 

“Board of Directors” means, with respect to any Person, (i) in the case of any
corporation, the board of directors of such Person, (ii) in the case of any
limited liability company, the board of managers or managing member of such
Person, (iii) in the case of any partnership, the board of directors of the
general partner of such Person and (iv) in any other case, the functional
equivalent of the foregoing.

 

“Borrower” means AMAG Pharmaceuticals, Inc., a Delaware corporation.

 

“Borrower Audited Financial Statements” has the meaning specified in
Section 4.01.

 

“Borrower Materials” has the meaning specified in Section 10.02(d).

 

“Borrower Offer of Specified Discount Prepayment” means the offer by the
Borrower to make a voluntary prepayment of Term Loans at a Specified Discount to
par pursuant to Section 2.09(a)(ii)(B).

 

“Borrower Quarterly Financial Statements” has the meaning specified in
Section 4.01.

 

“Borrower Solicitation of Discount Range Prepayment Offers” means the
solicitation by the Borrower of offers for, and the corresponding acceptance by
a Lender of, a voluntary prepayment of Term Loans at a specified range of
discounts to par pursuant to Section 2.09(a)(ii)(C).

 

“Borrower Solicitation of Discounted Prepayment Offers” means the solicitation
by the Borrower of offers for, and the subsequent acceptance, if any, by a
Lender of, a voluntary prepayment of Term Loans at a discount to par pursuant to
Section 2.09(a)(ii)(D).

 

“Borrowing” has the meaning specified in Section 1.06.

 

“Business Acquisition” means the acquisition by the Borrower or one or more of
its Restricted Subsidiaries of all of the Equity Interests (other than Nominal
Shares) of, or all or substantially all of the assets or property of another
Person (or any division, unit, drug or pharmaceutical product or product line
(excluding any purchases of component parts, supplies or products, in each case
in the Ordinary Course of Business), or line of business of another Person).

 

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office is located, except
that if such day relates to a borrowing of, a payment or prepayment of principal
of or interest on, or the Interest Period for, a Eurodollar Loan, or a notice by
the Borrower with respect to any such borrowing, payment, prepayment or Interest
Period, such day shall also be a day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank eurodollar market.

 

“Capital Asset” means, with respect to any person, all equipment, fixed assets
and Real Property or improvements of such person, or replacements or
substitutions therefor or additions thereto, that, in accordance with GAAP, have
been or should be reflected as additions to property, plant or equipment on the
balance sheet of such person.

 

“Capital Lease” of any Person means any lease of (or other arrangement conveying
the right to use) property (whether real, personal or mixed) by such Person as
lessee which would, in accordance with GAAP, be required to be accounted for as
a capital lease on the balance sheet of such Person.

 

7

--------------------------------------------------------------------------------


 

“Capital Lease Obligations” means, with respect to any Person, all obligations
of such Person as lessee under Capital Leases, in each case taken at the amount
thereof accounted for as liabilities in accordance with GAAP.

 

“Cash Equivalents” means:

 

(i)                                     any evidence of debt, including
marketable securities maturing not more than one year from the date of issue,
issued or guaranteed by the United States of America or agency or
instrumentality thereof; provided that the full faith and credit of the United
States of America is pledged in support thereof;

 

(ii)                                  commercial paper, maturing not more than
one year from the date of issue, or demand notes issued by any domestic
corporation not an Affiliate of the Borrower, in each case (unless issued by a
Lender or its holding company) having one of the two highest ratings obtainable
from S&P or P-1 by Moody’s;

 

(iii)                               any certificate of deposit (or time deposits
represented by such certificate of deposit), eurodollar time deposit or bankers’
acceptance, maturing not more than one year after such time, or overnight
Federal funds transactions with a member of the Federal Reserve System that are
issued or sold by a (x) commercial banking institution that is organized under
the Laws of the United States, any State thereof or the District of Columbia or
(y) any foreign bank or its branches or agencies and, in each case having a
combined capital and surplus and undivided profits of not less than $500,000,000
in the case of banks organized under the laws of the United States or any state
thereof and $250,000,000 (or the Dollar equivalent as of the date of
determination) in the case of banks not organized under the laws of the United
States or any state thereof;

 

(iv)                              any repurchase agreement entered into with any
Lender (or other commercial banking institution of the stature referred to in
clause (iii) above) which (A) is secured by a fully perfected security interest
in any obligation of the type described in any of clauses (i) through
(iii) above and (B) has a market value at the time such repurchase agreement is
entered into of not less than 100% of the repurchase obligation of such Lender
(or other commercial banking institution) thereunder;

 

(v)                                 obligations of any State of the United
States or municipal subdivision or taxing authority thereof, maturing not more
than one year from the date of issue and rated at least A-1 by S&P or P-1 by
Moody’s; provided that the full faith and credit of such State is pledged in
support thereof;

 

(vi)                              shares of any money market fund that (A) has
95% of its assets invested continuously in the types of investments referred to
in clauses (i) through (v) above, (B) has net assets in excess of $500,000,000
and (C) is rated at least A-1 by S&P or P-1 by Moody’s;

 

(vii)                           demand deposit accounts maintained in the
ordinary course of business with any commercial banking institution of the
stature referred to in clause (iii) above;

 

(viii)                        in the case of any Foreign Subsidiary, other
short-term investments that are analogous to those described in
clauses (i) through (vii) above, which are substantially equivalent in credit
quality and tenor to those referred to above and customarily used by businesses
for short term cash management purposes in any jurisdiction outside of the
United States; and

 

(ix)                              investments permitted pursuant to the
Borrower’s investment policy as approved by the Board of Directors (or a duly
authorized committee thereof) of the Borrower from time to time;

 

8

--------------------------------------------------------------------------------


 

provided that any such investment is of comparable liquidity to those referred
to above and can be marked to market on a daily basis.

 

“Casualty” means any casualty, damage, destruction or other similar loss with
respect to real or personal property or improvements.

 

“Casualty Event” means any involuntary loss of title, any involuntary loss of,
damage to or any destruction of, or any condemnation or other taking (including
by any Governmental Authority) of, any property of the Borrower or any of its
Restricted Subsidiaries.  “Casualty Event” shall include but not be limited to
any taking of all or any part of any Real Property of any person or any part
thereof, in or by condemnation or other eminent domain proceedings pursuant to
any requirement of Law, or by reason of the temporary requisition of the use or
occupancy of all or any part of any Real Property of any person or any part
thereof by any Governmental Authority, civil or military, or any settlement in
lieu thereof.

 

“CERCLA” means the Comprehensive Environmental Response, Compensation, and
Liability Act of 1980, as amended, 42 U.S.C. § 9601 et seq. and all implementing
regulations.

 

“CFC” means a “controlled foreign corporation” within the meaning of section 957
of the Code.

 

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.

 

“Change of Control” means the occurrence of any of the following events:

 

(i)                                     any “person” or “group” (within the
meaning of Section 13(d) or 14(d) of the Exchange Act, but excluding any
employee benefit plan of such person or group or its respective subsidiaries,
and any person acting in its capacity as trustee, agent or other fiduciary or
administrator of any such plan) shall become the “beneficial owner” (as defined
in Rules 13d-3 and 13d-5 under the Exchange Act, except that a Person shall be
deemed to have “beneficial ownership” of all securities that any such Person has
the right to acquire, whether such right is exercisable immediately or only
after the passage of time), by way of merger, consolidation or otherwise, of 40%
or more of the voting power represented by the issued and outstanding Equity
Interests of the Borrower; or

 

(ii)                                  a “change of control” (or similar event)
shall occur under the 2019 Notes Indenture, the 2023 Notes Indenture or any
Indebtedness of the kind described in clause (i), (ii), or (ix) of the
definition thereof (or, to the extent relating to such Indebtedness, clause
(viii) of the definition thereof), in each case of any Restricted Group Company
and having an aggregate outstanding principal amount in excess of the Threshold
Amount if the effect of such “change of control” or similar event is to cause,
or to permit the holder or holders of such Indebtedness (or a trustee or agent
on behalf of such holder or holders or beneficiary or beneficiaries) to cause,
with the giving of notice if required, such Indebtedness to become due or to be
repurchased, prepaid, defeased or redeemed (automatically or otherwise), or an
offer to repurchase, prepay, defease or redeem such Indebtedness to be made or
require cash collateralization thereof, prior to its stated maturity, in each
case other than

 

9

--------------------------------------------------------------------------------


 

any such event solely permitting the holder or holders of such Indebtedness to
convert such Indebtedness into or exchange such Indebtedness for Qualified
Capital Stock.

 

“Closing Date” means August 17, 2015.

 

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

 

“Collateral” means all of the property, which includes Mortgaged Property and
all other property of whatever kind and nature, which is subject or is purported
to be subject to the Liens granted by any of the Collateral Documents.

 

“Collateral Agent” means Jefferies Finance LLC, in its capacity as collateral
agent for the Finance Parties under the Collateral Documents, and its successors
or permitted assigns in such capacity.

 

“Collateral Documents” means, collectively, the Security Agreement, the Pledge
Agreement, the Mortgages, any Additional Collateral Documents, any additional
pledges, security agreements, patent, trademark or copyright filings or
mortgages or deeds of trust required to be delivered pursuant to the Loan
Documents and any instruments of assignment, control agreements, or other
instruments or agreements required to be executed pursuant to this Agreement,
the Security Agreement or the Pledge Agreement.

 

“Commitment” means, with respect to each Lender, its Term
Commitment, Incremental Term Loan Commitment, Incremental Revolving Commitment,
Refinancing Term Commitment or Refinancing Revolving Commitment, as and to the
extent applicable, in each case as set forth herein or in the applicable
Increase Amendment or Refinancing Amendment or in the applicable Assignment and
Assumption pursuant to which such Lender becomes a party hereto, as applicable,
in each case as its Commitment of the applicable Class, as any such amount may
be adjusted from time to time in accordance with this Agreement.

 

“Commitment Letter” means that certain commitment letter dated as of June 29,
2015 among the Borrower, Jefferies Finance LLC and Barclays Bank PLC.

 

“Commodity Exchange Act” shall mean the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

 

“Communications” has the meaning specified in Section 10.02(d).

 

“Company Material Adverse Effect” means any change, effect, event, occurrence,
state of facts or development that, individually or in the aggregate, is, or
would reasonably be expected to have or result in, a material adverse effect on
the business, assets, results of operations or financial condition of the Target
Group Companies taken as a whole; provided, however, that any such change,
effect, event, occurrence, state of facts or development, to the extent
resulting from or arising in connection with the following, shall not be deemed
in themselves, either alone or in combination, to constitute, and none of the
following shall be taken into account in determining whether there has been or
will be, a Company Material Adverse Effect: any change, effect, event,
occurrence, state of facts or development attributable to (i) the announcement
or pendency of the transactions contemplated by the Acquisition Agreement;
(ii) conditions affecting the industry in which the Target Group Companies
participate, the economy as a whole or the capital markets in general (including
currency fluctuations) or the markets in which the Target Group Companies
operate; (iii)  the taking of any action required by the Acquisition Agreement;
(iv) any change in, or proposed or potential change in, applicable laws or the
interpretation thereof; (v) any change in GAAP or other accounting requirements
or principles or the interpretation thereof; (vi) the failure of the Target
Group Companies to meet or achieve the results set forth in any projection or
forecast (provided, that this clause (vi) shall not prevent a determination that
any change or effect underlying such failure to meet projections or forecasts
has resulted in a Company Material Adverse Effect (to the extent such change or
effect is not otherwise excluded from this definition of Company Material
Adverse Effect)); (vii) the commencement, continuation or escalation of a war,
material

 

10

--------------------------------------------------------------------------------


 

armed hostilities or other material international or national calamity or act of
terrorism; or (viii) earthquakes, hurricanes, tsunamis, tornadoes, floods,
mudslides, wild fires or other natural disasters, weather conditions and other
force majeure events in the U.S. or any other country or region in the world;
provided that, in the case of clauses (ii), (iv), (vii) and (viii) above, if
such change, effect, event, occurrence, state of facts or development
disproportionately affects the Target Group Companies as compared to other
persons or businesses that operate in the industry in which the Target Group
Companies operate, then the disproportionate aspect of such change, effect,
event, occurrence, state of facts or development may be taken into account in
determining whether a Company Material Adverse Effect has or will occur.

 

“Compliance Certificate” means a certificate, duly executed by a Responsible
Officer, appropriately completed and substantially in the form of Exhibit D.

 

“Condemnation” means any taking or expropriation by a Governmental Authority of
property or assets, or any part thereof or interest therein, for public or
quasi-public use under the power of eminent domain, by reason of any public
improvement or condemnation or in any other manner.

 

“Condemnation Award” means all proceeds of any Condemnation or transfer in lieu
thereof.

 

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

 

“Consolidated Capital Expenditures” means for any period, without duplication,
all expenditures made by the Borrower and its Consolidated Subsidiaries during
such period for Capital Assets (whether paid in cash or other consideration,
financed by the incurrence of Indebtedness or accrued as a liability), but
excluding (i) expenditures made in connection with any replacement, substitution
or restoration of property to the extent financed with the Net Cash Proceeds of
Insurance Proceeds and/or cash Condemnation Awards, (ii) interest capitalized
during such period, (iii) expenditures that are accounted for as capital
expenditures of such Person and that are actually paid for or actually
reimbursed by a Person that is not the Borrower or any of its Consolidated
Subsidiaries and for which none of the Borrower or its Consolidated Subsidiaries
has provided or is required to provide or incur, directly or indirectly, any
consideration or obligation to any Person in respect thereof (it being
understood that to the extent the Borrower or any Consolidated Subsidiary makes
any improvements to any leased property for which such Person is actually
reimbursed, such amount shall not constitute Consolidated Capital Expenditures),
(iv) the book value of any asset owned by the Borrower or a Consolidated
Subsidiary prior to or during such period which is included as an addition to
property, plant and equipment or other capital expenditures of the Borrower and
its Consolidated Subsidiaries for such period as a result of one or more of them
reusing or beginning to reuse such asset during such period without a
corresponding expenditure actually having been made in such period except that,
for purposes of this clause (iv), (A) any expenditure necessary in order to
permit such asset to be reused shall be included as Consolidated Capital
Expenditures during the period that such expenditure is actually made and
(B) such book value shall have been included in Consolidated Capital
Expenditures when such asset was originally acquired; and (v) the purchase price
of assets (other than cash and Cash Equivalents) that is purchased substantially
contemporaneously with the trade in or substantially contemporaneous sale of
existing assets (other than cash and Cash Equivalents) to the extent that the
gross amount of such purchase price is reduced by the credit granted by the
seller of such assets (other than cash and Cash Equivalents) for the assets
(other than cash and Cash Equivalents) being traded in or substantially
contemporaneously sold at such time.

 

“Consolidated Cash Interest Expense” means for any period Consolidated Interest
Expense that has been paid or is payable in cash during such period (without
duplication and to the extent, but only to the extent, included in the
determination of Consolidated Interest Expense for such period in accordance
with GAAP and paid in cash for such period).

 

11

--------------------------------------------------------------------------------


 

“Consolidated Cash Taxes” means for any period the aggregate amount of all Taxes
of the Borrower and its Consolidated Subsidiaries for such period to the extent
the same are paid in cash by the Borrower or any Consolidated Subsidiary of the
Borrower with respect to such period.

 

“Consolidated Current Assets” means at any date the consolidated current assets
of the Borrower and its Consolidated Subsidiaries determined as of such date in
accordance with GAAP, excluding cash and Cash Equivalents, amounts related to
current or deferred Taxes based on income or profits, assets held for sale,
loans (permitted) to third parties, pension assets, deferred bank fees,
derivative financial instruments, and any assets in respect of Swap Obligations
and excluding the current assets of any Unrestricted Subsidiary.

 

“Consolidated Current Liabilities” means at any date, without duplication,
(i) the consolidated current liabilities of the Borrower and its Consolidated
Subsidiaries determined as of such date in accordance with GAAP, excluding
(A) the current portion of any Consolidated Indebtedness, (B) the current
portion of interest, (C) accruals for current or deferred Taxes based on income
or profits, (D) accruals of any costs or expenses related to restructuring
reserves or severance, (E) any revolving loans, swing line loans and letter of
credit obligations under any revolving credit facility, (F) the current portion
of Capital Lease Obligations, (G) deferred revenue arising from cash receipts
that are earmarked for specific projects, (H) liabilities in respect of unpaid
earn-outs, (I) the current portion of any other long-term liabilities,
(J) accrued litigation settlement costs, (K) any liabilities in respect of Swap
Obligations and (L) the current liabilities of any Unrestricted Subsidiary.

 

“Consolidated EBITDA” means for any period the sum of, without duplication:

 

(i)                                     Consolidated Net Income (or loss) for
such period excluding the income (or loss) of any Person (other than Restricted
Subsidiaries of the Borrower) in which the Borrower or any of its Consolidated
Subsidiaries has an ownership interest unless received by the Borrower or its
Consolidated Subsidiaries in a cash distribution; plus

 

(ii)                                  The sum of the following, without
duplication:

 

(A)                               Consolidated Tax Expense to the extent
deducted in the determination of Consolidated Net Income for such period; plus

 

(B)                               Consolidated Interest Expense to the extent
deducted in the determination of Consolidated Net Income for such period; plus

 

(C)                               amortization (including amortization of
deferred financing fees or costs) and depreciation deducted in the determination
of Consolidated Net Income for such period; plus

 

(D)                               losses (less, even if it results in a negative
number, gains) from Asset Dispositions outside of the ordinary course of
business included in the determination of Consolidated Net Income for such
period; plus

 

(E)                                non-cash charges, losses or expenses (less,
even if it results in a negative number, non-cash gains or income) deducted (or
included) in the determination of Consolidated Net Income for such period and,
other than with respect to the deferred purchase price under the Lumara
Acquisition Agreement or in connection with any permitted Business Acquisition
or Investment, for which no cash outlay (or cash receipt) is foreseeable;
provided that if any such amount is nonetheless paid in cash (or received in
cash) in a subsequent period, such amount shall be deducted from (or included
in) net income to arrive at Consolidated EBITDA in such subsequent period; plus

 

12

--------------------------------------------------------------------------------


 

(F)                                 expenses and fees (including expenses and
fees paid to the Administrative Agent, Lenders and Swap Creditors) deducted in
the determination of Consolidated Net Income and incurred during such period in
connection with the Transactions contemplated by the Loan Documents, the 2023
Notes Documents, the 2019 Indenture and the Acquisition Agreement and in
connection with the consummation or administration of, or any amendment,
amendment and restatement or waiver of, or other modification to, the Loan
Documents, the 2023 Notes Documents or the 2019 Indenture after the Closing
Date; plus

 

(G)                               extraordinary, unusual or non-recurring losses
(less, even if it results in a negative number, extraordinary, unusual or
non-recurring gains) deducted (or included) in the determination of Consolidated
Net Income during such period, net of related Tax effects; plus

 

(H)                              expenses deducted in the determination of
Consolidated Net Income during such period and covered by indemnification or
purchase price adjustments in connection with any Investment, Permitted
Acquisition or Permitted Joint Venture, in each case to the extent actually
received in cash during such period or which Borrower, in good faith, reasonably
believes will be received in cash within 365 days of the end of such period;
plus

 

(I)                                   expenses and fees deducted in the
determination of Consolidated Net Income during such period and paid to
non-Affiliates and which are incurred in connection with the consummation (or
attempted consummation) of any Specified Transaction (whether consummated or
not); plus

 

(J)                                   losses deducted in the determination of
Consolidated Net Income during such period, but for which insurance or indemnity
recovery is actually received in cash during such period or which the Borrower,
in good faith, reasonably believes will be received in cash within 365 days of
the end of such period; plus

 

(K)                               expenses deducted in the determination of
Consolidated Net Income during such period and reimbursed by third parties to
the extent such reimbursements are actually received in cash during such period
or which Borrower, in good faith, reasonably believes will be received in cash
within 365 days of the end of such period; plus

 

(L)                                non-cash exchange or translation losses
(less, even if it results in a negative number, non-cash exchange or translation
gains) deducted (or included) in the determination of Consolidated Net Income
during such period and arising from foreign currency hedging transactions or
currency fluctuations; plus

 

(M)                            non-cash deductions or charges (less, even if it
results in a negative number, non-cash gains or positive adjustments) to
Consolidated Net Income attributable to purchase accounting adjustments made in
accordance with GAAP; plus

 

(N)                               to the extent included in the determination of
Consolidated Net Income during the period, the amount of any non-controlling
interest expense consisting of subsidiary income attributable to non-controlling
equity interests of third parties in any non-wholly owned Subsidiary, but
excluding cash distributions in respect thereof; plus

 

(O)                               to the extent deducted in the determination of
Consolidated Net Income during the period, any non-recurring or unusual charges,
costs or expenses, incurred in connection with headcount reductions, severance
costs, retention bonuses and relocation costs, integrating the business of the
Borrower and the Target, the target of the Lumara Acquisition or any business
acquired in any Business Acquisition permitted hereunder, facility closures,
business optimization expenses, consummated mergers, acquisitions or

 

13

--------------------------------------------------------------------------------


 

investments or any disposition outside of the ordinary course of business but
permitted under the Loan Documents, restructuring and similar charges and new
product development costs; plus

 

(P)                                 to the extent deducted in the determination
of Consolidated Net Income during such period, fees and expenses paid to members
of the Loan Parties’ Boards of Directors; plus

 

(Q)                               the amount of pro forma “run rate” cost
savings, operating expense reductions, operating improvements and synergies
resulting from the Lumara Acquisition, the Acquisition, any Permitted
Acquisition, any other permitted Investment, any Asset Disposition or any cost
savings initiative or other restructuring initiative and projected by the
Borrower in good faith to be realized by the Borrower and its Restricted
Subsidiaries within 18 months after the Closing Date or the date of such
transaction or event, as the case may be; provided that, in each such case, such
changes shall be limited to those that are factually supportable, reasonably
identifiable, attributable to the Lumara Acquisition, the Acquisition, such
Permitted Acquisition or such other event, as the case may be, and supported by
an officer’s certificate delivered to the Administrative Agent, and calculated
on a pro forma basis as though such cost savings, operating expense reductions,
other operating improvements and synergies had been realized on the first day of
such period as if such cost savings, operating expense reductions, other
operating improvements and synergies were realized during the entirety of such
period relating to such specified transaction, net of the amount of actual
benefits realized during such period from such actions and without duplicating
any adjustment pursuant to clause (iv) of this definition; provided that the
aggregate amount that may be added pursuant to this subclause (Q) in any Test
Period, together with all adjustments pursuant to the definition of “Pro Forma
Basis”, shall not exceed 20% of Consolidated EBITDA for such Test Period
(calculated prior to giving effect to this subclause (Q) or such definition);
plus

 

(R)                               to the extent any Permitted Acquisition is
consummated during any such period, Pro Forma Acquisition EBITDA attributable to
such Permitted Acquisition; plus

 

(S)                                 the amount of cash proceeds actually
received by the Borrower and its Restricted Subsidiaries from business
interruption insurance and not already included in Consolidated Net Income; plus

 

(T)                                “milestone” payments, upfront Payments in
connection with Investments and deferred Acquisition Consideration (other than
ongoing royalty payments) paid or accrued during such period; plus

 

(U)                               non-cash expenses, charges or losses reducing
Consolidated Net Income (and not otherwise excluded thereunder) during such
period in connection with royalty payments or expected future royalty payments;
plus

 

(V)                               to the extent deducted or excluded in the
determination of Consolidated Net Income, all losses during any such period
resulting from the discontinuation of any operations of the Borrower or any
Restricted Subsidiary to the extent permitted or required under Regulation S-X;
minus

 

(iii)                               without duplication, any amount which, in
the determination of Consolidated Net Income for such period, has been added for
(A) interest income and (B) unrealized gains on financial derivatives recognized
in accordance with Accounting Standards Codification 825 (formerly SFAS
No. 133); minus

 

14

--------------------------------------------------------------------------------


 

(iv)                              without duplication, the aggregate amount of
cash payments made during such period in respect of any non-cash accrual,
reserve or other non-cash charge or expense accounted for in a prior period
which were added to Consolidated Net Income to determine Consolidated EBITDA for
such prior period and which do not otherwise reduce Consolidated Net Income for
the current period.

 

Notwithstanding the foregoing, Consolidated EBITDA for the applicable quarter
end as set forth in the table below shall be deemed to be as follows:

 

Quarter Ended

 

Consolidated EBITDA

 

 

 

 

 

December 31, 2014

 

$

37,862,000

 

March 31, 2015

 

$

68,873,000

 

June 30, 2015

 

$

64,145,000

 

 

provided that if the Borrower and its Restricted Subsidiaries (x) identify any
item resulting in any adjustment pursuant to the foregoing subclauses (Q) and
(T) or the definition of “Pro Forma Basis” relating to the Lumara Acquisition
and not included in the foregoing amounts or (y) consummate any Specified
Transaction after the Closing Date, the foregoing amounts shall be adjusted, to
the extent applicable, pursuant to the foregoing subclauses (Q) and (T) and the
definition of “Pro Forma Basis”, subject to the limitations set forth therein
(which limitations shall, in the case of clause (y) but not clause (x) above, be
calculated in a manner taking into account any such adjustments reflected in the
foregoing amounts).

 

For purposes of calculating Consolidated EBITDA for any period of four
consecutive fiscal quarters (each, a “Test Period”) in connection with any
determination of the First Lien Net Leverage Ratio, the Secured Net Leverage
Ratio or the Total Net Leverage Ratio, if during such Test Period (or in the
case of pro forma calculations, during the period from the last day of such Test
Period to and including the date as of which such calculation is made) any
Restricted Group Company shall have made one or a series of related Asset
Dispositions or a Business Acquisition or other permitted Investment,
Consolidated EBITDA for such Test Period shall be calculated after giving effect
thereto on a Pro Forma Basis.

 

“Consolidated Funded Indebtedness” means at any date, the aggregate outstanding
principal amount, determined on a consolidated basis, without duplication, in
accordance with GAAP, of (a) all Indebtedness of the Borrower and its
Consolidated Subsidiaries of the types referred to in clauses (i), (ii),
(iv) and (v) of the definition of “Indebtedness” in this Section 1.01 (giving
effect to the proviso to such definition) and (b) all Indebtedness of the
Borrower and its Consolidated Subsidiaries of the type referred to in clause
(viii) of the definition of “Indebtedness” in this Section 1.01 to the extent
that such Guaranty Obligations relate to liabilities under clauses (i), (ii),
(iv) and (v) of the definition of “Indebtedness” (giving effect to the proviso
to such definition).

 

“Consolidated Indebtedness” means, as of the date of determination, the sum,
determined on a consolidated basis without duplication in accordance with GAAP,
of all outstanding Indebtedness of the Borrower and its Consolidated
Subsidiaries (but excluding, for the avoidance of doubt, any Indebtedness of an
Unrestricted Subsidiary that is not guaranteed by the Borrower or any of its
Consolidated Subsidiaries or secured by (or for which the holder of such
Indebtedness has an existing right, contingent or otherwise, to be secured by) a
Lien on, assets of the Borrower or any of its Consolidated Subsidiaries (whether
or not such guarantee or Lien is called upon).

 

“Consolidated Interest Expense” means, for any period, the total interest
expense of the Borrower and its Consolidated Subsidiaries for such period,
whether paid or accrued and whether or not capitalized (including, without
limitation, amortization of debt issuance costs and original issue discount,
interest capitalized during construction, non-cash interest payments, the
interest component of any deferred payment obligations, the interest component
of all payments under Capital Leases and the implied interest component of
Synthetic Lease Obligations (regardless of whether accounted for as interest
expense under GAAP), all

 

15

--------------------------------------------------------------------------------


 

commissions, discounts and other fees and charges owed with respect to letters
of credit and bankers’ acceptances and net costs (included in interest expense)
in respect of Swap Obligations constituting interest rate swaps, collars, caps
or other arrangements requiring payments contingent upon interest rates of the
Borrower and its Consolidated Subsidiaries), in each case determined on a
consolidated basis for such period; provided that any interest on Indebtedness
of another Person that is guaranteed by the Borrower or any of its Consolidated
Subsidiaries or secured by (or for which the holder of such Indebtedness has an
existing right, contingent or otherwise, to be secured by) a Lien on, or payable
out of the proceeds of the sale of or production from, assets of the Borrower or
any of its Consolidated Subsidiaries (whether or not such guarantee or Lien is
called upon) shall be included, but excluding any such interest expense of any
Unrestricted Subsidiary of the Borrower.

 

“Consolidated Net Income” means, for any period, the net income (or net loss) of
the Borrower and its Consolidated Subsidiaries for such period, determined on a
consolidated basis in accordance with GAAP; provided that there shall be
excluded from the calculation of Consolidated Net Income for any period (i) the
income (or loss) of any Person in which any other Person (other than the
Borrower or any Consolidated Subsidiary of the Borrower) has an ownership
interest, except to the extent that any such income is actually received in cash
by the Borrower or such Consolidated Subsidiary of the Borrower during such
period, (ii) the income (or loss) of any Person accrued prior to the date it
becomes a Consolidated Subsidiary of the Borrower or is merged with or into or
consolidated with the Borrower or any of its Consolidated Subsidiaries or that
Person’s assets are acquired by the Borrower or any of its Consolidated
Subsidiaries, except as provided in the definitions of “Consolidated EBITDA” and
“Pro Forma Basis” herein, (iii) the income (or loss) attributable to any
Unrestricted Subsidiary of the Borrower, except to the extent that any such
income is actually received in cash by the Borrower or a Restricted Subsidiary
of the Borrower during such period, and (iv)  the income of any Subsidiary of
the Borrower (other than a Loan Party) to the extent that the declaration or
payment of Restricted Payments or similar distributions by that Subsidiary of
that income is not at the time permitted by operation of the terms of its
charter or any agreement, instrument, judgment, decree, order, statute, rule or
governmental regulation applicable to that Subsidiary.

 

“Consolidated Subsidiary” means, with respect to any Person at any date, any
Subsidiary of such Person or other entity the accounts of which would be
consolidated with those of such Person in its consolidated financial statements
if such statements were prepared as of such date in accordance with GAAP but
excluding, in the case of the Borrower, any Unrestricted Subsidiary.

 

“Consolidated Tax Expense” means, for any period, the Tax expense (including
federal, state, local and foreign Taxes measured on capital, income or profits)
of the Borrower and its Consolidated Subsidiaries, for such period, determined
on a consolidated basis in accordance with GAAP, but excluding any such Tax
expense of any Unrestricted Subsidiary of the Borrower.

 

“Consolidated Total Assets” means the total assets of the Restricted Group
Companies, as shown on the most recent balance sheet of the Borrower for which
internal financial statements are available immediately preceding the date on
which any calculation of Consolidated Total Assets is being made, with such pro
forma adjustments for transactions consummated on or prior to or simultaneously
with the date of the calculation as are consistent with the pro forma adjustment
provisions set forth in the definition of “Pro Forma Basis.” For the avoidance
of doubt, any Indebtedness or Lien incurred, Investment or Restricted Payment
made or non-cash consideration received, in each case that was permitted under
the Credit Agreement at the time of such incurrence, making or receipt, shall
continue to be permitted under the Credit Agreement, regardless of any
subsequent decrease in Consolidated Total Assets.

 

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

 

16

--------------------------------------------------------------------------------


 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise. 
“Controlling” and “Controlled” have meanings correlative thereto.

 

“Credit Agreement Refinancing Indebtedness” means (a) Permitted Equal Priority
Refinancing Debt, (b) Permitted Junior Priority Refinancing Debt or
(c) Permitted Unsecured Refinancing Debt; provided that, in each case, such
Indebtedness is issued, incurred or otherwise obtained (including by means of
the extension or renewal of existing Indebtedness) to Refinance, in whole or in
part, existing Loans (or, if applicable, unused Commitments under any
Incremental Facility) or any then-existing Credit Agreement Refinancing
Indebtedness (“Credit Agreement Refinanced Debt”); provided, further, that
(i) the covenants, events of default and guarantees of any such Indebtedness
(excluding, for the avoidance of doubt, interest rates (including through fixed
interest rates), interest margins, rate floors, fees, funding discounts,
original issue discounts and optional prepayment or redemption premiums and
terms) shall be identical to, or less favorable to the lenders thereunder than,
those applicable to the Credit Agreement Refinanced Debt (other than covenants
or other provisions applicable only to periods after the Latest Maturity Date
(or, in the case of Permitted Junior Priority Refinancing Debt or Permitted
Unsecured Refinancing Debt, the date that is 91 days after the Latest Maturity
Date) at the time of incurrence), (ii) such Credit Agreement Refinancing
Indebtedness shall have a maturity date that is no earlier than the Latest
Maturity Date (or, in the case of Permitted Junior Priority Refinancing Debt or
Permitted Unsecured Refinancing Debt, the date that is 91 days after the Latest
Maturity Date) at the time of incurrence and, in the case of Credit Agreement
Refinancing Indebtedness consisting of loans that are not revolving
Indebtedness, a Weighted Average Life to Maturity equal to or greater than that
of the Credit Agreement Refinanced Debt (after giving effect to any amortization
thereof, but not any prepayments thereof, prior to the time of such Refinancing)
as of the date of determination, (iii)  such Indebtedness shall not have a
greater principal amount than the principal amount of the Credit Agreement
Refinanced Debt plus accrued interest, fees and premiums (including any tender
premium and prepayment premiums) and penalties (if any) thereon and fees,
expenses, original issue discount and upfront fees incurred in connection with
such Refinancing, (iv) with respect to Credit Agreement Refinancing Indebtedness
consisting of a revolving facility, (A) such Credit Agreement Refinancing
Indebtedness shall have no mandatory scheduled commitment reductions prior to
the maturity date of any existing Revolving Credit Facility (or, if at such time
no Revolving Credit Facility exists, the Latest Maturity Date at the time of
incurrence), (B) any borrowings, repayments, prepayments and commitment
reductions thereunder shall be ratable among such facility, any Revolving Credit
Facility and any other such revolving facility and (C) there shall not be more
than two revolving credit facilities among the revolving facilities constituting
Credit Agreement Refinancing Indebtedness and any Revolving Credit Facility,
(v) such Credit Agreement Refinanced Debt shall be repaid, defeased or satisfied
and discharged, and all accrued interest, fees and premiums (if any) in
connection therewith shall be paid, substantially concurrently with the date
such Credit Agreement Refinancing Indebtedness is issued, incurred or obtained
with the Net Cash Proceeds received from the incurrence or issuance of such
Indebtedness and any corresponding commitments shall immediately terminate and
(vi) such Credit Agreement Refinancing Indebtedness shall not require any
mandatory repayment, redemption, repurchase or defeasance (other than (x) in the
case of bonds, notes or debentures, customary change of control, asset sale
event or casualty or condemnation event offers and customary acceleration any
time after an event of default and (y) in the case of any term loans, mandatory
prepayments (including redemptions or repurchases or offers to prepay, redeem or
repurchase based on excess cash flow) that are on terms not more favorable to
the lenders or holders providing such Indebtedness than those applicable to the
Credit Agreement Refinanced Debt) prior to the Latest Maturity Date (or, in the
case of Permitted Junior Priority Refinancing Debt or Permitted Unsecured
Refinancing Debt, the date that is 91 days after the Latest Maturity Date) at
the time of such incurrence.

 

“Credit Exposure” means, as applied to each Lender and with respect to each
Class of its Commitments and/or Loans:

 

(i)                                     at any time prior to the termination of
the Commitments of the Lenders, the sum of such Lender’s Loans and undrawn
Commitments; and

 

17

--------------------------------------------------------------------------------


 

(ii)                                  at any time after the termination of the
Commitments of the Lenders, the principal balance of the outstanding Loans of
such Lender.

 

“Customary Intercreditor Agreement” means (a) to the extent executed in
connection with the incurrence of Indebtedness secured by Liens on the
Collateral intended to rank equal in priority to the Liens on the Collateral
securing the Obligations (but without regard to the control of remedies), a
customary intercreditor agreement in form and substance reasonably acceptable to
the Administrative Agent and the Borrower, which agreement shall provide that
the Liens on the Collateral securing such Indebtedness shall rank equal in
priority to the Liens on the Collateral securing the Obligations and (b) to the
extent executed in connection with the incurrence of Indebtedness secured by
Liens on the Collateral intended to rank junior to the Liens on the Collateral
securing the Obligations, a customary intercreditor agreement in form and
substance reasonably acceptable to the Administrative Agent and the Borrower,
which agreement shall provide that the Liens on the Collateral securing such
Indebtedness shall rank junior to the Lien on the Collateral securing the
Obligations.

 

“Debt Equivalents” of any Person means (i) any Equity Interest of such Person
which by its terms (or by the terms of any security for which it is convertible
or for which it is exchangeable or exercisable), or upon the happening of any
event or otherwise (including an event which would constitute a Change of
Control), (A) matures or is mandatorily redeemable (other than solely for
Qualified Equity Interests) or subject to any mandatory repurchase requirement
(other than solely for Qualified Equity Interests), pursuant to a sinking fund
or otherwise, (B) requires the payment of any dividend or other distribution
(other than solely in the form of Qualified Equity Interests), or (C) is
convertible into or exchangeable for Indebtedness or Equity Interests described
in the foregoing clauses (A) or (B), in each case in whole or in part, on or
prior to the date that is 91 days after the Latest Maturity Date at the time of
incurrence and (ii) if such Person is a Subsidiary of the Borrower but not a
Subsidiary Guarantor, any Preferred Stock of such Person issued to a Person
other than the Borrower or any of its Subsidiaries; provided, however, that any
Equity Interests that would not constitute Debt Equivalents but for provisions
thereof giving holders thereof (or the holders of any security into or for which
such Equity Interests are convertible, exchangeable or exercisable) the right to
require the issuer thereof to redeem such Equity Interests upon the occurrence
of a change of control or an asset disposition occurring prior to the 91st day
after the Latest Maturity Date at the time of incurrence (other than solely for
Qualified Equity Interests) shall not constitute Debt Equivalents if such Equity
Interests provide that the issuer thereof will not redeem any such Equity
Interests pursuant to such provisions prior to Discharge of Senior Finance
Obligations.

 

“Debt Issuance” means the issuance by any Restricted Group Company of any
Indebtedness other than a borrowing under a revolving credit facility.

 

“Default” means any condition or event that constitutes an Event of Default or
that, with the giving of notice, the passage of applicable grace periods, or
both, would be an Event of Default.

 

“Default Rate” means a rate per annum equal to the rate then applicable to the
Loans plus 2% (after as well as before judgment).

 

“Defaulting Lender” means, subject to Section 2.18(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two Business Days of
the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Borrower in writing that such failure
is the result of such Lender’s good faith determination that one or more
conditions precedent to funding (each of which conditions precedent, together
with any applicable default, shall be specifically identified in such writing)
has not been satisfied, or (ii) pay to the Administrative Agent or any other
Lender any other amount required to be paid by it hereunder within two Business
Days of the date when due, (b) has notified the Borrower or the Administrative
Agent in writing that it does not intend to comply with its funding obligations
hereunder, or has made a public statement to that effect (unless such writing or
public statement relates to such Lender’s obligation to fund a Loan hereunder
and states that such position is based on such Lender’s good

 

18

--------------------------------------------------------------------------------


 

faith determination that a condition precedent to funding (which condition
precedent, together with any applicable default, shall be specifically
identified in such writing or public statement) cannot be satisfied), (c) has
failed, within three Business Days after written request by the Administrative
Agent or the Borrower, to confirm in writing to the Administrative Agent and the
Borrower that it will comply with its prospective funding obligations hereunder
(provided that such Lender shall cease to be a Defaulting Lender pursuant to
this clause (c) upon receipt of such written confirmation by the Administrative
Agent and the Borrower), or (d) has, or has a direct or indirect parent company
that has, (i) become the subject of a proceeding under any Debtor Relief Law, or
(ii) had appointed for it a receiver, custodian, conservator, trustee,
administrator, assignee for the benefit of creditors or similar Person charged
with reorganization or liquidation of its business or assets, including the
Federal Deposit Insurance Corporation or any other state or federal regulatory
authority acting in such a capacity; provided that a Lender shall not be a
Defaulting Lender solely by virtue of the ownership or acquisition of any equity
interest in that Lender or any direct or indirect parent company thereof by a
Governmental Authority so long as such ownership interest does not result in or
provide such Lender with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender.  Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under any one or more of clauses (a) through (d) above shall
be conclusive and binding absent manifest error, and such Lender shall be deemed
to be a Defaulting Lender (subject to Section 2.18(b)) upon delivery of written
notice of such determination to the Borrower and each Lender.

 

“Discharge of Senior Finance Obligations” means (i) payment in full in cash of
the principal of and interest (including interest accruing on or after the
commencement of any Insolvency or Liquidation Proceeding, whether or not a claim
for such interest is, or would be, allowed in such Insolvency or Liquidation
Proceeding) and premium, if any, on all Indebtedness outstanding under the Loan
Documents and termination of all commitments to lend or otherwise extend credit
under the Loan Documents and (ii) payment in full in cash of all other Senior
Credit Obligations under the Loan Documents that are due and payable or
otherwise accrued and owing at or prior to the time such principal and interest
are paid (including legal fees and other expenses, costs or charges accruing on
or after the commencement of any Insolvency or Liquidation Proceeding, whether
or not a claim for such fees, expenses, costs or charges is, or would be,
allowed in such Insolvency or Liquidation Proceeding, but excluding any
contingent indemnification obligations for which no claim has been made).

 

“Discount Prepayment Accepting Lender” has the meaning specified in
Section 2.09(a)(ii)(B)(2).

 

“Discount Range” has the meaning specified in Section 2.09(a)(ii)(C)(1).

 

“Discount Range Prepayment Amount” has the meaning specified in
Section 2.09(a)(ii)(C)(1).

 

“Discount Range Prepayment Notice” means a written notice of the Borrower
Solicitation of Discount Range Prepayment Offers made pursuant to
Section 2.09(a)(ii)(C) substantially in the form of Exhibit K-2.

 

“Discount Range Prepayment Offer” means the written offer by a Lender,
substantially in the form of Exhibit K-3, submitted in response to an invitation
to submit offers following the Auction Agent’s receipt of a Discount Range
Prepayment Notice.

 

“Discount Range Prepayment Response Date” has the meaning specified in
Section 2.09(a)(ii)(C)(1).

 

“Discount Range Proration” has the meaning specified in
Section 2.09(a)(ii)(C)(3).

 

“Discounted Prepayment Determination Date” has the meaning specified in
Section 2.09(a)(ii)(D)(3).

 

19

--------------------------------------------------------------------------------


 

“Discounted Prepayment Effective Date” means in the case of a Borrower Offer of
Specified Discount Prepayment, Borrower Solicitation of Discount Range
Prepayment Offer or Borrower Solicitation of Discounted Prepayment Offer, five
(5) Business Days following the Specified Discount Prepayment Response Date, the
Discount Range Prepayment Response Date or the Solicited Discounted Prepayment
Response Date, as applicable, in accordance with Section 2.09(a)(ii)(B),
Section 2.09(a)(ii)(C) or Section 2.09(a)(ii)(D), respectively, unless a shorter
period is agreed to between the Borrower and the Auction Agent.

 

“Discounted Term Loan Prepayment” has the meaning specified in
Section 2.09(a)(ii)(A).

 

“Disqualified Capital Stock” means any Equity Interest of any Person that is not
Qualified Capital Stock.

 

“Disqualified Institution” means (a) the certain banks, financial institutions
and other lenders or competitors of the Borrower or the Target that have been
specified in writing by the Borrower to the Administrative Agent prior to the
date of the Commitment Letter and (b) any of the Affiliates of such persons
listed in clause (a) that are either (x) identified in writing by the Borrower
prior to the Closing Date or (y) clearly identifiable on the basis of such
Affiliates’ names (such persons, “Disqualified Institutions”); provided that the
Borrower may, upon reasonable written notice to the Administrative Agent, after
the Closing Date, supplement in writing by name the list of persons that are
Disqualified Institutions to the extent each such supplemented person becomes
(x) a competitor of the Borrower or any of its Subsidiaries (or such named
supplemented Person is an Affiliate of a named competitor) or (y) an Affiliate
of a Disqualified Institution, which supplement shall be in the form of a
written list provided to the Administrative Agent, and become effective
two Business Days after delivery thereof to the Administrative Agent; provided,
further that in no event shall such a supplement apply retroactively to
disqualify any Lender or participant prior to such supplement becoming
effective; provided, however, that any bona fide debt fund or investment vehicle
(other than a bona fide debt fund or investment vehicle who is separately
identified pursuant to clause (a) above) that is engaged in making, purchasing,
holding or otherwise investing in commercial loans and similar extensions of
credit in the ordinary course of business shall be deemed not to be a competitor
of the Borrower or the Target or an Affiliate of such a competitor.

 

“Dollars” and “$” means, lawful money of the United States of America.

 

“Domestic Subsidiary” means, with respect to any Person, each Subsidiary of such
Person that is organized under the laws of the United States, any state thereof
or the District of Columbia, and “Domestic Subsidiaries” means any two or more
of them.

 

“Eligible Assignee” means (i) a Lender, (ii) an Affiliate of a Lender, (iii) an
Approved Fund and (iv) any other Person (other than a natural person) approved
by, solely in the case of this clause (iv), the Administrative Agent and, unless
an Event of Default under Section 8.01(a) or (f) has occurred and is continuing,
the Borrower (each such approval not to be unreasonably withheld or delayed and
provided that, if the consent of the Borrower is required, the Borrower shall be
deemed to have consented to any such assignment unless it shall object thereto
by written notice to the Administrative Agent within ten (10) Business Days
after the Borrower has received written notice thereof); provided, however, that
any assignment in connection with the primary syndication of the Commitments and
Loans made by Jefferies Finance LLC or Barclays Bank PLC to an Eligible Assignee
identified to the Borrower prior to the Closing Date shall be permitted to be
made without otherwise complying with Section 10.06(b); provided that
notwithstanding the foregoing, “Eligible Assignee” shall not include (I) the
Borrower or any of the Borrower’s Affiliates or (II) any natural person; and
provided further that the Borrower’s consent will always be required for
assignments or participations to any Disqualified Institution.

 

“Embargoed Person” has the meaning specified in Section 7.17.

 

20

--------------------------------------------------------------------------------


 

“Employee Benefit Arrangements” means in any jurisdiction the benefit schemes or
arrangements in respect of any employees or past employees of a Restricted Group
Company operated, maintained or contributed to by any Restricted Group Company
or in which any Restricted Group Company participates and which provide benefits
on retirement, ill-health, injury, death or voluntary withdrawal from or
termination of employment, including termination indemnity payments and life
assurance and post-retirement medical benefits, other than Plans.

 

“Environment” means ambient air, indoor air, surface water, groundwater,
sediments, land, subsurface strata, any other environmental medium and natural
resources including wetlands, flora and fauna.

 

“Environmental Laws” means the common law and any and all Federal, state,
provincial, local, and foreign statutes, Laws, regulations, ordinances, rules,
judgments, orders, decrees, Environmental Permits or governmental restrictions
relating to pollution or the protection of human health and safety and the
Environment, including those relating to the generation, use, transportation,
distribution, storage, treatment, disposal, presence, Release or threat of
Release of any Hazardous Materials.

 

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of remediation, fines, penalties or
indemnities), of any Restricted Group Company resulting from or based on
(i) violation of any Environmental Law, (ii) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Material,
(iii) exposure to any Hazardous Material, (iv) the Release presence or
threatened Release of any Hazardous Material into the Environment or (v) any
contract, agreement or other consensual arrangement pursuant to which liability
is assumed or imposed with respect to any of the foregoing.

 

“Environmental Permit” means any permit, license, approval, registration,
notification, exemption, consent or other authorization required by or from a
Governmental Authority under Environmental Law.

 

“Equity Equivalents” means with respect to any Person any rights, warrants,
options, convertible securities, exchangeable securities, indebtedness or other
rights, in each case exercisable for or convertible or exchangeable into,
directly or indirectly, Equity Interests of such Person or securities
exercisable for or convertible or exchangeable into Equity Interests of such
Person, whether at the time of issuance or upon the passage of time or the
occurrence of some future event.

 

“Equity Interests” means all shares of capital stock, partnership interests
(whether general or limited), limited liability company membership interests,
beneficial interests in a trust and any other interest or participation that
confers on a Person the right to receive a share of profits or losses, or
distributions of assets, of an issuing Person, but excluding any debt securities
convertible into such Equity Interests.

 

“Equity Issuance” means (i) any sale or issuance by the Borrower or any of its
Restricted Subsidiaries to any Person other than the Borrower or a Restricted
Subsidiary of Borrower of any Equity Interests or any Equity Equivalents (other
than any such Equity Equivalents that constitute Indebtedness other than, in
each case, Debt Equivalents) and (ii) the receipt by the Borrower or any of its
Restricted Subsidiaries of any cash capital contributions, whether or not paid
in connection with any issuance of Equity Interests of the Borrower or any of
its Subsidiaries, from any Person other than the Borrower or a Restricted
Subsidiary of the Borrower.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and the rules and regulation promulgated thereunder.

 

“ERISA Affiliate” means each entity that is a member of a “controlled group of
corporations,” under “common control” or an “affiliated service group” with a
Restricted Group Company within the meaning of Section 414(b), (c) or (m) of the
Code, or required to be aggregated with a Restricted Group Company under
Section 414(o) of the Code or is under “common control” with a Restricted Group
Company, within the meaning of Section 4001(a)(14) of ERISA.

 

21

--------------------------------------------------------------------------------


 

“ERISA Event” means:

 

(i)                                     a reportable event as defined in
Section 4043 of ERISA and the regulations issued under such Section with respect
to a Plan, excluding, however, such events as to which the PBGC by regulation
has waived the requirement of Section 4043(a) of ERISA that it be notified
within 30 days of the occurrence of such event;

 

(ii)                                  the requirements of Section 4043(b) of
ERISA apply with respect to a contributing sponsor, as defined in
Section 4001(a)(13) of ERISA, of any Plan, and an event described in
paragraph (9), (10), (11), (12) or (13) of Section 4043(c) of ERISA is
reasonably expected to occur with respect to such Plan within the following 30
days;

 

(iii)                               the failure to meet the minimum funding
standard of Section 412 of the Code with respect to any Plan (whether or not
waived in accordance with Section 412 of the Code), the application for a
minimum funding waiver under Section 303 of ERISA with respect to any Plan (or,
after the effective date of the Pension Protection Act of 2006 (the “PPA”),
Section 302(c) of ERISA), the failure to make by its due date a required
installment under Section 412(m) of the Code (or, after the effective date of
the PPA, Section 430(j) of the Code) with respect to any Plan or the failure to
make any required contribution to a Multiemployer Plan;

 

(iv)                              (A) the incurrence of any material liability
by a Restricted Group Company pursuant to Title I of ERISA or to the penalty or
excise tax provisions of the Code relating to employee benefit plans (as defined
in Section 3 of ERISA), or the occurrence or existence of any event, transaction
or condition that would reasonably be expected to result in the incurrence of
any such material liability by a Restricted Group Company pursuant to Title I of
ERISA or to such penalty or excise tax provisions of the Code; or (B) the
incurrence of any material liability by a Restricted Group Company or an ERISA
Affiliate pursuant to Title IV of ERISA or the occurrence or existence of any
event, transaction or condition that would reasonably be expected to result in
the incurrence of any such material liability or imposition of any lien on any
of the rights, properties or assets of a Restricted Group Company or any ERISA
Affiliate pursuant to Title IV of ERISA, Section 303(k) or ERISA or Section 430
of the Code;

 

(v)                                 the provision by the administrator of any
Plan of a notice pursuant to Section 4041(a)(2) of ERISA (or the reasonable
expectation of such provision of notice) of intent to terminate such Plan in a
distress termination described in Section 4041(c) of ERISA, the institution by
the PBGC of proceedings to terminate any Plan or the occurrence of any event or
condition which would reasonably be expected to constitute grounds under ERISA
for the termination of a Plan by the PBGC, or the appointment of a trustee by
the PBGC to administer any Plan;

 

(vi)                              the withdrawal of a Restricted Group Company
or ERISA Affiliate in a complete or partial withdrawal (within the meaning of
Section 4203 and 4205 of ERISA) from any Multiemployer Plan if there is any
potential material liability therefor, or the receipt by a Restricted Group
Company or ERISA Affiliate of notice from any Multiemployer Plan that it is in
reorganization or insolvency pursuant to Section 4241 or 4245 of ERISA, or that
it intends to terminate or has terminated under Section 4041A or 4042 of ERISA;

 

(vii)                           the imposition of material liability (or the
reasonable expectation thereof) on a Restricted Group Company or ERISA Affiliate
pursuant to Section 4062, 4063, 4064 or 4069 of ERISA or by reason of the
application of Section 4212(c) of ERISA;

 

(viii)                        the assertion of a material claim (other than
routine claims for benefits) against any Plan (other than a Multiemployer Plan)
or the assets thereof, or against a Restricted Group Company

 

22

--------------------------------------------------------------------------------


 

or, with respect to a Plan subject to Title IV of ERISA, an ERISA Affiliate, in
connection with any Plan;

 

(ix)                              the receipt by any Restricted Group Company
from the United States Internal Revenue Service of notice of the failure of any
Plan (or any Employee Benefit Arrangement intended to be qualified under
Section 401(a) of the Code) to qualify under Section 401(a) of the Code, or the
failure of any trust forming part of any Plan or Employee Benefit Arrangement to
qualify for exemption from taxation under Section 501(a) of the Code;

 

(x)                                 the occurrence of a “prohibited transaction”
(as defined in Section 4975 of the Code and 406(a) of ERISA) with respect to any
Plan or Employee Benefit Arrangement as to which a Restricted Group Company or
ERISA Affiliate is a “disqualified person” (within the meaning of Section 4975
of the Code) or is a “party in interest” (within the meaning of 3(14) of ERISA)
or with respect to which a Restricted Group Company or ERISA Affiliate would
otherwise by liable; and

 

(xi)                              the establishment or amendment by a Restricted
Group Company of any Welfare Plan that provides post-employment welfare benefits
in a manner that would reasonably be expected to result in a Material Adverse
Effect.

 

“Eurodollar Loan” means at any date a Loan which bears interest at a rate based
on the Adjusted Eurodollar Rate.

 

“Eurodollar Rate” means, with respect to any Borrowing of Eurodollar Loans for
any Interest Period therefor,

 

(i)                                     the rate per annum equal to the
arithmetic mean (rounded to the nearest 1/100th of 1%) of the rate determined by
the Administrative Agent to be the London interbank offered rate as administered
by ICE Benchmark Administration Limited (or any other Person that takes over the
administration of such rate) that appears on the Reuters Screen LIBOR01
Page (or, in the event such rate does not appear on a Reuters page or screen, on
any successor or substitute page on such screen that displays such rate, or on
the appropriate page of such other information service that publishes such rate
from time to time as selected by the Administrative Agent in its reasonable
discretion, in each case, the “LIBOR Screen Rate”) for deposits in Dollars (for
delivery on the first day of such Interest Period) with a term equivalent to
such Interest Period, (or, if such LIBOR Screen Rate is not available for the
Interest Period of that Loan, the Eurodollar Rate shall be determined using the
weighted average of the offered rates for the two terms most nearly
corresponding to such Interest Period), determined as of approximately 11:00
a.m. (London time) two Business Days prior to the first day of such Interest
Period, or, if different, the date on which quotations would customarily be
provided by leading banks in the London interbank market for deposits of amounts
in Dollars for delivery on the first day of such Interest Period, provided that
if such rate is below zero, the Eurodollar Rate will be deemed to be zero; or

 

(ii)                                  if the rates referenced in the preceding
clause (i) are not available, the rate per annum equal to the rate at which the
Administrative Agent is offered deposits in Dollars at approximately
11:00 a.m. (London time), two Business Days prior to the first day of such
Interest Period in the London interbank market for delivery on the first day of
such Interest Period for the number of days comprised therein and in an amount
comparable to its portion of the amount of such Eurodollar Borrowing to be
outstanding during such Interest Period or, if different, the date on which
quotations would customarily be provided by leading banks in the London
interbank market for deposits of amounts in Dollars for delivery of the first
day of such Interest Period.  “Reuters Screen LIBOR01 Page” shall mean the
display designated on the Reuters 3000 Xtra Page (or such other page as may
replace such page on such service for the purpose of displaying the rates at
which Dollar deposits are offered by leading banks in the London interbank
deposit market).

 

23

--------------------------------------------------------------------------------


 

“Eurodollar Statutory Reserves” means, for any day during any Interest Period
for any Borrowing of Eurodollar Loans, the average maximum rate at which
reserves (including any marginal, supplemental or emergency reserves) are
required to be maintained, during such Interest Period under regulations issued
from time to time (including “Regulation D,” issued by the Board of Governors of
the Federal Reserve Bank of the United States (the “Reserve Regulations”) by
member banks of the United States Federal Reserve System in New York City with
deposits exceeding one billion Dollars against Eurocurrency funding liabilities
(currently referred to as “Eurocurrency liabilities” (as such term is used in
Regulation D)).  Borrowings of Eurodollar Loans shall be deemed to constitute
Eurodollar liabilities and to be subject to such reserve requirements without
benefit of or credit for proration, exceptions or offsets which may be available
from time to time to any Lender under the Reserve Regulations.

 

“Event of Default” has the meaning specified in Section 8.01.

 

“Excess Cash Flow” means for any Excess Cash Flow Period, the sum, without
duplication, of:

 

(a)                                 the sum, without duplication, of:

 

(i)                                     Consolidated EBITDA for such Excess Cash
Flow Period;

 

(ii)                                  cash items of income actually received by
the Borrower and its Restricted Subsidiaries during such Excess Cash Flow Period
not included in calculating Consolidated EBITDA (excluding any such items of
income excluded from the calculation of Consolidated Net Income by reason of
clauses (i) through (iv) of the proviso to the definition thereof); and

 

(iii)                               the decrease, if any, in the Net Working
Capital from the beginning to the end of such Excess Cash Flow Period; minus

 

(b)                                 the sum, without duplication, of:

 

(i)                                     Consolidated Cash Taxes paid or payable
by the Borrower and its Subsidiaries with respect to such Excess Cash Flow
Period;

 

(ii)                                  the sum of (A) Consolidated Cash Interest
Expense paid or payable by the Borrower and its Restricted Subsidiaries with
respect to such Excess Cash Flow Period and (B) scheduled principal amortization
(and other scheduled mandatory prepayments and repayments (whether pursuant to
this Agreement or otherwise)) of all Indebtedness for such period (including,
without limitation, the implied principal component of scheduled payments made
in respect of permitted Capital Lease Obligations);

 

(iii)                               amounts actually paid and applied to
mandatory permanent repayments and prepayments of Indebtedness, other than
prepayments under Section 2.09(c)(ii), made by the Borrower and its Restricted
Subsidiaries during such Excess Cash Flow Period but only to the extent that
(A)(i) such repayments and prepayments by their terms cannot be reborrowed or
redrawn and (ii) such repayments and prepayments do not occur in connection with
a refinancing of all or a portion of such Indebtedness, and (B) the amounts used
to make such payments are not funded with Net Cash Proceeds of any Debt
Issuance, Equity Issuance, Asset Disposition or Casualty Event;

 

(iv)                              the sum of (A) Consolidated Capital
Expenditures made by the Borrower and its Restricted Subsidiaries in cash during
such Excess Cash Flow Period, to the extent funded with amounts other than the
Net Cash Proceeds of any Debt Issuance, Equity Issuance, Asset Disposition or
Casualty Event, and (B) cash consideration, including cash Acquisition
Consideration, and related fees, costs and expense paid during such Excess Cash

 

24

--------------------------------------------------------------------------------


 

Flow Period (or, in the case of any “earn-outs” or deferred purchase price,
earned during such Excess Cash Flow Period without duplication of amounts
deducted in a prior during such Excess Cash Flow Period) in connection Permitted
Acquisitions, Permitted Joint Ventures or other Investments permitted by
Section 7.06, and the licensing or acquisition of intellectual property
(including and “earn-outs”, milestone payments or similar amounts with respect
to the Acquisition, the Lumara Acquisition or with respect to Permitted
Acquisitions, Permitted Joint Ventures or other Investments permitted by
Section 7.06 and the licensing or acquisition of intellectual property), in each
case to the extent funded with amounts other than the Net Cash Proceeds of any
Debt Issuance, Equity Issuance, Asset Disposition or Casualty Event;

 

(v)                                 the increase, if any, in the Net Working
Capital from the beginning to the end of such Excess Cash Flow Period;

 

(vi)                              cash items of expense (including losses)
during such Excess Cash Flow Period (A) not deducted in calculating Consolidated
EBITDA or (B) added back to Consolidated Net Income in calculating Consolidated
EBITDA, including, without limitation, the items described in clauses (D), (F),
(G), (H), (I), (N), (O), (P) and (U) of the definition of Consolidated EBITDA;

 

(vii)                           the amount of any non-cash gain included in
Consolidated EBITDA for such Excess Cash Flow Period recognized as a result of
any Asset Dispositions;

 

(viii)                        cash payments by the Borrower and its Restricted
Subsidiaries during such Excess Cash Flow Period in respect of long-term
liabilities of the Borrower and its Restricted Subsidiaries (other than
obligations described in clause (iv)(B) above or Indebtedness) to the extent
such payments are not expensed during any Excess Cash Flow Period or are not
deducted in calculating Consolidated EBITDA;

 

(ix)                              the amount of Restricted Payments paid in cash
during such Excess Cash Flow Period pursuant to Section 7.07, to the extent
funded with amounts other than the Net Cash Proceeds of any Debt Issuance,
Equity Issuance, Asset Disposition or Casualty Event;

 

(x)                                 the aggregate amount of expenditures
actually made by the Borrower and its Restricted Subsidiaries from internally
generated cash flow of the Borrower and its Restricted Subsidiaries during such
Excess Cash Flow Period to the extent that such expenditures are not expensed
during such Excess Cash Flow Period or are not deducted in calculating
Consolidated EBITDA;

 

(xi)                              without duplication of amounts deducted from
Excess Cash Flow in any other period, and at the option of the Borrower, the
aggregate consideration required to be paid in cash by the Borrower or any of
its Subsidiaries pursuant to binding contracts (the “Contract Consideration”)
entered into prior to or during the Excess Cash Flow Period relating to the
Acquisition, the Lumara Acquisition Documents, Permitted Acquisitions,
Acquisitions (including Acquisitions consummated prior to the Closing Date)
(including, in each case, earnouts, “milestone” payments or similar amounts),
Permitted Joint Ventures or other Investments permitted by Section 7.06,
Consolidated Capital Expenditures or acquisitions or licenses of intellectual
property to be consummated or made during the period of four consecutive fiscal
quarters of the Borrower following such Excess Cash Flow Period, provided that,
to the extent the aggregate amount of internally generated cash flow utilized to
finance such Permitted Acquisitions, Permitted Joint Ventures or other
Investments permitted by Section 7.06, Consolidated Capital Expenditures, or
acquisitions or licenses of intellectual property during such period of four
consecutive fiscal quarters is less than the Contract

 

25

--------------------------------------------------------------------------------


 

Consideration, the amount of such shortfall shall be added to the calculation of
Excess Cash Flow at the end of such period of four consecutive fiscal quarters;

 

(xii)                           the amount added back to Consolidated Net Income
in calculating Consolidated EBITDA for such Excess Cash Flow Period pursuant to
clauses (N), (O) and (Q) of the definition of Consolidated EBITDA; and

 

(xiii)                        the aggregate amount of Pro Forma Acquisition
EBITDA included in calculating Consolidated EBITDA during such Excess Cash Flow
Period.

 

“Excess Cash Flow Period” means each fiscal year of the Borrower commencing with
the fiscal year ending December 31, 2016.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.

 

“Excluded Subsidiary” means (a) any Subsidiary that is not a Wholly Owned
Subsidiary, (b) any Foreign Subsidiary that is a CFC, (c) any Domestic
Subsidiary that is (i) a Subsidiary of a Foreign Subsidiary that is a CFC or
(ii) a Subsidiary that has no material assets other than Equity Interests of one
or more CFCs (each such Subsidiary a “CFC Holdco”), (d) any Subsidiary that is
prohibited or restricted by applicable Law, accounting policies or by
Contractual Obligation existing on the Closing Date (or, with respect to any
Subsidiary acquired or organized by the Borrower or a Subsidiary after the
Closing Date (and so long as such Contractual Obligation was not incurred in
contemplation of such acquisition), on the date such Subsidiary is so acquired
or organized) from providing a guaranty, or if such guaranty would require
governmental (including regulatory) or third party consent, approval, license or
authorization, (e) any not-for-profit Subsidiary, (f) any Subsidiary that is a
captive insurance company, (g) each Immaterial Subsidiary, (h) any Subsidiary
that is a special purpose entity to the extent reasonably satisfactory to the
Administrative Agent, (i) in the case of any Excluded Swap Obligation, any
Subsidiary that is not an “Eligible Contract Participant” as defined in the
Commodity Exchange Act, (j) any Unrestricted Subsidiary, (k) any Subsidiary
acquired pursuant to a Permitted Acquisition or Investment that is subject to
Indebtedness permitted to be assumed pursuant to the Loan Documents and any
Subsidiary thereof that guarantees such Indebtedness, in each case to the
extent, and so long as, such Indebtedness prohibits such Subsidiary from
becoming a Guarantor, (l) any Massachusetts securities corporation, if the
granting of a guarantee by such corporation would result in adverse tax or other
consequences to the Borrower or such Subsidiary, and (m) any other Subsidiary
with respect to which, in the reasonable judgment of the Administrative Agent
and the Borrower, the burden or cost of providing the guaranty shall outweigh
the benefits to be obtained by the Lenders therefrom, in each case (except with
respect to any Excluded Subsidiary designated as such pursuant to clause
(j) above), so long (and only so long) as each such Subsidiary does not enter
into any Guarantee Obligation in respect of any Indebtedness of any Loan Party.

 

“Excluded Swap Obligation” means, with respect to any Subsidiary Guarantor, any
Swap Obligation, if, and to the extent that, all or a portion of the guarantee
of such Subsidiary Guarantor of, or the grant by such Subsidiary Guarantor of a
security interest to secure, such Swap Obligation (or any guarantee thereof) is
or becomes illegal under the Commodity Exchange Act or any rule, regulation or
order of the Commodity Futures Trading Commission (or the application or
official interpretation of any thereof) by virtue of such Subsidiary Guarantor’s
failure for any reason not to constitute an “eligible contract participant” as
defined in the Commodity Exchange Act.

 

“Excluded Taxes” means, with respect to any Agent, any Lender, or any other
recipient of any payment to be made by or on account of any obligation of any
Loan Party hereunder or under any other Loan Document, (i) Taxes imposed on or
measured by its overall net income or net profits (however denominated), and
franchise or gross revenue Taxes imposed on it (in lieu of, as an alternative
to, or in addition to net income Taxes) or branch profit Taxes by a jurisdiction
(or any political subdivision thereof), in each case, (A) imposed

 

26

--------------------------------------------------------------------------------


 

as a result of such recipient being organized in, a tax resident of or having
its principal office in such jurisdiction or, in the case of any Lender, such
Lender having its Lending Office in such jurisdiction, or (B) that are Other
Connection Taxes, (ii) other than with respect to an assignee pursuant to a
request by the Borrower under Section 10.13, any U.S. federal withholding Tax
that is imposed on amounts payable to any Person pursuant to any law in effect
at the time such Person becomes a party hereto (or designates a new Lending
Office), except to the extent that such Person (or its assignor, if any) was
entitled, immediately prior to the designation of a new Lending Office (or
assignment), to receive additional amounts from the applicable Loan Party with
respect to such withholding Tax pursuant to Section 3.01 but such Person shall
only be entitled to such additional amount that such Person (or its assignor, if
any) was entitled to under Section 3.01 immediately before such Person became a
party to this Agreement or designated a new lending office, (iii) Taxes
attributable to such recipient’s failure to comply with Section 3.01(e) and
(iv) any U.S. federal withholding Tax imposed pursuant to FATCA.

 

“Executive Order” has the meaning specified in Section 5.22.

 

“Existing Debt Documents” means the Credit Agreement, dated as of November 12,
2014, among the Borrower, the lenders from time to time party thereto and
Jefferies Finance LLC, as administrative agent and collateral agent, the Credit
Agreement, dated as of September 19, 2012, among CBR Systems, Inc., as borrower,
the lenders from time to time party thereto and Bank of Montreal, as
administrative and collateral agent, and the Note Purchase Agreement, dated as
of September 19, 2012, among CBR Systems, Inc., as issuer, the loan parties from
time to time party thereto, and Newstone Capital Partners II, L.P., 1492
Capital, LLC, and NCP CBR Group Investors, LLC, as purchasers.

 

“Existing Indebtedness” has the meaning specified in Section 7.01(i).

 

“Extended Term Loans” has the meaning specified in Section 2.16(a)(ii).

 

“Extending Term Loan Lender” has the meaning specified in Section 2.16(a)(ii).

 

“Extension” has the meaning specified in Section 2.16(a).

 

“Extension Offer” has the meaning specified in Section 2.16(a).

 

“Failed Loan” has the meaning specified in Section 2.03(c).

 

“FATCA” means current Sections 1471 through 1474 of the Code, as of the date of
this Agreement (or any amended or successor version of such Sections that is
substantially comparable to such Sections and not materially more onerous to
comply with), any current or future regulations with respect thereto or official
administrative interpretations thereof, any agreements entered into pursuant to
Section 1471(b)(1) of the Code, and any applicable intergovernmental agreements
with respect to the implementation of the foregoing and any official
interpretation thereof.

 

“FCPA” means the U.S. Foreign Corrupt Practices Act of 1977 (15 U.S.C. §§78dd-1
et seq.).

 

“FDA” means the United States Food and Drug Administration and any successor
agency thereto.

 

“Federal Funds Effective Rate” means, for any day, the weighted average of the
rates on overnight federal funds transactions with members of the Federal
Reserve System of the United States arranged by federal funds brokers, as
published on the next succeeding Business Day by the Federal Reserve Bank of New
York, or, if such rate is not so published for any day that is a Business Day,
the average (rounded upwards, if necessary to the next 1/100th of 1%) of the
quotations for the day for such transactions received by the Administrative
Agent from three federal funds brokers of recognized standing selected by it.

 

27

--------------------------------------------------------------------------------


 

“Fee Letter” means that certain fee letter dated June 29, 2015 among the
Borrower, Jefferies Finance LLC and Barclays Bank PLC.

 

“Finance Document” means (i) each Loan Document and (ii) each Swap Agreement
between one or more Loan Parties and a Swap Creditor evidencing Swap Obligations
permitted hereunder, and “Finance Documents” means all of them, collectively.

 

“Finance Obligations” means, at any date, (i) all Senior Credit Obligations and
(ii) all Swap Obligations of a Loan Party permitted hereunder owed or owing to
any Swap Creditor.

 

“Finance Party” means each Lender, each Swap Creditor, each Agent and each
Indemnitee and their respective successors and assigns, and “Finance Parties”
means any two or more of them, collectively.

 

“First Lien Net Leverage Ratio” means the Total Net Leverage Ratio, but
excluding from the numerator of such ratio all Consolidated Funded Indebtedness
that is (i) not secured by a Lien or (ii) secured by a Lien junior to the Liens
of the Collateral Documents.

 

“Foreign Subsidiary” means, with respect to any Person, any Subsidiary of such
Person that is not a Domestic Subsidiary of such Person.

 

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.

 

“GAAP” means generally accepted accounting principles in the United States as in
effect from time to time and applied on a basis consistent with the Borrower
Audited Financial Statements (but otherwise subject to Section 1.03).

 

“Good Practices” means the following regulations and final issued guidance with
respect thereto:  (a)  FDA’s Current Good Laboratory Practices requirements set
forth in 21 C.F.R. Part 58, (b)  FDA’s current Good Clinical Practice and
Clinical Trials,  set forth in 21 C.F.R. Parts 312, 50 and 56; (c) FDA’s current
Good Tissue Practices, set forth in 21 C.F.R. Part 1271; (d) FDA’s current Good
Manufacturing Practices, as set forth in 21 C.F.R. Parts 210 and 211;  and
(e) similar requirements of foreign Governmental Authorities.

 

“Government Acts” has the meaning specified in Section 2.05(m).

 

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

 

“Group” means at any time a group of Loans consisting of (i) all Loans which are
Base Rate Loans at such time or (ii) all Loans which are Eurodollar Loans having
the same Interest Period at such time; provided that, if a Loan of any
particular Lender is converted to or made as a Base Rate Loan pursuant to
Article III, such Loan shall be included in the same Group or Group of Loans
from time to time as it would have been had it not been so converted or made.

 

“Group Company” means any of the Borrower and the Borrower’s Subsidiaries
(regardless of whether or not such Subsidiaries are consolidated with the
Borrower for purposes of GAAP), and “Group Companies” means all of them,
collectively.

 

28

--------------------------------------------------------------------------------


 

“Guaranty” means the Guaranty, substantially in the form of Exhibit E hereto, by
the Subsidiary Guarantors in favor of the Administrative Agent.

 

“Guaranty Obligation” means, with respect to any Person, without duplication,
any obligation (other than endorsements in the ordinary course of business of
negotiable instruments for deposit or collection) guarantying, intended to
guaranty, or having the economic effect of guarantying, any Indebtedness of any
other Person in any manner, whether direct or indirect, and including, without
limitation, any obligation, whether or not contingent, (i) to purchase any such
Indebtedness or any property constituting security therefor, (ii) to advance or
provide funds or other credit support for the payment or purchase of such
Indebtedness or obligation or to maintain working capital, solvency or other
balance sheet condition of such other Person (including, without limitation,
maintenance agreements, support agreements, comfort letters, take or pay
arrangements, put agreements, performance guaranties or similar agreements or
arrangements) for the benefit of the holder of Indebtedness of such other
Person, (iii) to lease or purchase property, securities or services primarily
for the purpose of assuring the owner of such Indebtedness or (iv) to otherwise
assure or hold harmless the owner of such Indebtedness against loss in respect
thereof.  The amount of any Guaranty Obligation hereunder shall (subject to any
limitations set forth therein) be deemed to be an amount equal to the
outstanding principal amount of the Indebtedness in respect of which such
Guaranty Obligation is made.

 

“Hazardous Materials” means all materials, chemicals, substances, wastes,
including medical wastes, pollutants, contaminants, compounds, mixtures and
constituents in any form including petroleum or petroleum products, asbestos or
asbestos-containing materials, polychlorinated biphenyls, radon gas regulated
pursuant to, or which can give rise to liability under, any Environment Law.

 

“Health Care Laws” means all Laws relating to any of the following (a) the
approval, clinical development, manufacturing, testing, marketing, sales,
promotion, distribution, import or export of any health care product, including
any pharmaceutical, biopharmaceutical, biologic, controlled substance or medical
device, (b) the delivery of healthcare (including medical, dental, pharmacy,
laboratory and related services and supplies) to individuals; (c) credentialing,
licensure, regulation, inspection or certification of a healthcare provider
whether an individual, facility or entity; or (d) payment for or insuring of
health care expenses, medical assistance programs and programs sponsored or paid
for by Governmental Authorities principally intended to provide or pay for
health care and related services and supplies, including, without limitation,
state Boards of Pharmacy and clinical laboratory laws and regulations, any state
or federal anti-markup or comparable laws or regulations related to payment for
services, (e) the regulation of the financial interactions between industry and
health care professionals and the reporting thereof; or (ix) the regulation
false statements or claims including knowingly and willfully making or causing
to be made any false statement or representation of a material fact for use in
determining rights to any benefit, payment or registration or (f) the regulation
of the collection, processing, retention, use, disclosure, access, transfer or
destruction of information that identifies or could reasonably be used to
identify an individual, such Laws to include the following the U.S. Controlled
Substances Act (21 U.S.C. Section 801 et seq.), the Federal Food, Drug &
Cosmetics Act (21 U.S.C. §§ 301 et seq.), the Prescription Drug Marketing Act of
1987 (21 U.S.C. §§ 353 et seq.), the Public Health Service Act (42 U.S.C. §
256b), the Stark Law (42 U.S.C. §§ 1395nn), the Anti-Kickback Statute (42 U.S.C.
§1320a-7b(b)), any applicable state fraud and abuse prohibitions, including
those that apply to all payors (governmental, commercial insurance and
self-payors), the civil False Claims Act (31 U.S.C. §§ 3729 et seq.), the
administrative False Claims Law (42 U.S.C. § 1320a-7b(a)), the civil monetary
penalty laws (42 U.S.C. § 1320a-7a), the Health Insurance Portability and
Accountability Act of 1996 (42 U.S.C. § 1320d et seq.), as amended by the Health
Information, Technology for Economic and Clinical Health Act of 2009
(collectively, “HIPAA”), the exclusion laws (42 U.S.C. 1320a-7), all criminal
laws relating to health care fraud and abuse, including but not limited to 18
U.S.C. Sections 286 and 287, and the health care fraud criminal provisions under
HIPAA, Medicare (Title XVIII of the Social Security Act), Medicaid (Title XIX of
the Social Security Act), the Clinical Laboratory Improvement Amendments of 1988
(42 U.S.C. § 263a et seq.), Good Practices and related state or local statutes
or regulations promulgated under any of the foregoing, each as amended or
supplemented from time to time.

 

29

--------------------------------------------------------------------------------


 

“Identified Participating Lenders” has the meaning specified in
Section 2.09(a)(ii)(C)(3).

 

“Identified Qualifying Lenders” has the meaning specified in
Section 2.09(a)(ii)(D)(3).

 

“Immaterial Subsidiary” means a Subsidiary that is not a Material Subsidiary.

 

“Increase Amendment” has the meaning set forth in Section 2.15(c).

 

“Increase Effective Date” has the meaning set forth in Section 2.15(a).

 

“Incremental Commitment” has the meaning specified in Section 2.15(a).

 

“Incremental Facility” means a facility consisting of loans or commitments under
Section 2.15.

 

“Incremental Loans” has the meaning set forth in Section 2.15(a).

 

“Incremental Revolving Commitment” has the meaning set forth in Section 2.15(a).

 

“Incremental Revolving Commitment Percentage” means, for each Lender, the
percentage of the aggregate Incremental Revolving Commitments represented by
such Lender’s Incremental Revolving Commitment at such time and identified as
its Incremental Revolving Commitment Percentage on Schedule 1.01 to any Increase
Amendment, as such percentage may be modified in connection with any Assignment
and Assumption made in accordance with the provisions of Section 10.06(b).

 

“Incremental Revolving Loans” has the meaning set forth in Section 2.15(a).

 

“Incremental Term Lender” means each Person which shall have acquired or shall
acquire an Incremental Term Loan or Incremental Term Commitment pursuant to
Section 2.15.

 

“Incremental Term Loan” has the meaning specified in Section 2.15(a).

 

“Incremental Term Loan Commitment” has the meaning set forth in Section 2.15(a).

 

“Incremental Term Loan Commitment Percentage” means, for each Lender for any
Class of Incremental Term Loan Commitments, the percentage of the aggregate
Incremental Term Loan Commitments of such Class represented by such Lender’s
Incremental Term Loan Commitment with respect to such Class at such time and
identified as its Incremental Term Loan Commitment Percentage on Schedule 1.01
to the applicable Increase Amendment, as such percentage may be modified in
connection with any Assignment and Assumption made in accordance with the
provisions of Section 10.06(b).

 

“Incremental Total Cap” means:

 

(a)                                 $225,000,000 less the aggregate principal
amount of all Incremental Facilities and Permitted Incremental Equivalent Debt
incurred or issued in reliance on this clause (a), plus

 

(b)                                 the amount of any optional prepayment of any
Loan, including any Loan under any Incremental Facility (accompanied, to the
extent such prepayments are of incremental loans, by a reduction in the like
amount under the applicable incremental commitments), and/or the amount of any
permanent reduction of any Incremental Revolving Commitment so long as, in the
case of any optional prepayment, such prepayment was not in connection with a
Refinancing of such Loan or other Indebtedness or funded with the proceeds of
any long-term Indebtedness, plus

 

30

--------------------------------------------------------------------------------


 

(c)                                  an unlimited amount so long as the First
Lien Net Leverage Ratio would not exceed 1.35 : 1.00 on a Pro Forma Basis (it
being acknowledged that, solely to the extent that amounts incurred under
clause (a) or (b) and this clause (c) are incurred simultaneously, in
calculating the amount that may be incurred under clause (c), the First Lien Net
Leverage Ratio may exceed 1.35 : 1.00 on a Pro Forma Basis as a result of the
incurrence of the amount permitted to be incurred at such time under clause
(a) or (b)).

 

Any Incremental Facility shall be deemed to have been incurred in reliance on
clause (b) above prior to any amounts under clause (a) or (c) above. Any
Incremental Facility shall be deemed to have been incurred in reliance on clause
(c) above prior to any amounts under clause (a) above.

 

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

 

(i)                                     all obligations of such Person for
borrowed money;

 

(ii)                                  all obligations of such Person evidenced
by bonds, debentures, notes or other similar instruments;

 

(iii)                               all obligations of such Person under
conditional sale or other title retention agreements relating to property
purchased by such Person to the extent of the value of such property (other than
customary reservations or retentions of title under agreements with suppliers
entered into in the ordinary course of business);

 

(iv)                              all obligations, other than intercompany
items, of such Person to pay the deferred purchase price of property or services
(other than trade accounts payable and accrued expenses arising in the ordinary
course of business and due within six months of the incurrence thereof);

 

(v)                                 the Attributable Indebtedness of such Person
in respect of Capital Lease Obligations, Sale/Leaseback Transactions and
Synthetic Lease Obligations (regardless of whether accounted for as indebtedness
under GAAP);

 

(vi)                              all obligations, contingent or otherwise, of
such Person to reimburse any bank or other Person in respect of amounts paid
under a letter of credit, letter of guaranty, bankers’ acceptance, surety bond,
performance bond or similar instrument;

 

(vii)                           all obligations of the types specified in
clauses (i) through (vi) above of others secured by (or for which the holder of
such obligations has an existing right, contingent or otherwise, to be secured
by) a Lien on, or payable out of the proceeds of production from, any property
or asset of such Person, whether or not such obligation is assumed by such
Person; provided that the amount of any Indebtedness of others that constitutes
Indebtedness of such Person solely by reason of this clause (vii) shall not for
purposes of this Agreement exceed the fair market value of the properties or
assets subject to such Lien;

 

(viii)                        all Guaranty Obligations of such Person;

 

(ix)                              all Debt Equivalents of such Person; and

 

(x)                                 the Indebtedness of any other Person
(including any partnership in which such Person is a general partner and any
unincorporated joint venture in which such Person is a joint venturer) to the
extent such Person would be liable therefor under applicable Law or any
agreement or instrument by virtue of such Person’s ownership interest in or
other relationship with such entity,

 

31

--------------------------------------------------------------------------------


 

except to the extent the terms of such Indebtedness provide that such Person
shall not be liable therefor;

 

provided that (i) Indebtedness shall not include (A) deferred compensation
arrangements or any deferred obligations incurred under ERISA, (B) earn-out,
“milestone” or similar obligations (including such obligations arising under the
Lumara Acquisition Agreement), in each case unless such obligation is not paid
within five (5) Business Days following the date it becomes due and owing,
(C) non-compete or consulting obligations incurred in connection with Permitted
Acquisitions or other Business Acquisitions permitted under Section 7.06,
(D) obligations under any Swap Agreement, (E) deemed Indebtedness pursuant to
Accounting Standards Codification 825 or 480 (formerly SFAS Nos. 133 or 150,
respectively), (F) installment payments or the deferred purchase price of
property or services to the extent payable at the option of such Person in
Qualified Capital Stock of the Borrower or (G) any obligations to pay any
additional purchase price in the form of a working capital adjustment or similar
adjustment under the Acquisition Agreement or in respect of any Permitted
Acquisition and (ii) the amount of any Limited Recourse Indebtedness of any
Person shall be equal to the lesser of the balance thereof and the fair market
value of any assets of such Person securing such Indebtedness or to which such
Indebtedness is otherwise recourse.

 

“Indemnified Taxes” means (a) any Taxes, other than Excluded Taxes, imposed on
or with respect to any payment made by or on account of any obligation of any
Loan Party under any Loan Document and (b) to the extent not otherwise described
in (a), Other Taxes.

 

“Indemnitee” has the meaning specified in Section 10.04(b).

 

“Information” has the meaning specified in Section 10.07.

 

“Initial Term Commitment” means, with respect to any Lender, the commitment of
such Lender to have made an Initial Term Loan on the Closing Date in a principal
amount equal to such Lender’s Applicable Percentage of the Initial Term
Committed Amount.

 

“Initial Term Committed Amount” means $350,000,000.

 

“Initial Term Lender” means each Lender identified on Schedule 2.01 of the
Credit Agreement as having an Initial Term Commitment hereunder and each
Eligible Assignee which shall have acquired or shall acquire an Initial Term
Loan pursuant to Section 10.06(b).

 

“Initial Term Loan” means each term loan made by the Initial Term Lenders to the
Borrower pursuant to Section 2.01.

 

“Insolvency Claim” has the meaning specified in Section 10.06(h).

 

“Insolvency or Liquidation Proceeding” means (i) any voluntary or involuntary
case or proceeding under the Bankruptcy Code or any other Bankruptcy Law with
respect to any Loan Party, (ii) any other voluntary or involuntary insolvency,
reorganization or bankruptcy case or proceeding, or any receivership,
liquidation, reorganization or other similar case or proceeding with respect to
any Loan Party or with respect to a material portion of their respective assets,
(iii) any liquidation, dissolution, reorganization or winding up of any Loan
Party whether voluntary or involuntary and whether or not involving insolvency
or bankruptcy (other than transactions permitted by Section 7.04) or (iv) any
assignment for the benefit of creditors or any other marshalling of assets and
liabilities of any Loan Party.

 

“Insurance Proceeds” means all property or casualty insurance proceeds
(excluding, for the purposes of clarity, business interruption insurance
proceeds and workers compensation insurance), damages and awards, in each case
with respect to any Casualty.

 

32

--------------------------------------------------------------------------------


 

“Intellectual Property” has the meaning specified in Section 5.16(a).

 

“Intercompany Note” means a promissory note contemplated by Section 7.06(a)(ix),
substantially in the form of Exhibit H hereto.

 

“Interest Payment Date” means (i) as to Base Rate Loans, the last Business Day
of each March, June, September and December, commencing September 30, 2015, and
the Maturity Date for Loans of the applicable Class and (ii) as to Eurodollar
Loans, the last day of each applicable Interest Period and the Maturity Date for
Loans of the applicable Class, and in addition where the applicable Interest
Period for a Eurodollar Loan is greater than three months, then also the
respective dates that fall every three months after the beginning of such
Interest Period.

 

“Interest Period” means with respect to each Eurodollar Loan, a period
commencing on the date of borrowing specified in the applicable Notice of
Borrowing or on the date specified in the applicable Notice of
Extension/Conversion and ending one, three, six or (to the extent consented to
by all applicable Lenders) twelve months thereafter, as the Borrower may elect
in the applicable notice; provided that:

 

(xi)                              any Interest Period which would otherwise end
on a day which is not a Business Day shall, subject to clause (v) below, be
extended to the next succeeding Business Day unless such Business Day falls in
another calendar month, in which case such Interest Period shall end on the next
preceding Business Day;

 

(xii)                           any Interest Period which begins on the last
Business Day of a calendar month (or on a day for which there is no numerically
corresponding day in the calendar month at the end of such Interest Period)
shall end on the last Business Day of a calendar month;

 

(xiii)                        if so provided in a written notice to the Borrower
by the Administrative Agent at the direction of the Required Lenders, no
Interest Period in excess of one month may be selected at any time when an Event
of Default is then in existence; and

 

(xiv)                       no Interest Period may be selected which would end
after the Maturity Date for Loans of the applicable Class.

 

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Equity Interests or Indebtedness or other securities of another
Person, (b) a loan, advance or capital contribution to, Guarantee or assumption
of Indebtedness of, or purchase or other acquisition of any other Indebtedness
or equity participation or interest in, another Person, including any
partnership or joint venture interest in such other Person or (c) the purchase
or other acquisition (in one transaction or a series of transactions) of all or
substantially all of the property and assets, a business, a drug or
pharmaceutical product or product line of another Person (excluding any
purchases of component parts, supplies or products, in each case in the Ordinary
Course of Business) or assets constituting a business unit, line of business or
division of such Person.  The amount, as of any date of determination, of
(a) any Investment in the form of a loan or an advance shall be the principal
amount thereof outstanding on such date, but without any adjustment for
write-downs or write-offs (including as a result of forgiveness of any portion
thereof) with respect to such loan or advance after the date thereof, (b) any
Investment in the form of a Guarantee shall be equal to the stated or
determinable amount of the related primary obligation, or portion thereof, in
respect of which such Guarantee is made or, if not stated or determinable, the
maximum reasonably anticipated liability in respect thereof, as determined in
good faith by a Responsible Officer of the Borrower, (c) any Investment in the
form of a transfer of Equity Interests or other non-cash property by the
investor to the investee, including any such transfer in the form of a capital
contribution, shall be the fair market value (as determined in good faith by a
Responsible Officer) of such Equity Interests or other property as of the time
of the transfer, minus any payments actually received by such investor
representing a return of capital of, or dividends or other distributions in
respect of, such Investment (to

 

33

--------------------------------------------------------------------------------


 

the extent such payments do not exceed, in the aggregate, the original amount of
such Investment and without duplication of amounts increasing the Available
Amount), but without any other adjustment for increases or decreases in value
of, or write-ups, write-downs or write-offs with respect to, such Investment
after the date of such Investment, and (d) any Investment (other than any
Investment referred to in clause (a), (b) or (c) above) by the specified Person
in the form of a purchase or other acquisition for value of any Equity
Interests, evidences of Indebtedness or other securities of any other Person
shall be the original cost of such Investment (including any Indebtedness
assumed in connection therewith), plus (i) the cost of all additions thereto and
minus (ii) the amount of any portion of such Investment that has been returned
or repaid to the investor in cash as a repayment of principal or a return of
capital and of any cash payments actually received by such investor representing
interest, dividends or other distributions in respect of such Investment (to the
extent the amounts referred to in clause (ii) do not, in the aggregate, exceed
the original cost of such Investment plus the costs of additions thereto and
without duplication of amounts increasing the Available Amount), but without any
other adjustment for increases or decreases in value of, or write-ups,
write-downs or write-offs with respect to, such Investment after the date of
such Investment.  For purposes of Section 7.06, if an Investment involves the
acquisition of more than one Person, the amount of such Investment shall be
allocated among the acquired Persons in accordance with GAAP; provided that
pending the final determination of the amounts to be so allocated in accordance
with GAAP, such allocation shall be as reasonably determined by a Financial
Officer.

 

“Judgment Currency” has the meaning specified in Section 10.18(a).

 

“Judgment Currency Conversion Date” has the meaning specified in
Section 10.18(a).

 

“Junior Financing” means any Subordinated Indebtedness of any Restricted Group
Company and any Indebtedness of any Restricted Group Company secured by a Lien
junior to the Liens of the Collateral Documents.

 

“Latest Maturity Date” means, at any date of incurrence of any Indebtedness, the
latest maturity or expiration date applicable to any Loan or Commitment
hereunder at such time, including the latest maturity or expiration date of any
Initial Term Loan, any Incremental Loan, any Extended Term Loan, any Refinancing
Revolving Loan, any Refinancing Term Loan or any applicable Commitment in
respect thereof, in each case then outstanding and as extended in accordance
with this Agreement from time to time.

 

“Laws” means, collectively, all applicable international, foreign, Federal,
state and local statutes, treaties, rules, guidelines, regulations, ordinances,
codes and administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directives, licenses, authorizations and
permits of any Governmental Authority.

 

“Lender” means each Initial Term Lender and each other Person having a
Commitment or holding a Loan hereunder, and each Eligible Assignee which shall
have acquired or shall acquire a Loan or Commitment pursuant to
Section 10.06(b).

 

“Lending Office” means with respect to any Lender and for each Type of Loan, the
“Lending Office” of such Lender (or of an Affiliate of such Lender) designated
for such Type of Loan in such Lender’s Administrative Questionnaire or in any
applicable Assignment and Assumption pursuant to which such Lender became a
Lender hereunder or such other office of such Lender (or of an Affiliate of such
Lender) as such Lender may from time to time specify to the Administrative Agent
and the Borrower as the office by which its Loans of such Type are to be made
and maintained.

 

“Lien” means any security interest, mortgage, pledge, hypothecation, assignment
for security, deposit arrangement, encumbrance, lien (statutory or otherwise),
charge, or preference, priority or other security interest or preferential
arrangement in the nature of a security interest of any kind or nature
whatsoever (including any conditional sale or other title retention agreement,
any easement, right of way or other

 

34

--------------------------------------------------------------------------------


 

encumbrance on title to Real Property, and any financing lease having
substantially the same economic effect as any of the foregoing).  Solely for the
avoidance of doubt, the filing of a UCC financing statement that is a protective
lease filing in respect of an operating lease that does not constitute a
security interest in the leased property or otherwise give rise to a Lien does
not constitute a Lien solely on account of being filed in a public office.

 

“Limited Recourse Indebtedness” means with respect to any Person, Indebtedness
to the extent:  (i) such Person (A) provides no credit support of any kind
(including any undertaking, agreement or instrument that would constitute
Indebtedness), (B) is not directly or indirectly liable as a guarantor or
otherwise or (C) does not constitute the lender; and (ii) no default with
respect thereto would permit upon notice, lapse of time or both any holder of
any other Indebtedness (other than the Loans or the Notes) of such Person to
declare a default on such other Indebtedness or cause the payment thereof to be
accelerated or payable prior to its stated maturity.

 

“Loan” means a Term Loan, an Incremental Loan, a Refinancing Term Loan or a
Refinancing Revolving Loan (or a portion of any Term Loan, Incremental Loan,
Refinancing Term Loan or Refinancing Revolving Loan), individually or
collectively as appropriate; provided that, if any such loan or loans (or
portions thereof) are combined or subdivided pursuant to a Notice of
Extension/Conversion, the term “Loan” shall refer to the combined principal
amount resulting from such combination or to each of the separate principal
amounts resulting from such subdivision, as the case may be.

 

“Loan Documents” means this Agreement, the Notes, the Guaranty, the Collateral
Documents, any Increase Amendment, any Refinancing Amendment, each Extension
Offer, and each Accession Agreement, collectively, in each case as the same may
be amended, modified or supplemented from time to time, and all other related
agreements and documents executed by a Loan Party in favor of, and delivered to,
any Senior Credit Party pursuant to any of the foregoing, but for the avoidance
of doubt, excluding any Swap Agreements.

 

“Loan Party” means each of the Borrower and each Subsidiary Guarantor, and “Loan
Parties” means any combination of the foregoing.

 

“Lumara Acquisition” means the acquisition effected pursuant to the Lumara
Acquisition Agreement.

 

“Lumara Acquisition Agreement” means the Agreement and Plan of Merger, dated as
of September 28, 2014, by and among the Borrower, Snowbird, Inc., a Delaware
corporation, the Stockholders’ Representative named therein and Lumara
Health, Inc., a Delaware corporation.

 

“Margin Stock” means “margin stock” as such term is defined in Regulation U.

 

“Material Adverse Effect” means (a) a material adverse effect on the business,
property, results of operations, or financial condition of the Borrower and its
Restricted Subsidiaries, taken as a whole; (b) a material adverse effect on the
rights of or benefits or remedies available to the Lenders or the Collateral
Agent under the Loan Documents taken as a whole; or (c) a material adverse
effect on the Collateral or the Liens in favor of the Collateral Agent (for its
benefit and for the benefit of the other Finance Parties) on the Collateral or
the priority of such Liens.

 

“Material Subsidiary” means any Restricted Subsidiary of the Borrower that, as
of the last day of the most recently ended fiscal quarter of the Borrower, had
assets or revenues (on a consolidated basis including its Subsidiaries) with a
value in excess of 5.0% of the consolidated tangible assets of the Borrower and
its Consolidated Subsidiaries or 5.0% of the consolidated revenues of the
Borrower and its Consolidated Subsidiaries; provided that in the event
Subsidiaries that would otherwise not be Material Subsidiaries shall in the
aggregate account for a percentage in excess of 5.0% of the consolidated
tangible assets of the Borrower and its Consolidated Subsidiaries or 5.0% of the
consolidated revenues of the Borrower and its Consolidated Subsidiaries as of
the end of and for the most recently completed fiscal year of Borrower, then one
or more of

 

35

--------------------------------------------------------------------------------


 

such Restricted Subsidiaries as designated by the Borrower (or, if the Borrower
shall make no designation, one or more of such Restricted Subsidiaries in
descending order based on their respective contributions to the consolidated
assets of the Borrower), shall be included as Material Subsidiaries to the
extent necessary to eliminate such excess).

 

“Maturity Date” means (a) for Incremental Term Loans and Incremental Revolving
Loans, the maturity date specified therefor in the applicable Increase
Amendment, (b) for Extended Term Loans of any Class, the extended maturity date
for such Class effected pursuant to Section 2.16, (c) for Refinancing Revolving
Loans and Refinancing Term Loans, the maturity date specified therefor in the
applicable Refinancing Amendment and (d) for Initial Term Loans other than
Extended Term Loans, the sixth anniversary of the Closing Date, provided that if
any date that would be the Maturity Date is not a Business Day, the Maturity
Date shall be the next preceding Business Day.

 

“Maximum Rate” has the meaning specified in Section 10.09.

 

“MFN Requirement” means, with respect to any Indebtedness, the requirement that
if the applicable margins (or similar measure of interest margin) for such
Indebtedness are more than 0.50% per annum higher than the Applicable Margins
for the Initial Term Loans, then the Applicable Margins for the Initial Term
Loans shall be increased to the extent necessary so that the Applicable Margins
for the Initial Term Loans are equal to the applicable margins for the
Incremental Term Loans minus 0.50%; provided, further, that (A) in determining
the Applicable Margins applicable to the Initial Term Loans and such
Indebtedness, (x) any pricing floor and any OID or upfront fees shall be
included (with OID being equated to interest based on an assumed four year life
to maturity) and (y) customary arrangement or underwriting fees not payable to
all Lenders in connection with the Initial Term Loans or such Indebtedness shall
be excluded and (B) any such increase in the Applicable Margins for the Initial
Term Loans required due to the application of any pricing floor shall be
effected solely through the increase of the floor set forth in clause (b) of the
definition of “Adjusted Eurodollar Rate”.

 

“Minimum Extension Condition” has the meaning specified in Section 2.16(b).

 

“Moody’s” means Moody’s Investors Service, Inc., a Delaware corporation, and its
successors or, absent any such successor, such nationally recognized statistical
rating organization as the Borrower and the Administrative Agent may select.

 

“Mortgage” means an agreement, including, but not limited to, a mortgage, deed
of trust, deed to secure debt, or any other document, creating and evidencing a
Lien on a Mortgaged Property, which shall be in a form reasonably satisfactory
to the Collateral Agent, in each case, with such schedules and including such
provisions as shall be necessary to conform such document to applicable local
law or as shall be customary under applicable local law.

 

“Mortgaged Property” means (a) each owned Real Property located in the United
States set forth on Section II(D) to any Perfection Certificate dated the
Closing Date and (b) each owned Real Property located in the United States, if
any, which shall be subject to a Mortgage required to be delivered after the
Closing Date pursuant to Section 6.12.

 

“Multiemployer Plan” means a “multiemployer plan” as defined in Section 3(37) or
4001(a)(3) of ERISA.

 

“Net Cash Proceeds” means:

 

(i)                                     with respect to any Asset Disposition
(other than an Asset Disposition consisting of a lease or license where one or
more Restricted Group Companies is acting as lessor or licensor entered into in
the ordinary course of business), Casualty or Condemnation, (A) the gross amount
of all cash

 

36

--------------------------------------------------------------------------------


 

proceeds (including cash Insurance Proceeds and cash Condemnation Awards in the
case of any Casualty or Condemnation, except to the extent and for so long as
such Insurance Proceeds or Condemnation Awards constitute Reinvestment Funds)
actually received by any Restricted Group Company in respect of such Asset
Disposition, Casualty or Condemnation (including any cash proceeds received as
income or other proceeds of any noncash proceeds of any Asset Disposition,
Casualty or Condemnation as and when received in cash), less (B) the sum of
(1) the amount, if any, of all Taxes and customary fees, legal fees, accounting
fees, advisory fees, brokerage fees, commissions, costs and other expenses
(other than those payable to any Restricted Group Company or to Affiliates of
any Restricted Group Company except for those payable on terms and conditions as
favorable to the applicable Restricted Group Company as would be obtainable by
it in a comparable arm’s-length transaction with an independent, unrelated third
party) that are incurred in connection with such Asset Disposition, Casualty or
Condemnation and are payable by any Restricted Group Company, but only to the
extent not already deducted in calculating the amount referred to in
clause (i)(A) above, (2) appropriate amounts that must be set aside as a reserve
in accordance with GAAP against any indemnities, liabilities (contingent or
otherwise) or purchase price adjustment associated with such Asset Disposition,
Casualty or Condemnation, (3) if applicable, the amount of any Indebtedness
secured by a Permitted Lien (other than any Lien securing the Obligations, any
Permitted Incremental Equivalent Debt or any Credit Agreement Refinancing
Indebtedness) that has been repaid or refinanced in accordance with its terms
with the proceeds of such Asset Disposition, Casualty or Condemnation,
(4) reasonable and customary funded escrows for indemnification obligations
attributable to the seller’s indemnities and representations and warranties to
the purchaser in any such sale (provided, that upon release of any such escrowed
funds to a Restricted Group Company, such proceeds shall be excluded from this
clause (B)), and (5) any payments to be made by any Restricted Group Company as
agreed between such Restricted Group Company and the purchaser of any assets
subject to an Asset Disposition, Casualty or Condemnation in connection
therewith; and

 

(ii)                                  with respect to any Equity Issuance or
Debt Issuance, the gross amount of cash proceeds received by any Restricted
Group Company in respect of such Equity Issuance or Debt Issuance, as the case
may be (including cash proceeds subsequently as and when received at any time in
respect of such Equity Issuance or Debt Issuance from non-cash consideration
initially received or otherwise), less the sum of underwriting discounts and
commissions or placement fees, investment banking fees, legal fees, accounting
fees, advisory fees, consulting fees, accounting fees and other customary fees
and expenses and Taxes directly incurred by any Restricted Group Company in
connection therewith (other than those payable to any Restricted Group Company
or any Affiliate of any Restricted Group Company except for those payable on
terms and conditions as favorable to the applicable Restricted Group Company as
would be obtainable by it in a comparable arm’s-length transaction with an
independent, unrelated third party).

 

“Net Working Capital” means shall mean, at any time, Consolidated Current Assets
at such time minus Consolidated Current Liabilities at such time.

 

“Nominal Shares” means director’s qualifying shares to the extent such issuances
are required by applicable Laws and nominal amounts of shares required by
applicable Law to be held by local nationals.

 

“Non-Extension Notice Date” has the meaning specified in Section 2.05(c)(iii).

 

“Not Otherwise Applied” means, with reference to any amount of proceeds of any
transaction or event, that such amount (a) was not required to be applied to
prepay the Loans pursuant to Section 2.09 and (b) was not previously applied in
determining the permissibility of a transaction under the Loan Documents where
such permissibility was contingent on receipt of such amount or utilization of
such amount for a specified purpose.

 

37

--------------------------------------------------------------------------------


 

“Note” means a Term Note or another note, in form and substance reasonably
acceptable to the Administrative Agent, evidencing any Incremental Revolving
Loan.

 

“Notice of Borrowing” means a request by the Borrower for a Borrowing,
substantially in the form of Exhibit A-1 hereto.

 

“Notice of Extension/Conversion” has the meaning specified in Section 2.07.

 

“Obligation Currency” has the meaning specified in Section 10.18(a).

 

“OFAC” has the meaning specified in Section 5.22(b)(vi).

 

“Offered Amount” has the meaning specified in Section 2.09(a)(ii)(D)(1).

 

“Offered Discount” has the meaning specified in Section 2.09(a)(ii)(D)(1).

 

“Officer’s Certificate” means a certificate executed by a Responsible Officer or
secretary, each in his or her official (and not individual) capacity.

 

“OID” means original issue discount.

 

“Operating Lease” means, as applied to any Person, a lease (including leases
which may be terminated by the lessee at any time) of any property (whether
real, personal or mixed) by such Person as lessee which is not a Capital Lease.

 

“Ordinary Course of Business” means, with respect to any action taken by any
Restricted Group Company (or any predecessor in interest thereof), an action
taken by such Person that is substantially consistent with the past practices of
the Restricted Group Companies and is taken within the customary scope of the
regular operations of the Restricted Group Companies (including with respect to
quantity and frequency).

 

“Organization Documents” means (i) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-United States
jurisdiction); (ii) with respect to any limited liability company, the
certificate or articles of formation or organization and operating agreement;
and (iii) with respect to any partnership, joint venture, trust or other form of
business entity, the partnership, joint venture or other applicable agreement of
formation or organization and any agreement, instrument, filing or notice with
respect thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

 

“Other Applicable Indebtedness” has the meaning specified in
Section 2.09(c)(iv).

 

“Other Connection Taxes” means, with respect to any Agent, any Lender or any
other recipient of any payment to be made by or on account of any obligation of
any Loan Party hereunder or under any other Loan Document, Taxes imposed as a
result of a present or former connection between such recipient and the
jurisdiction imposing such Tax (other than connections arising solely from such
recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

 

“Other Taxes” means all present or future stamp, court, documentary, intangible,
recording, filing or similar Taxes, arising from any payment made hereunder or
under any other Loan Document or from the execution, delivery, performance,
registration or enforcement of, from the receipt or perfection of a security

 

38

--------------------------------------------------------------------------------


 

interest under, or otherwise with respect to, this Agreement or any other Loan
Document except any Taxes that are Other Connection Taxes imposed with respect
to an assignment (other than an assignment made pursuant to Section 10.13).

 

“Participant” has the meaning specified in Section 10.06(d).

 

“Participant Register” has the meaning specified in Section 10.06(d).

 

“Participating Lender” has the meaning specified in Section 2.09(a)(ii)(C)(2).

 

“Patriot Act” has the meaning set forth in Section 10.16.

 

“PBGC” means the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA or any entity succeeding to any or all of its
functions under ERISA.

 

“Perfection Certificate” means with respect to any Loan Party a certificate,
substantially in the form of Exhibit G-3 to this Agreement, completed with the
schedules and attachments contemplated thereby and duly executed on behalf of
such Loan Party by a Responsible Officer of such Loan Party.

 

“Permits” has the meaning set forth in Section 5.15(b).

 

“Permitted Acquisition” means a Business Acquisition; provided that:

 

(i)                                     the Equity Interests or property or
assets acquired in such Business Acquisition relate to a business in which the
Borrower and its Restricted Subsidiaries are permitted to engage pursuant to
Section 7.03;

 

(ii)                                                    within 45 days after (or
such later date as may be agreed to by the Administrative Agent, in its sole
discretion) the date of the consummation of such Business Acquisition, each
applicable Loan Party and the acquired entity and its Subsidiaries shall have
complied with Section 6.12 to the extent applicable;

 

(iii)                                                 in the case of a Business
Acquisition of the Equity Interests of another Person,  except in the case of a
Business Acquisition pursuant to a sale consummated pursuant to a final order of
a court of competent jurisdiction, the Board of Directors of such other Person
shall have duly approved such Business Acquisition;

 

(iv)                                                (x) (i) at the time of the
execution and delivery of the binding agreement pursuant to which such Business
Acquisition is to be consummated, no Event of Default shall have occurred and be
continuing and (ii) no payment or bankruptcy event of default shall have
occurred and be continuing immediately prior to and after giving effect to such
Business Acquisition, and (y) unless the purchase price for such Business
Acquisition (i) is paid entirely with the Net Cash Proceeds of Equity Issuances
by the Borrower and/or in the form of Capital Stock of the Borrower and
(ii) does not involve the incurrence of Indebtedness by the Borrower or any of
its Restricted Subsidiaries (or the assumption of any surviving Indebtedness of
the Person or Persons acquired in such Business Acquisition, other than
Indebtedness of any such Person permitted under permitted under
Section 7.01(iii), (viii)(A), (ix), (xi), (xii), (xiv) or (xv))  and not
incurred in contemplation of such Business Acquisition), upon giving effect to
such Business Acquisition on a Pro Forma Basis, the Total Net Leverage Ratio of
the Borrower and its Consolidated Subsidiaries shall be no greater than 4.50 :
1.00; and

 

(v)                                                   as a result of such
Business Acquisition:  (A) each Person acquired becomes a Restricted Subsidiary;
or (B) each Person acquired, in one transaction or a series of related

 

39

--------------------------------------------------------------------------------


 

transactions, is amalgamated, merged or consolidated with or into, or transfers
or conveys substantially all of its assets (or assets constituting a business
unit, a line of business or a division of such Person) to, or such Person is
liquidated into, the Borrower or a Restricted Subsidiary; provided, that the
aggregate amount of Investments made by the Loan Parties in Permitted
Acquisitions of Persons that do not become Subsidiary Guarantors or assets that
do not become owned by Subsidiary Guarantors, together with, but without
duplication of, Investments by any Loan Party in any Non-Loan Party pursuant to
Section 7.06(a)(ix)(C), shall not exceed the greater of (x) $75,000,000 and
(y) 3.0% of Consolidated Total Assets in aggregate amount outstanding from time
to time, except to the extent (1) funded with the Net Cash Proceeds of any
Equity Issuance that are Not Otherwise Applied or with the Available Amount in
accordance with Section 7.06(xviii) or (2) that the consideration therefor
consists of Qualified Equity Interests of the Borrower.

 

“Permitted Equal Priority Refinancing Debt” means any secured Indebtedness
incurred by the Borrower in the form of one or more series of senior secured
notes, bonds or debentures (and, if applicable, any Registered Equivalent Notes
issued in exchange therefor); provided that (i) such Indebtedness is secured by
Liens on all or a portion of the Collateral on a basis that is equal in priority
to the Liens on the Collateral securing the Obligations (but without regard to
the control of remedies), is not secured by any property or assets of the
Borrower or any Restricted Subsidiary other than the Collateral, (ii) such
Indebtedness satisfies the applicable requirements set forth in the provisos to
the definition of “Credit Agreement Refinancing Indebtedness,” (iii) such
Indebtedness is not at any time guaranteed by any Subsidiary of the Borrower
other than Subsidiary Guarantors and (iv) the Borrower, the holders of such
Indebtedness (or any trustee, agent or similar representative on their behalf)
and the Administrative Agent and/or Collateral Agent shall be party to a
Customary Intercreditor Agreement providing that the Liens on the Collateral
securing such obligations shall rank equal in priority to the Liens on the
Collateral securing the Obligations.

 

“Permitted Incremental Equivalent Debt” means term Indebtedness issued, incurred
or otherwise obtained by the Borrower in respect of one or more series of senior
unsecured notes, senior secured first lien or junior lien notes or subordinated
notes (in each case issued in a public offering, Rule 144A or other private
placement or bridge financing in lieu of the foregoing (and any Registered
Equivalent Notes issued in exchange therefor)), junior lien or unsecured loans
or secured or unsecured mezzanine Indebtedness that, in each case, if secured,
will be secured by Liens on the Collateral on a junior priority basis or (in the
case of Indebtedness that is not in the form of loans) an equal priority basis
with the Liens on Collateral securing the Obligations, and that are issued or
made in lieu of Incremental Commitments; provided that (i) the aggregate
principal amount of all Permitted Incremental Equivalent Debt, when aggregated
with the aggregate principal amount of Incremental Loans and undrawn Incremental
Commitments, shall not exceed the Incremental Total Cap, (ii) such Permitted
Incremental Equivalent Debt shall not be subject to any guarantee by, or be an
obligation of, any Person other than a Loan Party, (iii) in the case of
Permitted Incremental Equivalent Debt that is secured, the obligations in
respect thereof shall not be secured by any Lien on any asset of the Borrower or
any Restricted Subsidiary other than any asset constituting Collateral, (iv) if
such Permitted Incremental Equivalent Debt is secured, such Permitted
Incremental Equivalent Debt shall be subject to an applicable Customary
Intercreditor Agreement, (v) such Permitted Incremental Equivalent Debt shall
not mature, and the terms of such Permitted Incremental Equivalent Debt shall
not provide for any scheduled amortization or mandatory repayment, mandatory
redemption, mandatory offer to purchase or sinking fund obligation prior to, the
date that is 91 days after the Latest Maturity Date at the time of incurrence,
issuance or obtainment of such Permitted Incremental Equivalent Debt, other than
customary prepayments, repurchases or redemptions of or offers to prepay, redeem
or repurchase upon a change of control, asset sale event or casualty or
condemnation event, customary prepayments, redemptions or repurchases or offers
to prepay, redeem or repurchase based on excess cash flow (in the case of loans)
and customary acceleration rights upon an event of default and (vi) any
Permitted Incremental Equivalent Debt shall have terms and conditions (excluding
pricing, interest rate margins, rate floors, discounts, fees, premiums and
prepayment or redemption provisions) that are not materially less favorable
(when taken as a whole) to the Borrower and its Restricted Subsidiaries (as
determined in good faith by the Board of Directors of the Borrower) than the
terms and conditions of this Agreement (when taken as a whole) (except for
covenants or other provisions applicable only to periods after

 

40

--------------------------------------------------------------------------------


 

the Latest Maturity date at the time of such refinancing) and
(vii) notwithstanding clause (i) above, any Permitted Incremental Equivalent
Debt which is to be unsecured or secured on a junior basis to the Loans shall
not be required to comply with the test set forth in clause (c) of the
definition “Incremental Total Cap”, but rather shall not exceed an amount such
that the Total Net Leverage Ratio does not exceed 4.50 : 1.00 (in the case of
Permitted Incremental Equivalent Debt which is to be unsecured) or such that the
Secured Net Leverage Ratio does not exceed 1.35 : 1.00 (in the case of Permitted
Incremental Equivalent Debt which is to be secured on a junior basis), in each
case on a Pro Forma Basis after giving effect to such Permitted Incremental
Equivalent Debt and any contemporaneously incurred Incremental Loans or
Incremental Commitments.

 

“Permitted Joint Venture” means a joint venture, in the form of a corporation,
limited liability company, business trust, joint venture, association, company
or partnership, entered into by the Borrower or any of its Restricted
Subsidiaries which is engaged in a line of business related, ancillary or
complementary to those engaged in by the Borrower and its Restricted
Subsidiaries.

 

“Permitted Junior Priority Refinancing Debt” means secured Indebtedness incurred
by the Borrower in the form of one or more series of junior lien secured notes,
bonds or debentures or junior lien secured loans (and, if applicable, any
Registered Equivalent Notes issued in exchange therefor); provided that (i) such
Indebtedness is secured by a Lien on all or a portion of the Collateral on a
junior priority basis to the Liens on Collateral securing the Obligations, is
not secured by any property or assets of the Borrower or any Restricted
Subsidiary other than the Collateral and is secured pursuant to documentation no
more favorable to the secured parties thereunder than the terms of the
Collateral Documents, (ii) such Indebtedness satisfies the applicable
requirements set forth in the provisos in the definition of “Credit Agreement
Refinancing Indebtedness”, (iii) the holders of such Indebtedness (or any
trustee, agent or similar representative on their behalf) and the Administrative
Agent and/or the Collateral Agent shall be party to a Customary Intercreditor
Agreement providing that the Liens on Collateral securing such obligations shall
rank junior to the Liens on Collateral securing the Obligations, and (iv) such
Indebtedness is not at any time guaranteed by any Subsidiary of the Borrower
other than Subsidiary Guarantors.

 

“Permitted Liens” has the meaning specified in Section 7.02.

 

“Permitted Refinancing” means, with respect to any Person, any amendment,
modification, refinancing, refunding, renewal, replacement or extension
(together, a “Refinancing”) of any Indebtedness of such Person; provided that
(i) the principal amount thereof does not exceed the principal amount of the
Indebtedness so amended, modified, refinanced, refunded, renewed, replaced or
extended except by an amount equal to any interest accrued thereon, any interest
capitalized in connection with, any premium (including any tender premium) or
other reasonable amount paid, and fees and expenses reasonably incurred, in
connection with such amendment, modification, refinancing, refunding, renewal,
replacement or extension and by an amount equal to any existing commitments
unutilized thereunder or as otherwise permitted pursuant to Section 7.01,
(ii) other than with respect to a Permitted Refinancing in respect of the
Indebtedness permitted under Section 7.01(iii), such amendment, modification,
refinancing, refunding, renewal or extension has a final maturity date equal to
or later than the final maturity date of, and in the case of term loans has a
Weighted Average Life to Maturity equal to or longer than the Weighted Average
Life to Maturity of, the Indebtedness being modified, refinanced, refunded,
renewed or extended, (iii) if the Indebtedness being amended, modified,
refinanced, refunded, renewed or extended is subordinated in right of payment to
the Senior Credit Obligations or the Liens securing the Indebtedness being
modified, refinanced, refunded, renewed or extended are subordinated to the
Liens of the Collateral Documents, such amendment, modification, refinancing,
refunding, renewal or extension is subordinated in right of payment to the
Senior Credit Obligations or the Liens of such Indebtedness are subordinated to
the Liens of the Collateral Documents, as applicable, (x) on subordination terms
at least as favorable on the whole to the Lenders as those contained in the
documentation governing the Indebtedness being amended, modified, refinanced,
refunded, renewed or extended, (y) on subordination terms consistent with the
then prevailing market terms for subordination of comparable Liens or
Indebtedness (as applicable) or then prevailing market terms for subordinated
high-yield Indebtedness or second lien

 

41

--------------------------------------------------------------------------------


 

Indebtedness (as applicable) or (z) on subordination terms reasonably
satisfactory to the Administrative Agent, (iv) if such Indebtedness being
amended, modified, refinanced, refunded, renewed or extended is Indebtedness
permitted under Section 7.01(i) or (v), the terms and conditions (including, if
applicable, as to collateral, but excluding fees, premiums and pricing and, in
the case of any Indebtedness convertible into Equity Interests, the terms of
such conversion) of any such amended, modified, refinanced, refunded, renewed or
extended Indebtedness are not, taken as a whole, materially less favorable to
the Loan Parties or the Lenders than the terms and conditions of the
Indebtedness being amended, modified, refinanced, refunded, renewed or extended
in light of then current market conditions, (v) such amendment, modification,
refinancing, refunding, renewal or extension is incurred by the Person who is
the obligor on the Indebtedness being modified, refinanced, refunded, renewed or
extended, and (vi) other than with respect to a Permitted Refinancing in respect
of the Indebtedness permitted under Section 7.01(iii), no Default or Event of
Default shall have occurred and be continuing at the time thereof or no Default
or Event of Default would result from any such amendment, modification,
refinancing, refunding, renewal or extension.

 

“Permitted Reorganization” has the meaning specified in Section 7.06(a)(xxiv).

 

“Permitted Unsecured Refinancing Debt” means unsecured Indebtedness incurred by
the Borrower in the form of one or more series of senior unsecured notes, bonds
or debentures or loans (and, if applicable, any Registered Equivalent Notes
issued in exchange therefor); provided that (i) such Indebtedness satisfies the
applicable requirements set forth in the provisos in the definition of “Credit
Agreement Refinancing Indebtedness” and (ii) such Indebtedness is not at any
time guaranteed by any Subsidiary of the Borrower other than Subsidiary
Guarantors.

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

“Plan” means an employee pension benefit plan which is covered by Title IV of
ERISA or subject to the minimum funding standards under Section 412 of the Code,
including a Multiemployer Plan, that is maintained by, contributed to by or
required to be contributed by any Restricted Group Company or any ERISA
Affiliate, or with respect to which any Restricted Group Company or any ERISA
Affiliate has any current or contingent obligation or liability.

 

“Pledge Agreement” means the Pledge Agreement, substantially in the form of
Exhibit G-2, dated as of the Closing Date among the Borrower, the Subsidiary
Guarantors and the Collateral Agent, as the same may be amended, modified or
supplemented from time to time.

 

“Pledged Collateral” means the “Collateral” as defined in the Pledge Agreement.

 

“Preferred Stock” means, as applied to the Equity Interests of a Person, Equity
Interests of any class or classes (however designated) which is preferred as to
the payment of dividends or distributions, or as to the distribution of assets
upon any voluntary or involuntary liquidation or dissolution of such Person,
over the Equity Interests of any other class of such Person.

 

“Principal Amortization Payment” means a scheduled principal payment on the Term
Loans pursuant to Section 2.08.

 

“Principal Amortization Payment Date” means (i) the last Business Day of each
calendar quarter, commencing with December 31, 2015 and (ii) the Maturity Date
for the Term Loans.

 

“Pro Forma Acquisition EBITDA” means, with respect to any Permitted Acquisition
or Investment incurred during any period, Consolidated EBITDA attributable to
the target of such Permitted Acquisition, or attributable to the assets acquired
in such Permitted Acquisition, determined and adjusted on a Pro Forma Basis and
in a manner consistent with the adjustments and add-backs described in clauses
(A)-(E), (G), or (J)-

 

42

--------------------------------------------------------------------------------


 

(N), (P) or (T) of clause (ii) of the definition of Consolidated EBITDA (but
excluding any pro forma synergies that are projected to be realized by the
Borrower from such Permitted Acquisition).

 

“Pro Forma Basis” means, for purposes of calculating compliance of any
transaction with any provision hereof which refers to a Pro Forma Basis, that
the transaction in question (including any related Business Acquisition, or
other Investment and, in each case, payment of consideration therefor) shall be
deemed to have occurred as of the first day of the most recent period of four
consecutive fiscal quarters of the Borrower for which financial statements are
required to have been delivered pursuant to Section 6.01(a) or (b) or, if such
calculation is made prior to the first delivery of such financial statements, as
of the first day of the period of four consecutive fiscal quarters ending on
June 30, 2015.  In connection with any calculation of the First Lien Net
Leverage Ratio, the Secured Net Leverage Ratio or the Total Net Leverage Ratio,
in each case upon giving effect to a transaction on a “Pro Forma Basis”, (i) any
Indebtedness incurred or repaid by the Borrower or any of its Subsidiaries in
connection with such transaction (or any other transaction which occurred during
the relevant four fiscal quarter period or during the period from the last day
of such period to and including the date of determination) shall be deemed to
have been incurred or repaid, as the case may be, as of the first day of the
relevant four fiscal quarter period, (ii) if such Indebtedness has a floating or
formula rate, then the rate of interest for such Indebtedness for the applicable
period for purposes of the calculations contemplated by this definition shall be
determined by utilizing the rate which is or would be in effect with respect to
such Indebtedness as at the relevant date of such calculations (giving
consideration to any applicable rate “floor”), (iii) in the case of any
determination of the permissibility of the incurrence of Indebtedness, if such
Indebtedness is revolving in nature, a borrowing of the maximum amount of loans
available shall be assumed, (iv) in the case of any determination of the
permissibility of the incurrence of Indebtedness, the cash proceeds of all such
Indebtedness shall be disregarded in calculating the First Lien Net Leverage
Ratio, the Secured Net Leverage Ratio or the Total Net Leverage Ratio, as
applicable, (v) income statement items (whether positive or negative)
attributable to all property acquired in such transaction or to the Investment
comprising such transaction, as applicable, shall be included as if such
transaction has occurred as of the first day of the relevant four-fiscal-quarter
period and (vi) without duplication of subclause (ii)(Q) or (iv) of the
definition of “Consolidated EBITDA”, such calculation shall give effect to pro
forma “run rate” cost savings, operating expense reductions, operating
improvements and synergies resulting from the transaction in question and
projected by the Borrower in good faith to be realized by the Borrower and its
Restricted Subsidiaries within 18 months after the Closing Date or the date of
such transaction, as the case may be; provided that, in each such case, such
changes shall be limited to those that are factually supportable, reasonably
identifiable, attributable to such transaction, and supported by an officer’s
certificate delivered to the Administrative Agent, and calculated on a pro forma
basis as though such cost savings, operating expense reductions, other operating
improvements and synergies had been realized on the first day of such period as
if such cost savings, operating expense reductions, other operating improvements
and synergies were realized during the entirety of such period relating to such
specified transaction, net of the amount of actual benefits realized during such
period from such actions and without duplicating any adjustment pursuant to
subclauses (ii)(Q) or (iv) of the definition of “Consolidated EBITDA”; provided
that the aggregate amount that may be added pursuant to this clause (vi) in any
Test Period, together with all adjustments pursuant to subclauses (ii)(Q) or
(iv) of the definition of “Consolidated EBITDA”, shall not exceed 20% of
Consolidated EBITDA for such Test Period (calculated prior to giving effect to
this clause (vi) and subclauses (ii)(Q) or (iv) of the definition of
“Consolidated EBITDA”).

 

“Pro Forma Financial Statements” has the meaning specified in Section 4.01(j).

 

“Programs” has the meaning specified in Section 5.15(a).

 

“Pro Rata Share” has the meaning specified in Section 8.04(b).

 

“Public Lender” has the meaning specified in Section 10.02(d).

 

43

--------------------------------------------------------------------------------


 

“Purchase Money Indebtedness” means Indebtedness of the Borrower or any of its
Subsidiaries incurred for the purpose of financing all or any part of the
purchase price or cost of construction or improvement of property used or useful
in the business of the Borrower or such Subsidiary.

 

“Qualified Capital Stock” means, with respect to any Restricted Group Company,
Equity Interests or Equity Equivalents of such Restricted Group Company that are
not Indebtedness or Debt Equivalents.

 

“Qualifying Lender” has the meaning specified in Section 2.09(a)(ii)(D)(3).

 

“Real Property” means, with respect to any Person, all of the right, title and
interest of such Person in and to land, improvements and fixtures, including
leaseholds.

 

“Refinancing” has the meaning specified in the definition of “Permitted
Refinancing.”

 

“Refinancing Amendment” means an amendment to this Agreement executed by each of
(a) the Borrower, (b) the Administrative Agent, (c) each Additional Refinancing
Lender and (d) each Lender that agrees to provide any portion of the Refinancing
Term Loans, Refinancing Revolving Commitments or Refinancing Revolving Loans
incurred pursuant thereto, in accordance with Section 2.17.

 

“Refinancing Revolving Commitments” means one or more Classes of revolving
commitments hereunder that result from a Refinancing Amendment.

 

“Refinancing Revolving Loans” means one or more Classes of revolving loans that
result from a Refinancing Amendment.

 

“Refinancing Term Commitments” means one or more term loan commitments hereunder
that fund Refinancing Term Loans of the applicable Class hereunder pursuant to a
Refinancing Amendment.

 

“Refinancing Term Loans” means one or more Classes of term loans that result
from a Refinancing Amendment.

 

“Register” has the meaning specified in Section 10.06(c).

 

“Registered Equivalent Notes” means, with respect to any notes originally issued
in a Rule 144A or other private placement transaction under the Securities Act,
substantially identical notes (having the same guarantees) issued in a
dollar-for-dollar exchange therefor pursuant to an exchange offer registered
with the SEC.

 

“Registered Public Accounting Firm” has the meaning specified in the Securities
Laws and shall be independent of the Borrower as prescribed by the Securities
Laws.

 

“Regulation T, U or X” means Regulation T, U or X, respectively, of the Board of
Governors of the Federal Reserve System as amended, or any successor regulation.

 

“Reinvestment Funds” means, with respect to any Net Cash Proceeds of Insurance
Proceeds, any Condemnation Award or any Asset Disposition in respect of the
single event or series of related events giving rise thereto, that portion of
such funds as shall be reinvested (or be subject to a binding commitment for any
such reinvestment) within 545 days after receipt thereof by a Restricted Group
Company in assets used or useful the business of the Borrower and its
Subsidiaries, including, without limitation, in connection with Permitted
Acquisitions, Investments permitted hereunder, deferred purchase price or other
payments in connection with acquisitions consummated prior to the Closing Date
or as consideration under license or option arrangements; provided that, if any
such Net Cash Proceeds are not actually so reinvested within 545 days of such
receipt (or 365 days of receipt if not so committed on or prior to such 365th
day), such

 

44

--------------------------------------------------------------------------------


 

unreinvested portion shall no longer constitute Reinvestment Funds and shall be
applied on the last day of such period as a mandatory prepayment as provided in
Section 2.09(c)(iii); provided further any related Net Cash Proceeds may only be
deemed Reinvestment Funds if no Event of Default shall have occurred and be
continuing on the date such Net Cash Proceeds are received.

 

“Rejected Amount” has the meaning specified in Section 2.09(f).

 

“Rejection Deadline” has the meaning specified in Section 2.09(f).

 

“Rejection Notice” has the meaning specified in Section 2.09(f).

 

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, trustees, successors, directors, officers, employees,
advisors, agents, representatives and assigns of such Person and of such
Person’s Affiliates.

 

“Release” means any spill, emission, leaking, dumping, injection, pouring,
deposit, disposal, discharge, dispersal, leaching or migration into or through
the Environment or within, upon, or from any building, structure, facility or
fixture.

 

“Representative” has the meaning specified in Section 10.07.

 

“Repricing Transaction” means each of (i) the prepayment, repayment,
refinancing, substitution, conversion or replacement of all or a portion of the
Initial Term Loans substantially concurrently with the incurrence by any Loan
Party of any secured term loans having an effective interest cost or weighted
average yield (with the comparative determinations to be made by the
Administrative Agent in a manner consistent with generally accepted financial
practices, including the equation of OID and upfront fees, which shall be deemed
to constitute like amount of OID, based on an assumed four-year life to
maturity) that is less than the effective interest cost or weighted average
yield (as determined by the Administrative Agent on the same basis) applicable
to the Initial Term Loans so prepaid, repaid, refinanced, substituted, converted
or replaced and (ii) any amendment, waiver or other modification to this
Agreement the primary purpose of which is to reduce the effective interest cost
of, or weighted average yield (to be determined by the Administrative Agent on
the same basis as set forth in preceding clause (i)) of, the Initial Term Loans,
or any mandatory assignment pursuant to Section 10.13 by any Lender refusing to
consent to such an amendment, waiver or modification; provided that in no event
shall any such prepayment, repayment, refinancing, substitution, replacement,
amendment, waiver or other modification in connection with a Change of Control
or Transformational Event constitute a Repricing Transaction. Any determination
by the Administrative Agent contemplated by preceding clauses (i) and (ii) shall
be conclusive and binding on all Lenders, and the Administrative Agent shall
have no liability to any Person with respect to such determination absent bad
faith, gross negligence or willful misconduct.

 

“Required Lenders” means, at any date of determination, Lenders whose aggregate
Credit Exposure constitutes more than 50% of the Credit Exposure of all Lenders
at such time; provided, however, that if any Lender shall be a Defaulting Lender
at such time then there shall be excluded from the determination of Required
Lenders such Lender and its Credit Exposure at such time.

 

“Reserve Regulations” has the meaning specified in the definition of “Eurodollar
Statutory Reserves”.

 

“Responsible Officer” means the chief executive officer, president, executive
vice president, senior vice president, vice president, chief financial officer,
chief operating officer, treasurer or controller of a Loan Party.  Any document
delivered hereunder that is signed by a Responsible Officer of a Loan Party
shall be conclusively presumed to have been authorized by all necessary
corporate, partnership and/or other action on the part of such Loan Party and
such Responsible Officer shall be conclusively presumed to have acted on behalf
of such Loan Party.

 

45

--------------------------------------------------------------------------------


 

“Restricted Group Company” means any of the Borrower and the Borrower’s
Restricted Subsidiaries (regardless of whether or not such Restricted
Subsidiaries are consolidated with the Borrower for purposes of GAAP), and
“Restricted Group Companies” means all of them, collectively.

 

“Restricted Payment” means (i) any dividend or other distribution (whether in
cash, securities or other property), direct or indirect, on account of any class
of Equity Interests or Equity Equivalents of any Restricted Group Company, now
or hereafter outstanding and (ii) any payment (whether in cash, securities or
other property), including any sinking fund or similar deposit, on account of
the purchase, redemption, retirement, acquisition, cancellation, termination or
similar payment, purchase or other acquisition for value, direct or indirect, of
any class of Equity Interests or Equity Equivalents of any Restricted Group
Company, now or hereafter outstanding.

 

“Restricted Subsidiary” means, as to any Person, any subsidiary of such Person
that is not an Unrestricted Subsidiary.  Unless otherwise specified, “Restricted
Subsidiary” means any Restricted Subsidiary of the Borrower.

 

“Revolving Commitment” means an Incremental Revolving Commitment or a
Refinancing Revolving Commitment.

 

“Revolving Credit Facility” means a revolving credit facility including, at the
Borrower’s election and with the Administrative Agent’s approval (not to be
unreasonably withheld or conditioned), subfacilities for swing line loans and
letters of credit.

 

“S&P” means Standard & Poor’s Ratings Services and its successors or, absent any
such successor, such nationally recognized statistical rating organization as
the Borrower and the Administrative Agent may select.

 

“Sale/Leaseback Transaction” means any direct or indirect arrangement with any
Person or to which any such Person is a party providing for the leasing to the
Borrower or any of its Restricted Subsidiaries of any property, whether owned by
the Borrower or any of its Restricted Subsidiaries as of the Closing Date or
later acquired, which has been or is to be sold or transferred by the Borrower
or any of its Restricted Subsidiaries to such Person or to any other Person from
whom funds have been, or are to be, advanced by such Person on the security of
such property.

 

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

 

“Secured Net Leverage Ratio” means the Total Net Leverage Ratio, but excluding
from the numerator of such ratio all Consolidated Funded Indebtedness that is
not secured by a Lien.

 

“Securities Laws” means the Securities Act of 1933, the Exchange Act and the
applicable accounting and auditing principles, rules, standards and practices
promulgated, approved or incorporated by the SEC or the Public Company
Accounting Oversight Board, as each of the foregoing may be amended and in
effect on any applicable date hereunder.

 

“Security Agreement” means the Security Agreement, substantially in the form of
Exhibit G-1 hereto, dated as of the Closing Date among the Borrower, the
Subsidiary Guarantors and the Collateral Agent, as the same may be amended,
modified or supplemented from time to time.

 

“Senior Credit Obligations” means, with respect to each Loan Party, without
duplication:

 

(i)                                     all principal of and interest
(including, without limitation, any interest which accrues after the
commencement of any proceeding under any Insolvency or Liquidation Proceeding
with

 

46

--------------------------------------------------------------------------------


 

respect to the Borrower, whether or not allowed or allowable as a claim in any
such proceeding) on any Loan under, or any Note issued pursuant to, this
Agreement;

 

(ii)                                  all fees, expenses, indemnification
obligations and other amounts of whatever nature now or hereafter payable by
such Loan Party (including, without limitation, any amounts which accrue after
the commencement of any proceeding under any Insolvency or Liquidation
Proceeding with respect to such Loan Party, whether or not allowed or allowable
as a claim in any such proceeding) pursuant to this Agreement or any other Loan
Document;

 

(iii)                               all expenses of the Agents as to which one
or more of the Agents have a right to reimbursement by such Loan Party under
Section 10.04(a) of this Agreement or under any other similar provision of any
other Loan Document;

 

(iv)                              all amounts paid by any Indemnitee as to which
such Indemnitee has the right to reimbursement by such Loan Party under
Section 10.04(b) of this Agreement or under any other similar provision of any
other Loan Document; and

 

(v)                                 in the case of the Borrower and each
Subsidiary Guarantor, all amounts now or hereafter payable by the Borrower or
such Subsidiary Guarantor and all other obligations or liabilities now existing
or hereafter arising or incurred (including, without limitation, any amounts
which accrue after the commencement of any proceeding under any Insolvency or
Liquidation Proceeding with respect to the Borrower or such Subsidiary
Guarantor, whether or not allowed or allowable as a claim in any such
proceeding) on the part of the Borrower or such Subsidiary Guarantor pursuant to
this Agreement, the Guaranty or any other Loan Document;

 

provided that Senior Credit Obligations consisting of obligations of any Loan
Party arising under an Swap Agreement shall exclude all Excluded Swap
Obligations.

 

“Senior Credit Party” means each Lender, the Administrative Agent, the
Collateral Agent and each Indemnitee and their respective successors and
assigns, and “Senior Credit Parties” means any two or more of them,
collectively.

 

“Senior Representative” means, with respect to any Indebtedness, the trustee,
administrative agent, collateral agent, security agent or similar agent under
the indenture or agreement pursuant to which such Indebtedness is issued,
incurred or otherwise obtained, as the case may be, and each of their successors
in such capacities.

 

“Solicited Discount Proration” has the meaning specified in
Section 2.09(a)(ii)(D)(3).

 

“Solicited Discounted Prepayment Amount” has the meaning specified in
Section 2.09(a)(ii)(D)(1).

 

“Solicited Discounted Prepayment Notice” means a written notice of the Borrower
of Solicited Discounted Prepayment Offers made pursuant to
Section 2.09(a)(ii)(D) substantially in the form of Exhibit K-4.

 

“Solicited Discounted Prepayment Offer” means the written offer by each Lender,
substantially in the form of Exhibit K-5, submitted following the Administrative
Agent’s receipt of a Solicited Discounted Prepayment Notice.

 

“Solicited Discounted Prepayment Response Date” has the meaning specified in
Section 2.09(a)(ii)(D)(1).

 

47

--------------------------------------------------------------------------------


 

“Solvent” means, with respect to any Person as of a particular date, that on
such date (i) such Person is able generally to pay its debts and other
liabilities, contingent obligations and other commitments as they mature in the
normal course of business, (ii) the value of the assets of such Person (both at
fair value and present fair saleable value in each case calculated on a going
concern basis) is greater than the total amount of liabilities (including
contingent and unliquidated liabilities) and (iii) such Person does not have
unreasonably small capital.  In computing the amount of contingent or
unliquidated liabilities at any time, such liabilities shall be computed at the
amount that, in light of all the facts and circumstances existing at such time,
represents the amount that can reasonably be expected to become an actual or
matured liability (in each case as interpreted in accordance with fraudulent
conveyance, bankruptcy, insolvency and similar laws and other applicable Law).

 

“Specified Discount” has the meaning specified in Section 2.09(a)(ii)(B).

 

“Specified Discount Prepayment Amount” has the meaning specified in
Section 2.09(a)(ii)(B).

 

“Specified Discount Prepayment Notice” means a written notice of the Borrower’s
Offer of Specified Discount Prepayment made pursuant to
Section 2.09(a)(ii)(B) substantially in the form of Exhibit K-6.

 

“Specified Discount Prepayment Response” means the written response by each
Lender, substantially in the form of Exhibit K-7, to a Specified Discount
Prepayment Notice.

 

“Specified Discount Prepayment Response Date” has the meaning specified in
Section 2.09(a)(ii)(B).

 

“Specified Discount Proration” has the meaning specified in
Section 2.09(a)(ii)(B)(3).

 

“Specified Representations” has the meaning specified in Section 4.01(l).

 

“Specified Transaction” means any Business Acquisition, Joint
Venture, Investment, Restricted Payment or licenses arrangement (in each case,
whether or not consummated and including any such transaction consummated prior
to the Closing Date) and/or (ii) Equity Issuances, Debt Issuances (including the
incurrence of Incremental Loans, Permitted Incremental Equivalent Debt and
Credit Agreement Refinancing Indebtedness) or other repayments, financings and
amendments or other modifications or waivers of debt instruments or documents,
mergers, Investments (other than Investments in cash or Cash Equivalents),
Restricted Payments or dispositions outside of the ordinary course of business
permitted by the Loan Documents.

 

“Submitted Amount” has the meaning specified in Section 2.09(a)(ii)(C)(1).

 

“Submitted Discount” has the meaning specified in Section 2.09(a)(ii)(C)(1).

 

“Subordinated Indebtedness” of any Person means all Indebtedness which is
subordinated in right of payment to such Person’s indebtedness, obligations and
liabilities under the Loan Documents.

 

“Subsidiary” means, with respect to any Person, any corporation, partnership,
limited liability company, association or other business entity of which (i) if
a corporation, more than 50% of the total voting power of stock entitled
(without regard to the occurrence of any contingency) to vote in the election of
directors, managers or trustees thereof is at the time owned or controlled,
directly or indirectly, by that Person or one or more of the other Subsidiaries
of that Person or a combination thereof, or (ii) if a partnership, limited
liability company, association or business entity other than a corporation, more
than 50% of the partnership or other similar ownership interests thereof is at
the time owned or controlled, directly or indirectly, by that Person or one or
more Subsidiaries of that Person or a combination thereof.  Unless otherwise
specified, all references herein to a “Subsidiary” or to “Subsidiaries” shall
refer to a Subsidiary or Subsidiaries of the Borrower.

 

48

--------------------------------------------------------------------------------


 

“Subsidiary Guarantor” means (A) each Subsidiary of the Borrower on the Closing
Date (other than any Subsidiary that from time to time is an Excluded
Subsidiary) and (B) each Subsidiary of the Borrower that becomes a party to the
Guaranty after the Closing Date as required pursuant to Section 6.12 by
execution of an Accession Agreement, and “Subsidiary Guarantors” means any two
or more of them.

 

“Survey” means a survey of any Mortgaged Property (and all improvements thereon)
which is (a)(i) prepared by a surveyor or engineer licensed to perform surveys
in the jurisdiction where such Mortgaged Property is located, (ii) dated (or
redated) not earlier than six months prior to the date of delivery thereof
unless there shall have occurred within six months prior to such date of
delivery any exterior construction on the site of such Mortgaged Property or any
easement, right of way or other interest in the Mortgaged Property has been
granted or become effective through operation of law or otherwise with respect
to such Mortgaged Property which, in either case, can be depicted on a survey,
in which events, as applicable, such survey shall be dated (or redated) after
the completion of such construction or if such construction shall not have been
completed as of such date of delivery, not earlier that 20 days prior to such
date of delivery, or after the grant or effectiveness of any such easement,
right of way or other interest in the Mortgaged Property, (iii) certified by the
surveyor (in a manner reasonably acceptable to the Administrative Agent) to the
Administrative Agent, the Collateral Agent and the Title Company, (iv) complying
in all respects with the minimum detail requirements of the American Land Title
Association as such requirements are in effect on the date of preparation of
such survey and (v) sufficient for the Title Company to remove all standard
survey exceptions from the title insurance policy (or commitment) relating to
such Mortgaged Property and issue the endorsements as may be reasonably
requested by the Collateral Agent or (b) otherwise reasonably acceptable to the
Collateral Agent.

 

“Swap Agreement” means (i) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts or any other similar transactions
or any combination of any of the foregoing (including any options to enter into
any of the foregoing), whether or not any such transaction is governed by or
subject to any master agreement and (ii) any and all transactions of any kind,
and the related confirmations, which are subject to the terms and conditions of,
or governed by, any form of master agreement published by the International
Swaps and Derivatives Association, Inc., any International Foreign Exchange
Master Agreement or any other master agreement (any such master agreement,
together with any related schedules, a “Master Agreement”), including any such
obligations or liabilities under any Master Agreement.

 

“Swap Creditor” means any Agent, Arranger, Lender or any Affiliate of any Agent,
Arranger or Lender from time to time party to one or more Swap Agreements
permitted hereunder with a Loan Party (even if any such Lender or its Affiliate
for any reason ceases after the execution of such agreement to be a Lender
hereunder), and its successors and assigns, and “Swap Creditors” means any two
or more of them, collectively.

 

“Swap Obligations” of any Person means all obligations (including, without
limitation, any amounts which accrue after the commencement of any bankruptcy or
insolvency proceeding with respect to such Person, whether or not allowed or
allowable as a claim under any proceeding under any Insolvency or Liquidation
Proceeding) of such Person in respect of any Swap Agreement, excluding any
amounts which such Person is entitled to set-off against its obligations under
applicable Law.

 

“Swap Representative” has the meaning specified in Section 8.04(a).

 

“Swap Termination Value” means, at any date and in respect of any one or more
Swap Agreements, after taking into account the effect of any legally enforceable
netting agreements relating to such Swap Agreements, (i) for any date on or
after the date such Swap Agreements have been closed out and termination
value(s) determined in accordance therewith, such termination value(s), and
(ii) for any date prior to the date

 

49

--------------------------------------------------------------------------------


 

referenced in clause (i), the amount(s) determined as the mark-to-market
value(s) for such Swap Agreements, as determined based upon one or more
mid-market or other readily available quotations provided by any recognized
dealer in such Swap Agreements (which may include any Lender).

 

“Synthetic Lease Obligation” means the monetary obligation of a Person under
(i) a so-called synthetic, off-balance sheet or tax retention lease or (ii) an
agreement for the use or possession of property creating obligations that do not
appear on the balance sheet of such Person but which, upon the insolvency or
bankruptcy of such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).

 

“Target” means CBR Acquisition Holdings Corp., a Delaware corporation.

 

“Target Audited Financial Statements” has the meaning specified in Section 4.01.

 

“Target Group Companies” means the Target and its Subsidiaries, and “Target
Group Company” means any one of them.

 

“Target Quarterly Financial Statements” has the meaning specified in
Section 4.01.

 

“Tax Group” has the meaning specified in Section 7.07(v).

 

“Tax” or “Taxes” means all present or future taxes, levies, imposts, duties,
deductions, withholdings, assessments, fees or other charges imposed by any
Governmental Authority, and any and all liabilities (including any interest,
fines, additions to tax or penalties) applicable thereto.

 

“Term Commitment” means an Initial Term Commitment, an Incremental Term
Commitment or a Refinancing Term Commitment.

 

“Term Lender” means a Person holding a Term Commitment or a Term Loan.

 

“Term Loan” means an Initial Term Loan, an Incremental Term Loan or a
Refinancing Term Loan.

 

“Term Note” means a promissory note, substantially in the form of Exhibit B
hereto, evidencing the obligation of the Borrower to repay outstanding Term
Loans, as such note may be amended, modified or supplemented from time to time.

 

“Test Period” has the meaning specified in the definition of “Consolidated
EBITDA”.

 

“Threshold Amount” means $50,000,000.

 

“Title Company” means First American Title Insurance Company or such other title
insurance company as shall be retained by Borrower and reasonably acceptable to
Administrative Agent.

 

“Total Net Leverage Ratio” means on any date the ratio of (i) Consolidated
Funded Indebtedness (calculated net of up to $50,000,000 of unrestricted cash
and Cash Equivalents and cash and Cash Equivalents restricted in favor of the
Collateral Agent, in each case of the Borrower and its Domestic Subsidiaries
(other than Unrestricted Subsidiaries) and in each case as of such date) to
(ii) Consolidated EBITDA for the four consecutive fiscal quarters of the
Borrower ended on, or most recently preceding, such date.

 

“Transaction Documents” means the Acquisition Documents, the 2023 Notes
Documents and the Loan Documents, collectively; “Transaction Document” means any
one of them.

 

“Transactions” means the events contemplated by the Transaction Documents.

 

50

--------------------------------------------------------------------------------


 

“Transformational Event” means any acquisition or investment by the Borrower or
any Restricted Subsidiary that is either (i) not permitted by the terms of this
Agreement immediately prior to the consummation of such acquisition or
investment or (ii) if permitted by the terms of this Agreement immediately prior
to the consummation of such acquisition or investment, would not provide the
Borrower and its Restricted Subsidiaries with adequate flexibility under this
Agreement for the continuation and/or expansion of their combined operations
following such consummation, as determined by the Borrower acting in good faith.

 

“Type” has the meaning specified in Section 1.06.

 

“UCC” means the Uniform Commercial Code of the State of New York or of any other
state the laws of which are required to be applied in connection with the
perfection or priority of security interests in any collateral.

 

“Unfunded Liabilities” means, except as otherwise provided in
Section 5.11(a)(i)(B), with respect to each Plan, the amount (if any) by which
the present value of all nonforfeitable benefits under each Plan exceeds the
current value of such Plan’s assets allocable to such benefits, all determined
in accordance with the respective most recent valuations for such Plan using
applicable PBGC plan termination actuarial assumptions (the terms “present
value” and “current value” shall have the same meanings specified in Section 3
of ERISA).

 

“Unrestricted Subsidiary” means any subsidiary of the Borrower designated by the
Borrower as an Unrestricted Subsidiary on the Closing Date and listed on
Schedule 6.16 or after the Closing Date pursuant to Section 6.16.

 

“United States” means the United States of America, including each of the States
and the District of Columbia, but excluding its territories and possessions.

 

“Voting Securities” means Equity Interests of any Person having ordinary power
to vote in the election of members of the Board of Directors, managers, trustees
or other controlling Persons of such Person (irrespective of whether, at the
time, Equity Interests of any other class or classes of such Person shall have
or might have voting power by reason of the happening of any contingency).

 

“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the number of years obtained by dividing:  (i) the sum of the products
obtained by multiplying (A) the amount of each then remaining installment,
sinking fund, serial maturity or other required payments of principal, including
payment at final maturity, in respect thereof, by (B) the number of years
(calculated to the nearest one-twelfth) that will elapse between such date and
the making of such payment; by (ii) the then outstanding principal amount of
such Indebtedness.

 

“Welfare Plan” means a “welfare plan” as such term is defined in Section 3(1) of
ERISA.

 

“Wholly Owned Subsidiary” means, with respect to any Person at any date, any
Subsidiary of such Person all of the shares of capital stock or other ownership
interests of which (except Nominal Shares) are at the time directly or
indirectly owned by such Person.

 

Section 1.02                            Other Interpretative Provisions.  With
reference to this Agreement and each other Loan Document, unless otherwise
specified herein or in such other Loan Document:

 

(a)                                 The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined.  Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms.  The words “include,” “includes” and “including”
shall be deemed to be followed by the phrase “without limitation.”  The word
“will” shall be construed to have the same meaning and effect as the word
“shall.”  Unless the context requires otherwise, (i) any definition of or
reference to any agreement,

 

51

--------------------------------------------------------------------------------


 

instrument or other document (including any Organization Document) shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, amended and restated, supplemented, extended or otherwise
modified (subject to any restrictions on such amendments, restatements,
supplements, extensions or modifications set forth herein or in any other Loan
Document), (ii) any reference herein to any Person shall be construed to include
such Person’s successors and assigns, (iii) the words “herein,” “hereof” and
“hereunder” and words of similar import when used in any Loan Document shall be
construed to refer to such Loan Document in its entirety and not to any
particular provision thereof, (iv) all references in a Loan Document to
Articles, Sections, Exhibits and Schedules shall be construed to refer to
Articles and Sections of, and Exhibits and Schedules to, the Loan Document in
which such references appear, (v) any reference to any Law shall include all
statutory and regulatory provisions consolidating, amending, replacing or
interpreting such Law and any reference to any law or regulation shall, unless
otherwise specified, refer to such Law or regulation as amended, modified or
supplemented from time to time and (vi) the words “asset” and “property” shall
be construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights.

 

(b)                                 In the computation of periods of time from a
specified date to a later specified date, the word “from” means “from and
including,” the words “to” and “until” each mean “to but excluding” and the word
“through” means “to and including.”

 

(c)                                  Section headings herein and in the other
Loan Documents are included for convenience of reference only and shall not
affect the interpretation of this Agreement or any other Loan Document.

 

Section 1.03                            Accounting Terms and Determinations.

 

(a)                                 Generally.  All accounting terms not
specifically or completely defined herein shall be construed in conformity with,
and all financial data (including financial ratios and other financial
calculations) required to be submitted pursuant to this Agreement shall be
prepared in conformity with, GAAP applied on a consistent basis, as in effect
from time to time, except as otherwise specifically prescribed herein or as
disclosed to the Administrative Agent.

 

(b)                                 Changes in GAAP.  If at any time any change
in GAAP would affect the computation of any financial ratio or requirement set
forth in any Loan Document, and either (x) the Borrower or (y) within 30 days
after delivery of any financial statements reflecting any change in GAAP (or
after the Lenders have been informed of the change in GAAP affecting such
financial statements, if later), the Administrative Agent or the Required
Lenders shall so request, the Administrative Agent, the Lenders and the Borrower
shall negotiate in good faith to amend such ratio or requirement to preserve the
original intent thereof in light of such change in GAAP (subject to the approval
of the Required Lenders); provided that, until so amended, (i) such ratio or
requirement shall continue to be computed in accordance with GAAP prior to such
change therein and (ii) the Borrower shall provide to the Administrative Agent
and the Lenders financial statements and any other documents required under this
Agreement or as reasonably requested hereunder setting forth a reconciliation
between calculations of such ratio or requirement made before and after giving
effect to such change in GAAP.  Notwithstanding any other provision contained
herein, all terms of an accounting or financial nature used herein shall be
construed, and all computations and ratios referred to herein shall be made,
without giving effect to any election under Statement of Financial Accounting
Standards 159 (or any other Financial Accounting Standard having a similar
result or effect) to value any Indebtedness or other liabilities of the Borrower
or any subsidiary at “fair value”, as defined therein.  Anything in this
Agreement to the contrary notwithstanding , any obligation of a Person under a
lease (whether existing as of the Closing Date or entered into in the future)
that is not (or would not be) required to be classified and accounted for as a
capital lease on the balance sheet of such Person under GAAP as in effect on the
Closing Date shall not be treated as a Capital Lease solely as a result of
(x) the adoption of any changes in, or (y) changes in the application of, GAAP
after the Closing Date; provided that all payments under any such lease shall
continue to be treated as an expense for purposes of calculating Consolidated
Net Income.

 

52

--------------------------------------------------------------------------------


 

Section 1.04                            Rounding.  Any financial ratios required
to be maintained by any Restricted Group Company pursuant to this Agreement
shall be calculated by dividing the appropriate component by the other
component, carrying the result to one place more than the number of places by
which such ratio is expressed herein and rounding the result up or down to the
nearest number (with a rounding-up if there is no nearest number).

 

Section 1.05                            Times of Day.  Unless otherwise
specified, all references herein to times of day shall be references to Eastern
time (daylight or standard, as applicable).

 

Section 1.06                            Classes and Types of Borrowings.  The
term “Borrowing” denotes the aggregation of Loans of one or more Lenders made to
the Borrower pursuant to Article II on the same date, all of which Loans are of
the same Class and Type (subject to Article III) and, except in the case of Base
Rate Loans, have the same initial Interest Period.  Loans hereunder are
distinguished by “Class” and “Type”.  The “Class” of a Loan (or of a Commitment
to make such a Loan or of a Borrowing comprised of such Loans) refers to whether
such Loan is an Initial Term Loan, an Incremental Term Loan or Incremental
Revolving Loan of a class established pursuant to Section 2.15, a separate class
of Extended Term Loans established in accordance with Section 2.16, or a
separate class of Refinancing Term Loans or Refinancing Revolving Loans
established pursuant to Section 2.17.  The “Type” of a Loan refers to whether
such Loan is a Eurodollar Loan or a Base Rate Loan.  Identification of a Loan
(or a Borrowing) by both Class and Type (e.g., a “Term Eurodollar Loan”)
indicates that such Loan is a Loan of both such Class and such Type (e.g., both
an Initial Term Loan and a Eurodollar Loan) or that such Borrowing is comprised
of such Loans.

 

Section 1.07                            Foreign Currency Calculations.  For
purposes of determining compliance with any Dollar-denominated restriction on
the incurrence of Indebtedness, the Dollar equivalent of Indebtedness
denominated in a foreign currency shall be calculated based on the relevant
currency exchange rate in effect on the date such Indebtedness was incurred, in
the case of term debt, or first committed, in the case of revolving credit debt;
provided that if such Indebtedness is incurred to extend, replace, refund,
refinance, renew or defease other Indebtedness denominated in a foreign
currency, and such extension, replacement, refunding, refinancing, renewal or
defeasance would cause the applicable Dollar-denominated restriction to be
exceeded if calculated at the relevant currency exchange rate in effect on the
date of such extension, replacement, refunding, refinancing, renewal or
defeasance, such Dollar-denominated restriction shall be deemed not to have been
exceeded so long as the principal amount of such refinancing Indebtedness does
not exceed the principal amount of such Indebtedness being extended, replaced,
refunded, refinanced, renewed or defeased. The principal amount of any
Indebtedness incurred to extend, replace, refund, refinance, renew or defease
other Indebtedness, if incurred in a different currency from the Indebtedness
being extended, replaced, refunded, refinanced, renewed or defeased, shall be
calculated based on the currency exchange rate applicable to the currencies in
which such respective Indebtedness is denominated that is in effect on the date
of such extension, replacement, refunding, refinancing, renewal or defeasance.

 

ARTICLE II

 

THE CREDIT FACILITIES

 

Section 2.01                            The Initial Term Loans.  Subject to the
terms and conditions set forth herein, each Initial Term Lender severally agrees
to make an Initial Term Loan to the Borrower on the Closing Date in a principal
amount not exceeding its Initial Term Commitment.  The Borrowing of the Initial
Term Loans shall be made from the several Initial Term Lenders ratably in
proportion to their respective Initial Term Commitments.  The Initial Term
Commitments are not revolving in nature, and amounts repaid or prepaid prior to
the Maturity Date of the Initial Term Loans may not be reborrowed.

 

Section 2.02                            Notice of Borrowings.  The Borrower
shall give the Administrative Agent a Notice of Borrowing not later than 12:00
P.M. on (i) the Business Day immediately preceding the proposed Adjusted Base
Rate Borrowing and (ii) the third Business Day before each Eurodollar Borrowing,
specifying:

 

53

--------------------------------------------------------------------------------


 

(a)                                 the date of such Borrowing, which shall be a
Business Day;

 

(b)                                 the aggregate amount of such Borrowing;

 

(c)                                  the initial Type of the Loans comprising
such Borrowing;

 

(d)                                 in the case of a Eurodollar Borrowing, the
duration of the initial Interest Period applicable thereto, subject to the
provisions of the definition of “Interest Period” and to Section 2.06(a); and

 

(e)                                  the location (which must be in the United
States) and number of the Borrower’s account to which funds are to be disbursed,
which shall comply with the requirements of Section 2.03.

 

If the duration of the initial Interest Period is not specified with respect to
any requested Eurodollar Borrowing, then the Borrower shall be deemed to have
selected an initial Interest Period of one month, subject to the provisions of
the definition of “Interest Period” and to Section 2.06(a).

 

Section 2.03                            Funding of Loans.

 

(a)                                 Funding of Loans.  (i) Not later than 12:00
P.M. on the date of each Borrowing other than an Adjusted Base Rate Borrowing,
or (ii) not later than 2:00 P.M. on the date of each Adjusted Base Rate
Borrowing, each Lender participating therein shall make available its share of
such Borrowing, in Federal or other immediately available funds, to the
Administrative Agent at the Administrative Agent’s Office.  Unless the
Administrative Agent determines that any applicable condition specified in
Article IV has not been satisfied, the Administrative Agent shall make the funds
so received available to the Borrower in like funds as received by the
Administrative Agent either by (A) crediting the account of the Borrower on the
books of the Administrative Agent with the amount of such funds or (B) wire
transfer of such funds, in each case in accordance with instructions provided to
(and reasonably acceptable to) the Administrative Agent by the Borrower in the
applicable Notice of Borrowing, or, if a Borrowing shall not occur on such date
because any condition precedent herein shall not have been met, promptly return
the amounts received from the Lenders in like funds, without interest.

 

(b)                                 Funding by the Administrative Agent in
Anticipation of Amounts Due from the Lenders.  Unless the Administrative Agent
shall have received notice from a Lender prior to the proposed date of any
Borrowing that such Lender will not make available to the Administrative Agent
such Lender’s share of such Borrowing, the Administrative Agent may assume that
such Lender has made such share available to the Administrative Agent on the
date of such Borrowing in accordance with subsection (a) of this Section 2.03,
and the Administrative Agent may, in reliance upon such assumption, make
available to the Borrower on such date a corresponding amount.  In such event,
if a Lender has not in fact made its share of the applicable Borrowing available
to the Administrative Agent then the applicable Lender and the Borrower
severally agree to pay to the Administrative Agent forthwith on demand such
corresponding amount in immediately available funds with interest thereon, for
each day from and including the date such amount is made available to the
Borrower but excluding the date of payment to the Administrative Agent at (i) in
the case of a payment to be made by such Lender, the greater of the Federal
Funds Effective Rate and a rate determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation and (ii) in the
case of a payment to be made by the Borrower, the interest rate applicable
thereto pursuant to Section 2.06.  If the Borrower and such Lender shall pay
such interest to the Administrative Agent for the same or an overlapping period,
the Administrative Agent shall promptly remit to the Borrower the amount of such
interest paid by the Borrower for such period.  If such Lender pays its share of
the applicable Borrowing to the Administrative Agent, then the amount so paid
shall constitute such Lender’s Loan included in such Borrowing.  Any payment by
the Borrower shall be without prejudice to any claim the Borrower may have
against a Lender that shall have failed to make such payment to the
Administrative Agent.  A notice from the Administrative Agent to a Lender or the
Borrower with respect to any amount owing under this subsection (c) shall be
conclusive, absent manifest error.

 

54

--------------------------------------------------------------------------------


 

(c)                                  Failed Loans.  If any Lender shall fail to
make any Loan (a “Failed Loan”) which such Lender is otherwise obligated
hereunder to make to the Borrower on the date of Borrowing thereof, and the
Administrative Agent shall not have received notice from the Borrower or such
Lender that any condition precedent to the making of the Failed Loan has not
been satisfied, then, until such Lender shall have made or be deemed to have
made (pursuant to the last sentence of this subsection (d)) the Failed Loan in
full or the Administrative Agent shall have received notice from the Borrower or
such Lender that any condition precedent to the making of the Failed Loan was
not satisfied at the time the Failed Loan was to have been made, whenever the
Administrative Agent shall receive any amount from the Borrower for the account
of such Lender, (i) the amount so received (up to the amount of such Failed
Loan) will, upon receipt by the Administrative Agent, be deemed to have been
paid to the Lender in satisfaction of the obligation for which paid, without
actual disbursement of such amount to the Lender, (ii) the Lender will be deemed
to have made the same amount available to the Administrative Agent for
disbursement as a Loan to the Borrower (up to the amount of such Failed Loan)
and (iii) the Administrative Agent will disburse such amount (up to the amount
of the Failed Loan) to the Borrower or, if the Administrative Agent has
previously made such amount available to the Borrower on behalf of such Lender
pursuant to the provisions hereof, reimburse itself (up to the amount of the
amount made available to the Borrower); provided, however, that the
Administrative Agent shall have no obligation to disburse any such amount to the
Borrower, or otherwise apply it or deem it applied as provided herein unless the
Administrative Agent shall have determined in its sole discretion that to so
disburse such amount will not violate any Law, rule, regulation or requirement
applicable to the Administrative Agent.  Upon any such disbursement by the
Administrative Agent, such Lender shall be deemed to have made a Base Rate Loan
to the Borrower in satisfaction, to the extent thereof, of such Lender’s
obligation to make the Failed Loan.

 

Section 2.04                            Evidence of Loans.  The Loans made by
each Lender shall be evidenced by one or more accounts or records maintained by
such Lender and by the Administrative Agent in the ordinary course of business. 
The accounts or records maintained by the Administrative Agent and each Lender
shall be conclusive absent manifest error of the amount of the Loans made by the
Lenders to the Borrower and the interest and payments thereon.  Any failure to
so record or any error in doing so shall not, however, limit or otherwise affect
the obligation of the Borrower hereunder to pay any amount owing with respect to
the Senior Credit Obligations.  In the event of any conflict between the
accounts and records maintained by any Lender and the accounts and records of
the Administrative Agent in respect of such matters, the accounts and records of
the Administrative Agent shall control in the absence of manifest error.  Upon
the request of any Lender made through the Administrative Agent, the Borrower
shall execute and deliver to such Lender (through the Administrative Agent) a
single Term Note substantially in the form of Exhibit B, payable to such Lender
(or its registered assigns) in an amount equal to the aggregate unpaid principal
amount of such Lender’s Term Loans, which shall evidence such Lender’s Loans in
addition to such accounts or records.  Each Lender having one or more Notes
shall record the date, amount, and Type of each Loan made by it and the date and
amount of each payment of principal made by the Borrower with respect thereto,
and may, if such Lender so elects in connection with any transfer or enforcement
of any Note, endorse on the reverse side or on the schedule, if any, forming a
part thereof appropriate notations to evidence the foregoing information with
respect to each outstanding Loan evidenced thereby; provided that the failure of
any Lender to make any such recordation or endorsement or any error in any such
recordation or endorsement shall not affect the obligations of the Borrower
hereunder or under any such Note.  Each Lender is hereby irrevocably authorized
by the Borrower so to endorse each of its Notes and to attach to and make a part
of each of its Notes a continuation of any such schedule as and when required.

 

Section 2.05                            [Reserved].

 

Section 2.06                            Interest.

 

(a)                                 Rate Options Applicable to Loans.  Each
Borrowing shall comprise Base Rate Loans or Eurodollar Loans, as the Borrower
may request pursuant to Section 2.02.  Borrowings of more than one Type may be
outstanding at the same time; provided, however, that the Borrower may not
request any Borrowing

 

55

--------------------------------------------------------------------------------


 

that, if made, would result in an aggregate of more than ten separate Groups of
Eurodollar Loans being outstanding hereunder at any one time.  For this purpose,
Loans having different Interest Periods, regardless of whether commencing on the
same date, shall be considered separate Groups.  Interest hereunder shall be due
and payable in arrears on each Interest Payment Date; provided that interest
accruing on past due amounts shall be payable from time to time on demand.

 

(b)                                 Rates Applicable to Loans.  Subject to the
provisions of subsection (c) below, (i) each Eurodollar Loan shall bear interest
on the outstanding principal amount thereof for each Interest Period applicable
thereto at a rate per annum equal to the sum of the Adjusted Eurodollar Rate for
such Interest Period plus the then Applicable Margin for Eurodollar Loans and
(ii) each Base Rate Loan shall bear interest on the outstanding principal amount
thereof for each day from the date such Loan is made as, or converted into, a
Base Rate Loan until it becomes due or is converted into a Loan of any other
Type, at a rate per annum equal to the Adjusted Base Rate for such day plus the
then Applicable Margin for Base Rate Loans.

 

(c)                                  Additional Interest.  Upon the occurrence
and during the continuance of an Event of Default under Section 8.01(a) or (f),
all overdue principal, overdue interest, overdue fees and other overdue amounts
then outstanding under the Loan Documents, from the date of such Event of
Default until such overdue amount is paid in full or until such Event of Default
is cured, as applicable, shall bear interest at a fluctuating interest rate per
annum equal to the Default Rate to the fullest extent permitted by applicable
Laws.

 

(d)                                 Interest Payments.  Interest on each Loan
shall be due and payable in arrears on each Interest Payment Date applicable
thereto and at such other times as may be specified herein.  Interest hereunder
shall be due and payable in accordance with the terms hereof.  Accrued and
unpaid interest at the Default Rate (including interest on past due interest)
shall be due and payable upon demand.

 

(e)                                  Determination and Notice of Interest
Rates.  The Administrative Agent shall promptly notify the Borrower and the
Lenders of the interest rate applicable to any Interest Period for Eurodollar
Loans upon determination of such interest rate, and shall provide to the
Borrower an invoice prior to each Interest Payment Date setting forth the
Administrative Agent’s calculation of the amount payable on such date.  At any
time when Base Rate Loans are outstanding, the Administrative Agent shall notify
the Borrower and the Lenders of any change in the Prime Rate used in determining
the Adjusted Base Rate promptly following the public announcement of such
change.

 

Section 2.07                            Extension and Conversion.

 

(a)                                 Continuation and Conversion Options.  The
Loans included in each Borrowing shall bear interest initially at the type of
rate allowed by Section 2.06 and as specified by the Borrower in the applicable
Notice of Borrowing.  Thereafter, the Borrower shall have the option, on any
Business Day, to elect to change or continue the type of interest rate borne by
each Group of Loans (subject in each case to the provisions of Article III and
Section 2.07(d)), as follows:

 

(i)                                     if such Loans are Base Rate Loans, the
Borrower may elect to convert such Loans to Eurodollar Loans as of any Business
Day; and

 

(ii)                                  if such Loans are Eurodollar Loans, the
Borrower may elect to convert such Loans to Base Rate Loans or elect to continue
such Loans as Eurodollar Loans for an additional Interest Period, subject to
Section 3.05 in the case of any such conversion or continuation effective on any
day other than the last day of the then current Interest Period applicable to
such Loans.

 

Each such election shall be made by delivering a notice, substantially in the
form of Exhibit A-2 hereto (a “Notice of Extension/Conversion”) (which may be by
telephone if promptly confirmed in writing), which notice shall not thereafter
be revocable by the Borrower, to the Administrative Agent not later than
12:00 P.M. on the third Business Day before the conversion or continuation
selected in such notice is to be

 

56

--------------------------------------------------------------------------------


 

effective.  A Notice of Extension/Conversion may, if it so specifies, apply to
only a portion of the aggregate principal amount of the relevant Group of Loans;
provided that (i) such portion is allocated ratably among the Loans comprising
such Group and (ii) the portion to which such Notice of Extension/Conversion
applies, and the remaining portion to which it does not apply, are each $500,000
or any larger multiple of $100,000.

 

(b)                                 Contents of Notice of Extension/Conversion. 
Each Notice of Extension/Conversion shall specify:

 

(i)                                     the Group of Loans (or portion thereof)
to which such notice applies;

 

(ii)                                  the date on which the conversion or
continuation selected in such notice is to be effective, which shall comply with
the applicable clause of Section 2.07(a) above;

 

(iii)                               if the Loans comprising such Group are to be
converted, the new Type of Loans and, if the Loans being converted are to be
Eurodollar Loans, the duration of the next succeeding Interest Period applicable
thereto; and

 

(iv)                              if such Loans are to be continued as
Eurodollar Loans for an additional Interest Period, the duration of such
additional Interest Period.

 

Each Interest Period specified in a Notice of Interest Rate Election shall
comply with the provisions of the definition of the term “Interest Period”.  If
no Notice of Extension/Conversion is timely received prior to the end of an
Interest Period for any Group of Eurodollar Loans, the Borrower shall be deemed
to have elected that such Group be continued as Eurodollar Loans with an
Interest Period of one month as of the last day of such Interest Period.

 

(c)                                  Notification to Lenders.  Upon receipt of a
Notice of Extension/Conversion from the Borrower pursuant to Section 2.07(a),
the Administrative Agent shall promptly notify each Lender of the contents
thereof.

 

(d)                                 Limitation on Conversion/Continuation
Options.  The Borrower shall not be entitled to elect to convert any Loans to,
or continue any Loans for an additional Interest Period as, Eurodollar Loans if
the aggregate principal amount of any Group of Eurodollar Loans created or
continued as a result of such election would be less than $500,000. 
Notwithstanding the foregoing, if an Event of Default shall have occurred and be
continuing, the Administrative Agent or the Required Lenders may require, by
notice to the Borrower, that (i) no outstanding Borrowing may be converted to or
continued as a Eurodollar Borrowing and (ii) unless repaid, each Eurodollar
Borrowing shall be converted to a Base Rate Borrowing at the end of the Interest
Period applicable thereto.

 

Section 2.08                            Amortization and Maturity of Loans.

 

(a)                                 Subject to adjustment as a result of prior
payments in accordance with the terms of this Agreement and extensions in
accordance with this Agreement, the Borrower shall repay, and there shall become
due and payable (together with accrued interest thereon), on each Principal
Amortization Payment Date the aggregate principal amount of the Initial Term
Loans equal to $4,375,000.  Any remaining unpaid principal amount of the Initial
Term Loans shall be due and payable on the Maturity Date.

 

(b)                                 Subject to adjustment as a result of prior
payments in accordance with this Agreement and extensions in accordance with
this Agreement, the Borrower shall repay the Loans (other than the Initial Term
Loans) of each Class on the dates and in the amounts specified in the applicable
Increase Amendment or Refinancing Amendment.

 

57

--------------------------------------------------------------------------------


 

Section 2.09                            Prepayments.

 

(a)                                 Voluntary Prepayment of Term Loans.  (i) The
Borrower shall have the right voluntarily to prepay Term Loans in whole or in
part from time to time, subject to Section 3.05 and Section 2.09(g) but
otherwise without premium or penalty; provided, however, that each partial
prepayment of Term Loans shall be in a minimum principal amount of $1,000,000 or
a whole multiple of $500,000 in excess thereof.  Each payment pursuant to this
Section shall be applied as set forth in Section 2.09(c)(vii).

 

(ii)                                  Notwithstanding anything in any Loan
Document to the contrary, so long as (x) no Default or Event of Default has
occurred and is continuing and (y) repayments of Term Loans pursuant to this
Section 2.09(a)(ii) are not funded with the proceeds of revolving Indebtedness,
the Borrower may prepay the outstanding Term Loans, which shall, for the
avoidance of doubt, be automatically and permanently canceled immediately upon
acquisition by the Borrower, and which shall be prepaid on the following basis
(and no Lender shall be obligated to participate in any voluntary prepayment
pursuant to this Section 2.09(a)(ii), and each Lender’s decision so to
participate, or not, shall be made in its sole discretion):

 

(A)                               The Borrower shall have the right to make a
voluntary prepayment of Term Loans at a discount to par pursuant to a Borrower
Offer of Specified Discount Prepayment, Borrower Solicitation of Discount Range
Prepayment Offers or Borrower Solicitation of Discounted Prepayment Offers (any
such prepayment, the “Discounted Term Loan Prepayment”), in each case made in
accordance with this Section 2.09(a)(ii); provided that the Borrower shall not
initiate any action under this Section 2.09(a)(ii) in order to make a Discounted
Term Loan Prepayment unless (I) at least ten (10) Business Days shall have
passed since the consummation of the most recent Discounted Term Loan Prepayment
as a result of a prepayment made by the Borrower on the applicable Discounted
Prepayment Effective Date; or (II) at least three (3) Business Days shall have
passed since the date the Borrower was notified that no Term Lender was willing
to accept any prepayment of any Term Loan at the Specified Discount, within the
Discount Range or at any discount to par value, as applicable, or in the case of
Borrower Solicitation of Discounted Prepayment Offers, the date of the
Borrower’s election not to accept any Solicited Discounted Prepayment Offers.

 

(B)                               (1)                                 Subject to
the proviso to subsection (A) above, the Borrower may from time to time offer to
make a Discounted Term Loan Prepayment by providing the Auction Agent with five
(5) Business Days’ notice in the form of a Specified Discount Prepayment Notice;
provided that (I) any such offer shall be made available, at the sole discretion
of the Borrower, to (x) each Term Lender and/or (y) each Term Lender with
respect to any Class of Term Loans on an individual Class basis, (II) any such
offer shall specify the aggregate principal amount offered to be prepaid (the
“Specified Discount Prepayment Amount”) with respect to each applicable Class,
the Class or Classes of Term Loans subject to such offer and the specific
percentage discount to par (the “Specified Discount”) of such Term Loans to be
prepaid (it being understood that different Specified Discounts and/or Specified
Discount Prepayment Amounts may be offered with respect to different Classes of
Term Loans and, in such event, each such offer will be treated as a separate
offer pursuant to the terms of this Section 2.09(a)(ii)(B)), (III) the Specified
Discount Prepayment Amount shall be in an aggregate amount not less than
$20,000,000 and whole increments of $5,000,000 in excess thereof (unless
otherwise agreed by the Administrative Agent) and (IV) each such offer shall
remain outstanding through the Specified Discount Prepayment Response Date.  The
Auction Agent will promptly provide each Appropriate Lender with a copy of such
Specified Discount Prepayment Notice and a form of the Specified Discount
Prepayment Response to be completed and returned by each such Term Lender to the
Auction Agent (or its delegate) by no later than 5:00 p.m., New York time, on
the third Business Day after the date of delivery of such notice to such Lenders
(the “Specified Discount Prepayment Response Date”).

 

58

--------------------------------------------------------------------------------


 

(2)                                 Each Term Lender receiving such offer shall
notify the Auction Agent (or its delegate) by the Specified Discount Prepayment
Response Date whether or not it agrees to accept a prepayment of any of its
applicable then outstanding Term Loans at the Specified Discount and, if so
(such accepting Lender, a “Discount Prepayment Accepting Lender”), the amount
and the Classes of such Lender’s Term Loans to be prepaid at such offered
discount.  Each acceptance of a Discounted Term Loan Prepayment by a Discount
Prepayment Accepting Lender shall be irrevocable.  Any Term Lender whose
Specified Discount Prepayment Response is not received by the Auction Agent by
the Specified Discount Prepayment Response Date shall be deemed to have declined
the applicable Borrower Offer of Specified Discount Prepayment.

 

(3)                                 If there is at least one Discount Prepayment
Accepting Lender, the Borrower will make a prepayment of outstanding Term Loans
pursuant to this paragraph (B) to each Discount Prepayment Accepting Lender in
accordance with the respective outstanding amount and Classes of Term Loans
specified in such Lender’s Specified Discount Prepayment Response given pursuant
to subsection (2) above; provided that, if the aggregate principal amount of
Term Loans accepted for prepayment by all Discount Prepayment Accepting Lenders
exceeds the Specified Discount Prepayment Amount, such prepayment shall be made
pro rata among the Discount Prepayment Accepting Lenders in accordance with the
respective principal amounts accepted to be prepaid by each such Discount
Prepayment Accepting Lender and the Auction Agent (in consultation with the
Borrower and subject to rounding requirements of the Auction Agent made in its
reasonable discretion) will calculate such proration (the “Specified Discount
Proration”).  The Auction Agent shall promptly, and in any case within three
(3) Business Days following the Specified Discount Prepayment Response Date,
notify (I) the Borrower of the respective Term Lenders’ responses to such offer,
the Discounted Prepayment Effective Date and the aggregate principal amount of
the Discounted Term Loan Prepayment and the Classes to be prepaid, (II) each
Term Lender of the Discounted Prepayment Effective Date, and the aggregate
principal amount and the Classes of Term Loans to be prepaid at the Specified
Discount on such date and (III) each Discount Prepayment Accepting Lender of the
Specified Discount Proration, if any, and confirmation of the principal amount,
Class and Type of Term Loans of such Lender to be prepaid at the Specified
Discount on such date.  Each determination by the Auction Agent of the amounts
stated in the foregoing notices to the Borrower and such Term Lenders shall be
conclusive and binding for all purposes absent manifest error.  The payment
amount specified in such notice to the Borrower shall be due and payable by the
Borrower on the Discounted Prepayment Effective Date in accordance with
subsection (F) below (subject to subsection (J) below).

 

(C)                               (1) Subject to the proviso to
subsection (A) above, the Borrower may from time to time solicit Discount Range
Prepayment Offers by providing the Auction Agent with five (5) Business Days’
notice in the form of a Discount Range Prepayment Notice; provided that (I) any
such solicitation shall be extended, at the sole discretion of the Borrower, to
(x) each Term Lender and/or (y) each Term Lender with respect to any Class of
Term Loans on an individual Class basis, (II) any such notice shall specify the
maximum aggregate principal amount of the relevant Term Loans (the “Discount
Range Prepayment Amount”), the Class or Classes of Term Loans subject to such
offer and the maximum and minimum percentage discounts to par (the “Discount
Range”) of the principal amount of such Term Loans with respect to each relevant
Class of Term Loans willing to be prepaid by the Borrower (it being understood
that different Discount Ranges and/or Discount Range Prepayment Amounts may be
offered with respect to different Classes of Term Loans and, in

 

59

--------------------------------------------------------------------------------


 

such event, each such offer will be treated as separate offer pursuant to the
terms of this Section 2.09(a)(ii)(C)), (III) the Discount Range Prepayment
Amount shall be in an aggregate amount not less than $20,000,000 and whole
increments of $5,000,000 in excess thereof (unless otherwise agreed by the
Administrative Agent) and (IV) each such solicitation by the Borrower shall
remain outstanding through the Discount Range Prepayment Response Date.  The
Auction Agent will promptly provide each Appropriate Lender with a copy of such
Discount Range Prepayment Notice and a form of the Discount Range Prepayment
Offer to be submitted by a responding Term Lender to the Auction Agent (or its
delegate) by no later than 5:00 p.m., New York time, on the third Business Day
after the date of delivery of such notice to such Lenders (the “Discount Range
Prepayment Response Date”).  Each Term Lender’s Discount Range Prepayment Offer
shall be irrevocable and shall specify a discount to par within the Discount
Range (the “Submitted Discount”) at which such Lender is willing to allow
prepayment of any or all of its then outstanding Term Loans of the applicable
Class or Classes and the maximum aggregate principal amount and Classes of such
Lender’s Term Loans (the “Submitted Amount”) such Term Lender is willing to have
prepaid at the Submitted Discount.  Any Term Lender whose Discount Range
Prepayment Offer is not received by the Auction Agent by the Discount Range
Prepayment Response Date shall be deemed to have declined to accept a Discounted
Term Loan Prepayment of any of its Term Loans at any discount to their par value
within the Discount Range.

 

(2)                                 The Auction Agent shall review all Discount
Range Prepayment Offers received on or before the applicable Discount Range
Prepayment Response Date and shall determine (in consultation with the Borrower
and subject to rounding requirements of the Auction Agent made in its sole
reasonable discretion) the Applicable Discount and Term Loans to be prepaid at
such Applicable Discount in accordance with this subsection (C).  The Borrower
agrees to accept on the Discount Range Prepayment Response Date all Discount
Range Prepayment Offers received by Auction Agent by the Discount Range
Prepayment Response Date, in the order from the Submitted Discount that is the
largest discount to par to the Submitted Discount that is the smallest discount
to par, up to and including the Submitted Discount that is the smallest discount
to par within the Discount Range (such Submitted Discount that is the smallest
discount to par within the Discount Range being referred to as the “Applicable
Discount”) which yields a Discounted Term Loan Prepayment in an aggregate
principal amount equal to the lower of (I) the Discount Range Prepayment Amount
and (II) the sum of all Submitted Amounts.  Each Term Lender that has submitted
a Discount Range Prepayment Offer to accept prepayment at a discount to par that
is larger than or equal to the Applicable Discount shall be deemed to have
irrevocably consented to prepayment of Term Loans equal to its Submitted Amount
(subject to any required proration pursuant to the following subsection (3)) at
the Applicable Discount (each such Term Lender, a “Participating Lender”).

 

(3)                                 If there is at least one Participating
Lender, the Borrower will prepay the respective outstanding Term Loans of each
Participating Lender in the aggregate principal amount and of the Classes
specified in such Lender’s Discount Range Prepayment Offer at the Applicable
Discount; provided that if the Submitted Amount by all Participating Lenders
offered at a discount to par greater than the Applicable Discount exceeds the
Discount Range Prepayment Amount, prepayment of the principal amount of the
relevant Term Loans for those Participating Lenders whose Submitted Discount is
a discount to par greater than or equal to the Applicable Discount (the
“Identified Participating Lenders”) shall be made pro rata among the Identified
Participating Lenders in accordance with the Submitted Amount of each such
Identified Participating Lender and the Auction Agent (in consultation with the

 

60

--------------------------------------------------------------------------------


 

Borrower and subject to rounding requirements of the Auction Agent made in its
sole reasonable discretion) will calculate such proration (the “Discount Range
Proration”).  The Auction Agent shall promptly, and in any case within five
(5) Business Days following the Discount Range Prepayment Response Date, notify
(I) the Borrower of the respective Term Lenders’ responses to such solicitation,
the Discounted Prepayment Effective Date, the Applicable Discount, and the
aggregate principal amount of the Discounted Term Loan Prepayment and the
Classes to be prepaid, (II) each Term Lender of the Discounted Prepayment
Effective Date, the Applicable Discount, and the aggregate principal amount and
Classes of Term Loans to be prepaid at the Applicable Discount on such date,
(III) each Participating Lender of the aggregate principal amount and Classes of
such Term Lender to be prepaid at the Applicable Discount on such date, and
(IV) if applicable, each Identified Participating Lender of the Discount Range
Proration.  Each determination by the Auction Agent of the amounts stated in the
foregoing notices to the Borrower and Term Lenders shall be conclusive and
binding for all purposes absent manifest error.  The payment amount specified in
such notice to the Borrower shall be due and payable by the Borrower on the
Discounted Prepayment Effective Date in accordance with subsection (F) below
(subject to subsection (J) below).

 

(D)                               (1)                                 Subject to
the proviso to subsection (A) above, the Borrower may from time to time solicit
Solicited Discounted Prepayment Offers by providing the Auction Agent with five
(5) Business Days’ notice in the form of a Solicited Discounted Prepayment
Notice; provided that (I) any such solicitation shall be extended, at the sole
discretion of the Borrower, to (x) each Term Lender and/or (y) each Lender with
respect to any Class of Term Loans on an individual Class basis, (II) any such
notice shall specify the maximum aggregate amount of the Term Loans (the
“Solicited Discounted Prepayment Amount”) and the Class or Classes of Term Loans
the applicable Restricted Group Company is willing to prepay at a discount (it
being understood that different Solicited Discounted Prepayment Amounts may be
offered with respect to different Classes of Term Loans and, in such event, each
such offer will be treated as separate offer pursuant to the terms of this
Section 2.09(a)(ii)(D)), (III) the Solicited Discounted Prepayment Amount shall
be in an aggregate amount not less than $20,000,000 and whole increments of
$5,000,000 in excess thereof (unless otherwise agreed by the Administrative
Agent) and (IV) each such solicitation by the Borrower shall remain outstanding
through the Solicited Discounted Prepayment Response Date.  The Auction Agent
will promptly provide each Appropriate Lender with a copy of such Solicited
Discounted Prepayment Notice and a form of the Solicited Discounted Prepayment
Offer to be submitted by a responding Lender to the Auction Agent (or its
delegate) by no later than 5:00 p.m., New York time, on the third Business Day
after the date of delivery of such notice to such Term Lenders (the “Solicited
Discounted Prepayment Response Date”).  Each Term Lender’s Solicited Discounted
Prepayment Offer shall (x) be irrevocable, (y) remain outstanding until the
Acceptance Date, and (z) specify both a discount to par (the “Offered Discount”)
at which such Term Lender is willing to allow prepayment of its then outstanding
Term Loan and the maximum aggregate principal amount and Classes of such Term
Loans (the “Offered Amount”) such Term Lender is willing to have prepaid at the
Offered Discount.  Any Term Lender whose Solicited Discounted Prepayment Offer
is not received by the Auction Agent by the Solicited Discounted Prepayment
Response Date shall be deemed to have declined prepayment of any of its Term
Loans at any discount.

 

(2)                                 The Auction Agent shall promptly provide the
Borrower with a copy of all Solicited Discounted Prepayment Offers received on
or before the Solicited Discounted Prepayment Response Date.  The Borrower shall
review all such Solicited Discounted Prepayment Offers and select the largest of
the Offered Discounts specified by the relevant responding Term Lenders in the
Solicited

 

61

--------------------------------------------------------------------------------


 

Discounted Prepayment Offers that is acceptable to the Borrower (the “Acceptable
Discount”), if any.  If the Borrower elects to accept any Offered Discount as
the Acceptable Discount, then as soon as practicable after the determination of
the Acceptable Discount, but in no event later than by the third Business Day
after the date of receipt by the Borrower from the Auction Agent of a copy of
all Solicited Discounted Prepayment Offers pursuant to the first sentence of
this subsection (2) (the “Acceptance Date”), the Borrower shall submit an
Acceptance and Prepayment Notice to the Auction Agent setting forth the
Acceptable Discount.  If the Auction Agent shall fail to receive an Acceptance
and Prepayment Notice from the Borrower by the Acceptance Date, the Borrower
shall be deemed to have rejected all Solicited Discounted Prepayment Offers.

 

(3)                                 Based upon the Acceptable Discount and the
Solicited Discounted Prepayment Offers received by Auction Agent by the
Solicited Discounted Prepayment Response Date, within three (3) Business Days
after receipt of an Acceptance and Prepayment Notice (the “Discounted Prepayment
Determination Date”), the Auction Agent will determine (in consultation with the
Borrower and subject to rounding requirements of the Auction Agent made in its
sole reasonable discretion) the aggregate principal amount and the Classes of
Term Loans (the “Acceptable Prepayment Amount”) to be prepaid by the Borrower at
the Acceptable Discount in accordance with this Section 2.09(a)(ii)(D).  If the
Borrower elects to accept any Acceptable Discount, then the Borrower agrees to
accept all Solicited Discounted Prepayment Offers received by Auction Agent by
the Solicited Discounted Prepayment Response Date, in the order from largest
Offered Discount to smallest Offered Discount, up to and including the
Acceptable Discount.  Each Term Lender that has submitted a Solicited Discounted
Prepayment Offer with an Offered Discount that is greater than or equal to the
Acceptable Discount shall be deemed to have irrevocably consented to prepayment
of Term Loans equal to its Offered Amount (subject to any required pro-rata
reduction pursuant to the following sentence) at the Acceptable Discount (each
such Lender, a “Qualifying Lender”).  The Borrower will prepay outstanding Term
Loans pursuant to this subsection (D) to each Qualifying Lender in the aggregate
principal amount and of the Classes specified in such Lender’s Solicited
Discounted Prepayment Offer at the Acceptable Discount; provided that if the
aggregate Offered Amount by all Qualifying Lenders whose Offered Discount is
greater than or equal to the Acceptable Discount exceeds the Solicited
Discounted Prepayment Amount, prepayment of the principal amount of the Term
Loans for those Qualifying Lenders whose Offered Discount is greater than or
equal to the Acceptable Discount (the “Identified Qualifying Lenders”) shall be
made pro rata among the Identified Qualifying Lenders in accordance with the
Offered Amount of each such Identified Qualifying Lender and the Auction Agent
(in consultation with the Borrower and subject to rounding requirements of the
Auction Agent made in its sole reasonable discretion) will calculate such
proration (the “Solicited Discount Proration”).  On or prior to the Discounted
Prepayment Determination Date, the Auction Agent shall promptly notify (I) the
Borrower of the Discounted Prepayment Effective Date and Acceptable Prepayment
Amount comprising the Discounted Term Loan Prepayment and the Classes to be
prepaid, (II) each Term Lender of the Discounted Prepayment Effective Date, the
Acceptable Discount, and the Acceptable Prepayment Amount of all Term Loans and
the Classes to be prepaid to be prepaid at the Applicable Discount on such date,
(III) each Qualifying Lender of the aggregate principal amount and the Classes
of such Term Lender to be prepaid at the Acceptable Discount on such date, and
(IV) if applicable, each Identified Qualifying Lender of the Solicited Discount
Proration.  Each determination by the Auction Agent of the amounts stated in the
foregoing notices to

 

62

--------------------------------------------------------------------------------


 

the Borrower and Term Lenders shall be conclusive and binding for all purposes
absent manifest error.  The payment amount specified in such notice to the
Borrower shall be due and payable by the Borrower on the Discounted Prepayment
Effective Date in accordance with subsection (F) below (subject to
subsection (J) below).

 

(E)                                In connection with any Discounted Term Loan
Prepayment, the Borrower and the Term Lenders acknowledge and agree that the
Auction Agent may require, as a condition to any Discounted Term Loan
Prepayment, the payment of customary fees and expenses from the Borrower in
connection therewith.

 

(F)                                 If any Term Loan is prepaid in accordance
with subsections (B) through (D) above, the Borrower shall prepay such Term
Loans on the Discounted Prepayment Effective Date.  The Borrower shall make such
prepayment to the Administrative Agent, for the account of the Discount
Prepayment Accepting Lenders, Participating Lenders, or Qualifying Lenders, as
applicable, at the Administrative Agent’s Office in immediately available funds
not later than 12:00 p.m., New York time, on the Discounted Prepayment Effective
Date and all such prepayments shall be applied to the remaining principal
installments of the relevant Class(es) of Loans on a pro rata basis across such
installments.  The Term Loans so prepaid shall be accompanied by all accrued and
unpaid interest on the par principal amount so prepaid up to, but not including,
the Discounted Prepayment Effective Date.  Each prepayment of the outstanding
Term Loans pursuant to this Section 2.09(a)(ii) shall be paid to the Discount
Prepayment Accepting Lenders, Participating Lenders, or Qualifying Lenders, as
applicable, and shall be applied to the relevant Term Loans of such Lenders in
accordance with their respective Pro Rata Share or other applicable share
provided for under this Agreement.  The aggregate principal amount of the
Classes and installments of the relevant Term Loans outstanding shall be deemed
reduced by the full par value of the aggregate principal amount of the Classes
of Term Loans prepaid on the Discounted Prepayment Effective Date in any
Discounted Term Loan Prepayment.  In connection with each prepayment pursuant to
this Section 2.09(a)(ii), the Borrower shall make a customary representation to
the assigning or assignee Term Lenders, as applicable, that it does not possess
material non-public information (or, if the Borrower is not at such time a
publicly-reporting company, material information of the type that would not be
public if the Borrower or any of its Subsidiaries were a publicly-reporting
company) with respect to the Borrower and its Subsidiaries or their respective
securities that either (1) has not been disclosed to the Term Lenders generally
(other than Term Lenders that have elected not to receive such information), it
being understood that documents posted on a U.S. government website or on the
Borrower’s behalf on an Internet or intranet website, if any, in each case, to
which the Administrative Agent has access shall be deemed to have been disclosed
to the Term Lenders, or (2) if not disclosed to the Term Lenders, would
reasonably be expected to have a material effect on, or otherwise be material to
(A) a Term Lender’s decision to participate in any such Discounted Term Loan
Prepayment or (B) the market price of such Term Loans, or shall make a statement
that such representation cannot be made.  The Restricted Group Companies hereby
waive any right to bring any action against the Administrative Agent, in its
capacity as such, in connection with any such Discounted Term Loan Prepayment.

 

(G)                               To the extent not expressly provided for
herein, each Discounted Term Loan Prepayment shall be consummated pursuant to
procedures consistent with the provisions in this Section 2.09(a)(ii),
established by the Auction Agent acting in its reasonable discretion and as
reasonably agreed by the Borrower.

 

(H)                              Notwithstanding anything in any Loan Document
to the contrary, for purposes of this Section 2.09(a)(ii), each notice or other
communication required to be delivered or otherwise provided to the Auction
Agent (or its delegate) shall be deemed to

 

63

--------------------------------------------------------------------------------


 

have been given upon Auction Agent’s (or its delegate’s) actual receipt during
normal business hours of such notice or communication; provided that any notice
or communication actually received outside of normal business hours shall be
deemed to have been given as of the opening of business on the next Business
Day.

 

(I)                                   Each of the Restricted Group Companies and
the Term Lenders acknowledge and agree that the Auction Agent may perform any
and all of its duties under this Section 2.09(a)(ii) by itself or through any
Affiliate of the Auction Agent and expressly consents to any such delegation of
duties by the Auction Agent to such Affiliate and the performance of such
delegated duties by such Affiliate.  The exculpatory provisions pursuant to this
Agreement shall apply to each Affiliate of the Auction Agent and its respective
activities in connection with any Discounted Term Loan Prepayment provided for
in this Section 2.09(a)(ii) as well as activities of the Auction Agent.

 

(J)                                   Each Restricted Group Company shall have
the right, by written notice to the Auction Agent, to revoke in full (but not in
part) its offer to make a Discounted Term Loan Prepayment and rescind the
applicable Specified Discount Prepayment Notice, Discount Range Prepayment
Notice or Solicited Discounted Prepayment Notice therefor at its discretion at
any time on or prior to the applicable Specified Discount Prepayment Response
Date (and if such offer is revoked pursuant to the preceding clauses, any
failure by the Borrower to make any prepayment to a Lender, as applicable,
pursuant to this Section 2.09(a)(ii) shall not constitute a Default or Event of
Default under Section 8.01 or otherwise).

 

(b)                                 [Reserved].

 

(c)                                  Mandatory Prepayments; Application of
Prepayments.

 

(i)                                     [Reserved].

 

(ii)                                  Excess Cash Flow.  No later than 95 days
after the end of each Excess Cash Flow Period, the Borrower shall prepay (or
cause to be prepaid) the Term Loans in an amount equal to (A) the Applicable ECF
Percentage of Excess Cash Flow for such Excess Cash Flow Period minus (B) the
aggregate amount of all voluntary prepayments of principal of the Loans that are
not funded with the proceeds of long-term Indebtedness (which, in the case of
Discounted Term Loan Prepayments, will be limited to the actual amount of cash
paid to Lenders in connection with such prepayment (as opposed to the face
amount of the Loans so prepaid)) (but, in the case of Incremental Revolving
Loans or Refinancing Revolving Loans, only to the extent the Incremental
Revolving Commitments or Refinancing Revolving Commitments, as applicable, are
permanently reduced at the time of such prepayment of Incremental Revolving
Loans or Refinancing Revolving Loans), if such voluntary prepayments are made
(x) during such Excess Cash Flow Period and have not previously reduced the
amount of any prepayment pursuant to this clause (ii) or, (y) at the election of
the Borrower, after the last day of such Excess Cash Flow Period and prior to
the date of prepayment (with any prepayment pursuant to
Section 2.09(a)(ii) being measured by the amount applied to such prepayment,
rather than the amount by which the outstanding principal amount of the Term
Loans is reduced thereby).  As used in this Section 2.09(c)(ii), the term
“Applicable ECF Percentage” for any Excess Cash Flow Period means 50%; provided
that, for any Excess Cash Flow Period, the Applicable ECF Percentage shall be
reduced to (i) 25% if the First Lien Net Leverage Ratio as of the last day of
and for such Excess Cash Flow Period is less than or equal to 0.85 : 1.00 but
greater than 0.60 : 1.00 and (ii) 0% if the First Lien Net Leverage Ratio as of
the last day of and for such Excess Cash Flow Period is less than or equal to
0.60 : 1.00.

 

64

--------------------------------------------------------------------------------


 

(iii)                               Asset Dispositions, Casualties and
Condemnations, etc.  Within five Business Days after receipt by the Borrower or
any of its Restricted Subsidiaries of Net Cash Proceeds from any Asset
Disposition not in the ordinary course of business (other than any Asset
Disposition permitted under clauses (i) through (xiii) or (xv) of Section 7.05),
Casualty or Condemnation (in each case, excluding Net Cash Proceeds to the
extent and so long as they constitute Reinvestment Funds), the Borrower shall
prepay (or cause to be prepaid) the Term Loans in an aggregate amount equal to
100% of the Net Cash Proceeds of such Asset Disposition, Casualty or
Condemnation; provided that (A) if at the time that any such prepayment would be
required, the Borrower is required to prepay, or to offer to repurchase,
Permitted Incremental Equivalent Debt or any Credit Agreement Refinancing
Indebtedness secured on an equal priority basis with the Obligations (or any
Permitted Equal Priority Refinancing Debt) pursuant to the terms of the
documentation governing such Indebtedness with the net proceeds of such Asset
Disposition, Casualty or Condemnation (such Permitted Incremental Equivalent
Debt and Permitted Equal Priority Refinancing Debt required to be offered to be
so repurchased, “Other Applicable Indebtedness”), then the Borrower may apply
such Net Cash Proceeds on a pro rata basis (determined on the basis of the
aggregate outstanding principal amount of the Term Loans required to be prepaid
and Other Applicable Indebtedness at such time; provided that the portion of
such net proceeds allocated to the Other Applicable Indebtedness shall not
exceed the amount of such net proceeds required to be allocated to the Other
Applicable Indebtedness pursuant to the terms thereof, and the remaining amount,
if any, of such net proceeds shall be allocated to the Term Loans in accordance
with the terms hereof) to the prepayment of the Term Loans and to the repurchase
or prepayment of Other Applicable Indebtedness, and the amount of prepayment of
the Term Loans that would have otherwise been required pursuant to this
Section 2.09(c)(iii) shall be reduced accordingly; provided, further, that to
the extent the holders of Other Applicable Indebtedness decline to have such
indebtedness repurchased or prepaid, the declined amount shall promptly (and in
any event within ten (10) Business Days after the date of such rejection) be
applied to prepay the Term Loans in accordance with the terms hereof; and (B) no
such prepayment caused by the receipt of Net Cash Proceeds from any Asset
Disposition, Casualty or Condemnation shall be required to the extent that the
sum of such Net Cash Proceeds and all other Net Cash Proceeds from Asset
Dispositions, Casualties or Condemnations (other than an Asset Disposition
permitted under clauses (i) through (xiii) or (xv) of Section 7.05)) occurring
after the Closing Date and during the same fiscal year does not exceed
$5,000,000 (it being understood that a prepayment shall only be required of such
excess).

 

(iv)                              Debt Issuances.  Within three Business Days
after receipt by the Borrower or any of its Restricted Subsidiaries of Net Cash
Proceeds from any Debt Issuance (other than any Debt Issuance permitted pursuant
to Section 7.01 of this Agreement (other than subsection (vi) thereof, to the
extent not applied in connection with the related Permitted Refinancing and
other than any Debt Issuance in respect of Credit Agreement Refinancing
Indebtedness)) the Borrower shall prepay (or cause to be prepaid) the Term Loans
in an aggregate amount equal to 100% of the Net Cash Proceeds of such Debt
Issuance.

 

(v)                                 Notwithstanding any other provisions of this
Section 2.09(c), (A) to the extent that any or all of the Net Cash Proceeds of
any Asset Disposition by a Foreign Subsidiary giving rise to a prepayment event
pursuant to Section 2.09(c)(iii) (a “Foreign Disposition”), the Net Cash
Proceeds of any Casualty Event from a Foreign Subsidiary giving rise to a
prepayment event pursuant to Section 2.09(c)(iii) (a “Foreign Casualty Event”),
the Net Cash Proceeds of any Condemnation Award from a Foreign Subsidiary giving
rise to a prepayment event pursuant to Section 2.09(c)(iii) (a “Foreign
Condemnation Award”), or Excess Cash Flow are prohibited or delayed by
applicable local Law (including financial assistance and corporate benefit Laws
or Laws relating to fiduciary and statutory duties of directors and officers) or
restricted by applicable Organization Documents (so long as such restriction is
in effect on the Closing Date or the date, if later, upon which such Foreign
Subsidiary becomes a Subsidiary and was not effected in contemplation of this
subsection (b)(v)) from being repatriated to the United States, the Borrower
shall not be required to make a prepayment at the

 

65

--------------------------------------------------------------------------------


 

time provided in this Section 2.09(c), and instead, such amounts may be retained
by the applicable Foreign Subsidiary (the Borrower hereby agreeing to use
reasonable efforts to otherwise cause the applicable Foreign Subsidiary
following the date on which the respective payment would otherwise have been
required, promptly to take all actions reasonably required by the applicable
local law, applicable organizational or constitutive impediment or other
impediment to permit such repatriation), and if following the date on which the
respective payment would otherwise have been required, such repatriation of any
of such affected Net Cash Proceeds or Excess Cash Flow is permitted under the
applicable local law, applicable organizational or constitutive impediment or
other impediment, such repatriation will be promptly effected and such
repatriated Net Cash Proceeds or Excess Cash Flow will be promptly (and in any
event not later than three Business Days after such repatriation could be made)
applied (whether or not repatriation actually occurs) to the repayment of the
Term Loans pursuant to this Section 2.09 to the extent provided herein and
(B) to the extent that the Borrower has determined in good faith that
repatriation of any of or all the Net Cash Proceeds of any Foreign Disposition,
any Foreign Casualty Event, Foreign Condemnation Award or Excess Cash Flow would
have a material adverse U.S. Tax cost consequence (taking into account any
foreign tax credit or benefit actually realized in connection with such
repatriation) with respect to such Net Cash Proceeds or Excess Cash Flow, the
Net Cash Proceeds or Excess Cash Flow so affected may be retained by the
applicable Foreign Subsidiary.

 

(vi)                              Application of Mandatory Prepayments.  Except
as may be set forth in any Increase Amendment or Refinancing Amendment, all
amounts required to be paid pursuant to this Section 2.09(c) shall be applied
pro rata to the outstanding Term Loans (provided that any prepayment of Term
Loans with the Net Cash Proceeds of Credit Agreement Refinancing Indebtedness
shall be applied solely to each applicable Class of Credit Agreement Refinanced
Debt), and to the remaining unpaid principal in direct order of maturity.

 

(vii)                           Order of Application for Voluntary Prepayments. 
All amounts allocated to the voluntary prepayment of the Term Loans shall be
applied as directed by the Borrower at the time of the respective prepayment
(or, in the absence of such direction, in direct order of maturity to the
remaining unpaid Principal Amortization Payments).  Within the parameters of the
applications set forth above, prepayments shall be applied first to Base Rate
Loans and then to Eurodollar Loans in direct order of Interest Period
maturities.  All prepayments of Eurodollar Loans under this
Section 2.09(c) shall be subject to Section 3.05.

 

(viii)                        Payments Cumulative.  Except as otherwise
expressly provided in this Section 2.09, payments required under any subsection
or clause of this Section 2.09 are in addition to payments made or required
under any other subsection or clause of this Section 2.09.

 

(d)                                 Notice of Mandatory Prepayment Events.  The
Borrower shall give to the Administrative Agent at least three Business Days’
prior written or telecopy notice of each and every prepayment required under
Sections 2.09(c)(iii) and (iv), including a good faith estimate of (x) the
amount of Net Cash Proceeds expected to be received therefrom and (y) the
expected schedule for receiving such proceeds.

 

(e)                                  Notices of Prepayments.  The Borrower shall
notify the Administrative Agent, in the case of prepayment of a Base Rate Loan,
by 11:00 A.M. at least one Business Day prior to the date of any voluntary
prepayment hereunder and, in the case of prepayment of a Eurodollar Loan, by
11:00 A.M., at least three Business Days prior to the date of voluntary
prepayment.  Each notice of prepayment shall specify the prepayment date, the
principal amount to be prepaid, whether the Loan to be prepaid is a Eurodollar
Loan or a Base Rate Loan and, in the case of a Eurodollar Loan, the Interest
Period of such Loan.  The Administrative Agent will promptly notify each Lender
of its receipt of each such notice, and of the amount of such Lender’s pro rata
share, if any, thereof.  Once such notice is given by the Borrower, the Borrower
shall make such prepayment and the payment amount specified in such notice shall
be due and payable as specified therein; provided, however, that for voluntary
prepayments under Section 2.09(a) or (b) the Borrower shall be entitled

 

66

--------------------------------------------------------------------------------


 

to make any such payment conditional on the receipt of other financing or the
closing of another transaction to the extent specified in such notice.  All
prepayments of Eurodollar Loans under this Section 2.09 shall be accompanied by
accrued interest on the principal amount being prepaid to the date of payment,
together with any additional amounts required pursuant to Section 3.05.

 

(f)                                   In the event of any prepayment of any Term
Loans of any Term Lender pursuant to Section 2.09(c)(ii), (c)(iii) or, except
with the Net Cash Proceeds of Credit Agreement Refinancing Indebtedness,
(c)(iv) (an “Applicable Prepayment”), such Lender may reject all or a portion of
its share of such Applicable Prepayment by written notice (each, a “Rejection
Notice”) to the Administrative Agent no later than 5:00 P.M. one Business Day
after the date of such Term Lender’s receipt of notice of such Applicable
Prepayment as otherwise provided herein (the “Rejection Deadline”).  If a Term
Lender fails to deliver a Rejection Notice to the Administrative Agent at or
prior to the Rejection Deadline, such Term Lender will be deemed to have
accepted its share of the Applicable Prepayment.  The aggregate portion of such
Applicable Prepayment that is rejected by Term Lenders pursuant to Rejection
Notices shall be referred to as the “Rejected Amount”.  Such Rejected Amount
shall be returned by the Administrative Agent to the Borrower and may be used by
the Borrower in any manner not prohibited by the Loan Documents.

 

(g)                                  “Soft” Call Protection.  If, on or prior to
the date that is six months after the Closing Date, the Borrower (i) prepays,
repays, refinances, substitutes, converts or replaces any Initial Term Loans in
connection with a Repricing Transaction (including, for the avoidance of doubt,
any prepayment made pursuant to subsection (c)(iv) above, in connection with a
Repricing Transaction), or (ii) effects any amendment, modification or waiver
of, or consent under, this Agreement resulting in a Repricing Transaction, the
Borrower shall pay to the Administrative Agent, for the ratable account of each
of the applicable Term Lenders, (x) in the case of clause (i), a premium of
1.00% of the aggregate principal amount of the Initial Term Loans so prepaid,
repaid, refinanced, substituted or replaced and (y) in the case of clause (ii),
a fee equal to 1.00% of the aggregate principal amount of the Initial Term Loans
that are the subject of such Repricing Transaction outstanding immediately prior
to such amendment. If, on or prior to the date that is six months after the
Closing Date, all or any portion of the Initial Term Loans held by any Term
Lender are prepaid, repaid, refinanced, substituted or replaced pursuant to
Section 10.13 as a result of, or in connection with, such Term Lender not
agreeing or otherwise consenting to any waiver, consent, modification or
amendment referred to in clause (ii) above (or otherwise in connection with a
Repricing Transaction), such prepayment, repayment, refinancing, substitution or
replacement will be made at 101% of the principal amount so prepaid, repaid,
refinanced, substituted or replaced.  All such amounts shall be due and payable
on the date of effectiveness of such Repricing Transaction.  For the avoidance
of doubt, in connection with any prepayment under Section 2.09(B)(iv) which
constitutes a Repricing Event that is consummated in respect of all or any
portion of the Initial Term Loans prior to the date that is six months after the
Closing Date, the Borrower shall pay to the Term Lenders the premium specified
in this subsection (g).

 

Section 2.10                            Termination of Commitments.  The Term
Commitments shall terminate immediately upon the making of the Term Loans on the
Closing Date.

 

Section 2.11                            Fees.  The Borrower shall pay to the
Arrangers and the Administrative Agent for their own respective accounts fees in
the amounts and at the times specified in the Fee Letter.  Certain of such fees
may be paid by funding the Term Loans at an original issue discount.  Such fees
shall be fully earned when paid and shall not be refundable for any reason
whatsoever.  The Borrower shall pay to the Lenders such fees as shall have been
separately agreed upon in writing in the amounts and at the times so specified.

 

Section 2.12                            Pro Rata Treatment.  Except to the
extent otherwise provided herein, each Borrowing, each payment or prepayment of
principal of or interest on any Loan, each payment of fees (other than fees
retained by the Agents and the Arrangers for their own account), and each
conversion or continuation of any Loan, shall be allocated pro rata among the
relevant Lenders in accordance with the respective Applicable
Percentages, Incremental Revolving Commitment Percentages and Incremental Term
Loan Commitment Percentages, as applicable, of such Lenders (or, if the
Commitments of such Lenders have

 

67

--------------------------------------------------------------------------------


 

expired or been terminated, in accordance with the respective principal amounts
of the outstanding Loans of the applicable Class of such Lenders); provided
that, in the event any amount paid to any Lender pursuant to this Section 2.12
is rescinded or must otherwise be returned by the Administrative Agent, each
Lender shall, upon the request of the Administrative Agent, repay to the
Administrative Agent the amount so paid to such Lender, with interest for the
period commencing on the date such payment is returned by the Administrative
Agent until the date the Administrative Agent receives such repayment at a rate
per annum equal to the greater of the Federal Funds Effective Rate and a rate
determined by the Administrative Agent in accordance with banking industry
rules on interbank compensation.

 

Section 2.13                            Sharing of Payments by Lenders.

 

(a)                                 If any Lender shall, by exercising any right
of setoff or counterclaim or otherwise, obtain payment in respect of any
principal of or interest on any of the Loans made by it resulting in such
Lender’s receiving payment of a proportion of the aggregate amount of such Loans
and accrued interest thereon greater than its pro rata share thereof as provided
herein, then the Lender receiving such greater proportion shall (i) notify the
Administrative Agent of such fact, and (ii) purchase (for cash at face value)
participations in the Loans of the other Lenders, or make such other adjustments
as shall be equitable, so that the benefit of all such payments shall be shared
by the Lenders ratably in accordance with the aggregate amount of principal of
and accrued interest on their respective Loans and other amounts owing thereon;
provided that:

 

(i)                                     if any such participations or
subparticipations are purchased and all or any portion of the payment giving
rise thereto is recovered, such participations or subparticipations shall be
rescinded and the purchase price restored to the extent of such recovery,
without interest; and

 

(ii)                                  the provisions of this Section shall not
be construed to apply to (x) any payment made by or on behalf of the Borrower
pursuant to and in accordance with the express terms of this Agreement
(including the application of funds arising from the existence of a Defaulting
Lender) or (y) any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Loans to any assignee or
participant, other than an assignment to the Borrower or any Subsidiary thereof
(as to which the provisions of this Section shall apply).

 

(b)                                 Each Loan Party consents to the foregoing
and agrees, to the extent it may effectively do so under applicable Law, that
any Lender acquiring a participation pursuant to the foregoing arrangements may
exercise against such Loan Party rights of setoff and counterclaim with respect
to such participation as fully as if such Lender were a direct creditor of such
Loan Party in the amount of such participation.

 

Section 2.14                            Payments Generally; Administrative
Agent’s Clawback.

 

(a)                                 Payments by the Borrower.  All payments to
be made by the Borrower shall be made without condition or deduction for any
counterclaim, defense, recoupment or setoff.  Each payment of principal of and
interest on Loans and fees hereunder shall be paid not later than 12:00 P.M. on
the date when due, in Dollars and in Federal or other funds immediately
available to the Administrative Agent at the account designated by it by notice
to the Borrower.  Payments received after 12:00 P.M. shall be deemed to have
been received on the next Business Day, and any applicable interest or fee shall
continue to accrue.  The Administrative Agent shall distribute such payments to
the applicable Lenders promptly following receipt thereof.  Whenever any payment
hereunder shall be due on a day which is not a Business Day, the date for
payment thereof shall be extended to the next succeeding Business Day (and such
extension of time shall be reflected in computing interest or fees, as the case
may be), unless (in the case of Eurodollar Loans) such Business Day falls in
another calendar month, in which case the date for payment thereof shall be the
next preceding Business Day.  If the date for any payment of principal is
extended by operation of Law or otherwise, interest thereon shall be payable for
such extended time.

 

68

--------------------------------------------------------------------------------


 

(b)                                 Presumption by the Administrative Agent. 
Unless the Administrative Agent shall have received notice (which may be by
telephone if promptly confirmed in writing) from the Borrower prior to the date
on which any payment is due to the applicable Lenders hereunder that the
Borrower will not make such payment, the Administrative Agent may assume that
the Borrower has made such payment on such date in accordance herewith, and may,
in reliance upon such assumption, distribute to the applicable Lenders the
amount due.  In such event, if the Borrower has not in fact made such payment,
then each of the applicable Lenders severally agrees to repay to the
Administrative Agent forthwith on demand the amount so distributed to such
Lender in immediately available funds with interest thereon, for each day from
and including the date such amount is distributed to but excluding the date of
payment to the Administrative Agent at the greater of the Federal Funds
Effective Rate and a rate determined by the Administrative Agent in accordance
with banking industry rules on interbank compensation.  A notice of the
Administrative Agent to any Lender with respect to any amount owing under this
subsection (b) shall be conclusive, absent manifest error.

 

(c)                                  Failure to Satisfy Conditions Precedent. 
If any Lender makes available to the Administrative Agent funds for any Loan to
be made by such Lender as provided in the foregoing provisions of this
Article II, and such funds are not made available to the Borrower by the
Administrative Agent because the conditions to the applicable Borrowing set
forth in Article IV are not satisfied or waived in accordance with the terms
hereof, the Administrative Agent shall return such funds (in like funds as
received from such Lender) to such Lender without interest.

 

(d)                                 Obligations of Lenders Several.  The
obligations of the Lenders hereunder to make Loans are several and not joint. 
The failure of any Lender to make a Loan required to be made by it as part of
any Borrowing hereunder shall not relieve any other Lender of its obligation, if
any, hereunder to make any Loan on the date of such Borrowing, but no Lender
shall be responsible for the failure of any other Lender to make the Loan to be
made by such other Lender on such date of Borrowing.

 

(e)                                  Funding Source.  Nothing herein shall be
deemed to obligate any Lender to obtain the funds for any Loan in any particular
place or manner or to constitute a representation by any Lender that it has
obtained or will obtain the funds for any Loan in any particular place or
manner.

 

(f)                                   Computations.  All computations of
interest for Base Rate Loans when the Adjusted Base Rate is determined by the
Prime Rate shall be made on the basis of a year of 365 or 366 days, as the case
may be, and actual days elapsed.  All other computations of fees and interest
shall be made on the basis of a 360-day year and actual days elapsed (which
results in more fees or interest, as applicable, being paid than if computed on
the basis of a 365-day year).  Interest shall accrue on each Loan for the day on
which Loan is made (or converted or continued), and shall not accrue on a Loan,
or any portion thereof, for the day on which the Loan or such portion is paid,
provided that any Loan that is repaid on the same day on which it is made (or
continued or converted) shall, subject to subsection (a) above, bear interest
for one day.  Each determination by the Administrative Agent of an interest rate
or fee hereunder shall be conclusive and binding for all purposes, absent
manifest error.

 

Section 2.15                            Increase in Commitments.

 

(a)                                 Borrower Request.  At any time after the
later of (A) the Closing Date and (B) the earlier of (x) the completion of a
Successful Syndication (as defined in the Fee Letter) and (y) 60 days after the
Closing Date, the Borrower may by written notice to the Administrative Agent
elect to request the establishment of (i) one or more new Term Commitments or
increases in the amount of the Term Commitments (each, an “Incremental Term Loan
Commitment” and loans pursuant thereto “Incremental Term Loans”) or
(ii) revolving commitments under a Revolving Credit Facility or increases in the
amount of the Revolving Commitments in respect of a Revolving Credit Facility
(each, an “Incremental Revolving Commitment” and loans pursuant thereto
“Incremental Revolving Loans” and, collectively with the Incremental Term Loans,
“Incremental Loans”; the Incremental Term Loan Commitments and Incremental
Revolving Commitments are referred to herein as “Incremental Commitments”). 
Each such notice shall specify (x) the date (each, an

 

69

--------------------------------------------------------------------------------


 

“Increase Effective Date”) on which the Borrower proposes that the increased or
new Commitments shall be effective, which shall be a date not less than five
Business Days (or such lesser period as may be consented to by the
Administrative Agent) after the date on which such notice is delivered to the
Administrative Agent and (y) the identity of each Eligible Assignee to whom the
Borrower proposes any portion of such increased or new Commitments be allocated
and the amounts of such allocations; provided that any existing Lender
approached to provide all or a portion of the increased or new Commitments may
elect or decline, in its sole discretion, to provide such increased or new
Commitment; provided further that the consent (not to be unreasonably withheld,
conditioned or delayed) of the Administrative Agent with respect to the Persons
providing such Incremental Loans, Incremental Term Loan Commitments or
Incremental Revolving Commitments shall be required.

 

(b)                                 Conditions.  The increased or new
Commitments shall become effective as of the Increase Effective Date; provided
that:

 

(i)                                     no Default or Event of Default shall
exist after giving effect to such Incremental Commitments; provided that, with
respect to any Increase Amendment incurred for the primary purpose of financing
an acquisition permitted by this Agreement, the requirement pursuant to this
clause (b)(i) with respect to any Incremental Term Loans extended pursuant to
such Increase Amendment shall be that no Event of Default under
Section 8.01(a) or (f) shall exist after giving effect to such Incremental
Commitments;

 

(ii)                                  each Incremental Commitment shall be in an
aggregate principal amount that is not less than $5,000,000 and shall be in an
increment of $1,000,000 (provided that such amount may be less than $5,000,000
if such amount represents all remaining availability under the limit set forth
in clause (b)(iii) below;

 

(iii)                               the aggregate principal amount of
Incremental Term Loans and Incremental Revolving Credit Commitments shall not,
together with the aggregate principal amount of Permitted Incremental Equivalent
Debt, exceed the Incremental Total Cap;

 

(iv)                              the representations and warranties of each
Loan Party set forth in Article V in each other Loan Document shall be true and
correct in all material respects on and as of the Increase Effective Date with
the same effect as though made on and as of such date, except to the extent such
representations and warranties expressly relate to an earlier date, in which
case they shall be true and correct in all material respects as of such earlier
date; provided that any representation and warranty that is qualified as to
“materiality,” “Material Adverse Effect” or similar language shall be true and
correct (after giving effect to any qualification therein) in all respects on
such respective dates; provided further that, with respect to any Increase
Amendment incurred for the primary purpose of financing an acquisition  or
Investment permitted by this Agreement, only the Specified Representations (and
not any other representations or warranties in Article V or any of the other
Loan Documents or otherwise) shall be required to be true and correct in all
material respects on and as of the Increase Effective Date, except to the extent
such representations and warranties expressly relate to an earlier date, in
which case they shall be true and correct in all material respects as of such
earlier date; provided that any representation and warranty that is qualified as
to “materiality,” “Material Adverse Effect” or similar language shall be true
and correct (after giving effect to any qualification therein) in all respects
on such respective dates; and

 

(v)                                 the Borrower shall deliver or cause to be
delivered a certificate of a Responsible Officer certifying compliance with the
foregoing conditions.

 

(c)                                  Terms of New Loans and Commitments.  The
terms and provisions of Loans made pursuant to the new Commitments shall be as
follows:

 

70

--------------------------------------------------------------------------------


 

(i)                                     the terms and provisions of Incremental
Revolving Commitments and Incremental Revolving Loans shall be, except as
otherwise set forth herein, (A) in the case of Incremental Revolving Commitments
or Incremental Revolving Loans establishing the initial Revolving Credit
Facility, on terms and conditions identical to those of the Initial Term Loans,
with such amendments as shall be effected pursuant to Section 10.01(f), and
(B) in the case of subsequent Incremental Revolving Commitments and Incremental
Loans, identical to the Incremental Revolving Commitments and Incremental
Revolving Loans, respectively, under the initial Revolving Credit Facility;

 

(ii)                                  the applicable margins and fees for the
Incremental Loans and any commitment fees or letter of credit fees in respect of
any Incremental Revolving Commitments shall be determined by the Borrower and
the Lenders of the Incremental Loans; provided that, the MFN Requirement shall
be satisfied with respect to such Incremental Term Loans;

 

(iii)                               the Weighted Average Life to Maturity of any
Incremental Term Loans shall be no shorter than the Weighted Average Life to
Maturity of the Initial Term Loans.  The maturity date of any Incremental
Facility shall not be earlier than the Maturity Date applicable to the Initial
Term Loan, and no Revolving Credit Facility or Incremental Revolving Commitments
will have any scheduled commitment reductions or scheduled amortization prior to
the Maturity Date for the Initial Term Loans at such time;

 

(iv)                              the Incremental Loans shall share ratably with
the existing Term Loans with respect to the Guaranty, the security interests
created by the Collateral Documents and, except as set forth below and in
Section 2.09 with respect to mandatory prepayments, payment rights;

 

(v)                                 the Incremental Term Loans may participate
on a pro rata basis or less than pro rata basis (but not on a greater than pro
rata basis) in any mandatory prepayments of Term Loans under Section 2.09(b), as
specified in the applicable Increase Amendment;

 

(vi)                              the terms of such Incremental Facility, to the
extent not otherwise addressed in the foregoing clauses (i) through (iv), shall
be as set forth in the applicable Increase Amendment, provided that no
Incremental Facility may have covenants or defaults (other than pricing, call
protection and premiums and optional repayments) more favorable to the Lenders
in respect of such Incremental Facility than the terms applicable to the Initial
Term Loans or any prior Class of Incremental Term Loans (except for covenants or
defaults applicable solely after the latest Maturity Date of the Initial Term
Loans or such prior Class of Incremental Term Loans at the time of incurrence)
unless such terms are agreed by the Administrative Agent.

 

The Incremental Term Loan Commitments and the Incremental Revolving Commitments
shall be effected by an amendment and, if applicable, joinder agreement (the
“Increase Amendment”) executed by the Borrower, the Administrative Agent and
each Lender making such Incremental Term Loan Commitment or Incremental
Revolving Commitment, as applicable, in form and substance satisfactory to each
of them.  The Increase Amendment may, without the consent of any other Lenders,
effect such amendments to this Agreement and the other Loan Documents as may be
necessary or appropriate, in the opinion of the Administrative Agent and the
Borrower, to effect the provisions of this Section 2.15 and may constitute an
amendment and restatement of this Agreement.

 

(d)                                 Effectiveness.  On any Increase Effective
Date on which new Commitments for Term Loans are effective, subject to the
satisfaction of the foregoing terms and conditions, each Lender of such new
Commitment shall make a Term Loan to the Borrower in an amount equal to its
Incremental Term Commitment or establish its Incremental Revolving Commitment in
favor of the Borrower.

 

71

--------------------------------------------------------------------------------


 

(e)                                  Equal and Ratable Benefit.  The Loans and
Commitments established pursuant to this paragraph shall constitute Loans and
Commitments under, and shall be entitled to all the benefits afforded by, this
Agreement and the other Loan Documents, and shall, without limiting the
foregoing, benefit equally and ratably from the Guaranty and security interests
created by the Collateral Documents.  The Loan Parties shall take any actions
reasonably required by the Administrative Agent to ensure and/or demonstrate
that the Lien and security interests granted by the Collateral Documents
continue to be perfected under the UCC or otherwise after giving effect to the
establishment of any such Class of Loans or any such new Commitments.

 

Section 2.16                            Extensions of Term Loans.

 

(a)                                 Notwithstanding anything to the contrary in
this Agreement, pursuant to one or more offers (each, an “Extension Offer”) made
from time to time by the Borrower to all Lenders of Term Loans with a like
maturity date, on a pro rata basis (based on the aggregate outstanding principal
amount of the respective Term Loans with a like maturity date) and on the same
terms to each such Lender, the Borrower is hereby permitted to consummate from
time to time transactions with individual Lenders that accept the terms
contained in such Extension Offers to extend the maturity date of each such
Lender’s Term Loans and otherwise modify the terms of such Term Loans pursuant
to the terms of the relevant Extension Offer (including, without limitation, by
increasing the interest rate or fees payable in respect of such Term Loans
and/or modifying the amortization schedule in respect of such Lender’s Term
Loans, but subject to the applicable terms of clauses (ii) through (iv) below
(each, an “Extension”), and each group of Term Loans, in each case as so
extended, as well as the original Term Loans (not so extended), being a separate
Class, any Extended Term Loans shall constitute a separate Class of Term Loans
from the Class of Term Loans from which they were converted, so long as the
following terms are satisfied (it being understood that no such Lender shall
have any obligation to commit to any such Extension):

 

(i)                                     [Reserved];

 

(ii)                                  except as to interest rates, fees,
premiums, amortization, final maturity date, optional prepayment terms,
mandatory prepayment dates and participation in prepayments (which shall,
subject to the immediately succeeding clauses (iv), (v) and (vi), be determined
by the Borrower and set forth in reasonable detail in the relevant Extension
Offer), the Term Loans, as the case may be, of any Term Loan Lender that agrees
to an Extension with respect to such Term Loans (an “Extending Term Loan
Lender”) extended pursuant to any Extension (“Extended Term Loans”), shall have
terms applicable prior to the original Maturity Date applicable to the Term
Loans subject to such Extension no more favorable in any material respect, taken
as a whole, to the Extending Term Loan Lender than the terms of the Class of
Term Loans subject to such Extension Offer;

 

(iii)                               the final maturity date of any Extended Term
Loans shall be no earlier than the Latest Maturity Date at the time of
extension;

 

(iv)                              the Weighted Average Life to Maturity of any
Extended Term Loans shall be no shorter than the remaining Weighted Average Life
to Maturity of the Term Loans extended thereby, and, prior to the originally
scheduled Maturity Date, such Extended Term Loans do not require scheduled
principal payments in any calendar quarter greater (as a percentage of the
original amount thereof) than those of the Term Loans not so extended;

 

(v)                                 any Extended Term Loans may participate on a
pro rata basis or a less than pro rata basis (but not greater than a pro rata
basis) in any voluntary or mandatory repayments or prepayments hereunder, in
each case as specified in the respective Extension Offer;

 

(vi)                              if the aggregate principal amount of Term
Loans (calculated on the face amount thereof) in respect of which Term Lenders
shall have accepted the relevant Extension Offer shall exceed the maximum
aggregate principal amount of Term Loans offered to be extended by the

 

72

--------------------------------------------------------------------------------


 

Borrower pursuant to such Extension Offer, then the Term Loans of such Term
Lenders shall be extended ratably up to such maximum amount based on the
respective principal amounts with respect to which such Term Loan Lenders have
accepted such Extension Offer;

 

(vii)                           all documentation in respect of such Extension
shall be consistent with the foregoing; and

 

(viii)                        any applicable Minimum Extension Condition shall
be satisfied unless waived by the Borrower.

 

(b)                                 With respect to all Extensions consummated
by the Borrower pursuant to this Section, (i) such Extensions shall not
constitute voluntary or mandatory payments or prepayments for purposes of
Section 2.09 and (ii) no Extension Offer is required to be in any minimum amount
or any minimum increment, provided that the Borrower may at its election specify
as a condition (a “Minimum Extension Condition”) to consummating any such
Extension that a minimum amount (to be determined and specified in the relevant
Extension Offer in the Borrower’s sole discretion and, unless the relevant
Extension Offer specifies otherwise, may be waived by the Borrower) of Term
Loans of any or all applicable Classes be tendered.  The Administrative Agent
and the Lenders hereby consent to the Extensions and the other transactions
contemplated by this Section 2.16 (including, for the avoidance of doubt,
payment of any interest, fees or premium in respect of any Extended Term Loans
on such terms as may be set forth in the relevant Extension Offer) and hereby
waive the requirements of any provision of this Agreement (including, without
limitation, Section 2.12 or any other pro rata payment section) or any other
Loan Documents that may otherwise prohibit or restrict any such Extension or any
other transaction contemplated by this Section 2.16.

 

(c)                                  No consent of any Lender or any Agent shall
be required to effectuate any Extension, other than the consent of each Lender
agreeing to such Extension with respect to one or more of its Term Loans (or a
portion thereof).  All Extended Term Loans and all obligations in respect
thereof shall be Obligations under this Agreement and the other Loan Documents
that are secured by the Collateral on a pari passu basis with all other
applicable Obligations under this Agreement and the other Loan Documents.  The
Lenders hereby irrevocably authorize the Administrative Agent and, to the extent
applicable, the Collateral Agent, to enter into amendments to this Agreement and
the other Loan Documents with the Borrower and other Loan Parties as may be
necessary in order to establish new Classes in respect of Term Loans so extended
and such technical amendments as may be necessary or appropriate in the
reasonable opinion of the Administrative Agent and the Borrower in connection
with the establishment of such new Classes, in each case on terms consistent
with this Section 2.16.

 

(d)                                 In connection with any Extension, the
Borrower shall provide the Administrative Agent at least 10 Business Days (or
such shorter period as may be agreed by the Administrative Agent) prior written
notice thereof and shall agree to such procedures (to ensure reasonable
administrative management of the Loans and Commitments hereunder after such
Extension), if any, as may be established by, or acceptable to, the
Administrative Agent, in each case acting reasonably to accomplish the purposes
of this Section 2.16.

 

(e)                                  This Section 2.16 shall supersede any
provisions in Section 2.12, Section 2.13, Section 2.14 or Section 10.01 to the
contrary.

 

Section 2.17                            Refinancing Amendments

 

(a)                                 On one or more occasions after the Closing
Date, the Borrower may obtain, from any Lender or any Additional Refinancing
Lender, Credit Agreement Refinancing Indebtedness in respect of all or any
portion of the Term Loans and, if applicable, Revolving Loans (or unused
Incremental Revolving Commitments) then outstanding under this Agreement, in the
form of Refinancing Term Loans, Refinancing Term Commitments, Refinancing
Revolving Commitments or Refinancing Revolving Loans incurred under this
Agreement pursuant to a Refinancing Amendment; provided that notwithstanding
anything to the contrary

 

73

--------------------------------------------------------------------------------


 

in this Section 2.17 or otherwise, (1) the borrowing and repayment (except for
(A) payments of interest and fees at different rates on Refinancing Revolving
Commitments (and related outstandings), (B) repayments required upon the
maturity date of the Refinancing Revolving Commitments and (C) repayment made in
connection with a permanent repayment and termination of commitments (subject to
clause (3) below)) of Loans with respect to Refinancing Revolving Commitments
after the date of obtaining any Refinancing Revolving Commitments shall be made
on a pro rata basis with all other Revolving Commitments, (2) subject to any
applicable provisions in respect of letters of credit which mature or expire
after a maturity date when there exist Extended Revolving Commitments with a
longer maturity date, all letters of credit shall be participated on a pro rata
basis by all Lenders with Commitments in accordance with their percentage of the
Revolving Commitments, (3) the permanent repayment of Revolving Loans with
respect to, and termination of, Refinancing Revolving Commitments after the date
of obtaining any Refinancing Revolving Commitments shall be made on a pro rata
basis with all other Revolving Credit Commitments, except that the Borrower
shall be permitted to permanently repay and terminate commitments of any such
Class on a better than a pro rata basis as compared to any other Class with a
later maturity date than such Class and (4) assignments and participations of
Refinancing Revolving Commitments and Refinancing Revolving Loans shall be
governed by the same assignment and participation provisions applicable to
Revolving Commitments and Revolving Loans.

 

(b)                                 Each issuance of Credit Agreement
Refinancing Indebtedness under Section 2.17(a) shall be in an aggregate
principal amount that is (x) not less than $5,000,000 and (y) an integral
multiple of $1,000,000 in excess thereof.

 

(c)                                  Each of the parties hereto hereby agrees
that this Agreement and the other Loan Documents may be amended pursuant to a
Refinancing Amendment, without the consent of any other Lenders, to the extent
(but only to the extent) necessary to (i) reflect the existence and terms of the
Credit Agreement Refinancing Indebtedness incurred pursuant thereto and
(ii) make such other changes to this Agreement and the other Loan Documents
consistent with the provisions and intent of Section 10.01(e) and (iii) effect
such other amendments to this Agreement and the other Loan Documents as may be
necessary or appropriate, in the reasonable opinion of the Administrative Agent
and the Borrower, to effect the provisions of this Section 2.17, and the
Required Lenders hereby expressly authorize the Administrative Agent to enter
into any such Refinancing Amendment.

 

(d)                                 This Section 2.17 shall supersede any
provisions in Section 2.13 or 10.01 to the contrary.

 

Section 2.18                            Defaulting Lenders.

 

(a)                                 Adjustments.  Notwithstanding anything to
the contrary contained in this Agreement, if any Lender becomes a Defaulting
Lender, then, until such time as that Lender is no longer a Defaulting Lender,
to the extent permitted by applicable Law:

 

(i)                                     Waivers and Amendments.  Such Defaulting
Lender’s right to approve or disapprove any amendment, waiver or consent with
respect to this Agreement shall be restricted as set forth in Section 10.01.

 

(ii)                                  Reallocation of Payments.  Any payment of
principal, interest, fees or other amounts received by the Administrative Agent
for the account of such Defaulting Lender (whether voluntary or mandatory, at
maturity, pursuant to Article VIII or otherwise, and including any amounts made
available to the Administrative Agent by such Defaulting Lender pursuant to
Section 10.08), shall be applied at such time or times as may be determined by
the Administrative Agent as follows:  first, to the payment of any amounts owing
by such Defaulting Lender to the Administrative Agent hereunder; second, as the
Borrower may request (so long as no Default or Event of Default exists), to the
funding of any Loan in respect of which such Defaulting Lender has failed to
fund its portion thereof as required by this Agreement, as determined by the
Administrative Agent; third, if so determined by the Administrative Agent and
the Borrower, to be held in a non-interest bearing deposit account and

 

74

--------------------------------------------------------------------------------


 

released pro rata in order to satisfy such Defaulting Lender’s potential future
funding obligations with respect to Loans under this Agreement; fourth, to the
payment of any amounts owing to the Lenders as a result of any judgment of a
court of competent jurisdiction obtained by any Lender against such Defaulting
Lender as a result of such Defaulting Lender’s breach of its obligations under
this Agreement; fifth, so long as no Default or Event of Default exists, to the
payment of any amounts owing to the Borrower as a result of any judgment of a
court of competent jurisdiction obtained by the Borrower against such Defaulting
Lender as a result of such Defaulting Lender’s breach of its obligations under
this Agreement; and sixth, to such Defaulting Lender or as otherwise directed by
a court of competent jurisdiction. Any payments, prepayments or other amounts
paid or payable to a Defaulting Lender that are applied (or held) to pay amounts
owed by a Defaulting Lender shall be deemed paid to and redirected by such
Defaulting Lender, and each Lender irrevocably consents hereto.

 

(b)                                 Defaulting Lender Cure.  If the Borrower and
the Administrative Agent agree in writing in their sole discretion that a
Defaulting Lender should no longer be deemed to be a Defaulting Lender, the
Administrative Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein (which may include arrangements with respect to any Cash Collateral),
such Lender will, to the extent applicable, purchase at par that portion of
outstanding Loans of the other Lenders or take such other actions as the
Administrative Agent may determine to be necessary to cause the Loans to be held
on a pro rata basis by the Lenders in accordance with their Applicable
Percentages, whereupon such Lender will cease to be a Defaulting Lender;
provided that no adjustments will be made retroactively with respect to fees
accrued or payments made by or on behalf of the Borrower while such Lender was a
Defaulting Lender; and provided, further, that except to the extent otherwise
expressly agreed by the affected parties, no change hereunder from Defaulting
Lender to Lender will constitute a waiver or release of any claim of any party
hereunder arising from such Lender’s having been a Defaulting Lender.

 

ARTICLE III

 

TAXES, YIELD PROTECTION AND ILLEGALITY

 

Section 3.01                            Taxes.

 

(a)                                 Payments Free of Taxes.  Any and all
payments made by or on account of any obligation of the Loan Parties hereunder
or under any other Loan Document shall be made free and clear of and without
deduction or withholding for any Taxes, except as required by applicable Law,
provided that if any applicable withholding agent shall be required by
applicable Law (as determined in good faith by the applicable withholding agent)
to deduct or withhold any Taxes from such payments, then (i) the applicable
withholding agent shall make such deductions or withholdings, (ii) the
applicable withholding agent shall timely pay the full amount deducted or
withheld to the relevant Governmental Authority in accordance with applicable
Law, and (iii) if such Tax is an Indemnified Tax (including any Other Taxes),
the sum payable by the applicable Loan Party shall be increased as necessary so
that after all required deductions or withholdings have been made (including
deductions applicable to additional sums payable under this Section 3.01) the
applicable Agent or Lender, as the case may be, receives an amount equal to the
sum it would have received had no such deductions or withholdings been made.

 

(b)                                 Payment of Other Taxes by the Loan Parties. 
Without limiting the provisions of subsection (a) above, the Loan Parties shall
timely pay to the relevant Governmental Authority in accordance with applicable
Law, or at the option of the Administrative Agent timely reimburse it for the
payment of, any Other Taxes.

 

(c)                                  Indemnification by the Loan Parties. 
Without duplication of any additional amounts paid under Section 3.01(a), the
Loan Parties shall indemnify each Agent, and each Lender, within 10 days after
demand therefor, for the full amount of any Indemnified Taxes or Other Taxes
(including Indemnified Taxes

 

75

--------------------------------------------------------------------------------


 

or Other Taxes imposed or asserted on or attributable to amounts payable under
this Section 3.01) payable by such Agent, or such Lender, as the case may be, or
required to be withheld or deducted from a payment to such Agent, or such
Lender, as the case may be, and any penalties, interest and reasonable expenses
arising therefrom or with respect thereto, whether or not such Indemnified Taxes
or Other Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority.  A certificate as to the amount of such payment or
liability delivered to the Borrower by a Lender, or by an Agent on its own
behalf or on behalf of a Lender, shall be conclusive absent manifest error.

 

(d)                                 Evidence of Payments.  As soon as
practicable after any payment of Indemnified Taxes or Other Taxes by a Loan
Party to a Governmental Authority, such Loan Party shall deliver to the
Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.

 

(e)                                  Status of Lenders.  Each Lender (including
an assignee) shall, at such times as are reasonably requested by the Borrower or
the Administrative Agent and at the time or times prescribed by Law, provide the
Borrower and the Administrative Agent with any documentation prescribed by Law
or reasonably requested by the Borrower or the Administrative Agent, as will
permit the Borrower or the Administrative Agent, as the case may be, (A) to
determine whether or not payments made under any Loan Document are subject to
Taxes, (B) to determine, if applicable, the required rate of withholding or
deduction, and (C) to establish such Lender’s entitlement to any available
exemption from, or reduction of, applicable Taxes in respect of any payments to
be made to such Lender pursuant to any Loan Document or otherwise to establish
such Lender’s status for withholding tax purposes in an applicable
jurisdiction.  Notwithstanding anything to the contrary in the preceding two
sentences, the completion, execution and submission of such documentation (other
than such documentation set forth in Section 3.01(e)(i)(A) and
3.01(e)(i)(B)(1)-(4) and (6)) shall not be required if in the Lender’s
reasonable judgment such completion, execution or submission would subject such
lender to any material unreimbursed cost or expense or would materially
prejudice the legal or commercial position of such Lender.

 

(i)                                     Without limiting the generality of the
foregoing:

 

(A)                               Each Lender (including an assignee) that is a
United States person (as defined in Section 7701(a)(30) of the Code) shall
deliver to the Borrower and the Administrative Agent on or before the date on
which it becomes a party to this Agreement two properly completed and duly
signed original copies of Internal Revenue Service Form W-9 (or any successor
form) certifying that such Lender is exempt from U.S. federal backup
withholding.

 

(B)                               Each Lender (including an assignee) that is
not a United States person (as defined in Section 7701(a)(30) of the Code) shall
deliver to the Borrower and the Administrative Agent on or before the date on
which it becomes a party to this Agreement (and from time to time thereafter
when required by Law or upon the reasonable request of the Borrower or the
Administrative Agent) whichever of the following is applicable:

 

(1)                                 two duly completed copies of Internal
Revenue Service Form W-8BEN or Form W-8BEN-E, as applicable, (or any successor
forms) certifying that such Lender is not a U.S. Person and, to the extent
applicable, is eligible for benefits of an income tax treaty to which the United
States of America is a party,

 

(2)                                 two duly completed copies of Internal
Revenue Service Form W-8ECI (or any successor forms) claiming that specified
payments (as applicable) hereunder or any other Loan Documents (as applicable)
constitute income that is

 

76

--------------------------------------------------------------------------------


 

effectively connected with such Non-U.S. Lender’s conduct or a trade or business
in the United States,

 

(3)                                 in the case of a Lender (including an
assignee) claiming the benefits of the exemption for portfolio interest under
Sections 881(c) or 871(h) of the Code, (x) a certificate, in substantially the
form of Exhibit F (any such certificate a “United States Tax Compliance
Certificate”), or any other form approved by the Administrative Agent, to the
effect that such Lender is not a “bank” within the meaning of
Section 881(c)(3)(A) of the Code, a “10 percent shareholder” of the Borrower
within the meaning of Section 881(c)(3)(B) of the Code, or a “controlled foreign
corporation” described in Section 881(c)(3)(C) of the Code, and that no payments
in connection with the Loan Documents are effectively connected with such
Lender’s conduct of a U.S. trade or business and (y) two duly completed copies
of Internal Revenue Service Form W-8BEN or Form W-8BEN-E, as applicable (or any
successor forms),

 

(4)                                 to the extent a Lender is not the beneficial
owner (for example, where the Lender is a partnership for U.S. federal income
tax purposes), Internal Revenue Service Form W-8IMY (or any successor forms) of
the Lender, accompanied by a Form W-8ECI, W-8BEN or W-8BEN-E, United States Tax
Compliance Certificate, Form W-9, Form W-8IMY (or other successor forms) or any
other certification documents from each beneficial owner, as applicable
(provided that, if the Lender is a partnership and one or more beneficial owners
are claiming the portfolio interest exemption, the United States Tax Compliance
Certificate may be provided by such Lender on behalf of such beneficial
owner(s)),

 

(5)                                 any other form prescribed by applicable
requirements of U.S. federal income tax Law as a basis for claiming exemption
from or a reduction in U.S. federal withholding Tax duly completed together with
such supplementary documentation as may be prescribed by applicable requirements
of Law to permit the Borrower and the Administrative Agent to determine the
withholding or deduction required to be made, or

 

(6)                                 if a payment made to a Lender under any Loan
Document would be subject to U.S. federal withholding Tax imposed by FATCA if
such Lender were to fail to comply with the applicable reporting requirements of
FATCA (including those contained in Section 1471(b) or 1472(b) of the Code, as
applicable), such Lender shall deliver to the Borrower and the Administrative
Agent at the time or times prescribed by law and at such times or times
reasonably requested by the Borrower or Administrative Agent such documentation
prescribed (including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and
such additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
clause (6), “FATCA” shall include any amendments made to FATCA after the date of
this Agreement.

 

(ii)                                  Each Lender shall, from time to time after
the initial delivery by such Lender of the forms described in Section 3.01(e),
whenever a lapse in time or change in such Lender’s circumstances renders such
forms, certificates or other evidence so delivered expired, obsolete or
inaccurate, promptly (1) deliver to the Borrower and the Administrative Agent
(in such number of copies as shall be requested by the recipient) renewals,
amendments or additional or successor forms,

 

77

--------------------------------------------------------------------------------


 

properly completed and duly executed by such Lender, together with any other
certificate or statement of exemption required in order to confirm or establish
such Lender’s status or that such Lender is entitled to an exemption from or
reduction in U.S. federal withholding Tax or (2) notify Administrative Agent and
the Borrower in writing of its legal inability to deliver any such forms,
certificates or other evidence.

 

(f)                                   Treatment of Certain Refunds.  If any
party determines, in its sole discretion exercised in good faith, that it has
received a refund of any Indemnified Taxes or Other Taxes as to which it has
been indemnified by a Loan Party or with respect to which a Loan Party has paid
additional amounts pursuant to this Section, it shall pay to the Loan Party an
amount equal to such refund (but only to the extent of indemnity payments made,
or additional amounts paid, by the Loan Party under this Section with respect to
the Indemnified Taxes or Other Taxes giving rise to such refund), net of all
out-of-pocket expenses of such Agent or such Lender, as the case may be, and
without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund and net of any Taxes payable by any Agent
or Lender thereon), provided that the applicable Loan Party, upon the request of
such Agent or such Lender, agrees to repay the amount paid over to the
applicable Loan Party (plus any penalties, interest or other charges imposed by
the relevant Governmental Authority) to such Agent or such Lender in the event
such Agent or such Lender is required to repay such refund to such Governmental
Authority.  Notwithstanding anything to the contrary in this paragraph (f), in
no event will any Agent or any Lender be required to pay any amount to any Loan
Party pursuant to this paragraph (f) the payment of which would put such Agent
or such Lender in a less favorable net after-Tax position than such Agent or
such Lender would have been in if the Tax subject to indemnification and giving
rise to such refund had not been deducted, withheld or otherwise imposed and the
indemnification payments or additional amounts with respect to such Tax had
never been paid.  This subsection shall not be construed to require any Agent or
any Lender to make available its tax returns (or any other information relating
to its taxes that it deems confidential) to the Borrower or any other Person.

 

(g)                                  Each party’s obligations under this
Section 3.01 shall survive the resignation or replacement of the Administrative
Agent or any assignment of rights by, or the replacement of, a Lender, the
termination of the Commitments and repayment, satisfaction or discharge of all
obligations under any Loan Document.

 

Section 3.02                            Illegality.  If, on or after the Closing
Date (or with respect to any Lender, if later, the date on which such Lender
became a Lender), the adoption of any applicable Law, or any change in any
applicable Law, or any change in the interpretation or administration thereof by
any Governmental Authority, central bank or comparable agency charged with the
interpretation or administration thereof, or compliance by any Lender (or its
Lending Office) with any request or directive (whether or not having the force
of Law) of any such authority, central bank or comparable agency shall make it
unlawful or impossible for any Lender (or its Lending Office) to make, maintain
or fund any of its Eurodollar Loans and such Lender shall so notify the
Administrative Agent, the Administrative Agent shall forthwith give notice
thereof to the other Lenders and the Borrower, whereupon, until such Lender
notifies the Borrower and the Administrative Agent that the circumstances giving
rise to such suspension no longer exist, the obligation of such Lender to make
Eurodollar Loans, or to convert outstanding Loans into Eurodollar Loans, shall
be suspended.  If such notice is given, each Eurodollar Loan of such Lender then
outstanding shall be converted to a Base Rate Loan either (i) on the last day of
the then current Interest Period applicable to such Eurodollar Loan, if such
Lender may lawfully continue to maintain and fund such Loan to such day or
(ii) immediately, if such Lender shall determine that it may not lawfully
continue to maintain and fund such Loan to such day.

 

Section 3.03                            Inability To Determine Rates.  If on or
prior to the first day of any Interest Period for any Eurodollar Loan:

 

(i)                                     the Administrative Agent determines
(which determination shall be conclusive) that by reason of circumstances
affecting the relevant market, adequate and reasonable means do not exist for
ascertaining the applicable Eurodollar Rate for such Interest Period; or

 

78

--------------------------------------------------------------------------------


 

(ii)                                  Lenders having 50% or more of the
aggregate amount of the Commitments advise the Administrative Agent that the
Eurodollar Rate as determined by the Administrative Agent will not adequately
and fairly reflect the cost to such Lenders of funding their Eurodollar Loans
for such Interest Period;

 

the Administrative Agent shall forthwith give notice thereof to the Borrower and
the Lenders, whereupon, until the Administrative Agent notifies the Borrower
that the circumstances giving rise to such suspension no longer exist, (i) the
obligations of the Lenders to make Eurodollar Loans, or to continue or convert
outstanding Loans as or into Eurodollar Loans, shall be suspended and (ii) each
outstanding Eurodollar Loan shall be converted into a Base Rate Loan on the last
day of the then current Interest Period applicable thereto.  Unless the Borrower
notifies the Administrative Agent prior to 12:00 PM on the Business Day of the
date of any Eurodollar Borrowing for which a Notice of Borrowing has previously
been given that it elects not to borrow on such date, such Borrowing shall
instead be made as an Adjusted Base Rate Borrowing in the same aggregate amount
as the requested Borrowing and shall bear interest for each day from and
including the first day to but excluding the last day of the Interest Period
applicable thereto at the rate applicable to Revolving Base Rate Loans for such
day.

 

Section 3.04                            Increased Costs and Reduced Return;
Capital Adequacy.

 

(a)                                 Increased Costs Generally.  If any Change in
Law shall:

 

(i)                                     impose, modify or deem applicable any
reserve, special deposit, compulsory loan, insurance charge or similar
requirement against assets held by, deposits with or for the account of, or
credit extended or participated in by, any Lender (or its Lending Office)
(except any reserve requirement which is reflected in the determination of the
Adjusted Eurodollar Rate hereunder);

 

(ii)                                  subject the Administrative Agent, any
Lender (or its Lending Office) to any Tax of any kind whatsoever with respect to
this Agreement or any Loan made by it, or change the basis of taxation of
payments to the Administrative Agent or such Lender in respect thereof (except
for Indemnified Taxes or Other Taxes indemnified under Section 3.01(c) and the
imposition of, or any change in the rate of, any Excluded Tax described in
clauses (ii)-(iv) of the definition of Excluded Taxes payable by such Lender or
Connection Income Taxes); or

 

(iii)                               impose on any Lender (or its Lending Office)
or the London interbank market any other condition, cost or expense (other than
Taxes) affecting this Agreement or Eurodollar Loans made by such Lender;

 

and the result of any of the foregoing shall be to increase the cost to the
Administrative Agent or such Lender (or its Lending Office) of making,
converting to, continuing on or maintaining any Loan (or of maintaining its
obligation to make any such Loan), or to reduce the amount of any sum received
or receivable by the Administrative Agent or such Lender hereunder (whether of
principal, interest or any other amount) then, upon request of the
Administrative Agent or such Lender, the Borrower will pay to the Administrative
Agent or such Lender such additional amount or amounts as will compensate the
Administrative Agent or such Lender for such additional costs incurred or
reduction suffered.

 

(b)                                 Capital Requirements.  Except with respect
to any Excluded Tax described in clauses (ii)-(iv) of the definition of Excluded
Taxes or Connection Income Taxes, if any Lender determines that any Change in
Law affecting such Lender or any Lending Office of such Lender or such Lender’s
holding company, if any, regarding capital or liquidity requirements has or
would have the effect of reducing the rate of return on such Lender’s capital or
on the capital of such Lender’s holding company, if any, as a consequence of
this Agreement, the Commitments of such Lender or the Loans made by such Lender
to a level below that which such Lender or such Lender’s holding company could
have achieved but for such Change in Law (taking into consideration such
Lender’s policies and the policies of such Lender’s holding company with respect
to capital

 

79

--------------------------------------------------------------------------------


 

adequacy), then from time to time the Borrower will pay to such Lender such
additional amount or amounts as will compensate such Lender or such Lender’s
holding company for any such reduction suffered.

 

(c)                                  Certificates for Reimbursement.  A
certificate of a Lender setting forth the amount necessary to compensate such
Lender or its holding company, as the case may be, as specified in
subsection (a) or (b) of this Section and delivered to the Borrower shall be
conclusive absent manifest error.  The Borrower shall pay such Lender the amount
shown as due on any such certificate within 10 days after receipt thereof.

 

(d)                                 Delays in Requests.  Failure or delay on the
part of any Lender to demand compensation pursuant to the foregoing provisions
of this Section shall not constitute a waiver of such Lender’s right to demand
such compensation, provided that the Borrower shall not be required to
compensate a Lender pursuant to the foregoing provisions of this Section for any
increased costs incurred or reductions suffered more than 180 days prior to the
date on which Borrower receives a certificate from such Lender notifying the
Borrower of the Change in Law giving rise to such increased costs or reductions
as provided in subsection (c) (except that, if the Change in Law giving rise to
such increased costs or reductions is retroactive, then the 180-day period
referred to above shall be extended to include the period of retroactive effect
thereof).

 

Section 3.05                            Compensation for Losses.  Within thirty
(30) days following demand of any Lender (with a copy to the Administrative
Agent) from time to time, the Borrower shall promptly compensate such Lender for
and hold such Lender harmless from any loss, cost or out-of-pocket expense
incurred by it as a result of:

 

(i)                                     any continuation, conversion, payment or
prepayment of any Loan other than a Base Rate Loan on a day other than the last
day of the Interest Period for such Loan (whether voluntary, mandatory,
automatic, by reason of acceleration, or otherwise);

 

(ii)                                  any failure by the Borrower (for a reason
other than the failure of such Lender to make a Loan) to prepay, borrow,
continue or convert any Loan other than a Base Rate Loan on the date or in the
amount notified by the Borrower; or

 

(iii)                               any assignment of a Eurodollar Rate Loan on
a day other than the last day of the Interest Period therefor as a result of a
request by the Borrower pursuant to Section 10.13;

 

excluding any loss of anticipated profits from maintaining such broken contract
and excluding any differential on an applicable margin on funds so redeployed
but including any loss or expense arising from the liquidation or reemployment
of funds obtained by it to maintain such Loan or from fees payable to terminate
the deposits from which such funds were obtained.  The Borrower shall also pay
any customary administrative fees charged by such Lender in connection with the
foregoing.  A certificate (with reasonable supporting detail) of any Lender
setting forth any amount or amounts which such Lender is entitled to receive
pursuant to this Section 3.05 shall be delivered to the Borrower and shall be
conclusive absent manifest error; provided that the Borrower shall not be
required to compensate such Lender pursuant to this Section 3.05 for any loss,
cost or expense incurred more than 30 days prior to the date that such Lender
notifies the Borrower in writing of the loss, cost or expense and of such
Lender’s intention to claim compensation thereof; provided, further, that, if a
Change in Law giving rise to such loss, cost or expense is retroactive, then the
30-day period referred to above shall be extended to include the period of
retroactive effect thereof.

 

For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each Eurodollar
Rate Loan made by it at the Eurodollar Rate for such Loan by a matching deposit
or other borrowing in the London interbank eurodollar market for a comparable
amount and for a comparable period, whether or not such Eurodollar Rate Loan was
in fact so funded.

 

80

--------------------------------------------------------------------------------


 

Section 3.06                            Base Rate Loans Substituted for Affected
Eurodollar Loans.  If (i) the obligation of any Lender to make, or to continue
or convert outstanding Loans as or to, Eurodollar Loans has been suspended
pursuant to Section 3.02 or (ii) any Lender has demanded compensation under
Section 3.04 with respect to its Eurodollar Loans, and in any such case the
Borrower shall, by at least five Business Days’ prior notice to such Lender
through the Administrative Agent, have elected that the provisions of this
Section 3.06 shall apply to such Lender, then, unless and until such Lender
notifies the Borrower that the circumstances giving rise to such suspension or
demand for compensation no longer exist, all Loans which would otherwise be made
by such Lender as (or continued as or converted to) Eurodollar Loans shall
instead be Base Rate Loans (on which interest and principal shall be payable
contemporaneously with the related Eurodollar Loans of the other Lenders).  If
such Lender notifies the Borrower that the circumstances giving rise to such
suspension or demand for compensation no longer exist, the principal amount of
each such Base Rate Loan shall be converted into a Eurodollar Loan on the first
day of the next succeeding Interest Period applicable to the related Eurodollar
Loans of the other Lenders.

 

Section 3.07                            Mitigation Obligations; Replacement of
Lenders.

 

(a)                                 Designation of a Different Lending Office. 
If any Lender requests compensation under Section 3.04, or the Borrower is
required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 3.01, or if any
Lender gives a notice pursuant to Section 3.02, then such Lender shall (at the
request of the Borrower) use reasonable efforts to designate a different Lending
Office for funding or booking its Loans hereunder or to assign its rights and
obligations hereunder to another of its offices, branches or Affiliates, if, in
the judgment of such Lender, such designation or assignment (i) would eliminate
or reduce amounts payable pursuant to Section 3.01 or 3.04, as the case may be,
in the future and (ii) would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender.  The Borrower
hereby agrees to pay all reasonable and documented out-of-pocket costs and
expenses incurred by any Lender in connection with any such designation or
assignment.

 

(b)                                 Replacement of Lenders.  If any Lender
requests compensation under Section 3.04 or gives a notice under Section 3.02,
or if the Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 3.01,
the Borrower may replace such Lender in accordance with Section 10.13.

 

Section 3.08                            Survival.  All of the Borrower’s
obligations under this Article III shall survive termination of the Commitments
and repayment of all other Senior Credit Obligations hereunder to the extent set
forth in this Article III.

 

ARTICLE IV

 

CONDITIONS PRECEDENT TO BORROWINGS

 

Section 4.01                            Conditions to the Initial Borrowing. 
The obligation of each Lender to make its Initial Term Loan hereunder is subject
to the satisfaction or waiver of the following conditions precedent (except, in
each case, to the extent requiring the delivery of documents or the performance
of any action required to be delivered or performed by Section 6.17):

 

(a)                                 Executed Loan Documents.  The Administrative
Agent shall have received (or, with respect to the Target Group, shall receive
substantially simultaneously with the funding of the Initial Term Loans and
consummation of the Acquisition) duly executed counterparts from each party
thereto of:  (i) this Agreement; (ii) the Notes; (iii) the Guaranty; (iv) the
Security Agreement; (v) the Pledge Agreement and (vi) an Accession Agreement
duly executed by each Target Group Company that is not an Excluded Subsidiary.

 

81

--------------------------------------------------------------------------------


 

(b)                                 Organization Documents; Secretary’s
Certificate.  The Administrative Agent shall have received (or shall receive
simultaneously with the consummation of the Acquisition):  (i) a copy of the
Organization Documents, including all amendments thereto, of each Loan Party
(including, for the purposes of this Section 4.01, each Target Group Company
that is not an Excluded Subsidiary), certified as of a recent date by the
Secretary of State or other applicable Governmental Authority of its respective
jurisdiction of organization to the extent applicable; (ii) a certificate as to
the good standing (or comparable status) of each Loan Party from such Secretary
of State, as of a recent date, to the extent applicable; (iii) a certificate of
the Secretary or Assistant Secretary of each Loan Party dated the Closing Date
and certifying (A) that the Organization Documents of such Loan Party have not
been amended since the date of the last amendment thereto shown on the
certificate of good standing from its jurisdiction of organization furnished
pursuant to clause (ii) above and remains in full force and effect; (B) that
attached thereto is a true and complete copy of the agreement of limited
partnership, operating agreement or by-laws of such Loan Party, as applicable,
as in effect on the Closing Date and at all times since a date prior to the date
of the resolutions described in clause (C) below or certifying that such
by-laws, limited partnership agreement or operating agreement has not been
amended, (C) that attached thereto is a true and complete copy of resolutions
duly adopted by the Board of Directors of such Loan Party authorizing the
execution, delivery and performance of the Loan Documents to which it is to be a
party and, in the case of the Borrower, the borrowings hereunder, and that such
resolutions have not been modified, rescinded or amended and are in full force
and effect and are the only resolutions authorizing the execution, delivery and
performance of the Loan Documents; and (D) as to the incumbency and specimen
signature of each officer executing any Loan Document; and (iv) a certificate of
another officer as to the incumbency and specimen signature of the Secretary or
Assistant Secretary executing the certificate pursuant to clause (iii) above.

 

(c)                                  Officer’s Certificate.  The Administrative
Agent shall have received a certificate, dated the Closing Date and signed by a
Responsible Officer of the Borrower on behalf of each Loan Party, confirming
compliance with the conditions precedent set forth in Sections 4.01(e), (f),
(g) and (l).

 

(d)                                 Opinion of Counsel.  On the Closing Date,
the Administrative Agent shall have received a customary written opinion of
Goodwin Procter LLP, counsel to the Loan Parties, and Osborn Maledon, counsel to
the Loan Parties in Arizona, each addressed to the Administrative Agent, the
Collateral Agent and each Lender, dated the Closing Date, and in form and
substance reasonably satisfactory to the Administrative Agent.

 

(e)                                  Indebtedness.  After giving effect to the
Transactions and the other transactions contemplated hereby, no Restricted Group
Company shall have outstanding any Indebtedness for borrowed money other than
(i) the Loans and Borrowings hereunder, (ii) the Indebtedness listed on Schedule
7.01(i), (iii) Indebtedness of the Borrower in respect of the 2019 Notes and the
2023 Notes and (iv) Indebtedness owed to any Restricted Group Company.

 

(f)                                   Consummation of the Transactions.  The
Borrower shall have issued the 2023 Notes and shall have received $500.0 million
in gross cash proceeds of the 2023 Notes, or such issuance and receipt shall
occur concurrently with or immediately following the funding of the Initial Term
Loans.  The Acquisition (including the payment of the Purchase Price, as defined
in the Acquisition Agreement, due and payable on the closing date thereunder)
shall have been consummated (or shall be consummated concurrently with or
immediately following the funding of the Initial Term Loans hereunder) in
accordance with the Acquisition Agreement.  The Acquisition Agreement shall not
have been amended in any manner which is materially adverse to the Lenders
without the consent of the Arrangers.

 

(g)                                  Material Adverse Change.  Since June 29,
2015, no Company Material Adverse Effect shall have occurred, or no event shall
have occurred that, individually or in the aggregate, with or without notice or
the lapse of time, would reasonably be expected to result in a Company Material
Adverse Effect.

 

82

--------------------------------------------------------------------------------


 

(h)                                 Perfection of Personal Property Security
Interests and Pledges; Search Reports.  The Collateral Agent shall have received
(or, with to respect of entities being acquired in the Acquisition, shall
receive simultaneously with the consummation of the Acquisition and the funding
of the Initial Term Loans):

 

(i)                                     a Perfection Certificate from each Loan
Party;

 

(ii)                                  appropriate financing statements
(Form UCC-1 or such other financing statements or similar notices as shall be
required by local Law) authenticated and authorized for filing under the UCC or
other applicable local law of each jurisdiction in which the filing of a
financing statement or giving of notice may be required, or reasonably requested
by the Collateral Agent, to perfect the security interests intended to be
created by the Collateral Documents;

 

(iii)                               copies of UCC, United States Patent and
Trademark Office and United States Copyright Office, tax and judgment lien
searches, searches or equivalent reports or searches, each of a recent date
listing all effective financing statements, lien notices or comparable documents
that name any Loan Party as debtor and that are filed in those state and county
jurisdictions in which any Loan Party is organized or maintains its principal
place of business and such other searches that are required by the Perfection
Certificate or that the Collateral Agent deems necessary or appropriate, none of
which encumber the Collateral covered or intended to be covered by the
Collateral Documents (other than Permitted Liens or any other Liens acceptable
to the Collateral Agent);

 

(iv)                              all of the Pledged Collateral, which Pledged
Collateral shall be in suitable form for transfer by delivery, or shall be
accompanied by duly executed instruments of transfer or assignment in blank,
accompanied in each case by any required transfer tax stamps, all in form and
substance reasonably satisfactory to the Collateral Agent;

 

(v)                                 the Intercompany Note executed by and among
the Borrower and its Subsidiaries before giving effect to the Acquisition, and a
counterpart signature page to the Intercompany Note, executed by the Target and
its Subsidiaries, accompanied by endorsements to the Intercompany Note in the
form attached thereto, undated and endorsed in blank by each of the Loan
Parties, both before and after giving effect to the Acquisition;

 

(vi)                              (A) counterparts of a Mortgage with respect to
each Mortgaged Property duly executed and delivered by the record owner of such
Mortgaged Property, (B) a policy or policies of title insurance issued by First
American Title Insurance Company or another nationally recognized title
insurance company retained by the Borrower and reasonably acceptable to the
Administrative Agent insuring the Lien of each such Mortgage as a valid first
priority Lien on the Mortgaged Property described therein, free of any other
Liens except as expressly permitted by Section 7.02 in amounts reasonably
acceptable to the Collateral Agent (not to exceed 110% of the fair market value
of such Mortgaged Property in jurisdictions that impose mortgage recording
taxes), together with such customary endorsements, customary coinsurance and
reinsurance, customary Surveys and appraisals, customary  legal opinions and
other customary documents as the Collateral Agent may reasonably request with
respect to any such Mortgage or Mortgaged Property; and

 

(vii)                           subject to the proviso below, (A) a completed
“Life-of-Loan” Federal Emergency Management Agency Standard Flood Hazard
Determination with respect to each Mortgaged Property (together with a notice
about special flood hazard area status and flood disaster assistance duly
executed by the applicable Loan Party relating thereto) and (B) a copy of, or a
certificate as to coverage under, and a declaration page relating to, the
insurance policies required by Section 6.07(b) including, without limitation,
flood insurance policies (to the extent required in order to comply with
applicable law) and the applicable provisions of the Security Documents, each of
which (1) shall be endorsed or otherwise amended to include a “standard” or “New
York” lender’s loss payable or mortgagee endorsement (as applicable), (2) shall
name the Collateral Agent, on behalf of the Finance

 

83

--------------------------------------------------------------------------------


 

Parties, as additional insured, and (3) shall provide that the insurer will use
commercially reasonable efforts to give the Collateral Agent 30 days’ prior
written notice before any such policy or policies shall be canceled (or 10 days’
prior written notice for cancellation due to non-payment);

 

provided that, notwithstanding each of the requirements set forth in clauses
(iv), (vi) and (vii)(B) of this Section 4.01(h), including the delivery of
documents and instruments necessary to satisfy such requirements, to the extent
any security interest in any Collateral is not or cannot be provided on the
Closing Date (except for the execution and delivery of the Security Agreement
and to the extent that a Lien on the Collateral may be perfected (x) by the
filing of a financing statement under the Uniform Commercial Code or (y) by the
delivery of stock certificates of the Borrower and its subsidiaries (which stock
certificates shall be delivered on the Closing Date, provided that if after
using commercially reasonable efforts such stock certificates cannot be
delivered on the Closing Date, then such stock certificates must be delivered
within five (5) Business Days after the Closing Date, as such period may be
extended by the Administrative Agent in its sole discretion) after the
Borrower’s use of commercially reasonable efforts to satisfy such requirement on
or prior to the Closing Date neither the perfection of such Collateral nor, in
the case of real estate Collateral, the delivery of any related title policies,
surveys, title insurance documents, endorsements or similar documentation shall
constitute a condition precedent to the availability of the Facilities and the
making of the Initial Term Loans on the Closing Date, but shall be required to
be perfected within 90 days after the Closing Date (subject to extensions by the
Administrative Agent, in its sole discretion).

 

(i)                                     Solvency Certificate.  On or prior to
the Closing Date, the Borrower shall have delivered or caused to be delivered to
the Administrative Agent a solvency certificate from a Responsible Officer or
chief accounting officer of the Borrower, substantially in the form of Exhibit J
hereto.

 

(j)                                    Financial Statements; Pro Forma Financial
Statements.  The Arrangers shall have received (A) audited consolidated balance
sheets and related statements of operations and cash flows of (i) the Borrower
and its Subsidiaries for each of the fiscal years ended December 31, 2014,
December 31, 2013 and December 31, 2012 (the “Borrower Audited Financial
Statements”) and (ii) of the Target and its Subsidiaries for the fiscal years
ended December 31, 2014 and December 31, 2013 (the “Target Audited Financial
Statements”), (B) unaudited consolidated balance sheets and related statements
of income and cash flows of the Borrower and its Subsidiaries for each fiscal
quarter ended after the date of the most recent fiscal year covered by the
Borrower Audited Financial Statements and at least 45 days prior to the Closing
Date (the “Borrower Quarterly Financial Statements”), (D) unaudited consolidated
balance sheets and related statements of income and cash flows of Target and its
Subsidiaries for each fiscal quarter ended after the date of the most recent
fiscal year covered by the Target Audited Financial Statements and at least 45
days prior to the Closing Date (the “Target Quarterly Financial Statements”),
(E) a pro forma consolidated balance sheet and related pro forma consolidated
statement of income (but not a pro forma statement of cash flows) of the
Borrower and its Subsidiaries (after giving effect to the Acquisition and the
other Transactions) as of and for the period of four consecutive fiscal quarters
ending June 30, 2015, prepared after giving effect to the Acquisition and other
Transactions as if the Transactions had occurred as of such date (in the case of
such balance sheet) or at the beginning of such period (in the case of the
statement of income) (the “Pro Forma Financial Statements”).

 

(k)                                 Payment of Fees.  All costs, fees and
expenses (including, to the extent applicable, legal fees and expenses) and
other compensation and amounts due and payable under the Commitment Letter and
the Fee Letter and payable to the Administrative Agent, the Collateral Agent,
the Arrangers and the Lenders or any of their respective Affiliates on or before
the Closing Date shall have been paid or, contemporaneously with the funding of
the Term Loans on the Closing Date, will be paid (and solely with respect to
legal fees and expenses and any other out-of-pocket fees and expenses that do
not have a fixed dollar amount, to the extent invoiced within three (3) Business
Days prior to the Closing Date).

 

(l)                                     Representations and Warranties.  On the
Closing Date, (i) the representations and warranties made by the Borrower in
Sections 5.01 (other than clauses (ii)(A) and (iii)) with respect to the Loan
Parties, 5.02 (other than clauses (ii)(B) or (C)), 5.04, 5.13, 5.18,
5.19(a) and, to the extent relating thereto, (c) and 5.22

 

84

--------------------------------------------------------------------------------


 

(collectively, the “Specified Representations”) shall be true and correct in all
material respects (provided, that any such representation and warranty that is
qualified as to “materiality,” “material adverse effect” or similar language
shall be true and correct in all respects (after giving effect to any such
qualification therein)) as of the Closing Date as if made on and as of the
Closing Date (or, if given as of a specific date, at and as of such date) and
(ii) the representations with respect to the Target Group Companies in the
Acquisition Agreement as are material to the interests of the Lenders shall be
true and correct as of the Closing Date as if made on and as of the Closing Date
(or, if given as of a specific date, at and as of such date) except for any and
all breaches of such representations that do not give rise, individually or in
the aggregate, to the right of the Borrower to terminate its obligations under
the Acquisition Agreement or decline to consummate the Acquisition as a result
of any such breaches (as determined without giving effect to any waiver,
amendment or other modification of the Acquisition Agreement).

 

(m)                             Insurance.  The Collateral Agent shall have
received a copy of, or a certificate as to coverage under, the insurance
policies required by Section 6.07 and the applicable provisions of the
Collateral Documents, each of which shall be endorsed or otherwise amended to
include a “standard” or “New York” lender’s loss payable or mortgagee
endorsement (as applicable) and shall name the Collateral Agent, on behalf of
the Finance Parties, as loss payee, mortgagee or additional insured, as
applicable, in form and substance reasonably satisfactory to the Collateral
Agent.

 

(n)                                 Patriot Act.  At least three (3) Business
Days prior to the Closing Date, each Loan Party shall have provided the
documentation and other information concerning such Loan Party to the
Administrative Agent that is required by bank regulatory authorities under
applicable “know your customer” and anti-money laundering rules and regulations,
including, without limitation, the Patriot Act; provided that the Administrative
Agent, on behalf of the Lenders, shall have requested such documentation and
other information from such Loan Parties at least five (5) Business Days prior
to the Closing Date.

 

(o)                                 Notice of Borrowing.  Each Borrower shall
have delivered to the Administrative Agent, an appropriate Notice of Borrowing,
duly executed and completed, by the time specified in, and otherwise as
permitted by Section 2.02.

 

The documents referred to in this Section 4.01 shall be delivered to the
Administrative Agent no later than the Closing Date.  The certificates and
opinions referred to in this Section 4.01 shall be dated the Closing Date.

 

Without limiting the generality of the provisions of Section 9.04, for purposes
of determining compliance with the conditions specified in this Section 4.01,
each Lender that has signed this Agreement shall be deemed to have consented to,
approved or accepted or to be satisfied with, or waived each document or other
matter required thereunder to be consented to or approved by or acceptable or
satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Closing Date specifying its
objection thereto.

 

Promptly after the Closing Date occurs, the Administrative Agent shall notify
the Borrower and the Lenders of the Closing Date, and such notice shall be
conclusive and binding on all parties hereto.

 

Section 4.02                            Conditions to All Borrowings.  The
obligation of any Lender to make a Loan on the occasion of any Borrowing after
the Closing Date is subject to the satisfaction or waiver of the following
conditions:

 

(a)                                 Notice.  The Borrower shall have delivered
an appropriate Notice of Borrowing in accordance with Section 2.02.

 

(b)                                 Representations and Warranties.  Except as
otherwise set forth in Section 2.15(b)(iv), the representations and warranties
of the Borrower and the other Loan Parties contained in Article V of this

 

85

--------------------------------------------------------------------------------


 

Agreement and in any other Loan Document, or which are contained in any
Compliance Certificate furnished at any time under or in connection herewith,
shall be (i) in the case of representations and warranties qualified by
“materiality”, “Material Adverse Effect” or similar language, true and correct
in all respects and (ii) in the case of all other representations and
warranties, true and correct in all material respects, in each case on and as of
the date of such Borrowing, except to the extent that such representations and
warranties specifically refer to an earlier date, in which case they shall be
true and correct on the basis set forth above as of such earlier date, and the
representations and warranties contained in subsections (a) and (b) of
Section 5.05 shall be deemed to refer to the most recent statements furnished
after the Closing Date pursuant to subsections (a) and (b), respectively, of
Section 6.01.

 

(c)                                  No Default.  Except as otherwise set forth
in Section 2.15(b)(i), no Default or Event of Default shall exist at the time of
or immediately after giving effect to such proposed Borrowing or from the
application of the proceeds thereof.

 

The delivery of each Notice of Borrowing shall constitute a representation and
warranty by the Loan Parties of the correctness of the matters specified in
subsections (b) and (c) above.

 

ARTICLE V

 

REPRESENTATIONS AND WARRANTIES

 

The Borrower represents and warrants to the Administrative Agent and the Lenders
that on and as of the Closing Date, after giving effect to the Transactions and
the making of the Loans and the other financial accommodations on the Closing
Date and on and as of each date as required by Section 4.01 or 4.02:

 

Section 5.01                            Existence, Qualification and Power. 
Each Restricted Group Company (i) is duly organized or formed, validly existing
and in good standing under the Laws of the jurisdiction of its incorporation or
organization, (ii) has all requisite corporate or other organizational power and
authority and all requisite governmental licenses, authorizations, consents and
approvals to (A) own its assets and carry on its business as presently conducted
except to the extent that failure to possess such governmental licenses,
authorizations, consents and approvals would not reasonably be expected to have
a Material Adverse Effect and (B) execute, deliver and perform its obligations
under the Loan Documents to which it is a party and (iii) is duly qualified and
is licensed and in good standing under the Laws of each jurisdiction where its
ownership, lease or operation of properties or the conduct of its business
requires such qualification or license except to the extent that failure to do
so would not reasonably be expected to have a Material Adverse Effect.

 

Section 5.02                            Authorization; No Contravention.  The
execution, delivery and performance by each Loan Party of each Loan Document to
which such Person is party (i) have been duly authorized by all necessary
corporate, partnership, limited liability company or other organizational
action, and (ii) do not and will not (A) contravene the terms of any of such
Person’s Organization Documents, (B) conflict with or result in any breach or
contravention of, or the creation of any Lien (other than Permitted Liens)
under, any Contractual Obligation to which such Person is a party or any order,
injunction, writ or decree of any Governmental Authority or any arbitral award
to which such Person or its property is subject except in the case of this
clause (B) any such conflict, breach or contravention would not reasonably be
expected individually or in the aggregate to have a Material Adverse Effect or
(C) violate any Law, except in any case for such violations would not reasonably
be expected, individually or in the aggregate, to have a Material Adverse
Effect.

 

Section 5.03                            Governmental Authorization; Other
Consents.  Except for filings necessary to perfect the Liens in favor of the
Collateral Agent in the Collateral and other consents, authorizations, notices,
approvals and exemptions that have been obtained prior to or as of the Closing
Date, no material approval, consent, exemption, authorization, or other action
by, or notice to, or filing with, any Governmental Authority

 

86

--------------------------------------------------------------------------------


 

is necessary or required in connection with the execution, delivery or
performance by any Loan Party of this Agreement or any other Loan Document to
which it is a party.

 

Section 5.04                            Binding Effect.  This Agreement has
been, and each other Loan Document, when delivered hereunder, will have been,
duly executed and delivered by each Loan Party that is party thereto.  This
Agreement constitutes, and each other Loan Document when so delivered will
constitute, a legal, valid and binding obligation of such Loan Party,
enforceable against each Loan Party that is party thereto in accordance with its
terms, except (i) as such enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting the
enforcement of creditors’ rights generally and (ii) that rights of acceleration
and the availability of equitable remedies may be limited by equitable
principles of general applicability (regardless of whether enforcement is sought
by proceedings in equity or at law).

 

Section 5.05                            Financial Condition; No Material Adverse
Effect.

 

(a)                                 Audited and Unaudited Financial Statements. 
(i) The Borrower Audited Financial Statements (x) were prepared in accordance
with GAAP consistently applied throughout the respective periods covered
thereby, except as otherwise expressly noted therein and (y) fairly present in
all material respects the financial condition of the Borrower and its
Subsidiaries as of the respective dates thereof and their results of operations
for the respective periods covered thereby in accordance with GAAP consistently
applied throughout the respective periods covered thereby, except as otherwise
expressly noted therein.

 

(ii)                                  The Target Audited Financial Statements
(x) were prepared in accordance with GAAP consistently applied throughout the
respective periods covered thereby, except as otherwise expressly noted therein
and (y) fairly present in all material respects the financial condition of
Target and its Subsidiaries as of the dates thereof and their results of
operations for the respective periods covered thereby in accordance with GAAP
consistently applied throughout the respective periods covered thereby, except
as otherwise expressly noted therein.

 

(iii)                               The Borrower Quarterly Financial Statements
(x) were prepared in accordance with GAAP, except as otherwise expressly noted
therein and for year-end audit adjustments and absence of footnotes and
(y) fairly present in all material respects the financial condition of the
Borrower and its Subsidiaries as of the date and for the period to which they
relate.

 

(iv)                              The Target Quarterly Financial Statements
(x) were prepared in accordance with GAAP, except as otherwise expressly noted
therein and for year-end audit adjustments and absence of footnotes and
(y) fairly present in all material respects the financial condition of the
Target and its Subsidiaries as of the date and for the period to which they
relate.

 

(b)                                 [Reserved].

 

(c)                                  Material Adverse Change.  Since
December 31, 2014, there has been no event or circumstance, either individually
or in the aggregate, that has had or would reasonably be expected to have a
Material Adverse Effect.

 

(d)                                 Pro Forma Financial Statements.  The Pro
Forma Financial Statements have been prepared in good faith by the Borrower,
based on the assumptions which are believed by the Borrower on the date they
were made to be reasonable, are based on information available to the Borrower
as of the date of delivery thereof, and present fairly in all material respects
on a Pro Forma Basis the estimated consolidated financial position of the
Borrower and its Consolidated Subsidiaries as of June 30, 2015 assuming that the
Transactions had actually occurred on that date.

 

(e)                                  Projections.  As of the Closing Date, the
projections (which include projected balance sheets and income and cash flow
statements) set forth in all material respects the projected financial position
of the

 

87

--------------------------------------------------------------------------------


 

Borrower and its Subsidiaries on an annual basis for the period from January 1,
2015 through December 31, 2021  The projections have been prepared in good
faith, and, other than purchase accounting as it relates to the balance sheet,
on a basis consistent with the financial statements referred to in subsection
(a) above and based upon assumptions believed to be reasonable at the time made,
it being recognized by the Lenders, however, that projections as to future
events are not to be viewed as facts and that actual results during the period
or periods covered by such projections may differ from the projected results and
that such differences may be material.

 

Section 5.06                            Litigation.  There are no actions,
suits, investigations or legal, equitable, arbitration or administrative
proceedings pending or, to the knowledge of any Loan Party, threatened in
writing against any Restricted Group Company that would reasonably be expected
to result in a Material Adverse Effect.

 

Section 5.07                            Ownership of Property, Liens.

 

(a)                                 Generally.  Each Restricted Group Company
has good title to, valid leasehold interests in, or license in, all its property
material to its business, free and clear of all Liens, except for Permitted
Liens and minor irregularities or deficiencies in title that, individually or in
the aggregate, would not reasonably be expected to result in a Material Adverse
Effect.  The property of the Restricted Group Companies, taken as a whole,
(a) is in good operating order, condition and repair (ordinary wear and tear and
damage by casualty excepted) and (b) constitutes all the property which is
required for the business and operations of the Restricted Group Companies as
presently conducted, in each case, to the extent that it would not be reasonably
likely to have a Material Adverse Effect.

 

(b)                                 Flood Insurance.  No Mortgage encumbers
improved Real Property that is located in an area that has been identified by
the Secretary of Housing and Urban Development as an area having special flood
hazards within the meaning of the National Flood Insurance Act of 1968 unless
flood insurance available under such Act has been obtained in accordance with
Section 6.07.

 

Section 5.08                            Environmental Matters.

 

(a)                                 Except as individually or in the aggregate,
would not reasonably be expected to result in a Material Adverse Effect:

 

(i)                                     Each Restricted Group Company and their
businesses, operations and property are in compliance with, and they have no
liability under, Environmental Law;

 

(ii)                                  Each Restricted Group Company has
obtained, or has applied in a timely manner for, all Environmental Permits
required for the conduct of their businesses and operations, and the ownership,
operation and use of their property, under Environmental Law, and all such
Environmental Permits are valid and in good standing;

 

(iii)                               There has been no Release or threatened
Release of Hazardous Material on, at, under or from any Real Property or
facility presently or, to the knowledge of any Loan Party, formerly owned,
leased or operated by any Restricted Group Company or their predecessors in
interest that would reasonably be expected to result in liability of any
Restricted Group Company under, or noncompliance by any Restricted Group Company
with, any Environmental Law;

 

(iv)                              There is no claim, demand, notice of
violation, notice of potential responsibility, action, suit, investigation or
proceeding involving allegations of non-compliance with, or liability under, any
Environmental Law pending or, to the knowledge of any Restricted Group Company,
threatened against any Restricted Group Company, or relating to any Real
Property or facilities currently or, to the knowledge of any Loan Party,
formerly owned, leased or operated by any Restricted Group Company or relating
to the operations of any Restricted Group Company, and there

 

88

--------------------------------------------------------------------------------


 

are no actions, activities, circumstances, conditions, or occurrences that would
reasonably be expected to form the basis of such matter;

 

(v)                                 No Person with an indemnity or contribution
obligation to any Restricted Group Company relating to compliance with, or
liability under, Environmental Law is in default with respect to such
obligation;

 

(vi)                              No Restricted Group Company is obligated to
perform any action or otherwise incur any expense under Environmental Law
pursuant to any order, decree, judgment or agreement by which it is bound or has
assumed by contract or agreement, and none of them is conducting or financing,
in whole or in part, any investigation, response or other corrective action
pursuant to any Environmental Law at any location;

 

(vii)                           No Lien has been recorded or, to the knowledge
of any Loan Party, threatened under any Environmental Law with respect to any
Real Property or other assets of any Restricted Group Company; and

 

(viii)                        No Real Property or facility owned, operated or
leased by the Restricted Group Companies and, to the knowledge of the Loan
Parties, no Real Property or facility formerly owned, operated or leased by the
Restricted Group Companies or any of their predecessors in interest is
(i) listed or proposed for listing on the National Priorities List promulgated
pursuant to CERCLA or (ii) listed on the Comprehensive Environmental Response,
Compensation and Liability Information System promulgated pursuant to CERCLA or
(iii) included on any similar list maintained by any Governmental Authority
including any such list relating to petroleum.

 

Section 5.09                            Insurance.  Schedule 5.09 sets forth a
true, complete and correct description in all material respects of all insurance
maintained by each Loan Party on the Closing Date.  The properties of each
Restricted Group Company are insured with financially sound and reputable
insurance companies not Affiliates of the Borrower, in such amounts (after
giving effect to any self-insurance compatible with the following standards),
with such deductibles and covering such risks as are prudent in the reasonable
business judgment of the Borrower’s officers.

 

Section 5.10                            Taxes.

 

(a)                                 Each Restricted Group Company has filed, or
caused to be filed, all federal and state, provincial, local and foreign Tax
returns required to be filed and paid (i) all amounts of Taxes shown thereon to
be due and (ii) all other Taxes (including mortgage recording taxes, documentary
stamp taxes and intangible taxes) owing by it (including in their capacity as a
withholding agent), except for Taxes being contested in good faith through
appropriate proceedings diligently conducted and as to which adequate reserves
have been established in accordance with GAAP, or for such failures to file or
pay as would not reasonably be expected, individually or in the aggregate, to
result in a Material Adverse Effect.  No Restricted Group Company knows of any
pending investigation, Tax audit or deficiencies of any Restricted Group Company
by any taxing authority or proposed tax assessments against any Restricted Group
Company that would, individually or in the aggregate, reasonably be expected to
result in a Material Adverse Effect.

 

(b)                                 No Restricted Group Company has ever
“participated” in a “listed transaction” within the meaning of Treasury
Regulation Section 1.6011-4.

 

89

--------------------------------------------------------------------------------


 

Section 5.11                            ERISA; Employee Benefit Arrangements. 
Except as disclosed in Schedule 5.11:

 

(a)                                 ERISA.

 

(i)                                     None of the Restricted Group Companies
have or could have any current or contingent liability with respect to any Plan.

 

(ii)                                  Each Employee Benefit Arrangement and Plan
complies in all respects with the applicable requirements of ERISA, the Code,
and its terms, except to the extent that the failure to comply therewith would
not reasonably be expected to have a Material Adverse Effect.

 

(iii)                               Except as would not reasonably be expected
to have a Material Adverse Effect, no ERISA Event has occurred or, subject to
the passage of time, is reasonably expected to occur.

 

(iv)                              No Restricted Group Company has any liability
with respect to any post-retirement benefit under a Welfare Plan that would
reasonably be expected to have a Material Adverse Effect.

 

(b)                                 Employee Benefit Arrangements.

 

(i)                                     All liabilities under the Employee
Benefit Arrangements are (A) funded to at least the minimum level required by
Law or, if higher, to the level required by the terms governing the Employee
Benefit Arrangements, (B) insured with a reputable insurance company,
(C) provided for or recognized in the financial statements most recently
delivered to the Administrative Agent pursuant to Section 6.01 hereof or
(D) estimated in the formal notes to the financial statements most recently
delivered to the Administrative Agent pursuant to Section 6.01 hereof, where
such failure to fund, insure, provide for, recognize or estimate the liabilities
arising under such arrangements would reasonably be expected to have a Material
Adverse Effect.

 

(ii)                                  There are no circumstances which may give
rise to a liability in relation to the Employee Benefit Arrangements which are
not funded, insured, provided for, recognized or estimated in the manner
described in clause (i) above and which would reasonably be expected to have a
Material Adverse Effect.

 

(iii)                               Each Restricted Group Company is in
compliance with all applicable Laws, trust documentation and contracts relating
to the Employee Benefit Arrangements, except as would not be expected to have a
Material Adverse Effect.

 

Section 5.12                            Subsidiaries; Equity Interests. 
Schedule 5.12 sets forth a complete and accurate list as of the Closing Date of
all Subsidiaries of the Borrower.  Schedule 5.12 sets forth as of the Closing
Date the jurisdiction of formation of each such Subsidiary, whether each such
Subsidiary is an Unrestricted Subsidiary, whether each such Subsidiary is a
Subsidiary Guarantor, the number of authorized shares of each class of Equity
Interests of each such Subsidiary, the number of outstanding shares of each
class of Equity Interests, the number and percentage of outstanding shares of
each class of Equity Interests of each such Subsidiary owned (directly or
indirectly) by any Person and the number and effect, if exercised, of all Equity
Equivalents with respect to Equity Interests of each such Subsidiary.  All the
outstanding Equity Interests of each Subsidiary of the Borrower are validly
issued, fully paid and non-assessable (to the extent applicable) and were not
issued in violation of the preemptive rights of any shareholder and, as of the
Closing Date, those owned by the Borrower, directly or indirectly, are free and
clear of all Liens (other than those arising under the Collateral Documents). 
Other than as set forth on Schedule 5.12, as of the Closing Date, no such
Subsidiary has outstanding any Equity Equivalents nor does any such Person have
outstanding any rights to subscribe for or to purchase or any options for the
purchase of, or any agreements providing for the issuance (contingent or
otherwise) of, or any calls, commitments or claims of any character relating to,
its Equity Interests.

 

Section 5.13                            Margin Regulations; Investment Company
Act.

 

(a)                                 No Restricted Group Company is engaged
principally, or as one of its important activities, in the business of extending
credit for the purpose of purchasing or carrying Margin Stock.  No part of the

 

90

--------------------------------------------------------------------------------


 

proceeds of any Borrowing will be used, whether directly or indirectly, and
whether immediately, incidentally or ultimately, for any purpose that entails a
violation of, or that is inconsistent with Regulation T, U or X.  The pledge of
the Securities Collateral (as defined in the Security Agreement) pursuant to the
Security Agreement does not cause any Borrowing to be directly or indirectly
secured by Margin Stock for purposes of Regulation U.

 

(b)                                 None of the Restricted Group Companies is
subject to regulation under the Investment Company Act of 1940, as amended. 
None of the Restricted Group Companies is (i) an “investment company” registered
or required to be registered under the Investment Company Act of 1940, as
amended, or (ii) controlled by any such company.

 

Section 5.14                            Disclosure.  The written reports,
financial statements, certificates and other written information (other than
projections, budgets, forecasts, estimates and other forward looking information
or information of a general economic or industry specific nature or immaterial
information) furnished with respect to any Restricted Group Company by or on
behalf of any Loan Party or by their respective representatives to the
Administrative Agent or any Lender in connection with the transactions
contemplated hereby or delivered hereunder or under any other Loan Document (in
each case, as modified or supplemented by other information so furnished), when
taken as a whole, do not contain any untrue statement of a material fact or omit
to state any material fact necessary to make the statements therein not
materially misleading, in each case in light of the circumstances under which
they were made; provided that, with respect to projected financial information
and other forward-looking statements, the Borrower represents only that such
information was prepared in good faith based upon assumptions believed by the
Borrower to be reasonable at the time made (it being understood and agreed that
projections as to future events are not to be viewed as facts or guaranties of
future performance and are subject to uncertainties or contingencies, many of
which are beyond the control of the Restricted Group Companies, that the
Borrower makes no representation that such projections will be realized, and
that actual results during the period or periods covered by such projections may
differ from the projected results and that such differences may be material).

 

Section 5.15                            Compliance with Law.

 

(a)                                 Each Restricted Group Company is in
compliance with all requirements of Law (including Health Care Laws and
Environmental Laws) applicable to it or to its properties, except for any such
failure to comply which would not reasonably be expected to cause a Material
Adverse Effect.  Except as would not reasonably be expected to cause a Material
Adverse Effect, no Restricted Group Company has engaged in activities which are,
as applicable, cause for false claims liability, civil penalties, or mandatory
or permissive exclusion from Medicare, Medicaid, or any other state health care
program or federal health care program (collectively, the “Programs”).  To the
knowledge of the Loan Parties, none of the Restricted Group Companies or any of
their respective material properties or assets is subject to or in default with
respect to any judgment, writ, injunction, decree or order of any court or other
Governmental Authority which, individually or in the aggregate, would reasonably
be expected to result in a Material Adverse Effect.  As of the Closing Date,
except as disclosed in part (a) of Schedule 5.15, none of the Restricted Group
Companies has received any communication from any Governmental Authority that
alleges that any of the Restricted Group Companies is not in compliance in any
material respect with any Law, except for any statements of deficiencies from a
Governmental Authority in connection with surveys and other reviews in the
Ordinary Course of Business, or allegations that have been satisfactorily
resolved and are no longer outstanding or which, individually or in the
aggregate, would not reasonably be expected to result in a Material Adverse
Effect.

 

(b)                                 Each Restricted Group Company has procured
and maintains all Permits required or necessary to own or lease, as the case may
be, and to operate each Restricted Group Company’s respective properties and to
carry on each Restricted Group Company’s respective businesses, except where a
failure to procure or maintain such Permit would not reasonably be expected to
result in a Material Adverse Effect.  Each Permit is valid and in full force and
effect.  There are no Actions pending or, to the knowledge of the Loan Parties,
threatened in writing before any Governmental Authority that seek the
revocation, cancellation,

 

91

--------------------------------------------------------------------------------


 

suspension or adverse modification of any such Permits, except Actions that
would not, individually or in the aggregate, reasonably be expected to result in
a Material Adverse Effect.  None of the Permits is subject to any order,
unsatisfied judgment, suspension, writ, injunction, probation or decree, and
each Restricted Group Company is in compliance in all material respects with the
terms of the Permits, in each case except as would not, individually or in the
aggregate, reasonably be expected to result in a Material Adverse Effect.

 

(c)                                  Each Restricted Group Company, as
applicable, meets all material requirements of participation, claims submission
and payment of the Programs and other third party payment programs and are a
party to valid participation agreements for payment by such Programs and other
third party payment programs, except for any failure which would not reasonably
be expected to cause a Material Adverse Effect.  No Restricted Group Company and
none of any of the Restricted Group Companies’ current officers, directors or
employees is currently debarred, suspended or excluded from participation in any
such Program or has been debarred by FDA, except as would not, individually or
in the aggregate, reasonably be expected to result in a Material Adverse Effect.

 

(d)                                 Except, on the Closing Date, as set forth on
part (d) of Schedule 5.15: (i) there are no material Program recoupments or
material recoupments of any third-party payor being sought, requested or
claimed, or to the Loan Parties’ knowledge, threatened against any Restricted
Group Company, except as has not had, and would not reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect; (ii) none of
the Restricted Group Companies has received written notice of any Action pending
or, to the Restricted Group Company’s knowledge, threatened, against any
Restricted Group Company which relates in any way to a violation of any legal
requirement pertaining to the Programs or which could result in the imposition
of material penalties, except as has not had, and would not reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect,
or the exclusion of any Restricted Group Company from participation in any
Programs; and (iii) no Restricted Group Company is a party to any corporate
integrity agreements, deferred prosecution agreements, monitoring agreements,
consent decrees, settlement orders, or similar agreements imposed by any
Governmental Authority, except for instances that, individually and in the
aggregate, have not had and would not reasonably be expected to have a Material
Adverse Effect.

 

(e)                                  Except as has not had, and would not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect, to the Loan Parties’ knowledge, all reports, data, and
information required to be filed by each Restricted Group Company, in connection
with any Program have been timely filed and were true and complete at the time
filed (or were corrected in or supplemented by a subsequent filing). There are
no claims, actions or appeals pending (and to the Borrower’s knowledge, no
Restricted Group Company has made any filing or submission that would result in
any claims, actions or appeals) before any court, regulatory body,
administrative agency, governmental body, arbitrator or other authority
(including governmental fiscal agents) with respect to any Program reports or
claims filed by any Restricted Group Company on or before the date hereof, or
with respect to any disallowances by any regulatory body, administrative agency,
governmental body or other authority (including governmental fiscal agents) in
connection with any audit or any claims that, if adversely determined, which
have had and would reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect.  No validation review or program integrity
review related to any Restricted Group Company has been conducted by any
regulatory body, administrative agency, governmental body or other authority
(including governmental fiscal agents) in connection with any Program within the
past three (3) years which, if determined adversely to any such Restricted Group
Company, has had, or would reasonably be expected to have, individually or in
the aggregate, a Material Adverse Effect, and to the Loan Parties’ knowledge, no
such reviews are scheduled, pending, threatened against or affecting any
Restricted Group Company.

 

(f)                                   No Restricted Group Company or any of
their representatives have (i) made an untrue statement of a material fact or
fraudulent statement to the FDA or any other Governmental Authority, (ii) failed
to disclose a material fact required to be disclosed to the FDA or any other
Governmental Authority, and (iii) committed any other act, made any statement or
failed to make any statement, that (in any such case) establishes a reasonable
basis for the FDA to invoke its policy with respect to “Fraud, Untrue Statements
of

 

92

--------------------------------------------------------------------------------


 

Material Facts, Bribery, and Illegal Gratuities” set forth in 56 Fed. Reg. 46191
(September 10, 1991) and any amendments thereto or any other Governmental
Authority to take a comparable action, except as would not, individually or in
the aggregate, reasonably be expected to result in a Material Adverse Effect. 
No Restricted Group Company is the subject of any pending or threatened
investigation by the FDA pursuant to its policy with respect to “Fraud, Untrue
Statements of Material Facts, Bribery, and Illegal Gratuities Final Policy,” or
by any other Governmental Authority pursuant a comparable policy and, to the
Loan Parties’ knowledge, there are no facts that would reasonably be expected to
give rise to such a proceeding, except in each case, as would not, individually
or in the aggregate, reasonably be expected to result in a Material Adverse
Effect.

 

Section 5.16                            Intellectual Property.  Except as set
forth on Schedule 5.16, (a) each Restricted Group Company owns, or possesses the
right to use, all of the trademarks, service marks, trade names, copyrights,
patents, patent rights, franchises, licenses and other intellectual property
rights (“Intellectual Property”) that are reasonably necessary for the operation
of its respective business, except as would not reasonably be expected to have a
Material Adverse Effect, and (b) no Restricted Group Company is infringing,
misappropriating, diluting, or otherwise violating the Intellectual Property of
any other Person, except as would not reasonably be expected to have a Material
Adverse Effect.

 

Section 5.17                            Use of Proceeds.  The proceeds of
(a) the Term Loans borrowed on the Closing Date will be used to finance, in
part, the Acquisition, the Refinancing of the Indebtedness under the Existing
Debt Document and to pay fees and expenses in connection with the Transactions
and (b) any Incremental Loans will be used by the Borrower for general corporate
purposes and other legal purposes of the Borrower and its Subsidiaries
(including, without limitation, Permitted Acquisitions, and other permitted
Investments, refinancing of Indebtedness, Consolidated Capital Expenditures and
permitted Restricted Payments).

 

Section 5.18                            Solvency.  As of the Closing Date, the
Borrower and its Restricted Subsidiaries (on a consolidated basis) are and,
immediately following the consummation of the Transactions and the financings
related thereto, will be, Solvent.

 

Section 5.19                            Collateral Documents.

 

(a)                                 Article 9 Collateral.  Each of the Security
Agreement and the Pledge Agreement, when executed and delivered, is effective to
create in favor of the Collateral Agent, for the benefit of the Finance Parties,
a legal, valid and enforceable security interest in the Collateral described
therein and, when financing statements in appropriate form are filed in the
offices specified on Schedule 4.01 to the Security Agreement and the Pledged
Collateral is delivered to the Collateral Agent, each of the Security Agreement
and the Pledge Agreement shall constitute a fully perfected Lien on, and
security interest in, all right, title and interest of the grantors thereunder
in such of the Collateral in which a security interest can be perfected under
Article 9 of the UCC by filing or by possession or control thereof, in each case
prior and superior in right to any other Person, other than with respect to
Permitted Liens, and except for certain items of Collateral with respect to
which such Lien may be perfected only by possession or control thereof and the
failure of the Collateral Agent to have possession or control thereof is
expressly permitted pursuant to the Security Agreement and/or Pledge Agreement,
as applicable.

 

(b)                                 Intellectual Property.  When financing
statements in the appropriate form are filed in the offices specified on
Schedule 4.01 to the Security Agreement, the Grant of Security Interest in
Patents and Trademarks, substantially in the form of Exhibit A to the Security
Agreement, is filed in the United States Patent and Trademark Office and the
Grant of Security Interest in Copyrights, substantially in the form of Exhibit B
to the Security Agreement, is filed in the United States Copyright Office, then
the Security Agreement shall constitute a fully perfected Lien on, and security
interest in, all right, title and interest of the grantors thereunder in the
United States patents, trademarks, copyrights, licenses and other intellectual
property rights covered in such agreements, in each case prior and superior in
right to any other Person (it being understood that subsequent recordings in the
United States Patent and Trademark Office and the United States Copyright Office
may be necessary to perfect a lien on issued patents, patent applications,
registered

 

93

--------------------------------------------------------------------------------


 

trademarks, trademark applications and copyrights acquired by the Loan Parties
after the Closing Date).  Notwithstanding the foregoing, nothing in this
Agreement shall require any Restricted Group Company to make any filing or take
any action to record or perfect a Lien on, or security interest in, any
intellectual property outside the United States.

 

(c)                                  Status of Liens.  The Collateral Agent, for
the benefit of the Finance Parties, will at all times have the Liens provided
for in the Collateral Documents and, subject to the filing by the Collateral
Agent of continuation statements to the extent required by the UCC and
maintaining control or possession of Collateral to the extent required by the
Collateral Documents and to the qualifications and limitations set forth in
clauses (a) and (b) above, the Collateral Documents will at all times constitute
valid and continuing liens of record and first priority perfected security
interests in all the Collateral referred to therein, except as priority may be
affected by Permitted Liens.

 

(d)                                 Mortgages.  Each Mortgage, when executed and
delivered, is effective to create, in favor of the Collateral Agent, for its
benefit and the benefit of the Finance Parties, legal, valid and enforceable
first priority Liens on, and security interests in, all of the Loan Parties’
right, title and interest in and to the Mortgaged Properties thereunder and the
proceeds thereof, subject only to Permitted Liens, and when the Mortgages are
filed in the offices specified in the local counsel opinion delivered with
respect thereto in accordance with the provisions of Section 6.12), the
Mortgages shall constitute fully perfected Liens on, and security interests in,
all right, title and interest of the Loan Parties in the Mortgaged Properties
and the proceeds thereof, in each case prior and superior in right to any other
Person, other than Liens permitted by such Mortgage.

 

Section 5.20                            Subordination of Junior Financing.  The
Obligations are “Designated Senior Indebtedness,” “Senior Debt,” “Senior
Indebtedness,” “Guarantor Senior Debt” “Senior Secured Financing”, “First Lien
Debt” or “Superior Indebtedness” (or any comparable term) under, and as defined
in, any indenture or document (including any intercreditor or subordination
agreement) governing any applicable Junior Financing.

 

Section 5.21                            Labor Matters.  As of the Closing Date,
there are no strikes, lockouts or slowdowns against any Restricted Group Company
pending or, to the knowledge of any Restricted Group Company, threatened in
writing that, individually or in the aggregate, would reasonably be expected to
result in a Material Adverse Effect.  The hours worked by and payments made to
employees of any Restricted Group Company have not been in violation of the Fair
Labor Standards Act of 1938, as amended, if applicable, or any other applicable
federal, state, local or foreign law dealing with such matters in any manner
which would reasonably be expected to result in a Material Adverse Effect.  As
of the Closing Date, no Restricted Group Company is a party to or subject to any
collective bargaining or other similar labor agreement.

 

Section 5.22                            Anti-Terrorism Law; Foreign Corrupt
Practices Act.

 

(a)                                 No Group Company and, to the knowledge of
the Loan Parties, no Affiliate of any Group Company, is in material violation of
any requirement of Law relating to terrorism or money laundering
(“Anti-Terrorism Laws”), including Executive Order No. 13224 on Terrorist
Financing, effective September 24, 2001 (the “Executive Order”), and the Bank
Secrecy Act of 1970, as amended, including by the Uniting and Strengthening
America by Providing Appropriate Tools Required to Intercept and Obstruct
Terrorism Act of 2001, Public Law 107-56.

 

(b)                                 No Group Company and, to the knowledge of
the Loan Parties, no Affiliate or broker or other agent of any Group Company, is
any of the following:

 

(i)                                     a Person that is listed in the annex to,
or is otherwise subject to the provisions of, the Executive Order;

 

94

--------------------------------------------------------------------------------


 

(ii)                                  a Person owned or controlled by, or acting
for or on behalf of, any Person that is listed in the annex to, or is otherwise
subject to the provisions of, the Executive Order;

 

(iii)                               a Person with which any Lender is prohibited
from dealing or otherwise engaging in any transaction by any Anti-Terrorism Law;

 

(iv)                              a Person that commits, threatens or conspires
to commit or supports “terrorism” as defined in the Executive Order;

 

(v)                                 an Embargoed Person; or

 

(vi)                              a Person that is currently the subject of any
U.S. sanctions administered by the Office of Foreign Assets Control of the U.S.
Treasury Department (“OFAC”); and the Borrower will not directly or indirectly
use the proceeds of the Loans or otherwise make available such proceeds to any
Person, for the purpose of financing the activities of any Person currently the
subject of any U.S. sanctions administered by OFAC without lawful authorization.

 

(c)                                  The Borrower will not directly or, to its
knowledge, indirectly use the proceeds of the Loans or otherwise make available
such proceeds to any Person described in Section 5.22(b)(i)-(vi) for the purpose
of financing the activities of such Person currently the subject of any U.S.
sanctions administered by OFAC without lawful authorization.

 

(d)                                 No Group Company and, to the knowledge of
the Loan Parties, no Affiliate or broker or other agent of any Group Company
acting in any capacity in connection with the Loans (i) conducts any business or
engages in making or receiving any contribution of funds, goods or services to
or for the benefit of any person described in Section 5.22(b) without lawful
authorization, (ii) deals in, or otherwise engages in any transaction relating
to, any property or interests in property blocked pursuant to the Executive
Order without lawful authorization, or (iii) engages in or conspires to engage
in any transaction that evades or avoids, or has the purpose of evading or
avoiding, or attempts to violate, any of the prohibitions set forth in any
Anti-Terrorism Law.

 

(e)                                  No Group Company, nor to the knowledge of
the Loan Parties, any Affiliate, agent, director, officer, employee or other
person acting, directly or indirectly, on behalf of any Group Company, has, in
the course of its actions for, or on behalf of, any Group Company, directly or
indirectly (i) used any corporate funds for any unlawful contribution, gift,
entertainment or other unlawful expenses relating to political activity;
(ii) made any direct or indirect unlawful payment to any foreign or domestic
government official or employee from corporate funds; (iii) violated or is in
violation of any provision of the FCPA; or (iv) made any unlawful bribe, rebate,
payoff, influence payment, kickback or other unlawful payment to any foreign or
domestic government official or employee.

 

Section 5.23                            Acquisition Documents.  The
Administrative Agent has been furnished complete copies of the Acquisition
Agreement and each amendment thereto and each other Acquisition Document
reasonably requested by the Administrative Agent, in each case, to the extent
executed and delivered on or prior to the Closing Date.

 

ARTICLE VI

 

AFFIRMATIVE COVENANTS

 

The Borrower agrees that until the Discharge of Senior Finance Obligations:

 

95

--------------------------------------------------------------------------------


 

Section 6.01                            Financial Statements.  The Borrower will
deliver to the Administrative Agent for further distribution to each Lender (or
directly to each Lender at any time when there is not an incumbent
Administrative Agent):

 

(a)                                 Annual Financial Statements.  As soon as
available and in any event no later than 90 days after the end of (i) each
fiscal year of the Borrower (but no later than the date on which the Borrower
would be required to file a Form 10K under the Exchange Act if it were subject
to Sections 15 and 13(d) of the Exchange Act) commencing with the fiscal year
ending December 31, 2015, (i) a consolidated balance sheet of the Borrower and
its Consolidated Subsidiaries as of the end of such fiscal year, the related
consolidated statements of operations and stockholders’ equity and a
consolidated statement of cash flows for such fiscal year, setting forth in
comparative form (beginning after the first anniversary of the Closing Date) the
consolidated figures for the preceding fiscal year in reasonable detail and in
each case prepared in accordance with GAAP and audited and accompanied by a
report and opinion of PricewaterhouseCoopers LLP or another Registered Public
Accounting Firm of nationally recognized standing reasonably acceptable to the
Administrative Agent, which report and opinion shall be prepared in accordance
with generally accepted auditing standards and shall not be subject to any
“going concern” or like qualification or exception other than with respect to
any upcoming maturity date of the Loans or other permitted Indebtedness, or any
qualification or exception as to the scope of such audit and (ii) a management’s
discussion and analysis of the financial condition and results of operations for
such fiscal year, as compared to the previous fiscal year.

 

(b)                                 Interim Financial Statements.  As soon as
available, and in any event within 45 days after the end of the first three
fiscal quarters of each fiscal year of the Borrower (but no later than the date
on which the Borrower would be required to file a Form 10Q under the Exchange
Act if it were subject to Sections 15 and 13(d) of the Exchange Act), commencing
with the fiscal quarter ending September 30, 2015, (i) a consolidated balance
sheet of the Borrower and its Consolidated Subsidiaries as of the end of such
period, together with related consolidated statements of operations and a
consolidated statement of cash flows for such period and the then elapsed
portion of such fiscal year, setting forth for all periods beginning after the
first anniversary of the Closing Date in comparative form the consolidated
figures for the corresponding periods of the preceding fiscal year, all in
reasonable detail, certified by a Responsible Officer of the Borrower as fairly
presenting, in all material respects, the financial condition, results of
operations and cash flows of the Borrower and its Consolidated Subsidiaries in
accordance with GAAP, subject only to normal year-end audit adjustments and the
absence of footnotes and (ii) a management’s discussion and analysis of the
financial condition and results of operations for such fiscal quarter and the
then elapsed portion of the fiscal year, as compared to the comparable periods
in the previous fiscal year.

 

(c)                                  Forecasts.  As soon as available, and in
any event within 60 days after the end of each fiscal year of the Borrower
commencing with the fiscal year ending December 31, 2015, forecasts for the
following fiscal year of the Borrower prepared by management of the Borrower, in
form reasonably satisfactory to the Administrative Agent (provided that the
Administrative Agent agrees that the form provided prior to the Closing Date is
reasonably satisfactory), of consolidated balance sheets and statements of
operations and cash flows of the Borrower and its Consolidated Subsidiaries on a
quarterly basis for the current fiscal year.

 

(d)                                 Unrestricted Subsidiaries. Simultaneously
with the delivery of each set of consolidated financial statements referred to
in Sections 6.01(a) and 6.01(b), the related unaudited consolidating financial
statements reflecting the adjustments necessary to eliminate the accounts of
Unrestricted Subsidiaries (if any) from such consolidated financial statements.

 

As to any information contained in materials furnished pursuant to
Section 6.02(b), the Borrower shall not be separately required to furnish such
information under Section 6.01(a) or (b).

 

Documents required to be delivered pursuant to Section 6.01, Section 6.02 or
Section 6.03 may be delivered electronically and if so delivered, shall be
deemed to have been delivered on the date (i) on which the Borrower posts such
documents, or provides a link thereto on the Borrower’s website on the Internet
at the

 

96

--------------------------------------------------------------------------------


 

website address listed on Schedule 10.02; or (ii) on which such documents are
posted on a U.S. government website or on the Borrower’s behalf on an Internet
or intranet website, if any, in each case, to which the Administrative Agent has
access (whether a commercial, third-party website or whether sponsored by the
Administrative Agent); provided that  the Borrower shall notify (which may be by
facsimile or electronic mail) the Administrative Agent (and each Lender if there
is at the time no incumbent Administrative Agent) of the posting of any such
documents.  The Administrative Agent shall have no obligation to request the
delivery or to maintain copies of the documents referred to above, and in any
event shall have no responsibility to monitor compliance by the Borrower with
any such request for delivery, and each Lender shall be solely responsible for
requesting delivery to it or maintaining its copies of such documents. 
Furthermore, if any financial statement, certificate or other information
required to be delivered pursuant to Section 6.01, 6.02 or 6.03 shall be
required to be delivered on any date that is not a Business Day, such financial
statement, certificate or other information may be delivered to the
Administrative Agent on the next succeeding Business Day after such date.

 

Section 6.02                            Certificates; Other Information.  The
Borrower will deliver to the Administrative Agent for further distribution to
each Lender (or directly to each Lender at any time when there is not an
incumbent Administrative Agent):

 

(a)                                 Compliance Certificate.  At the time of
delivery of the financial statements provided for in Section 6.01(a) and for the
financial statements provided for in Section 6.01(b) above coinciding with the
end of each fiscal quarter of the Borrower (commencing with the delivery of the
financial statements for the fiscal quarter ending on September 30, 2015), a
duly completed Compliance Certificate signed by a Responsible Officer of the
Borrower (which delivery may be by electronic communication including fax or
email and shall be deemed to be an original authentic counterpart thereof for
all purposes) (i) stating that no Default or Event of Default exists, or if any
Event of Default does exist, specifying the nature and extent thereof and what
action the Borrower proposes to take with respect thereto and (ii) stating
whether, since the date of the most recent financial statements delivered
hereunder, there has been any material change in GAAP applied in the preparation
of the financial statements of the Borrower and its Consolidated Subsidiaries,
and, if so, describing such change.

 

(b)                                 Excess Cash Flow.  No later than 95 days
after the end of each Excess Cash Flow Period, a certificate of a Responsible
Officer of the Borrower containing information regarding the calculation of
Excess Cash Flow in reasonable detail for such fiscal year.

 

(c)                                  ERISA Reports.  Following an ERISA Event,
promptly upon the request of the Administrative Agent, the most recently
prepared actuarial reports in relation to the Plans and/or the Employee Benefit
Arrangements, as applicable, for the time being operated by Restricted Group
Companies which are prepared in order to comply with the then current statutory
or auditing requirements within the relevant jurisdiction.

 

(d)                                 Name Change; Domestication in Other
Jurisdiction.  Not less than 30 days after any change in the legal name or
jurisdiction of organization of any Loan Party, a copy of all certificates or
charters intended to be filed to effect such change.

 

(e)                                  Information Regarding Collateral. 
Concurrently with the delivery of financial statements pursuant to
Section 6.01(a), deliver to the Administrative Agent and the Collateral Agent a
supplement to the Perfection Certificate.

 

(f)                                   Other Information.  Promptly, from time to
time, such other information reasonably available to the Restricted Group
Companies regarding the operations, business affairs and financial condition of
any Restricted Group Company, as the Administrative Agent may reasonably
request, provided that the Restricted Group Companies will not be required to
deliver or disclose to the Administrative Agent any information or data (i) the
delivery or disclosure of which is prohibited by Law or (ii) that is subject to
bona fide attorney-client or similar privilege or constitutes bona fide attorney
work product (in either such case, not arising from

 

97

--------------------------------------------------------------------------------


 

restrictions created in contemplation of the obligation to comply with this
Agreement); and provided further that if any Restricted Group Company does not
provide information in reliance on the exclusions in the preceding proviso, such
Persons shall provide notice to the Administrative Agent promptly upon obtaining
knowledge that such information is being withheld and shall use commercially
reasonable efforts to communicate, to the extent permitted, the applicable
information in a way that would not violate such restrictions and to eliminate
such restrictions.

 

Section 6.03                            Notices.  The Borrower will, promptly
after a Responsible Officer of any Loan Party has obtained actual knowledge
thereof, notify the Administrative Agent (and each Lender if there is then no
incumbent Administrative Agent), and the Administrative Agent will in turn
notify the Lenders:

 

(i)                                     of the occurrence of any Default or
Event of Default hereunder;

 

(ii)                                  of (A) any breach or non-performance of,
or any default under, any material Contractual Obligation of any Restricted
Group Company, (B) any dispute, litigation, investigation, proceeding or
suspension between the Borrower or any of its Subsidiaries and any Governmental
Authority or, to the knowledge of the Borrower, the threat against the Borrower
or any of its Subsidiaries of any of the foregoing in writing, (C) the
commencement of or any material adverse development in, or, to the knowledge of
the Borrower, the written threat against the Borrower or any of its Subsidiaries
of, any litigation or proceeding affecting the Borrower or any of its
Subsidiaries, including pursuant to any applicable Environmental Law, of (D) any
violation of or noncompliance with any Law by the Borrower or any of its
Subsidiaries, in each case of subclauses (A) through (C) to the extent that the
same has resulted or would reasonably be expected to result in a Material
Adverse Effect;

 

(iii)                               of the occurrence of any ERISA Event with
respect to a Restricted Group Company or any other ERISA Event that, in either
case, would reasonably be expected to have a Material Adverse Effect; and

 

(iv)                              of the occurrence of a Material Adverse Effect
or any event that would reasonably be expected to have a Material Adverse
Effect.

 

Each notice pursuant to this Section 6.03 shall be accompanied by a statement of
a Responsible Officer of the Borrower setting forth details of the occurrence
referred to therein and stating what action the Borrower has taken and proposes
to take with respect thereto.  Each notice pursuant to Section 6.03(i) shall
describe with particularity any and all provisions of this Agreement or the
other Loan Documents that have been breached.

 

Section 6.04                            Payment of Taxes and Related Items. 
Each of the Restricted Group Companies will file all applicable Tax returns and
pay and discharge all Taxes, claims, assessments and other governmental charges
or levies imposed upon it, or upon its income or profits, or upon any of its
properties; provided, however, that no Restricted Group Company shall be
required to file such Tax returns or pay any such Tax or governmental charge or
levy (A) which is being contested in good faith by appropriate proceedings
diligently conducted and as to which adequate reserves have been established in
accordance with GAAP or (B) to the extent failure to file such tax returns or
make such payment would  not reasonably be expected to have a Material Adverse
Effect.

 

Section 6.05                            Preservation of Existence, etc.  Except
as a result of or in connection with a dissolution, merger or disposition of a
Subsidiary of the Borrower or other transaction permitted under Section 7.04 or
Section 7.05, each Restricted Group Company will:  (i) preserve, renew and
maintain in full force and effect its legal existence and good standing under
the Laws of the jurisdiction of its organization, except in the case of a
Subsidiary of the Borrower where the failure to do so would not reasonably be
expected to have a Material Adverse Effect; (ii) take all commercially
reasonable action to maintain all rights,

 

98

--------------------------------------------------------------------------------


 

privileges, permits, licenses and franchises necessary in the normal conduct of
its business, except to the extent that failure to do so would not reasonably be
expected to have a Material Adverse Effect; and (iii) preserve or renew all of
its registered patents, trademarks, trade names and service marks, the
non-preservation of which would reasonably be expected to have a Material
Adverse Effect.

 

Section 6.06                            Maintenance of Properties.  Each
Restricted Group Company will:  (i) maintain, preserve and protect all of its
material properties and equipment necessary in the operation of its business in
good working order and condition, ordinary wear and tear and Casualty and
Condemnation excepted; and (ii) make all necessary repairs thereto and renewals
and replacements thereof, except, in each case, where the failure to do so would
not reasonably be expected to have a Material Adverse Effect.

 

Section 6.07                            Maintenance of Insurance.

 

(a)                                 Insurance Policies.  Each of the Restricted
Group Companies will at all times maintain in full force and effect insurance
(including worker’s compensation insurance, liability insurance, property
insurance, flood insurance and casualty insurance) in such amounts, covering
such risk and liabilities and with such deductibles or self-insurance retentions
as are prudent in the good faith judgment of the officers of the Borrower.  The
Collateral Agent shall be named as loss payee or mortgagee, as its interest may
appear, with respect to all such property and casualty policies and additional
insured with respect to all business interruption or liability policies (other
than worker’s compensation, director and officer liability or other policies in
which such endorsements are not customary), and each provider of any such
insurance shall agree, by endorsement upon the policy or policies issued by it
or by independent instruments furnished to the Collateral Agent, that it will
use commercially reasonable efforts to give the Collateral Agent 30 days’ prior
written notice before any such policy or policies shall be canceled (or 10 days’
prior written notice for cancellation due to non-payment), and, if such
endorsement is available at reasonable cost, that no act or default of any
Restricted Group Company or any other Person shall affect the rights of the
Collateral Agent or the Lenders under such policy or policies.

 

(b)                                 Flood Insurance.  With respect to each
Mortgaged Property, obtain flood insurance in such total amount as is sufficient
to comply with all applicable rules and regulations promulgated under the
applicable federal flood insurance laws, if at any time the area in which any
improvements located on any Mortgaged Property is designated a “flood hazard
area” in any Flood Insurance Rate Map published by the Federal Emergency
Management Agency (or any successor agency), and otherwise comply with the
National Flood Insurance Program as set forth in the Flood Disaster Protection
Act of 1973, as amended from time to time.

 

Section 6.08                            Compliance with Laws.  Each of the
Restricted Group Companies will comply with all requirements of Law (including
Health Care Laws and Environmental Laws) applicable to it and its properties to
the extent that noncompliance with any such requirement of Law would reasonably
be expected to have a Material Adverse Effect.  Without limiting the generality
of the foregoing, each of the Restricted Group Companies will do each of the
following as it relates to any Plan maintained by, or Multiemployer Plan
contributed to by, each of the Restricted Group Companies or Employee Benefit
Arrangement except to the extent that any failure to do any of the following
would not reasonably be expected to have a Material Adverse Effect: 
(i) maintain each Plan (other than a Multiemployer Plan) and Employee Benefit
Arrangement in compliance in all respects with the applicable provisions of
ERISA, the Code or other Federal, state or foreign Law and its terms; (ii) cause
each Plan (other than a Multiemployer Plan) that is qualified under
Section 401(a) of the Code to maintain such qualifications; (iii) not become a
party to any Plan subject to Section 412 of the Code; (iv) ensure that there are
no Unfunded Liabilities in excess of the Threshold Amount; (v) not become a
party to any Multiemployer Plan; (vi) make all contributions (including any
special payments to amortize any Unfunded Liabilities) required to be made in
accordance with all applicable Laws in a timely manner; (vii) ensure that all
material liabilities under all Employee Benefit Arrangements are either
(A) funded to at least the minimum level required by law or, if higher, to the
level required by the terms governing the Employee Benefit Arrangements;
(B) insured with a reputable insurance company; or (C) provided for or
recognized in

 

99

--------------------------------------------------------------------------------


 

the financial statements most recently delivered to the Administrative Agent
under Section 6.01(a) or (b); (viii) ensure that the material contributions or
premium payments to or in respect of all Employee Benefit Arrangements are and
continue to be promptly paid at no less than the rates required under the
rules of such arrangements and in accordance with the most recent actuarial
advice received in relation to the Employee Benefit Arrangement and generally in
accordance with applicable Law; and (ix) use its reasonable efforts to cause
each of its ERISA Affiliates to do each of the items listed in clauses
(i) through (vii) above as it relates to Plans and Multiemployer Plans
maintained by or contributed to by its ERISA Affiliates such that there shall be
no liability to a Group Company by virtue of such ERISA Affiliate’s acts or
failure to act.

 

Section 6.09                            Books and Records.  Each of the
Restricted Group Companies will keep books and records of its transactions that
are complete and accurate in all material respects in accordance with GAAP
(including the establishment and maintenance of appropriate reserves).

 

Section 6.10                            Inspection Rights.  Each of the
Restricted Group Companies will from time to time (but, if no Event of Default
shall have occurred and be continuing, not more often than once per fiscal year
at the Borrower’s expense) permit representatives and independent contractors of
the Administrative Agent to visit and inspect any of its properties, to examine
its corporate, financial and operating records, and make copies thereof or
abstracts therefrom, and to discuss its affairs, finances and accounts with its
officers and employees, all at such reasonable times during normal business
hours, upon reasonable advance notice to the Borrower; provided, however, that
(1) when an Event of Default exists the Administrative Agent (or any of its
representatives or independent contractors) may do any of the foregoing at the
expense of the Borrower at any time during normal business hours and
(2) representatives of any Lender may accompany the Administrative Agent, at
such Lender’s expense.

 

Section 6.11                            Use of Proceeds.  The Borrower will use
the proceeds of the Loans solely for the purposes set forth in Section 5.17.

 

Section 6.12                            Additional Loan Parties; Additional
Security.

 

(a)                                 Additional Subsidiary Guarantors.  The
Borrower will take, and will cause each of Borrower’s Restricted Subsidiaries to
take, such actions from time to time as shall be necessary to ensure that all
Subsidiaries of the Borrower (other than Excluded Subsidiaries) are Subsidiary
Guarantors not later than the times set forth herein.  Without limiting the
generality of the foregoing, if any Restricted Group Company shall form or
acquire any new Subsidiary (other than an Excluded Subsidiary), or if any
Excluded Subsidiary shall cease to be an Excluded Subsidiary, the Borrower, as
soon as practicable and in any event within 45 days (or such later date as may
be agreed by the Administrative Agent in its sole discretion) after such
formation, acquisition or cessation, will provide the Collateral Agent with
notice of such formation, acquisition or cessation and the Borrower will cause
such Subsidiary to:

 

(i)                                     within 45 days (or such later date as
may be agreed by the Administrative Agent in its sole discretion) after such
formation, acquisition or cessation, (A) execute an Accession Agreement pursuant
to which such new Subsidiary shall agree to become a “Subsidiary Guarantor”
under the Guaranty; a “Subsidiary Guarantor” under the Security Agreement; and a
“Subsidiary Guarantor” under the Pledge Agreement; and/or an obligor under such
other Collateral Documents as may be applicable to such new Subsidiary and
(B) take all actions required to be taken by such Collateral Documents to
perfect the Liens granted thereunder; and

 

(ii)                                  deliver such proof of organizational
authority, incumbency of officers, opinions of counsel and other documents as is
consistent with those delivered by each Loan Party pursuant to Section 4.01 of
this Agreement on the Closing Date or as the Administrative Agent or the
Collateral Agent shall have reasonably requested in order to evidence compliance
with this Section 6.12(a).

 

100

--------------------------------------------------------------------------------


 

(b)                                 Additional Security.  (i)  The Borrower
will, and will cause each of its Subsidiaries which becomes a Subsidiary
Guarantor to cause, all or substantially all personal property (other than any
personal property expressly excluded from the definition of “Collateral” in the
Security Agreement or other Collateral Document), to be subject at all times to
perfected Liens in favor of the Collateral Agent pursuant to the Collateral
Documents, or such other security agreements, pledge agreements, or similar
collateral documents as the Collateral Agent shall reasonably request to create
or perfect its Liens on the Collateral (collectively, the “Additional Collateral
Documents”).  If the Borrower or any of its Subsidiaries (other than an Excluded
Subsidiary) acquires any owned Real Property on or after the Closing Date having
a fair market value in excess of $2,000,000, the Borrower agrees to promptly
(but in no event later than 120 days after the acquisition thereof) provide the
Administrative Agent with written notice of such acquisition, setting forth in
reasonable detail the location and a description of the Real Property so
acquired.  If requested by the Administrative Agent, the Borrower or the
applicable Subsidiary Guarantor will cause to be delivered to the Collateral
Agent with respect to such Real Property, a Mortgage or other appropriate
instrument under applicable law sufficient to create a valid first priority Lien
(except as otherwise permitted by the definition of Permitted Liens) of record
on such Real Property including Surveys, Title Policies, local counsel opinions,
flood insurance certificates, and other customary instruments, certificates and
documents, as are in form and substance reasonably requested by the Collateral
Agent.  In addition, the Borrower will cause, and will cause each of its
Subsidiaries that is or becomes a Subsidiary Guarantor to cause, 100% of the
Equity Interests (other than (i) any Equity Interests in any non-wholly owned
Subsidiary, but only to the extent that (x) the Organizational Documents or
other agreements with other equity holders of such non-wholly owned Subsidiaries
do not permit, or otherwise restrict, the pledge of such Equity Interests, or
(y) the pledge of such Equity Interests (including any exercise of remedies)
would result in a change of control, repurchase obligation or other adverse
consequence to the Borrower or a Subsidiary or (ii) any Equity Interests
expressly excluded from the definition of “Collateral” in the Security Agreement
or other Collateral Document) owned by it of each of its respective direct and
indirect Domestic Subsidiaries (other than any (i) CFC Holdco or (ii) any
Domestic Subsidiary of a CFC) (not to be unreasonably withheld or delayed) and
each of its respective Foreign Subsidiaries (that is not a CFC) or, with respect
to each Foreign Subsidiary, directly owned by any Loan Party, that is a CFC or
any Domestic Subsidiary, directly owned by any Loan Party, that is a CFC Holdco,
65% of each class of Equity Interests entitled to vote (within the meaning of
Treasury Regulation Section 1.956-2(c)(2)) and 100% of each class of Equity
Interests of such Subsidiary not entitled to vote (within the meaning of
Treasury Regulation Section 1.956-2(c)(2)) to be subject at all times to a first
priority, perfected Lien in favor of the Collateral Agent, subject only to
Permitted Liens described in Section 7.02(iii), (iv) or (xiv).

 

(i)                                     All such security interests and
mortgages shall be granted pursuant to documentation consistent with the
Collateral Documents executed on the Closing Date and otherwise reasonably
satisfactory in form and substance to the Collateral Agent and shall constitute
valid and enforceable perfected security interests and mortgage liens subject to
no other Liens except for Permitted Liens.  The Borrower shall cause the
Additional Collateral Documents or instruments related thereto to be duly
recorded or filed in such manner and in such places as are required by law to
establish, perfect, preserve and protect the Liens in favor of the Collateral
Agent required to be granted pursuant to the Additional Collateral Documents,
and shall pay in full all Taxes, fees and other charges payable in connection
therewith.  The Borrower shall cause to be delivered to the Collateral Agent
such opinions of counsel, title insurance and other related documents as may be
reasonably requested by the Collateral Agent to assure itself that the Borrower
has complied with this Section 6.12(b).

 

(ii)                                  Notwithstanding anything contained in this
Section 6.12(b), the Collateral Agent and the Borrower may exclude assets from
the Collateral and that the Borrower shall not be required to deliver any
Additional Collateral Documents, if and to the extent, as reasonably determined
by the Collateral Agent and the Borrower, the cost of obtaining or perfecting a
security interest is excessive in relation to the benefit afforded to the
Finance Parties thereby.

 

(c)                                  Real Property Appraisals.  If the
Collateral Agent reasonably determines that it or the Lenders are required by
Law or regulation to have appraisals prepared in respect of the owned Real
Property of

 

101

--------------------------------------------------------------------------------


 

any Restricted Group Company constituting Collateral, the Borrower shall provide
to the Collateral Agent appraisals which satisfy the applicable requirements set
forth in 12 C.F.R., Part 34 - Subpart C or any successor or similar statute,
rule, regulation, guideline or order, and which shall be in scope, form and
substance compliant with such requirements.

 

(d)                                 Completion of Actions.  The Borrower agrees
that each action required by Section 6.12(b) shall be completed as soon as
reasonably practicable, but in no event later than 60 days (or such later date
as determined by the Administrative Agent in its sole discretion) after such
action is either requested to be taken by the Collateral Agent or required to be
taken by the Borrower or any of its Subsidiaries pursuant to the terms of this
Section 6.12.

 

Section 6.13                            Further Assurances.

 

(a)                                 Promptly, upon the reasonable request of the
Administrative Agent or the Collateral Agent, at the Borrower’s expense,
execute, acknowledge and deliver, or cause the execution, acknowledgment and
delivery of, and thereafter register, file or record, or cause to be registered,
filed or recorded, in an appropriate governmental office, any document or
instrument supplemental to or confirmatory of the Collateral Documents or
otherwise deemed by the Administrative Agent or the Collateral Agent reasonably
necessary or desirable for the continued validity, perfection and priority of
the Liens on the Collateral covered thereby subject to no other Liens except as
permitted by the Finance Documents, in each case, to the extent not inconsistent
with the terms of any Finance Document.

 

(b)                                 In connection with any change (i) in any
Loan Party’s legal name, (ii) in the location of the Borrower’s chief executive
office, (iii) in any Loan Party’s organizational identification number, if any,
or (iv) in any Loan Party’s corporate form or jurisdiction of organization (in
each case, including by merging with or into any other entity, reorganizing,
dissolving, liquidating, reorganizing or organizing in any other jurisdiction),
(A) such Loan Party shall give the Collateral Agent and the Administrative Agent
prompt written notice (which shall in any event be given within 45 days, or such
greater notice period agreed to in writing by the Collateral Agent in its sole
discretion, after such change) clearly describing such change and providing such
other information in connection therewith as the Collateral Agent or the
Administrative Agent may reasonably request and (B) such Loan Party shall
promptly take all action reasonably requested by the Collateral Agent to
maintain the perfection and priority of the security interest of the Collateral
Agent for the benefit of the Finance Parties in the Collateral, if applicable. 
The Borrower shall not, and shall not permit any other Loan Party to, in any
event change its name, corporate form, organizational structure or location
(determined as provided in Section 9-307 of the UCC), if such change would cause
the Security Interest (as defined in the Security Agreement) in favor of the
Collateral Agent in any Collateral to lapse or cease to be perfected unless such
Loan Party has taken on or before the date of lapse all actions necessary to
ensure that such Security Interest in the Collateral does not lapse or cease to
be perfected.  The Borrower agrees that it shall, and shall cause each Loan
Party to, promptly and in any event within 45 days (or such longer period as may
be agreed by the Collateral Agent in its sole discretion) of such change provide
the Collateral Agent with certified Organization Documents reflecting any of the
changes (other than location) described in the preceding sentence.

 

(c)                                  Notwithstanding the foregoing Sections 6.12
and 6.13 or anything in any Loan Document to the contrary, no actions in any
jurisdiction other than the United States or any political subdivision thereof
or required by the Laws of any jurisdiction other than the United States or any
political subdivision thereof shall be required in order to create any Lien on
assets located or titled outside of the United States or to perfect such Liens,
including any intellectual property registered in any jurisdiction other than
the United States or any political subdivision thereof (it being understood that
there shall be no Collateral Documents governed under the laws of any
jurisdiction other than the United States or any political subdivision thereof).

 

Section 6.14                            Lenders Conference Calls.  Within 30
days after each delivery of the financial statements pursuant to
Section 6.01(a) or (b) for each fiscal year and quarter, respectively of the
Borrower,

 

102

--------------------------------------------------------------------------------


 

host a conference call with representatives of the Administrative Agent and the
Lenders, to be held at such time as reasonably designated by the Borrower (in
consultation with the Administrative Agent), for the discussion of the financial
results of the previous fiscal quarter and the year-to-date financial condition
of the Restricted Group Companies, including a reasonable “question and answer”
period.

 

Section 6.15                            Maintenance of Ratings.  Use
commercially reasonably efforts to cause the Loans and the Borrower’s corporate
credit to continue to be rated by S&P and Moody’s (but not to maintain a
specific rating) including timely completing applications for such ratings and
timely paying all applicable fees in connection therewith.

 

Section 6.16                            Designation of Subsidiaries.  The
Borrower may designate any Subsidiary of the Borrower to be an Unrestricted
Subsidiary; provided that:

 

(a)                                 such designation as an Unrestricted
Subsidiary shall be deemed to be an Investment (with the amount of such
Investment being deemed to be the portion proportionate to the Borrower’s Equity
Interest in such Subsidiary) of the fair market value (as determined by the
Borrower in good faith) of the net assets of such Subsidiary at the time such
Subsidiary is designated an Unrestricted Subsidiary;

 

(b)                                 no Event of Default shall have occurred and
be continuing at the time of such designation;

 

(c)                                  after giving effect to such designation,
the Total Net Leverage Ratio shall not exceed 4.50 : 1.00 on a Pro Forma Basis
(after giving effect to such designation and the reclassification of all
Indebtedness of, Investments in, and Liens on the property of, such Subsidiary);

 

(d)                                 once designated as an Unrestricted
Subsidiary, the Borrower may re-designate such Subsidiary as a “Restricted
Subsidiary” (which designation shall constitute the incurrence at the time of
designation of any Investment, Indebtedness or Liens of such Subsidiary existing
at such time), but, thereafter, the Borrower may not re-designate such
Subsidiary as an “Unrestricted Subsidiary”;

 

(e)                                  no Subsidiary may be designated as an
Unrestricted Subsidiary or continue as an Unrestricted Subsidiary (i) if it is a
“Restricted Subsidiary” for the purpose of any other Indebtedness of the
Borrower or any of its Restricted Subsidiaries or (ii) unless each of its direct
and indirect Subsidiaries is also designated an Unrestricted Subsidiary in
accordance with this Section 6.16; and

 

(f)                                   once designated as a Restricted
Subsidiary, no Subsidiary holding or owning Equity Interests in such
re-designated Restricted Subsidiary shall be an Unrestricted Subsidiary (unless
also being re-designated at such time) in accordance with this Section 6.16.

 

Any such designation by the Borrower shall be notified by a Responsible Officer
of the Borrower to the Administrative Agent together with a certificate of such
Responsible Officer certifying that such designation complied with the foregoing
provisions.

 

Section 6.17                            Post Closing Matters.  The Borrower and
each of the Loan Parties, as applicable, will execute and deliver the documents
and complete the tasks set forth on Schedule 6.17, in each case, within the time
limits specified therein (in each case, as extended by the Administrative Agent
in its sole discretion).

 

ARTICLE VII

 

NEGATIVE COVENANTS

 

The Borrower agrees that until the Discharge of Senior Finance Obligations:

 

103

--------------------------------------------------------------------------------


 

Section 7.01                            Limitation on Indebtedness.  None of the
Restricted Group Companies will incur, create, assume or permit to exist any
Indebtedness or Swap Obligations except:

 

(i)                                     Indebtedness of the Borrower and its
Restricted Subsidiaries outstanding on the Closing Date and disclosed on
Schedule 7.01 (collectively, the “Existing Indebtedness”);

 

(ii)                                  (A) Indebtedness of the Loan Parties under
this Agreement and the other Loan Documents (including any Incremental Loans
incurred pursuant to Section 2.15, Extended Term Loans and Credit Agreement
Refinancing Indebtedness incurred pursuant to Section 2.17) and (B) Indebtedness
of the Loan Parties in respect of Permitted Incremental Equivalent Debt;

 

(iii)                               Purchase Money Indebtedness, Attributable
Indebtedness in respect of Capital Leases and Synthetic Lease Obligations of the
Borrower and its Restricted Subsidiaries, and Indebtedness financing the
acquisition, construction, repair, replacement or improvement of capital assets,
in each case incurred after the Closing Date and Attributable Indebtedness in
respect of Sale/Leaseback Transactions of the Borrower and its Restricted
Subsidiaries permitted pursuant to Section 7.12; provided that (x) the aggregate
amount of all such Indebtedness incurred pursuant to this clause (iii) does not
exceed the greater of (x) $25,000,000 and (y) 1.0% of Consolidated Total Assets
at any time outstanding and (y) no Lien securing any such Indebtedness shall
extend to or cover any property or asset of any Restricted Group Company other
than the asset so financed (and accessions thereto) and proceeds and products
thereof (provided that individual financings of equipment provided by any lender
may be cross-collateralized to other financings of equipment provided by such
lender);

 

(iv)                              (A) Indebtedness of the Borrower or its
Restricted Subsidiaries secured solely by Liens granted pursuant to clause (xv),
(xvi) and/or (xvii) of Section 7.02, and any other Indebtedness of a Person
whose Equity Interests or assets are acquired in a Permitted Acquisition which
is assumed by the Borrower or a Subsidiary of the Borrower in such Permitted
Acquisition; provided that such Indebtedness was not incurred in connection
with, or in anticipation of, the events described in such clauses or such
Permitted Acquisition and (B) so long as no Default or Event of Default is
continuing  at the time of, or would result from, the incurrence of such
Indebtedness, Indebtedness incurred to finance a Permitted Acquisition, provided
that (a) the aggregate amount of all Indebtedness incurred pursuant to this
clause (iv) does not exceed the greater of (x) $60,000,000 and (y) 2.5% of
Consolidated Total Assets at any time outstanding, and (b) the aggregate amount
of Indebtedness of Restricted Subsidiaries that are not Subsidiary Guarantors in
reliance on this clause (iv), together with Indebtedness of Restricted
Subsidiaries that are not Subsidiary Guarantors in reliance upon clauses
(xvi) and (xvii) below, shall not exceed the greater of (x) $25,000,000 and
(y) 1.0% of Consolidated Total Assets in aggregate principal amount outstanding;

 

(v)                                 Indebtedness of the Borrower in respect of
the 2019 Notes or the 2023 Notes;

 

(vi)                              any Permitted Refinancing of Indebtedness
permitted under clause (i), (iii), (iv) or (v) above or clause (xvii) below (but
without duplication of amounts outstanding pursuant to such clauses);

 

(vii)                           to the extent constituting
Indebtedness, Indebtedness of the Borrower or any of its Restricted Subsidiaries
that may be deemed to exist in connection with agreements providing for
indemnification, purchase price adjustments, earn-out, “milestone”, non-compete,
consulting, deferred compensation and similar obligations in connection with
acquisitions or sales of assets and/or businesses permitted under this
Agreement;

 

(viii)                        Swap Obligations of the Borrower or any Restricted
Subsidiary under Swap Agreements to the extent (A) entered into in order to
manage interest rate, foreign currency exchange

 

104

--------------------------------------------------------------------------------


 

rate and commodity pricing risks and not for speculative purposes, or
(B) entered into prior to the Closing Date in connection with the 2019 Notes;

 

(ix)                              Indebtedness owed to any Person providing
property, casualty or liability insurance to the Borrower or any Restricted
Subsidiary of the Borrower, so long as such Indebtedness shall not be in excess
of the amount of the unpaid cost of, and shall be incurred only to defer the
cost of, such insurance for the annual period in which such Indebtedness is
incurred and such Indebtedness shall be outstanding only during such year;

 

(x)                                 Indebtedness consisting of Guaranty
Obligations incurred (A) by the Borrower in respect of Indebtedness, leases or
other ordinary course obligations not prohibited to be incurred by, or
obligations in respect of Permitted Acquisitions, Investments permitted by
Section 7.06 or Permitted Joint Ventures of, any Subsidiary Guarantor, (B) by
any Subsidiary Guarantor of Indebtedness, leases or other ordinary course
obligations not prohibited to be incurred by, or obligations in respect of
Permitted Acquisitions, Investments permitted by Section 7.06 or Permitted Joint
Ventures of, the Borrower or any Subsidiary Guarantor and (C) by the Borrower or
any Subsidiary Guarantor of any Indebtedness permitted to be incurred by the
Borrower or any Subsidiary Guarantor;

 

(xi)                              intercompany Indebtedness to the extent
permitted by Section 7.06(a)(ix);

 

(xii)                           (A) Indebtedness of the Borrower and its
Restricted Subsidiaries arising from the honoring by a bank or other financial
institution of a check, draft or similar instrument drawn against insufficient
funds in the ordinary course of business; provided that (1) such Indebtedness
(other than credit or purchase cards) is extinguished within five Business Days
after receipt of notice of its incurrence and (2) such Indebtedness in respect
of credit or purchase cards is extinguished within 60 days from its incurrence,
and (B) contingent indemnification obligations of the Borrower and its
Restricted Subsidiaries to financial institutions, in each case to the extent in
the ordinary course of business and on terms and conditions which are within the
general parameters customary in the banking industry, entered into to obtain
cash management services or deposit account overdraft protection services (in
amount similar to those offered for comparable services in the financial
industry) or other services in connection with the management or opening of
deposit accounts or incurred as a result of endorsement of negotiable
instruments for deposit or collection purposes;

 

(xiii)                        unsecured Indebtedness of the Borrower at any time
outstanding owing to any then existing or former director, officer, employee,
independent contractor, manager or consultant of the Borrower or its Restricted
Subsidiaries (or their estates, spouses or former spouses, other immediate
family members, successors, executors, administrators, heirs, legatees or
distributees of any of  the foregoing) for the repurchase, redemption or other
acquisition or retirement for value of any Equity Interest or Equity Equivalent
of the Borrower held by them to the extent such repurchase, redemption or other
acquisition or retirement for value is permitted by Section 7.07;

 

(xiv)                       contingent obligations under or in respect of
(A) surety bonds, appeal bonds, performance and return-of-money bonds, workers’
compensation claims, self-insurance obligations, bankers’ acceptances, letters
of credit or (B) guarantees or obligations with respect to letters of credit and
other similar obligations incurred in the ordinary course of business in
connection with bids, projects, leases and similar commercial contracts;

 

(xv)                          Indebtedness representing deferred compensation,
severance, pension and health and welfare retirement benefits or the equivalent
thereof to current and former employees of the Borrower and its Restricted
Subsidiaries incurred in the ordinary course of business;

 

(xvi)                       Indebtedness not otherwise permitted by this
Section 7.01 incurred after the Closing Date in an aggregate principal amount
not to exceed the greater of (x) $60,000,000 and (y) 2.5% of

 

105

--------------------------------------------------------------------------------


 

Consolidated Total Assets at any time outstanding; provided that, with respect
to Indebtedness permitted by this Section 7.01(xvi), the aggregate amount of
Indebtedness of Restricted Subsidiaries that are not Subsidiary Guarantors,
together with Indebtedness of Restricted Subsidiaries that are not Subsidiary
Guarantors incurred in reliance on clause (iv) above and clause (xvii) below,
shall not exceed the greater of (x) $25,000,000 and (y) 1.0% of Consolidated
Total Assets in aggregate principal amount at any time outstanding;

 

(xvii)                    additional Indebtedness of the Borrower and its
Restricted Subsidiaries that complies with the Applicable Requirements so long
as (i) no Default or Event of Default shall occurred and be continuing
immediately before or after the incurrence thereof and (ii) as of the date of
incurrence thereof, on a Pro Forma Basis, (A) if such Indebtedness is secured by
a Lien on the Collateral that is pari passu with the Liens of the Collateral
Documents, the First Lien Net Leverage Ratio would not exceed 1.35 : 1.00,
(B) if such Indebtedness is secured by a Lien on the Collateral that is junior
to the Liens of the Collateral Documents, the Secured Net Leverage Ratio would
not exceed 1.35 : 1.00 or (C) if such Indebtedness is unsecured, the Total Net
Leverage Ratio would not exceed 4.50 : 1.00; provided that, in any such case,
the aggregate outstanding principal amount of such Indebtedness of Restricted
Subsidiaries that are not Subsidiary Guarantors, together with Indebtedness of
Restricted Subsidiaries that are not Subsidiary Guarantors incurred in reliance
on clauses (iv) and (xvi) above, shall not exceed the greater of (x) $25,000,000
and (y) 1.0% of Consolidated Total Assets in aggregate principal amount at any
time outstanding;

 

(xviii)                                   unsecured Indebtedness arising out of
judgments not constituting an Event of Default;

 

(xix)                       Indebtedness in the form of (a) guarantees of loans
and advances to officers, directors, consultants and employees of the Borrower
and its Restricted Subsidiaries, in an aggregate amount not to exceed $5.0
million at any one time outstanding, and (b) reimbursements owed to officers,
directors, consultants and employees of the Borrower or any of its Restricted
Subsidiaries; and

 

(xx)                          all premiums, interest (including post-petition
interest), fees, expenses, charges and additional or contingent interest on
obligations described in clauses (i) through (xix) above.

 

Section 7.02                            Restriction on Liens.  None of the
Restricted Group Companies will create, incur, assume or permit to exist any
Lien on any property or assets (including Equity Interests or other securities
of any Person, including any Subsidiary of the Borrower) now owned or hereafter
acquired by it or on any income or rights in respect of any thereof, except
Liens described in any of the following clauses (collectively, “Permitted
Liens”):

 

(i)                                     Liens existing on the Closing Date and
listed on Schedule 7.02 hereto and any modifications, refinancings,
replacements, substitutions renewals or extensions thereof; provided that
(A) any such modification, refinancing, replacement, substitution, renewal or
extension of any such Lien does not extend to any additional property other than
(x) after-acquired property that is affixed or incorporated into the property
covered by such Lien or financed by Indebtedness permitted under Section 7.01
and (y) proceeds and products thereof, and (B) the refinancing, replacement,
substitution, modification, renewal or extension of the obligations secured or
benefited by such Liens is permitted by Section 7.01;

 

(ii)                                  Liens (A) created by the Collateral
Documents securing the Obligations, Permitted Equal Priority Refinancing Debt or
Permitted Junior Priority Refinancing Debt, (B) securing Indebtedness incurred
in reliance upon Section 7.01(xvii)(A) or (B) or (C) securing any Permitted
Incremental Equivalent Debt to the extent, in the case of this clause (C),
permitted to be secured by a Lien hereunder;

 

106

--------------------------------------------------------------------------------


 

(iii)                               Liens for Taxes, assessments and other
governmental charges or levies (A) which are not overdue for a period of more
than 30 days or (B) which are being contested in good faith by appropriate
proceedings and as to which adequate reserves have been established in
accordance with GAAP;

 

(iv)                              Liens imposed by Law securing the charges,
claims, demands or levies of landlords, carriers, suppliers, warehousemen,
materialmen, workmen, mechanics, carriers and other like Liens imposed by Law
which were incurred in the ordinary course of business and which (A) do not,
individually or in the aggregate, materially detract from the value of the
property or assets which are the subject of such Lien or materially impair the
use thereof in the operation of the business of the Borrower or any of its
Restricted Subsidiaries, (B) are otherwise being contested in good faith by
appropriate proceedings diligently pursued for which adequate reserves (in the
good faith judgment of the management of the Borrower) have been established in
accordance with GAAP, which proceedings have the effect of preventing the
forfeiture or sale of the property or assets subject to such Lien or (C) secure
amounts not overdue for a period of more than 30 days;

 

(v)                                 Liens (other than any Liens imposed by ERISA
or pursuant to any Environmental Law) not securing Indebtedness or Swap
Obligations incurred or deposits made in the ordinary course of business in
connection with workers’ compensation, unemployment insurance and other types of
social security and other similar obligations incurred in the ordinary course of
business;

 

(vi)                              Liens securing obligations in respect of
surety bonds (other than appeal bonds and bonds posted in connection with court
proceedings or judgments), customs bonds, statutory obligations to Governmental
Authorities, tenders, sales, contracts (other than for borrowed money), bids,
leases, government contracts, performance and return-of-money bonds and other
similar obligations incurred in the ordinary course of business for sums not
more than 90 days overdue or being contested in good faith by appropriate
proceedings and for which the Borrower and its Restricted Subsidiaries maintain
adequate reserves in accordance with GAAP, which proceedings for orders entered
in connection with such proceedings have the effect of preventing the forfeiture
or sale of the property subject to any such Lien;

 

(vii)                           pledges or deposits of cash and Cash Equivalents
securing deductibles, self-insurance, co-payment, co-insurance, retentions or
similar obligations to providers of property, casualty or liability insurance in
the ordinary course of business;

 

(viii)                        Liens on (A) insurance premiums, dividends and
rebates and other identifiable proceeds therefrom which may become payable under
insurance policies and loss payments which reduce the incurred premiums on such
insurance policies and (B) rights which may arise under State insurance
guarantee funds relating to any such insurance policy, in each case securing
Indebtedness permitted to be incurred pursuant to Section 7.01(ix);

 

(ix)                              Liens arising solely by virtue of any
contract, statutory or common Law provision, in each case relating to banker’s
liens, rights of setoff or similar rights, in each case incurred in the ordinary
course of business, including Liens of a collection bank arising under
Section 4-210 of the UCC on items in the course of collection;

 

(x)                                 non-exclusive licenses or sublicenses of
Intellectual Property, or leases or subleases, granted to third Persons by the
Borrower or its Restricted Subsidiaries or to the Borrower or its Restricted
Subsidiaries by a third Person in the ordinary course of business not
interfering in any material respect with the business of any Restricted Group
Company;

 

(xi)                              zoning restrictions, building codes, land use
and other similar Laws and municipal ordinances, easements, rights of way,
licenses, reservations, covenants, conditions, waivers,

 

107

--------------------------------------------------------------------------------


 

restrictions on the use of property or other minor encumbrances or
irregularities of title not securing Indebtedness or Swap Obligations which do
not, individually or in the aggregate, materially impair the use of any property
in the operation or business of the Borrower or any of its Restricted
Subsidiaries or the value of such property for the purpose of such business;

 

(xii)                           Liens arising from precautionary UCC financing
statements regarding, and any interest or title of a licensor, lessor or
sublessor under, Operating Leases permitted by this Agreement;

 

(xiii)                        Liens arising from judgments, decrees or
attachments (or securing of appeal bonds and bonds posted in connection with
court proceedings or judgments with respect thereto) in circumstances not
constituting an Event of Default under Section 8.01;

 

(xiv)                       Liens securing Indebtedness permitted to be incurred
under Section 7.01(i) (so long as such Liens do not extend beyond the property
which secured such Indebtedness as of the Closing Date, provided that individual
financings of equipment provided by one lender may be cross-collateralized to
other financings of equipment provided by such lender), Section 7.01(iii) (so
long as such Liens attach to the property or asset so financed within 180 days
of the related incurrence of Indebtedness) and Section 7.01(vi) (so long as the
Lien securing such Permitted Refinancing does not extend beyond the property
which secured the Indebtedness which is being refinanced, provided that
individual financings of equipment provided by one lender may be
cross-collateralized to other financings of equipment provided by such lender)
and which does not extend to any assets other than those of such Person;

 

(xv)                          any Lien existing on any asset of any Person at
the time such Person becomes a Restricted Subsidiary of the Borrower and not
created in contemplation of such event and which does not extend to any assets
other than those of such Person and other than proceeds thereof or improvements
thereof;

 

(xvi)                       any Lien on any asset (other than on the Equity
Interests of one or more Subsidiaries) of any Person existing at the time such
Person is merged or consolidated with or into the Borrower or a Restricted
Subsidiary of the Borrower and not created in contemplation of such event and
which does not extend to any assets other than those of such Person and other
than proceeds thereof or improvements thereof;

 

(xvii)                    any Lien existing on any asset (other than on the
Equity Interests of one or more Subsidiaries) prior to the acquisition thereof
by the Borrower or a Restricted Subsidiary of the Borrower and not created in
contemplation of such acquisition;

 

(xviii)                 Liens solely on any cash earnest money deposits made by
the Borrower or any of its Restricted Subsidiaries in connection with any letter
of intent or purchase agreement with respect to a Permitted Acquisition, an
Investment permitted by Section 7.06 or a Permitted Joint Venture and exclusive
licenses and sublicenses permitted under Section 7.05(xvi)(A) or
Section 7.06(a)(xvi) or (xxv), to the extent such licenses and sublicenses
constitute a Lien;

 

(xix)                       (a) Liens on cash and Cash Equivalents securing Swap
Obligations and (b) Liens on cash deposits securing Swap Obligations of the
Borrower or any Subsidiary under Swap Agreements to the extent entered into with
a financial institution that is not a Swap Creditor in order to manage interest
rate, foreign currency exchange rate and commodity pricing risks and not for
speculative purposes, in an aggregate amount not to exceed the greater of
(x) $10,000,000 and (y) 0.5% of Consolidated Total Assets at any time
outstanding;

 

108

--------------------------------------------------------------------------------


 

(xx)                          Liens in favor of customs and revenue authorities
arising as a matter of Law to secure payment of customs duties in connection
with the importation of goods in the ordinary course of business;

 

(xxi)                       Liens arising out of conditional sale, title
retention, consignment or similar arrangements for the sale of goods entered
into by any Restricted Group Company in the ordinary course of business in
accordance with past practices of such Restricted Group Company;

 

(xxii)                    licenses or leases of the properties of any Restricted
Group Company, and the rights of ordinary-course lessees described in
Section 9-321 of the UCC, in each case entered into in the ordinary course of
such Restricted Group Company’s business so long as such licenses or Leases and
rights do not, individually or in the aggregate, (i) interfere in any material
respect with the ordinary conduct of the business of any Restricted Group
Company or (ii) materially impair the use (for its intended purposes) or the
value of the property subject thereto;

 

(xxiii)                 Liens which may arise as a result of municipal and
zoning codes and ordinances, building and other land use laws imposed by any
Governmental Authority which are not violated in any material respect by
existing improvements or the present use or occupancy of any Real Property, or
in the case of any Real Property subject to a mortgage, encumbrances disclosed
in the title insurance policy issued to, and reasonably approved by, the
Collateral Agent;

 

(xxiv)                Liens in respect of the licensing of patents, copyrights,
trademarks, trade names, other indications of origin, domain names and other
forms of intellectual property in the ordinary course of business;

 

(xxv)                                     any interest or title of a lessor,
sub-lessor, licensor or sub-licensor under any lease, sublease, license or
sublicense entered into by the Borrower or any Restricted Subsidiary as a
licensee or sublicensee (A) existing on the date hereof or (B) in the ordinary
course of its business;

 

(xxvi)                                  in the case of (A) any Subsidiary that
is not a wholly-owned Subsidiary or (B) the Equity Interests in any Person that
is not a Subsidiary, any encumbrance or restriction, including any put and call
arrangements, related to Equity Interests in such Subsidiary or such other
Person set forth in the Organizational Documents of such Subsidiary or such
other Person or any related joint venture, shareholders’ or similar agreement;

 

(xxvii)             other Liens so long as the aggregate amount of the
obligations or liabilities secured thereby does not exceed the greater of
(x) $25,000,000 and (y) 1.0% of Consolidated Total Assets at any time
outstanding.

 

Section 7.03                            Nature of Business.  (a) None of the
Restricted Group Companies will engage in any business substantially different
from the business conducted by such Persons as of the Closing Date after giving
effect to the Transactions, and other businesses, directly related thereto and
similar, complimentary or related businesses.

 

(b)                                 No Restricted Subsidiary that is an Excluded
Subsidiary by reason of clause (l) of the definition thereof will, for so long
as it is a Restricted Subsidiary and an Excluded Subsidiary, engage in any
business activities or have any properties or liabilities, other than
(i) investing in cash and Cash Equivalents, (ii) making Restricted Payments to
the Borrower and (iii) special purpose holding company activities reasonably
related or ancillary to the foregoing clauses (i) and (ii).

 

Section 7.04                            Consolidation, Merger and Dissolution. 
Except in connection with an Asset Disposition permitted by the terms of
Section 7.05, none of the Restricted Group Companies will merge or

 

109

--------------------------------------------------------------------------------


 

consolidate or liquidate, wind up or dissolve itself or its affairs (or suffer
any liquidations or dissolutions); provided that:

 

(i)                                     any Domestic Subsidiary of the Borrower
that is a Restricted Subsidiary may merge with and into, or be voluntarily
consolidated, dissolved or liquidated into, the Borrower, so long as (A) the
Borrower is the surviving corporation of such merger, dissolution or
liquidation, (B) the security interests granted to the Collateral Agent for the
benefit of the Finance Parties pursuant to the Collateral Documents in the
assets of the Borrower and such Domestic Subsidiary so merged, consolidated,
dissolved or liquidated shall remain in full force and effect and perfected (to
at least the same extent as in effect immediately prior to such merger,
dissolution or liquidation) and (C) any consideration (other than Qualified
Capital Stock of the Borrower) received by any Person other than the Borrower or
any Subsidiary Guarantor in respect of or as a result of such transaction will
be deemed an Investment with respect thereto;

 

(ii)                                  any Domestic Subsidiary of the Borrower
that is a Restricted Subsidiary may merge with and into, or be voluntarily
consolidated, dissolved or liquidated into, any other Restricted Subsidiary of
the Borrower, so long as (A) in the case of any such merger, dissolution or
liquidation involving one or more Subsidiary Guarantors, (x) a Subsidiary
Guarantor is the surviving corporation of such merger, dissolution or
liquidation and (y) any consideration (other than Qualified Capital Stock of the
Borrower) received by any Person other than the Borrower or any Subsidiary
Guarantor in respect of or as a result of such transaction will be deemed an
Investment with respect thereto, and (B) the security interests granted to the
Collateral Agent for the benefit of the Finance Parties pursuant to the
Collateral Documents in the assets of each Domestic Subsidiary so merged,
dissolved or liquidated and in the Equity Interests of the surviving entity of
such merger, dissolution or liquidation shall remain in full force and effect
and perfected (to at least the same extent as in effect immediately prior to
such merger, dissolution or liquidation);

 

(iii)                               the Borrower or any Restricted Subsidiary of
the Borrower may merge with any Person in connection with a Permitted
Acquisition if (A) in the case of any such merger involving the Borrower, the
Borrower shall be the continuing or surviving corporation in such merger,
(B) any consideration (other than Qualified Capital Stock of the Borrower)
received by any Person other than the Borrower or any Subsidiary Guarantor in
respect of or as a result of such transaction will be deemed an Investment with
respect thereto, (C) in the case of any such merger involving a Subsidiary
Guarantor, such Subsidiary Guarantor shall be the continuing or surviving Person
in such merger or the continuing or surviving Person in such merger shall,
substantially simultaneously with the consummation of such merger, become a
Subsidiary Guarantor having all the responsibilities and obligations of the
Subsidiary Guarantor so merged and (D) the Loan Parties shall be in compliance
with the terms of Section 6.12 after giving effect to such transactions;

 

(iv)                              any Restricted Subsidiary of the Borrower may
merge with any Person in connection with an Investment permitted by Section 7.06
or Permitted Joint Venture if (A) in the case of any such merger involving a
Subsidiary Guarantor, such Subsidiary Guarantor shall be the continuing or
surviving Person in such merger or the continuing or surviving Person in such
merger shall, substantially simultaneously with the consummation of such merger,
become a Subsidiary Guarantor having all the responsibilities and obligations of
the Subsidiary Guarantor so merged, (B) any consideration (other than Qualified
Capital Stock of the Borrower) received by any Person other than the Borrower or
any Subsidiary Guarantor in respect of or as a result of such transaction will
be deemed an Investment with respect thereto, and (C) the Loan Parties shall be
in compliance with the terms of Section 6.12 after giving effect to such
transactions;

 

(v)                                 (A)                               any
Restricted Subsidiary of the Borrower that is not a Loan Party may merge or
consolidate with or into any other Restricted Subsidiary of the Borrower that is
not a Loan Party, and (B) any Restricted Subsidiary of the Borrower may
liquidate, wind up or dissolve or change

 

110

--------------------------------------------------------------------------------


 

its legal form if the Borrower determines in good faith that such action is in
the best interest of the Restricted Group Companies and is not materially
disadvantageous to the Lenders, provided that in the case of this clause (B),
the Person who receives the assets of any dissolving, liquidating or winding up
Restricted Subsidiary that is a Subsidiary Guarantor shall be a Loan Party or
such disposition shall otherwise be permitted under Section 7.05 or
Section 7.06;

 

(vi)                              any Restricted Subsidiary may dispose of all
or substantially all of its assets (upon voluntary liquidation or otherwise) to
the Borrower or another Restricted Subsidiary, provided that if the transferor
in such transaction is a Loan Party, then either (A) the transferee must be a
Loan Party or (B) to the extent consisting of an Investment, such Investment
must be a permitted Investment in a Restricted Subsidiary that is not a Loan
Party in accordance with Section 7.06;

 

(vii)                           any Subsidiary of the Borrower may effectuate a
merger, amalgamation, dissolution, winding up, liquidation, consolidation or
Asset Disposition, the purpose of which is to effectuate an Asset Disposition
permitted under Section 7.05;

 

(viii)                        the Borrower and its Restricted Subsidiaries may
effect any merger, amalgamation, dissolution, winding up, liquidation,
consolidation or Asset Disposition, the purpose of which is to effect a
Permitted Reorganization; provided that (A) if the Borrower is a party to any
such Merger, amalgamation or consolidation, the Borrower shall be the continuing
or surviving Person and (B) the Borrower may not effect any such dissolution,
winding up, liquidation or Asset Disposition; and

 

(ix)                              any Restricted Subsidiary may liquidate or
dissolve; provided that (A) the assets of such Restricted Subsidiary shall be
transferred to the Borrower or another Restricted Subsidiary (and, if the
Restricted Subsidiary so liquidated or dissolved is a Loan Party, the transferee
must be a Loan Party) and (B) the Borrower shall have determined in good faith
that such liquidation or dissolution is in the best interests of the Borrower
and is not disadvantageous in any material respect to the Lenders.

 

In the case of any merger or consolidation permitted by this Section 7.04 of any
Restricted Subsidiary of the Borrower which is not a Loan Party into a Loan
Party, the Loan Parties must be in compliance with the terms of Section 6.12
after giving effect to such transaction.  Notwithstanding anything to the
contrary contained above in this Section 7.04, no action shall be permitted
under this Section 7.04 which results in a Change of Control.

 

Section 7.05                            Asset Dispositions.  None of the
Restricted Group Companies will make any Asset Disposition; provided that:

 

(i)                                     any Restricted Group Company may sell or
otherwise dispose of inventory and other assets related to such inventory of the
Borrower and its Restricted Subsidiaries, in each case, in the Ordinary Course
of Business;

 

(ii)                                  any Restricted Group Company may make any
Asset Disposition to any Loan Party;

 

(iii)                               the Restricted Group Companies may liquidate
or sell Cash Equivalents;

 

(iv)                              any Restricted Group Company may dispose of
machinery, equipment or other assets which will be reasonably promptly replaced
or upgraded with machinery, equipment or other assets used or useful in the
Ordinary Course of Business of and owned by such Restricted Group Company;

 

(v)                                 any Restricted Group Company may dispose of
(w) surplus, obsolete or worn-out assets no longer used or useful in the conduct
of the Borrower or any of its Restricted Subsidiaries or otherwise economically
impractical to maintain, in each case, in the Ordinary Course of Business or
(x) non-core assets, divisions, product lines (including rights in respect of
any drug or pharmaceutical

 

111

--------------------------------------------------------------------------------


 

product)  or lines of business acquired in Permitted Acquisitions; provided that
in the case of this clause (x), (i) the aggregate value of assets so disposed of
shall not exceed 25% of the Acquisition Consideration for the related Permitted
Acquisition, (ii) each such sale shall be  an arm’s length transaction and
(iii) the Borrower or its Restricted Subsidiaries shall receive at least fair
market value in return therefor, (y) any machinery or equipment purchased at the
end of an operating lease and resold thereafter and (z) Investments in joint
ventures to the extent required by, or made pursuant to, buy/sell arrangements
between joint ventures or similar parties set forth in the relevant joint
venture arrangements and/or similar binding arrangements;

 

(vi)                              any Restricted Subsidiary that is not a
Subsidiary Guarantor may make any Asset Disposition (including any such
transaction effected by way of merger or consolidation) to any other Restricted
Subsidiary or Borrower;

 

(vii)                           any Restricted Subsidiary of the Borrower may
issue Equity Interests in such Restricted Subsidiary to qualify directors where
required by applicable Law;

 

(viii)                        any Restricted Group Company may transfer assets
as a part of the consideration for Investments in Permitted Joint Ventures or
Investments in each case, to the extent permitted by Section 7.06 (other than
Section 7.06(a)(ii)) and so long as the fair market value thereof is applied to
reduce capacity under the relevant provisions of Section 7.06;

 

(ix)                              Asset Dispositions effected by transactions
pursuant to Section 7.04 shall be permitted;

 

(x)                                 Liens granted in compliance with
Section 7.02 and Investments made in compliance with Section 7.06 shall be
permitted;

 

(xi)                              any Restricted Group Company may lease, as
lessor or sublessor, or non-exclusively license, as licensor or sublicensor,
real or personal property in the Ordinary Course of Business, that do not
materially interfere with the business of Borrower or its Restricted
Subsidiaries;

 

(xii)                           any Restricted Group Company may write off,
forgive, discount, sell or otherwise dispose of receivables and similar
obligations in the Ordinary Course of Business and not as part of an accounts
receivable financing transaction;

 

(xiii)                        any Restricted Group Company may, in the Ordinary
Course of Business, non-exclusively license and sublicense intellectual
property;

 

(xiv)                       any Restricted Group Company may enter into any
Sale/Leaseback Transaction permitted by Section 7.01 or Section 7.12;

 

(xv)                          any Restricted Group Company may make Asset
Dispositions to any other Restricted Group Company or Permitted Joint Venture
which is not, in either such case, a Subsidiary Guarantor where such Asset
Disposition constitutes an Investment permitted by Section 7.06(a);

 

(xvi)                       any Restricted Group Company may (A) exclusively
license and sublicense its Intellectual Property, in a manner consistent with
customary practice for a pharmaceutical company business, (x) in any territory
outside the United States or (y) for a new indication, in each case to the
extent approved by the Board of Directors of the Borrower, and (B) maintain,
renew, extend or otherwise modify any exclusive license existing on the Closing
Date, to the extent any such extension or modification is not, taken as a whole,
adverse to the interests of the Lenders in any material respect;

 

112

--------------------------------------------------------------------------------


 

(xvii)                    any Restricted Group Company may make any other Asset
Disposition for at least fair market value; provided that (A) at least 75% of
the consideration therefor is cash or Cash Equivalents (provided, however, that
for purposes of this clause (xvii)(A), the following shall be deemed to be cash:
(1) the assumption by the transferee of Indebtedness or other liabilities
contingent or otherwise of the Borrower or any of its Restricted Subsidiaries
and the valid release of the Borrower or any Restricted Subsidiary, by all
applicable creditors in writing, from all liability on such Indebtedness or
other liability in connection with such Asset Disposition, (2) securities, notes
or other instruments received by the Borrower or any of its Restricted
Subsidiaries from the transferee that are converted by the Borrower or any of
its Restricted Subsidiaries into cash or Cash Equivalents with 180 days
following the closing of such Asset Dispositions, (3) Indebtedness of any
Restricted Subsidiary that is no longer a Restricted Subsidiary as a result of
such Asset Disposition to the extent that the Borrower and each other Restricted
Subsidiary are released from any guaranty of payment of such Indebtedness in
connection with such Asset Disposition, and (4) aggregate non-cash consideration
received by the Borrower and its Restricted Subsidiaries for all Asset
Dispositions under this clause (xvii) having a fair market value (determined as
of the closing of the applicable Asset Disposition for which non-cash
consideration is received) not to exceed the greater of (x)$15,000,000 and
(y) 0.5% of Consolidated Total Assets (net of any non-cash consideration
converted into cash and Cash Equivalents received in respect of any such
non-cash consideration)); and (B) no Event of Default is then in existence or
would otherwise arise therefrom; provided further that the proceeds of any such
Asset Disposition shall be applied to prepayment of the Loans to the extent
required under Section 2.09(c)(iii);

 

(xviii)                 the Restricted Group Companies may surrender or waive
contractual rights and settle or waive contractual or litigation claims in the
ordinary course of business;

 

(xix)                       the unwinding of Swap Agreements permitted hereunder
in accordance with the terms thereof;

 

(xx)                          any Restricted Subsidiary may effect an Asset
Disposition constituting part of a Permitted Reorganization; and

 

(xxi)                       the sale of Equity Interests in, or Indebtedness or
other securities of, Unrestricted Subsidiaries.

 

Upon consummation of an Asset Disposition to a third party by a Restricted Group
Company permitted under this Section 7.05 (other than clauses (xi) or (xiii)),
the Lien created thereon under the Collateral Documents (but not the Lien on any
proceeds thereof) shall be automatically released, and the Administrative Agent
shall (or shall cause the Collateral Agent to) (to the extent applicable)
deliver to the Borrower, upon the Borrower’s request and at the Borrower’s
expense, such documentation as is reasonably necessary to evidence the release
of the Collateral Agent’s security interests, if any, in the assets being
disposed of, including amendments or terminations of UCC financing statements,
if any, the return of stock certificates, if any, and the release of any
Subsidiary being disposed of in its entirety from all of its obligations, if
any, under the Loan Documents.

 

Section 7.06                            Investments.

 

(a)                                 Investments.  None of the Restricted Group
Companies will hold, make or acquire any Investment in any Person other than
itself, except the following:

 

(i)                                     Investments existing on the Closing Date
disclosed on Schedule 7.06 hereto and Investments existing on the Closing Date
in Persons which are Subsidiaries on the Closing Date, in each case, together
with and any modification, replacement, renewal, reinvestment or extension
thereof that does not materially increase the amount of such Investment;

 

113

--------------------------------------------------------------------------------


 

(ii)                                  any Restricted Group Company may invest in
cash (including cash held in deposit accounts) and Cash Equivalents;

 

(iii)                               the Borrower and each Restricted Subsidiary
of the Borrower may acquire and hold receivables, accounts, notes receivable,
chattel paper, payment intangibles and prepaid accounts owing to them, if
created or acquired in the Ordinary Course of Business and payable or
dischargeable in accordance with customary trade terms;

 

(iv)                              the Borrower and each Subsidiary of the
Borrower may acquire and own Investments (including obligations evidencing
Indebtedness) received in connection with the settlement of accounts in the
Ordinary Course of Business or in connection with the bankruptcy or
reorganization of suppliers and customers or in settlement of delinquent
obligations of, and other disputes with, customers and suppliers arising in the
Ordinary Course of Business;

 

(v)                                 loans and advances to officers, directors,
employees or independent contractors of the Restricted Group Companies in the
Ordinary Course of Business in an aggregate principal amount not to exceed
$5,000,000 at any one time;

 

(vi)                              any Restricted Group Company may make deposits
in the Ordinary Course of Business consistent with past practices to secure the
performance of operating leases and payment of utility contracts;

 

(vii)                           the Borrower and each Restricted Subsidiary of
the Borrower may make good faith deposits in connection with proposed Permitted
Acquisitions or, to the extent arising in the Ordinary Course of Business, in
connection with obligations in respect of surety bonds (other than appeal
bonds), statutory obligations to Governmental Authorities, tenders, sales,
contracts (other than for borrowed money), bids, leases, government contracts,
performance and return-of-money bonds and other similar obligations incurred in
the Ordinary Course of Business for sums not more than 90 days overdue or being
contested in good faith by appropriate proceedings and for which the Borrower
and its Restricted Subsidiaries maintain adequate reserves in accordance with
GAAP;

 

(viii)                        loans by any Restricted Group Company to officers,
directors, employees and independent contractors of the Restricted Group
Companies 100% of the proceeds of which are used to purchase the Borrower’s
Equity Interests or the Borrower’s  Equity Equivalents (other than Disqualified
Capital Stock), so long as all of the cash proceeds of such purchases are
immediately contributed to the Borrower;

 

(ix)                              (A) any Loan Party may make Investments in any
other Loan Party, (B) any Subsidiary that is not a Loan Party may make
Investments in the Borrower or any Subsidiary, and (C) any Loan Party may make
Investments in any Subsidiary that is not a Loan Party, provided that the
aggregate amount of Investments in Subsidiaries that are not Loan Parties
pursuant to this clause (C), as valued at cost at the time each such Investment
is made, together with, but without duplication of, Investments made by the Loan
Parties in Permitted Acquisitions of Persons that do not become Subsidiary
Guarantors or assets that do not become owned by Subsidiary Guarantors pursuant
to clause (v) of the Definition of “Permitted Acquisition” shall not exceed the
greater of (x) $75,000,000 and (y) 3.0% of Consolidated Total Assets in
aggregate amount outstanding from time to time; provided that in each case,
(i) any intercompany Indebtedness shall be evidenced by a promissory note (which
shall be substantially in the form of Exhibit H hereto), (ii) such intercompany
Indebtedness shall be unsecured and subordinated in right of payment to the
payment in full of the Finance Obligations pursuant to the terms of such
promissory note and (iii) such promissory note evidencing intercompany loans and
advances shall be pledged to the Collateral Agent pursuant to the Pledge
Agreement to the extent required thereby;

 

114

--------------------------------------------------------------------------------


 

(x)                                 Guaranty Obligations permitted by
Section 7.01(x) and the Swap Obligations permitted under Section 7.01(viii);

 

(xi)                              Investments arising out of the receipt by the
Borrower or any of its Restricted Subsidiaries of non-cash consideration for the
sale of assets permitted under Section 7.05;

 

(xii)                           the Borrower and its Restricted Subsidiaries may
make Investments constituting Permitted Acquisitions;

 

(xiii)                        the Borrower and its Restricted Subsidiaries may
engage in asset swaps in the Ordinary Course of Business; provided that to the
extent the assets disposed of constitute Collateral, the Borrower complies with
the requirements of Section 6.12 with respect to the assets received in exchange
for the Collateral so disposed of;

 

(xiv)                       Investments of any Person in existence at the time
such Person becomes a Subsidiary, so long as such Investments are not made in
contemplation of such Person becoming a Subsidiary;

 

(xv)                          the making of the Acquisition pursuant to the
Acquisition Documents on the Closing Date;

 

(xvi)                       to the extent constituting an Investment, the
Borrower and its Restricted Subsidiaries may acquire commercial rights or
licenses and intellectual property not otherwise permitted under this
Section 7.06, in each case for total annual consideration of the greater of
(x) $25,000,000 and (y) 1.0% of Consolidated Total Assets;

 

(xvii)                    Investments by the Borrower and its Subsidiaries in
Permitted Joint Ventures, provided that the aggregate amount of such
Investments, as valued at the time each such Investment is made, shall not
exceed the greater of (x) $25,000,000 and (y) 1.0% of Consolidated Total Assets;

 

(xviii)                 so long as no Event of Default has occurred and is
continuing or results therefrom, additional Investments (including, without
limitation, Business Acquisitions, whether or not constituting a Permitted
Acquisition) in an aggregate amount not to exceed the Available Amount;

 

(xix)                       Investments consisting of Indebtedness, Liens,
fundamental changes, Asset Dispositions and Restricted Payments permitted (other
than by reference to Section 7.06) under Section 7.01, Section 7.02,
Section 7.04, Section 7.05 and Section 7.07, respectively;

 

(xx)                          Investments consisting of promissory notes and
other non-cash consideration received in connection with Asset Dispositions
permitted by Section 7.05;

 

(xxi)                       Investments held by a Subsidiary acquired after the
Closing Date or of an entity merged into a Restricted Group Company in
accordance with Section 7.04 after the Closing Date to the extent that such
Investments were not made in contemplation of, or in connection with, such
acquisition or merger and were in existence at the date of such acquisition or
merger;

 

(xxii)                    Investments to the extent that payment for such
Investments is made solely with Equity Interests or Equity Equivalents of the
Borrower (in each case, other than Debt Equivalents) or with the proceeds of
Qualified Capital Stock that are Not Otherwise Applied;

 

(xxiii)                 the establishment or creation of a Subsidiary in
compliance with Section 6.12;

 

115

--------------------------------------------------------------------------------


 

(xxiv)                Investments to permit reorganization transactions for tax
efficiency or operational improvements so long as (A) no Default or Event of
Default shall have occurred and be continuing after giving effect to such
reorganization, (B)  the Borrower provides to the Administrative Agent evidence
reasonably acceptable to the Administrative Agent that, after giving pro forma
effect to such Investments, the granting, perfection, validity and priority of
the security interest in the Collateral, taken as a whole, is not impaired in
any material respect by such transactions, (C) no material assets, on a net
basis, disregarding any obligations of any non-Loan Party transferee received by
any Loan Party therefor (as determined in good faith in writing by a Responsible
Officer of the Borrower), are transferred by Loan Parties to Persons that are
not Loan Parties in reliance on this subclause and (D) any Restricted
Subsidiaries that were Loan Parties immediately prior to any such transaction
shall be Loan Parties after giving effect thereto (any such transaction, a
“Permitted Reorganization”);

 

(xxv)                                     Investments of any Person in existence
at the time such Person becomes a Restricted Subsidiary; provided such
Investment was not made in connection with or anticipation of such Person
becoming a Restricted Subsidiary, and any modification, replacement, renewal or
extension thereof;

 

(xxvi)                                  Investments consisting of the licensing
or contribution of intellectual property pursuant to joint marketing
arrangements with other Persons; and

 

(xxvii)                               other Investments in an aggregate
outstanding amount not to exceed the greater of (x) $40,000,000 and (y) 1.5% of
Consolidated Total Assets at any time;

 

provided that no Restricted Group Company may make or own any Investment in
Margin Stock in violation of Regulations T, U or X of the Board of Governors of
the Federal Reserve System.

 

(b)                                 Limitation on the Creation of Subsidiaries. 
No Restricted Group Company will establish, create or acquire after the Closing
Date any Subsidiary; provided that the Borrower and its Subsidiaries shall be
permitted to establish, create or acquire Subsidiaries so long as (i) the
Investment resulting from such establishment, creation or acquisition is
permitted pursuant to Section 7.06(a) above and (ii) such new Subsidiary takes
all actions required pursuant to Section 6.12, if any.

 

Section 7.07                            Restricted Payments, etc.  None of the
Restricted Group Companies will declare or pay any Restricted Payments (other
than Restricted Payments payable solely in Equity Interests or Equity
Equivalents (exclusive of Debt Equivalents) of such Person), except that:

 

(i)                                     any Restricted Subsidiary may make
Restricted Payments to the Borrower or to any other Restricted Subsidiary that
is Wholly Owned Subsidiary of the Borrower; provided that in the case of a
dividend or other distribution by a non-Wholly Owned Restricted Subsidiary, such
dividends or distributions may also be made ratably to the holders of Equity
Interests in such non-Wholly Owned Restricted Subsidiary with respect to their
Equity Interests;

 

(ii)                                  any direct or indirect non-Wholly Owned
Subsidiary of the Borrower that is a Restricted Subsidiary may make Restricted
Payments (A) to the Borrower, (B) to any Wholly Owned Subsidiary of the Borrower
that is a Restricted Subsidiary or (C) to any Restricted Subsidiary of the
Borrower included in any consolidated, affiliated, combined or unitary group
filing a Tax return with the Borrower or any Restricted Subsidiary of the
Borrower, but only to the extent and in an amount necessary for such Subsidiary
or, ultimately, the Borrower, to discharge any Tax liability attributable to
such non-Wholly Owned Subsidiary;

 

(iii)                               the Borrower may make cash Restricted
Payments solely to purchase, redeem, retire, acquire, cancel, terminate or
repurchase Equity Interests (or Equity Equivalents) in the Borrower or to make
payments on any notes issued to redeem such Equity Interests or Equity
Equivalents from

 

116

--------------------------------------------------------------------------------


 

(I) present or former officers, employees, directors, managers or consultants of
any Restricted Group Company (or their estates, spouses or former spouses, other
immediate family members, estate planning vehicles, successors, executors,
administrators, heirs, legatees or distributees of any of  the foregoing)
following the death, permanent disability, retirement or termination of
employment of any such Person or otherwise, or (II) so long as no Event of
Default has occurred and is continuing or would result therefrom, other holders
of Equity Interests or Equity Equivalents in the Borrower; provided that in all
such cases the aggregate amount of all cash paid in respect of all such Equity
Interests (and Equity Equivalents) so redeemed or repurchased and all such
payments on any such notes does not exceed the sum of $15,000,000 in any
calendar year (with any unused amount in any calendar year carried forward and
available in the next two succeeding years), plus the cash proceeds of key man
life insurance policies received by the Borrower and its Restricted Subsidiaries
after the Closing Date;

 

(iv)                              any Restricted Group Company may make
additional Restricted Payments  in an aggregate amount during the term of this
Agreement not exceeding the amount of Net Cash Proceeds received from any
substantially contemporaneous Equity Issuance of the Borrower (other than an
Equity Issuance of Disqualified Capital Stock) Not Otherwise Applied immediately
prior to the time of the making of such Restricted Payment so long as no Event
of Default then exists or would be caused thereby;

 

(v)                                 the Borrower may make cash Restricted
Payments constituting de minimis cash payments in lieu of the issuance of
fractional shares in connection with the exercise of warrants, options or other
securities convertible into or exchangeable for Equity Interests of the Borrower
or in connection with any dividend, split or combination of Equity Interests or
a Permitted Acquisition;

 

(vi)                              the Restricted Group Companies may make
additional Restricted Payments in an amount not to exceed the Available Amount,
provided that (x) no Event of Default is continuing at the time of such
Restricted Payment or would result therefrom and (y) except for Restricted
Payments made in reliance on clauses (i) or (iii) of the definition of
“Available Amount”, the Total Net Leverage Ratio does not exceed 4.50 : 1.00 on
a Pro Forma Basis after giving effect to such Restricted Payment;

 

(vii)                           to the extent constituting Restricted Payments,
the Restricted Group Companies may enter into and consummate transactions
expressly permitted by Section 7.04, Section 7.05, Section 7.06 or Section 7.09;

 

(viii)                        the Restricted Group Companies may pay dividends
or distributions within 60 days of the date of declaration thereof, if at the
date of declaration thereof such payment would have complied with the provisions
of this Agreement;

 

(ix)                              to the extent constituting Restricted
Payments, the Restricted Group Companies may pay contingent liabilities in
respect of any adjustment of purchase price, earn-outs, deferred compensation
and similar obligations of the Borrower and its Subsidiaries incurred in
connection with acquisitions consummated prior to the Closing Date, Permitted
Acquisitions, Permitted Joint Ventures, Investments permitted by Section 7.06
and Asset Dispositions;

 

(x)                                 repurchases of Equity Interests in the
Borrower or any Subsidiary deemed to occur upon the exercise of stock options or
warrants may be made if such Equity Interests represent a portion of the
exercise price of such options or warrants;

 

(xi)                                                the Borrower may (a) accept
Equity Interests in the Borrower to satisfy the withholding tax obligations of
the holder of such Equity Interests upon settlement of such Equity Interests or
(b) effect a net settlement of Equity Interests in the Borrower upon the
exercise of such

 

117

--------------------------------------------------------------------------------


 

Equity Interests to cover the exercise price or tax withholding of such Equity
Interests, in each case in an aggregate amount not to exceed $2,000,000 per
year,

 

(xii)                                             the Borrower and any
Restricted Subsidiaries may repurchase (i) Equity Interests upon the exercise of
Equity Equivalents if such Equity Interests represent a portion of the exercise
price of such Equity Equivalents and (ii) Equity Interests from any current or
former officer, director, employee or consultant (or their current or former
spouses, estates, estate planning vehicles and family members) or other holder
of Equity Interests to comply with Tax withholding obligations relating to Taxes
payable by such person upon the grant or award of such Equity Interests (or upon
vesting thereof);

 

(xiii)                                          the Restricted Group Companies
may make Restricted Payments to the extent permitted by Section 7.08; and

 

(xiv)                                         the purchase by the Borrower or
any Restricted Subsidiary of any remaining outstanding Equity Interests of any
Subsidiary acquired to consummate a permitted Investment structured as a tender
offer pursuant to which not less than a majority of such Subsidiary’s Equity
Interests has been acquired by the Borrower or any Restricted Subsidiary.

 

Section 7.08                            Amendments of Certain Agreements;
Prepayments of Indebtedness, etc.

 

(a)                                 Amendments of Certain Agreements.  None of
the Restricted Group Companies will, or will permit any of their respective
Subsidiaries to, after the issuance thereof, amend, waive or modify (or permit
the amendment, waiver or modification of) any of the material terms, agreements,
covenants or conditions of (i) the 2019 Notes, the 2023 Notes or any Permitted
Refinancing thereof of either of the foregoing, or any Junior Financing that is
required to be subject to a Customary Intercreditor Agreement in respect of any
Junior Financing having an aggregate outstanding principal amount in excess of
the Threshold Amount or (ii) the Acquisition Agreement or any related agreement
(other than an employment or employment-related agreement) if, in each case,
such amendment, waiver or modification would be materially adverse to the
interests of the Senior Credit Parties, provided, however that neither (A) the
conversion of the 2019 Notes or any Indebtedness outstanding in reliance on
Section 7.01(xvi) or (xvii) to Qualified Equity Interests, nor (B) any Permitted
Refinancing of any Indebtedness otherwise permitted hereunder, shall be deemed
to be adverse to the interests of the Senior Credit Parties.

 

(b)                                 Prohibition Against Certain Payments of
Principal and Interest of Indebtedness.  None of the Restricted Group Companies
will (i) redeem, purchase, prepay, retire, defease or otherwise acquire for
value (other than de minimis cash payments and exchanges solely for Equity
Interests or of the Equity Equivalents not constituting Debt Equivalents), prior
to scheduled maturity, scheduled repayment, mandatory prepayment, or scheduled
sinking fund payment, the principal amount of the 2019 Notes, the 2023 Notes,
any Junior Financing or any Indebtedness outstanding in reliance on
Section 7.01(ii)(B), (iv), (xvi) or (xvii), or set aside any funds for such
purpose, whether such redemption, purchase, prepayment, retirement or
acquisition is made at the option of the maker or at the option of the holder
thereof, (ii) make any cash interest payment in respect of Subordinated
Indebtedness (other than regularly scheduled interest payments as and when due
in respect of Subordinated Indebtedness permitted under this Agreement if such
payments are not then prohibited by the subordination provisions applicable
thereto, which shall be permitted) or (iii) release, cancel, compromise or
forgive in whole or in part any Indebtedness evidenced by any Intercompany Note
(unless either the Borrower or a Subsidiary Guarantor is the obligor with
respect to such Indebtedness or the release, cancellation, compromise or
forgiveness thereof is otherwise permitted as an Investment in accordance with
this Agreement); provided that (A) if no Event of Default exists or results
therefrom, the Borrower or any Subsidiary may redeem, purchase, prepay, retire,
defease or otherwise acquire for value Indebtedness referred to in
clause (i) above with the proceeds of a Permitted Refinancing incurred in
accordance with Section 7.01 and (B) the Restricted Group Companies may redeem,
purchase, prepay, retire, defease or otherwise acquire for value Indebtedness
referred to in clause (i) above in an amount not to exceed (1) the Available
Amount,

 

118

--------------------------------------------------------------------------------


 

provided that (x) no Event of Default is continuing at the time of such
redemption, purchase, prepayment, retirement, defeasance, or other acquisition
for value or would result therefrom and (y) except for such payments made in
reliance on clauses (i) or (iii) of the definition of “Available Amount”, the
Total Net Leverage Ratio does not exceed 4.50 : 1.00 on a Pro Forma Basis after
giving effect thereto and (2) so long as no Event of Default shall have occurred
and be continuing or would otherwise result therefrom, additional amounts so
long as, immediately prior to the making of such redemption, purchase,
prepayment, retirement, defeasance or other acquisition for value, the Total Net
Leverage Ratio is less than or equal to 3.50 : 1.00 and, after giving effect to
such redemption, purchase, prepayment, retirement, defeasance or other
acquisition for value, the Total Net Leverage Ratio on a Pro Forma Basis would
be less than or equal to 3.50 : 1.00.

 

Section 7.09                            Transactions with Affiliates.  None of
the Restricted Group Companies will engage in any transaction or series of
transactions with any Affiliate of the Borrower, other than:

 

(i)                                     issuance by the Borrower of Equity
Interests or Equity Equivalents (other than Debt Equivalents), upon conversion
of convertible Indebtedness of the Borrower permitted hereunder or in connection
with Swap Agreements;

 

(ii)                                  transactions expressly permitted by
Sections 7.01(xiii) and (xv), Section 7.04, Section 7.05 (other than clauses
(viii) and (xi)-(xvii) thereof), Section 7.06(a)(v), (a)(viii), (a)(ix), (a)(x),
(a)(xvii), (a)(xviii), (a)(xxiii) and (a)(xxiv), Section 7.07 and Section 7.08;

 

(iii)                               normal compensation, director fees,
severance, performance and retention bonuses, indemnities and reimbursement of
reasonable expenses of officers, directors, managers, employees, independent
contractors and consultants, including stock incentive and option plans and
agreements relating thereto;

 

(iv)                              other transactions with Affiliates pursuant to
agreements or arrangements in existence on the Closing Date to the extent
disclosed in Schedule 7.09 or any amendment, extension, supplement,
modification, renewal or replacement thereto, in each case to the extent that
the same are not, when taken as a whole, adverse to the Lenders in any material
respect;

 

(v)                                 sales of Qualified Capital Stock of the
Borrower not otherwise prohibited by the Loan Documents, and the granting of
registration or other customary rights in connection therewith;

 

(vi)                              contracts or arrangements between the Borrower
and/or its Subsidiaries and any of its Affiliates regarding coordination and/or
joint defense of any litigation or any other action, suit, proceeding, claim or
dispute before any courts, arbitrators or governmental authority;

 

(vii)                           transactions in the ordinary course of business
entirely among the Restricted Group Companies (and/or any Person that becomes as
Restricted Group Company as a result of such transaction) including, without
limitation, the formation and maintenance of any consolidated group or subgroup
for tax, accounting or cash pooling or management purposes;

 

(viii)                        transactions entirely between or among Loan
Parties (and/or any Person that becomes as Loan Party as a result of such
transaction) not otherwise prohibited hereunder;

 

(ix)                              other transactions which are engaged in by the
Restricted Group Companies on terms and conditions no less favorable to such
Person as would be obtainable by it in a comparable arm’s-length transaction
with an independent, unrelated third party;

 

(x)                                 the Transactions and the payment of fees and
expenses related to the Transactions;

 

119

--------------------------------------------------------------------------------


 

(xi)                              equity issuances, repurchases, redemptions,
acquisitions or retirements of Equity Interests of the Restricted Group
Companies permitted by Section 7.07;

 

(xii)                           other Restricted Payments and transactions
permitted under Section 7.07;

 

(xiii)                        leases or subleases of property in the ordinary
course of business not materially interfering with the business of the Borrower
and the Restricted Subsidiaries taken as a whole;

 

(xiv)                       transactions undertaken in good faith (as determined
by the Board of Directors of the Borrower) for the sole purpose of improving the
consolidated tax efficiency of the Borrower and its Subsidiaries and not for the
purpose of circumventing any covenant set forth in this Agreement;

 

(xv)                          customary payments by the Borrower and any of the
Restricted Subsidiaries made for any financial advisory, financing, underwriting
or placement services or in respect of other investment banking activities
(including in connection with acquisitions or divestitures), which payments are
approved by the majority of the members of the board of directors or a majority
of the disinterested members of the board of directors of the Borrower or a
Restricted Subsidiary in good faith;

 

(xvi)                       the granting of registration and other customary
rights in connection with the issuance of Equity Interests by the Borrower not
otherwise prohibited by the Loan Documents and the payment of reasonable
out-of-pocket costs and expenses relating to registration rights and indemnities
provided in connection therewith; and

 

(xvii)                    any transaction with an Affiliate in which the
consideration paid by the Restricted Group Companies consists only of Equity
Interests or Equity Equivalents (other than Debt Equivalents) of the Borrower.

 

Section 7.10                            Fiscal Year and Accounting Changes;
Organization and Other Documents.  None of the Restricted Group Companies will
(i) change its fiscal year, (ii) make any material change in its accounting
treatment and financial reporting policies except as required by GAAP (or with
the consent of the Administrative Agent, which shall not be unreasonably
withheld, conditioned or delayed) or (iii) enter into any amendment,
modification or waiver to its Organization Documents, in each case as in effect
on the Closing Date, except for changes not adverse in any material respect to
the Lenders.  The Borrower will cause the Restricted Group Companies to provide
the Administrative Agent with copies of all amendments to the foregoing
documents and instruments as in effect as of the Closing Date with the
Compliance Certificate next delivered following the same.

 

Section 7.11                            Restrictions with Respect to
Intercorporate Transfers.  None of the Restricted Group Companies will create or
otherwise cause or permit to exist any encumbrance or restriction which
prohibits or otherwise restricts (i) the ability of any such Restricted Group
Company to (A) make Restricted Payments or pay any Indebtedness owed to the
Borrower or any Subsidiary of the Borrower, (B) pay Indebtedness or other
obligations owed to any Loan Party, (C) make loans or advances to the Borrower
or any Subsidiary of the Borrower, (D) transfer any of its properties or assets
to the Borrower or any Subsidiary Guarantor or (E) act as a Subsidiary Guarantor
and pledge its assets pursuant to the Loan Documents or any renewals,
refinancings, exchanges, refundings or extensions thereof or (ii) the ability of
the Borrower or any Subsidiary of the Borrower to create, incur, assume or
permit to exist any Lien upon its property or assets whether now owned or
hereafter acquired to secure the Senior Credit Obligations, except in each case
for prohibitions or restrictions existing under or by reason of

 

(i)                                     this Agreement and the other Loan
Documents, and the documentation governing any Permitted Incremental Equivalent
Debt, any Credit Agreement Refinancing Indebtedness or any Indebtedness incurred
in reliance on Section 7.01(xvi) or (xvii);

 

120

--------------------------------------------------------------------------------


 

(ii)                                  applicable Law;

 

(iii)                               restrictions in effect on the Closing Date
contained in the 2019 Notes Indenture or the 2023 Notes Indenture, in the
agreements set forth on Schedule 7.11 governing the Existing Indebtedness and in
any agreements governing any Permitted Refinancing thereof that is permitted
hereunder if such restrictions are no more restrictive than (A) other than in
the case of a Permitted Refinancing of the 2019 Notes, those contained in the
agreements governing the Indebtedness being renewed, extended or refinanced or
(B) in the case of a Permitted Refinancing of the 2019 Notes or the 2023 Notes,
those contained in the Loan Documents;

 

(iv)                              customary non-assignment provisions with
respect to contracts, leases or licensing agreements entered into by the
Borrower or any of its Subsidiaries, in each case entered into in the ordinary
course of business;

 

(v)                                 any restriction or encumbrance with respect
to any asset of the Borrower or any of its Subsidiaries or a Subsidiary of the
Borrower imposed pursuant to an agreement which has been entered into for the
sale or disposition of such assets or all or substantially all of the capital
stock or assets of such Subsidiary, so long as such sale or disposition is
permitted under this Agreement;

 

(vi)                              customary provisions in joint venture
agreements and other similar agreements entered into in the ordinary course of
business in connection with Permitted Joint Ventures;

 

(vii)                           Liens permitted under Section 7.02 and any
documents or instruments governing the terms of any Indebtedness or other
obligations secured by any such Liens; provided that such prohibitions or
restrictions apply only to the assets subject to such Liens;

 

(viii)                        restrictions in connection with Indebtedness
permitted to be incurred hereunder, so long as such restrictions, when taken as
a whole, are not materially more burdensome than the restrictions contained
herein;

 

(ix)                              restrictions that are customary with respect
to any Indebtedness permitted hereunder that are no more restrictive, taken as a
whole, than those permitted hereunder; and

 

(x)                                 customary provisions in acquisition and
other similar agreements in connection with Asset Dispositions permitted under
Section 7.05 and Permitted Acquisitions.

 

Section 7.12                            Sale and Leaseback Transactions.  None
of the Restricted Group Companies will directly or indirectly become or remain
liable as lessee or as guarantor or other surety with respect to any lease
(whether an Operating Lease or a Capital Lease) of any property (whether real,
personal or mixed), whether now owned or hereafter acquired (i) which such
Restricted Group Company has sold or transferred or is to sell or transfer to
any other Person which is not a Restricted Group Company or (ii) which such
Restricted Group Company intends to use for substantially the same purpose as
any other property which has been sold or is to be sold or transferred by such
Restricted Group Company to another Person which is not a Restricted Group
Company in connection with such lease; provided, however, that the Restricted
Group Companies may enter into such transactions with respect to property, in an
aggregate amount of up to $15,000,000 in sales proceeds during the term of this
Agreement, if (i) after giving effect on a Pro Forma Basis to any such
transaction the Borrower shall be in compliance with all other provisions of
this Agreement, including Section 7.01 and Section 7.02, (ii) the gross cash
proceeds of any such transaction are at least equal to the fair market value of
such property (as determined by the Board of Directors of the Borrower, which
determination shall be conclusive if made in good faith) and (iii) the Net Cash
Proceeds therefrom are subject to Section 2.09(c)(iii).

 

121

--------------------------------------------------------------------------------


 

Section 7.13                            [Reserved].

 

Section 7.14                            Additional Negative Pledges.  None of
the Restricted Group Companies will enter into, assume or become subject to any
agreement prohibiting or otherwise restricting the creation or assumption of any
Lien in favor of the Collateral Agent upon the properties or assets of the Loan
Parties, whether now owned or hereafter acquired, or requiring the grant of any
security for an obligation if security is given for some other obligation,
except (i) pursuant to this Agreement and the other Finance Documents;
(ii) pursuant to any document or instrument governing Indebtedness incurred
pursuant to Section 7.01(i), (iii), (iv), or, to the extent related thereto,
(vi) if any such restriction contained therein relates only to the asset or
assets acquired in connection therewith; (iii) pursuant to applicable Law;
(iv) for restrictions pursuant to any document or instrument governing
Indebtedness permitted by Section 7.01(ii), (v), (xvi), or (xvii); (v) for
restrictions by reason of customary provisions restricting assignments,
subletting or other transfers contained in leases, licenses and other agreements
or contracts entered into in the ordinary course of business (provided that such
restrictions are limited to the property or assets subject to such leases,
licenses, or agreements or contracts, as the case may be); and (vi) for any
prohibition or limitation that consists of customary restrictions and conditions
contained in any agreement relating to the sale or disposition of any property
permitted under this Agreement.

 

Section 7.15                            [Reserved].

 

Section 7.16                            Anti-Terrorism Law: Anti-Money
Laundering.

 

(a)                                 None of the Group Companies will directly or
indirectly, (i) conduct any business or engage in making or receiving any
contribution of funds, goods or services to or for the benefit of any person
described in Section 5.22 without lawful authorization, (ii) deal in, or
otherwise engage in any transaction relating to, any property or interests in
property, blocked pursuant to the Executive Order or any other Anti-Terrorism
Law, or (iii)  engage in or conspire to engage in any transaction that evades or
avoids, or has the purpose of evading or avoiding, or attempts to violate, any
of the prohibitions set forth in any Anti-Terrorism Law (and the Loan Parties
deliver to the Administrative Agent any certification or other evidence
requested from time to time by the Administrative Agent in its reasonable
discretion, confirming the Group Companies’ compliance with this Section 7.16).

 

(b)                                 None of the Group Companies will directly or
indirectly, cause or permit any of the funds of such Group Company that are used
to repay the Loans to be derived from any unlawful activity with the result that
the making of the Loans would be in violation of applicable Law.

 

Section 7.17                            Embargoed Person.  None of the Group
Companies will cause or permit (a) any of the funds or properties of the Group
Companies that are used to repay the Loans to constitute property of, or be
beneficially owned directly or indirectly by, any person subject to sanctions or
trade restrictions under United States law (“Embargoed Person” or “Embargoed
Persons”) that is identified on (1) the “List of Specially Designated Nationals
and Blocked Persons” maintained by OFAC and/or on any other similar list
maintained by OFAC pursuant to any authorizing statute including the
International Emergency Economic Powers Act, as amended, 50 U.S.C. §§ 1701 et
seq., The Trading with the Enemy Act, as amended, 50 U.S.C. App. 1 et seq., and
any Executive Order or regulation promulgated thereunder, with the result that
the investment in the Loan Parties (whether directly or indirectly) is
prohibited by applicable requirements of Law, or the Term Loans or other Loans
made by the Lenders would be in violation of applicable requirements of Law, or
(2) the Executive Order, any related enabling legislation or any other similar
executive orders, or (b) any Embargoed Person to have any direct or indirect
interest, of any nature whatsoever in the Loan Parties, with the result that the
investment in the Loan Parties (whether directly or indirectly) is prohibited by
applicable requirements of Law or the Loans are in violation of applicable
requirements of Law.

 

122

--------------------------------------------------------------------------------


 

Section 7.18                            Limitation on Issuance of Disqualified
Capital Stock.  With respect to the Borrower, issue any Equity Interest that is
Disqualified Capital Stock.

 

ARTICLE VIII

 

DEFAULTS

 

Section 8.01                            Events of Default.  An Event of Default
shall exist upon the occurrence of any of the following specified events or
conditions (each an “Event of Default”):

 

(a)                                 Payment.  Any Loan Party shall:

 

(i)                                     default in the payment when due (whether
by scheduled maturity, acceleration or otherwise) of any principal of any of the
Loans; or

 

(ii)                                  default, and such default shall continue
for three or more Business Days, in the payment when due of any interest on the
Loans or of any fees or other amounts owing hereunder, under any of the other
Loan Documents.

 

(b)                                 Representations.  Any representation or
warranty made, or deemed to be made, by any Loan Party herein or in any of the
other Loan Documents or in any certificate or notice delivered or required to be
delivered pursuant hereto or thereto shall prove false in any material respect
(to the extent that the representation or warranty is not already qualified by
“materiality”, “Material Adverse Effect” or similar language) on the date as of
which it was made or deemed to have been made.

 

(c)                                  Covenants.  Any Loan Party shall:

 

(i)                                     default in the due performance or
observance of any term, covenant or agreement contained in
Section 6.05(i) (solely with respect to the Borrower), 6.11, 6.16, Article VII
or Section 10.01(c)(ii); or

 

(ii)                                  default in the due performance or
observance by it of any term, covenant or agreement contained in any Loan
Document (other than those referred to in subsection (a), (b) or (c)(i) of this
Section 8.01) and such default shall continue unremedied for a period of 30 days
after notice thereof having been given to the Borrower by the Administrative
Agent.

 

(d)                                 Effectiveness.  Any material provision of
any Loan Document, at any time after its execution, and for any reason other
than as expressly permitted hereunder or thereunder (including as a result of a
termination permitted under Section 7.04 or Section 7.05 or as a result of the
acts or omissions of any Agent or Lender hereunder) or the Discharge of Senior
Finance Obligations, ceases to be in full force and effect in any material
respect, or any Loan Party contests in writing the validity or enforceability of
any material provision of any Loan Document; or any Loan Party denies in writing
that it has any further liability or obligation under any Loan Document (other
than as a result of the Discharge of Senior Finance Obligations).

 

(e)                                  Cross-Default.

 

(i)                                     Any Restricted Group Company (A) fails
to make payment when due after lapse of all applicable grace periods (whether by
scheduled maturity, required prepayment, acceleration, demand or otherwise),
regardless of amount, in respect of any Indebtedness or Guaranty Obligation
(other than in respect of (x) Indebtedness outstanding under the Loan Documents
and (y) Swap Agreements) having an aggregate principal amount (including amounts
owing to all creditors under any combined or syndicated credit arrangement) of
more than the Threshold Amount, (B) fails to perform or observe any other
condition or covenant, or any other event shall occur or condition shall

 

123

--------------------------------------------------------------------------------


 

exist, under any agreement or instrument relating to any such Indebtedness or
Guaranty Obligation having an aggregate principal amount of more than the
Threshold Amount, in the case of each of clauses (A) and (B) if the effect of
such failure, event or condition is to cause, or to permit, after lapse of all
applicable grace periods, the holder or holders or beneficiary or beneficiaries
of such Indebtedness or Guaranty Obligation (or a trustee or agent on behalf of
such holder or holders or beneficiary or beneficiaries) to cause, such
Indebtedness to be declared to be due and payable prior to its stated maturity
or to accelerate such stated maturity, or such Guaranty Obligation to become
payable, or (C) shall fail to comply with the terms of any Indebtedness or
Guaranty Obligation having an aggregate principal amount of more than the
Threshold Amount requiring such Restricted Group Company to offer to prepay or
repurchase such Indebtedness or the primary Indebtedness underlying such
Guaranty Obligation prior to the stated maturity thereof; or

 

(ii)                                  there occurs under any Swap Agreement or
Swap Obligation an Early Termination Date (as defined in such Swap Agreement)
resulting from (A) any event of default under such Swap Agreement as to which
any Restricted Group Company is the Defaulting Party (as defined in such Swap
Agreement) or (B) any Termination Event (as so defined) as to which any
Restricted Group Company is an Affected Party (as so defined), and, in either
event, the Swap Termination Value owed by a Restricted Group Company as a result
thereof is greater than the Threshold Amount and such Restricted Group Company
fails to pay such Swap Termination Value when due after applicable grace
periods.

 

(f)                                   Insolvency Events.  (i) The Borrower or
any Material Subsidiary shall commence a voluntary case or other proceeding
seeking liquidation, reorganization or other relief with respect to itself or
its debts under any Insolvency or Liquidation Proceeding now or hereafter in
effect or seeking the appointment of a trustee, receiver, liquidator, custodian
or other similar official of it or any substantial part of its property, or
shall consent to any such relief or to the appointment of or taking possession
by any such official in an involuntary case or other proceeding commenced
against it, or shall make a general assignment for the benefit of creditors, or
shall fail generally to pay its debts as they become due, or shall take any
corporate action to authorize any of the foregoing or (ii) an involuntary case
or other proceeding shall be commenced against the Borrower or any Material
Subsidiary seeking liquidation, reorganization or other relief with respect to
it or its debts under any Insolvency or Liquidation Proceeding now or hereafter
in effect or seeking the appointment of a trustee, receiver, liquidator,
custodian or other similar official of it or any substantial part of its
property, and such involuntary case or other proceeding shall remain undismissed
and unstayed for a period of 60 days, or any order for relief shall be entered
against any Restricted Group Company under the federal bankruptcy laws as now or
hereafter in effect.

 

(g)                                  Judgments.  One or more final judgments,
orders, decrees or arbitration awards is entered against the Borrower or any
Material Subsidiary involving in the aggregate a liability (to the extent not
covered by independent third-party insurance or an indemnity from a creditworthy
third party as to which the insurer or indemnitor, as applicable, does not deny
coverage), as to any single or related series of transactions, incidents or
conditions, in excess of the Threshold Amount, and the same shall not have been
discharged, vacated or stayed pending appeal within 60 days after the entry
thereof.

 

(h)                                 ERISA.  (i) An ERISA Event occurs which has
resulted or would reasonably be expected to result in liability of any
Restricted Group Company or any ERISA Affiliate in an aggregate amount
reasonably likely to result in a Material Adverse Effect or (ii) any
contribution required to be made with respect to an Employee Benefit Arrangement
in accordance with any applicable law has not been made and the failure to make
such contribution would reasonably be expected to result in a Material Adverse
Effect.

 

(i)                                     Guaranties.  Any Guaranty given by any
Loan Party or any provision thereof shall, except pursuant to the terms thereof,
cease to be in full force and effect, or any Subsidiary Guarantor thereunder or
any Person acting by or on behalf of such Subsidiary Guarantor shall deny or
disaffirm such Subsidiary Guarantor’s obligations under such Guaranty.

 

124

--------------------------------------------------------------------------------


 

(j)                                    Impairment of Collateral.  Any Collateral
Document after delivery thereof pursuant to Section 4.01 or Section 6.12 shall
for any reason (other than pursuant to the terms hereof or thereof including as
a result of a transaction not prohibited under this Agreement) cease to create,
or any Lien purported to be created by any Collateral Documents shall be
asserted by any Loan Party not to be, a valid and perfected Lien with the
priority required by the Collateral Document, on any material portion of the
Collateral purported to be covered thereby, subject to Permitted Liens, except
(i) to the extent such loss of perfection does not violate Section 6.12 or
(ii) as to Collateral consisting of Real Property to the extent that such losses
are covered by a lender’s title insurance policy and such insurer has not denied
coverage.

 

(k)                                 Ownership.  A Change of Control shall occur.

 

Section 8.02                            Acceleration; Remedies.  Upon the
occurrence of and during the continuation of an Event of Default, the
Administrative Agent (or the Collateral Agent, as applicable) shall, at the
request of, or may, with the consent of, the Required Lenders, take any or all
of the following actions:

 

(a)                                 Termination of Commitments.  Declare the
Commitments terminated whereupon the Commitments shall be immediately
terminated.

 

(b)                                 Acceleration of Loans.  Declare the unpaid
principal of and any accrued interest in respect of all Loans and any and all
other indebtedness or obligations of any and every kind (other than contingent
indemnification obligations) owing by a Loan Party to any of the Lenders
hereunder to be due whereupon the same shall be immediately due and payable
without presentment, demand, protest or other notice of any kind, all of which
are hereby waived by the Loan Parties.

 

(c)                                  Enforcement of Rights.  Enforce any and all
rights and interests created and existing under the Loan Documents, including,
without limitation, all rights and remedies existing under the Loan Documents,
all rights and remedies against each Subsidiary Guarantor and all rights of
setoff.

 

(d)                                 Enforcement Rights Vested Solely in
Administrative Agent and Collateral Agent.  The Lenders agree that this
Agreement may be enforced only by the action of the Administrative Agent, acting
upon the instructions of the Required Lenders, and, with respect to the
Collateral, the Collateral Agent, and that no other Finance Party shall have any
right individually to seek to enforce any Loan Document or to realize upon the
security to be granted hereby.

 

Notwithstanding the foregoing, if an Event of Default specified in
Section 8.01(f) shall occur, then the Commitments shall automatically terminate,
all Loans, all accrued interest in respect thereof and all accrued and unpaid
fees and other indebtedness or obligations owing to the Lenders hereunder and
under the other Loan Documents shall immediately become due and payable, in each
case without the giving of any notice or other action by the Administrative
Agent or the Lenders, which notice or other action is expressly waived by the
Loan Parties.

 

Section 8.03                            [Reserved].

 

Section 8.04                            Allocation of Payments After Event of
Default.

 

(a)                                 Priority of Distributions.  The Borrower
hereby irrevocably waives the right to direct the application of any and all
payments in respect of its Finance Obligations and any proceeds of Collateral
after the occurrence and during the continuance of an Event of Default and
agrees that, notwithstanding the provisions of Section 2.09(c) and Section 2.14,
after the exercise of remedies provided for in Section 8.02 (or after the Loans
have automatically become immediately due and payable), all amounts collected or
received on account of any Finance Obligation shall, subject to the provisions
of Section 2.18, be applied by the Administrative Agent in the following order:

 

125

--------------------------------------------------------------------------------


 

FIRST, to pay interest on and then principal of any portion of the Loans that
the Administrative Agent may have advanced on behalf of any Lender for which the
Administrative Agent has not then been reimbursed by such Lender or the
Borrower;

 

SECOND, to the payment of all reasonable out-of-pocket costs and expenses
(including reasonable attorneys’ fees) of the Administrative Agent or the
Collateral Agent in connection with enforcing the rights of the Finance Parties
under the Finance Documents, including all expenses of sale or other realization
of or in respect of the Collateral, including reasonable compensation to the
agents and counsel for the Collateral Agent, and all expenses, liabilities and
advances incurred or made by the Collateral Agent in connection therewith, and
any other obligations owing to the Collateral Agent in respect of sums advanced
by the Collateral Agent to preserve the Collateral or to preserve its security
interest in the Collateral;

 

THIRD, to the payment of all costs and expenses of each of the Lenders in
connection with enforcing its rights under the Loan Documents or otherwise with
respect to the Senior Credit Obligations owing to such Lender, to the extent due
and payable under Section 10.04 hereof.

 

FOURTH, to the payment of all of the Senior Credit Obligations consisting of
accrued fees and interest;

 

FIFTH, except as set forth in clauses FIRST through FOURTH above, to the payment
of the outstanding Senior Credit Obligations and Swap Obligations owing to any
Finance Party, pro rata, as set forth below, with (i) an amount equal to the
Senior Credit Obligations being paid to the Collateral Agent (in the case of
Senior Credit Obligations owing to the Collateral Agent) or to the
Administrative Agent (in the case of all other Senior Credit Obligations) for
the account of the Lenders or any Agent, with the Collateral Agent, each Lender
and the Agents receiving an amount equal to its outstanding Senior Credit
Obligations, or, if the proceeds are insufficient to pay in full all Senior
Credit Obligations, its Pro Rata Share of the amount remaining to be
distributed, and (ii) an amount equal to the Swap Obligations being paid to the
trustee, paying agent or other similar representative (each a “Swap
Representative”) for the Swap Creditors, with each Swap Creditor receiving an
amount equal to the outstanding Swap Obligations owed to it by the Loan Parties
or, if the proceeds are insufficient to pay in full all such Swap Obligations,
its Pro Rata Share of the amount remaining to be distributed; and

 

SIXTH, to the payment of the surplus, if any, to whomever may be lawfully
entitled to receive such surplus.

 

In carrying out the foregoing, (i) amounts received shall be applied in the
numerical order provided until exhausted prior to application to the next
succeeding category and (ii) each of the Finance Parties shall receive an amount
equal to its Pro Rata Share (as defined below) of amounts available to be
applied pursuant to clauses THIRD, FOURTH and FIFTH above.

 

(b)                                 Pro Rata Treatment.  For purposes of this
Section 8.04, “Pro Rata Share” means, when calculating a Finance Party’s portion
of any distribution or amount, that amount (expressed as a percentage) equal to
a fraction the numerator of which is the then unpaid amount of such Finance
Party’s Senior Credit Obligations or Swap Obligations, as the case may be, and
the denominator of which is the then outstanding amount of all Senior Credit
Obligations or Swap Obligations, as the case may be.  If any payment to any
Finance Party of its Pro Rata Share of any distribution would result in
overpayment to such Finance Party, such excess amount shall instead be
distributed in respect of the unpaid Senior Credit Obligations or Swap
Obligations, as the case may be, of the other Finance Parties, with each Finance
Party whose Senior Credit Obligations or Swap Obligations, as the case may be,
have not been paid in full to receive an amount equal to such excess amount
multiplied by a fraction the numerator of which is the unpaid Senior Credit
Obligations or Swap Obligations, as the case may be, of such Finance Party and
the denominator of which is the unpaid

 

126

--------------------------------------------------------------------------------


 

Senior Credit Obligations or Swap Obligations, as the case may be, of all
Finance Parties entitled to such distribution.

 

(c)                                  Reliance by Collateral Agent.  For purposes
of applying payments received in accordance with this Section 8.04, the
Collateral Agent shall be entitled to rely upon (i) the Administrative Agent
under this Agreement and (ii) the Swap Representative, if any, for the Swap
Creditors for a determination (which the Administrative Agent, each Swap
Representative for any Swap Creditor and the Finance Parties agree (or shall
agree) to provide upon request of the Collateral Agent) of the outstanding
Senior Credit Obligations and Swap Obligations owed to the Agents, the Lenders
or the Swap Creditors, as the case may be.  Unless it has actual knowledge
(including by way of written notice from a Swap Creditor or any Swap
Representatives thereof) to the contrary, the Collateral Agent, in acting
hereunder, shall be entitled to assume that no Swap Agreements are in existence.

 

ARTICLE IX

 

AGENCY PROVISIONS

 

Section 9.01                            Appointment.

 

(a)                                 Each Lender hereby irrevocably designates
and appoints each of the Administrative Agent and the Collateral Agent as an
agent of such Lender under this Agreement and the other Loan Documents.  Each
Lender irrevocably authorizes each Agent, in such capacity, through its agents
or employees, to take such actions on its behalf under the provisions of this
Agreement and the other Loan Documents and to exercise such powers and perform
such duties as are delegated to such Agent by the terms of this Agreement and
the other Loan Documents, together with such actions and powers as are
reasonably incidental thereto.  Other than the rights of the Borrower pursuant
to Section 9.12(c), the provisions of this Article IX are solely for the benefit
of the Agents and the Lenders, and no Loan Party shall have rights as a third
party beneficiary of any such provisions.  Without limiting the generality of
the foregoing, the Agents are hereby expressly authorized to execute any and all
documents (including releases) with respect to the Collateral and any rights of
the Senior Credit Parties with respect thereto as contemplated by and in
accordance with the provisions of this Agreement and the other Loan Documents. 
In performing its functions and duties hereunder, each Agent shall act solely as
an agent of the Lenders and does not assume and shall not be deemed to have
assumed any obligation towards or relationship of agency or trust with or for
the Borrower or any of its Subsidiaries.  The Arrangers and any Agent described
in the definition thereof may resign from such role at any time, with immediate
effect, by giving prior written notice thereof to the Administrative Agent and
the Borrower.  Without limiting the generality of the foregoing, the use of the
term “agent” in this Agreement with reference to the Administrative Agent or the
Collateral Agent is not intended to connote any fiduciary or other implied (or
express) obligations arising under agency doctrine of any applicable law. 
Instead, such term is used merely as a matter of market custom and is intended
to create or reflect only an administrative relationship between independent
contracting parties.

 

(b)                                 Each Lender irrevocably appoints each other
Lender as its agent and bailee for the purpose of perfecting Liens (whether
pursuant to Section 8-301(a)(2) of the UCC or otherwise), for the benefit of the
Senior Credit Parties, in assets in which, in accordance with the UCC or any
other applicable Laws a security interest can be perfected by possession or
control.  Should any Lender (other than the Collateral Agent) obtain possession
or control of any such Collateral, such Lender shall notify the Collateral Agent
thereof, and, promptly following the Collateral Agent’s request therefor, shall
deliver such Collateral to the Collateral Agent or otherwise deal with such
Collateral in accordance with the Collateral Agent’s instructions.

 

Section 9.02                            Agent in Its Individual Capacity.  Each
person serving as an Agent hereunder shall have the same rights and powers in
its capacity as a Lender as any other Lender and may exercise the same as though
it were not an Agent, and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the person
serving as an Agent hereunder in its individual

 

127

--------------------------------------------------------------------------------


 

capacity.  Such person and its Affiliates may accept deposits from, lend money
to, act as financial advisor or in any other advisory capacity for, and
generally engage in any kind of business with, any Restricted Group Company or
Affiliate thereof as if it were not an Agent hereunder and without duty to
account therefor to the Lenders.

 

Section 9.03                            Exculpatory Provisions.  No Agent shall
have any duties or obligations except those expressly set forth in the Loan
Documents.  Without limiting the generality of the foregoing, (a) no Agent shall
be subject to any fiduciary or other implied duties, regardless of whether a
Default has occurred and is continuing, (b) no Agent shall have any duty to take
any discretionary action or exercise any discretionary powers, except
discretionary rights and powers expressly contemplated by the Loan Documents
that such Agent is required to exercise in writing by the Required Lenders (or
such other number or percentage of the Lenders as shall be necessary under the
circumstances as provided in Section 10.01); provided that no Agent shall be
required to take any action that, in its opinion or the opinion of its counsel,
may expose such Agent to liability or that is contrary to any Loan Document or
applicable Laws including, for the avoidance of doubt any action that may be in
violation of the automatic stay under any Bankruptcy Law or that may effect a
foreclosure, modification or termination of property of a Defaulting Lender
under any Bankruptcy Law, and (c) except as expressly set forth in the Loan
Documents, no Agent shall have any duty to disclose or shall be liable for the
failure to disclose, any information relating to any Restricted Group Company or
any of its Affiliates that is communicated to or obtained by the person serving
as such Agent or any of its Affiliates in any capacity.  No Agent shall be
liable for any action taken or not taken by it (i) with the consent or at the
request of the Required Lenders (or such other number or percentage of the
Lenders as shall be necessary, or as any Agent shall believe in good faith shall
be necessary, under the circumstances as provided in Section 10.01) or (ii) in
the absence of its own gross negligence or willful misconduct as determined by a
court of competent jurisdiction by a final and nonappealable judgment.  No Agent
shall be deemed to have knowledge of any Default unless and until written notice
thereof describing such default is given to such Agent by the Borrower or a
Lender, and no Agent shall be responsible for or have any duty to ascertain or
inquire into (i) any statement, warranty or representation made in or in
connection with any Loan Document, (ii) the contents of any certificate, report
or other document delivered hereunder or thereunder or in connection herewith or
therewith, (iii) the performance or observance of any of the covenants,
agreements or other terms or conditions set forth in any Loan Document or the
occurrence of any Default, (iv) the validity, enforceability, effectiveness or
genuineness of any Loan Document or any other agreement, instrument or document
or (v) the satisfaction of any condition set forth in Article IV or elsewhere in
any Loan Document.  Each party to this Agreement acknowledges and agrees that
the Administrative Agent may from time to time use one or more outside service
providers for the tracking of all UCC financing statements (and/or other
collateral related filings and registrations from time to time) required to be
filed or recorded pursuant to the Loan Documents and the notification to the
Administrative Agent, of, among other things, the upcoming lapse or expiration
thereof, and that each of such service providers will be deemed to be acting at
the request and on behalf of the Borrower and the other Loan Parties.  No Agent
shall be liable for any action taken or not taken by any such service provider. 
Neither any Agent nor any of its officers, partners, directors, employees or
agents shall be liable to the Lenders for any action taken or omitted by any
Agent under or in connection with any of the Loan Documents.  The Administrative
Agent has no duty, responsibility or liability to monitor or enforce
participations or other actions in respect of any person on the list of
Disqualified Institutions, or otherwise take (or omit to take) any action with
respect thereto.

 

Section 9.04                            Reliance by Agents.  Each Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, internet or intranet website posting
or other distribution) believed by it to be genuine and to have been signed,
sent, or otherwise authenticated by a proper person.  Each Agent also may rely
upon any statement made to it orally and believed by it to be made by a proper
person, and shall not incur any liability for relying thereon.  In determining
compliance with any condition hereunder to the making of a Loan that by its
terms must be fulfilled to the satisfaction of a Lender, each Agent may presume
that such condition is satisfactory to such Lender unless each Agent shall have
received written notice to the contrary from such Lender prior to the making of
such Loan.  Each Agent may consult with legal counsel (who

 

128

--------------------------------------------------------------------------------


 

may be counsel for Borrower), independent accountants and other advisors
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or advisors.

 

Section 9.05                            Delegation of Duties.  Each Agent may
perform any and all of its duties and exercise its rights and powers under this
Agreement or under any other Loan Document by or through, or delegate any and
all such rights and powers to, any one or more sub-agents appointed by such
Agent.  Each Agent and any such sub-agent may perform any and all of its duties
and exercise its rights and powers by or through their respective Affiliates. 
The exculpatory, indemnification and other provisions of the preceding
paragraphs shall apply to any such sub-agent and to the Affiliates of each Agent
and any such sub-agent, and shall apply, without limiting the foregoing, to
their respective activities in connection with the syndication of the credit
facilities provided for herein as well as activities as Agent.  The Agents shall
not be responsible for the negligence or misconduct of any sub-agent except to
the extent that a court of competent jurisdiction determines in a final and
nonappealable judgment that such Agent acted with gross negligence or willful
misconduct in the selection of such sub-agent.

 

Section 9.06                            Successor Agent.  Each Agent may resign
as such at any time upon at least 30 days’ prior notice to the Lenders and the
Borrower.  Upon any such resignation, the Required Lenders shall have the right
to appoint a successor Agent from among the Lenders, which successor Agent shall
be reasonably satisfactory to the Borrower (unless an Event of Default under
Section 8.01(a) or (f) shall have occurred and be continuing).  If no successor
shall have been so appointed by the Required Lenders and shall have accepted
such appointment within 30 days after the retiring Agent gives notice of its
resignation, then the retiring Agent may, on behalf of the Lenders, appoint a
successor Agent, which successor shall be a commercial banking institution
organized under the laws of the United States (or any State thereof) or a United
States branch or agency of a commercial banking institution, in each case,
having combined capital and surplus of at least $500,000,000; provided that if
such retiring Agent is unable to find a commercial banking institution that is
willing to accept such appointment and which meets the qualifications set forth
above, the retiring Agent’s resignation shall nevertheless thereupon become
effective and the retiring (or retired) Agent shall be discharged from its
duties and obligations under the Loan Documents, and the Lenders shall assume
and perform all of the duties of the Agent under the Loan Documents until such
time, if any, as the Required Lenders appoint a successor Agent.

 

Upon the acceptance of its appointment as an Agent hereunder by a successor,
such successor shall succeed to and become vested with all the rights, powers,
privileges and duties of the retiring Agent, and the retiring (or retired) Agent
shall be discharged from its duties and obligations under the Loan Documents. 
The fees payable by the Borrower to a successor Agent shall be the same as those
payable to its predecessor unless otherwise agreed between the Borrower and such
successor.  After an Agent’s resignation hereunder, the provisions of this
Article IX, Section 10.04 and Sections 10.08 to 10.15 shall continue in effect
for the benefit of such retiring Agent, its sub-agents and their respective
Affiliates in respect of any actions taken or omitted to be taken by any of them
while it was acting as Agent.

 

Section 9.07                            Non-Reliance on Agents and Other
Lenders.  Each Lender acknowledges that it has, independently and without
reliance upon any Agent or any other Lender or any of their respective
Affiliates and based on such documents and information as it has deemed
appropriate, conducted its own independent investigation of the financial
condition and affairs of the Loan Parties and their Subsidiaries and made its
own credit analysis and decision to enter into this Agreement.  Each Lender
further represents and warrants that it has reviewed the Confidential
Information Memorandum dated October 23, 2014 and each other document made
available to it on the Platform in connection with this Agreement and has
acknowledged and accepted the terms and conditions applicable to the recipients
thereof (including any such terms and conditions set forth, or otherwise
maintained, on the Platform with respect thereto).  Each Lender also
acknowledges that it will, independently and without reliance upon any Agent or
any other Lender or any of their respective Affiliates and based on such
documents and information as it shall from time to time deem appropriate,
continue to make its own decisions in taking or not taking action under or based
upon this

 

129

--------------------------------------------------------------------------------


 

Agreement, any other Loan Document or related agreement or any document
furnished hereunder or thereunder.

 

Section 9.08                            Name Agents.  The parties hereto
acknowledge that the Arrangers and the Documentation Agent hold such titles in
name only, and that such titles confer no additional rights or obligations
relative to those conferred on any Lender hereunder.

 

Section 9.09                            Indemnification.  The Lenders severally
agree to indemnify each Agent in its capacity as such and each of its Related
Parties (to the extent not reimbursed by Borrower or the Subsidiary Guarantors
and without limiting the obligation of Borrower or the Subsidiary Guarantors to
do so), ratably according to their respective outstanding Loans and Commitments
in effect on the date on which indemnification is sought under this Section 9.09
(or, if indemnification is sought after the date upon which all Commitments
shall have terminated and the Loans and Reimbursement Obligations shall have
been paid in full, ratably in accordance with such outstanding Loans and
Commitments as in effect immediately prior to such date), from and against any
and all liabilities, obligations, losses, damages, fines, penalties, actions,
claims, suits, judgments, litigations, investigations, inquiries or proceedings,
costs, expenses or disbursements of any kind whatsoever that may at any time
(whether before or after the payment of the Loans and Reimbursement Obligations)
be imposed on, incurred by or asserted against such Agent or Related Party in
any way relating to or arising out of, the Commitments, this Agreement, any of
the other Loan Documents or any documents contemplated by or referred to herein
or therein, the Transactions or any of the other transactions contemplated
hereby or thereby or any action taken or omitted by such Agent or Related Party
under or in connection with any of the foregoing (IN ALL CASES, WHETHER OR NOT
CAUSED OR ARISING, IN WHOLE OR IN PART, OUT OF THE COMPARATIVE, CONTRIBUTORY OR
SOLE NEGLIGENCE OF ANY AGENT OR RELATED PARTY); provided that no Lender shall be
liable for the payment of any portion of such liabilities, obligations, losses,
damages, penalties, actions, claims, suits, judgments, litigations,
investigations, inquiries or proceedings, costs, expenses or disbursements that
are found by a final and nonappealable judgment of a court of competent
jurisdiction to have directly resulted solely and directly from such Agent’s or
Related Parties, as the case may be, gross negligence or willful misconduct. 
The agreements in this Section 9.09 shall survive the payment of the Loans and
all other amounts payable hereunder.

 

Section 9.10                            Withholding Taxes.  To the extent
required by any applicable Law, the Administrative Agent may withhold from any
payment to any Lender an amount equivalent to any applicable withholding Taxes. 
If the Internal Revenue Service or any other Governmental Authority asserts a
claim that the Administrative Agent did not properly withhold Taxes from amounts
paid to or for the account of any Lender because the appropriate form was not
delivered or was not properly executed or because such Lender failed to notify
the Administrative Agent of a change in circumstance which rendered the
exemption from, or reduction of, withholding Taxes ineffective or for any other
reason, or if Administrative Agent reasonably determines that a payment was made
to a Lender pursuant to this Agreement without deduction of applicable
withholding Tax from such payment, or if any Taxes paid or payable by
Administrative Agent are attributable to a Lender’s failure to comply with the
provisions of Section 10.06(d) relating to the maintenance of a Participant
Register, such Lender shall indemnify the Administrative Agent fully for all
amounts paid, directly or indirectly, by the Administrative Agent as Taxes
(whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority) or otherwise, including any penalties or
interest and together with all expenses (including legal expenses, allocated
internal costs and out-of-pocket expenses) incurred, within 10 days after demand
therefor. A certificate as to the amount of such payment or liability delivered
to any Lender by the Administrative Agent shall be conclusive absent manifest
error.  Each Lender hereby authorizes the Administrative Agent to set off and
apply any and all amounts at any time owing to such Lender under any Loan
Document or otherwise payable by the Administrative Agent to the Lender from any
other source against any amount due to the Administrative Agent under this
Section 9.10.

 

130

--------------------------------------------------------------------------------


 

Section 9.11                            Lender’s Representations, Warranties and
Acknowledgements.

 

(a)                                 Each Lender represents and warrants that it
has made its own independent investigation of the financial condition and
affairs of the Borrower and its Subsidiaries in connection with Borrowings
hereunder and that it has made and shall continue to make its own appraisal of
the creditworthiness of the Borrower and its Subsidiaries.  No Agent shall have
any duty or responsibility, either initially or on a continuing basis, to make
any such investigation or any such appraisal on behalf of Lenders or to provide
any Lender with any credit or other information with respect thereto, whether
coming into its possession before the making of the Loans or at any time or
times thereafter, and no Agent shall have any responsibility with respect to the
accuracy of or the completeness of any information provided to the Lenders. 
Each Lender acknowledges that no Agent or Related Party of any Agent has made
any representation or warranty to it.  Except for documents expressly required
by any Loan Document to be transmitted by an Agent to the Lenders, no Agent
shall have any duty or responsibility (either express or implied) to provide any
Lender with any credit or other information concerning any Loan Party, including
the business, prospects, operations, property, financial and other condition or
creditworthiness of any Loan Party or any Affiliate of a Loan Party, that may
come in to the possession of an Agent or any of its Related Parties.

 

(b)                                 Each Lender, by delivering its signature
page to this Agreement or an Assignment and Assumption and funding its Loan,
shall be deemed to have acknowledged receipt of, and consented to and approved,
each Loan Document and each other document required to be approved by any Agent,
the Required Lenders or the Lenders, as applicable, on the Closing Date.

 

Section 9.12                            Collateral Documents and Guaranty.

 

(a)                                 Agents under Collateral Documents and
Guaranty.  Each Senior Credit Party hereby further authorizes the Administrative
Agent or the Collateral Agent, as applicable, on behalf of and for the benefit
of the Senior Credit Parties, to be the agent for and representative of the
Senior Credit Parties with respect to the Guaranty, the Collateral and the Loan
Documents; provided that neither the Administrative Agent nor the Collateral
Agent shall owe any fiduciary duty, duty of loyalty, duty of care, duty of
disclosure or any other obligation whatsoever to any holder of Senior Credit
Obligations with respect to any Swap Agreement.  Subject to Section 10.01,
without further written consent or authorization from any Senior Credit Party,
the Administrative Agent or the Collateral Agent, as applicable, may execute any
documents or instruments necessary to (i) in connection with a sale or Asset
Disposition permitted by this Agreement, release any Lien encumbering any item
of Collateral that is the subject of such sale or other Asset Disposition or to
which the Required Lenders (or such other Lenders as may be required to give
such consent under Section 10.01) have otherwise consented or (ii) release any
Subsidiary Guarantor from the Guaranty pursuant to the terms of the Guaranty
Agreement or with respect to which the Required Lenders (or such other Lenders
as may be required to give such consent under Section 10.01) have otherwise
consented.

 

(b)                                 Right to Realize on Collateral and Enforce
Guaranty.  Anything contained in any of the Loan Documents to the contrary
notwithstanding, the Borrower, the Administrative Agent, the Collateral Agent
and each Senior Credit Party hereby agree that (i) no Senior Credit Party shall
have any right individually to realize upon any of the Collateral or to enforce
the Guaranty, it being understood and agreed that all powers, rights and
remedies hereunder and under any of the Loan Documents may be exercised solely
by the Administrative Agent or the Collateral Agent, as applicable, for the
benefit of the Senior Credit Parties in accordance with the terms hereof and
thereof and all powers, rights and remedies under the Collateral Documents may
be exercised solely by the Collateral Agent for the benefit of the Senior Credit
Parties in accordance with the terms thereof, and (ii) in the event of a
foreclosure or similar enforcement action by the Collateral Agent on any of the
Collateral pursuant to a public or private sale or other disposition (including,
without limitation, pursuant to Section 363(k), Section 1129(b)(2)(a)(ii) or
otherwise of the Bankruptcy Code), the Collateral Agent (or any Lender, except
with respect to a “credit bid” pursuant to Section 363(k),
Section 1129(b)(2)(a)(ii) or otherwise of the Bankruptcy Code,) may be the
purchaser or licensor of any or all of such Collateral at any such sale or other
disposition and the Collateral Agent, as agent for and representative of the
Senior Credit Parties (but not

 

131

--------------------------------------------------------------------------------


 

any Lender or Lenders in its or their respective individual capacities) shall be
entitled, upon instructions from the Required Lenders, for the purpose of
bidding and making settlement or payment of the purchase price for all or any
portion of the Collateral sold at any such sale or disposition, to use and apply
any of the Senior Credit Obligations as a credit on account of the purchase
price for any collateral payable by the Collateral Agent at such sale or other
disposition.

 

(c)                                  Release of Collateral and Guarantees,
Termination of Loan Documents.

 

(i)                                     Notwithstanding anything to the contrary
contained herein or in any other Loan Document, the Administrative Agent shall
(without notice to, or vote or consent of, any Lender or any affiliate of any
Lender in its capacity as a party to any Swap Agreement) take such actions as
shall be required to release its security interest in any Collateral subject to
any disposition permitted by the Loan Documents, and to release any guarantee
obligations under any Loan Document of any person subject to such disposition,
to the extent necessary to permit consummation of such disposition in accordance
with the Loan Documents.

 

(ii)                                  Notwithstanding anything to the contrary
contained herein or any other Loan Document, upon the Discharge of the Senior
Finance Obligations, the Administrative Agent shall (without notice to, or vote
or consent of, any Lender, or any affiliate of any Lender in its capacity as a
party to any Swap Agreement) take such actions as shall be required to release
its security interest in all Collateral, and to release all Guaranty Obligations
provided for in any Loan Document, whether or not on the date of such release
there may be outstanding Senior Credit Obligations in respect of Swap
Agreements.  Any such release of Guaranty Obligations shall be deemed subject to
the provision that such Guaranty Obligations shall be reinstated if after such
release any portion of any payment in respect of the Senior Credit Obligations
guaranteed thereby shall be rescinded or must otherwise be restored or returned
upon the insolvency, bankruptcy, dissolution, liquidation or reorganization of
the Borrower or any Subsidiary Guarantor, or upon or as a result of the
appointment of a receiver, intervenor or conservator of, or trustee or similar
officer for, the Borrower or any Subsidiary Guarantor or any substantial part of
its property, or otherwise, all as though such payment had not been made.

 

(iii)                               In each case as specified in this
Section 9.12(c), the Administrative Agent and the Collateral Agent will, at the
Borrower’s expense, execute and deliver to the applicable Loan Party such
documents as such Loan Party may reasonably request to evidence the release of
such item of Collateral from the assignment and security interest granted under
the Collateral Documents, or to release such Guarantor from its obligations
under the Guaranty, in each case in accordance with the terms of the Loan
Documents and this Section 9.12(c).

 

(d)                                 The Collateral Agent shall not be
responsible for or have a duty to ascertain or inquire into any representation
or warranty regarding the existence, value or collectability of the Collateral,
the existence, priority or perfection of the Collateral Agent’s Lien thereon, or
any certificate prepared by any Loan Party in connection therewith, nor shall
the Collateral Agent be responsible or liable to the Lenders for any failure to
monitor or maintain any portion of the Collateral.

 

Section 9.13                            Administrative Agent May File Bankruptcy
Disclosure and Proofs of Claim.  In case of the pendency of any proceeding under
any Bankruptcy Laws relative to any Loan Party, the Administrative Agent
(irrespective of whether the principal of any Loan shall then be due and payable
as herein expressed or by declaration or otherwise and irrespective of whether
the Administrative Agent shall have made any demand on Borrower) shall be
entitled and empowered (but not obligated) by intervention in such proceeding or
otherwise:

 

132

--------------------------------------------------------------------------------


 

(a)                                 to file a verified statement pursuant to
rule 2019 of the Federal Rules of Bankruptcy Procedure that, in its sole
opinion, complies with such rule’s disclosure requirements for entities
representing more than one creditor;

 

(b)                                 to file and prove a claim for the whole
amount of the principal and interest owing and unpaid in respect of the Loans
and all other Senior Credit Obligations that are owing and unpaid and to file
such other documents as may be necessary or advisable in order to have the
claims of the Lenders and the Administrative Agent (including any claim for the
reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its respective agents and counsel and all other amounts
due the Administrative Agent under Sections 2.03 and 10.04) allowed in such
judicial proceeding; and

 

(c)                                  to collect and receive any monies or other
property payable or deliverable on any such claims and to distribute the same;

 

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under this Agreement.  To the extent that the payment of
any such compensation, expenses, disbursements and advances of the
Administrative Agent, its agents and counsel, and any other amounts due the
Administrative Agent under this Agreement out of the estate in any such
proceeding, shall be denied for any reason, payment of the same shall be secured
by a Lien on, and shall be paid out of, any and all distributions, dividends,
money, securities and other properties that the Lenders may be entitled to
receive in such proceeding whether in liquidation or under any plan of
reorganization or arrangement or otherwise.

 

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the Senior
Credit Obligations or the rights of any Lender or to authorize the
Administrative Agent to vote in respect of the claim of any Lender in any such
proceeding.

 

ARTICLE X

 

MISCELLANEOUS

 

Section 10.01                     Amendments, etc.

 

(a)                                 Amendments Generally.  Except as set forth
herein, no amendment or waiver of any provision of this Agreement or any other
Loan Document, and no consent to any departure by any Loan Party therefrom,
shall in any event be effective unless the same shall be in writing signed by
the Required Lenders (or by the Administrative Agent with the consent of the
Required Lenders or such other number or percentage of the Lenders as may be
specified herein) and the Borrower, and the Administrative Agent shall have
received notice and a fully executed written copy thereof, and each such waiver
or consent shall be effective only in the specific instance and for the specific
purpose for which given; provided that the Administrative Agent and the Borrower
may, with the consent of the other, amend, modify or supplement this Agreement
and any other Loan Document to cure any ambiguity, omission, typographical
error, defect or inconsistency if such amendment, modification or supplement if
the same is not objected to in writing by the Required Lenders within five
Business Days following receipt of notice thereof.

 

(b)                                 Amendments and Waivers Pertinent to Affected
Lenders.  Notwithstanding subsection (a) above, no amendment, waiver or consent
shall:

 

133

--------------------------------------------------------------------------------


 

(i)                                     extend or increase the Commitment of any
Lender without the written consent of such Lender;

 

(ii)                                  postpone any date fixed by this Agreement
or any other Loan Document for any payment (excluding mandatory prepayments) of
principal, interest (other than Default interest), fees or other amounts due to
the Lenders (or any of them) hereunder or under any other Loan Document without
the written consent of each Lender directly affected thereby;

 

(iii)                               reduce or forgive the principal of, or the
rate of interest or any premium specified herein on, any Loan or (subject to
subsection (c) below) any fees or other amounts payable hereunder or under any
other Loan Document without the written consent of each Lender directly affected
thereby; provided, however, that only the consent of the Required Lenders shall
be necessary to waive any mandatory prepayment or to amend the definition of
“Default Rate” or to waive any obligation of the Borrower to pay interest at the
Default Rate;

 

(iv)                              other than to the extent required to allow the
lenders under an Incremental Facility to share, or, at their option, not share,
in pro rata payments, change Sections 2.09, 2.13 or Section 8.04 in a manner
that would alter the pro rata sharing of payments required thereby without the
written consent of each Lender;

 

(v)                                 except in connection with the implementation
of an Incremental Facility, change any provision of this Section 10.01,
Section 2.12 or the definition of “Applicable Percentage” or “Required Lenders”
or any other provision hereof specifying the percentage of Lenders required to
amend, waive or otherwise modify any rights hereunder or make any determination
or grant any consent hereunder, without the written consent of each Lender which
is a Lender of the applicable Class so specified;

 

(vi)                              permit the assignment or delegation by any
Loan Party of any of its rights or obligations under any Loan Document (other
than to another Loan Party in connection with a transaction permitted under
Section 7.04 or 7.05 of this Agreement) without the written consent of each
Lender;

 

(vii)                           release all or substantially all of the value of
the Guaranty without the written consent of each Lender (provided that the
Administrative Agent may, without the consent of any Lender, release any
Subsidiary Guarantor (or all or substantially all of the assets of a Subsidiary
Guarantor) that is sold or transferred (other than to any Loan Party) in
compliance with Section 7.05);

 

(viii)                        release all or substantially all of the Collateral
securing the Senior Credit Obligations hereunder without the written consent of
each Lender (provided that the Collateral Agent may, without consent from any
other Lender, release any Collateral that is sold or transferred by a Loan Party
(other than to any other Loan Party) in compliance with Section 7.05 or released
in compliance with Section 9.10); and

 

(ix)                              affect the rights or duties of the
Administrative Agent under this Agreement or any other Loan Document, without
the prior written consent of the Administrative Agent.

 

Notwithstanding anything to the contrary contained in this Section 10.01 or in
any Loan Document, this Agreement and the other Loan Documents may be amended,
amended and restated, modified or supplemented with the consent of the
Administrative Agent and/or the Collateral Agent at the request of the Borrower
without the need to obtain the consent of any other Lender if such amendment is
delivered in order to effectuate any amendment, amendment and restatement,
modification or supplement pursuant to the first proviso of Section 10.01(a) or
pursuant to Sections 2.15, 2.16 or 2.17.

 

134

--------------------------------------------------------------------------------


 

(c)                                  Fee Letter Amendment; “Flex” Amendments;
Defaulting Lenders.  Notwithstanding anything to the contrary herein, (i) the
Fee Letter may be amended, or rights and privileges thereunder waived, in a
writing executed only by the parties thereto, (ii) the Borrower and the
Administrative Agent may (and the Borrower, to the extent required by the Fee
Letter, shall), without the consent of any Lender, effect such amendments to
this Agreement and the other Loan Documents as may be consistent with the “flex”
provision of the Fee Letter and (iii) no Defaulting Lender shall have any right
to approve or disapprove any amendment, waiver or consent hereunder (and any
amendment, waiver or consent which by its terms requires the consent of all
Lenders or each affected Lender may be effected with the consent of the
applicable Lenders other than Defaulting Lenders), except that (x) the
Commitment of any Defaulting Lender may not be increased or extended without the
consent of such Defaulting Lender and (y) any waiver, amendment or modification
requiring the consent of all Lenders or each affected Lender that by its terms
disproportionately affects any Defaulting Lender more adversely than other
affected Lenders shall require the consent of such Defaulting Lender.

 

(d)                                 Each Lender and each holder of a Note shall
be bound by any waiver, amendment or modification authorized by this
Section 10.01 regardless of whether its Note shall have been marked to make
reference therein, and any consent by any Lender or holder of a Note pursuant to
this Section 10.01 shall bind any Person subsequently acquiring a Loan or a Note
from it, whether or not such Note shall have been so marked.

 

(e)                                  No Lender consent is required for either
Agent to enter into, or to effect any amendment, amendment and restatement,
modification or supplement to, any Customary Intercreditor Agreement; provided
that no such agreement shall amend, modify or otherwise affect the rights or
duties of the Administrative Agent or the Collateral Agent hereunder or under
any other Loan Document without the prior written consent of the Administration
Agent or the Collateral Agent, as applicable.

 

In connection with the initial establishment of a Revolving Facility or Class of
Refinancing Revolving Commitments, the Borrower and the Administrative Agent
shall amend the provisions of Articles II, III, IV, VII, IX, and X, and defined
terms relating thereto, to incorporate provisions reasonably satisfactory to the
Administrative Agent, the Borrower and each Person acting as a letter of credit
issuer or swingline lender and customary for revolving credit facilities,
including, without limitation, (1) extensions of the maturity date of the
Incremental Revolving Commitments on terms consistent with Section 2.16,
(2) customary provisions relating to borrowing procedures and requirements,
(3) customary differences with respect to assignments and participations,
(4) customary voting and approval rights of any letter of credit issuer or
swingline lender, (5) “defaulting lender” and cash collateralization
requirements customary for revolving credit facilities (and letter of credit and
swingline sub-facilities) and (6) application of proceeds of voluntary and
mandatory prepayments (which shall, in the case of mandatory prepayments,
require the prepayment in full of all Term Loans prior to the application of
mandatory prepayments to the Revolving Credit Facility and any extensions of
credit thereunder), in each case without the consent of any other Lender.

 

Section 10.02                     Notices.

 

(a)                                 Generally.  Except in the case of notices
and other communications expressly permitted to be given by telephone (and
except as provided in paragraph (b) below), all notices, consents and other
communications provided for herein shall be in writing and shall be delivered by
hand or overnight courier service, mailed by certified or registered mail or
sent by telecopier as follows:

 

135

--------------------------------------------------------------------------------


 

(i)                                     if to the Borrower or any Loan Party, to
the Borrower at:

 

AMAG Pharmaceuticals, Inc.

1100 Winter Street

Waltham, MA  02451

Attention:           Frank E. Thomas, Chief Operating Officer
Telephone:  (617) 498-3377
Facsimile:  (617) 588-0475

 

(ii)                                  with a copy to:

 

Goodwin Procter LLP

The New York Times Building

620 Eighth Avenue

New York, NY  10018

Attn:  Jennifer K. Bralower
Telephone:  (212) 813-8857
Facsimile: (212) 355-3333

 

(iii)                               if to the Administrative Agent or the
Collateral Agent, to it at:

 

Jefferies Finance LLC
520 Madison Avenue
New York, New York 10022
Attention:  Account Officer — AMAG Pharmaceuticals, Inc.
Facsimile: (212) 284-3444

 

(iv)                              with a copy (which shall not constitute
notice) to:

 

Jones Day
100 High Street
Boston, MA  02109
Attention:  John D. Casais
Telephone: (617) 449-6902
Facsimile: (617) 449-6999; and

 

(v)                                 if to a Lender, to it at its address (or its
telecopier number, electronic email address or telephone number) set forth in
its Administrative Questionnaire.

 

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next Business Day for the
recipient).  Notices delivered through electronic communications to the extent
provided in paragraph (b) below shall be effective as provided in said
paragraph (b).

 

(b)                                 Electronic Communications.  Notices and
other communications to the Agents and the Lenders hereunder may (subject to
Section 10.02(d)) be delivered or furnished by electronic communication
(including e-mail and Internet or intranet websites) pursuant to procedures
approved by the Administrative Agent; provided that the foregoing shall not
apply to notices to any Lender pursuant to Article II if such Lender has
notified the Administrative Agent that it is incapable of receiving notices
under such Article by electronic communication.  The Administrative Agent, the
Collateral Agent or the Borrower may, in its discretion, agree to accept notices
and other communications to it hereunder by electronic communications

 

136

--------------------------------------------------------------------------------


 

pursuant to procedures approved by it (including as set forth in
Section 10.02(d), which shall be deemed to have been approved); provided that
approval of additional procedures may be limited to particular notices or
communications.

 

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement); provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next Business Day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

 

(c)                                  Change of Address, etc.  Any party hereto
may change its address or telecopier number for notices and other communications
hereunder by notice to the other parties hereto.  In addition, each Lender
agrees to notify the Administrative Agent from time to time to ensure that the
Administrative Agent has on record (i) an effective address, contact name,
telephone number, telecopier number and electronic mail address to which notices
and other communications may be sent and (ii) accurate wire instructions for
such Lender.

 

(d)                                 Posting.  Unless otherwise expressly set
forth herein, each Loan Party hereby agrees that it will provide to the
Administrative Agent all information, documents and other materials that it is
obligated to furnish to the Administrative Agent pursuant to this Agreement and
any other Loan Document, including all notices, requests, financial statements,
financial and other reports, certificates and other information materials, but
excluding any such communication that (i) relates to a request for a new, or a
conversion of an existing, Borrowing or other extension of credit (including any
election of an interest rate or Interest Period relating thereto), (ii) relates
to the payment of any principal or other amount due under this Agreement prior
to the scheduled date therefor, (iii) provides notice of any Default under this
Agreement or (iv) is required to be delivered to satisfy any condition precedent
to the effectiveness of this Agreement and/or any borrowing or other extension
of credit hereunder (all such non-excluded communications, collectively, the
“Communications”; such excluded communications the “Excluded Communications”),
by transmitting the Communications in an electronic/soft medium in a format
reasonably acceptable to the Administrative Agent (and Microsoft Word, Excel and
.pdf shall be deemed acceptable to the Administrative Agent on the date hereof)
at such e-mail address(es) provided to the Borrower from time to time or in such
other form, including hard copy delivery thereof, to the extent requested by
Administrative Agent shall require at least five (5) Business Days prior to the
due date thereof.  Nothing in this Section 10.02 shall prejudice the right of
the Agents, any Lender or any Loan Party to give any notice or other
communication pursuant to this Agreement or any other Loan Document in any other
manner expressly specified in this Agreement or any other Loan Document or, if
to an Agent, as any such Agent shall require by advanced written notice. 
Excluded Communications shall be delivered to the Administrative Agent by
facsimile communication or as the Administrative Agent shall direct at least
three (3) Business Days prior to such Excluded Communication.

 

To the extent consented to by the Administrative Agent in writing from time to
time, the Administrative Agent agrees that receipt of the Communications by the
Administrative Agent at its e-mail address(es) set forth above shall constitute
effective delivery of such Communications to the Administrative Agent for
purposes of the Loan Documents.

 

Each Loan Party further agrees that the Administrative Agent may make the
Communications available to the Lenders by posting the Communications on a
Platform.  The Platform is provided “as is” and “as available.”  The Agents do
not warrant the accuracy or completeness of the Communications, or the adequacy
of the Platform and expressly disclaim liability for errors or omissions in the
Communications.  No warranty of any kind, express, implied or statutory,
including, without limitation, any warranty of merchantability, fitness for a
particular purpose, non-infringement of third party rights or freedom from
viruses

 

137

--------------------------------------------------------------------------------


 

or other code defects, is made by any Agent in connection with the
Communications or the Platform.  In no event shall the Administrative Agent or
any of its Related Parties have any liability to the Loan Parties, any Lender,
or any other Person for damages of any kind, including direct or indirect,
special, incidental or consequential damages, losses or expenses (whether in
tort, contract or otherwise) arising out of any Loan Party’s or the
Administrative Agent’s transmission of communications through the Internet,
except to the extent the liability of such Person is found in a final
non-appealable judgment by a court of competent jurisdiction to have resulted
from such Person’s or its Related Person’s gross negligence, bad faith or
willful misconduct or a material breach of such Person’s obligations under the
Loan Documents.

 

The Borrower hereby acknowledges that (i) the Administrative Agent and/or the
Arrangers will make available to the Lenders materials and/or information
provided by or on behalf of the Borrower hereunder (collectively, “Borrower
Materials”) by posting the Borrower Materials on IntraLinks or another similar
electronic system (the “Platform”) and (ii) certain of the Lenders may be
“public-side” Lenders (i.e., Lenders that do not wish to receive material
non-public information with respect to the Borrower or its securities) (each, a
“Public Lender”).  The Borrower hereby agrees that so long as the Borrower is
the issuer of any outstanding debt or equity securities that are issued pursuant
to a public offering registered with the SEC or in a private placement for
resale pursuant to Rule 144A under the Securities Act of 1933, as amended, or is
actively contemplating issuing any such securities:  (i) no Borrower Materials
are to be made available to Public Lenders unless clearly and conspicuously
marked “Public — Contains No Non-Public Information” prominently on the first
page thereof; and (ii) unless the Borrower Materials have been marked “Public —
Contains No Non-Public Information,” the Borrower shall not be deemed to have
authorized the Administrative Agent, the Arrangers and the Lenders to treat such
Borrower Materials as not containing any material non-public information with
respect to the Borrower or its securities for purposes of United States Federal
and state securities laws (provided, however, that to the extent such Borrower
Materials constitute Information, they shall be treated as set forth in
Section 10.07).  All Borrower Materials that are marked “Public — Contains No
Non-Public Information” are permitted to be made available through a portion of
the Platform designated “Public Investor,” and the Administrative Agent and the
Arrangers shall be entitled to treat any Borrower Materials that are not marked
“Public — Contains No Non-Public Information” as being suitable only for posting
on a portion of the Platform not designated “Public Investor.”

 

Section 10.03                     No Waiver; Cumulative Remedies.  No failure by
any Lender or by the Administrative Agent to exercise, and no delay by any such
Person in exercising, any right, remedy, power or privilege hereunder shall
operate as a waiver thereof; nor shall any single or partial exercise of any
right, remedy, power or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or
privilege.  The rights, remedies, powers and privileges herein provided are
cumulative and not exclusive of any rights, remedies, powers and privileges
provided by Law.

 

Section 10.04                     Expenses; Indemnity; Damage Waiver.

 

(a)                                 Costs and Expenses.  The Loan Parties,
jointly and severally, agree to pay (i) all reasonable and documented
out-of-pocket expenses incurred by the Administrative Agent, the Collateral
Agent and the Arrangers and their respective Related Parties (including the
reasonable and documented fees, charges and out-of-pocket disbursements of Jones
Day, as primary counsel, and one local counsel (including, in each case, one
firm of additional counsel for each similarly situated class of Persons as a
result of any actual or potential conflicts of interests) and reasonable and
documented charges relating to the maintenance of the Platform in connection
with the Loan Documents) in connection with the syndication and closing of the
Loans provided for herein, the preparation, negotiation, execution, delivery and
administration of this Agreement and the other Loan Documents and, with respect
to the Administrative Agent and the Collateral Agent only, any amendment,
amendment and restatement, modification or waiver of the provisions hereof or
thereof, including in connection with post-closing searches to confirm that
security filings and recordations have been properly made and including any
costs and expenses of the service provider referred to in Section 9.03 and in
connection with the protection of its rights (A) in connection with this
Agreement and the other Loan Documents, including its rights under this
Section 10.04, or (B) including all such reasonable and documented

 

138

--------------------------------------------------------------------------------


 

out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans, (ii) all reasonable and documented
out-of-pocket expenses incurred by the Administrative Agent, the Collateral
Agent or any Lender (including the reasonable and documented fees, charges and
disbursements of external counsel for the Administrative Agent, the Collateral
Agent or any Lender), in connection with the enforcement of its rights (A) in
connection with this Agreement and the other Loan Documents, including its
rights under this Section 10.04, or (B) in connection with the Loans made
hereunder, including all such reasonable and documented out-of-pocket expenses
incurred during any workout, restructuring or negotiations in respect of such
Loans and (iii) all documentary and similar taxes and charges in respect of the
Loan Documents; provided however that, notwithstanding anything to the contrary
in this Section 10.04(a), the Borrower will not be required to pay the fees and
expenses of third party advisors to the Administrative Agent, the Collateral
Agent or any Lender (other than counsel) retained without the consent of the
Borrower or more than one counsel to the Arrangers, the Administrative Agent,
the Collateral Agent and the Lenders, taken as a whole (plus one local counsel
and one special counsel in each applicable specially and one or more firms of
additional counsel as a result of any actual or potential conflicts of
interest). All expenses due hereunder shall be paid (a) on the Closing Date, to
the extent invoiced at least two (2) Business Days prior to the Closing Date
(unless otherwise reasonably agreed by the Borrower) or (b) otherwise, within 30
days of written demand therefor (together with reasonably detailed backup
documentation supporting such request).

 

(b)                                 Indemnification by Borrower.  The Borrower
shall indemnify the Administrative Agent (and any sub-agent thereof), the
Collateral Agent (and any sub-agent thereof), the Arrangers and each Lender, and
each Related Party of any of the foregoing Persons (each such Person being
called an “Indemnitee”) against, and hold each Indemnitee harmless from, any and
all losses, claims, damages, liabilities and related reasonable and documented
out-of-pocket expenses (including the reasonable and documented fees, charges
and disbursements of external counsel) incurred by any Indemnitee or asserted
against any Indemnitee by any third party or by the Borrower or any other Loan
Party arising out of, in connection with, or as a result of (i) the execution or
delivery of this Agreement, any other Loan Document, or any amendment, amendment
and restatement, modification or waiver of the provisions hereof or thereof, or
any agreement or instrument contemplated hereby or thereby, the performance by
the parties hereto of their respective obligations hereunder or thereunder or
the consummation of the transactions contemplated hereby, thereby, or related
thereto or, in the case of the Administrative Agent (and any sub-agent thereof)
and its Related Parties only, the administration of this Agreement and the other
Loan Documents, (ii) any Loan or the use or proposed use of the proceeds
therefrom, (iii) any actual or alleged presence or Release or threatened Release
of Hazardous Materials on, at, under or from any property owned, leased or
operated by any Restricted Group Company at any time, or any Environmental
Liability related in any way to any Restricted Group Company, or (iv) any actual
or prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory, whether
brought by a third party or by the Borrower or any other Loan Party, and
regardless of whether any Indemnitee is a party thereto; provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
losses, claims, damages, liabilities or related expenses (x) are determined by a
court of competent jurisdiction by final and nonappealable judgment to have
resulted from the gross negligence, bad faith or willful misconduct of such
Indemnitee or its Related Parties, (y) result from such Indemnitee’s or its
Related Party’s material breach of such Indemnitee’s obligations hereunder or
under any other Loan Document or (z) disputes solely among Indemnitees not
involving any act or omission of any Loan Party or any Affiliate thereof, other
than any claims against an Indemnitee in its capacity or in fulfilling its role
as an administrative agent, collateral agent (or, in each case, sub-agent) or
arranger or any similar role under any Loan Document (as determined by a final,
non-appealable judgment of a court of competent jurisdiction); provided further
that the Loan Parties shall not be required to reimburse the legal fees and
expenses of more than one counsel for all Indemnitees, taken as a whole (in
addition to one special counsel in each specialty area, up to one local counsel
in each applicable local jurisdiction and any additional counsel for an
Indemnitee reasonably deemed appropriate by virtue of actual or potential
conflicts of interests incurred in connection with investigating, defending or
preparing to defend any such action, suit, proceeding (including any inquiry or
investigation).  No Loan Party shall be liable for any amounts hereunder (other
than the amount of any reasonable and documented legal fees or other costs and
expenses associated with the settlement) to the extent an Indemnitee has entered
into any settlement without the Borrower’s

 

139

--------------------------------------------------------------------------------


 

consent (such consent not to be unreasonably withheld or delayed), provided that
an Indemnitee may enter into a settlement if there is a judgment by a court of
competent jurisdiction in any such proceeding, in which case the Borrower agrees
to indemnify and hold harmless each Indemnified Person from and against any and
all losses, claims, damages, liabilities and related expenses by reason of such
settlement or judgment in accordance with the other provisions of this
Section 10.04(b).  This Section 10.04(b) shall not apply with respect to Taxes
other than any Taxes that represent losses, claims, damages, etc. arising from
any non-Tax claim.  Notwithstanding the foregoing, (i) each Indemnitee shall be
obligated to refund and return promptly any and all amounts paid by the Borrower
under this Section 10.04(b) to such Indemnitee for any such fees, expenses or
damages to the extent such Indemnitee is not entitled to payment of such amounts
in accordance with the terms hereof and (ii) the Borrower shall have no
obligation to reimburse any Indemnitee, other than a party hereto or former
party hereto as an Agent, Arranger or Lender or Related Party of an Agent,
Arranger or Lender, unless such Indemnitee agrees to be bound by the foregoing
clause (i).

 

(c)                                  Reimbursement by Lenders.  To the extent
that the Borrower for any reason fails to indefeasibly pay any amount required
under subsection (a) or (b) of this Section 10.04 to be paid by it or them to
the Administrative Agent (or any sub-agent thereof), the Collateral Agent (or
any sub-agent thereof) or any of their respective Related Parties, each Lender
severally agrees to pay to the Administrative Agent (or any such sub-agent), the
Collateral Agent (or any sub-agent thereof) or such Related Party, as the case
may be, such Lender’s Applicable Percentage (determined as of the time that the
applicable unreimbursed expense or indemnity payment is sought) of such unpaid
amount; provided that the unreimbursed expense or indemnified loss, claim,
damage, liability or related expense, as the case may be, was incurred by or
asserted against the Administrative Agent (or any such sub-agent) or the
Collateral Agent (or any sub-agent thereof), in its capacity as such, or against
any Related Party of any of the foregoing acting for the Administrative Agent
(or any such sub-agent) or the Collateral Agent (or any sub-agent thereof) in
connection with such capacity.  The obligations of the Lenders under this
subsection (c) are subject to the provisions of Section 2.14.

 

(d)                                 Waiver of Consequential Damages, Etc.  To
the fullest extent permitted by applicable Law, no party hereto shall assert,
and each party hereto hereby waives, any claim against any Indemnitee or other
party hereto, on any theory of liability, for special, indirect, consequential
(including, without limitation, any loss of profits, business or anticipated
savings) or punitive damages (in each case, as opposed to direct or actual
damages) arising out of, in connection with, or as a result of, this Agreement,
any other Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or Letter of Credit or the
use of the proceeds thereof.  No Indemnitee referred to in subsection (b) above
shall be liable for any damages arising from the use by unintended recipients of
any information or other materials distributed by it through telecommunications,
electronic or other information transmission systems in connection with this
Agreement or the other Loan Documents or the transactions contemplated hereby or
thereby.

 

(e)                                  Payments.  All amounts due under this
Section shall be payable not later than thirty (30) Business Days after demand
therefor.

 

(f)                                   Survival.  The agreements in this
Section shall survive the resignation of the Administrative Agent, the
replacement of any Lender, the termination of the Commitments and the repayment,
satisfaction or discharge of all the other Senior Credit Obligations.

 

Section 10.05                     Payments Set Aside.  To the extent that any
payment by or on behalf of the Borrower or any other Loan Party is made to the
Administrative Agent or any Lender, or the Administrative Agent or any Lender
exercises its right of setoff, and such payment or the proceeds of such setoff
or any part thereof is subsequently invalidated, declared to be fraudulent or
preferential, set aside or required (including pursuant to any settlement
entered into by the Administrative Agent or such Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Insolvency or Liquidation Proceeding or otherwise, then
(i) to the extent of such recovery, the obligation or part thereof originally
intended to be satisfied shall be revived and continued in full force and effect
as if such payment had

 

140

--------------------------------------------------------------------------------


 

not been made or such setoff had not occurred, and (ii) each Lender severally
agrees to pay to the Administrative Agent upon demand its applicable share of
any amount so recovered from or repaid by the Administrative Agent, plus
interest thereon from the date of such demand to the date such payment is made
at a rate per annum equal to the Federal Funds Effective Rate from time to time
in effect.  The obligations of the Lenders under clause (ii) of the preceding
sentence shall survive the payment in full of the Senior Credit Obligations and
the termination of this Agreement.

 

Section 10.06                     Successors and Assigns.

 

(a)                                 Successors and Assigns Generally.  The
provisions of this Agreement shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and assigns permitted hereby,
except that no Loan Party may assign or otherwise transfer any of its rights or
obligations hereunder without the prior consent of the Administrative Agent and
each Lender other than in connection with transactions permitted hereunder, and
no Lender may assign or otherwise transfer any of its rights or obligations
hereunder except (i) to an Eligible Assignee in accordance with the provisions
of subsection (b) of this Section 10.06, (ii) by way of participation in
accordance with the provisions of subsection (d) of this Section 10.06 or
(iii) by way of pledge or assignment of a security interest subject to the
restrictions of subsection (f) of this Section 10.06 (and any other attempted
assignment or transfer by the Borrower or any Lender shall be null and void). 
Nothing in this Agreement, expressed or implied, shall be construed to confer
upon any Person (other than the parties hereto, their respective successors and
assigns permitted hereby, Participants to the extent provided in subsection
(d) of this Section 10.06 and, to the extent expressly contemplated hereby, the
other Indemnitees) any legal or equitable right, remedy or claim under or by
reason of this Agreement.

 

(b)                                 Assignments by Lenders.  Any Lender may at
any time assign to one or more Eligible Assignees all or a portion of its rights
and obligations under this Agreement (including all or a portion of its
Commitments and the Loans at the time owing to it); provided, however, that:

 

(i)                                     except in the case of (x) any assignment
in connection with the primary syndication of the Commitments and Loans made by
Jefferies Finance LLC to an Eligible Assignee previously identified to the
Borrower, (y) an assignment of the entire remaining amount of the assigning
Lender’s Commitment and the Loans of the applicable Class, as the case may be,
owing to it or (z) an assignment to a Lender or an Affiliate of a Lender or an
Approved Fund with respect to a Lender, the aggregate amount of any Term Loans
of an assigning Lender subject to each such assignments, determined as of the
date the Assignment and Assumption with respect to such assignment is delivered
to the Administrative Agent or, if “Trade Date” is specified in the Assignment
and Assumption, as of the Trade Date, shall not be less than $1,000,000 unless
each of the Administrative Agent so long as no Event of Default under clauses
(a) or (f) in Section 8.01 shall have occurred and is continuing and the
Borrower otherwise consents (each such consent not to be unreasonably withheld
or delayed and provided that, if the consent of the Borrower is required, the
Borrower shall be deemed so to have consented unless it shall object thereto by
written notice to the Administrative Agent within ten (10) Business Days after
the Borrower has received written notice thereof); provided, however, that
concurrent assignments to members of an Assignee Group and concurrent
assignments from members of an Assignee Group to a single Eligible Assignee (or
to an Eligible Assignee and members of its Assignee Group) will be treated as a
single assignment for purposes of determining whether such minimum amount has
been met;

 

(ii)                                  each partial assignment shall be made as
an assignment of a proportionate part of all the assigning Lenders’ rights and
obligations under this Agreement with respect to the Loans or the Commitment
assigned;

 

(iii)                               the parties to each assignment shall execute
and deliver to the Administrative Agent an Assignment and Assumption, together
with all forms, certificates or other evidence each assignee is required to
provide pursuant to Section 3.01(e) and a processing and recordation fee in the
amount of

 

141

--------------------------------------------------------------------------------


 

$3,500.00; provided, however, that the Administrative Agent may, in its sole
discretion, elect to waive such processing and recordation fee in the case of
any assignment.  The assignee, if it is not a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire;

 

(iv)                              No such assignment shall be made to any
Defaulting Lender or any of its Subsidiaries, or any Person who, upon becoming a
Lender hereunder, would constitute any of the foregoing Persons described in
this subclause (iv);

 

(v)                                 In connection with any assignment of rights
and obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrower and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent or any Lender
hereunder (and interest accrued thereon) and (y) acquire (and fund as
appropriate) its full pro rata share of all Loans in accordance with its
Applicable Percentage.  Notwithstanding the foregoing, in the event that any
assignment of rights and obligations of any Defaulting Lender hereunder shall
become effective under applicable Law without compliance with the provisions of
this paragraph, then the assignee of such interest shall be deemed to be a
Defaulting Lender for all purposes of this Agreement until such compliance
occurs; and

 

(vi)                              Any assignment or participation by a Lender to
a Disqualified Institution shall be null and void without prior written
notification to the Borrower and the Borrower’s consent, and the Borrower shall
be entitled to seek specific performance to unwind any such assignment or
participation in addition to injunctive relief or any other remedies available
to the Borrower at law or in equity; provided that, without prejudicing any
right or remedy that the Borrower may otherwise have at law or in equity, to the
extent such Disqualified Institution has assigned its Loans to an Eligible
Assignee (which is not an Affiliate of such Disqualified Institution), at the
Borrower’s election (to be made by notice in writing to the Administrative
Agent), the assignment to such Eligible Assignee shall be deemed effective for
all purposes of the Loan Documents irrespective of such Disqualified Institution
having previously held the applicable Loan.

 

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the Eligible Assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05, and 10.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment).  Upon request, the Borrower (at its expense) shall execute and
deliver a Note or Notes to the assignee Lender.  Any assignment or transfer by a
Lender of rights or obligations under this Agreement that does not comply with
this subsection shall be treated for purposes of this Agreement as a sale by
such Lender of a participation in such rights and obligations in accordance with
subsection (d) of this Section 10.06.

 

(c)                                  Register.  The Administrative Agent, acting
solely for this purpose as an agent of the Borrower, shall maintain at the
Administrative Agent’s Office a copy of each Assignment and Assumption delivered
to it and a register for the recordation of the names and addresses of the
Lenders, and the Commitments of, and principal amounts (and related interest
amounts) of the Loans owing to, each Lender

 

142

--------------------------------------------------------------------------------


 

pursuant to the terms hereof from time to time (the “Register”).  The Register
shall record each transfer of the Loans to a transferee upon written
notification by the registered owner of such transfer; provided, that the
failure to make any such recordation, or any error in any such recordation,
shall not affect any of the rights of any Lenders with respect to their
Commitments in respect of any Loan.  The entries in the Register shall be
conclusive absent manifest error, and the Borrower, the Administrative Agent and
the Lenders shall treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary.  In addition, the
Administrative Agent shall maintain on the Register information regarding the
designation, and revocation of designation, of any Lender as a Defaulting
Lender.  The Register shall be available for inspection by the Borrower, and the
Collateral Agent at any reasonable time and from time to time upon reasonable
prior notice. The Register shall also be available for inspection by any Lender
solely as it relates to its own interests and the interests of its Affiliates,
at any reasonable time and from time to time upon reasonable prior notice.

 

(d)                                 Participations.  Any Lender may at any time,
without the consent of, or notice to, the Borrower or the Administrative Agent
sell participations to any Person (other than a natural Person, a Disqualified
Institution, the Borrower or any of the Borrower’s Affiliates or Subsidiaries)
(each, a “Participant”) in all or a portion of such Lender’s rights and/or
obligations under this Agreement (including all or a portion of its Commitment
and/or the Loans owing to it); provided that in (i) such Lender’s obligations
under this Agreement shall remain unchanged, (ii) such Lender shall remain
solely responsible to the other parties hereto for the performance of such
obligations and (iii) the Borrower and the Administrative Agent and the Lenders
shall continue to deal solely and directly with such Lender in connection with
such Lender’s rights and obligations under this Agreement.  For the avoidance of
doubt, each Lender shall be responsible for the indemnity under Section 9.10
with respect to any payments made by such Lender to its Participants.

 

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce the Loan Documents and to approve any amendment, modification or waiver
of any provision of the Loan Documents; provided that such agreement or
instrument may provide that such Lender will not, without the consent of the
Participant, agree to any amendment, modification or waiver described in the
first proviso to Section 10.01 that directly and adversely affects such
Participant.  Subject to subsection (e) of this Section, the Borrower agrees
that each Participant shall be entitled to the benefits of Sections 3.01, 3.04,
and 3.05 (subject to the requirements and limitations of such Sections, it being
understood that any requirement for a Participant to deliver tax documentation
or other information shall be satisfied upon the delivery of such tax
documentation or other information to the participating Lender with no
requirement for it to be delivered to the Borrower or the Administrative Agent)
to the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to subsection (b) of this Section.  To the extent permitted
by Law, each Participant also shall be entitled to the benefits of Section 10.08
as though it were a Lender, provided such Participant agrees to be subject to
Section 2.13 as though it were a Lender.

 

Each Lender that sells a participation shall, acting solely for this purpose as
a non-fiduciary agent of the Borrower, maintain a register on which it enters
the name and address of each Participant and the principal amounts (and related
interest amounts) of each participant’s interest in the Loans or other
obligations under this Agreement (the “Participant Register”); provided that, no
Lender shall have any obligation to disclose all or any portion of any
Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any Loans or other rights or
obligations under any Loan Document) to any Person except to the extent that
such disclosure is necessary to establish that such Loan or other right or
obligation is in registered form under Section 5f.103-1(c) of the U.S. Treasury
Regulations.  The entries in the Participant Register shall be conclusive,
absent manifest error, and such Lender shall treat each person whose name is
recorded in the Participant Register as the owner of such participation for all
purposes of this Agreement notwithstanding any notice to the contrary.  For the
avoidance of doubt, the Administrative Agent (in its capacity as Administrative
Agent) shall have no responsibility for maintaining a Participant Register.

 

143

--------------------------------------------------------------------------------


 

No participation shall be or shall be deemed to be a discharge, rescission,
extinguishment or substitution of any outstanding Loan and any Loan subject to a
participation shall continue to be the same obligation and not a new obligation.

 

(e)                                  Limitations on Participant Rights.  A
Participant shall not be entitled to receive any greater payment under
Section 3.01 or 3.04 than the applicable selling Lender would have been entitled
to receive with respect to the participation sold to such Participant, unless
the sale of the participation to such Participant is made with the Borrower’s
prior written consent or the right to receive a greater payment results from a
Change in Law after the participant becomes a Participant.

 

(f)                                   Certain Pledges.  Any Lender may at any
time, without the consent of the Borrower or the Administrative Agent, pledge or
assign a security interest in all or any portion of its rights under this
Agreement (including under its Note, if any) to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank; provided that no such pledge or assignment shall release such
Lender from any of its obligations hereunder or substitute any such pledgee or
assignee for such Lender as a party hereto.

 

(g)                                  Electronic Execution of Assignments.  The
words “execution,” “signed,” “signature,” and words of like import in any
Assignment and Assumption shall be deemed to include electronic signatures or
the keeping of records in electronic form, each of which shall be of the same
legal effect, validity or enforceability as a manually executed signature or the
use of a paper-based recordkeeping system, as the case may be, to the extent and
as provided for in any applicable Law, including the Federal Electronic
Signatures in Global and National Commerce Act, the New York State Electronic
Signatures and Records Act, or any other similar state laws based on the Uniform
Electronic Transactions Act.

 

Section 10.07                     Treatment of Certain Information;
Confidentiality.  Each of the Agents and the Lenders agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its Affiliates and to its and its Affiliates’ respective
directors, officers, employees, legal counsel, independent auditors,
professionals and other experts and agents (collectively, “Representatives”) (it
being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Information and instructed to keep
such Information confidential), (b) to the extent requested by any Governmental
Authority or regulatory authority (including any self-regulatory authority, such
as the National Association of Insurance Commissioners) having jurisdiction over
such Agent or Lender or upon the good faith determination by counsel that such
information should be disclosed in light of ongoing oversight or review by any
Governmental Authority or regulatory authority (including any self-regulatory
authority) having jurisdiction over such Agent or Lender (in which case, such
Agent or such Lender, as applicable, shall to the extent practicable and
permitted by law, rule or regulation, except with respect to any audit or
examination conducted by accountants or any Governmental Authority or regulatory
authority exercising examination or regulatory authority, promptly notify the
Borrower, in advance, to the extent lawfully permitted to do so), (c) in any
legal, judicial, administrative proceeding or other compulsory process or
otherwise as required by applicable Law, rule or regulation (in which case, such
Agent or such Lender, as applicable, shall promptly notify the Borrower, in
advance, to the extent practicable and permitted by Law, rule or regulation,
except in connection with any request as part of any regulatory audit or
examination conducted by accountants or any Governmental Authority or regulatory
authority exercising examination or regulatory authority), (d) to any Lender,
Participant or any other party hereto, (e) in connection with the exercise of
any remedies hereunder or under any other Loan Document or any action or
proceeding relating to this Agreement or any other Loan Document or the
enforcement of rights hereunder or thereunder, or to establish a “due diligence”
defense, (f)(i) to any rating agency, provided that the Persons to whom such
disclosure is made are informed of the confidential nature of the Information
and instructed to keep such Information confidential, and (ii) subject to an
agreement containing provisions substantially the same as those of this
Section 10.07, to (other than a Disqualified Institution) (x) any assignee of or
Participant in (or their Representatives, it being understood that the Persons
to whom such disclosure is made will be informed of the confidential nature of
such Information and instructed to keep such Information confidential), or any
prospective assignee of or Participant in (or their

 

144

--------------------------------------------------------------------------------


 

Representatives, it being understood that the Persons to whom such disclosure is
made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential) any of its rights or
obligations under this Agreement or (y) any actual or prospective counterparty
(or its Representatives, it being understood that the Persons to whom such
disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential) to any swap,
derivative or securitization transaction relating to the Borrower and its
obligations, (g) with the consent of the Borrower, (h) to the extent such
Information (x) becomes publicly available other than as a result of a breach of
this Section or (y) becomes available to any Agent, any Lender or any of their
respective Affiliates on a nonconfidential basis from a source other than the
Borrower and its Subsidiaries that is not to such Agent’s or Lender’s knowledge
subject to confidentiality obligations to the Borrower or any of its
Subsidiaries, or (i) to the extent any such Information is independently
developed by such Agent or Lender or any of its respective Representatives.  For
purposes of this Section 10.07, “Information” means all information received
from or on behalf of the Borrower or any of its Subsidiaries relating to the
Borrower or any of its Subsidiaries or any of their respective businesses, other
than any such information that is available to the Administrative Agent or any
Lender on a nonconfidential basis prior to disclosure by the Borrower or any of
its Subsidiaries.  Any Person required to maintain the confidentiality of
Information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such Information as such Person would
accord to its own confidential information.

 

Section 10.08                     Right of Setoff.  If an Event of Default shall
have occurred and be continuing, each Lender and each of each Lender’s
Affiliates is hereby authorized at any time and from time to time, to the
fullest extent permitted by applicable Law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final, in whatever
currency) at any time held and other obligations (in whatever currency) at any
time owing by such Lender or any such Affiliate to or for the credit or the
account of the Borrower or any other Loan Party against any and all of the then
due and owing obligations of the Borrower or such Loan Party, as applicable, now
or hereafter existing under this Agreement or any other Loan Document to such
Lender, irrespective of whether or not such Lender shall have made any demand
under this Agreement or any other Loan Document or are owed to a branch or
office of such Lender different from the branch or office holding such deposit
or obligated on such indebtedness; provided, that in the event that any
Defaulting Lender shall exercise any such right of setoff, (x) all amounts so
set off shall be paid over immediately to the Administrative Agent for further
application in accordance with the provisions of Section 2.18 and, pending such
payment, shall be segregated by such Defaulting Lender from its other funds and
deemed held in trust for the benefit of the Administrative Agent and the
Lenders, and (y) the Defaulting Lender shall provide promptly to the
Administrative Agent a statement describing in reasonable detail the Obligations
owing to such Defaulting Lender as to which it exercised such right of setoff. 
The rights of each Lender and its respective Affiliates under this Section are
in addition to other rights and remedies (including other rights of setoff) that
such Lender or its respective Affiliates may have.  Each Lender agrees to notify
the Borrower and the Administrative Agent promptly after any such setoff and
application; provided that the failure to give such notice shall not affect the
validity of such setoff and application.

 

Section 10.09                     Interest Rate Limitation.  Notwithstanding
anything to the contrary contained in any Loan Document, the interest paid or
agreed to be paid under the Loan Documents shall not exceed the maximum rate of
non-usurious interest permitted by applicable Law (the “Maximum Rate”).  If the
Administrative Agent or any Lender shall receive interest in an amount that
exceeds the Maximum Rate, the excess interest shall be applied to the principal
of the Loans or, if it exceeds such unpaid principal, refunded to the Borrower. 
In determining whether the interest contracted for, charged, or received by the
Administrative Agent or a Lender exceeds the Maximum Rate, such Person may, to
the extent permitted by applicable Law, (i) characterize any payment that is not
principal as an expense, fee, or premium rather than interest, (ii) exclude
voluntary prepayments and the effects thereof and (iii) amortize, prorate,
allocate, and spread in equal or unequal parts the total amount of interest
throughout the contemplated term of the Senior Credit Obligations hereunder.

 

145

--------------------------------------------------------------------------------


 

Section 10.10                     Counterparts; Integration; Effectiveness. 
This Agreement may be executed in counterparts (and by different parties hereto
in different counterparts), each of which shall constitute an original, but all
of which when taken together shall constitute a single contract.  This Agreement
and the other Loan Documents, and any separate letter agreements with respect to
fees payable to the Administrative Agent, constitute the entire contract among
the parties relating to the subject matter hereof and supersede any and all
previous agreements and understandings, oral or written, relating to the subject
matter hereof; provided that, notwithstanding anything contained herein, the
Commitment Letter and the Fee Letter shall survive the Closing Date pursuant to
the terms thereof to the extent expressly set forth therein.  Except as provided
in Section 4.01, this Agreement shall become effective when it shall have been
executed by the Borrower and the Administrative Agent and when the
Administrative Agent shall have received counterparts hereof that, when taken
together, bear the signatures of each of the other parties hereto.  Delivery of
an executed counterpart of a signature page of this Agreement by telecopier or
via email as an attachment of a .pdf document shall be effective as delivery of
a manually executed counterpart of this Agreement.

 

Section 10.11                     Survival of Agreement.  All covenants,
agreements, representations and warranties made by the Loan Parties in the Loan
Documents and in the certificates or other instruments delivered in connection
with or pursuant to this Agreement or any other Loan Document shall be
considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of the Loan Documents and the making of any
Loans, regardless of any investigation made by any such other party or on its
behalf and notwithstanding that the Agents or any Lender may have had notice or
knowledge of any Default, Event of Default, or incorrect representation or
warranty at the time of any Borrowing, and shall continue in full force and
effect until the Discharge of Senior Credit Obligations (other than contingent
indemnification obligations).  The provisions of Sections 2.14, 3.01, 3.04,
3.05, 10.04, and Sections 10.10 through 10.18 (other than 10.16) shall survive
and remain in full force and effect regardless of the repayment of the Loans,
the expiration or termination of and the Commitments or the termination of this
Agreement or any provision hereof.

 

Section 10.12                     Severability.  Any provision of this Agreement
held to be invalid, illegal or unenforceable in any jurisdiction shall, as to
such jurisdiction, be ineffective to the extent of such invalidity, illegality
or unenforceability without affecting the validity, legality and enforceability
of the remaining provisions hereof; and the invalidity of a particular provision
in a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.  Without limiting the foregoing provisions of this Section 10.12,
if and to the extent that the enforceability of any provisions in this Agreement
relating to Defaulting Lenders shall be limited by Debtor Relief Laws, as
determined in good faith by the Administrative Agent then such provisions shall
be deemed to be in effect only to the extent not so limited.

 

Section 10.13                     Replacement of Lenders.  If (a) any Lender
(including on behalf of a Participant) requests compensation under Section 3.04,
(b) the Borrower is required to pay any additional amount to any Lender
(including on behalf of a Participant) or any Governmental Authority for the
account of any Lender (or Participant, as applicable) pursuant to Section 3.01,
(c) the obligation of any Lender to make Eurodollar Loans has been suspended
pursuant to Section 3.02, (d) any Lender is a Defaulting Lender or (e) any
Lender has failed to consent to a proposed amendment, waiver, consent, discharge
or termination which pursuant to the terms of Section 10.01 or any other
provision of any Loan Document requires the consent of all of the Lenders of a
Class or Classes or the consent of all Lenders directly affected thereby and
with respect to which the Required Lenders of such Class or Classes shall have
granted their consent, the Borrower shall have the right, at its sole expense
and effort, upon notice to such Lender and the Administrative Agent, to replace
such Lender by requiring such Lender to assign and delegate, without recourse
(other than as set forth herein, in accordance with and subject to the
restrictions contained in, and consents required by, Section 10.06), all of its
interests, rights (other than its existing rights to payments pursuant to
Section 3.01 or Section 3.04) and obligations under this Agreement and the other
Loan Documents to an Eligible Assignee that shall assume such obligations (which
assignee may be another Lender, if a Lender accepts such assignment); provided
that:

 

(i)                                     the Borrower shall have paid to the
Administrative Agent the assignment fee specified in Section 10.06(b) (unless
waived by the Administrative Agent);

 

146

--------------------------------------------------------------------------------


 

(ii)                                  such Lender shall have received payment of
an amount equal to the outstanding principal amount of its Loans, accrued
interest thereon, accrued fees and all other amounts payable to it hereunder and
under the other Loan Documents (including any amounts under Section 3.05 and
Section 2.09(g), if applicable) from the assignee (to the extent of such
outstanding principal and accrued interest and fees) or the Borrower (in the
case of all other amounts);

 

(iii)                               in the case of any such assignment resulting
from a claim for compensation under Section 3.04 or payments required to be made
pursuant to Section 3.01, such assignment will result in a reduction in such
compensation or payments thereafter;

 

(iv)                              such assignment does not conflict with
applicable Laws; and

 

(v)                                 in the case of any replacement of Lenders
under the circumstances described in clause (e) above, the applicable amendment,
waiver, consent, discharge or termination that the Borrower has requested shall
become effective upon giving effect to such replacement (and any related
Assignment and Assumptions required to be effected in connection therewith in
accordance with this Section 10.13).

 

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.  If a replaced Lender does not execute an Assignment and
Assumption pursuant to Section 10.06 within five (5) Business Days after receipt
by such replaced Lender of notice of replacement pursuant to this Section 10.13,
the Administrative Agent shall be entitled (but not obligated) to execute such
an Assignment and Assumption on behalf of such replaced Lender, and any such
Assignment and Assumption so executed by the Administrative Agent on behalf of
such replaced Lender, the replacement Lender and the Administrative Agent shall
be effective for purposes of this Section 10.13 and Section 10.06.

 

Section 10.14                     Governing Law; Jurisdiction; Consent to
Service of Process.

 

(a)                                 Governing Law.  This Agreement shall be
construed in accordance with and governed by the law of the State of New York.

 

(b)                                 Submission to Jurisdiction.  Each party
hereby irrevocably and unconditionally submits, for itself and its property, to
the exclusive jurisdiction of the Supreme Court of the State of New York sitting
in New York County and of the United States District Court of the Southern
District of New York, and any appellate court from any thereof, in any action or
proceeding arising out of or relating to any Loan Document, or for recognition
or enforcement of any judgment, and each of the parties hereto hereby
irrevocably and unconditionally agrees that all claims in respect of any such
action or proceeding shall be heard and determined in such New York State court
or, to the fullest extent permitted by applicable law, in such Federal court. 
Each of the parties hereto agrees that a final non-appealable judgment in any
such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law. 
Nothing in this Agreement or any other Loan Document shall affect any right that
the Administrative Agent or any Lender may otherwise have to bring any action or
proceeding relating to this Agreement or any other Loan Document against any
Loan Party or its properties in the courts of any jurisdiction.

 

(c)                                  Waiver of Venue.  Each party hereby
irrevocably and unconditionally waives, to the fullest extent permitted by
applicable Laws, any objection which it may now or hereafter have to the laying
of venue of any suit, action or proceeding arising out of or relating to this
Agreement or any other Loan Document in any court referred to in
Section 10.14(b).  Each of the parties hereto hereby irrevocably waives, to the
fullest extent permitted by applicable Law, the defense of an inconvenient forum
to the maintenance of such action or proceeding in any such court.

 

147

--------------------------------------------------------------------------------


 

(d)                                 Service of Process.  Each party hereto
irrevocably consents to service of process in any action or proceeding arising
out of or relating to any Loan Document, in the manner provided for notices
(other than telecopier) in Section 10.02.  Nothing in this Agreement or any
other Loan Document will affect the right of any party hereto to serve process
in any other manner permitted by applicable Laws.

 

Section 10.15                     Waiver of Jury Trial.  Each party hereby
waives, to the fullest extent permitted by applicable Laws, any right it may
have to a trial by jury in any legal proceeding directly or indirectly arising
out of or relating to this Agreement, any other Loan Document or the
transactions contemplated hereby (whether based on contract, tort or any other
theory).  Each party hereto (a) certifies that no representative, agent or
attorney of any other party has represented, expressly or otherwise, that such
other party would not, in the event of litigation, seek to enforce the foregoing
waiver and (b) acknowledges that it and the other parties hereto have been
induced to enter into this Agreement by, among other things, the mutual waivers
and certifications in this Section 10.15.

 

Section 10.16                     PATRIOT Act Notice Lender’s Compliance
Certification.

 

(a)                                 Each Lender that is subject to the U.S.
Patriot Act and the Administrative Agent (for itself and not on behalf of any
Lender) hereby notifies the Borrower that pursuant to the requirements of the
PATRIOT Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001) (the
“Patriot Act”), it is required to obtain, verify and record information that
identifies the Borrower, which information includes the name, address and tax
identification number of each Loan Party and other information regarding the
Borrower that will allow such Lender or the Administrative Agent, as applicable,
to identify each such Loan Party in accordance with the Patriot Act.  This
notice is given in accordance with the requirements of the Patriot Act and is
effective as to the Lenders and the Administrative Agent.

 

(b)                                 Lenders’ Certification.  Each Lender or
assignee or Participant of a Lender that is not incorporated under the Laws of
the United States or a State thereof (and is not excepted from the certification
requirement contained in Section 313 of the Patriot Act and the applicable
regulations because it is both (i) an Affiliate of a depository institution or
foreign bank that maintains a physical presence in the United States or foreign
country and (ii) subject to supervision by a banking regulatory authority
regulating such affiliated depository institution or foreign bank) shall deliver
to the Administrative Agent the certification or, if applicable,
recertification, certifying that such Lender is not a “shell” and certifying to
other matters as required by Section 313 of the Patriot Act and the applicable
regulations thereunder:  (i) within 10 days after the Closing Date or, if later,
the date such Lender, assignee or Participant of a Lender becomes a Lender,
assignee or Participant of a Lender hereunder and (ii) at such other times as
are required under the Patriot Act.

 

Section 10.17                     No Advisory or Fiduciary Responsibility.  In
connection with all aspects of each transaction contemplated hereby, the
Borrower acknowledges and agrees, and acknowledges its Affiliates’
understanding, that: (i) the credit facilities provided for hereunder and any
related arranging or other services in connection therewith (including in
connection with any amendment, waiver or other modification hereof or of any
other Loan Document) are an arm’s-length commercial transaction between the
Borrower and its Affiliates, on the one hand, and the Agents and the Arrangers,
on the other hand, and the Borrower is capable of evaluating and understanding
and understands and accepts the terms, risks and conditions of the transactions
contemplated hereby and by the other Loan Documents (including any amendment,
waiver or other modification hereof or thereof); (ii) other than as set forth in
the Commitment Letter, in connection with the process leading to such
transaction, each Agent, each Arranger and each Lender is and has been acting
solely as a principal and is not the financial advisor, agent or fiduciary, for
the Borrower or any of its Affiliates, stockholders, creditors or employees or
any other Person; (iii) neither the Agents nor the Arrangers has assumed or will
assume an advisory, agency or fiduciary responsibility in favor of the Borrower
with respect to any of the transactions contemplated hereby or the process
leading thereto, including with respect to any amendment, waiver or other
modification hereof or of any other Loan Document (irrespective of whether the
Administrative Agent or the Arranger has advised or is currently advising the
Borrower or any of its Affiliates on other matters) and neither the Agents nor
the Arrangers has any obligation to the Borrower or any of its

 

148

--------------------------------------------------------------------------------


 

Affiliates with respect to the transactions contemplated hereby except those
obligations expressly set forth herein and in the other Loan Documents; (iv) the
Agents and the Arrangers and their respective Affiliates may be engaged in a
broad range of transactions that involve interests that differ from those of the
Borrower and its Affiliates, and neither the Agents nor the Arrangers has any
obligation to disclose any of such interests by virtue of any advisory, agency
or fiduciary relationship; and (v) the Administrative Agent and the Arrangers
have not provided and will not provide any legal, accounting, regulatory or tax
advice with respect to any of the transactions contemplated hereby (including
any amendment, waiver or other modification hereof or of any other Loan
Document) and each of the Borrower has consulted its own legal, accounting,
regulatory and tax advisors to the extent it has deemed appropriate.  The
Borrower hereby waives and releases, to the fullest extent permitted by law, any
claims that it may have against the Agents and the Arrangers with respect to any
breach or alleged breach of agency or fiduciary duty.

 

Section 10.18                     Judgment Currency.

 

(a)                                 The obligations of the Loan Parties
hereunder and under the other Loan Documents to make payments in a specified
currency (the “Obligation Currency”) shall not be discharged or satisfied by any
tender or recovery pursuant to any judgment expressed in or converted into any
currency other than the Obligation Currency, except to the extent that such
tender or recovery results in the effective receipt by a Finance Party of the
full amount of the Obligation Currency expressed to be payable to it under this
Agreement or another Loan Document.  If, for the purpose of obtaining or
enforcing judgment against any Loan Party in any court or in any jurisdiction,
it becomes necessary to convert into or from any currency other than the
Obligation Currency (such other currency being hereinafter referred to as the
“Judgment Currency”) an amount due in the Obligation Currency, the conversion
shall be made, at the rate of exchange (as quoted by the Administrative Agent or
if the Administrative Agent does not quote a rate of exchange on such currency,
by a known dealer in such currency designated by the Administrative Agent)
determined, in each case, as of the Business Day immediately preceding the date
on which the judgment is given (such Business Day being hereinafter referred to
as the “Judgment Currency Conversion Date”).

 

(b)                                 If there is a change in the rate of exchange
prevailing between the Judgment Currency Conversion Date and the date of actual
payment of the amount due, the Borrower covenants and agrees to pay, or cause to
be paid, or remit, or cause to be remitted, such additional amounts, if any (but
in any event not a lesser amount), as may be necessary to ensure that the amount
paid in the Judgment Currency, when converted at the rate of exchange prevailing
on the date of payment, will produce the amount of the Obligation Currency which
could have been purchased with the amount of Judgment Currency stipulated in the
judgment or judicial award at the rate of exchange prevailing on the Judgment
Currency Conversion Date.

 

(c)                                  For purposes of determining any rate of
exchange or currency equivalent for this Section 10.18, such amounts shall
include any premium and costs payable in connection with the purchase of the
Obligation Currency.

 

[Signature Pages Follow]

 

149

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

 

 

AMAG PHARMACEUTICALS, INC., as the Borrower

 

 

 

 

 

By:

/s/ Frank E. Thomas

 

 

Name:

Frank E. Thomas

 

 

Title:

President and Chief Operating Officer

 

Signature Page for the Credit Agreement

 

--------------------------------------------------------------------------------


 

 

JEFFERIES FINANCE LLC,

 

as Administrative Agent, Collateral Agent and a Lender,

 

 

 

 

 

By:

/s/ Paul McDonnell

 

 

Name:

Paul McDonnell

 

 

Title:

Managing Director

 

Signature Page for the Credit Agreement

 

--------------------------------------------------------------------------------


 

EXHIBIT A-1

 

Form of Notice of Borrowing

 

[Date]

 

Jefferies Finance LLC, as Administrative Agent
520 Madison Avenue
New York, New York 10022
Attention:  Account Officer — AMAG Pharmaceuticals, Inc.

Telecopier:  (212) 284-3444

 

Ladies and Gentlemen:

 

Reference is made to the Credit Agreement dated as of August 17, 2015 (as
amended, restated, supplemented, or otherwise modified from time to time, the
“Credit Agreement”), among AMAG Pharmaceuticals, Inc., as the Borrower, the
Lenders from time to time party thereto, and Jefferies Finance LLC, as
Administrative Agent and Collateral Agent.  Capitalized terms defined in the
Credit Agreement and not otherwise defined herein have, as used herein, the
respective meanings provided for therein.  This notice constitutes a Notice of
Borrowing pursuant to Section 2.02 of the Credit Agreement.

 

1.              The date of the Borrowing will be [·].(1)

 

2.              The aggregate amount of the Borrowing will be $[·].

 

3.              The Borrowing will consist of [Eurodollar][Base Rate] Loans.

 

4.              The Borrowing will consist of [Revolving][Term] Loans.

 

5.              If a Eurodollar Borrowing, the duration of the initial Interest
Period for the Loans comprising such Eurodollar Borrowing shall be [one
month][three months][six months][twelve months](2).(3)

 

6.              The location(4) and number of the Borrower’s account to which
funds are to be disbursed are [·].

 

--------------------------------------------------------------------------------

(1)                                 Must be a Business Day and comply with
notice requirements in Section 2.02.

(2)                                 To the extent available to all Lenders.

(3)                                 If the duration of the Interest Period is
not specified with respect to any requested Eurodollar Rate Borrowing, then the
Borrower shall be deemed to have selected an initial Interest Period of one
month, subject to the provisions of the definition of “Interest Period” and to
Section 2.06(a) of the Credit Agreement.

(4)                                 Must be in the United States.

 

Exhibit A-1-1

--------------------------------------------------------------------------------


 

The Borrowing requested herein complies with [Section 4.01](5) [Section 4.02](6)
of the Credit Agreement.

 

 

AMAG PHARMACEUTICALS, INC., as the Borrower

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------

(5)                                 For Borrowings on the Closing Date.

(6)                                 For Borrowings after the Closing Date.

 

Exhibit A-1-2

--------------------------------------------------------------------------------


 

EXHIBIT A-2

 

Form of Notice of Extension/Conversion

 

[Date]

 

Jefferies Finance LLC, as Administrative Agent
520 Madison Avenue
New York, New York 10022
Attention:  Account Officer — AMAG Pharmaceuticals, Inc.

Telecopier:  (212) 284-3444

 

Ladies and Gentlemen:

 

This notice shall constitute a “Notice of Extension/Conversion” pursuant to
Section 2.07(a) of the Credit Agreement dated as of August 17, 2015 (as amended,
restated, supplemented, or otherwise modified from time to time, the “Credit
Agreement”), among AMAG Pharmaceuticals, Inc., as the Borrower, the Lenders from
time to time party thereto, and Jefferies Finance LLC, as Administrative Agent
and Collateral Agent.  Capitalized terms defined in the Credit Agreement and not
otherwise defined herein have, as used herein, the respective meanings provided
for therein.

 

1.             The Group of Loans (or portion thereof) to which this notice
applies is [all or a portion of all Base Rate Loans currently outstanding] [all
or a portion of all Eurodollar Loans currently outstanding having an Interest
Period of [·] months and ending on the Election Date specified below].

 

2.             The date on which the [conversion][continuation] is to be
effective is [·], 20[·], (the “Election Date”).(1)

 

3.             The principal amount of the Group of Loans (or portion thereof)
to which this notice applies is $[·].(2)

 

4.             The Group of Loans (or portion thereof) which are to be converted
will bear interest based upon the [Adjusted Base Rate] [Adjusted Eurodollar
Rate].

 

5.             If a conversion to, or a continuation of Eurodollar Loans, the
Interest Period for such Loans will be [one month] [three months] [six months]
[twelve months](3).

 

 

 

AMAG PHARMACEUTICALS, INC., as the Borrower

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------

(1)                                 Must be a Business Day determined in
accordance with the Credit Agreement.

(2)                                 May apply to a portion of the aggregate
principal amount of the relevant Group of Loans; provided that (i) such portion
is allocated ratably among the Loans comprising such Group and (ii) the portion
to which such notice applies, and the remaining portion to which it does not
apply, are each $500,000 or any larger multiple of $100,000.

(3)                                 To the extent available to all Lenders.

 

Exhibit A-2-1

--------------------------------------------------------------------------------


 

Form of Term Note

 

Lender:  [·]

 

Principal Sum:  $[·]

[Date]

 

For value received, AMAG Pharmaceuticals, Inc., a Delaware corporation (the
“Borrower”), hereby promises to pay to the Lender set forth above (the “Lender”)
for the account of its Lending Office, at the office of Jefferies Finance LLC
(the “Administrative Agent”) as set forth in the Credit Agreement dated as of
August 17, 2015 (as amended, restated, supplemented, or otherwise modified from
time to time, the “Credit Agreement”), among the Borrower, the Lenders from time
to time party thereto, and Jefferies Finance LLC, as Administrative Agent and
Collateral Agent, the Principal Sum set forth above (or such lesser amount as
shall equal the aggregate unpaid principal amount of the Term Loan made by the
Lender to the Borrower under the Credit Agreement), in lawful money of the
United States of America and in immediately available funds, on the dates and in
the principal amounts provided in the Credit Agreement, and to pay interest on
the unpaid principal amount of such Term Loan, at such office, in like money and
funds, for the period commencing on the date of such Term Loan until such Term
Loan shall be paid in full, at the rates per annum and on the dates provided in
the Credit Agreement.  If any amount is not paid in full when due hereunder,
such unpaid amount shall bear interest from the due date thereof until the date
of actual payment (and before as well as after judgment) computed at the rates
per annum and payable as set forth in the Credit Agreement.

 

This note is one of the Term Notes referred to in the Credit Agreement and
evidences the Term Loan made by the Lender thereunder.  Capitalized terms used
in this Term Note and not otherwise defined shall have the respective meanings
assigned to them in the Credit Agreement and the terms and conditions of the
Credit Agreement are expressly incorporated herein and made a part hereof.

 

The date, amount, Type and duration of Interest Period (if applicable) of the
Term Loan made by the Lender to the Borrower, and each payment made on account
of the principal thereof, shall be recorded by the Lender on its books; provided
that the failure of the Lender to make any such recordation or endorsement shall
not affect the obligations of the Borrower to make a payment when due of any
amount owing under the Credit Agreement or under this Term Note in respect of
the Term Loan evidenced by this Term Note.

 

This Term Note is secured and guaranteed as provided in the Credit Agreement and
the Collateral Documents.  Reference is hereby made to the Credit Agreement and
the Collateral Documents for a description of the properties and assets in which
a security interest has been granted, the nature and extent of the security and
guarantees, the terms and conditions upon which the security interest and each
guarantee was granted and the rights of the holder of this Term Note in respect
thereof.

 

The Term Loan evidenced by this Term Note shall be due and payable (together
with accrued interest thereon) from time to time in accordance with the terms
provided in the Credit Agreement.

 

The Credit Agreement provides for the acceleration of the maturity of the Term
Loan evidenced by this Term Note upon the occurrence of certain events (and for
payment of collection costs in connection therewith as provided in the Credit
Agreement) and for prepayments of such Term Loan upon the terms and conditions
specified therein.  In the event this Term Note is not paid when due at any
stated or accelerated maturity, the Borrower agrees to pay, in addition to the
principal and interest, such reasonable and documented out-of-pocket costs of
collection, including reasonable and documented attorney fees as provided for
and in accordance with the terms of the Credit Agreement.

 

Exhibit B- 1

--------------------------------------------------------------------------------


 

The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Term Note.

 

This Term Note and the Term Loan evidenced hereby may be transferred in whole or
in part in accordance with the provision of Section 10.06 of the Credit
Agreement (and any other attempted assignment or transfer by the Lender shall be
null and void) and only by registration of such transfer on the Register
maintained for such purpose by or on behalf of the Borrower as provided in
Section 10.06(c) of the Credit Agreement.

 

In the event of conflict between the provisions of the Credit Agreement and this
Term Note, the Credit Agreement shall take precedence.

 

THIS TERM NOTE SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAW OF
THE STATE OF NEW YORK.

 

[Remainder of page intentionally left blank]

 

Exhibit B- 2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Borrower has caused this Term Note to be executed as of
the date first above written.

 

 

AMAG PHARMACEUTICALS, INC., as the Borrower

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

Exhibit B- 3

--------------------------------------------------------------------------------


 

LOANS AND PAYMENTS OF PRINCIPAL

 

Date

 

Amount of
Loan

 

Type

 

Interest Period
(If Applicable)

 

Amount of
Principal
Repaid

 

Notation Made
By

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Exhibit B- 4

--------------------------------------------------------------------------------


 

EXHIBIT C

 

Form of Assignment and Assumption

 

This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [ASSIGNOR
NAME] (the “Assignor”) and [ASSIGNEE NAME] (the “Assignee”).  Capitalized terms
used but not defined herein shall have the meanings given to them in the Credit
Agreement identified below, receipt of a copy of which is hereby acknowledged by
the Assignee.  The Standard Terms and Conditions set forth in Annex 1 attached
hereto are hereby agreed to and incorporated herein by reference and made a part
of this Assignment and Assumption as if set forth herein in full.

 

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities (Classes
of Term Loans) identified below and (ii) to the extent permitted to be assigned
under applicable law, all claims, suits, causes of action and any other right of
the Assignor (in its capacity as a Lender) against any Person, whether known or
unknown, arising under or in connection with the Credit Agreement, any other
documents or instruments delivered pursuant thereto or the loan transactions
governed thereby or in any way based on or related to any of the foregoing,
including, but not limited to, contract claims, tort claims, malpractice claims,
statutory claims and all other claims at law or in equity related to the rights
and obligations sold and assigned pursuant to clause (i) above (the rights and
obligations sold and assigned pursuant to clauses (i) and (ii) above being
referred to herein collectively as, the “Assigned Interest”).  Such sale and
assignment is without recourse to the Assignor and, except as expressly provided
in this Assignment and Assumption, without representation or warranty by the
Assignor.

 

1.                                      Assignor:

 

[Assignor Name]

 

 

 

2.                                      Assignee:

 

[Assignee Name]

 

 

 

3.                                      Borrower:

 

AMAG Pharmaceuticals, Inc., a Delaware corporation (the “Borrower”)

 

 

 

4.                                      Administrative Agent:

 

Jefferies Finance LLC, as the administrative agent under the Credit Agreement

 

 

 

5.                                      Credit Agreement:

 

The Credit Agreement dated as of August 17, 2015 (as amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among the Borrower, the Lenders from time to time party thereto, and Jefferies
Finance LLC, as Administrative Agent and Collateral Agent

 

Exhibit C-1

--------------------------------------------------------------------------------


 

6.                                      Assigned Interest[s]:

 

Facility Assigned

 

Aggregate Amount of
Commitment/Loans for
all Lenders

 

Amount of
Commitment/Loans
Assigned

 

Percentage Assigned of
Commitment/Loans(1)

 

 

 

 

 

 

 

 

 

[Term Loans]

 

$

 

 

$

 

(2)

$

 

 

 

[7.                                  Trade Date:                 , 20  ](3)

 

8.                                      Effective Date:                , 20 
 [TO BE INSERTED BY ADMINISTRATIVE AGENT AND WHICH SHALL BE THE EFFECTIVE DATE
OF RECORDATION OF TRANSFER IN THE REGISTER THEREFOR.]

 

--------------------------------------------------------------------------------

(1)                                 Set forth, to at least 9 decimals, as a
percentage of the Commitment/Loans of all Lenders thereunder.

(2)                                 To be not less than $1,000,000 unless each
of the Administrative Agent and, so long as no Event of Default under Section
8.01(a) or (f) of the Credit Agreement shall have occurred and be continuing,
the Borrower otherwise consents.

(3)                                 To be completed if the Assignor(s) and the
Assignee(s) intend that the minimum assignment amount is to be determined as of
the Trade Date.

 

Exhibit C-2

--------------------------------------------------------------------------------


 

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

 

ASSIGNOR

 

 

 

 

 

[NAME OF ASSIGNOR]

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

Exhibit C-3

--------------------------------------------------------------------------------


 

 

ASSIGNEE

 

 

[NAME OF ASSIGNEE]

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

Consented to and Accepted:

 

Jefferies Finance LLC,

 

as Administrative Agent

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

[Consented to:

 

AMAG Pharmaceuticals, Inc., as the Borrower

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:](4)

 

 

--------------------------------------------------------------------------------

(4)  To be completed to the extent required under Section 10.06(b).

 

Exhibit C-4

--------------------------------------------------------------------------------


 

Annex 1 to Assignment and Assumption

 

STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION

 

1.                                      Representations and Warranties.

 

1.1                               Assignor.  The Assignor (a) represents and
warrants that (i) it is the legal and beneficial owner of the Assigned Interest,
(ii) the Assigned Interest is free and clear of any lien, encumbrance or other
adverse claim, (iii) it has full power and authority, and has taken all action
necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby and (iv) it is not a Defaulting
Lender; and (b) assumes no responsibility with respect to (i) any statements,
warranties or representations made in or in connection with the Credit Agreement
or any other Loan Document (other than this Assignment and Assumption), (ii) the
execution, legality, validity, enforceability, genuineness, sufficiency or value
of the Loan Documents (other than this Assignment and Assumption) or any
collateral thereunder, (iii) the financial condition of the Borrower or any of
its respective Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document or (iv) the performance or observance by the
Borrower or any of its respective Subsidiaries or Affiliates or any other Person
of any of their respective obligations under any Loan Document.

 

1.2                               Assignee.  The Assignee (a) represents and
warrants that (i) it has full power and authority, and has taken all action
necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby and to become a Lender under the
Credit Agreement, (ii) it is not a Disqualified Institution and it meets all the
requirements of an Eligible Assignee under the Credit Agreement (subject to such
consents, if any, as may be required under the Credit Agreement), (iii) from and
after the Effective Date, it shall be bound by the provisions of the Credit
Agreement and the other Loan Documents as a Lender thereunder and, to the extent
of the Assigned Interest, shall have the obligations of a Lender thereunder,
(iv) it is sophisticated with respect to decisions to acquire assets of the type
represented by the Assigned Interest and either it, or the Person exercising
discretion in making its decision to acquire the Assigned Interest, is
experienced in acquiring assets of such type, (v) it has received a copy of the
Credit Agreement and has received or has been afforded the opportunity to
receive copies of the most recent financial statements delivered pursuant to
Sections 4.01 or 6.01 of the Credit Agreement, as applicable, and such other
documents and information as it deems appropriate to make its own credit
analysis and decision to enter into this Assignment and Assumption and to
purchase the Assigned Interest, (vi) it has, independently and without reliance
upon the Administrative Agent or any other Lender and based on such documents
and information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Assignment and Assumption and to purchase the
Assigned Interest, (vii) it is not a Defaulting Lender or a Disqualified
Institution, (viii) if it is not already a Lender under the Credit Agreement,
attached to the Assignment and Assumption is an Administrative Questionnaire in
the form provided by the Administrative Agent, (vii) the Administrative Agent
has received a processing and recordation fee of $3,500 as of the Effective Date
(provided, however, that the Administrative Agent may, in its sole discretion,
elect to waive such processing and recordation fee in the case of any
assignment), and (viii) attached to the Assignment and Assumption is any
documentation required to be delivered by it pursuant to Section 3.01 of the
Credit Agreement, duly completed and executed by the Assignee; and (b) agrees
that (i) it will, independently and without reliance on the Administrative
Agent, the Assignor or any other Lender, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Loan Documents, and
(ii) it will perform in accordance with their terms all of the obligations which
by the terms of the Loan Documents are required to be performed by it as a
Lender.

 

Exhibit C-5

--------------------------------------------------------------------------------


 

2.                                      Payments.  From and after the Effective
Date, the Administrative Agent shall make all payments in respect of the
Assigned Interest (including payments of principal, interest, fees and other
amounts) to the Assignor for amounts that have accrued to but excluding the
Effective Date and to the Assignee for amounts that have accrued from and after
the Effective Date.

 

3.                                      General Provisions.  This Assignment and
Assumption shall be binding upon, and inure to the benefit of, the parties
hereto and their respective successors and assigns.  This Assignment and
Assumption may be executed in any number of counterparts, which together shall
constitute one instrument.  Delivery of an executed counterpart of a signature
page of this Assignment and Assumption by telecopy shall be effective as
delivery of a manually executed counterpart of this Assignment and Assumption. 
This Assignment and Assumption shall be governed by, and construed in accordance
with, the law of the State of New York.

 

Exhibit C-6

--------------------------------------------------------------------------------


 

EXHIBIT D

 

Form of Compliance Certificate(1)

 

Financial Statement Date:  [·], 20[·]

 

Jefferies Finance LLC, as Administrative Agent
520 Madison Avenue
New York, New York 10022
Attention:  Account Officer — AMAG Pharmaceuticals, Inc.

Telecopier:  (212) 284-3444

 

Ladies and Gentlemen:

 

Reference is made to that certain Credit Agreement dated as of August 17, 2015
(as amended, restated, supplemented or otherwise modified in writing from time
to time, the “Credit Agreement”, the terms defined therein being used herein as
therein defined) among AMAG Pharmaceuticals, Inc., a Delaware corporation (the
“Borrower”), the Lenders from time to time party thereto, and Jefferies Finance
LLC, as Administrative Agent and Collateral Agent.

 

The undersigned Responsible Officer of the Borrower hereby certifies, on behalf
of the Borrower and not in such Responsible Officer’s individual capacity, as of
the date hereof that he/she is the [•] of the Borrower, and that, as such,
he/she is authorized to execute and deliver this Certificate to the
Administrative Agent on the behalf of the Borrower, and that:

 

[Use following paragraph 1 for fiscal year-end financial statements]

 

6.             Attached hereto as Schedule 1 are the year-end audited financial
statements required by Section 6.01(a) of the Credit Agreement for the fiscal
year of the Borrower and its Consolidated Subsidiaries ended as of the above
date, together with the report and opinion of a Registered Public Accounting
Firm required by Section 6.01(a) of the Credit Agreement.

 

[Use following paragraph I for interim financial statements]

 

1.             Attached hereto as Schedule 1 are the unaudited financial
statements required by Section 6.01(b) of the Credit Agreement for the fiscal
quarter of the Borrower and its Consolidated Subsidiaries ended as of the above
date.  Such financial statements fairly present in all material respects the
financial condition, results of operations and cash flows of the Borrower and
its Consolidated Subsidiaries in accordance with GAAP as at such date and for
such period, subject only to normal year-end audit adjustments and the absence
of footnotes.

 

2.             Since the date of the most recent financial statements delivered
pursuant to the Credit Agreement,

 

[select one.]

 

[there has not been any material change in GAAP applied in the preparation of
the financial statements of the Borrower and its Consolidated Subsidiaries.]

 

--------------------------------------------------------------------------------

(1)                                 To be delivered pursuant to
Section 6.02(a) beginning with financial statements for fiscal quarter ended
September 30, 2015.

 

Exhibit D-1

--------------------------------------------------------------------------------


 

—or—

 

[the following material changes in GAAP have been applied in the preparation of
the financial statements of the Borrower and its Consolidated Subsidiaries:
         ]

 

3.             A review of the activities of the Borrower and its Consolidated
Subsidiaries during such fiscal period has been made under the supervision of
the undersigned with a view to determining whether during such fiscal period the
Borrower performed and observed all their respective obligations under the Loan
Documents, and

 

[select one.]

 

[to the best knowledge of the undersigned, no Default or Event of Default has
occurred and is continuing.]

 

—or—

 

[the following is a list of each Default or Event of Default which has occurred
and is continuing and its nature and actions proposed with respect thereto.]

 

4.             Attached hereto is a supplement to the Perfection Certificate
containing information regarding collateral required by Section 6.02(e) of the
Credit Agreement.

 

Exhibit D-2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned, on behalf of the Borrower, has executed
this Certificate as of [·], 20[·].

 

 

AMAG PHARMACEUTICALS, INC., as the Borrower

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

Exhibit D-3

--------------------------------------------------------------------------------


 

Schedule 1 to Compliance Certificate

 

[Audited] [Unaudited] Financial Statements

 

Exhibit D-4

--------------------------------------------------------------------------------


 

EXHIBIT E

 

Form of Guaranty

 

 

 

 

GUARANTY

 

dated as of August 17, 2015

 

among

 

THE SUBSIDIARY GUARANTORS FROM TIME TO TIME PARTY HERETO

 

and

 

JEFFERIES FINANCE LLC,
as Administrative Agent

 

 

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

 

Page

 

 

 

 

Article I

DEFINITIONS

 

1

 

 

 

 

Section 1.01

Terms Defined in the Credit Agreement

 

1

 

 

 

 

Article II

GUARANTY

 

1

 

 

 

 

Section 2.01

The Guaranty

 

1

Section 2.02

Guaranty Absolute

 

2

Section 2.03

Payments

 

4

Section 2.04

Discharge; Reinstatement in Certain Circumstances

 

4

Section 2.05

Waiver by the Subsidiary Guarantors

 

5

Section 2.06

Agreement to Pay; Subordination of Subrogation Claims

 

7

Section 2.07

Stay of Acceleration

 

8

Section 2.08

No Set-Off

 

8

Section 2.09

Keepwell

 

8

 

 

 

 

Article III

INDEMNIFICATION, SUBROGATION AND CONTRIBUTION

 

8

 

 

 

 

Section 3.01

Indemnity and Subrogation

 

8

Section 3.02

Contribution and Subrogation

 

9

 

 

 

 

Article IV

REPRESENTATIONS, WARRANTIES AND COVENANTS

 

9

 

 

 

 

Section 4.01

Representations and Warranties; Certain Agreements

 

9

Section 4.02

Information

 

10

Section 4.03

Subordination by Subsidiary Guarantors

 

10

 

 

 

 

Article V

SET-OFF

 

10

 

 

 

 

Section 5.01

Right of Set-Off

 

10

 

 

 

 

Article VI

MISCELLANEOUS

 

11

 

 

 

 

Section 6.01

Notices

 

11

Section 6.02

Benefit of Agreement

 

12

Section 6.03

No Waivers; Non-Exclusive Remedies

 

12

Section 6.04

Expenses; Indemnification

 

12

Section 6.05

Enforcement

 

12

Section 6.06

Amendments and Waivers

 

12

Section 6.07

Governing Law; Submission to Jurisdiction

 

13

Section 6.08

Limitation of Law; Severability

 

14

Section 6.09

Counterparts; Integration; Effectiveness

 

14

 

Exhibit E - i

--------------------------------------------------------------------------------


 

Section 6.10

WAIVER OF JURY TRIAL

 

14

Section 6.11

Additional Subsidiary Guarantors

 

14

Section 6.12

Termination; Release of Subsidiary Guarantors

 

14

Section 6.13

Conflict

 

15

 

Exhibit E - ii

--------------------------------------------------------------------------------

 


 

GUARANTY

 

GUARANTY dated as of August 17, 2015 (as amended, restated, supplemented or
otherwise modified from time to time, this “Agreement”) among the Subsidiary
Guarantors listed on the signature pages hereto and each of the Subsidiaries of
the Borrower which shall become from time to time party hereto in accordance
with Section 6.11 (each a “Subsidiary Guarantor” and collectively, the
“Subsidiary Guarantors”) and Jefferies Finance LLC, as administrative agent for
the benefit of the Finance Parties (in such capacity, together with its
successor or successors in such capacity, the “Administrative Agent”).

 

WHEREAS, AMAG Pharmaceuticals, Inc., a Delaware corporation (the “Borrower”),
has entered into that certain Credit Agreement dated as of the date hereof (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”) among the Borrower, the banks and other lending institutions
from time to time party thereto (each, a “Lender” and, collectively, the
“Lenders”) and Jefferies Finance LLC, as administrative agent and collateral
agent;

 

WHEREAS, it is a condition precedent to the Lenders making the Loans to the
Borrower pursuant to the Credit Agreement that each of the Subsidiary Guarantors
have agreed, jointly and severally, to provide a guaranty of all Finance
Obligations of the Borrower and the other Loan Parties under and in respect of
the Finance Documents; and

 

WHEREAS, each of the Subsidiary Guarantors is a direct or indirect wholly-owned
subsidiary of the Borrower, and the Subsidiary Guarantors will receive certain
benefits from the financial accommodation to be provided to the Borrower by the
Finance Parties under the Finance Documents.

 

NOW, THEREFORE, in consideration of the foregoing, the mutual covenants and
obligations herein set forth and for other good and valuable consideration, the
sufficiency and receipt of which are hereby acknowledged, the parties hereto,
intending to be legally bound, hereby agree as follows:

 

ARTICLE I
DEFINITIONS

 

Section 1.01         Terms Defined in the Credit Agreement.  All capitalized
terms used in this Agreement and recitals hereto which are defined in the Credit
Agreement and which are not otherwise defined herein shall have the respective
meanings set forth therein.

 

ARTICLE II
GUARANTY

 

Section 2.01         The Guaranty.  Each Subsidiary Guarantor unconditionally
guarantees, jointly with the other Subsidiary Guarantors, and severally, as a
primary obligor and not merely as a surety, the due and punctual payment of all
Finance Obligations, in each case, whether now or hereafter due, owing or
incurred in any manner, whether actual or contingent, whether incurred solely or
jointly with any other Person and whether as principal or surety (and including
all liabilities in connection with any notes, bills or other instruments
accepted by any Finance Party in connection therewith), together in each case
with all renewals, modifications, consolidations or extensions thereto
(collectively, the “Guaranteed Obligations”); provided that the Guaranteed
Obligations with respect to any Guarantor shall exclude any Excluded Swap
Obligations with respect to such Guarantor.

 

Anything contained in this Agreement to the contrary notwithstanding, the
obligations of each Subsidiary Guarantor hereunder shall be limited to a maximum
aggregate amount that would not render such Subsidiary Guarantor’s obligations
hereunder subject to avoidance as a fraudulent transfer or

 

Exhibit E-1

--------------------------------------------------------------------------------


 

conveyance under Section 548 of Title 11 of the United States Code or any
provisions of applicable state law (collectively, the “Fraudulent Transfer
Laws”), in each case after giving effect to all other liabilities of such
Subsidiary Guarantor, contingent or otherwise, that are relevant under the
Fraudulent Transfer Laws (specifically excluding, however, any liabilities of
such Subsidiary Guarantor (i) in respect of intercompany indebtedness to the
Borrower or any of its Affiliates to the extent that such indebtedness (A) would
be discharged or would be subject to a right of set-off in an amount equal to
the amount paid by such Subsidiary Guarantor hereunder or (B) has been pledged
to, and is enforceable by, the Collateral Agent on behalf of the Finance Parties
and (ii) under any guaranty of Indebtedness subordinated in right of payment to
the Guaranteed Obligations which guaranty contains a limitation as to a maximum
amount similar to that set forth in this paragraph pursuant to which the
liability of such Subsidiary Guarantor hereunder is included in the liabilities
taken into account in determining such maximum amount) and after giving effect
as assets of such Subsidiary Guarantor to the value (as determined under the
applicable provisions of the Fraudulent Transfer Laws) of any rights to
subrogation, contribution, reimbursement, indemnity or similar rights of such
Subsidiary Guarantor pursuant to (i) applicable Law or (ii) any agreement
providing for an equitable allocation among such Subsidiary Guarantor and other
Affiliates of the Borrower of obligations arising under guaranties by such
parties (including the agreements in this Article II).  If any Subsidiary
Guarantor’s liability hereunder is limited pursuant to this paragraph to an
amount that is less than the total amount of the Guaranteed Obligations, then it
is understood and agreed that the portion of the Guaranteed Obligations for
which such Subsidiary Guarantor is liable hereunder shall be the last portion of
the Guaranteed Obligations to be repaid.

 

Section 2.02         Guaranty Absolute.  Each Subsidiary Guarantor guarantees
that the Guaranteed Obligations will be paid strictly in accordance with the
terms of the Finance Documents, regardless of any Law now or hereafter in effect
in any jurisdiction affecting any of such terms or the rights of the Finance
Parties with respect thereto.  The obligations of the Subsidiary Guarantors
under this Agreement are independent of the Guaranteed Obligations, and a
separate action or actions may be brought and prosecuted against each Subsidiary
Guarantor to enforce this Agreement, irrespective of whether any action is
brought against the Borrower or any other Loan Party or whether the Borrower or
any other Loan Party is joined in any such action or actions.  This Agreement is
an absolute and unconditional guaranty of payment when due, and not of
collection, by each Subsidiary Guarantor, jointly and severally with each other
Subsidiary Guarantor of the Guaranteed Obligations in each and every
particular.  The obligations of each Subsidiary Guarantor hereunder are several
from those of the other Loan Parties and are primary obligations concerning
which each Subsidiary Guarantor is the principal obligor.

 

The obligations of each Subsidiary Guarantor hereunder shall not be subject to
any reduction, limitation, impairment or termination for any reason, including
the existence of any claim, set-off or other right which any Subsidiary
Guarantor may have at any time against any other Loan Party, any Agent or other
Finance Party or any other Person, whether in connection herewith or any
unrelated transactions.  Without limiting the generality of the foregoing, each
Subsidiary Guarantor’s liability shall extend to all amounts that constitute
part of the Guaranteed Obligations and would be owed by any other Loan Party to
any Finance Party under the Finance Documents but for the fact that they are
unenforceable or not allowable due to the existence of a bankruptcy,
reorganization or similar proceeding involving the Borrower or such other Loan
Party.

 

Without limiting the generality of the foregoing, the obligations of each
Subsidiary Guarantor hereunder shall not be released, discharged or otherwise
affected or impaired by:

 

(i)            any extension, renewal, settlement, compromise, acceleration,
waiver or release in respect of any obligation of any other Loan Party under the
Credit Agreement, the Notes, any Swap Agreement, any other Finance Document or
any other agreement or instrument evidencing

 

Exhibit E-2

--------------------------------------------------------------------------------


 

or securing any Guaranteed Obligation, by operation of Law or otherwise (except
as provided herein or in any other Finance Document);

 

(ii)           any change in the manner, place, time or terms of payment of any
Guaranteed Obligation or any other amendment, supplement or modification to the
Credit Agreement, the Notes, any Swap Agreement, any other Finance Document or
any other agreement or instrument evidencing or securing any Guaranteed
Obligation;

 

(iii)          any release, non-perfection or invalidity of any direct or
indirect security for any Guaranteed Obligation, any sale, exchange, surrender,
realization upon, offset against or other action in respect of any direct or
indirect security for any Guaranteed Obligation or any release of any other Loan
Party or any other guarantor or guarantors of any Guaranteed Obligation (except
as provided herein or in any other Finance Document);

 

(iv)          any change in the existence, structure or ownership of any other
Loan Party or any insolvency, bankruptcy, reorganization, arrangement,
readjustment, composition, liquidation or other similar proceeding affecting any
other Loan Party or its assets or any resulting disallowance, release or
discharge of all or any portion of any Guaranteed Obligation;

 

(v)           the existence of any claim, set-off or other right which any
Subsidiary Guarantor may have at any time against any other Loan Party, any
Agent, any other Finance Party or any other Person, whether in connection
herewith or any unrelated transaction; provided that nothing herein shall
prevent the assertion of any such claim by separate suit or compulsory
counterclaim;

 

(vi)          any invalidity or unenforceability relating to or against any
other Loan Party for any reason of the Credit Agreement, any Note, any Swap
Agreement, any other Finance Document or any other agreement or instrument
evidencing or securing any Guaranteed Obligation or any provision of applicable
Law purporting to prohibit the payment by any other Loan Party of any Guaranteed
Obligation;

 

(vii)         any failure by any Agent or any other Finance Party:  (A) to file
or enforce a claim against any other Loan Party or its estate (in a bankruptcy
or other proceeding); (B) to give notice of the existence, creation or
incurrence by any other Loan Party of any new or additional indebtedness or
obligation under or with respect to the Guaranteed Obligations; (C) to commence
any action against any other Loan Party; (D) to disclose to any Subsidiary
Guarantor any facts which such Agent or such other Finance Party may now or
hereafter know with regard to any other Loan Party; or (E) to proceed with due
diligence in the collection, protection or realization upon any collateral
securing the Guaranteed Obligations;

 

(viii)        any direction as to application of payment by any other Loan Party
or any other Person;

 

(ix)          any subordination by any Finance Party of the payment of any
Guaranteed Obligation to the payment of any other liability (whether matured or
unmatured) of any other Loan Party to its creditors;

 

(x)           any act or failure to act by the Administrative Agent or any other
Finance Party under this Agreement or otherwise which may deprive any Subsidiary
Guarantor of any right to subrogation, contribution or reimbursement against any
other Loan Party or any right to recover full indemnity for any payments made by
such Subsidiary Guarantor in respect of the Guaranteed Obligations; or

 

Exhibit E-3

--------------------------------------------------------------------------------


 

(xi)          any other act or omission to act or delay of any kind by any other
Loan Party, the Administrative Agent or any Finance Party or any other Person or
any other circumstance whatsoever which might, but for the provisions of this
clause, constitute a legal or equitable discharge of any Subsidiary Guarantor’s
obligations hereunder (except that a Subsidiary Guarantor may assert the defense
of payment in full of the Guaranteed Obligations (other than any contingent
indemnification obligations)).

 

Each Subsidiary Guarantor irrevocably and unconditionally has delivered this
Agreement to the Administrative Agent for the benefit of the Finance Parties,
and the failure by any other Loan Party or any other Person to sign this
Agreement or a guaranty similar to this Agreement or otherwise shall not
discharge the obligations of any Subsidiary Guarantor hereunder.  The
irrevocable and unconditional liability of each Subsidiary Guarantor hereunder
applies whether it is jointly and severally liable for the entire amount of the
Guaranteed Obligations, or only for a pro rata portion, and without regard to
any rights (or the impairment thereof) of subrogation, contribution or
reimbursement that such Subsidiary Guarantor may now or hereafter have against
any other Loan Party or any other Person.  This Agreement is and shall remain
fully enforceable against each Subsidiary Guarantor (except as provided herein
or in any other Finance Document) irrespective of any defenses that any other
Loan Party may have or assert in respect of the Guaranteed Obligations,
including, without limitation, failure of consideration, breach of warranty,
payment, statute of frauds, statute of limitations, accord and satisfaction and
usury, except that a Subsidiary Guarantor may assert the defense of final
payment in full of the Guaranteed Obligations (other than any contingent
indemnification obligations).

 

Section 2.03         Payments.

 

(d)           Payments to be Made Upon Default.  If the Borrower or any other
Loan Party fails to pay or perform any Guaranteed Obligation when due in
accordance with its terms (whether at stated maturity, by acceleration or
otherwise) or if an Event of Default specified in Section 8.01(f) of the Credit
Agreement occurs with respect to the Borrower, the Subsidiary Guarantors shall,
without any notice or demand whatsoever, pay the aggregate amount of all
Guaranteed Obligations owed to the Administrative Agent for application in
accordance with Section 2.03(c) hereof.

 

(e)           General Provisions as to Payments.  Except as provided in Section
3.01 of the Credit Agreement, each payment hereunder shall be made without
condition or deduction for any counterclaim, defense, recoupment or setoff, in
federal or other funds immediately available in New York City, to the
Administrative Agent at the address referred to in Section 6.01 (it being
understood that a Subsidiary Guarantor may assert the defense of final payment
in full of the Guaranteed Obligations (other than any contingent indemnification
obligations)).

 

(f)            Application of Payments.  All payments received by the
Administrative Agent hereunder shall be applied as provided in Section 8.04 of
the Credit Agreement.

 

Section 2.04         Discharge; Reinstatement in Certain Circumstances.  Each
Subsidiary Guarantor’s obligations hereunder shall remain in full force and
effect until (a) the Discharge of Senior Finance Obligations or (b) such time as
such Subsidiary Guarantor is no longer required to be a Subsidiary Guarantor
under the Credit Agreement.  No payment or payments made by the Borrower, any
other Loan Party or any other Person or received or collected by any Finance
Party from the Borrower, any other Loan Party or any other Person by virtue of
any action or proceeding or any set-off or appropriation or application at any
time or from time to time in reduction of or in payment of the

 

Exhibit E-4

--------------------------------------------------------------------------------


 

Guaranteed Obligations shall be deemed to modify, reduce, release or otherwise
affect the liability of any Subsidiary Guarantor hereunder, it being understood
that each Subsidiary Guarantor shall, notwithstanding any such payment or
payments, remain liable for the Guaranteed Obligations until Discharge of Senior
Finance Obligations.  If at any time any payment by the Borrower, any other Loan
Party or any other Person of any Guaranteed Obligation is rescinded or must
otherwise be restored or returned upon the insolvency, bankruptcy, dissolution,
liquidation or reorganization of the Borrower or such other Loan Party or other
Person or upon or as a result of the appointment of a receiver, intervener or
conservator of, or trustee or similar officer for, the Borrower or such other
Loan Party or other Person or any substantial part of its respective property or
otherwise, each Subsidiary Guarantor’s obligations hereunder with respect to
such payment shall be reinstated as though such payment had not been made at
such time.  Each Subsidiary Guarantor agrees that payment or performance of any
of the Guaranteed Obligations or other acts which toll any statute of
limitations applicable to the Guaranteed Obligations shall also toll the statute
of limitations applicable to each Subsidiary Guarantor’s liability hereunder.

 

Section 2.05         Waiver by the Subsidiary Guarantors.  Each Subsidiary
Guarantor hereby waives, only to the extent permitted by applicable Law,
presentment to, demand of payment from and protest to the other Loan Parties of
any of the Guaranteed Obligations, and also waives to the extent permitted by
applicable Law, promptness, diligence, notice of acceptance of its guarantee,
any other notice with respect to any of the Guaranteed Obligations and this
Agreement and any requirement that any Agent or any other Finance Party protect,
secure, perfect or insure any Lien or any property subject thereto.  Each
Subsidiary Guarantor further waives to the extent permitted by applicable Law,
any right to require that resort be had by any Agent or any other Finance Party
to any security held for payment of the Guaranteed Obligations or to any balance
of any deposit, account or credit on the books of any Agent or any other Finance
Party in favor of any Loan Party or any other Person.  Each Subsidiary Guarantor
hereby consents and agrees to each of the following to the fullest extent
permitted by Law, and agrees that such Subsidiary Guarantor’s obligations under
this Agreement shall not be released, diminished, impaired, reduced or adversely
affected by any of the following, and waives to the extent permitted by
applicable Law, any rights (including rights to notice) which such Subsidiary
Guarantor might otherwise have as a result of or in connection with any of the
following:

 

(i)            any renewal, extension, modification, increase, decrease,
alteration or rearrangement of all or any part of the Guaranteed Obligations or
any instrument executed in connection therewith, or any contract or
understanding with any other Loan Party, any Agent, the other Finance Parties,
or any of them, or any other Person, pertaining to the Guaranteed Obligations;

 

(ii)           any adjustment, indulgence, forbearance or compromise that might
be granted or given by any Agent or any other Finance Party to any other Loan
Party or any other Person liable on the Guaranteed Obligations; or the failure
of any Agent or any other Finance Party to assert any claim or demand or to
exercise any right or remedy against any other Loan Party under the provisions
of any Finance Document or otherwise; or any rescission, waiver, amendment or
modification of, or any release from any of the terms or provisions of, any
Finance Document or any other agreement, including with respect to any other
Loan Party under this Agreement;

 

(iii)          the insolvency, bankruptcy, arrangement, adjustment, composition,
liquidation, disability, dissolution or lack of power of any other Loan Party or
any other Person at any time liable for the payment of all or part of the
Guaranteed Obligations; or any dissolution of any other Loan Party, or any
change, restructuring or termination of the corporate structure or existence of
any other Loan Party, or any sale, lease or transfer of any or all of the assets
of any other Loan Party, or any change in the shareholders, partners, or members
of any other Loan Party; or any default, failure or delay, willful or otherwise,
in the performance of the Guaranteed Obligations;

 

Exhibit E-5

--------------------------------------------------------------------------------


 

(iv)          the invalidity, illegality or unenforceability of all or any part
of the Guaranteed Obligations, or any document or agreement executed in
connection with the Guaranteed Obligations, for any reason whatsoever, including
the fact that the Guaranteed Obligations, or any part thereof, exceed the amount
permitted by Law, the act of creating the Guaranteed Obligations or any part
thereof is ultra vires, the officers or representatives executing the documents
or otherwise creating the Guaranteed Obligations acted in excess of their
authority, the Guaranteed Obligations violate applicable usury Laws, any other
Loan Party has valid defenses, claims or offsets (whether at Law, in equity or
by agreement) which render the Guaranteed Obligations wholly or partially
uncollectible from such other Loan Party, the creation, performance or repayment
of the Guaranteed Obligations (or the execution, delivery and performance of any
document or instrument representing part of the Guaranteed Obligations or
executed in connection with the Guaranteed Obligations or given to secure the
repayment of the Guaranteed Obligations) is illegal, uncollectible, legally
impossible or unenforceable, or the documents or instruments pertaining to the
Guaranteed Obligations have been forged or otherwise are irregular or not
genuine or authentic;

 

(v)           any full or partial release of the liability of any other Loan
Party or of any other Person now or hereafter liable, whether directly or
indirectly, jointly, severally, or jointly and severally, to pay, perform,
guarantee or assure the payment of the Guaranteed Obligations or any part
thereof, it being recognized, acknowledged and agreed by each Subsidiary
Guarantor that such Subsidiary Guarantor may be required to pay the Guaranteed
Obligations in full without assistance or support of any other Person, and such
Subsidiary Guarantor has not been induced to enter into this Agreement on the
basis of a contemplation, belief, understanding or agreement that any party
other than the Borrower will be liable to perform the Guaranteed Obligations, or
that the Finance Parties will look to any other party to perform the Guaranteed
Obligations;

 

(vi)          the taking or accepting of any other security, collateral or
guarantee, or other assurance of payment, for all or any part of the Guaranteed
Obligations;

 

(vii)         any release, surrender, exchange, subordination, deterioration,
waste, loss or impairment (including negligent, willful, unreasonable or
unjustifiable impairment) of any collateral, property or security, at any time
existing in connection with, or assuring or securing payment of, all or any part
of the Guaranteed Obligations;

 

(viii)        any right that any Subsidiary Guarantor may now or hereafter have
under Section 3-606 of the UCC or otherwise to unimpaired collateral;

 

(ix)          the failure of any Agent, any other Finance Party or any other
Person to exercise diligence or reasonable care in the preservation, protection,
enforcement, sale or other handling or treatment of all or any part of such
collateral, property or security;

 

(x)           the fact that any collateral, security, security interest or lien
contemplated or intended to be given, created or granted as security for the
repayment of the Guaranteed Obligations shall not be properly perfected or
created, or shall prove to be unenforceable or subordinate to any other security
interest or lien, it being recognized and agreed by each Subsidiary Guarantor
that such Subsidiary Guarantor is not entering into this Agreement in reliance
on, or in contemplation of the benefits of, the validity, enforceability,
collectability or value of any of the Collateral;

 

Exhibit E-6

--------------------------------------------------------------------------------


 

(xi)          any payment by any other Loan Party to the Administrative Agent,
any other Agent or any other Finance Party being held to constitute a preference
under Title 11 of the United States Code or any similar federal, foreign or
state Law, or for any reason any Agent or any other Finance Party being required
to refund such payment or pay such amount to any other Loan Party or someone
else;

 

(xii)         any other action taken or omitted to be taken with respect to the
Guaranteed Obligations, or the security and collateral therefor, whether or not
such action or omission prejudices any Subsidiary Guarantor or increases the
likelihood that any Subsidiary Guarantor will be required to pay the Guaranteed
Obligations pursuant to the terms hereof, it being the unambiguous and
unequivocal intention of each Subsidiary Guarantor that such Subsidiary
Guarantor shall be obligated to pay the Guaranteed Obligations when due,
notwithstanding any occurrence, circumstance, event, action or omission
whatsoever, whether or not contemplated, and whether or not otherwise or
particularly described herein, except for the full payment and satisfaction of
the Guaranteed Obligations in cash;

 

(xiii)        the fact that all or any of the Guaranteed Obligations cease to
exist by operation of Law, including by way of a discharge, limitation or
tolling thereof under applicable bankruptcy Laws;

 

(xiv)        the existence of any claim, set-off or other right which any
Subsidiary Guarantor may have at any time against any other Loan Party, the
Administrative Agent, any other Finance Party or any other Person, whether in
connection herewith or any unrelated transactions; provided that nothing herein
shall prevent the assertion of any such claim by separate suit or compulsory
counterclaim; and

 

(xv)         any other circumstance that might in any manner or to any extent
otherwise constitute a defense available to, vary the risk of, or operate as a
discharge of, such Subsidiary Guarantor as a matter of Law or equity (it being
understood that a Subsidiary Guarantor may assert the defense of final payment
in full of the Guaranteed Obligations (other than any contingent indemnification
obligations)).

 

All waivers herein contained shall be without prejudice to the right of the
Administrative Agent at its option to proceed against any Loan Party or any
other Person, whether by separate action or by joinder.

 

Section 2.06         Agreement to Pay; Subordination of Subrogation Claims.  In
furtherance of the foregoing and not in limitation of any other right that the
Administrative Agent, any other Agent or any other Finance Party has at Law or
in equity against any Subsidiary Guarantor by virtue hereof, upon the failure of
any other Loan Party to pay any Guaranteed Obligation when and as the same shall
become due, whether at maturity, by acceleration, after notice of prepayment or
otherwise, each Subsidiary Guarantor hereby promises to and will forthwith pay,
or cause to be paid, to the Administrative Agent for application in accordance
with Section 2.03(c) in cash the amount of such unpaid Guaranteed Obligations. 
Upon payment by any Subsidiary Guarantor of any sums to the Administrative
Agent, all rights of such Subsidiary Guarantor against any other Loan Party
arising as a result thereof by way of right of subrogation, contribution,
reimbursement, indemnity or otherwise shall (including, without limitation, in
the case of any Subsidiary Guarantor, any rights of such Subsidiary Guarantor
arising under Article II of this Agreement) in all respects be subordinate and
junior in right of payment to the prior payment in full in cash of all the
Guaranteed Obligations (other than contingent indemnification obligations).  No
failure on the part of any other Loan Party or any other Person to make any
payments in respect of any subrogation, contribution, reimbursement, indemnity
or similar right (or any other payments required under applicable Law or
otherwise) shall in any respect limit the obligations and liabilities of any

 

Exhibit E-7

--------------------------------------------------------------------------------


 

Subsidiary Guarantor with respect to its obligations hereunder.  If any amount
shall erroneously be paid to any Subsidiary Guarantor on account of such
subrogation, contribution, reimbursement indemnity or similar right, such amount
shall be held in trust, as applicable, for the benefit of the Finance Parties,
and shall forthwith be turned over to the Administrative Agent, in the form
received by such Subsidiary Guarantor (duly endorsed by such Subsidiary
Guarantor to the Administrative Agent, if required) to be credited against the
payment of matured Guaranteed Obligations in accordance with the terms of the
Finance Documents.

 

Section 2.07         Stay of Acceleration.  If acceleration of the time for
payment of any amount payable by the Borrower under or with respect to the
Guaranteed Obligations is stayed upon the insolvency or bankruptcy of the
Borrower, all such amounts otherwise subject to acceleration under the terms of
the Credit Agreement, the Notes, any Swap Agreement or any other agreement or
instrument evidencing or securing the Guaranteed Obligations shall nonetheless
be payable by the Subsidiary Guarantors hereunder, jointly and severally,
forthwith, as and in the manner provided in Section 2.03.

 

Section 2.08         No Set-Off.  No act or omission of any kind or at any time
on the part of any Finance Party in respect of any matter whatsoever shall in
any way affect or impair the rights of the Administrative Agent or any other
Finance Party to enforce any right, power or benefit under this Agreement, and
no set-off, claim, reduction or diminution of any Guaranteed Obligation or any
defense of any kind or nature which any Subsidiary Guarantor has or may have
against the Borrower or any Finance Party shall be available against the
Administrative Agent or any other Finance Party in any suit or action brought by
the Administrative Agent or any other Finance Party to enforce any right, power
or benefit provided for by this Agreement; provided that nothing herein shall
prevent the assertion by any Subsidiary Guarantor of any such claim by separate
suit or compulsory counterclaim.  Nothing in this Agreement shall be construed
as a waiver by any Subsidiary Guarantor of any rights or claims which it may
have against any Finance Party hereunder or otherwise, but any recovery upon
such rights and claims shall be had from such Finance Party separately, it being
the intent of this Agreement that each Subsidiary Guarantor shall be
unconditionally, absolutely and jointly and severally obligated to perform fully
all its obligations, covenants and agreements hereunder for the benefit of each
Finance Party.

 

Section 2.09         Keepwell.  Each Qualified ECP Guarantor (as defined below)
hereby jointly and severally absolutely, unconditionally and irrevocably
undertakes to provide such funds or other support as may be needed from time to
time by each other Loan Party to honor all of its obligations under this
Agreement in respect of Swap Obligations (provided, however, that each Qualified
ECP Guarantor shall only be liable under this Section 2.09 for the maximum
amount of such liability that can be hereby incurred without rendering its
obligations under this Section 2.09, or otherwise under this Agreement, as it
relates to such Loan Party, voidable under applicable Fraudulent Transfer Laws,
and not for any greater amount).  The obligations of each Qualified ECP
Guarantor under this Section 2.09 shall remain in full force and effect until
the Discharge of Senior Finance Obligations.  Each Qualified ECP Guarantor
intends that this Section 2.09 constitute, and this Section 2.09 shall be deemed
to constitute, a “keepwell, support, or other agreement” for the benefit of each
other Loan Party for all purposes of Section 1a(18)(A)(v)(II) of the Commodity
Exchange Act.  For purposes of this Section 2.09, the term “Qualified ECP
Guarantor” shall mean, in respect of any Swap Obligations, each Loan Party that
has total assets exceeding $10,000,000 at the time such Swap Obligations are
incurred or that qualifies at such time as an “eligible contract participant” at
such time under Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

 

Exhibit E-8

--------------------------------------------------------------------------------


 

ARTICLE III
INDEMNIFICATION, SUBROGATION AND CONTRIBUTION

 

Section 3.01         Indemnity and Subrogation.  In addition to all such rights
of indemnity and subrogation as the Subsidiary Guarantors may have under
applicable Law (but subject to Section 2.06 above), the Borrower agrees that (a)
in the event a payment shall be made by any Subsidiary Guarantor under this
Agreement, the Borrower shall indemnify such Subsidiary Guarantor for the full
amount of such payment and such Subsidiary Guarantor shall be subrogated to the
rights of the person to whom such payment shall have been made to the extent of
such payment and (b) in the event any assets of any Subsidiary Guarantor shall
be sold pursuant to any Collateral Document to satisfy a claim of any Finance
Party, the Borrower shall indemnify such Subsidiary Guarantor in an amount equal
to the greater of the book value or the fair market value of the assets so sold.

 

Section 3.02         Contribution and Subrogation.  Each Subsidiary Guarantor (a
“Contributing Guarantor”) agrees (subject to Section 2.06 above) that, in the
event a payment shall be made by any other Subsidiary Guarantor under this
Agreement or assets of any other Subsidiary Guarantor shall be sold pursuant to
any Collateral Document to satisfy a claim of any Finance Party and such other
Subsidiary Guarantor (the “Claiming Guarantor”) shall not have been fully
indemnified by the Borrower as provided in Section 3.01, the Contributing
Guarantor shall indemnify the Claiming Guarantor in an amount equal to the
amount of such payment or the greater of the book value or the fair market value
of such assets, as the case may be, in each case multiplied by a fraction the
numerator of which shall be the net worth of the Contributing Guarantor on the
date that the obligation(s) supporting such claim were incurred under this
Agreement and the denominator of which shall be the aggregate net worth of all
the Subsidiary Guarantors on such date (or, in the case of any Subsidiary
Guarantor becoming a party hereto pursuant to Section 6.11, the date of the
Accession Agreement executed and delivered by such Subsidiary Guarantor).  Any
Contributing Guarantor making any payment to a Claiming Guarantor pursuant to
this Section 3.02 shall be subrogated to the rights of such Claiming Guarantor
under Section 3.01 to the extent of such payment.

 

ARTICLE IV
REPRESENTATIONS, WARRANTIES AND COVENANTS

 

Section 4.01         Representations and Warranties; Certain Agreements.  Each
Subsidiary Guarantor hereby severally represents, warrants and covenants as of
the Closing Date and on and as of each date as required by the Credit Agreement
as follows:

 

(d)           The representations and warranties contained in the Credit
Agreement (with respect to the business, operations, assets, financial
condition, liabilities or contracts of, or which otherwise pertain to, such
Subsidiary Guarantor (including to the extent such Subsidiary Guarantor is
referred to as a Loan Party or Group Company in such representations and
warranties)) are (i) in the case of representations and warranties qualified by
“materiality”, “Material Adverse Effect” or similar language, true and correct
in all respects and (ii) in the case of all other representations and
warranties, true and correct in all material respects, except to the extent such
representations and warranties specifically refer to an earlier date, in which
case they shall be true and correct on the basis set forth above as of such
earlier date.

 

(e)           Such Subsidiary Guarantor agrees to comply with each of the
covenants contained in the Credit Agreement that imposes or purports to impose,
through agreements with the Borrower, restrictions or obligations on such
Subsidiary Guarantor.

 

Exhibit E-9

--------------------------------------------------------------------------------


 

(f)            Such Subsidiary Guarantor acknowledges that any default in the
due observance or performance by such Subsidiary Guarantor of any covenant,
condition or agreement contained herein may constitute an Event of Default under
Section 8.01 of the Credit Agreement.

 

(g)           [Reserved]

 

(h)           Such Subsidiary Guarantor has, independently and without reliance
upon the Administrative Agent or any other Finance Party and based on such
documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Agreement.  Such Subsidiary Guarantor
has investigated the benefits and advantages which will be derived by it from
execution of this Agreement, and the board of directors (or persons performing
similar functions in case the Subsidiary Guarantor is not a corporation) of such
Subsidiary Guarantor has decided that a direct or an indirect benefit will
accrue to such Subsidiary Guarantor by reason of the execution of this
Agreement.

 

(i)            This Agreement is not given with actual intent to hinder, delay
or defraud any Person to which such Subsidiary Guarantor is or will become, on
or after the date hereof, indebted.

 

Section 4.02         Information.  Each of the Subsidiary Guarantors assumes all
responsibility for being and keeping itself informed of the financial condition
and assets of the other Loan Parties, and of all other circumstances bearing
upon the risk of nonpayment of the Guaranteed Obligations and the nature, scope
and extent of the risks that such Subsidiary Guarantor assumes and incurs
hereunder, and agrees that none of the Administrative Agent, any other Agent or
the other Finance Parties will have any duty to advise any of the Subsidiary
Guarantors of information known to it or any of them regarding such
circumstances or risks.

 

Section 4.03         Subordination by Subsidiary Guarantors.  In addition to the
terms of subordination provided for under Section 2.06, except as otherwise
provided under Section 7.06(a)(ix) or Section 7.07 of the Credit Agreement, each
Subsidiary Guarantor hereby subordinates in right of payment, on the same terms
as provided in the Intercompany Note, all indebtedness of the other Loan Parties
owing to it, whether originally contracted with such Subsidiary Guarantor or
acquired by such Subsidiary Guarantor by assignment, transfer or otherwise,
whether now owed or hereafter arising, whether for principal, interest, fees,
expenses or otherwise, together with all renewals, extensions, increases or
rearrangements thereof, to the Discharge of Senior Finance Obligations, whether
now owed or hereafter arising, whether for principal, interest (including
interest accruing during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding), fees, expenses or otherwise, together with all
renewals, extensions, increases or rearrangements thereof.

 

ARTICLE V
SET-OFF

 

Section 5.01         Right of Set-Off.  Subject to Section 10.08 of the Credit
Agreement, if an Event of Default under the Credit Agreement shall have occurred
and be continuing, each Finance Party (and each of its Affiliates) is authorized
at any time and from time to time, to the fullest extent permitted by applicable
Law, to set off and apply any and all deposits (general or special, time or
demand, provisional or final, in whatever currency) at any time held and other
obligations (in whatever currency) at any time owing by such Finance Party or
such Affiliate to or for the credit or account of any Subsidiary Guarantor

 

Exhibit E-10

--------------------------------------------------------------------------------


 

against any and all of the then due and owing obligations of such Subsidiary
Guarantor now or hereafter existing hereunder or under the other Finance
Documents to such Finance, irrespective of whether or not such Finance Party
shall have made any demand under this Agreement or any other Loan Document or
are owed to a branch or office of such Lender different from the branch or
office holding such deposit or obligated on such indebtedness.  The rights of
each Finance party and its respective Affiliates under this Section are in
addition to other rights and remedies (including other rights of setoff) that
such Finance Party or its respective Affiliates may have.  Each Finance Party
agrees to notify the Administrative Agent and the affected Subsidiary Guarantor
promptly after any such setoff and application; provided however that the
failure to give such notice shall not affect the validity thereof.

 

ARTICLE VI
MISCELLANEOUS

 

Section 6.01         Notices.

 

(d)           Unless otherwise expressly provided herein, all notices and other
communications provided for hereunder shall be in writing (including by
facsimile transmission or electronic mail) and mailed, faxed or delivered, to
the address, facsimile number (subject to subsection (b) below) or electronic
mail address specified for notices:  (i) in the case of any Subsidiary
Guarantor, as set forth on the signature pages hereto; (ii) in the case of the
Borrower, the Administrative Agent, the Collateral Agent or any Lender, as
specified in or pursuant to Section 10.02 of the Credit Agreement; (iii) in the
case of any Swap Creditor as set forth in any applicable Swap Agreement; or (iv)
in the case of any party, at such other address as shall be designated by such
party in a notice to the Administrative Agent and each other party hereto.  All
such notices and other communications shall be deemed to be given or made upon
the earlier to occur of:  (i) actual receipt by the intended recipient and (ii)
if delivered by facsimile transmission, when sent (except that, if not given
during normal business hours for the recipient, shall be deemed to have been
given at the opening of business on the next Business Day for the recipient). 
Notices delivered through electronic communications to the extent provided in
subsection (b) below shall be effective as provided in said subsection (b).

 

(e)           Notices and other communications to the Agents and the Lenders
hereunder may be delivered or furnished by electronic communication (including
e-mail and Internet or intranet websites) pursuant to procedures approved by the
Administrative Agent.  The Administrative Agent, the Collateral Agent or the
Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications. Unless the Administrative Agent
otherwise prescribes, (i) notices and other communications sent to an e-mail
address shall be deemed received upon the sender’s receipt of an acknowledgement
from the intended recipient (such as by return e-mail or other written
acknowledgement); provided that if such notice or other communication is not
sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next Business Day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing

 

Exhibit E-11

--------------------------------------------------------------------------------


 

clause (i) of notification that such notice or communication is available and
identifying the website address therefor.

 

(f)            Any party hereto may change its address or telecopier number for
notices and other communications hereunder by notice to the other parties
hereto.

 

Section 6.02         Benefit of Agreement.  This Agreement shall be binding upon
and inure to the benefit of and be enforceable by the respective successors and
assigns of the parties hereto; provided that none of the Subsidiary Guarantors
may assign or transfer any of its interests and obligations hereunder without
prior written consent of the Required Lenders (and any such purported assignment
or transfer without such consent shall be void) except in accordance with the
Credit Agreement; provided further that the rights of each Lender to transfer,
assign or grant participations in its rights and/or obligations hereunder shall
be limited as set forth in Section 10.06 of the Credit Agreement.  Upon the
assignment by any Finance Party of all or any portion of its rights and
obligations under the Credit Agreement (including all or any portion of its
Commitments and the Loans owing to it) or any other Finance Document to any
other Person, such other Person shall thereupon become vested with all the
benefits in respect thereof granted to such transferor or assignor herein or
otherwise.

 

Section 6.03         No Waivers; Non-Exclusive Remedies.  No failure or delay on
the part of any Agent or any Finance Party to exercise, no course of dealing
with respect to, and no delay in exercising any right, power or privilege under
this Agreement or any other Finance Document or other document or agreement
contemplated hereby or thereby shall operate as a waiver thereof nor shall any
single or partial exercise of any such right, power or privilege preclude any
other or further exercise thereof or the exercise of any other right, power or
privilege.  The rights and remedies provided herein and in the other Finance
Documents are cumulative and are not exclusive of any other rights or remedies
provided by Law.

 

Section 6.04         Expenses; Indemnification.

 

(d)           Expenses and Indemnification.  The Subsidiary Guarantors, jointly
and severally, agree that the Administrative Agent is entitled to (i)
reimbursement of its reasonable and documented out-of-pocket expenses incurred
hereunder and (ii) certain indemnifications, in each case as provided for and in
accordance with Section 10.04 of the Credit Agreement.

 

(e)           Contribution.  If and to the extent that the obligations of any
Subsidiary Guarantor under this Section 6.04 are unenforceable for any reason,
each other Subsidiary Guarantor, jointly and severally, hereby agrees to make
the maximum contribution to the payment and satisfaction of such obligations as
is permissible under applicable Law.

 

Section 6.05         Enforcement.  The Finance Parties agree that this Agreement
may be enforced only by the action of the Administrative Agent acting upon the
instructions of the Required Lenders as set forth in the Credit Agreement and
that no other Finance Party shall have any right individually to seek to enforce
this Agreement, it being understood and agreed that such rights and remedies may
be exercised by the Administrative Agent for the benefit of the Finance Parties
upon the terms of this Agreement and the Credit Agreement.

 

Section 6.06         Amendments and Waivers.  Any provision of this Agreement
may be amended or waived if, but only if, such amendment or waiver is in writing
and is signed by each Subsidiary Guarantor directly affected by such amendment
or waiver (it being understood that the addition or release of any Subsidiary
Guarantor hereunder shall not constitute an amendment or waiver affecting any
Subsidiary

 

Exhibit E-12

--------------------------------------------------------------------------------


 

Guarantor other than the Subsidiary Guarantor so added or released) and the
Administrative Agent (with the consent of the Required Lenders to the extent
required by Section 10.01 of the Credit Agreement, or such other number of
Lenders as may be specified therein, if any); provided that the Administrative
Agent and the Borrower may, with the consent of the other, amend, modify or
supplement this Agreement to cure any ambiguity, omission, typographical error,
defect or inconsistency if such amendment, modification or supplement if the
same is not objected to in writing by the Required Lenders within five Business
Days following receipt of notice thereof; provided further, however, that no
such amendment, change, discharge, termination or waiver shall be made to
Section 2.03 or this Section 6.06 without the consent of each Finance Party
adversely affected thereby.

 

Section 6.07         Governing Law; Submission to Jurisdiction.

 

(d)           GOVERNING LAW.  THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE
WITH AND GOVERNED BY THE LAW OF THE STATE OF NEW YORK, WITHOUT REGARD TO
CONFLICTS OF LAW PRINCIPLES THAT WOULD REQUIRE THE APPLICATION OF THE LAWS OF
ANOTHER JURISDICTION.

 

(e)           Submission to Jurisdiction.  EACH OF THE PARTIES HERETO
IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE
EXCLUSIVE JURISDICTION OF THE SUPREME COURT OF THE STATE OF NEW YORK SITTING IN
NEW YORK COUNTY AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT
OF NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR
PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT, OR FOR RECOGNITION OR
ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND
UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR
PROCEEDING SHALL BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT.  EACH OF THE
PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING
SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE
JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.  NOTHING IN THIS AGREEMENT OR
IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT
MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT
AGAINST THE BORROWER OR ANY OTHER LOAN PARTY OR ITS PROPERTIES IN THE COURTS OF
ANY JURISDICTION.

 

(f)            Waiver and Venue.  EACH OF THE PARTIES HERETO IRREVOCABLY AND
UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, ANY OBJECTION
WHICH IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF THE VENUE OF ANY SUIT,
ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT BROUGHT IN ANY COURT REFERRED TO IN SECTION 6.07(b).  EACH OF THE
PARTIES HERETO HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR
PROCEEDING IN ANY SUCH COURT.

 

Exhibit E-13

--------------------------------------------------------------------------------


 

(g)           Service of Process.  EACH PARTY HERETO IRREVOCABLY CONSENTS TO
SERVICE OF PROCESS IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO
THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, IN THE MANNER PROVIDED FOR NOTICES
(OTHER THAN TELECOPIER) IN SECTION 6.01.  NOTHING IN THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAWS.

 

Section 6.08         Limitation of Law; Severability.

 

(d)           All rights, remedies and powers provided in this Agreement may be
exercised only to the extent that the exercise thereof does not violate any
applicable provision of Law, and all of the provisions of this Agreement are
intended to be subject to all applicable mandatory provisions of Law which may
be controlling and be limited to the extent necessary so that they will not
render this Agreement invalid, unenforceable in whole or in part, or not
entitled to be recorded, registered or filed under the provisions of any
applicable Law.

 

(e)           Any provision of this Agreement held to be invalid, illegal or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such invalidity, illegality or unenforceability without
affecting the validity, legality and enforceability of the remaining provisions
hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.

 

Section 6.09         Counterparts; Integration; Effectiveness.  This Agreement
may be executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract.  Delivery of an executed
counterpart of a signature page of this Agreement by telecopier or via email as
an attachment of a .pdf document shall be effective as delivery of a manually
executed counterpart of this Agreement and shall be binding on the Subsidiary
Guarantors, the Administrative Agent, and the Borrower.  This Agreement and the
other Loan Documents, and any separate letter agreements with respect to fees
payable to the Administrative Agent, constitute the entire contract among the
parties relating to the subject matter hereof and thereof and supersede any and
all prior agreements and understandings, oral or written, relating to the
subject matter hereof and thereof.  This Agreement shall become effective with
respect to each Subsidiary Guarantor when the Administrative Agent shall have
received counterparts hereof signed by itself and such Subsidiary Guarantor.

 

Section 6.10         WAIVER OF JURY TRIAL.  EACH PARTY HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAWS, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 6.10.

 

Exhibit E-14

--------------------------------------------------------------------------------


 

Section 6.11         Additional Subsidiary Guarantors.  It is understood and
agreed that any Subsidiary of the Borrower that is required by the Credit
Agreement to execute an Accession Agreement and counterpart of this Agreement
after the date hereof shall automatically become a Subsidiary Guarantor
hereunder with the same force and effect as if originally named as a Subsidiary
Guarantor hereunder by executing an Accession Agreement and counterpart hereof
and delivering the same to the Administrative Agent.  The execution and delivery
of any such instrument shall not require the consent of any other Subsidiary
Guarantor or other parties hereunder.  The rights and obligations of each
Subsidiary Guarantor or other party hereunder shall remain in full force and
effect notwithstanding the addition of any new Subsidiary Guarantor as a party
to this Agreement.

 

Section 6.12         Termination; Release of Subsidiary Guarantors.

 

(d)           Termination.  Upon Discharge of Senior Finance Obligations, this
Agreement shall terminate automatically without any further action and have no
further force or effect.

 

(e)           Release of Subsidiary Guarantors.  In the event that all of the
capital stock of one or more of the Subsidiary Guarantors is sold or otherwise
disposed of (other than any sale or other disposition to a Loan Party) or
liquidated in compliance with the requirements of Section 7.05 of the Credit
Agreement (or such sale, other disposition or liquidation has been approved in
writing by the Required Lenders (or all of the Lenders, if required by Section
10.01 of the Credit Agreement)), such Subsidiary Guarantor or Subsidiary
Guarantors shall hereby be released from this Agreement, and this Agreement
shall, as to each such Subsidiary Guarantor or Subsidiary Guarantors,
automatically terminate and have no further force or effect (it being understood
and agreed that the sale of one or more Persons that own, directly or
indirectly, all of the capital stock of any Subsidiary Guarantor shall be deemed
to be a sale of such Subsidiary Guarantor for purposes of this Section 6.12(b)).

 

.  To the extent that there is a conflict or inconsistency between any provision
hereof, on the one hand, and any provision of the Credit Agreement, on the other
hand, the Credit Agreement shall control.

 

[Signature Pages Follow]

 

Exhibit E-15

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each Subsidiary Guarantor has executed this Agreement as of
the day and year first above written.

 

 

SUBSIDIARY GUARANTORS:

 

 

 

 

 

LUMARA HEALTH INC.

 

 

 

 

 

 

By:

 

 

 

Name:  William K. Heiden

 

 

Title:    President and Chief Executive Officer

 

 

 

 

 

LUMARA HEALTH IP LTD.

 

 

 

 

 

 

By:

 

 

 

Name:  William K. Heiden

 

 

Title:    President and Chief Executive Officer

 

 

 

 

 

Notice Address for Subsidiary Guarantors:

 

c/o AMAG Pharmaceuticals, Inc.

 

1100 Winter Street

 

Waltham, MA 02451

 

Attention: Scott Holmes, Treasurer and Scott B. Townsend, Secretary

 

Telephone: (617) 498-3300

 

Facsimile: (617) 449-3361

 

Exhibit E-16

--------------------------------------------------------------------------------


 

Acknowledged and Agreed with Respect
to Section 2.06 and  Section 3.01:

 

 

 

AMAG PHARMACEUTICALS, INC.

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

Exhibit E-17

--------------------------------------------------------------------------------


 

Agreed to and Accepted:

 

 

 

JEFFERIES FINANCE LLC,
as Administrative Agent

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

Exhibit E-18

--------------------------------------------------------------------------------


 

EXHIBIT F-1

 

FORM OF
UNITED STATES TAX COMPLIANCE CERTIFICATE
(For Non-U.S. Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is made to the Credit Agreement dated as of August 17, 2015 (as
amended, restated, amended and restated, extended, supplemented or otherwise
modified from time to time, the “Credit Agreement”) among AMAG Pharmaceuticals,
Inc., a Delaware corporation (the “Borrower”), as the Borrower, each financial
institution from time to time party hereto (collectively, the “Lenders” and
individually, a “Lender”), and Jefferies Finance LLC, as Administrative Agent
and Collateral Agent.  Capitalized terms used herein but not otherwise defined
shall have the meaning given to such term in the Credit Agreement.

 

Pursuant to the provisions of Section 3.01(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a “bank” within the
meaning of Section 881(c)(3)(A) of the Internal Revenue Code of 1986, as
amended, (the “Code”), (iii) it is not a ten percent shareholder of the Borrower
within the meaning of Section 881(c)(3)(B) and Section 871(h)(3)(B) of the Code,
(iv) it is not a “controlled foreign corporation” related to Borrower as
described in Section 881(c)(3)(C) of the Code, and (v) no payments in connection
with any Loan Document are effectively connected with a United States trade or
business conducted by the undersigned.

 

The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. person status on Internal Revenue Service Form
W-8BEN or Form W-8BEN-E, as applicable.  By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform the Borrower and the
Administrative Agent in writing and (2) the undersigned shall furnish the
Borrower and the Administrative Agent a properly completed and currently
effective certificate in either the calendar year in which payment is to be made
by the Borrower or the Administrative Agent to the undersigned, or in either of
the two calendar years preceding such payment.

 

[Signature Page Follows]

 

Exhibit F-1-1

--------------------------------------------------------------------------------


 

 

[Lender]

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

[Address]

 

 

Dated:                                              , 20[ ]

 

Exhibit F-1-2

--------------------------------------------------------------------------------


 

EXHIBIT F-2

 

FORM OF
UNITED STATES TAX COMPLIANCE CERTIFICATE
(For Non-U.S. Lenders That Are Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is made to the Credit Agreement dated as of August 17, 2015 (as
amended, restated, amended and restated, extended, supplemented or otherwise
modified from time to time, the “Credit Agreement”) among AMAG Pharmaceuticals,
Inc., a Delaware corporation (the “Borrower”), each financial institution from
time to time party hereto (collectively, the “Lenders” and individually, a
“Lender”), and Jefferies Finance LLC, as Administrative Agent and Collateral
Agent.  Capitalized terms used herein but not otherwise defined shall have the
meaning given to such term in the Credit Agreement.

 

Pursuant to the provisions of Section 3.01(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) neither the undersigned nor any of its direct or indirect
partners/members is a bank extending credit pursuant to a loan agreement entered
into in the ordinary course of its trade or business within the meaning of
Section 881(c)(3)(A) of the Internal Revenue Code of 1986, as amended, (the
“Code”), (iv) none of its direct or indirect partners/members is a ten percent
shareholder of the Borrower within the meaning of Section 881(c)(3)(B) and
Section 871(h)(3)(B) of the Code, (v) none of its direct or indirect
partners/members is a “controlled foreign corporation” related to Borrower as
described in Section 881(c)(3)(C) of the Code, and (vi) no payments in
connection with any Loan Document are effectively connected with the a United
States trade or business conducted by the undersigned or its partners/members.

 

The undersigned has furnished the Administrative Agent and the Borrower with
Internal Revenue Service Form W-8IMY accompanied by an Internal Revenue Service
Form W-8BEN or Form W-8BEN-E, as applicable, from each of its partners/members
claiming the portfolio interest exemption, provided that, for the avoidance of
doubt, the foregoing shall not limit the obligation of the Lender to provide, in
the case of a partner/member not claiming the portfolio interest exemption, a
Form W-8BEN, Form W-8BEN-E, Form W-8ECI, Form W-9 or Form W-8IMY (including
appropriate underlying certificates from each interest holder of such
partner/member), in each case establishing such partner/member’s available
exemption from U.S. federal withholding tax.  By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform the Borrower and the
Administrative Agent and (2) the undersigned shall have at all times furnished
the Borrower and the Administrative Agent in writing with a properly completed
and currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.

 

[Signature Page Follows]

 

Exhibit F-2-1

--------------------------------------------------------------------------------


 

 

[Lender]

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

[Address]

 

 

Dated:                                              , 20[ ]

 

Exhibit F-2-2

--------------------------------------------------------------------------------


 

EXHIBIT F-3

 

FORM OF
UNITED STATES TAX COMPLIANCE CERTIFICATE
(For Non-U.S. Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is made to the Credit Agreement dated as of August 17, 2015 (as
amended, restated, amended and restated, extended, supplemented or otherwise
modified from time to time, the “Credit Agreement”) among AMAG Pharmaceuticals,
Inc., a Delaware corporation (the “Borrower”), as the Borrower, each financial
institution from time to time party hereto (collectively, the “Lenders” and
individually, a “Lender”), and Jefferies Finance LLC, as Administrative Agent
and Collateral Agent.  Capitalized terms used herein but not otherwise defined
shall have the meaning given to such term in the Credit Agreement.

 

Pursuant to the provisions of Section 3.01(e) and Section 10.06(d) of the Credit
Agreement, the undersigned hereby certifies that (i) it is the sole record and
beneficial owner of the participation in respect of which it is providing this
certificate, (ii) it is not a bank within the meaning of Section 881(c)(3)(A) of
the Internal Revenue Code of 1986, as amended, (the “Code”), (iii) it is not a
ten percent shareholder of the Borrower within the meaning of Section
881(c)(3)(B) and Section 871(h)(3)(B) of the Code, (iv) it is not a “controlled
foreign corporation” related to Borrower as described in Section 881(c)(3)(C) of
the Code, and (v) no payments in connection with any Loan Document are
effectively connected with a United States trade or business conducted by the
undersigned.

 

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. person status on Internal Revenue Service Form W-8BEN or Form W-8BEN-E,
as applicable.  By executing this certificate, the undersigned agrees that (1)
if the information provided on this certificate changes, the undersigned shall
promptly so inform such Lender in writing and (2) the undersigned shall have at
all times furnished such Lender with a properly completed and currently
effective certificate in either the calendar year in which each payment is to be
made to the undersigned, or in either of the two calendar years preceding such
payments.

 

[Signature Page Follows]

 

Exhibit F-3-1

--------------------------------------------------------------------------------


 

 

[Participant]

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

[Address]

 

 

Dated:                                              , 20[ ]

 

Exhibit F-3-2

--------------------------------------------------------------------------------


 

EXHIBIT F-4

 

FORM OF
UNITED STATES TAX COMPLIANCE CERTIFICATE
(For Non-U.S. Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is made to the Credit Agreement dated as of August 17, 2015 (as
amended, restated, amended and restated, extended, supplemented or otherwise
modified from time to time, the “Credit Agreement”) among AMAG Pharmaceuticals,
Inc., a Delaware corporation (the “Borrower”), as the Borrower, each financial
institution from time to time party hereto (collectively, the “Lenders” and
individually, a “Lender”), and Jefferies Finance LLC, as Administrative Agent
and Collateral Agent.  Capitalized terms used herein but not otherwise defined
shall have the meaning given to such term in the Credit Agreement.

 

Pursuant to the provisions of Section 3.01(e) and Section 10.06(d) of the Credit
Agreement, the undersigned hereby certifies that (i) it is the sole record owner
of the participation in respect of which it is providing this certificate, (ii)
its direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) neither the undersigned nor any of its direct or indirect
partners/members is a bank extending credit pursuant to a loan agreement entered
into in the ordinary course of its trade or business within the meaning of
Section 881(c)(3)(A) of the Internal Revenue Code of 1986, as amended, (the
“Code”), (iv) none of its direct or indirect partners/members is a ten percent
shareholder of the Borrower within the meaning of Section 881(c)(3)(B) and
Section 871(h)(3)(B) of the Code, (v) none of its direct or indirect
partners/members is a “controlled foreign corporation” related to Borrower as
described in Section 881(c)(3)(C) of the Code, and (vi) no payments in
connection with any Loan Document are effectively connected with a United States
trade or business conducted by the undersigned’s or its partners/members.

 

The undersigned has furnished its participating Lender with Internal Revenue
Service Form W-8IMY accompanied by an Internal Revenue Service Form W-8BEN or
Form W-8BEN-E, as applicable, from each of its partners/members claiming the
portfolio interest exemption, provided that, for the avoidance of doubt, the
foregoing shall not limit the obligation of the participant to provide, in the
case of a partner/member not claiming the portfolio interest exemption, a Form
W-8BEN, Form W-8BEN-E, Form W-8ECI, Form W-9 or Form W-8IMY (including
appropriate underlying certificates from each interest holder of such
partner/member), in each case establishing such partner/member’s available
exemption from U.S. federal withholding tax.  By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform such Lender in writing and (2)
the undersigned shall have at all times furnished such Lender with a properly
completed and currently effective certificate in either the calendar year in
which each payment is to be made to the undersigned, or in either of the two
calendar years preceding such payments.

 

[Signature Page Follows]

 

Exhibit F-4-1

--------------------------------------------------------------------------------


 

 

[Participant]

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

[Address]

 

 

Dated:                                               , 20[ ]

 

Exhibit F-4-2

--------------------------------------------------------------------------------


 

EXHIBIT G-1

 

Form of Security Agreement

 

 

 

 

 

SECURITY AGREEMENT

 

dated as of August 17, 2015

 

among

 

AMAG PHARMACEUTICALS, INC.

 

THE OTHER LOAN PARTIES FROM TIME TO TIME PARTY HERETO

 

and

 

JEFFERIES FINANCE LLC,

 

as Collateral Agent

 

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

ARTICLE I
DEFINITIONS
1

 

 

 

Section 1.01

Terms Defined in the Credit Agreement

1

Section 1.02

Terms Defined in the UCC

1

Section 1.03

Additional Definitions

1

Section 1.04

Terms Generally

6

 

 

 

ARTICLE II
THE SECURITY INTERESTS
7

 

 

 

Section 2.01

Grant of Security Interests

7

Section 2.02

Collateral

7

Section 2.03

Continuing Liability of Each Loan Party

9

Section 2.04

[Reserved]

9

Section 2.05

Continuing Liabilities Under Collateral

9

 

 

 

ARTICLE III
REPRESENTATIONS AND WARRANTIES
10

 

 

 

Section 3.01

Title to Collateral

10

Section 3.02

Validity, Perfection and Priority of Security Interests

10

Section 3.03

No Consents

11

Section 3.04

Deposit, Securities and Commodity Accounts

11

 

 

 

ARTICLE IV
COVENANTS
11

 

 

 

Section 4.01

Certain Consents and Authorizations; Account Control Agreements

11

Section 4.02

Further Actions

11

Section 4.03

Delivery of Instruments, Etc.

12

Section 4.04

Notification to Account Debtors

12

Section 4.05

Disposition of Collateral

12

Section 4.06

[Reserved]

12

Section 4.07

Covenants Regarding Intellectual Property

13

Section 4.08

Deposit Accounts, Securities Accounts and Commodity Accounts

14

Section 4.09

Electronic Chattel Paper

14

Section 4.10

Claims

14

Section 4.11

Letter-of-Credit Rights

15

 

Exhibit G -1-i

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

 

Page

ARTICLE V
GENERAL AUTHORITY; REMEDIES
15

 

 

 

Section 5.01

General Authority

15

Section 5.02

Authority of the Collateral Agent

15

Section 5.03

Remedies upon Event of Default

16

Section 5.04

Limitation on Duty of the Collateral Agent in Respect of Collateral

19

Section 5.05

Application of Proceeds

19

 

 

 

ARTICLE VI
THE COLLATERAL AGENT
19

 

 

 

Section 6.01

Concerning the Collateral Agent

19

Section 6.02

Appointment of Co-Collateral Agent

20

 

 

 

ARTICLE VII
MISCELLANEOUS
20

 

 

 

Section 7.01

Notices

20

Section 7.02

No Waivers; Non-Exclusive Remedies

21

Section 7.03

Compensation and Expenses of the Collateral Agent; Indemnification

21

Section 7.04

Enforcement

22

Section 7.05

Amendments and Waivers

22

Section 7.06

Successors and Assigns

22

Section 7.07

GOVERNING LAW; Submission to Jurisdiction

22

Section 7.08

Limitation of Law; Severability

23

Section 7.09

Counterparts; Effectiveness

23

Section 7.10

Additional Loan Parties

23

Section 7.11

Termination and Release

24

Section 7.12

Entire Agreement

24

Section 7.13

No Conflict

25

 

Schedules:

 

Schedule 1.03

-

Claims

Schedule 4.01

-

Filings to Perfect Security Interests

 

Exhibits:

 

Exhibit A

-

Form of Grant of Security Interest in United States Patents and Trademarks

Exhibit B

-

Form of Grant of Security Interest in United States Copyrights

 

Exhibit G 1-ii

--------------------------------------------------------------------------------


 

SECURITY AGREEMENT

 

SECURITY AGREEMENT dated as of August 17, 2015 (as amended, restated, supplement
or otherwise modified from time to time, this “Agreement”) among AMAG
Pharmaceuticals, Inc., a Delaware corporation (the “Borrower”), the other Loan
Parties from time to time party hereto and Jefferies Finance LLC, as collateral
agent for the Finance Parties (in such capacity, together with its successor or
successors in such capacity, the “Collateral Agent”).

 

WHEREAS, the Borrower has entered into the Credit Agreement dated as of the date
hereof (as amended, restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”) among the Borrower, the other lending institutions
from time to time party thereto (each a “Lender” and, collectively, the
“Lenders”) and Jefferies Finance LLC, as administrative agent and collateral
agent; and

 

WHEREAS, it is a condition precedent to Lenders making the Loans to the
Borrowers pursuant to the Credit Agreement that each Loan Party has agreed or
will agree to grant a continuing security interest in favor of the Collateral
Agent, for the benefit of the Finance Parties, in and to the Collateral to
secure the Finance Obligations.

 

WHEREAS, each Subsidiary Guarantor has entered into the Guaranty, pursuant to
which the Loan Parties have guaranteed the Guaranteed Obligations (as defined
therein); and

 

WHEREAS, each Loan Party will derive substantial benefit from the Lenders’
making the Loans to the Borrower by virtue of their common corporate enterprise.

 

NOW, THEREFORE, in consideration of the foregoing, the mutual covenants and
obligations herein set forth and for other good and valuable consideration, the
sufficiency and receipt of which are hereby acknowledged, the parties hereto,
intending to be legally bound, hereby agree as follows:

 

ARTICLE I
DEFINITIONS

 

Section 1.01         Terms Defined in the Credit Agreement.  All capitalized
terms used in this Agreement and recitals hereto which are defined in the Credit
Agreement and which are not otherwise defined herein shall have the respective
meanings set forth therein.

 

Section 1.02         Terms Defined in the UCC.  Unless otherwise defined herein
or in the Credit Agreement or the context otherwise requires, the following
terms, together with any uncapitalized terms used herein which are defined in
Article 8 or 9 of the UCC, have the respective meanings provided in the UCC: 
(i) As-Extracted Collateral; (ii) Certificated Security; (iii) Chattel Paper;
(iv) Commodity Account, (v) Commodity Intermediary; (vi) Documents;
(vii) Electronic Chattel Paper; (viii) Financial Asset; (ix) Goods;
(x) Instruments; (xi) Inventory; (xii) Investment Property; (xiii) Payment
Intangibles; (xiv) Proceeds; (xv) Securities Account; (xvi) Securities
Intermediary; (xvii) Security; (xviii) Security Certificate; (xix) Security
Entitlement; and (xx) Uncertificated Security.

 

Section 1.03         Additional Definitions.  The following additional terms, as
used in this Agreement, have the following respective meanings:

 

Exhibit G -1-1

--------------------------------------------------------------------------------


 

“Account Debtor” means an “account debtor” (as defined in the UCC), and also
means and includes Persons obligated to pay negotiable instruments and other
Receivables.

 

“Accounts” means (i) all “accounts” (as defined in the UCC), (ii) all of the
rights of any Loan Party in, to and under all purchase orders for goods,
services or other property, (iii) all of the rights of any Loan Party to any
goods, services or other property represented by any of the foregoing (including
returned or repossessed goods and unpaid seller’s rights of rescission,
replevin, reclamation and rights to stoppage in transit) and (iv) all monies due
to or to become due to any Loan Party under any and all contracts for any of the
foregoing (in each case, whether or not yet earned by performance on the part of
such Loan Party), including, without limitation, the right to receive the
Proceeds of said purchase orders and contracts, and all Supporting Obligations
of any kind given by any Person with respect to all or any of the foregoing.

 

“Borrower” has the meaning set forth in the preamble hereto.

 

“Claims” means all “commercial tort claims” (as defined in the UCC), including,
without limitation, each of the claims described on Schedule 1.03 (to the extent
such claims are in excess of $3,000,000), as such Schedule may be amended,
modified or supplemented by the Loan Parties from time to time.

 

“Collateral” has the meaning set forth in Section 2.02.

 

“Collateral Account” means any Securities Account or Deposit Account established
with or in the possession or under the control of the Collateral Agent, for the
benefit of the Finance Parties, into which cash or cash Proceeds of any
Collateral are deposited from time to time, collectively.

 

“Collateral Agent” has the meaning set forth in the introductory section hereof.

 

“Computer Hardware” means all computer and other electronic data processing
hardware of a Loan Party, whether now or hereafter owned or leased by such Loan
Party, including, without limitation, all integrated computer systems, central
processing units, memory units, display terminals, printers, features, computer
elements, card readers, tape drives, hard and soft disk drives, cables,
electrical supply hardware, generators, power equalizers, accessories,
peripheral devices and other related computer hardware, all documentation,
manuals, training materials and charts and all options, warranties, services
contracts, program services, test rights, maintenance rights, support rights,
renewal rights and indemnifications relating to any of the foregoing.

 

“Contracts” shall mean, collectively, with respect to each Loan Party, the
Transaction Documents, all sale, service, performance, equipment or property
lease contracts, agreements and grants and all other contracts, agreements or
grants (in each case, whether written or oral, or third party or intercompany),
between such Loan Party and any third party, and all assignments, amendments,
restatements, supplements, extensions, renewals, replacements or modifications
thereof.

 

“Copyrights” shall mean all United States and foreign copyrights (including
community designs), including but not limited to copyrights in software and
databases, and all Mask Works (as defined under 17 U.S.C. § 901 of the U.S.
Copyright Act), whether registered or unregistered, and, with respect to any and
all of the foregoing:  (i) all registrations and applications therefor

 

Exhibit G-1-2

--------------------------------------------------------------------------------


 

including, without limitation, the registrations and applications referred to in
Section II(B)(1) of any Loan Party’s Perfection Certificate (as such schedule
may be amended, modified or supplemented from time to time by such Loan Party),
(ii) all extensions and renewals thereof, (iii) all claims for, and rights to
sue for, past, present or future infringements and other violations thereof;
(iv) all Proceeds of the foregoing, including, without limitaion, all income,
license fees, royalties, damages and payments now or hereafter due or payable
with respect to any of the foregoing, including damages and payments for past,
present or future infringements or other violations thereof; and (v) all other
rights corresponding thereto throughout the world.

 

“Copyright License” means any agreement now or hereafter in existence granting
to any Loan Party any rights, whether exclusive or non-exclusive, any rights
under another Person’s Copyrights, or pursuant to which any Loan Party has
granted to any other Person, any right, whether exclusive or non-exclusive, with
respect to any Copyright, whether or not registered, including, without
limitation, the Copyright Licenses described on Section II(B)(1) of any Loan
Party’s Perfection Certificate (as each such schedule may be amended, modified
or supplemented from time to time by such Loan Party).

 

“Copyright Security Agreement” means a grant of Security Interest in United
States Copyrights, substantially in the form of Exhibit B hereto, between one or
more Loan Parties and the Collateral Agent, as the same may be amended, modified
or supplemented from time to time.

 

“Credit Agreement” has the meaning set forth in the introductory section hereof.

 

“Deposit Accounts” means all “deposit accounts” (as defined in the UCC) and also
means and includes all demand, time, savings, passbook or similar accounts
maintained by a Loan Party with a bank or other financial institution, whether
or not evidenced by an Instrument, all cash and other funds held therein and all
passbooks related thereto and all certificates and Instruments, if any, from
time to time representing, evidencing or deposited into such deposit accounts.

 

“Equipment” means all “equipment” (as defined in the UCC), including all items
of machinery, equipment, Computer Hardware, furnishings and fixtures of every
kind, whether or not affixed to real property, as well as all motor vehicles,
automobiles, trucks, trailers, railcars, barges and vehicles of every
description, handling and delivery equipment, all additions to, substitutions
for, replacements of or accessions to any of the foregoing, all attachments,
components, parts (including spare parts) and accessories whether installed
thereon or affixed thereto and all fuel for any thereof and all options,
warranties, service contracts, program services, test rights, maintenance
rights, support rights, improvement rights and indemnification relating to any
of the foregoing.

 

“Excepted Instruments” has the meaning specified in Section 4.03.

 

“General Intangibles” means all “general intangibles” (as defined in the UCC)
and also means and includes (i) all Payment Intangibles and other obligations
and indebtedness owing to any Loan Party (other than Accounts), from whatever
source arising, (ii) all Claims, Judgments and/or Settlements, (iii) all rights
or claims in respect of refunds for taxes paid, (iv) all rights in respect of
any pension plans or similar arrangements maintained for employees of any Loan
Party or any ERISA Affiliate, (v) all interests in limited liability companies
and/or partnerships

 

Exhibit G-1-3

--------------------------------------------------------------------------------


 

which interests do not constitute Securities, (vi) all Supporting Obligations of
any kind given by any Person with respect to all or any of the foregoing,
(vii) all of such Loan Party’s rights, title and interest in, to and under all
Contracts and insurance policies (including all rights and remedies relating to
monetary damages, including indemnification rights and remedies, and claims for
damages or other relief pursuant to or in respect of any Contract) and
(viii) all licenses, consents, permits, variances, certifications,
authorizations and approvals, however characterized, now or hereafter acquired
or held by such Loan Party, including building permits, certificates of
occupancy, environmental certificates, industrial permits or licenses and
certificates of operation.

 

“Judgments” means all judgments, decrees, verdicts, decisions or orders issued
in resolution of or otherwise in connection with a Claim, whether or not final
or subject to appeal, and including all rights of enforcement relating thereto
and any and all Proceeds thereof.

 

“Letter-of-Credit Right” means all “letter-of-credit rights” (as defined in the
UCC) and also means and includes all rights of a Loan Party to demand payment or
performance under a letter of credit (as defined in Article V of the UCC).

 

“License” means any Patent License, Trademark License, Copyright License,
Software License or other license or sublicense as to which any Loan Party is a
party (other than those license agreements referred to in clauses (e) or (f) of
the proviso in Section 2.02(a)); provided that rights to payments under any such
license shall be included in the Collateral to the extent permitted thereby or
by Sections 9-406 and 9-408 of the UCC).

 

“Patents” means all United States and foreign patents and patent applications,
including, without limitation the patents and patent applications referred to in
Section II(B)(2) of any Loan Party’s Perfection Certificate (as each such
schedule may be amended, modified or supplemented from time to time by such Loan
Party), and, with respect to any and all of the foregoing:  (i) all reissues,
reexaminations, divisions, continuations, continuations-in-part, revisions,
renewals or extensions thereof; (ii) all claims for, and rights to sue for,
past, present or future infringements and other violations thereof; (iii) all
Proceeds of the foregoing, including, without limitation, all income, license
fees, royalties, damages and payments now or hereafter due or payable with
respect to any of the foregoing, including damages and payments for past,
present or future infringements or other violations thereof; and (iv) all other
rights corresponding thereto throughout the world.

 

“Patent and Trademark Security Agreement” means a grant of Security Interest in
United States Patents and Trademarks, substantially in the form of Exhibit A
hereto, between one or more Loan Parties and the Collateral Agent, as the same
may be amended, modified or supplemented from time to time.

 

“Patent License” means any agreement now or hereafter in existence granting to
any Loan Party any right, whether exclusive or non-exclusive, with respect to
any Person’s Patent or any invention now or hereafter in existence, whether or
not patentable, or pursuant to which any Loan Party has granted to any other
Person any right, whether exclusive or nonexclusive, with respect to any Patent
or any invention now or hereafter in existence, whether or not patentable and
whether or not a Patent or application for Patent is in or hereafter comes into
existence on

 

Exhibit G-1-4

--------------------------------------------------------------------------------


 

such invention, including, without limitation, the Patent Licenses described on
Section II(B)(2) of any Loan Party’s Perfection Certificate (as each such
schedule may be amended, modified or supplemented from time to time by such Loan
Party).

 

“Perfection Certificate” means with respect to each Loan Party a certificate,
substantially in the form of Exhibit G-3 to the Credit Agreement, completed and
supplemented with the schedules and attachments contemplated thereby.

 

“Receivables” means all Accounts, all Payment Intangibles, all Instruments, all
Chattel Paper, all Electronic Chattel Paper, all Letter-of-Credit Rights and all
Supporting Obligations supporting or otherwise relating to any of the foregoing.

 

“Recordable Intellectual Property” means Copyrights, Patents and Trademarks, the
transfer of which is required to be recorded in the United States Patent and
Trademark Office or the United States Copyright Office in order to be effective
against subsequent third party transferees without notice of such transfer;
provided that the following shall not be considered “Recordable Intellectual
Property” hereunder:  (i) unregistered Copyrights and Trademarks and
(ii) Licenses.

 

“Representative” has the meaning set forth in Section 5.05.

 

“Requisite Priority Lien” means a valid and perfected first priority security
interest in favor of the Collateral Agent for the benefit of the Finance Parties
and securing the Finance Obligations.

 

“Security Interest” means the security interest granted pursuant to Section 2.01
in favor of the Collateral Agent for the benefit of the Finance Parties securing
the Finance Obligations.

 

“Segregated Governmental Receivables Account” means a deposit account of a Loan
Party the only funds on deposit in which constitute the direct proceeds of
Medicare, Medicaid, TRICARE, CHAMPUS and CHAMPVA payments made by governmental
payors.

 

“Settlements” means all right, title and interest of a Loan Party in, to and
under any settlement agreement or other agreement executed in settlement or
compromise of any Claim, including all rights to enforce such agreements and all
payments thereunder or arising in connection therewith.

 

“Software” means all “software” (as defined in the UCC), and also means and
includes all software programs, whether now or hereafter owned, licensed or
leased by a Loan Party, designed for use on Computer Hardware, including all
operating system software, utilities and application programs in whatever form
and whether or not embedded in goods, all source code and object code in
magnetic tape, disk or hard copy format or any other listings whatsoever, all
firmware associated with any of the foregoing all documentation, flowcharts,
logic diagrams, manuals, specifications, training materials, charts and pseudo
codes associated with any of the foregoing, and all options, warranties,
services contracts, program services, test rights, maintenance rights, support
rights, renewal rights and indemnifications relating to any of the foregoing.

 

“Software License” means any agreement (whether such agreement is also a
Copyright License, Patent License and/or Trademark License) now or hereafter in
existence granting to any Loan Party any right, whether exclusive or
non-exclusive, to use another Person’s Software, or

 

Exhibit G-1-5

--------------------------------------------------------------------------------


 

pursuant to which any Loan Party has granted to any other Person any right,
whether exclusive or non-exclusive, to use any Software, whether or not subject
to any registration.

 

“Supporting Obligation” means a Letter-of-Credit Right, Guaranty Obligation or
other secondary obligation supporting or any Lien securing the payment or
performance of one or more Receivables, General Intangibles, Documents or
Investment Property.

 

“Trademarks” means all United States and foreign trademarks, trade names,
corporate names, company names, business names, fictitious business names, trade
styles, service marks, logos, certification marks, collective marks, brand
names, trademark rights arising out of domain names and trade dress which are or
have been used in the United States, in any state, province or territory or
possession thereof, or in any other place, nation or jurisdiction, package and
other designs, and any other source or business identifiers, and general
intangibles of like nature, and the rights in any of the foregoing which arise
under applicable Law, in each case whether registered or unregistered, and with
respect to any and all of the foregoing:  (i) the goodwill of the business
symbolized thereby or associated therewith; (ii)  all registrations and
applications in connection therewith, including registrations and applications
in the United States Patent and Trademark Office or in any similar office or
agency of the United States, any state thereof or any other country or any
political subdivision thereof, and including, without limitation, the
registrations and applications referred to in Section II(B)(3) of any Loan
Party’s Perfection Certificate (as each such schedule may be amended, modified
or supplemented from time to time); (iii) all extensions and renewals thereof;
(iv) all claims for, and rights to sue for, past, present or future
infringements, dilutions, and other violations thereof; (v) all Proceeds of the
foregoing, including, without limitation, all income, license fees, royalties,
damages and payments now or hereafter due or payable with respect to any of the
foregoing, including damages and payments for past, present or future
infringements, dilutions, or other violations thereof; and (vi) all other rights
corresponding thereto throughout the world.

 

“Trademark License” means any agreement now or hereafter in existence granting
to any Loan Party any right, whether exclusive or non-exclusive, to use another
Person’s trademarks or trademark applications, or pursuant to which any Loan
Party has granted to any other Person any right, whether exclusive or
non-exclusive, to use any Trademark, whether or not registered, including,
without limitation, the Trademark Licenses described on Section II(B)(3) of any
Loan Party’s Perfection Certificate (as each such schedule may be amended,
modified or supplemented from time to time by such Loan Party).

 

“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of New York; provided that if by reason of mandatory provisions of Law,
the perfection, the effect of perfection or non-perfection or the priority of
the Security Interests in any Collateral is governed by the Uniform Commercial
Code as in effect in a jurisdiction other than New York, “UCC” means the Uniform
Commercial Code as in effect in such other jurisdiction for purposes of the
provisions hereof relating to such perfection, effect of perfection or
non-perfection or priority.

 

Section 1.04         Terms Generally.  The definitions in Sections 1.02 and 1.03
shall apply equally to both the singular and plural forms of the terms defined,
except for terms defined in both the singular and the plural form.  Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms.  The words “include”, “includes” and “including”
shall be deemed to be followed by the phrase “without limitation”.  All
references herein to Articles, Sections, Exhibits and Schedules shall be

 

Exhibit G-1-6

--------------------------------------------------------------------------------


 

deemed references to Articles and Sections of, and Exhibits and Schedules to,
this Agreement unless the context shall otherwise require.  Unless otherwise
expressly provided herein, the word “day” means a calendar day.

 

ARTICLE II
THE SECURITY INTERESTS

 

Section 2.01         Grant of Security Interests.  To secure the due and
punctual payment of the Finance Obligations, howsoever created, arising or
evidenced, whether direct or indirect, absolute or contingent, now or hereafter
existing or due or to become due, in accordance with the terms thereof and to
secure the performance of all of the obligations of each Loan Party hereunder
and under the other Finance Documents in respect of the Finance Obligations of
each Loan Party, each Loan Party hereby grants to the Collateral Agent for the
benefit of the Finance Parties a security interest in, and each Loan Party
hereby pledges and collaterally assigns to the Collateral Agent for the benefit
of the Finance Parties, all of such Loan Party’s right, title and interest in,
to and under the Collateral.

 

Section 2.02         Collateral.

 

(a)           All right, title and interest of each Loan Party in, to and under
the following property, whether now owned or existing or hereafter created or
acquired by a Loan Party, whether tangible or intangible, and regardless of
where located, are herein collectively referred to as the “Collateral”:

 

(i)            all Receivables;

 

(ii)           all Inventory and Goods;

 

(iii)          all General Intangibles;

 

(iv)          all Intellectual Property;

 

(v)           all Documents, Instruments and Chattel Paper;

 

(vi)          all Equipment;

 

(vii)         all Investment Property and all Supporting Obligations of any kind
given by any Person with respect thereto;

 

(viii)        all money;

 

(ix)          all Deposit Accounts, all Securities Accounts and Commodity
Accounts;

 

(x)           all As-Extracted Collateral;

 

(xi)          the Collateral Accounts, all cash and other property deposited
therein or credited thereto from time to time and other monies and property of
any kind of any Loan Party maintained with or in the possession of or under the
control of the Collateral Agent;

 

(xii)         all Claims set forth on Schedule 1.03;

 

(xiii)        all Letter-of-Credit Rights (to the extent perfection can be
obtained by filing of UCC financing statements);

 

(xiv)        all Supporting Obligations;

 

Exhibit G-1-7

--------------------------------------------------------------------------------


 

(xv)         all books and records (including customer lists, credit files,
computer programs, printouts and other computer materials and records) of each
Loan Party pertaining to any of the Collateral; and

 

(xvi)        to the extent not otherwise included, all Proceeds of all or any of
the Collateral described in clauses (i) through (xvi) hereof;

 

provided, however, that the Collateral shall not include and no Security
Interest shall be deemed granted in: (a) shares of voting stock in excess of 65%
of the aggregate voting Equity Interests of (A) a first tier Foreign Subsidiary
that is a CFC of any Loan Party or (B) a Domestic Subsidiary that is a CFC
Holdco; (b) any Equity Interests to the extent the pledge thereof would be
prohibited by applicable Law, (c) any intent-to-use (ITU) United States
application for registration of a Trademark, for which an amendment to allege
use or statement of use has not been filed under 15 U.S.C. § 1051(c) or 15
U.S.C. § 1051(d), respectively, in each case, only to the extent the grant of
security interest in such intent-to-use Trademark would impair the validity or
enforceability of any registration that issues from such intent-to-use
application under applicable Law and only unless and until a “Statement of Use”
or “Amendment to Allege Use” is filed with the United States Patent and
Trademark Office; (d) motor vehicles or other assets subject to certificates of
title; (e) any permit, franchise, charter, authorization or license issued by a
Governmental Authority to any Loan Party, in each case, only to the extent and
for so long as the terms of such permit, franchise, charter, authorization or
license or any requirement of Law applicable thereto, validly prohibit the
creation by such Loan Party of a security interest in such permit, franchise,
charter, authorization or license in favor of the Collateral Agent or requires
any consent or establishes any other condition for, an assignment thereof or a
grant of a security interest therein by a Loan Party, or would give any party to
such permit, franchise, charter, authorization or license other than a Group
Company an enforceable right to terminate its obligations thereunder or any
material rights therein (in each case, after giving effect to Sections 9-406(d),
9-407(a), 9-408(a) or 9-409 of the UCC (or any successor provision or
provisions) or any other applicable Law (including the Bankruptcy Code) or
principles of equity); (f) any contract or agreement, including any lease,
license or other similar agreement, or any property subject to a purchase money
security interest or similar arrangement, in each case, only to the extent and
for so long as the creation by such Loan Party of a security interest in such
lease, license or other similar agreement or property in favor of the Collateral
Agent would violate or invalidate such lease, license or other similar agreement
or purchase money arrangement or any requirement of Law applicable thereto, or
requires any consent for an assignment thereof or a grant of a security interest
therein by a Loan Party, or the terms thereof would give any party to such
contract, agreement or purchase money arrangement other than a Group Company an
enforceable right to terminate its obligations thereunder or any material rights
therein (in each case, after giving effect to Sections 9-406(d), 9-407(a),
9-408(a) or 9-409 of the UCC (or any successor provision or provisions) or any
other applicable Law (including the Bankruptcy Code) or principles of equity),
provided that such exclusion does not apply to proceeds and receivables of such
leases, licenses or other similar agreements, or property the assignment of
which is expressly deemed effective under the UCC and other applicable Laws,
notwithstanding the prohibitions on the assignment of such underlying leases,
licenses or other similar agreements or purchase money arrangements; (g) any
controlled substances or prescription drugs, only to the extent and for so long
as the creation by such Loan Party of a security interest in such controlled
substances or prescription drugs would violate any requirement of Law applicable
thereto; (h) any fee owned real property of any Loan Party with a value less
than $2,000,000, (i) any leased real property, (j) any Claim having a value of
less than $3,000,000, so long as the aggregate value of Claims excluded pursuant
to this clause (j) does not exceed $6,000,000, (k) any Letter-of-Credit Right
having a value of less than $3,000,000, so long as (A) such Letter-of-Credit
Right does not constitute Supporting Obligations of Collateral that is not
otherwise excluded from the definition of Collateral and (B) the aggregate value
of Letter-of-Credit Rights excluded pursuant to this clause (k) does not exceed
$6,000,000, (l) margin stock, (m) (A) payroll and other employee wage and
benefit accounts, (B) tax accounts (including sales tax accounts), (C) escrow
accounts, and (D) fiduciary

 

Exhibit G-1-8

--------------------------------------------------------------------------------


 

or trust accounts, in each case of clauses (A) through (D), the funds or other
property held in or maintained in any such account (as long as the accounts
described in such clauses (A) through (D) are used solely for such purposes);
(n) Equity Interests in any Subsidiary that is a Subsidiary of a Foreign
Subsidiary that is a CFC; and (o) Equity Interests in Subsidiaries that are not
Wholly Owned Subsidiaries, only to the extent that (A) the Organization
Documents or other agreements with other holders of Equity Interests of such
Subsidiaries do not permit or restrict the pledge of such Equity Interests, or
(B) the pledge of such Equity Interests (including any exercise of remedies)
would result in a change of control, repurchase obligation or other adverse
consequence to the Borrower or one of its Subsidiaries.  For the avoidance of
doubt, with respect to Intellectual Property, the grant of a Security Interest
and pledge and collateral assignment in Section 2.01 hereof shall not be deemed
an assignment of Intellectual Property to the Collateral Agent.

 

(b)           Notwithstanding anything herein to the contrary, the foregoing
Section 2.02(a) shall not require the creation or perfection of pledges of or
security interests in particular assets (i) if and for so long as, in the
reasonable judgment of the Borrower and the Collateral Agent, the cost
(including the cost of title insurance, surveys or flood insurance) of creating
or perfecting such pledges or security interests in such assets shall be
excessive in view of the benefits to be obtained by the Finance Parties
therefrom or (ii) to the extent the creation or perfection of pledges of or
security interests in particular assets requires actions in any non-U.S.
jurisdiction.  The Collateral Agent may grant extensions of time for the
perfection of security interests in particular assets (including extensions
beyond the Closing Date for the perfection of security interests in the assets
of any Loan Party on such date) where it reasonably determines, in consultation
with the Borrower, that perfection cannot be accomplished without undue effort
or expense by the time or times at which it would otherwise be required by this
Agreement or the other Loan Documents.

 

Section 2.03         Continuing Liability of Each Loan Party.  Notwithstanding
anything herein to the contrary, each Loan Party shall remain liable under each
of the agreements included in the Collateral to the same extent as if this
Agreement had not been executed, all in accordance with and pursuant to the
terms and provisions thereof. Neither of the Collateral Agent nor any Finance
Party shall have any obligation or liability under any such agreements by reason
of or arising out of this Agreement or the receipt by the Collateral Agent or
any Finance Party of any payment relating to any Collateral, nor shall the
Collateral Agent or any Finance Party be required to perform or fulfill any of
the obligations of any Loan Party with respect to any of the Collateral, to make
any inquiry as to the nature or sufficiency of any payment received by it or the
sufficiency of the performance of any party’s obligations with respect to any
Collateral.  Furthermore, neither the Collateral Agent nor any Finance Party
shall be required to file any claim or demand to collect any amount due or to
enforce the performance of any party’s obligations with respect to the
Collateral.

 

Section 2.04         [Reserved]

 

Section 2.05         Continuing Liabilities Under Collateral.  Except as
expressly provided herein or in any Finance Document, (i) each Loan Party shall
remain liable for all obligations under the Collateral and nothing contained
herein is intended or shall be a delegation of duties to the Collateral Agent or
any Finance Party, (ii) each Loan Party shall remain liable under each of the
agreements included in the Collateral, to perform all of the obligations
undertaken by it thereunder to the same extent as if this Agreement had not been
executed, all in accordance with and pursuant to the terms and provisions
thereof (except following any change in owner or control of any Loan Party
resulting from the exercise by the Collateral Agent of its rights hereunder or
otherwise released hereunder) and neither the Collateral Agent nor any Finance
Party shall have any obligation or liability under any of such agreements by
reason of or arising out of this Agreement or any other document related thereto
nor shall the Collateral Agent nor any Finance Party have any obligation to make
any inquiry as to the nature or sufficiency of any payment received by it or
have any obligation to take any action to collect or enforce any rights under
any agreement included in the Collateral and (iii) the exercise by the
Collateral Agent of any of its rights hereunder shall not release any Loan Party
from any of its duties or obligations under the contracts and agreements
included in the Collateral.

 

Exhibit G-1-9

--------------------------------------------------------------------------------


 

ARTICLE III
REPRESENTATIONS AND WARRANTIES

 

Each Loan Party represents and warrants on the date hereof that:

 

Section 3.01         Title to Collateral.  Each Loan Party has good title to,
valid leasehold interests in, or license in, all its property material to its
business, free and clear of all Liens, except for Permitted Liens and minor
irregularities or deficiencies in title that, individually or in the aggregate,
would not reasonably be expected to result in a Material Adverse Effect.  No
Collateral having a value individually or collectively in excess of $3,000,000
(other than Inventory in transit by its nature movable, Inventory in the
possession of a carrier or similar bailee, Equipment absent for repair or
replacement) is in the possession or control of any Person (other than a Loan
Party or its employees) asserting any claim thereto or security interest
therein, except that the Collateral Agent (on behalf of itself and the Finance
Parties) or its designees may have possession and/or control of Collateral as
contemplated hereby and by the other Loan Documents and holders of Permitted
Liens or their respective designees may have possession and/or control of
Collateral as permitted by the other Loan Documents.

 

Section 3.02         Validity, Perfection and Priority of Security Interests.

 

(a)           The Security Interest constitutes a valid security interest in the
Collateral under the UCC securing the Finance Obligations.

 

(b)           When UCC financing statements stating that the same covers “all
assets of the Debtor”, “all personal property of the Debtor” or words of similar
import shall have been timely and properly filed in the offices specified in
Schedule 4.01, the Security Interests will constitute a Requisite Priority Lien
in all right, title and interest of such Loan Party in the Collateral to the
extent that a security interest therein may be perfected by filing pursuant to
the UCC, prior to all other Liens and right of others therein except for
Permitted Liens.

 

(c)           When each Patent and Trademark Security Agreement has been timely
and properly recorded with the United States Patent and Trademark Office, and
each Copyright Security Agreement has been timely and properly recorded with the
United States Copyright Office, and the financing statements filed as provided
in clause (b) above, the Security Interest will constitute a Requisite Priority
Lien in all right, title and interest of such Loan Party in the Recordable
Intellectual Property therein described to the extent that a security interest
therein may be perfected by such filing pursuant to applicable Law, prior to all
other Liens and right of others therein except for Permitted Liens (it being
understood that subsequent recordings in the United States Patent and Trademark
Office and the United States Copyright Office may be necessary to perfect a
Security Interest in Recordable Intellectual Property acquired by the Loan
Parties after the Closing Date).

 

(d)           [Reserved].

 

(e)           When any action that may be necessary to obtain control over
Letter-of-Credit Rights constituting Collateral has been taken, the Security
Interest will constitute a Requisite Priority Lien in all right, title and
interest of such Loan Party in such Letter-of-Credit Rights to the extent that a
security interest therein may be perfected by control prior to all other Liens
other than Permitted Liens and rights of others therein.

 

(f)            So long as such Loan Party is in compliance with the provisions
of Section 4.09, the Security Interest will constitute a Requisite Priority Lien
in all right, title and interest of such Loan Party in all Electronic Chattel
Paper constituting Collateral, prior to all other Liens other than Permitted
Liens and rights of others therein.

 

The Security Interest created hereunder in favor of the Collateral Agent for the
benefit of the Finance Parties is prior to all other Liens on the Collateral
except for Permitted Liens having

 

Exhibit G-1-10

--------------------------------------------------------------------------------


 

priority over the Collateral Agent’s Lien by operation of Law or otherwise as
permitted under the Credit Agreement.

 

Section 3.03         No Consents.  Except for filings necessary to perfect the
Security Interest, no order, material consent, approval, license, notice to,
action by, authorization or validation of, or filing, recording or registration
with, or exemption by any Governmental Authority is required to be obtained by
such Loan Party in connection with the execution, delivery or performance of
this Agreement, or in connection with the exercise of the rights and remedies of
the Collateral Agent pursuant to this Agreement, except (i) as may be required
to perfect (as described in Schedule 4.01) and maintain the perfection of the
security interests created hereby, (ii) with respect to Receivables subject to
the Federal Assignment of Claims Act, (iii) such consent, order, approval,
license, authorization, validation, filing, recordation, registration or
exemption obtained on or prior to the Closing Date, or (iv) in connection with
the disposition of the Collateral by Laws affecting the offering and sale of
securities generally; provided, however, that (a) the registration of Copyrights
in the United States Copyright Office may be required to obtain a security
interest therein that is effective against subsequent transferees under United
States federal copyright Law and (b) to the extent that recordation of the
Security Interest in favor of the Collateral Agent in the United States Patent
and Trademark Office or the United States Copyright Office is necessary to
perfect such Security Interest or to render such Security Interest effective
against subsequent third parties, such recordations will not have been made with
respect to the items that are not Recordable Intellectual Property.

 

ARTICLE IV
COVENANTS

 

Each Loan Party covenants and agrees that until the Discharge of the Senior
Finance Obligations or, in the case of a Subsidiary Guarantor only, such earlier
time as it is released from its obligations hereunder in accordance with the
provisions of Section 7.11, such Loan Party will comply with the following:

 

Section 4.01         Certain Consents and Authorizations.  On the Closing Date,
the Loan Parties shall authorize all filings and recordings specified in
Schedule 4.01 to be completed.

 

Section 4.02         Further Actions.  Such Loan Party will, from time to time
at its expense and in such manner and form as the Collateral Agent may
reasonably request, subject to any applicable limitations set forth herein or in
any other Loan Document, execute, deliver, file and record or authorize the
recording of any financing statement, specific assignment, instrument, document,
agreement or other paper and take any other reasonable action (including,
without limitation, any filings of financing or continuation statements under
the UCC and any filings with the United States Patent and Trademark Office or
the United States Copyright Office) that from time to time may be necessary
under the UCC or with respect to Recordable Intellectual Property, or that the
Collateral Agent may reasonably request, subject to the limitations herein, in
order to create, preserve, perfect or maintain the Security Interest or to
enable the Collateral Agent and the Finance Parties to exercise and enforce any
of its rights, powers and remedies created hereunder or under applicable Law
with respect to any of the Collateral.  Such Loan Party will, from time to time
at its expense and in such manner and form as the Collateral Agent may
reasonably request take reasonable action to ensure the continued validity,
perfection and priority of the Security Interests as a Requisite Priority Lien
(subject to Permitted Liens having priority by operation of Law over the
Collateral Agent’s Lien or as otherwise permitted by the Finance Documents) and
shall defend such security interests and such priority against the claims and
demands of all Persons (other than holders of Permitted Liens) to the extent
materially adverse to such Loan Party’s ownership rights or otherwise
inconsistent with this Agreement or the other Loan Documents.  To the extent
permitted by applicable Law, such Loan Party hereby authorizes the Collateral
Agent to execute and file, in the name of such Loan Party or otherwise and
without separate authorization or authentication of such Loan Party appearing
thereon, such UCC financing statements or continuation statements as the
Collateral Agent in its reasonable discretion may deem necessary or reasonably
appropriate to further perfect or maintain

 

Exhibit G-1-11

--------------------------------------------------------------------------------


 

the perfection of the Security Interest in favor of the Collateral Agent for the
benefit of the Finance Parties.  Such Loan Party hereby authorizes the
Collateral Agent, in accordance with the requirements of Section 9-509 of the
applicable UCC, to file financing and continuation statements describing as the
Collateral covered thereby “all assets of the Debtor”, “all personal property of
the Debtor” or words to similar effect, notwithstanding that such description
may be broader in scope than the Collateral described in this Agreement.  Such
Loan Party agrees that, except to the extent that any filing office requires
otherwise, a carbon, photographic, photostatic or other reproduction of this
Agreement or of a financing statement is sufficient as a financing statement. 
The Loan Parties shall pay the reasonable and documented out-of-pocket costs of,
or incidental to, any recording or filing of any financing or continuation
statements or other assignment documents in favor of the Collateral Agent
concerning the Collateral.  Notwithstanding the foregoing, nothing in this
Agreement shall require any Loan Party to make any filing or take any action to
record or perfect a Security Interest in any Intellectual Property or other
asset or property outside the United States.

 

Section 4.03         Delivery of Instruments, Etc.  Such Loan Party will
promptly deliver each Instrument and each Certificated Security included as
Collateral (other than (i) promissory notes having individually a face value,
individually not in excess of $3,000,000, or collectively, not in excess of
$9,000,000 and (ii) Instruments or Certificated Securities having individually a
face value, not in excess of $3,000,000, or collectively, not in excess of
$9,000,000, in the case of Instruments or Certificated Securities subject to
this clause (ii) (the Instruments and Certificated Securities described in
clauses (i) and (ii) above constituting “Excepted Instruments”)) to the
Collateral Agent, appropriately indorsed to the Collateral Agent; provided that
so long as no Event of Default shall have occurred and be continuing and no
notice to the contrary from the Collateral Agent has been received by such Loan
Party, and except as required by any other Loan Document, such Loan Party may
retain for collection in the ordinary course of business any checks, drafts and
other Instruments received by it in the ordinary course of business and may
retain any Collateral which it is otherwise entitled to receive and retain
pursuant to Section 5.01 of the Pledge Agreement, and the Collateral Agent
shall, promptly upon request of such Loan Party, make appropriate arrangements
for making any other Instrument or Certificated Security pledged by such Loan
Party available to it for purposes of presentation, collection or renewal (any
such arrangement to be effected, to the extent deemed appropriate to the
Collateral Agent, against trust receipt or like document).

 

Section 4.04         Notification to Account Debtors.  Upon the occurrence and
during the continuance of any Event of Default and the Collateral Agent has
accelerated the Loans pursuant to Section 8.02(b) of the Credit Agreement and if
so requested by the Collateral Agent, such Loan Party will promptly notify (and
such Loan Party hereby authorizes the Collateral Agent so to notify after the
occurrence and during the continuance of any Event of Default under
Section 8.01(a) or 8.01(f) of the Credit Agreement or any other Event of Default
which has resulted in the Administrative Agent or the Collateral Agent
exercising any of its rights under Section 8.02(b) of the Credit Agreement) each
Account Debtor in respect of any Receivable that such Collateral has been
assigned to the Collateral Agent hereunder for the benefit of the Finance
Parties, and that any payments due or to become due in respect of such
Collateral are to be made directly to the Collateral Agent or any other designee
on its behalf in accordance with Section 2.05.

 

Section 4.05         Disposition of Collateral.  Such Loan Party will not sell,
lease, transfer or otherwise dispose of, or grant any option with respect to,
any Collateral or create or suffer to exist any Lien (other than the Security
Interest and other Permitted Liens) on any Collateral except as permitted under
this Agreement, the Credit Agreement or any other Loan Document, whereupon, in
the case of any such sale, lease, transfer or disposition, the Security Interest
created hereby in such Collateral (but not in any Proceeds arising from such
sale, lease, exchange, license, assignment or disposition) shall automatically
terminate and cease immediately without any further action on the part of the
Collateral Agent.

 

Section 4.06         [Reserved].

 

Exhibit G-1-12

--------------------------------------------------------------------------------


 

Section 4.07         Covenants Regarding Intellectual Property.  Except in
respect of subparagraphs (a) through (g) below where the failure to do so would
not reasonably be expected to have a Material Adverse Effect:

 

(a)           Such Loan Party (either itself or through licensees) will, for
each Patent owned or exclusively licensed by such Loan Party, take commercially
reasonable actions that it determines are necessary in accordance with the
exercise of its business discretion to, not do any act, or knowingly omit to do
any act, whereby any Patent may become invalidated or dedicated to the public
(except where the Loan Party has determined in its reasonable business judgment
that such Patent is no longer reasonably necessary to the business of the Group
Companies or Patents expiring at the end of their statutory term), and shall
take commercially reasonable actions that it determines are necessary in
accordance with the exercise of its business discretion to continue to mark any
products covered by a Patent owned or exclusively licensed by such Loan Party
with the relevant patent number or indication that a Patent is pending as
required by the Laws applicable to Patents.

 

(b)           Such Loan Party (either itself or, if permitted by Law, through
its licensees or its sublicensees) will, for each Trademark owned by such Loan
Party take commercially reasonable actions that it determines are necessary in
accordance with the exercise of its business discretion to, (i) maintain such
Trademark in full force free from any claim of abandonment or invalidity from
non-use, material alteration, naked licensing or genericide except where the
Loan Party has determined in its reasonable business judgment that such
Trademark is no longer reasonably necessary to the business of the Group
Companies, (ii) maintain the quality of products and services offered under such
Trademark in a manner substantially consistent with or better than the quality
of such products and services as of the date hereof, (iii) not knowingly use or
knowingly permit the use of such Trademark in violation of any third party
rights, (iv) not permit any assignment in gross of such Trademark and (v) allow
the Collateral Agent and its designees to inspect such Loan Party’s premises and
to examine and observe such Loan Party’s books, records and operations regarding
ownership, licensing and income from such Trademarks in accordance with
Section 6.10 of the Credit Agreement.

 

(c)           Such Loan Party (either itself or through licensees) will take
commercially reasonable actions that it determines are necessary in accordance
with the exercise of its business discretion for each work covered by a
registered Copyright material to the conduct of its business to continue to
publish, reproduce, display, adopt and distribute the work with appropriate
copyright notice.

 

(d)           Such Loan Party will take commercially reasonable actions that it
determines are necessary in accordance with the exercise of its business
discretion to file, maintain and pursue each material application relating to
the Patents, Trademarks and/or Copyrights (and to obtain the relevant grant or
registration) and to preserve and maintain all common Law rights in any
Trademarks and each registration of the Patents, Trademarks and Copyrights in
each instance which are material to the conduct of its business, including
filing and paying fees for applications for renewal, reissues, divisions,
continuations, continuations-in-part, affidavits of use, affidavits of
incontestability and maintenance, and, unless such Loan Party shall determine in
accordance with the exercise of its business discretion that any such action
would be commercially unreasonable, to initiate opposition, interference,
reexamination and cancellation proceedings against third parties.

 

(e)           Each Loan Party will at the time of delivery of the financial
statements and reports pursuant to Section 6.01(a) of the Credit Agreement
(i) inform the Collateral Agent of (a) all applications for Patents, Trademarks
or Copyrights filed or acquired during the past fiscal year by such Loan Party
or by any agent, employee, licensee or delegate on its behalf with the United
States Patent and Trademark Office, the United States Copyright Office or any
office or agency in any political subdivision of the United States or in any
other country or any political subdivision thereof, (b) all Patents and
Trademark or Copyright registrations acquired by or issued to such Loan Party
during the past fiscal year or by any agent, employee, licensee or delegate on
its behalf with the United States Patent and Trademark Office, the United States
Copyright Office or any office or agency in any political subdivision of the
United States, and (c) any intent-to-use United States

 

Exhibit G-1-13

--------------------------------------------------------------------------------


 

application for a Trademark registration held by such Loan Party for which an
amendment to allege use or statement of use has been filed with the United
States Patent and Trademark Office during the past fiscal year,  and (ii) upon
request of the Collateral Agent, execute any and all agreements, instruments,
documents and papers as the Collateral Agent may reasonably request to evidence
the Security Interests in such application, any resulting Patent, Trademark or
Copyright and the goodwill or accounts and General Intangibles of such Loan
Party relating thereto or represented thereby to the extent required by Sections
2.01 and 2.02.

 

(f)            If any Event of Default has occurred and is continuing, as to all
material Licenses (excluding nonexclusive Licenses of Software) entered into
after the date hereof which are not excluded from the definition of “Collateral”
under Section 2.02, upon receipt of written notice from the Collateral Agent,
such Loan Party will use commercially reasonable and good faith efforts to
obtain all requisite consents or approvals by the licensor to effect the grant
of all of such Loan Party’s right, title and interest thereunder to the
Collateral Agent or its designee and to effect the sub-license contemplated
under Section 5.03(e), and such Loan Party shall provide prompt written notice
to the Collateral Agent upon failure to obtain any such consent or approval.

 

(g)           Such Loan Party shall take all reasonable actions (and cause all
other Persons, including licensees, to the extent such other Persons are subject
to its control) which are necessary to protect, preserve and maintain the
validity, priority, perfection or enforcement of the rights granted to the
Collateral Agent under this Agreement, such Loan Party shall obtain rights to
any Trademarks, Patents or Copyrights, or enter into any new license agreements
regarding any of the foregoing, and such Loan Party hereby agrees that the
provisions of this Agreement shall automatically apply thereto except where
prohibited thereby pursuant to a valid and enforceable restriction or Law.  Such
Loan Party will use commercially reasonable efforts determined in accordance
with its business discretion so as not to permit the inclusion in any contract
or agreement governing or relating to any material Trademarks, Patents or
Copyrights obtained after the date hereof or any license agreements entered into
after the date hereof relating to any of the foregoing of any provisions that
could or might in any way impair or prevent the creation of a security interest
in, or the grant of, such Loan Party’s rights and interests therein, as
contemplated by Sections 2.01 and 2.02.  Such Loan Party will, upon request of
the Collateral Agent, execute any and all agreements, instruments, documents and
papers as the Collateral Agent may reasonably request to evidence the Security
Interest hereunder in any Patent, Trademark or Copyright (or application
therefor) and the goodwill or accounts and General Intangibles of such Loan
Party relating thereto or represented thereby to the extent required by Sections
2.01 and 2.02.

 

Section 4.08         [Reserved].

 

Section 4.09         Electronic Chattel Paper.  If any Loan Party has Collateral
consisting of Electronic Chattel Paper having a value individually in excess of
$3,000,000, or collectively in excess of $9,000,000, at the reasonable request
of the Collateral Agent, such Loan Party shall create, store and otherwise
maintain all records comprising such Electronic Chattel Paper in a manner such
that:  (i) a single authoritative copy of each such record exists which is
unique, identifiable and, except as provided in clause (iv) below, unalterable,
(ii) the authoritative copy of each such record shall identify the Collateral
Agent as assignee thereof, (iii) the authoritative copy of each such record is
communicated to the Collateral Agent or its designee, (iv) copies or revisions
that add or change any assignees of such record can be made only with the
participation of the Collateral Agent, (v) each copy (other than the
authoritative copy) of such record is readily identifiable as a copy and
(vi) any revision of the authoritative copy of such record is readily
identifiable as an authorized or unauthorized revision.

 

Section 4.10         Claims.  In the event that any Claims constituting a
commercial tort claim exceeding $3,000,000 individually or collectively
exceeding $6,000,000 arises or otherwise becomes known after the date hereof,
the applicable Loan Party will deliver to the Collateral Agent a description of
such Claim and expressly subjecting such Claim, all Judgments and/or Settlements
with respect thereto and all Proceeds thereof to the Security Interest
hereunder.

 

Exhibit G-1-14

--------------------------------------------------------------------------------


 

Section 4.11         Letter-of-Credit Rights.  Subject to the following
sentence, if any Letter-of-Credit Rights are hereafter acquired by any Loan
Party, the applicable Loan Party agrees to take any or all action that may be
necessary or that Collateral Agent may reasonably request in order for
Collateral Agent to obtain control of such Letter-of-Credit-Rights.  The
provisions of this Section 4.11 shall not apply to (i) Letter-of-Credit Rights
arising in respect of letters of credit having a face or stated amount
individually, of less than $3,000,000, or collectively, of less than $9,000,000
or (ii) letters of credit in respect of which a Loan Party, after using
commercially reasonable efforts, fails to obtain from the issuer of such letter
of credit the consent contemplated by the preceding sentence.

 

ARTICLE V
GENERAL AUTHORITY; REMEDIES

 

Section 5.01         General Authority.  Until the Discharge of Senior Finance
Obligations  or in respect of any Loan Party that ceases to be a Subsidiary
Guarantor as permitted under the Credit Agreement, until the time such Loan
Party is released from its obligations hereunder in accordance with the
provisions of Section 7.11 and the Security Interests granted hereby are
terminated, each Loan Party hereby appoints the Collateral Agent and any officer
or agent thereof as its true and lawful attorney-in-fact, with full power of
substitution, in the name of such Loan Party, or, in the case of Collateral any
of the Collateral Agent, the Finance Parties or otherwise, for the sole use and
benefit of the Collateral Agent and the Finance Parties, but at such Loan
Party’s reasonable expense, to the extent permitted by Law, to exercise from
time to time while an Event of Default has occurred and is continuing all or any
of the following powers with respect to all or any of the Collateral:

 

(i)            to take any and all reasonably appropriate action and to execute
any and all documents and instruments which may be necessary to carry out the
terms of this Agreement;

 

(ii)           to receive, take, indorse, assign and deliver any and all checks,
notes, drafts, acceptances, documents and other negotiable and non-negotiable
Instruments taken or received by such Loan Party as, or in connection with, the
Collateral;

 

(iii)          to accelerate any Receivable which may be accelerated in
accordance with its terms, and to otherwise demand, sue for, collect, receive
and give acquittance for any and all monies due or to become due on or by virtue
of any Collateral;

 

(iv)          to commence, settle, compromise, compound, prosecute, defend or
adjust any Claim, suit, action or proceeding with respect to, or in connection
with, the Collateral;

 

(v)           to sell, transfer, assign or otherwise deal in or with the
Collateral or the Proceeds or avails thereof, including, without limitation, for
the implementation of any assignment, lease, License, sublicense, grant of
option, sale or other disposition of any Patent, Trademark, Copyright or
Software or any action related thereto, as fully and effectually as if the
Collateral Agent were the absolute owner thereof;

 

(vi)          to extend the time of payment of any or all of the Collateral and
to make any allowance and other adjustments with respect thereto; and

 

(vii)         to do, at its option, but at the reasonable expense of the Loan
Parties, at any time or from time to time, all acts and things which the
Collateral Agent deems reasonably necessary to protect or preserve the
Collateral and to realize upon the Collateral.

 

Section 5.02         Authority of the Collateral Agent.  Each Loan Party
acknowledges that the rights and responsibilities of the Collateral Agent under
this Agreement with respect to any action taken by it or them or the exercise or
non-exercise by the Collateral Agent of any option, voting right, request,
judgment or other right or remedy provided for herein or resulting or arising
out of this Agreement shall, as among the Collateral

 

Exhibit G-1-15

--------------------------------------------------------------------------------


 

Agent and the other Finance Parties, be governed by the Credit Agreement and by
such other agreements with respect thereto as may exist from time to time among
them, but, as between the Collateral Agent, on the one hand, and the Loan
Parties on the other, the Collateral Agent shall be conclusively presumed to be
acting as agent for the other Finance Parties it represents as collateral agent,
with full and valid authority so to act or refrain from acting, and no Loan
Party shall be under any obligation, or entitlement, to make any inquiry
respecting such authority.

 

Section 5.03         Remedies upon Event of Default.

 

(a)           If any Event of Default has occurred and is continuing, the
Collateral Agent, upon being instructed to do so by the Required Lenders, may,
in addition to all other rights and remedies granted to it in this Agreement and
in any other agreement securing, evidencing or relating to the Finance
Obligations:  (i) subject to Section 7.04 exercise on behalf of the Finance
Parties all rights and remedies of a secured party under the UCC (whether or not
in effect in the jurisdiction where such rights are exercised) and, in addition,
(ii) without demand of performance or other demand or notice of any kind (except
as herein provided or as may be required by mandatory provisions of Law) to or
upon any Loan Party or any other Person (all of which demands and/or notices are
hereby waived by each Loan Party), (A) give notice to the applicable Loan Party
and withdraw all cash and other property in the Collateral Accounts and apply
such cash and other property and other cash, if any, then held by it as
Collateral as specified in Section 5.05 and (B) if there shall be no such cash
or other amounts or property or if such cash and other amounts or property shall
be insufficient to pay all the Finance Obligations in full or cannot be so
applied for any reason or if the Collateral Agent determines to do so, collect,
receive, appropriate and realize upon the Collateral and/or sell, assign, give
an option or options to purchase or otherwise dispose of and deliver the
Collateral (or contract to do so) or any part thereof at public or private sale,
at any office of the Collateral Agent or elsewhere in such manner as is
commercially reasonable and as the Collateral Agent may deem best, for cash, on
credit or for future delivery, without assumption of any credit risk and at such
price or prices as the Collateral Agent may deem reasonably satisfactory.

 

(b)           If any Event of Default has occurred and is continuing, the
Collateral Agent shall give each Loan Party not less than 10 days’ prior notice
of the time and place of any sale or other intended disposition of any of the
Collateral, except any Collateral which is perishable or threatens to decline
speedily in value or is of a type customarily sold on a recognized market.  Any
such notice shall (i) in the case of a public sale, state the time and place
fixed for such sale, (ii) in the case of a private sale, state the day after
which such sale may be consummated, (iii) contain the information specified in
Section 9-613 of the UCC, (iv) be authenticated and (v) be sent to the parties
required to be notified pursuant to Section 9-611(c) of the UCC; provided that,
if the Collateral Agent fails to comply with this sentence in any respect, its
liability for such failure shall be limited to the liability (if any) imposed on
it as a matter of Law under the UCC.  The Collateral Agent and each Loan Party
agree that such notice constitutes reasonable notification within the meaning of
Section 9-611 of the UCC.  Except as otherwise provided herein, each Loan Party
hereby waives, to the extent permitted by applicable Law, notice and judicial
hearing in connection with the Collateral Agent’s taking possession or
disposition of any of the Collateral.

 

(c)           The Collateral Agent or any Finance Party may be the purchaser of
any or all of the Collateral so sold at any public sale (or, if the Collateral
is of a type customarily sold in a recognized market or is of a type which is
the subject of widely distributed standard price quotations, at any private
sale).  Each Loan Party will execute and deliver such documents and take such
other action reasonably necessary in order that any such sale may be made in
compliance with Law.  Upon any such sale, the Collateral Agent shall have the
right to deliver, assign and transfer to the purchaser thereof the Collateral so
sold.  Each purchaser at any such sale shall hold the Collateral so sold to it
absolutely and free from any claim or right of whatsoever kind.  Any such public
sale shall be held at such time or times within ordinary business hours and at
such place or places as the Collateral Agent may fix in the notice of such
sale.  At any such sale, the Collateral may be sold in one lot as an entirety or
in separate parcels, as the Collateral Agent may determine.  The Collateral
Agent shall be obligated to make any such sale pursuant to any such notice.  The
Collateral Agent may, without notice or publication, adjourn any public or
private sale or cause the same to be adjourned from time to time by

 

Exhibit G-1-16

--------------------------------------------------------------------------------


 

announcement at the time and place fixed for the sale, and such sale may be made
at any time or place to which the same may be so adjourned without further
notice.  In the case of any sale of all or any part of the Collateral on credit
or for future delivery, the Collateral so sold may be retained by the Collateral
Agent until the selling price is paid by the purchaser thereof, but the
Collateral Agent shall not incur any liability in the case of the failure of
such purchaser to take up and pay for the Collateral so sold and, in the case of
any such failure, such Collateral may again be sold upon like notice.

 

(d)           For the purpose of enforcing any and all rights and remedies under
this Agreement, the Collateral Agent may, if any Event of Default has occurred
and is continuing, (i) require each Loan Party to, and each Loan Party agrees
that it will, at its expense and upon the reasonable request of the Collateral
Agent, forthwith assemble, store and keep all or any part of the Collateral as
directed by the Collateral Agent and make it available at a place designated by
the Collateral Agent which is reasonably convenient to the Collateral Agent and
such Loan Party, whether at the premises of such Loan Party or otherwise, it
being understood that such Loan Party’s obligation so to deliver the Collateral
is of the essence of this Agreement and that, accordingly, upon application to a
court of equity having jurisdiction, the Collateral Agent shall be entitled to a
decree requiring specific performance by such Loan Party of such obligation;
(ii) to the extent permitted by applicable Law, enter, with or without process
of Law and without breach of the peace, any premise where any of the Collateral
is or may be located, and without charge or liability to any Loan Party, seize
and remove such Collateral from such premises; (iii) have access to and use such
Loan Party’s books and records relating to the Collateral; and (iv) prior to the
disposition of the Collateral, store or transfer it without charge in or by
means of any storage or transportation facility owned or leased by such Loan
Party, process, repair or recondition it or otherwise prepare it for disposition
in any manner and to the extent the Collateral Agent deems appropriate and, in
connection with such preparation and disposition, use without charge any
Intellectual Property or technical process used by such Loan Party.  The
Collateral Agent may also render any or all of the Collateral unusable at any
Loan Party’s premises and may dispose of such Collateral on such premises
without liability for rent or costs.

 

(e)           Without limiting the generality of the foregoing, if any Event of
Default has occurred and is continuing:

 

(i)            the Collateral Agent may, subject to the express terms of any
valid and enforceable restriction in favor of a Person who is not a Group
Company, prohibit or require any consent or establish any other condition for,
an assignment thereof, license, or sublicense, whether general, special or
otherwise, and whether on an exclusive or nonexclusive basis, of any Patents,
Trademarks, Copyrights, or other Intellectual Property included in the
Collateral throughout the world for such term or terms, on such conditions and
in such manner as the Collateral Agent shall in its sole discretion determine;

 

(ii)           the Collateral Agent may (without assuming any obligations or
liability thereunder), from time to time, enforce (and shall have the exclusive
right to enforce) against any licensee or sublicensee all rights and remedies of
any Loan Party in, to and under any License and take or refrain from taking any
action under any provision thereof, and each Loan Party hereby releases the
Collateral Agent and each of the Finance Parties from, and agrees to hold the
Collateral Agent and each of the Finance Parties free and harmless from and
against any claims arising out of, any lawful action so taken or omitted to be
taken with respect thereto;

 

(iii)          upon request by the Collateral Agent, each Loan Party will use
its commercially reasonable efforts to obtain all requisite consents or
approvals by the licensor or sublicensor of each License to effect the
assignment of all of such Loan Party’s right, title and interest thereunder to
the Collateral Agent or its designee and will execute and deliver to the
Collateral Agent a power of attorney, in form and substance reasonably
satisfactory to the Collateral Agent, for the implementation of any lease,
assignment, License, sublicense, grant of option, sale or other disposition of a
Patent, Trademark or Copyright; and

 

Exhibit G-1-17

--------------------------------------------------------------------------------


 

(iv)          the Collateral Agent may direct any Loan Party to refrain, in
which event each such Loan Party shall refrain, from using or practicing any
Trademark, Patent or Copyright in any manner whatsoever, directly or indirectly,
and will execute such other and further documents as the Collateral Agent may
request to further confirm this change and transfer ownership of the Trademarks,
Patents, Copyrights and registrations and any pending applications therefor to
the Collateral Agent.

 

(f)            If any Event of Default has occurred and is continuing, subject
to Sections 8.02(d) of the Credit Agreement, the Collateral Agent, instead of
exercising the power of sale conferred upon it pursuant to this Section 5.03,
may proceed by a suit or suits at Law or in equity to foreclose the Security
Interest and sell the Collateral, or any portion thereof, under a judgment or
decree of a court or courts of competent jurisdiction, and may in addition
institute and maintain such suits and proceedings as the Collateral Agent may
deem appropriate to protect and enforce the rights vested in it by this
Agreement.

 

(g)           If any Event of Default has occurred and is continuing, each Loan
Party agrees, to the extent it may lawfully do so, that it will not at any time
in any manner whatsoever claim or take the benefit or advantage of, any
appraisal, valuation, stay, extension, moratorium, turnover or redemption Law,
or any Law permitting it to direct the order in which the Collateral shall be
sold, now or at any time hereafter in force which may delay, prevent or
otherwise affect the performance or enforcement of this Agreement, and, to the
extent permitted by applicable Law, each Loan Party hereby waives all benefit or
advantage of all such Laws.  Each Loan Party covenants that it will not hinder,
delay or impede the execution of any power granted to the Collateral Agent, the
Administrative Agent or any other Finance Party in any Finance Document.

 

(h)           If any Event of Default has occurred and is continuing, each Loan
Party, to the extent it may lawfully do so, on behalf of itself and all who
claim through or under it, including, without limitation, any and all subsequent
creditors, vendees, assignees and lienors, waives and releases all rights to
demand or to have any marshalling of the Collateral upon any sale, whether made
under any power of sale granted herein or pursuant to judicial proceedings or
under any foreclosure or any enforcement of this Agreement, and consents and
agrees that all of the Collateral may at any such sale be offered and sold as an
entirety.

 

(i)            If any Event of Default has occurred and is continuing, each Loan
Party waives, to the extent permitted by Law, presentment, demand, protest and
any notice of any kind (except the notices expressly required hereunder or in
the other Loan Documents) in connection with this Agreement and any action taken
by the Collateral Agent with respect to the Collateral.

 

(j)            Notwithstanding anything to the contrary in this Agreement,
(i) the exercise of remedies under this Agreement by the Collateral Agent upon
the occurrence and during the continuance of an Event of Default shall be
subject to Sections 8.02(d) of the Credit Agreement and (ii) neither the
Collateral Agent nor any other Finance Party shall be entitled to notify (or
cause any Loan Party to notify) any Account Debtor that any Receivables have
been assigned to the Collateral Agent hereunder unless and until an Event of
Default has occurred and is continuing and the Collateral Agent has accelerated
the Loans in accordance with Section 8.02 of the Credit Agreement.

 

(k)           For the purpose of enabling the Collateral Agent to exercise
rights and remedies under this Article V, at such time as the Collateral Agent
shall be lawfully entitled to exercise such rights and remedies, each Loan Party
hereby grants to the Collateral Agent, for the benefit of the Finance Parties,
an irrevocable, nonexclusive, and assignable license (exercisable without
payment of royalty or other compensation to such Loan Party), subject, in the
case of Trademarks, to sufficient rights to quality control and inspection in
favor of such Loan Party to avoid the risk of invalidation of such Trademarks,
to use, practice, license, sublicense, and otherwise exploit any and all
Intellectual Property now owned or held or hereafter acquired or held by such
Loan Party (which license shall include access to all media in which any of the
licensed items may be recorded or stored and to all software and programs used
for the compilation or printout thereof).

 

Exhibit G-1-18

--------------------------------------------------------------------------------


 

Section 5.04         Limitation on Duty of the Collateral Agent in Respect of
Collateral.  Beyond the exercise of reasonable care in the custody thereof, none
of the Collateral Agent or any Finance Party shall have any duty to exercise any
rights or take any steps to preserve the rights of any Loan Party in the
Collateral in its or their possession or control or in the possession or control
of any agent or bailee or any income thereon or as to the preservation of rights
against prior parties or any other rights pertaining thereto, nor shall the
Collateral Agent or any Finance Party be liable to any Loan Party or any other
Person for failure to meet any obligation imposed by Section 9-207 of the UCC or
any successor provision.  Each Loan Party agrees to the extent it may lawfully
do so that the Collateral Agent shall not at any time be required to, nor shall
the Collateral Agent be liable to any Loan Party for any failure to, account
separately to any Loan Party for amounts received or applied by the Collateral
Agent from time to time in respect of the Collateral pursuant to the terms of
this Agreement.  Without limiting the foregoing, the Collateral Agent shall be
deemed to have exercised reasonable care in the custody and preservation of the
Collateral in its possession if the Collateral is accorded treatment
substantially equal to that which the Collateral Agent accords its own property,
and shall not be liable or responsible for any loss or damage to any of the
Collateral, or for any diminution in the value thereof, by reason of the act or
omission of any warehouseman, carrier, forwarding agency, consignee or other
agent or bailee selected by the Collateral Agent in good faith absent gross
negligence, bad faith or willful misconduct.

 

Section 5.05         Application of Proceeds.

 

(a)           Priority of Distributions.  Upon the occurrence and during the
continuance of an Event of Default the proceeds of any sale by the Collateral
Agent of, or other realization upon, all or any part of the Collateral and any
cash held in the Collateral Accounts or otherwise by the Collateral Agent or any
nominee or custodian thereof shall be paid over to the Administrative Agent for
application as provided in the Credit Agreement, subject in all cases to the
priorities set forth in Section 8.04 of the Credit Agreement.  The Collateral
Agent may make distributions hereunder in cash or in kind or, on a ratable
basis, in any combination thereof.

 

(b)           [Reserved].

 

(c)           Reliance by the Collateral Agent.  For purposes of applying
payments received in accordance with this Section 5.05, the Collateral Agent
shall be entitled to rely upon (i) the Administrative Agent under the Credit
Agreement and (ii) each authorized representative (each, a “Representative”) for
any Swap Creditors for a determination (which the Administrative Agent, each
Representative and the Finance Parties agree (or shall agree) to provide upon
request of the Collateral Agent) of the outstanding Senior Credit Obligations
and Swap Obligations owed to the Finance Parties, and shall have no liability to
any Loan Party or any other Finance Party for actions taken in reliance on such
information except in the case of its gross negligence, bad faith or willful
misconduct.  Unless it has actual knowledge (including by way of written notice
from a Swap Creditor) to the contrary, the Collateral Agent, in acting
hereunder, shall be entitled to assume that no Swap Agreements are in
existence.  All distributions made by the Collateral Agent pursuant to this
Section shall be presumptively correct (except in the event of manifest error,
gross negligence, bad faith or willful misconduct), and the Collateral Agent
shall have no duty to inquire as to the application by the Finance Parties of
any amounts distributed to them.

 

(d)           Deficiencies.  It is understood that the Loan Parties shall remain
liable to the extent of any deficiency between the amount of the proceeds of the
Collateral and the amount of the Finance Obligations.

 

ARTICLE VI
THE COLLATERAL AGENT

 

Section 6.01         Concerning the Collateral Agent.  The provisions of
Article IX of the Credit Agreement shall inure to the benefit of the Collateral
Agent in respect of this Agreement and shall be binding

 

Exhibit G-1-19

--------------------------------------------------------------------------------


 

upon all Loan Parties and all Finance Parties and upon the parties hereto in
such respect.  In furtherance and not in derogation of the rights, privileges
and immunities of the Collateral Agent therein set forth:

 

(i)            The Collateral Agent is authorized to take all such actions as
are provided to be taken by it as Collateral Agent hereunder and all other
action reasonably incidental thereto.  As to any matters not expressly provided
for herein (including, without limitation, the timing and methods of realization
upon the Collateral), the Collateral Agent shall act or refrain from acting in
accordance with written instructions from the Required Lenders or, in the
absence of such instructions or provisions, in accordance with its discretion.

 

(ii)           The Collateral Agent shall not be responsible for the existence,
genuineness or value of any of the Collateral or for the validity, perfection,
priority or enforceability of the Security Interest created hereunder in any of
the Collateral, whether impaired by operation of Law or by reason of any action
or omission to act on its part hereunder unless such action or omission
constitutes gross negligence, bad faith or willful misconduct (as determined in
a final, non-appealable judgment by a court of competent jurisdiction).  The
Collateral Agent shall not have a duty to ascertain or inquire as to the
performance or observance of any of the terms of this Agreement by any Loan
Party.

 

Section 6.02         Appointment of Co-Collateral Agent.  At any time or times,
in order to comply with any legal requirement in any jurisdiction or otherwise,
the Collateral Agent may in consultation with the Borrower and, unless an Event
of Default shall have occurred and be continuing, with the consent of the
Borrower (not to be unreasonably withheld or delayed) appoint another bank or
trust company or one or more other persons, either to act as co-agent or
co-agents, jointly with the Collateral Agent, or to act as separate agent or
agents on behalf of the Finance Parties with such power and authority as may be
necessary for the effectual operation of the provisions hereof and may be
specified in the instrument of appointment (which may, in the discretion of the
Collateral Agent, include provisions for the protection of such co-agent or
separate agent similar to the provisions of Section 6.01).  Notwithstanding any
such appointment, each Loan Party shall, so long as no Event of Default shall
have occurred and be continuing, be entitled to deal solely and directly with
the Collateral Agent rather than any such co-agent in connection with the
Collateral Agent’s rights and obligations under this Agreement.

 

ARTICLE VII
MISCELLANEOUS

 

Section 7.01         Notices.

 

(a)           Unless otherwise expressly provided herein, all notices and other
communications provided for hereunder shall be in writing (including by
facsimile transmission) and shall be delivered by hand or overnight courier
service, mailed by certified or registered mail or sent by telecopier, to the
address, facsimile number or (subject to subsection (b) below) electronic mail
address specified for notices:  (i) in the case of any Loan Party, the
Administrative Agent, the Collateral Agent or any Lender, as specified in or
pursuant to Section 10.02 of the Credit Agreement; (ii) in the case of any Swap
Creditor as set forth in any applicable Swap Agreement; or (iii) in the case of
any party, at such other address as shall be designated by such party in a
notice to the Collateral Agent and each other party hereto.  Notices sent by
hand or overnight courier service, or mailed by certified or registered mail,
shall be deemed to have been given when received; notices sent by telecopier
shall be deemed to have been given when sent (except that, if not given during
normal business hours for the recipient, shall be deemed to have been given at
the opening of business on the next Business Day for the recipient).  Notices
delivered through electronic communications to the extent provided in paragraph
(b) below shall be effective as provided in said paragraph (b).

 

(b)           Notices and other communications to the Agents and Lenders
hereunder may be (subject to Section 10.02(d) of the Credit Agreement) delivered
or furnished by electronic communication (including e-mail and Internet or
intranet websites) pursuant to procedures approved by the Administrative

 

Exhibit G-1-20

--------------------------------------------------------------------------------


 

Agent.  The Administrative Agent, the Collateral Agent or the Borrower may, in
its discretion, agree to accept notices and other communications to it hereunder
by electronic communications pursuant to procedures approved by it; provided
that approval of such procedures may be limited to particular notices or
communications.  Unless the Administrative Agent otherwise prescribes,
(i) notices and other communications sent to an e-mail address shall be deemed
received upon the sender’s receipt of an acknowledgement from the intended
recipient (such as by the “return receipt requested” function, as available,
return e-mail or other written acknowledgement); provided that if such notice or
other communication is not sent during the normal business hours of the
recipient, such notice or communication shall be deemed to have been sent at the
opening of business on the next Business Day for the recipient, and (ii) notices
or communications posted to an Internet or intranet website shall be deemed
received upon the deemed receipt by the intended recipient at its e-mail address
as described in the foregoing clause (i) of notification that such notice or
communication is available and identifying the website address therefor.

 

Section 7.02         No Waivers; Non-Exclusive Remedies.  No failure by any
Lender or by the Collateral Agent to exercise, and no delay by any such Person
in exercising, any right, remedy, power or privilege hereunder shall operate as
a waiver thereof; nor shall any single or partial exercise of any right, remedy,
power or privilege hereunder preclude any other or further exercise thereof or
the exercise of any other right, remedy, power or privilege.  The rights,
remedies, powers and privileges herein provided are cumulative and not exclusive
of any rights, remedies, powers and privileges provided by Law.  Without
limiting the foregoing, nothing in this Agreement shall impair the right of any
Finance Party to exercise any right of set-off or counterclaim it may have and
to apply the amount subject to such exercise to the payment of indebtedness of
any Loan Party other than its indebtedness under the Finance Documents.  Each
Loan Party agrees, to the fullest extent it may effectively do so under
applicable Law, that any holder, as to which the identity is disclosed, of a
participation in a Finance Obligation, whether or not acquired pursuant to the
terms of any applicable Finance Document, may exercise rights of set-off or
counterclaim or other rights it may have with respect to such participation as
fully as if such holder of a participation were a direct creditor of the Loan
Party in the amount of such participation.  Each Finance Party agrees to notify
the Collateral Agent and the affected Loan Party promptly after any such set off
and application, provided however that failure to give such notice shall not
affect the validity thereof.

 

Section 7.03         Compensation and Expenses of the Collateral Agent;
Indemnification.

 

(a)           Expenses and Indemnification.  The Loan Parties agree that the
Administrative Agent and Collateral Agent are each entitled to (i) reimbursement
of its reasonable and documented out-of-pocket expenses incurred hereunder and
(ii) certain indemnifications, in each case as provided for and in accordance
with Section 10.04 of the Credit Agreement.

 

(b)           Protection of Collateral.  If any Event of Default occurs and is
continuing by reason of any Loan Party’s failure to comply with the provisions
of any Finance Document, such that the value of any Collateral or the validity,
perfection, rank or value of the Security Interest is thereby materially
diminished or potentially diminished in a material respect, the Collateral Agent
may, but shall not be required to, effect such compliance on behalf of such Loan
Party, and the Loan Parties shall reimburse the Collateral Agent for the
reasonable and documented out-of-pocket costs thereof within thirty (30) days of
demand.  All insurance expenses and all reasonable and documented out-of-pocket
expenses of protecting, storing, warehousing, appraising, handling, maintaining
and shipping the Collateral, any and all excise, property, sales and use taxes
imposed by any state, federal or local authority on any of the Collateral, or in
respect of periodic appraisals and inspections of the Collateral, or in respect
of the sale or other disposition thereof shall be borne and paid by the Loan
Parties.  If any Loan Party fails to promptly pay any portion thereof when due
within such thirty (30) day period, the Collateral Agent may, at its option, but
shall not be required to, pay the same and charge the Loan Parties’ account
therefor, and the Loan Parties agree to reimburse the Collateral Agent therefor
on demand.  Subject to Section 10.04 of the Credit Agreement, all sums for which
any Loan Party may become liable hereunder shall be additional Finance
Obligations hereunder.

 

Exhibit G-1-21

--------------------------------------------------------------------------------


 

(c)           Contribution.  If and to the extent that the obligations of any
Loan Party under this Section 7.03 are unenforceable for any reason, each Loan
Party hereby agrees to make the maximum contribution to the payment and
satisfaction of such obligations which is permissible under applicable Law.

 

Section 7.04         Enforcement.  The Finance Parties agree that this Agreement
may be enforced only by the action of the Collateral Agent, acting upon the
instructions of the Required Lenders as set forth in the Credit Agreement and
that no other Finance Party shall have any right individually to seek to enforce
this Agreement or to realize upon the security to be granted hereby, it being
understood and agreed that such rights and remedies may be exercised by the
Collateral Agent, for the benefit of the Finance Parties upon the terms of this
Agreement and the other Finance Documents.

 

Section 7.05         Amendments and Waivers.  Any provision of this Agreement
may be amended, changed, discharged, terminated or waived if, but only if, such
amendment or waiver is in writing and is signed by each Loan Party directly
affected by such amendment, change, discharge, termination or waiver (it being
understood that the addition or release of any Loan Party hereunder shall not
constitute an amendment, change, discharge, termination or waiver affecting any
Loan Party other than the Loan Party so added or released and it being further
understood and agreed that any supplement to Schedule 1.03 delivered pursuant to
Section 4.10 shall not require the consent of any Loan Party) and the Collateral
Agent (with the consent of the Required Lenders to the extent required by
Section 10.01 of the Credit Agreement or such lesser amount of the Lenders if
any as may be specified therein); provided, that the Administrative Agent and
the Borrower may, with the consent of the other, amend, modify or supplement
this Agreement to cure any ambiguity, omission, typographical error, defect or
inconsistency if such amendment, modification or supplement if the same is not
objected to in writing by the Required Lenders within five Business Days
following receipt of notice thereof; provided, however, that no such amendment,
change, discharge, termination or waiver shall be made to Section 5.05 hereof or
this Section 7.05 without the consent of each Finance Party adversely affected
thereby except to the extent expressly provided in the Credit Agreement;
provided further, that no consent shall be required in connection with any
automatic termination or release in accordance with Section 7.11.

 

Section 7.06         Successors and Assigns.  This Agreement shall be binding
upon and inure to the benefit of and be enforceable by the respective successors
and assigns of the parties hereto; provided that none of the Subsidiary
Guarantors may assign or transfer any of its interests and obligations hereunder
without prior written consent of the Required Lenders or all of the Lenders as
provided in Section 10.01 of the Credit Agreement (and any such purported
assignment or transfer without such consent shall be void) except as permitted
by the Credit Agreement (including by Section 7.04 and 7.05 of the Credit
Agreement).  Upon the assignment by any Finance Party of all or any portion of
its rights and obligations under the Credit Agreement (including all or any
portion of its Commitments and the Loans owing to it) or any other Finance
Document to any other Person, such other Person shall thereupon become vested
with all the benefits in respect thereof granted to such transferor or assignor
herein or otherwise.

 

Section 7.07         GOVERNING LAW; Submission to Jurisdiction .

 

(a)           GOVERNING LAW.  THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE
WITH AND GOVERNED BY THE LAW OF THE STATE OF NEW YORK.

 

(b)           Submission to Jurisdiction.  EACH OF THE PARTIES HERETO
IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE
EXCLUSIVE JURISDICTION OF THE SUPREME COURT OF THE STATE OF NEW YORK SITTING IN
NEW YORK COUNTY AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT
OF NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR
PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT, OR FOR RECOGNITION OR
ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND
UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR
PROCEEDING SHALL BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT OR, TO

 

Exhibit G-1-22

--------------------------------------------------------------------------------


 

THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT.  EACH OF
THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING
SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE
JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.  NOTHING IN THIS AGREEMENT OR
IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT
MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT
AGAINST THE BORROWER OR ANY OTHER LOAN PARTY OR ITS PROPERTIES IN THE COURTS OF
ANY JURISDICTION.

 

(c)           Waiver and Venue.  EACH OF THE PARTIES HERETO IRREVOCABLY AND
UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, ANY OBJECTION
WHICH IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF THE VENUE OF ANY SUIT,
ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT BROUGHT IN ANY COURT REFERRED TO IN THIS SECTION 7.07.  EACH OF
THE PARTIES HERETO HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR
PROCEEDING IN ANY SUCH COURT.

 

(d)           Service of Process.  EACH PARTY HERETO IRREVOCABLY CONSENTS TO
SERVICE OF PROCESS IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO
THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, IN THE MANNER PROVIDED FOR NOTICES
(OTHER THAN TELECOPIER) IN SECTION 7.01.  NOTHING IN THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAWS

 

Section 7.08         Limitation of Law; Severability.

 

(a)           All rights, remedies and powers provided in this Agreement may be
exercised only to the extent that the exercise thereof does not violate any
applicable provision of Law, and all the provisions of this Agreement are
intended to be subject to all applicable mandatory provisions of Law which may
be controlling and be limited to the extent necessary so that they will not
render this Agreement invalid, unenforceable in whole or in part, or not
entitled to be recorded, registered or filed under the provisions of any
applicable Law.

 

(b)           Any provision of this Agreement held to be invalid, illegal or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such invalidity, illegality or unenforceability without
affecting the validity, legality and enforceability of the remaining provisions
hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.

 

Section 7.09         Counterparts; Effectiveness.  This Agreement may be
executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract.  Delivery of an executed
counterpart of a signature page of this Agreement by telecopier or via email as
an attachment of a .pdf document shall be effective as delivery of a manually
executed counterpart of this Agreement and shall be binding on the Loan Parties,
the Administrative Agent, and the Borrower.  This Agreement shall become
effective with respect to each Loan Party when the Administrative Agent shall
have received counterparts hereof signed by itself and such Loan Party.

 

Section 7.10         Additional Loan Parties.  It is understood and agreed that
any Subsidiary of the Borrower that is required by any Loan Document to execute
a counterpart of this Agreement after the date hereof shall automatically become
a Loan Party hereunder with the same force and effect as if originally named as
a Loan Party hereunder by executing an access or joinder agreement in the form
of Exhibit I to the

 

Exhibit G-1-23

--------------------------------------------------------------------------------


 

Credit Agreement or other form reasonably acceptable to such Subsidiary and the
Collateral Agent.  Concurrently with the execution and delivery of such
instrument of accession or joinder, such Subsidiary shall take all such actions
and deliver to the Collateral Agent all such documents and agreements as such
Subsidiary would have been required to deliver to the Collateral Agent on or
prior to the date of this Agreement had such Subsidiary been a party hereto on
the date of this Agreement.  Such additional materials shall include, among
other things, supplements to Schedules 1.03 and 4.01 (which Schedules shall
thereupon automatically be amended and supplemented to include all information
contained in such supplements) such that, after giving effect to the joinder of
such Subsidiary, each of Schedules 1.03 and 4.01 is true, complete and correct
in all material respects with respect to such Subsidiary as of the effective
date of such accession or joinder.  The execution and delivery of any such
instrument of accession or joinder, and the amendment and supplementation of the
Schedules hereto as provided in the immediately preceding sentence, shall not
require the consent of any other Loan Party hereunder.  The rights and
obligations of each Loan Party hereunder shall remain in full force and effect
notwithstanding the addition of any new Loan Party as a party to this Agreement.

 

Section 7.11         Termination and Release.

 

(a)           Upon the Discharge of Senior Finance Obligations, (i) the Security
Interest created hereunder in favor of the Collateral Agent for the benefit of
the Finance Parties shall automatically terminate and be released, (ii) the
Collateral Agent authorizes the Loan Parties and their agents to file UCC
termination statements to evidence the termination of the Security Interest
created hereunder and the release of the Collateral, and (iii) the Collateral
Agent will deliver to the Loan Parties all certificates and other instruments
representing pledged Collateral delivered to the Collateral Agent pursuant to
the terms of this Agreement or the Pledge Agreement (or prepare and deliver to
the Loan Parties lost certificate affidavits in form and substance reasonably
satisfactory to the Loan Parties or their designees).

 

(b)           Any Subsidiary Guarantor shall automatically be released from its
obligations hereunder and the Security Interest in the Collateral of such
Subsidiary Guarantor shall be automatically released upon the consummation of
any transaction permitted by the Credit Agreement (or consented to pursuant to
Section 10.01 of the Credit Agreement) as a result of which such Subsidiary
Guarantor ceases to be a Subsidiary Guarantor under the Guaranty.

 

(c)           Upon any sale, transfer or other disposition by any Loan Party of
Collateral that is permitted under the Credit Agreement (other than to another
Loan Party), or upon the effectiveness of any written consent to the release of
Security Interest granted hereby in any Collateral pursuant to Section 10.01 of
the Credit Agreement, the Security Interest of the Collateral Agent in such
Collateral and any other security interests granted hereby in such Collateral
(but not in any Proceeds arising from such sale, transfer or other disposition
of Collateral) shall be automatically released.

 

(d)           Upon the termination or release of any Security Interest created
hereunder or release of Collateral, the Collateral Agent will, promptly upon
request by and at the expense of any Loan Party, execute and deliver to such
Loan Party lien releases, payoff letters, mortgage releases, re-assignments of
trademarks, discharges of security interests, and such documents (and if
applicable, in recordable form), and provide any information, as such Loan Party
shall reasonably request to evidence the termination of the Security Interest
created hereunder or the release of such Collateral, as the case may be.  Any
such documents shall be without recourse to or warranty by the Collateral Agent
or the Finance Parties.  The Collateral Agent shall not have any liability
whatsoever to any Finance Party as a result of any release of Collateral by it
as permitted by this Section 7.11.  Upon any release of Collateral pursuant to
this Section 7.11, none of the Finance Parties shall have any continuing right
or interest in such Collateral or the Proceeds of such Collateral.

 

Section 7.12         Entire Agreement.  This Agreement and the other Loan
Documents, and any separate letter agreements with respect to fees payable to
the Administrative Agent, constitute the entire

 

Exhibit G-1-24

--------------------------------------------------------------------------------


 

contract among the parties relating to the subject matter hereof and thereof and
supersede any and all prior agreements and understandings, oral or written,
relating to the subject matter hereof and thereof.

 

Section 7.13         No Conflict.  In the event of conflict between the
provisions of the Credit Agreement and this Agreement, the Credit Agreement
shall take precedence.  In the event of conflict between the provisions of the
Pledge Agreement and this Agreement with respect to matters contained therein,
the Pledge Agreement shall take precedence subject to the preceding sentence.

 

[Signature Pages Follow]

 

Exhibit G-1-25

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
written above.

 

LOAN PARTIES:

AMAG PHARMACEUTICALS, INC.,
as the Borrower

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

LUMARA HEALTH INC.

 

 

 

 

 

 

 

By:

 

 

Name:

William K. Heiden

 

Title:

President and Chief Executive Officer

 

 

 

 

 

 

 

LUMARA HEALTH IP LTD.

 

 

 

 

 

 

 

By:

 

 

Name:

William K. Heiden

 

Title:

President and Chief Executive Officer

 

Exhibit G-1-26

--------------------------------------------------------------------------------


 

COLLATERAL AGENT:

JEFFERIES FINANCE LLC,
as Collateral Agent

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

Exhibit G-1-27

--------------------------------------------------------------------------------


 

EXHIBIT A to Security Agreement

 

Form of Grant of Security Interest
in United States Patents and Trademarks

 

FOR GOOD AND VALUABLE CONSIDERATION, receipt and sufficiency of which are hereby
acknowledged, [Loan Party Name], [Loan Party Description] (the “Grantor”),
having its chief executive office at [Loan Party Notice Address], hereby grants
to JEFFERIES FINANCE LLC, as Collateral Agent (the “Grantee”), with offices at
520 Madison Avenue, New York, New York 10022, a security interest in all of the
Grantor’s right, title and interest in, to and under the following (all of the
following items or types of property being herein collectively referred to as
the “Patent and Trademark Collateral”), whether presently existing or hereafter
arising or acquired which, includes the Grantor’s rights to:

 

(i)            all United States patents and patent applications, including,
without limitation the patents and patent applications referred to in Schedule A
hereto, and, with respect to any and all of the foregoing:  (i) all reissues,
reexaminations, divisions, continuations, continuations-in-part, revisions,
renewals or extensions thereof; (ii) all claims for, and rights to sue for,
past, present or future infringements and other violations thereof; (iii) all
Proceeds of the foregoing, including, without limitation, all income, license
fees, royalties, damages and payments now or hereafter due or payable with
respect to any of the foregoing, including damages and payments for past,
present or future infringements or other violations thereof; and (iv) all other
rights corresponding thereto throughout the world; and

 

(ii)           all United States trademarks, trade names, corporate names,
company names, business names, fictitious business names, trade styles, service
marks, logos, certification marks, collective marks, brand names, trademark
rights arising out of domain names and trade dress which are or have been used
in the United States, in any state, province or territory or possession thereof,
or in any other place, nation or jurisdiction, package and other designs, and
any other source or business identifiers, and general intangibles of like
nature, and the rights in any of the foregoing which arise under applicable Law,
in each case whether registered or unregistered, and with respect to any and all
of the foregoing:  (i) the goodwill of the business symbolized thereby or
associated therewith; (ii)  all registrations and applications in connection
therewith, including registrations and applications in the United States Patent
and Trademark Office or in any similar office or agency of the United States,
any state thereof or any other country or any political subdivision thereof, and
including, without limitation, the registrations and applications referred to in
Schedule (B) hereto; (iii) all extensions and renewals thereof; (iv) all claims
for, and rights to sue for, past, present or future infringements, dilutions,
and other violations thereof; (v) all Proceeds of the foregoing, including,
without limitation, all income, license fees, royalties, damages and payments
now or hereafter due or payable with respect to any of the foregoing, including
damages and payments for past, present or future infringements, dilutions, or
other violations thereof; and (vi) all other rights corresponding thereto
throughout the world;

 

provided, however, that the Patent and Trademark Collateral shall not include
and no Security Interest shall be deemed granted in any intent-to-use (ITU)
United States application for a Trademark registration, for which an amendment
to allege use or statement of use has not been filed under 15 U.S.C. §
1051(c) or 15 U.S.C. § 1051(d), respectively, in each case, only to the extent
the grant of security interest in such intent-to-use Trademark is in violation
of 15 U.S.C. § 1060 and only unless and until a “Statement of Use” or “Amendment
to Allege Use” is filed with the United States Patent and Trademark Office.

 

Exhibit G-1-A-1

--------------------------------------------------------------------------------


 

THIS GRANT is granted in conjunction with the security interests granted to the
Grantee pursuant to the Security Agreement among the Grantor, the Grantee and
certain other parties dated as of August 17, 2015, as amended, restated,
supplemented or otherwise modified from time to time (the “Security
Agreement”).  The rights and remedies of the Grantee with respect to the
security interest granted herein are without prejudice to, and are in addition
to those set forth in the Security Agreement, all terms and provisions of which
are incorporated herein by reference.  In the event that any provisions of this
Agreement are deemed to conflict with the Security Agreement, the provisions of
the Security Agreement shall govern.

 

This Patent and Trademark Security Agreement may be authenticated by the parties
hereto in any number of counterparts, each of which shall collectively and
separately constitute one agreement.

 

The Grantor authorizes and requests that the Commissioner of Patents and
Trademarks and any other applicable government officer record this Grant of
Security Interest in United States Patents and Trademarks.

 

This Grant of Security Interest in United States Patents and Trademarks shall be
governed by, and construed in accordance with the laws of the State of New York.

 

This Grant of Security Interest in United States Patents and Trademarks may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single agreement.

 

Exhibit G-1-A-2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have duly executed this Grant of Security
Interest in United States Patents and Trademarks as of the day and year first
above written.

 

 

[GRANTOR],

 

 

 

as Grantor

 

 

 

 

 

By:

 

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

 

 

 

Agreed and Accepted:

 

 

 

 

 

JEFFERIES FINANCE LLC,

 

 

 

as Collateral Agent and Grantee

 

 

 

 

 

By:

 

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

Exhibit G-1-A-3

--------------------------------------------------------------------------------


 

SCHEDULE A to Patent and Trademark Security Agreement

 

PATENTS AND PATENT APPLICATIONS

 

Serial No. or
Patent No.

 

Date

 

Issue Title

 

Inventor

 

Country

 

Patent Holder

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Exhibit G-1-A-4

--------------------------------------------------------------------------------


 

SCHEDULE B to Patent and Trademark Security Agreement

 

TRADEMARKS

 

Registration No.

 

Country

 

Issue Date

 

Mark

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

TRADEMARK APPLICATIONS

 

Serial No.

 

Country

 

Filing Date

 

Mark

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Exhibit G-1-A-5

--------------------------------------------------------------------------------


 

EXHIBIT B to Security Agreement

 

Form of Grant of Security Interest
in United States Copyrights

 

FOR GOOD AND VALUABLE CONSIDERATION, receipt and sufficiency of which are hereby
acknowledged, [Loan Party Name], [Loan Party Description] (the “Grantor”),
having its chief executive office at [Loan Party Notice Address], hereby grants
to JEFFERIES FINANCE LLC, as Collateral Agent (the “Grantee”), with offices at
520 Madison Avenue, New York, New York 10022, a security interest in all of the
Grantor’s right, title and interest in, to and under the following (all of the
following items or types of property being herein collectively referred to as
the “Copyright Collateral”), whether presently existing or hereafter arising or
acquired which includes the Grantor’s rights to:

 

(i)            all United States copyrights (including community designs),
including but not limited to copyrights in software and databases, and all Mask
Works (as defined under 17 U.S.C. § 901 of the U.S. Copyright Act), whether
registered or unregistered;

 

(ii)           all registrations and applications therefor including, without
limitation, the registrations and applications referred to in Schedule A hereto,
and all extensions and renewals thereof;

 

(iii)          all claims for, and rights to sue for, past, present or future
infringements and other violations thereof;

 

(iv)          all Proceeds of the foregoing, including, without limitation, all
income, license fees, royalties, damages and payments now or hereafter due or
payable with respect to any of the foregoing, including damages and payments for
past, present or future infringements or other violations thereof; and

 

(v)           all other rights corresponding thereto throughout the world.

 

THIS GRANT is granted in conjunction with the security interests granted to the
Grantee pursuant to the Security Agreement among the Grantor, the Grantee and
certain other parties dated as of August 17, 2015, as amended, restated,
supplemented or otherwise modified from time to time (the “Security
Agreement”).  The rights and remedies of the Grantee with respect to the
security interest granted herein are without prejudice to, and are in addition
to those set forth in the Security Agreement, all terms and provisions of which
are incorporated herein by reference.  In the event that any provisions of this
Agreement are deemed to conflict with the Security Agreement, the provisions of
the Security Agreement shall govern.

 

The Grantor hereby authorizes and requests that the Register of Copyrights and
any other applicable United States government officer record this Grant of
Security Interest in United States Copyrights.

 

This Grant of Security Interest in United States Copyrights may be authenticated
by the parties hereto in any number of counterparts, each of which shall
collectively and separately constitute one agreement.

 

Exhibit G-1-B-1

--------------------------------------------------------------------------------


 

This Grant of Security Interest in United States Copyrights shall be governed
by, and construed in accordance with the laws of the State of New York.

 

Exhibit G-1-B-2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have duly executed this Grant of Security
Interest in United States Copyrights as of the day and year first above written.

 

 

[GRANTOR],

 

 

 

as Grantor

 

 

 

 

 

By:

 

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

 

 

 

Agreed and Accepted:

 

 

 

 

 

JEFFERIES FINANCE LLC,

 

 

 

as Collateral Agent and Grantee

 

 

 

 

 

By:

 

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

Exhibit G-1-B-3

--------------------------------------------------------------------------------


 

SCHEDULE A to Copyright Security Agreement

 

COPYRIGHTS AND COPYRIGHT APPLICATIONS

 

Serial No. or
Registration No.

 

Country

 

Issue or Filing Date

 

Description

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Exhibit G-1-B-4

--------------------------------------------------------------------------------


 

EXHIBIT G-2

 

Form of Pledge Agreement

 

 

 

 

PLEDGE AGREEMENT

 

dated as of August 17, 2015

 

among

 

AMAG PHARMACEUTICALS, INC.,

 

 

THE OTHER LOAN PARTIES FROM TIME TO TIME PARTY HERETO

 

and

 

JEFFERIES FINANCE LLC,
as Collateral Agent

 

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

 

Page

 

 

 

 

Article I

DEFINITIONS

 

1

 

 

 

 

Section 1.01

Terms Defined in the Credit Agreement

 

1

Section 1.02

Terms Defined in the UCC

 

1

Section 1.03

Additional Definitions

 

1

Section 1.04

Terms Generally

 

6

 

 

 

 

Article II

THE SECURITY INTERESTS

 

6

 

 

 

 

Section 2.01

Grant of Security Interest

 

6

Section 2.02

Collateral

 

6

Section 2.03

Continuing Liability Under Collateral

 

7

 

 

 

 

Article III

REPRESENTATIONS AND WARRANTIES

 

8

 

 

 

 

Section 3.01

Title to Collateral

 

8

Section 3.02

Governmental Authority

 

8

Section 3.03

Collateral

 

8

Section 3.04

No Consents

 

9

 

 

 

 

Article IV

COVENANTS

 

9

 

 

 

 

Section 4.01

Delivery of Collateral

 

9

Section 4.02

Further Actions

 

10

Section 4.03

Disposition of Collateral

 

10

Section 4.04

Additional Collateral

 

10

Section 4.05

Information Regarding Collateral

 

11

Section 4.06

Certification of LLC Interests and Partnership Interests

 

11

 

 

 

 

Article V

DISTRIBUTIONS ON COLLATERAL; VOTING

 

11

 

 

 

 

Section 5.01

Right to Receive Distributions on Collateral; Voting

 

11

 

 

 

 

Article VI

GENERAL AUTHORITY; REMEDIES

 

13

 

 

 

 

Section 6.01

General Authority

 

13

Section 6.02

Authority of Collateral Agent

 

13

Section 6.03

Remedies upon Event of Default

 

14

Section 6.04

Securities Act

 

15

Section 6.05

Other Rights of the Collateral Agent

 

16

Section 6.06

Limitation on Duty of the Collateral Agent in Respect of Collateral

 

16

 

Exhibit G-2-i

--------------------------------------------------------------------------------


 

Section 6.07

Waiver and Estoppel

 

16

Section 6.08

Application of Proceeds

 

16

 

 

 

 

Article VII

THE COLLATERAL AGENT

 

17

 

 

 

 

Section 7.01

Concerning the Collateral Agent

 

17

Section 7.02

Appointment of Co-Collateral Agent

 

18

Section 7.03

Appointment of Sub-Agents

 

18

 

 

 

 

Article VIII

MISCELLANEOUS

 

18

 

 

 

 

Section 8.01

Notices

 

18

Section 8.02

No Waivers; Non-Exclusive Remedies

 

19

Section 8.03

Compensation and Expenses of the Collateral Agent; Indemnification

 

19

Section 8.04

Enforcement

 

20

Section 8.05

Amendments and Waivers

 

20

Section 8.06

Successors and Assigns

 

20

Section 8.07

Governing Law; Submission to Jurisdiction

 

21

Section 8.08

Limitation of Law; Severability

 

22

Section 8.09

Counterparts; Effectiveness

 

22

Section 8.10

Additional Loan Parties

 

22

Section 8.11

Termination; Release of Loan Parties

 

23

Section 8.12

Entire Agreement

 

23

Section 8.13

WAIVER OF JURY TRIAL

 

23

Section 8.14

No Conflict

 

23

Schedules:

 

 

 

Schedule I

-

 

List of Pledged Shares

 

 

Schedule II

-

 

List of Pledged Notes

 

 

Schedule III

-

 

List of Pledged LLC Interests

 

 

Schedule IV

-

 

List of Pledged Partnership Interests

 

 

 

Exhibit G-2-ii

--------------------------------------------------------------------------------


 

PLEDGE AGREEMENT

 

PLEDGE AGREEMENT dated as of August 17, 2015 (as amended, restated, supplemented
or otherwise modified from time to time, this “Agreement”) among AMAG
Pharmaceuticals, Inc., a Delaware corporation (the “Borrower”), the other Loan
Parties from time to time party hereto and Jefferies Finance LLC, as collateral
agent for the Finance Parties (as defined herein) (in such capacity, together
with its successors, the “Collateral Agent”).

 

WHEREAS, the Borrower has entered into the Credit Agreement dated as of the date
hereof (as amended, restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”) among the Borrower, the other lending institutions
from time to time party thereto (each a “Lender” and, collectively, the
“Lenders”) and Jefferies Finance LLC, as administrative agent and collateral
agent; and

 

WHEREAS, it is a condition precedent to Lenders making the Loans to the Borrower
pursuant to the Credit Agreement that each Loan Party has agreed or will agree
to grant a continuing security interest in favor of the Collateral Agent, for
the benefit of the Finance Parties, in and to the Collateral to secure the
Finance Obligations.

 

WHEREAS, each Subsidiary Guarantor has entered into the Guaranty, pursuant to
which the Subsidiary Guarantors have guaranteed the Guaranteed Obligations (as
defined therein); and

 

WHEREAS, each Loan Party will derive substantial benefit from the Lenders’
making the Loans to the Borrower by virtue of their common corporate enterprise.

 

NOW, THEREFORE, in consideration of the foregoing, the mutual covenants and
obligations herein set forth and for other good and valuable consideration, the
sufficiency and receipt of which are hereby acknowledged, the parties hereto,
intending to be legally bound, hereby agree as follows:

 

ARTICLE XXII
DEFINITIONS

 

Section 22.11                     Terms Defined in the Credit Agreement.  All
capitalized terms used in this Agreement and recitals hereto which are defined
in the Credit Agreement and which are not otherwise defined herein shall have
the respective meanings set forth therein.

 

Section 22.12                     Terms Defined in the UCC.  Unless otherwise
defined herein or in the Credit Agreement or the context otherwise requires, the
following terms, together with any uncapitalized terms used herein which are
defined in Articles 8 or 9 of the UCC (as defined below), have the respective
meanings provided in the UCC:  (i) Certificated Security; (ii) Documents;
(iii) Financial Asset; (iv) Instruments; (v) Investment Property; (vi) Payment
Intangibles; (vii) Proceeds; (viii) Securities Account; (ix) Securities
Intermediary; (x) Security; (xi) Security Certificate; (xii) Uncertificated
Security; and (xiii) Security Entitlement.

 

Section 22.13                     Additional Definitions.  The following
additional terms, as used in this Agreement, have the following respective
meanings:

 

“Collateral” has the meaning set forth in Section 2.02.

 

“Credit Agreement” has the meaning set forth in the introductory section hereof.

 

“Delivery” and the corresponding term “Delivered” when used with respect to
Collateral means:

 

Exhibit G-2-1

--------------------------------------------------------------------------------


 

(i)                                     in the case of Collateral constituting
Certificated Securities, transfer thereof to the Collateral Agent or its nominee
or custodian by physical delivery to the Collateral Agent or its nominee or
custodian, such Collateral to be in suitable form for transfer by delivery, or
accompanied by undated stock or note transfer powers duly executed in blank;

 

(ii)                                  in the case of Collateral constituting
Uncertificated Securities, (A) registration thereof on the books and records of
the issuer thereof in the name of the Collateral Agent or its nominee or
custodian or (B) the execution and delivery by the issuer thereof of an
effective agreement in form and substance reasonably acceptable to the
Collateral Agent (each an “Issuer Control Agreement”), pursuant to which such
issuer agrees that it will comply with instructions originated by the Collateral
Agent or such nominee or custodian without further consent of the registered
owner of such Collateral or any other Person;

 

(iii)                               [Reserved];

 

(iv)                              in the case of LLC Interests and Partnership
Interests which do not constitute Securities, compliance with the provisions of
clause (i) above for each such item of Collateral which is represented by a
certificate;

 

(v)                                 in the case of Collateral constituting
Instruments, transfer thereof to the Collateral Agent or its nominee or
custodian by physical delivery to the Collateral Agent or its nominee or
custodian indorsed to, or registered in the name of, the Collateral Agent or
such nominee or custodian or indorsed in blank;

 

(vi)                              in the case of cash, transfer thereof to the
Collateral Agent or its nominee or custodian by physical delivery to the
Collateral Agent or such nominee or custodian; and

 

(vii)                           in each case such additional or alternative
procedures as may be reasonably appropriate to grant control of, or otherwise
perfect a security interest in, any Collateral in favor of the Collateral Agent
or its nominee or custodian, consistent with applicable Law or regulations or
the interpretation thereof.

 

“General Intangibles” means all “general intangibles” (as defined in the UCC),
including, without limitation, (i) all Payment Intangibles and other obligations
and indebtedness owing to any Loan Party in respect of Collateral and (ii) all
interests in limited liability companies and/or partnerships which interests do
not constitute Securities.

 

“Instruments” means:

 

(i)                                     all promissory notes, including all
Intercompany Notes, described on Schedule II, as such Schedule may be amended,
supplemented or modified by the Loan Parties from time to time (the “Pledged
Notes”), and all interest, distributions, cash, instruments and other property,
income, profits and proceeds from time to time received or receivable or
otherwise made upon or distributed in respect of or in exchange for any or all
of the Pledged Notes;

 

(ii)                                  all additional or substitute promissory
notes from time to time issued to or otherwise acquired by any Loan Party in any
manner in respect of Pledged Notes or otherwise, and all interest,
distributions, cash, instruments and other property, income, profits and
proceeds from time to time received or receivable or otherwise made upon or
distributed in respect of such additional or substitute notes;

 

Exhibit G-2-2

--------------------------------------------------------------------------------


 

(iii)                               all promissory notes, bankers’ acceptances,
commercial paper, negotiable certificates of deposit and other obligations
constituting “instruments” within the meaning of the UCC; and

 

(iv)                              to the extent not otherwise included in the
foregoing, all cash and non-cash Proceeds thereof.

 

“Intercompany Note” means any promissory note evidencing loans made by any Group
Company in favor of any other Group Company.

 

“Issuer Control Agreement” has the meaning as set forth in clause (ii) of the
definition of “Delivery”.

 

“LLC Interests” means:

 

(i)                                     the limited liability company membership
interests described on Schedule III hereto, as such Schedule may be amended,
supplemented or modified by the Loan Parties from time to time and all other
limited liability company membership interests of any Group Company from time to
time issued or otherwise acquired by any Loan Party (collectively, the “Pledged
LLC Interests”), and all dividends, distributions, cash, instruments and other
property, income, profits and proceeds from time to time received or receivable
or otherwise made upon or distributed in respect of or in exchange for any or
all of the Pledged LLC Interests;

 

(ii)                                  all additional or substitute limited
liability company membership interests from time to time issued to or otherwise
acquired by any Loan Party in any manner in respect of Pledged LLC Interests,
and all dividends, distributions, cash, instruments and other property, income,
profits and proceeds from time to time received or receivable or otherwise made
upon or distributed in respect of such additional or substitute membership
interests;

 

(iii)                               all right, title and interest of any Loan
Party in each limited liability company to which any Pledged LLC Interest
relates, including, without limitation:

 

(A)                               all interests of such Loan Party in the
capital of such limited liability company and in all profits, losses and assets,
whether tangible or intangible and whether real, personal or mixed, of such
limited liability company, and all other distributions to which such Loan Party
shall at any time be entitled in respect of such Pledged LLC Interests;

 

(B)                               all other payments due or to become due to
such Loan Party in respect of Pledged LLC Interests, whether under any limited
liability company agreement or operating agreement or otherwise and whether as
contractual obligations, damages, insurance proceeds or otherwise;

 

(C)                               all of such Loan Party’s claims, rights,
powers, privileges, authority, options, security interests, liens and remedies,
if any, under any limited liability company agreement or operating agreement, or
at Law or otherwise in respect of such Pledged LLC Interests;

 

(D)                               all present and future claims, if any, of such
Loan Party against any such limited liability company for moneys loaned or
advanced, for services rendered or otherwise; and

 

Exhibit G-2-3

--------------------------------------------------------------------------------


 

(E)                                all of such Loan Party’s rights under any
limited liability company agreement or operating agreement or at Law to exercise
and enforce every right, power, remedy, authority, option and privilege of such
Loan Party relating to such Pledged LLC Interests, including any power to
terminate, cancel or modify any limited liability company agreement or operating
agreement, to execute any instruments and to take any and all other action on
behalf of and in the name of such Loan Party in respect of such Pledged LLC
Interests and any such limited liability company, to make determinations, to
exercise any election (including, without limitation, election of remedies) or
option to give or receive any notice, consent, amendment, waiver or approval,
together with full power and authority to demand, receive, enforce, collect or
give receipt for any of the foregoing or for any assets of any such limited
liability company, to enforce or execute any checks or other instruments or
orders, to file any claims and to take any other action in connection with any
of the foregoing; and

 

(iv)                              to the extent not otherwise included in the
foregoing, all cash and non-cash Proceeds thereof.

 

“Partnership Interests” means:

 

(i)                                     the partnership interests described on
Schedule IV hereto, as such Schedule may be amended, supplemented or modified
from time to time by the Loan Parties and all other partnership interests of any
Group Company from time to time issued or otherwise acquired by any Loan Party
(collectively, the “Pledged Partnership Interests”), and all dividends,
distributions, cash, instruments and other property, income, profits and
proceeds from time to time received or receivable or otherwise made upon or
distributed in respect of or in exchange for any or all of the Pledged
Partnership Interests;

 

(ii)                                  all additional or substitute partnership
interests from time to time issued to or otherwise acquired by any Loan Party in
any manner in respect of Pledged Partnership Interests or otherwise, and all
dividends, distributions, cash, instruments and other property, income, profits
and proceeds from time to time received or receivable or otherwise made upon or
distributed in respect of such additional or substitute partnership interests;

 

(iii)                               all right, title and interest of any Loan
Party in each partnership to which any Pledged Partnership Interest relates,
including, without limitation:

 

(A)                               all interests of such Loan Party in the
capital of such partnership and in all profits, losses and assets, whether
tangible or intangible and whether real, personal or mixed, of such partnership,
and all other distributions to which such Loan Party shall at any time be
entitled in respect of such Pledged Partnership Interests;

 

(B)                               all other payments due or to become due to
such Loan Party in respect of Pledged Partnership Interests, whether under any
partnership agreement or otherwise and whether as contractual obligations,
damages, insurance proceeds or otherwise;

 

(C)                               all of such Loan Party’s claims, rights,
powers, privileges, authority, options, security interests, liens and remedies,
if any, under any partnership agreement, or at Law or otherwise in respect of
such Pledged Partnership Interests;

 

(D)                               all present and future claims, if any, of such
Loan Party against any such partnership for moneys loaned or advanced, for
services rendered or otherwise; and

 

Exhibit G-2-4

--------------------------------------------------------------------------------


 

(E)                                all of such Loan Party’s rights under any
partnership agreement or at Law to exercise and enforce every right, power,
remedy, authority, option and privilege of such Loan Party relating to such
Pledged Partnership Interests, including any power to terminate, cancel or
modify any partnership agreement, to execute any instruments and to take any and
all other action on behalf of and in the name of such Loan Party in respect of
such Pledged Partnership Interests and any such partnership, to make
determinations, to exercise any election (including, without limitation,
election of remedies) or option to give or receive any notice, consent,
amendment, waiver or approval, together with full power and authority to demand,
receive, enforce, collect or give receipt for any of the foregoing or for any
assets of any such partnership, to enforce or execute any checks or other
instruments or orders, to file any claims and to take any other action in
connection with any of the foregoing; and

 

(iv)                              to the extent not otherwise included in the
foregoing, all cash and non-cash Proceeds thereof.

 

“Pledged LLC Interests” has the meaning set forth in clause (i) of the
definition of “LLC Interests”.

 

“Pledged Notes” has the meaning set forth in clause (i) of the definition of
“Instruments”.

 

“Pledged Partnership Interests” has the meaning set forth in clause (i) of the
definition of “Partnership Interests”.

 

“Pledged Shares” has the meaning set forth in clause (i) of the definition of
“Stock”.

 

“Receivables” shall have the meaning specified in the Security Agreement.

 

“Representative” has the meaning set forth in Section 6.08.

 

“Requisite Priority Lien” means a valid and perfected first priority security
interest in favor of the Collateral Agent for the benefit of the Finance Parties
and securing the Finance Obligations.

 

“Security Interest” means the security interest granted pursuant to Section 2.01
hereof in favor of the Collateral Agent for the benefit of the Finance Parties
securing the Finance Obligations.

 

“Stock” means:

 

(i)                                     the shares of capital stock and other
Securities described on Schedule I hereto, as such Schedule may be amended,
supplemented or modified by the Loan Parties from time to time and all other
capital stock and securities of any Group Party from time to time issued or
otherwise acquired by any Loan Party (collectively, the “Pledged Shares”), and
all dividends, interest, distributions, cash, instruments and other property,
income, profits and proceeds from time to time received, receivable or otherwise
made upon or distributed in respect of or in exchange for any or all of the
Pledged Shares; and

 

(ii)                                  all additional or substitute shares of
capital stock or other equity interests of any class of any issuer from time to
time issued to or otherwise acquired by any Loan Party in any manner in respect
of Pledged Shares or otherwise, the certificates representing such additional or
substitute shares, and all dividends, interest, distributions, cash, instruments
and other property,

 

Exhibit G-2-5

--------------------------------------------------------------------------------


 

income, profits and proceeds from time to time received, receivable or otherwise
made upon or distributed in respect of or in exchange for any or all of such
additional or substitute shares; and

 

(iii)                               to the extent not otherwise included in the
foregoing, all cash and non-cash Proceeds thereof.

 

“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of New York; provided that if by reason of mandatory provisions of Law,
the perfection, the effect of perfection or non-perfection or the priority of
the Security Interests in any Collateral is governed by the Uniform Commercial
Code as in effect in a jurisdiction other than New York, “UCC” means the Uniform
Commercial Code as in effect in such other jurisdiction for purposes of the
provisions hereof relating to such perfection, effect of perfection or
non-perfection or priority.

 

Section 22.14                     Terms Generally.  The definitions in Sections
1.02 and 1.03 shall apply equally to both the singular and plural forms of the
terms defined, except for terms defined in both the singular and the plural
form.  Whenever the context may require, any pronoun shall include the
corresponding masculine, feminine and neuter forms.  The words “include”,
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation”.  All references herein to Articles, Sections and Schedules shall be
deemed references to Articles and Sections of, and Schedules to, this Agreement
unless the context shall otherwise require.  Unless otherwise expressly provided
herein, the word “day” means a calendar day.

 

ARTICLE XXIII
THE SECURITY INTERESTS

 

Section 23.11                     Grant of Security Interest.  To secure the due
and punctual payment of the Finance Obligations, howsoever created, arising or
evidenced, whether direct or indirect, absolute or contingent, now or hereafter
existing or due or to become due, in accordance with the terms thereof and to
secure the performance of all of the obligations of each Loan Party hereunder
and under the other Finance Documents in respect of the Finance Obligations,
each Loan Party hereby grants to the Collateral Agent for the benefit of the
Finance Parties a security interest in, and each Loan Party hereby pledges and
collaterally assigns to the Collateral Agent for the benefit of the Finance
Parties, all of such Loan Party’s right, title and interest in, to and under the
Collateral.

 

Section 23.12                     Collateral.  (d)  All right, title and
interest of each Loan Party in, to and under the following property, whether now
owned or existing or hereafter created or acquired by a Loan Party, whether
tangible or intangible, and regardless of where located, are herein collectively
referred to as the “Collateral”:

 

(i)                                     Stock;

 

(ii)                                  Instruments (including Intercompany
Notes);

 

(iii)                               LLC Interests;

 

(iv)                              Partnership Interests;

 

(v)                                 Investment Property;

 

(vi)                              Financial Assets;

 

Exhibit G-2-6

--------------------------------------------------------------------------------


 

(vii)                           all General Intangibles; and

 

(viii)                        to the extent not otherwise included, all Proceeds
of all or any of the Collateral described in clauses (i) through (vii) hereof;

 

provided, however, that the Collateral shall not include (i) cash or other
distributions in respect of federal, state and/or local income taxes payable by
any Loan Party or any direct or indirect equity holder of any Loan Party in
respect of the income and profits of any limited liability company, partnership
or other entity which is not a corporation for United States federal income tax
purposes; (ii) shares of voting stock in excess of 65% of the aggregate voting
Equity Interests of (A) a first tier Foreign Subsidiary of any Loan Party or
(B) a Domestic Subsidiary of any Loan Party that has no material assets other
than Equity Interests in one or more Foreign Subsidiaries; (iii) Equity
Interests in any Subsidiary that is a Subsidiary of a Foreign Subsidiary;
(iv) any Equity Interest to the extent the pledge thereof would be prohibited by
applicable Law; (v) margin stock; (vi) Equity Interests in Subsidiaries that are
not Wholly Owned Subsidiaries, only to the extent that (A) the Organization
Documents or other agreements with other holders of Equity Interests of such
Subsidiaries do not permit or restrict the pledge of such Equity Interests, or
(B) the pledge of such Equity Interests (including any exercise of remedies)
would result in a change of control, repurchase obligation or other adverse
consequence to the Borrower or one of its Subsidiaries; and (vii) any property
excluded from the “Collateral” under and as that term is defined in the Security
Agreement or is not otherwise required to be pledge to the Collateral Agent
pursuant to the Credit Agreement or the Security Agreement.

 

(e)                                  Notwithstanding anything herein to the
contrary, the foregoing Section 2.02(a) shall not require the creation or
perfection of pledges of or security interests in particular assets if and for
so long as, in the reasonable judgment of the Borrower and the Collateral Agent,
the cost (including any material adverse tax consequences as reasonably
determined by the Borrower and disclosed to the Collateral Agent in writing) of
creating or perfecting such pledges or security interests in such assets shall
be excessive in view of the benefits to be obtained by the Finance Parties
therefrom.  The Collateral Agent may grant extensions of time for the perfection
of security interests in particular assets (including extensions beyond the
Closing Date for the perfection of security interests in the assets of any Loan
Party on such date) where it reasonably determines, in consultation with the
Borrower, that perfection cannot be accomplished without undue effort or expense
by the time or times at which it would otherwise be required by this Agreement
or the other Loan Documents.

 

Section 23.13                     Continuing Liability Under Collateral. 
Notwithstanding anything herein to the contrary (except as provided herein or in
any other Finance Document), (a) each Loan Party shall remain liable for all
obligations under the Collateral and nothing contained herein is intended or
shall be a delegation of duties to the Collateral Agent or any Finance Party,
(b) each Loan Party shall remain liable under each of the agreements included in
the Collateral, including, without limitation, any agreements relating to
Pledged Partnership Interests or Pledged LLC Interests, to perform all of the
obligations undertaken by it thereunder, to the same extent as if this Agreement
had not been executed, all in accordance with and pursuant to the terms and
provisions thereof (except following any change in owner or control of any Loan
Party resulting from the exercise by the Collateral Agent or any other Finance
Party of their rights hereunder or otherwise released hereunder) and neither the
Collateral Agent nor any Finance Party shall have any obligation or liability
under any of such agreements by reason of or arising out of this Agreement or
any other document related thereto nor shall the Collateral Agent nor any
Finance Party have any obligation to make any inquiry as to the nature or
sufficiency of any payment received by it or have any obligation to take any
action to collect or enforce any rights under any agreement included in the
Collateral, including, without limitation, any agreements relating to Pledged

 

Exhibit G-2-7

--------------------------------------------------------------------------------


 

Partnership Interests or Pledged LLC Interests, and (c) the exercise by the
Collateral Agent of any of its rights hereunder shall not release any Loan Party
from any of its duties or obligations under the contracts and agreements
included in the Collateral.

 

ARTICLE XXIV
REPRESENTATIONS AND WARRANTIES

 

Each Loan Party represents and warrants on the date hereof that:

 

Section 24.11                     Title to Collateral.  Each Loan Party has good
title to, valid leasehold interests in, or license in, all its property material
to its business, free and clear of all Liens, except for Permitted Liens and
minor irregularities or deficiencies in title that, individually or in the
aggregate, would not reasonably be expected to result in a Material Adverse
Effect.  No Collateral having a value individually in excess of $3,000,000 is in
the possession or control of any Person (other than a Loan Party or its
employees) asserting any claim thereto or security interest therein, except that
the Collateral Agent (on behalf of itself and the Finance Parties) or its
designees may have possession and/or control of Collateral as contemplated
hereby and by the other Loan Documents and holders of Permitted Liens or their
respective designees may have possession and/or control of Collateral as
permitted by the other Loan Documents.

 

Section 24.12                     Governmental Authority.  Except as set forth
on Schedule 5.03 of the Credit Agreement or Schedule 4.01 of the Security
Agreement, on and as of the date hereof no registration, recordation or filing
with any Governmental Authority is required in connection with the execution or
delivery of this Agreement or necessary for the validity or enforceability
hereof or for the perfection of the Security Interest.

 

Section 24.13                     Collateral.

 

(d)                                 Schedules I, II, III and IV hereto (as such
schedules may be amended, supplemented or modified from time to time by the Loan
Parties) set forth (i) the name and jurisdiction of organization of, and the
ownership interest (including percentage owned and number of shares, units or
other equity interests) of such Loan Party in the Stock, LLC Interests and
Partnership Interests issued by each of such Loan Party’s direct Subsidiaries
which are required to be included in the Collateral and pledged hereunder,
(ii) all other Stock, LLC Interests and Partnership Interests directly owned by
such Loan Party that are required to be included in the Collateral and pledged
hereunder and (iii) the issuer, date of issuance and amount of all promissory
notes having a face value individually, in excess of $3,000,000, directly owned
or held by such Loan Party that are required to be included in the Collateral
and pledged hereunder.  Except as set forth on Schedules I, II, III and IV, such
Loan Party holds all Pledged Shares, Pledged LLC Interests and Pledged
Partnership Interests directly (i.e., not through a Subsidiary, Securities
Intermediary or any other Person).

 

(e)                                  Except as set forth on Schedules I, III and
IV hereto, with respect to Pledged Shares, Pledged LLC Interests and Pledged
Partnership Interests issued by each of such Loan Party’s direct Subsidiaries
which are required to be included in the Collateral, (i) such Collateral
constitutes 100% (or 65% in the case of the issued and outstanding shares of the
aggregate voting Equity Interests and 100% of the issued and outstanding shares
of the aggregate non-voting Equity Interests of any first tier Foreign
Subsidiary that is not an Immaterial Subsidiary) of the issued and outstanding
shares of capital stock or other equity interests of the respective issuers
thereof, (ii) no issuer of such Collateral has outstanding any security
convertible into or exchangeable for any shares of its capital stock or other
equity interests or any warrant, option, convertible security, instrument or
other interest entitling the holder thereof to acquire any such shares or any
security

 

Exhibit G-2-8

--------------------------------------------------------------------------------


 

convertible into or exchangeable for such shares, (iii) there are no voting
trusts, stockholder agreements, proxies or other agreements in effect with
respect to the voting or transfer of such shares of its capital stock and
(iv) there are no Liens or agreements, arrangements or obligations to create or
give any Lien relating to any such shares of capital stock except for Permitted
Liens.  Except as permitted under the Credit Agreement, no Loan Party is now and
or will become a party to or otherwise bound by any agreement, other than this
Agreement or the Loan Documents, which materially restricts in any adverse
manner the rights of the Collateral Agent or any other present or future holder
of any Collateral with respect thereto.

 

Section 24.14                     No Consents.  Except for filings necessary to
perfect the Security Interest, no material consent, approval, license, notice
to, action by, authorization or validation of, or filing, recording or
registration with, or exemption by any Governmental Authority is required to be
obtained by such Loan Party in connection with the execution, delivery or
performance of this Agreement, or in connection with the rights and remedies of
the Collateral Agent pursuant to this Agreement, except (i) as may be required
in connection with the disposition of the Collateral by Laws affecting the
offering and sale of securities generally, (ii) such consent, approval, license,
authorization, validation, filing, recordation, registration or exemption
obtained on or prior to the Closing Date, or (iii) as described in Schedule 5.03
to the Credit Agreement.

 

ARTICLE XXV
COVENANTS

 

Each Loan Party covenants and agrees that until the Discharge of the Senior
Finance Obligations or, in the case of a Subsidiary Guarantor only, such earlier
time as it is released from its obligations hereunder in accordance with the
provisions of Section 8.11, such Loan Party will comply with the following:

 

Section 25.11                     Delivery of Collateral.  Except as provided in
Section 2.02(b), all Collateral (other than (i) “Excepted Instruments” as
defined in Section 4.03 of the Security Agreement or (ii) any Collateral
maintained in a Deposit Account, Securities Account or Commodity Account, in
each case as defined in Section 4.06 of the Security Agreement) shall be
Delivered to and held by or on behalf of the Collateral Agent pursuant hereto;
provided that after the Closing Date, with respect to Collateral consisting of
Uncertificated Securities of a Group Company not required to be a Subsidiary
Guarantor, such Loan Party shall use commercially reasonable efforts to cause
the issuer of such Uncertificated Securities to take such actions necessary for
such Loan Party to Deliver such Uncertificated Securities (and it is agreed that
no such Delivery shall be required for such Uncertificated Securities having a
value of less than $3,000,000), provided further that so long as no Event of
Default shall have occurred and be continuing and notice is received by the Loan
Party from the Collateral Agent stating otherwise, and except as required by the
Security Agreement or any other Loan Document, each Loan Party may retain any
Collateral (i) consisting of cash, checks, drafts and other Instruments (other
than Pledged Notes and any additional or substitute promissory notes issued to
or otherwise acquired by such Loan Party in respect of Pledged Notes) received
by it in the ordinary course of business or (ii) which it is otherwise entitled
to receive and retain pursuant to Section 5.01 hereof, and the Collateral Agent
shall, promptly upon request of any Loan Party, make appropriate arrangements
for making any Collateral consisting of an Instrument or a Certificated Security
pledged by such Loan Party available to it for purposes of presentation,
collection or renewal (any such arrangement to be effected, to the extent deemed
appropriate by the Collateral Agent, against trust receipt or like document). 
All Collateral Delivered hereunder shall

 

Exhibit G-2-9

--------------------------------------------------------------------------------


 

be accompanied by any required transfer tax stamps.  The Collateral Agent shall
have the right at any time upon the occurrence and during the continuance of an
Event of Default, and upon five (5) days prior written notice to the Borrower,
to cause any or all of the Collateral to be transferred of record into the name
of the Collateral Agent or its nominee.  Each Loan Party will promptly give the
Collateral Agent copies of any material notices or other material communications
received by it with respect to Collateral registered in the name of such Loan
Party, and the Collateral Agent will promptly give the Borrower and each Loan
Party copies of any material notices and material communications received by the
Collateral Agent with respect to Collateral registered in the name of the
Collateral Agent or its nominee or custodian.

 

Section 25.12                     Further Actions.  Such Loan Party will, from
time to time at its expense and in such manner and form as the Collateral Agent
may reasonably request, subject to any applicable limitations set forth herein
or in any other Loan Document, execute, deliver, file and record or authorize
the recording of any financing statement, specific assignment, instrument,
document, agreement or other paper and take any other reasonable action
(including, without limitation, any filings of financing or continuation
statements under the Uniform Commercial Code) that from time to time may be
necessary in order to create, preserve, perfect or maintain the Security
Interest or to enable the Collateral Agent and the Finance Parties to exercise
and enforce any of its rights, powers and remedies created hereunder or under
applicable Law with respect to any of the Collateral.  Such Loan Party will,
from time to time at its expense and in such manner and form as the Collateral
Agent may reasonably request, take reasonable action to ensure the Security
Interest as a Requisite Priority Lien (subject to Permitted Liens having
priority by operation of Law over the Collateral Agent’s Lien or as otherwise
permitted by the Finance Documents) and shall defend such security interests and
such priority against the claims and demands of all Persons (other than holders
of Permitted Liens to the extent applicable) to the extent materially adverse to
such Loan Party’s ownership rights or otherwise inconsistent with this Agreement
or the other Loan Documents.  To the extent permitted by applicable Law, such
Loan Party hereby authorizes the Collateral Agent to execute and file, in the
name of such Loan Party or otherwise and without separate authorization or
authentication of such Loan Party appearing thereon, such UCC financing
statements or continuation statements as the Collateral Agent in its reasonable
discretion may deem necessary or reasonably appropriate to further perfect or
maintain the perfection of the Security Interest.  Such Loan Party agrees that,
except to the extent that any filing office requires otherwise, a carbon,
photographic, photostatic or other reproduction of this Agreement or of a
financing statement is sufficient as a financing statement.  The Loan Parties
shall pay the reasonable and documented out-of-pocket costs of any recording or
filing of any financing or continuation statements concerning the Collateral.

 

Section 25.13                     Disposition of Collateral.  Such Loan Party
will not sell, exchange, assign or otherwise dispose of, or grant any option
with respect to, any Collateral or create or suffer to exist any Lien (other
than the Security Interest and other Permitted Liens) on any Collateral except
as permitted under this Agreement, the Credit Agreement or any other Loan
Document, whereupon, in the case of any such sale, exchange, assignment,
disposition or grant (other than any such sale, exchange, assignment,
disposition or grant to another Loan Party), the Security Interest created
hereby in such Collateral (but not in any Proceeds arising from such sale,
exchange, assignment, disposition or grant) shall automatically terminate and
cease immediately without any further action on the part of the Collateral
Agent.

 

Section 25.14                     Additional Collateral.  (d)  Such Loan Party
will cause each issuer of the Collateral that is a Subsidiary of such Loan Party
not to issue any stock, other securities, limited liability company membership
interests, partnership interests, promissory notes or other instruments in
addition to or in substitution for the Pledged Shares, Pledged LLC Interests,
Pledged Partnership Interests and Pledged Notes issued by such issuer (in each
case, to the extent that any of such items constitute Collateral), except as
permitted under the Credit Agreement or any other Loan Document or except to
such Loan Party or ratably to all then existing holders of Equity Interests of
such issuer and, in the event

 

Exhibit G-2-10

--------------------------------------------------------------------------------


 

that any issuer of Collateral at any time issues any additional or substitute
stock, other securities, limited liability company membership interests,
partnership interests, promissory notes or other instruments to such Loan Party,
such Loan Party will promptly Deliver all such items (in each case, to the
extent that such items constitute Collateral) to the Collateral Agent to hold as
Collateral hereunder to the extent required by Section 4.01 and will within
30 days thereafter deliver to the Collateral Agent such supplements to Schedules
I through IV hereto as are necessary to cause such Schedules to be complete and
accurate at such time.  The delivery of such items of Collateral and the
associated supplements to the applicable Schedules shall be conclusive evidence
of such Loan Parties pledge of such Collateral hereunder.

 

(e)                                  Each Loan Party acknowledges and agrees
that, to the extent any LLC Interest or Partnership Interest acquired by such
Loan Party after the date of this Agreement and constituting Pledged LLC
Interests or Pledged Partnership Interests shall be a “security” within the
meaning of Article 8 of the New York UCC and shall be governed by Article 8 of
the New York UCC, such Loan Party shall, to the extent permitted by applicable
Law, use commercially reasonable efforts to cause the issuer thereof to issue
the corresponding certificates.

 

Section 25.15                     Information Regarding Collateral.  Such Loan
Party will, promptly, upon request, provide to the Collateral Agent all
available information and evidence it may reasonably request concerning the
Collateral to enable the Collateral Agent to enforce the provisions of this
Agreement.

 

Section 25.16                     Certification of LLC Interests and Partnership
Interests.  Each Loan Party acknowledges and agrees that (a) any Pledged LLC
Interests or Pledged Partnership Interests controlled by such Loan Party
required to be pledged hereunder that are not represented by a certificate are
not “securities” within the meaning of Article 8 of the New York UCC and
(b) such Loan Party shall not at any time elect to treat any such interest as a
“security” within the meaning of Article 8 of the New York UCC or cause the
issuer thereof to issue any certificate representing such interest, unless such
Loan Party provides prompt written notification to the Collateral Agent of such
election and promptly (but in no case later than 30 days) pledges any such
certificate to the Collateral Agent pursuant to terms hereof; provided, however,
that this Section 4.06 shall not apply to any Pledged LLC Interest or Pledged
Partnership Interest, which may not be pledged, assigned or otherwise encumbered
pursuant to applicable federal, state or local Laws, rules or regulations or
customary provisions in joint venture agreements.

 

ARTICLE XXVI
DISTRIBUTIONS ON COLLATERAL; VOTING

 

Section 26.11                     Right to Receive Distributions on Collateral;
Voting.

 

(d)                                 Unless and until (x) an Event of Default
shall have occurred and be continuing and (y) two (2) days prior written notice
thereof shall have been given by the Collateral Agent to the relevant Loan Party
(provided, that if an Event of Default specified in Section 8.01(f) of the
Credit Agreement shall occur, no such notice shall be required):

 

(i)                                     Each Loan Party shall be entitled to
exercise any and all voting, management, administration and other consensual
rights pertaining to the Collateral or any part thereof for any purpose not
inconsistent with the terms of this Agreement and the other Loan Documents in
accordance with the exercise of its business discretion; and

 

Exhibit G-2-11

--------------------------------------------------------------------------------


 

(ii)                                  Each Loan Party shall be entitled to
receive and retain any and all dividends, interest, distributions, cash,
instruments and other payments and distributions made on or in respect of the
Collateral.

 

(e)                                  Upon the occurrence and during the
continuance of an Event of Default under Section 8.01(f) of the Credit Agreement
or any other Event of Default in respect of which the Collateral Agent has given
the Loan Parties notice as required by Section 5.01(a) and notice to such Loan
Party hereof:

 

(i)                                     All rights of each Loan Party to receive
the dividends, interest, distributions, cash, instruments and other payments and
distributions which it would otherwise be authorized to receive and retain
pursuant to Section 5.01(a)(ii) shall cease, and all such rights shall thereupon
become vested in the Collateral Agent, which shall thereupon have the sole right
to receive and hold as Collateral such dividends, interest, distributions, cash,
instruments and other payments and distributions; provided that all cash
dividends and other cash distributions in respect of federal, state and/or local
income taxes payable by any Loan Party or any direct or indirect equity holder
of any Loan Party in respect of income and profits of any limited liability
company, partnership or other entity which is not a corporation for United
States federal income tax purposes shall be paid to the respective Loan Party
free and clear of any Liens created hereby regardless of whether an Event of
Default shall have occurred and be continuing.

 

(ii)                                  All dividends, interest, distributions,
cash, instruments and other payments and distributions which are received by any
Loan Party contrary to the provisions of paragraph (i) of this
Section 5.01(b) shall be received in trust for the benefit of the Collateral
Agent, shall be segregated from other property or funds of such Loan Party and
shall be forthwith Delivered, in the same form as so received to the Collateral
Agent or its nominee or custodian to hold as Collateral.

 

(iii)                               All rights of such Loan Party to exercise
the voting, management, administration and other consensual rights which it
would otherwise be entitled to exercise pursuant to Section 5.01(a)(i) shall
cease, all such rights shall thereupon become vested in the Collateral Agent,
who shall thereupon have the sole right to exercise such voting, management,
administration and other consensual rights, and such Loan Party shall take all
actions reasonably necessary to effect such right of the Collateral Agent.

 

(f)                                   The Collateral Agent shall, upon receiving
a written request from any Loan Party accompanied by a certificate signed by an
authorized officer of such Loan Party stating that no Event of Default has
occurred and is continuing, promptly execute and deliver (or cause to be
executed and delivered) to such Loan Party or as specified in such request all
proxies, powers of attorney, consents, ratifications and waivers and other
instruments as such Loan Party may reasonably request for the purpose of
enabling such Loan Party to exercise the voting and other rights which it is
entitled to exercise pursuant to Section 5.01(a)(i) above and to receive the
dividends, interest, distributions, cash, instruments or other payments or
distributions which it is authorized to receive and retain pursuant to
Section 5.01(a)(ii) above in respect of any of the Collateral, if any, which is
registered in the name of the Collateral Agent or its nominee.

 

Exhibit G-2-12

--------------------------------------------------------------------------------


 

ARTICLE XXVII
GENERAL AUTHORITY; REMEDIES

 

Section 27.11                     General Authority.  Until the Discharge of
Senior Finance Obligations or in respect of any Loan Party that ceases to be a
Subsidiary Guarantor, as permitted under the Credit Agreement, until the time
such Loan Party is released from its obligations hereunder in accordance with
the provisions of Section 8.11, each Loan Party hereby irrevocably appoints the
Collateral Agent and any officer or agent thereof as its true and lawful
attorney-in-fact, with full power of substitution, in the name of such Loan
Party, or, in the case of Collateral any of the Collateral Agent, the Finance
Parties or otherwise, for the sole use and benefit of the Collateral Agent and
the Finance Parties, but at such Loan Party’s expense, to the extent permitted
by Law, to exercise from time to time while an Event of Default has occurred and
is continuing all or any of the following powers with respect to all or any of
the Collateral:

 

(i)                                     to take any and all reasonably
appropriate action and to execute any and all documents and instruments which
may be necessary to carry out the terms of this Agreement;

 

(ii)                                  to receive, take, indorse, assign and
deliver any and all checks, notes, drafts, acceptances, documents and other
negotiable and non-negotiable Instruments taken or received by such Loan Party
as, or in connection with, the Collateral;

 

(iii)                               to accelerate any Pledged Note which may be
accelerated in accordance with its terms, and to otherwise demand, sue for,
collect, receive and give acquittance for any and all monies due or to become
due on or by virtue of any Collateral;

 

(iv)                              to commence, settle, compromise, compound,
prosecute, defend or adjust any claim, suit, action or proceeding with respect
to, or in connection with, the Collateral;

 

(v)                                 to sell, transfer, assign or otherwise deal
in or with the Collateral or the Proceeds or avails thereof, as fully and
effectively as if the Collateral Agent were the absolute owner thereof;

 

(vi)                              to extend the time of payment of any or all of
the Collateral and to make any allowance and other adjustments with respect
thereto;

 

(vii)                           subject to the giving of notice to the relevant
Loan Party in accordance with Section 5.01(a) hereof, to vote all or any part of
the Pledged Shares, Pledged LLC Interests, Pledged Partnership Interests and/or
Pledged Notes (whether or not transferred into the name of the Collateral Agent
or its nominee) and give all consents, waivers and ratifications in respect of
the Collateral; and

 

(viii)                        to do, at its option, but at the expense of the
Loan Parties, at any time or from time to time, all acts and things which the
Collateral Agent deems reasonably necessary to protect or preserve the
Collateral and to realize upon the Collateral.

 

Section 27.12                     Authority of Collateral Agent.  Each Loan
Party acknowledges that the rights and responsibilities of the Collateral Agent
under this Agreement with respect to any action taken by it or them or the
exercise or nonexercise by the Collateral Agent of any option, voting right,
request, judgment or other right or remedy provided for herein or resulting or
arising out of this Agreement shall, as among the Collateral Agent and the other
Finance Parties, be governed by the Credit Agreement and by such

 

Exhibit G-2-13

--------------------------------------------------------------------------------


 

other agreements with respect thereto as may exist from time to time among them,
but, as between the Collateral Agent, on the one hand, and the Loan Parties on
the other, the Collateral Agent shall be conclusively presumed to be acting as
agent for the other Finance Parties it represents as collateral agent, with full
and valid authority so to act or refrain from acting, and no Loan Party shall be
under any obligation, or entitlement, to make any inquiry respecting such
authority.

 

Section 27.13                     Remedies upon Event of Default.

 

(d)                                 If any Event of Default has occurred and is
continuing, the Collateral Agent, upon being instructed to do so by the Required
Lenders, may, in addition to all other rights and remedies granted to it in this
Agreement and in any other agreement securing, evidencing or relating to the
Finance Obligations (including, without limitation, the right to give
instructions or a notice of sole control to an issuer subject to an Issuer
Control Agreement, and promptly after cure or waiver of all Events of Default,
the Collateral Agent shall give notice of revocation of any notice of sole
control delivered):  (i) subject to Section 8.04, exercise on behalf of the
Finance Parties all rights and remedies of a secured party under the UCC
(whether or not in effect in the jurisdiction where such rights are exercised)
and, in addition, (ii) without demand of performance or other demand or notice
of any kind (except as herein provided or as may be required by mandatory
provisions of Law) to or upon any Loan Party or any other Person (all of which
demands and/or notices are hereby waived by each Loan Party), (A) apply all
cash, if any, then held by it as Collateral as specified in Section 6.08 and
(B) if there shall be no such cash or other amounts or if such cash and other
amounts shall be insufficient to pay all the Finance Obligations in full or
cannot be so applied for any reason or if the Collateral Agent determines to do
so, collect, receive, appropriate and realize upon the Collateral and/or sell,
assign, give an option or options to purchase or otherwise dispose of and
deliver the Collateral (or contract to do so) or any part thereof at public or
private sale, at any office of the Collateral Agent or elsewhere in such manner
as is commercially reasonable and as the Collateral Agent may deem best, for
cash, on credit or for future delivery, without assumption of any credit risk
and at such price or prices as the Collateral Agent may deem reasonably
satisfactory.

 

(e)                                  If any Event of Default has occurred and is
continuing, the Collateral Agent shall give each Loan Party not less than 10
days’ prior notice of the time and place of any sale or other intended
disposition of any of the Collateral, except any Collateral which threatens to
decline speedily in value or is of a type customarily sold on a recognized
market.  Any such notice shall (i) in the case of a public sale, state the time
and place fixed for such sale, (ii) in the case of a private sale, state the day
after which such sale may be consummated, (iii) contain the information
specified in Section 9-613 of the UCC, (iv) be authenticated and (v) be sent to
the parties required to be notified pursuant to Section 9-611(c) of the UCC;
provided that, if the Collateral Agent fails to comply with this sentence in any
respect, its liability for such failure shall be limited to the liability (if
any) imposed on it as a matter of Law under the UCC.  The Collateral Agent and
each Loan Party agree that such notice constitutes reasonable notification
within the meaning of Section 9-611 of the UCC.  Except as otherwise provided
herein, each Loan Party hereby waives, to the extent permitted by applicable
Law, notice and judicial hearing in connection with the Collateral Agent’s
taking possession or disposition of any of the Collateral.

 

Exhibit G-2-14

--------------------------------------------------------------------------------


 

(f)                                   The Collateral Agent or any Finance Party
may be the purchaser of any or all of the Collateral so sold at any public sale
(or, if the Collateral is of a type customarily sold in a recognized market or
is of a type which is the subject of widely distributed standard price
quotations, at any private sale).  Each Loan Party acknowledges that it is aware
that Section 9-610 of the UCC provides that the Collateral Agent or a Finance
Party may purchase Collateral if it is sold at a public sale.  Each Loan Party
will execute and deliver such documents and take such other action reasonably
necessary in order that any such sale may be made in compliance with Law.  Upon
any such sale, the Collateral Agent shall have the right to deliver, assign and
transfer to the purchaser thereof the Collateral so sold.  Each purchaser at any
such sale shall hold the Collateral so sold to it absolutely and free from any
claim or right of whatsoever kind.  Any such public sale shall be held at such
time or times within ordinary business hours and at such place or places as the
Collateral Agent may fix in the notice of such sale.  At any such sale, the
Collateral may be sold in one lot as an entirety or in separate parcels, as the
Collateral Agent may determine.  The Collateral Agent shall not be obligated to
make any such sale pursuant to any such notice.  The Collateral Agent may,
without notice or publication, adjourn any public or private sale or cause the
same to be adjourned from time to time by announcement at the time and place
fixed for the sale, and such sale may be made at any time or place to which the
same may be so adjourned without further notice.  In the case of any sale of all
or any part of the Collateral on credit or for future delivery, the Collateral
so sold may be retained by the Collateral Agent until the selling price is paid
by the purchaser thereof, but the Collateral Agent shall not incur any liability
in the case of the failure of such purchaser to take up and pay for the
Collateral so sold and, in the case of any such failure, such Collateral may
again be sold upon like notice.

 

(g)                                  Notwithstanding anything to the contrary in
this Agreement, the exercise of remedies under this Agreement by the Collateral
Agent upon the occurrence and during an Event of Default shall be subject to
Sections 8.02(d) and 8.03 of the Credit Agreement.

 

Section 27.14                     Securities Act.  Each Loan Party expressly
agrees that the Collateral Agent is authorized, in connection with any sale of
any Collateral to the extent permitted under applicable Securities Laws, if it
deems it advisable so to do, (i) to restrict the prospective bidders on or
purchasers of any of the Collateral to a limited number of sophisticated
investors who will represent and agree that they are purchasing for their own
account for investment and not with a view to the distribution or sale of any of
such Collateral, (ii) to cause to be placed on certificates for any or all of
the Collateral or on any other securities pledged hereunder a legend to the
effect that such security has not been registered under the Securities Act of
1933 and may not be disposed of in violation of the provision of said Act and
(iii) to impose such other limitations or conditions in connection with any such
sale as the Collateral Agent deems necessary or advisable in order to comply
with said Act or any other Law.  Each Loan Party acknowledges and agrees that
such limitations may result in prices and other terms less favorable to the
seller than if such limitations were not imposed, and, notwithstanding such
limitations, agrees that any such sale shall not be deemed to have been made in
a commercially unreasonable manner solely by virtue of such sale being private,
it being the agreement of the Loan Parties and the Collateral Agent that the
provisions of this Section 6.04 will apply notwithstanding the existence of a
public or private market upon which the quotations or sales prices may exceed
substantially the price at which the Collateral Agent sells the Collateral.  The
Collateral Agent shall not be under any obligation to delay a sale of any
Collateral for a period of time necessary to permit the issuer of any securities
contained therein to register such securities under the Securities Laws, or
under applicable state securities Laws, even if the issuer would agree to do so.

 

Exhibit G-2-15

--------------------------------------------------------------------------------


 

Section 27.15                     Other Rights of the Collateral Agent.  If any
Event of Default has occurred and is continuing, subject to Sections 8.02(d) and
8.03 of the Credit Agreement, the Collateral Agent, instead of exercising the
power of sale conferred upon it pursuant to Section 6.03, may proceed by a suit
or suits at Law or in equity to foreclose the Security Interest and sell the
Collateral, or any portion thereof, under a judgment or decree of a court or
courts of competent jurisdiction, and may in addition institute and maintain
such suits and proceedings as the Collateral Agent may deem appropriate to
protect and enforce the rights vested in it by this Agreement.

 

Section 27.16                     Limitation on Duty of the Collateral Agent in
Respect of Collateral.  Beyond the exercise of reasonable care in the custody
thereof, none of the Collateral Agent or any Finance Party shall have any duty
to exercise any rights or take any steps to preserve the rights of any Loan
Party in the Collateral in its or their possession or control or in the
possession or control of any agent or bailee or any income thereon or as to the
preservation of rights against prior parties or any other rights pertaining
thereto, nor shall the Collateral Agent or any Finance Party be liable to any
Loan Party or any other Person for failure to meet any obligation imposed by
Section 9-207 of the UCC or any successor provision.  Each Loan Party agrees to
the extent it may lawfully do so that the Collateral Agent shall not at any time
be required to, nor shall the Collateral Agent be liable to any Loan Party for
any failure to, account separately to any Loan Party for amounts received or
applied by the Collateral Agent from time to time in respect of the Collateral
pursuant to the terms of this Agreement.  Without limiting the foregoing, the
Collateral Agent shall be deemed to have exercised reasonable care in the
custody and preservation of the Collateral in its possession if the Collateral
is accorded treatment substantially equal to that which the Collateral Agent
accords its own property, and (i) shall not be liable or responsible for any
loss or damage to any of the Collateral, or for any diminution in the value
thereof, by reason of the act or omission of any agent or bailee selected by the
Collateral Agent in good faith absent bad faith, gross negligence or willful
misconduct and (ii) shall not have any duty or responsibility for ascertaining
or taking action with respect to calls, conversions, exchanges, maturities,
tenders or other matters relative to any Collateral, whether or not the
Collateral Agent has or is deemed to have knowledge of such matters.

 

Section 27.17                     Waiver and Estoppel.

 

(d)                                 Each Loan Party agrees, to the extent it may
lawfully do so, that it will not at any time in any manner whatsoever claim or
take the benefit or advantage of, any appraisal, valuation, stay, extension,
moratorium, turnover or redemption Law, or any Law permitting it to direct the
order in which the Collateral shall be sold, now or at any time hereafter in
force which may delay, prevent or otherwise affect the performance or
enforcement of this Agreement, to the extent permitted by applicable Law, and
each Loan Party hereby waives all benefit or advantage of all such Laws to the
extent permitted by Law.  Each Loan Party covenants that it will not hinder,
delay or impede the execution of any power granted to the Collateral Agent, the
Administrative Agent or any other Finance Party in any Finance Document.

 

(e)                                  Upon the occurrence and during the
continuance of an Event of Default, each Loan Party, to the extent it may
lawfully do so, on behalf of itself and all who claim through or under it,
including without limitation any and all subsequent creditors, vendees,
assignees and lienors, waives and releases all rights to demand or to have any
marshalling of the Collateral upon any sale, whether made under any power of
sale granted herein or pursuant to judicial proceedings or under any foreclosure
or any enforcement of this Agreement, and consents and agrees that all of the
Collateral may at any such sale be offered and sold as an entirety.

 

Exhibit G-2-16

--------------------------------------------------------------------------------


 

(f)                                   Upon the occurrence and during the
continuance of an Event of Default, each Loan Party waives, to the extent
permitted by Law, presentment, demand, protest and any notice of any kind
(except the notices expressly required hereunder or in the other Finance
Documents) in connection with this Agreement and any action taken by the
Collateral Agent with respect to the Collateral.

 

Section 27.18                     Application of Proceeds.

 

(d)                                 Priority of Distributions.  Upon the
occurrence and during the continuance of an Event of Default, the proceeds of
any sale by the Collateral Agent of, or other realization upon, all or any part
of the Collateral (including any proceeds received and held pursuant to
Section 5.01) and any cash held hereunder by the Collateral Agent or any nominee
or custodian thereof shall be paid over to the Administrative Agent for
application as provided in the Credit Agreement, subject in all cases to the
priorities set forth in Section 8.04 of the Credit Agreement.  The Collateral
Agent may make distributions hereunder in cash or in kind or, on a ratable
basis, in any combination thereof.

 

(e)                                  Reliance by the Collateral Agent.  For
purposes of applying payments received in accordance with this Section 6.08, the
Collateral Agent shall be entitled to rely upon (i) the Administrative Agent
under the Credit Agreement, and (ii) the authorized representative (the
“Representative”) for the Swap Creditors for a determination (which the
Administrative Agent, each Representative for any Swap Creditor and the Finance
Parties agree (or shall agree) to provide upon request of the Collateral Agent)
of the outstanding Senior Credit Obligations and Swap Obligations owed to the
Finance Parties, and shall have no liability to any Loan Party or any other
Finance Party for actions taken in reliance on such information except in the
case of its gross negligence, bad faith or willful misconduct.  Unless it has
actual knowledge (including by way of written notice from a Swap Creditor) to
the contrary, the Collateral Agent, in acting hereunder, shall be entitled to
assume that no Swap Agreements are in existence.  All distributions made by the
Collateral Agent pursuant to this Section shall be presumptively correct (except
in the event of manifest error, gross negligence, bad faith or willful
misconduct), and the Collateral Agent shall have no duty to inquire as to the
application by the Finance Parties of any amounts distributed to them.

 

(f)                                   Deficiencies.  It is understood that the
Loan Parties shall remain liable to the extent of any deficiency between the
amount of the proceeds of the Collateral and the amount of the Finance
Obligations.

 

ARTICLE XXVIII
THE COLLATERAL AGENT

 

Section 28.11                     Concerning the Collateral Agent.  The
provisions of Article IX of the Credit Agreement shall inure to the benefit of
the Collateral Agent in respect of this Agreement and shall be binding upon all
Loan Parties and all Finance Parties and upon the parties hereto in such
respect.  In furtherance and not in derogation of the rights, privileges and
immunities of the Collateral Agent therein set forth:

 

(i)                                     The Collateral Agent is authorized to
take all such actions as are provided to be taken by it as Collateral Agent
hereunder and all other action reasonably incidental

 

Exhibit G-2-17

--------------------------------------------------------------------------------


 

thereto.  As to any matters not expressly provided for herein (including,
without limitation, the timing and methods of realization upon the Collateral),
the Collateral Agent shall act or refrain from acting in accordance with written
instructions from the Required Lenders or, in the absence of such instructions
or provisions, in accordance with its discretion.

 

(ii)                                  The Collateral Agent shall not be
responsible for the existence, genuineness or value of any of the Collateral or
for the validity, perfection, priority or enforceability of the Security
Interest created hereunder in any of the Collateral, whether impaired by
operation of Law or by reason of any action or omission to act on its part
hereunder unless such action or omission constitutes gross negligence, bad faith
or willful misconduct (as determined in a final, non-appealable judgment by a
court of competent jurisdiction).  The Collateral Agent shall not have a duty to
ascertain or inquire as to the performance or observance of any of the terms of
this Agreement by any Loan Party.

 

Section 28.12                     Appointment of Co-Collateral Agent.  At any
time or times, in order to comply with any legal requirement in any jurisdiction
or otherwise, the Collateral Agent may in consultation with the Borrower and,
unless an Event of Default shall have occurred and be continuing, with the
consent of the Borrower (not to be unreasonably withheld or delayed), appoint
another bank or trust company or one or more other persons, either to act as
co-agent or co-agents, jointly with the Collateral Agent, or to act as separate
agent or agents on behalf of the Finance Parties with such power and authority
as may be necessary for the effectual operation of the provisions hereof and may
be specified in the instrument of appointment (which may, in the discretion of
the Collateral Agent, include provisions for the protection of such co-agent or
separate agent similar to the provisions of Section 7.01).  Notwithstanding any
such appointment, each Loan Party shall, so long as no Event of Default shall
have occurred and be continuing, be entitled to deal solely and directly with
the Collateral Agent rather than any such co-agent in connection with the
Collateral Agent’s rights and obligations under this Agreement.

 

Section 28.13                     Appointment of Sub-Agents.  The Collateral
Agent shall have the right to appoint one or more sub-agents for the purpose of
retaining physical possession of the Pledged Shares, Pledged LLC Interests,
Pledged Partnership Interests and Pledged Notes, which may be held (in the
discretion of the Collateral Agent) in the name of the relevant Loan Party,
indorsed or assigned in blank or in favor of the Collateral Agent or any nominee
or custodian of the Collateral Agent or a sub-agent appointed by the Collateral
Agent.

 

ARTICLE XXIX
MISCELLANEOUS

 

Section 29.11                     Notices.

 

(d)                                 Unless otherwise expressly provided herein,
all notices, and other communications provided for hereunder shall be in writing
(including by facsimile transmission) and shall be delivered by hand or
overnight courier service, mailed by certified or registered mail or sent by
telecopier, to the address, facsimile number or (subject to subsection
(b) below) electronic mail address specified for notices:  (i) in the case of
any Loan Party, the Administrative Agent, the Collateral Agent or any Lender, as
specified in or pursuant to Section 10.02 of the Credit Agreement; (ii) in the
case of any Swap Creditor as set forth in any applicable Swap Agreement; or
(iii) in the case of any party, at such other address as shall be designated by
such party in a notice to the Collateral Agent and each other party hereto. 
Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (except

 

Exhibit G-2-18

--------------------------------------------------------------------------------


 

that, if not given during normal business hours for the recipient, shall be
deemed to have been given at the opening of business on the next Business Day
for the recipient).  Notices delivered through electronic communications to the
extent provided in paragraph (b) below shall be effective as provided in said
paragraph (b).

 

(e)                                  Notices and other communications to the
Agents and the Lenders hereunder may (subject to Section 10.02(d) of the Credit
Agreement)  be delivered or furnished by electronic communication (including
e-mail and Internet or intranet websites) pursuant to procedures approved by the
Administrative Agent.  The Administrative Agent, the Collateral Agent or the
Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications.  Unless the Administrative
Agent otherwise prescribes, (i) notices and other communications sent to an
e-mail address shall be deemed received upon the sender’s receipt of an
acknowledgement from the intended recipient (such as by the “return receipt
requested” function, as available, return e-mail or other written
acknowledgement); provided that if such notice or other communication is not
sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next Business Day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

 

Section 29.12                     No Waivers; Non-Exclusive Remedies.  No
failure by any Lender or by the Collateral Agent to exercise, and no delay by
any such Person in exercising, any right, remedy, power or privilege hereunder
shall operate as a waiver thereof; nor shall any single or partial exercise of
any right, remedy, power or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or
privilege.  The rights, remedies, powers and privileges herein provided are
cumulative and not exclusive of any rights, remedies, powers and privileges
provided by Law.  Without limiting the foregoing, nothing in this Agreement
shall impair the right of any Finance Party to exercise any right of set-off or
counterclaim it may have and to apply the amount subject to such exercise to the
payment of indebtedness of any Loan Party other than its indebtedness under the
Finance Documents.  Each Loan Party agrees, to the fullest extent it may
effectively do so under applicable Law, that any holder, as to which the
identity is disclosed, of a participation in a Finance Obligation, whether or
not acquired pursuant to the terms of any applicable Finance Document, may
exercise rights of set-off or counterclaim or other rights it may have with
respect to such participation as fully as if such holder of a participation were
a direct creditor of the Loan Party in the amount of such participation.  Each
Finance Party agrees to notify the Collateral Agent and the affected Loan Party
promptly after any such set off and application, provided however that failure
to give such notice shall not affect the validity thereof.

 

Section 29.13                     Compensation and Expenses of the Collateral
Agent; Indemnification.

 

(d)                                 Expenses and Indemnification.  The Loan
Parties agree that the Administrative Agent and Collateral Agent are each
entitled to (i) reimbursement of its reasonable and documented out-of-pocket
expenses incurred hereunder and (ii) certain indemnifications, in each case as
provided for and in accordance with Section 10.04 of the Credit Agreement.

 

Exhibit G-2-19

--------------------------------------------------------------------------------


 

(e)                                  Protection of Collateral.  If an Event of
Default occurs and is continuing by reason of any Loan Party’s failure to comply
with the provisions of any Finance Document, such that the value of any
Collateral or the validity, perfection, rank or value of the Security Interest
is thereby materially diminished or potentially diminished or put at material
risk, the Collateral Agent may, but shall not be required to, effect such
compliance on behalf of such Loan Party, and the Loan Parties shall reimburse
the Collateral Agent for the reasonable and documented out-of-pocket costs
thereof within thirty (30) days of demand.  Any and all excise, property, sales
and use taxes imposed by any state, federal or local authority on any of the
Collateral, or in respect of periodic appraisals of the Collateral, or in
respect of the sale or other disposition thereof shall be borne and paid by the
Loan Parties.  If any Loan Party fails to promptly pay any portion thereof when
due within such thirty (30) day period, the Collateral Agent may, at its option,
but shall not be required to, pay the same and charge the Loan Parties’ account
therefor, and the Loan Parties agree to reimburse the Collateral Agent therefor
on demand.  Subject to Section 10.04 of the Credit Agreement, all sums for which
any Loan Party may become liable hereunder shall be additional Finance
Obligations hereunder.

 

(f)                                   Contribution.  If and to the extent that
the obligations of any Loan Party under this Section 8.03 are unenforceable for
any reason, each Loan Party hereby agrees to make the maximum contribution to
the payment and satisfaction of such obligations which is permissible under
applicable Law.

 

Section 29.14                     Enforcement.  The Finance Parties agree that
this Agreement may be enforced only by the action of the Collateral Agent,
acting upon the instructions of the Required Lenders as set forth in the Credit
Agreement and that no other Finance Party shall have any right individually to
seek to enforce this Agreement or to realize upon the security to be granted
hereby, it being understood and agreed that such rights and remedies may be
exercised by the Collateral Agent for the benefit of the Finance Parties upon
the terms of this Agreement and the other Finance Documents.

 

Section 29.15                     Amendments and Waivers.  Any provision of this
Agreement may be amended, changed, discharged, terminated or waived if, but only
if, such amendment or waiver is in writing and is signed by each Loan Party
directly affected by such amendment, change, discharge, termination or waiver
(it being understood that the addition or release of any Loan Party hereunder
shall not constitute an amendment, change, discharge, termination or waiver
affecting any Loan Party other than the Loan Party so added or released) and the
Collateral Agent (with the consent of the Required Lenders to the extent
required by Section 10.01 of the Credit Agreement, or such lesser amount of the
Lenders, if any, as may be specified therein); provided, that the Administrative
Agent and the Borrower may, with the consent of the other, amend, modify or
supplement this Agreement to cure any ambiguity, omission, typographical error,
defect or inconsistency if such amendment, modification or supplement if the
same is not objected to in writing by the Required Lenders within five Business
Days following receipt of notice thereof; provided further, however, that no
such amendment, change, discharge, termination or waiver shall be made to
Section 6.08 or this Section 8.05 without the consent of each Finance Party
adversely affected thereby except to the extent expressly provided in the Credit
Agreement; provided further, that no consent shall be required in connection
with any automatic termination or release in accordance with Section 8.11.

 

Section 29.16                     Successors and Assigns.  This Agreement shall
be binding upon and inure to the benefit of and be enforceable by the respective
successors and assigns of the parties hereto; provided that none of the
Subsidiary Guarantors may assign or transfer any of its interests and
obligations hereunder without prior written consent of the Required Lenders or
all of the Lenders as provided in Section 10.01 of the Credit Agreement (and any
such purported assignment or transfer without such consent shall be

 

Exhibit G-2-20

--------------------------------------------------------------------------------


 

void) except in accordance with the Credit Agreement; provided further that the
rights of each Lender to transfer, assign or grant participations in its rights
and/or obligations hereunder shall be limited as set forth in Section 10.06 of
the Credit Agreement.  Upon the assignment by any Finance Party of all or any
portion of its rights and obligations under the Credit Agreement (including all
or any portion of its Commitments and the Loans owing to it) or any other
Finance Document to any other Person, such other Person shall thereupon become
vested with all the benefits in respect thereof granted to such transferor or
assignor herein or otherwise.

 

Section 29.17                     Governing Law; Submission to Jurisdiction.

 

(d)                                 GOVERNING LAW.  THIS AGREEMENT SHALL BE
CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAW OF THE STATE OF NEW YORK.

 

(e)                                  Submission to Jurisdiction.  EACH OF THE
PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS
PROPERTY, TO THE EXCLUSIVE JURISDICTION OF THE SUPREME COURT OF THE STATE OF NEW
YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED STATES DISTRICT COURT OF THE
SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY
ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT, OR FOR
RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO
IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH
ACTION OR PROCEEDING SHALL BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT
OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT. 
EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR
PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY
SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.  NOTHING IN THIS
AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT THE
ADMINISTRATIVE AGENT MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING
RELATING TO THIS AGREEMENT AGAINST THE BORROWER OR ANY OTHER LOAN PARTY OR ITS
PROPERTIES IN THE COURTS OF ANY JURISDICTION.

 

(f)                                   Waiver and Venue.  EACH OF THE PARTIES
HERETO IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED
BY LAW, ANY OBJECTION WHICH IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF THE
VENUE OF ANY SUIT, ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT BROUGHT IN ANY COURT REFERRED TO IN THIS
SECTION 8.07.  EACH OF THE PARTIES HERETO HEREBY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE
MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.

 

(g)                                  Service of Process.  EACH PARTY HERETO
IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN ANY ACTION OR PROCEEDING ARISING
OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, IN THE MANNER
PROVIDED FOR NOTICES (OTHER THAN TELECOPIER) IN

 

Exhibit G-2-21

--------------------------------------------------------------------------------


 

SECTION 8.01.  NOTHING IN THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT WILL AFFECT
THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY
APPLICABLE LAWS

 

Section 29.18                     Limitation of Law; Severability.

 

(d)                                 All rights, remedies and powers provided in
this Agreement may be exercised only to the extent that the exercise thereof
does not violate any applicable provision of Law, and all the provisions of this
Agreement are intended to be subject to all applicable mandatory provisions of
Law which may be controlling and be limited to the extent necessary so that they
will not render this Agreement invalid, unenforceable in whole or in part, or
not entitled to be recorded, registered or filed under the provisions of any
applicable Law.

 

(e)                                  Any provision of this Agreement held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions hereof; and the invalidity of a particular provision in
a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.

 

Section 29.19                     Counterparts; Effectiveness.  This Agreement
may be executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract.  Delivery of an executed
counterpart of a signature page of this Agreement by telecopier or via email as
an attachment of a .pdf document shall be effective as delivery of a manually
executed counterpart of this Agreement and shall be binding on the Loan Parties,
the Administrative Agent, and the Borrower.  This Agreement shall become
effective with respect to each Loan Party when the Administrative Agent shall
have received counterparts hereof signed by itself and such Loan Party.

 

Section 29.20                     Additional Loan Parties.  It is understood and
agreed that any Subsidiary of the Borrower that is required by any Loan Document
to execute a counterpart of this Agreement after the date hereof shall
automatically become a Loan Party hereunder with the same force and effect as if
originally named as a Loan Party hereunder by executing an accession or joinder
agreement in the form of Exhibit I to the Credit Agreement or other form
reasonably acceptable to such Subsidiary and the Collateral Agent.  Concurrently
with the execution and delivery of such instrument of accession or joinder, such
Subsidiary shall take all such actions and deliver to the Collateral Agent all
such documents and agreements as such Subsidiary would have been required to
deliver to the Collateral Agent on or prior to the date of this Agreement had
such Subsidiary been a party hereto on the date of this Agreement.  Such
additional materials shall include, among other things, supplements to Schedules
I, II, III and IV (which Schedules shall thereupon automatically be amended and
supplemented to include all information contained in such supplements) such
that, after giving effect to the joinder of such Subsidiary, each of Schedules
I, II, III and IV hereto is true, complete and correct in all material respects
with respect to such Subsidiary as of the effective date of such accession or
joinder.  The execution and delivery of any such instrument of accession or
joinder, and the amendment and supplementation of the Schedules hereto as
provided in the immediately preceding sentence, shall not require the consent of
any other Loan Party hereunder.  The rights and obligations of each Loan Party
hereunder shall remain in full force and effect notwithstanding the addition of
any new Loan Party as a party to this Agreement.

 

Exhibit G-2-22

--------------------------------------------------------------------------------


 

Section 29.21                     Termination; Release of Loan Parties.

 

(d)                                 Upon the Discharge of Senior Finance
Obligations, (i) the Security Interest created hereunder in favor of the
Collateral Agent for the benefit of the Finance Parties shall automatically
terminate and be released, (ii) the Collateral Agent authorizes the Loan Parties
and their agents to file Uniform Commercial Code termination statements to
evidence the termination of the Security Interest created hereunder and the
release of the Collateral, (iii) the Collateral Agent will deliver to the Loan
Parties all certificates and other instruments representing pledged Collateral
delivered to the Collateral Agent pursuant to the terms of this Agreement or the
Security Agreement (or prepare and deliver to the Loan Parties lost certificate
affidavits in form and substance reasonably satisfactory to the Loan Parties or
their designees).

 

(e)                                  Any Subsidiary Guarantor shall
automatically be released from its obligations hereunder and the Security
Interest in the Collateral of such Subsidiary Guarantor shall be automatically
released upon the consummation of any transaction permitted by the Credit
Agreement (or consented to pursuant to Section 10.01 of the Credit Agreement) as
a result of which such Subsidiary Guarantor ceases to be a Subsidiary Guarantor
under the Guaranty.

 

(f)                                   Upon any sale, transfer or other
disposition by any Loan Party (other than to another Loan Party) of Collateral
that is permitted under the Credit Agreement, or upon the effectiveness of any
written consent to the release of Security Interest granted hereby in any
Collateral pursuant to Section 10.01 of the Credit Agreement, the Security
Interest of the Collateral Agent in such Collateral and any other security
interests granted hereby in such Collateral (but not in any Proceeds arising
from such sale, transfer or other disposition of Collateral) shall be
automatically released.

 

(g)                                  Upon the termination or release of any
Security Interest created hereunder or release of Collateral, the Collateral
Agent will, promptly upon request by and at the expense of any Loan Party,
execute and deliver to such Loan Party lien releases, discharges of security
interests, and such documents (and if applicable, in recordable form), and
provide any information, as such Loan Party shall reasonably request to evidence
the termination of the Security Interest created hereunder or the release of
such Collateral, as the case may be.  Any such documents shall be without
recourse to or warranty by the Collateral Agent or the Finance Parties.  The
Collateral Agent shall not have any liability whatsoever to any Finance Party as
a result of any release of Collateral by it as permitted by this Section 8.11. 
Upon any release of Collateral pursuant to this Section 8.11, none of the
Finance Parties shall have any continuing right or interest in such Collateral
or the Proceeds of such Collateral.

 

.  This Agreement and the other Loan Documents, and any separate letter
agreements with respect to fees payable to the Administrative Agent, constitute
the entire contract among the parties relating to the subject matter hereof and
thereof and supersede any and all prior agreements and understandings, oral or
written, relating to the subject matter hereof and thereof.

 

.  EACH PARTY HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAWS,
ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR
INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY).  EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF

 

Exhibit G-2-23

--------------------------------------------------------------------------------


 

LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT
AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY,
AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 8.13.

 

.  In the event of conflict between the provisions of the Credit Agreement and
this Agreement, the Credit Agreement shall take precedence.  In the event of
conflict between the provisions of the Security Agreement and this Agreement
with respect to the matters contained herein, this Agreement shall take
precedence, subject to the preceding sentence.

 

[Signature Pages Follow]

 

Exhibit G-2-24

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
written above.

 

LOAN PARTIES:

AMAG PHARMACEUTICALS, INC.,

 

as Borrower

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

LUMARA HEALTH INC.

 

 

 

 

 

By:

 

 

 

Name:

William K. Heiden

 

 

Title:

President and Chief Executive Officer

 

 

 

 

 

LUMARA HEALTH IP LTD.

 

 

 

 

 

By:

 

 

 

Name:

William K. Heiden

 

 

Title:

President and Chief Executive Officer

 

Exhibit G-2-25

--------------------------------------------------------------------------------


 

COLLATERAL AGENT:

JEFFERIES FINANCE LLC,

 

as Collateral Agent

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

Exhibit G-2-26

--------------------------------------------------------------------------------


 

EXHIBIT G - 3

 

Form of Perfection Certificate

 

In connection with the Credit Agreement by and among AMAG PHARMACEUTICALS, INC.,
a Delaware corporation (the “Borrower”), the lenders from time to time party
thereto, JEFFERIES FINANCE LLC, as Administrative Agent (in such capacity, the
“Administrative Agent”) and as Collateral Agent (in such capacity, the
“Collateral Agent”), and the other parties thereto (the “Credit Agreement”)
(capitalized terms used but not defined herein shall have the meanings given to
them in the Credit Agreement, as applicable), the Borrower, on behalf of itself
and each of the undersigned Guarantors (the Borrower and each such Guarantors,
collectively, the “Grantors”, and each, a “Grantor”), hereby certify, as of the
Closing Date after giving effect to the Transactions, as follows:

 

I.                                        CURRENT INFORMATION

 

A.                                    Legal Names, Organizations, Jurisdictions
of Organization and Organizational Identification Numbers.  The full and exact
legal name (as it appears in each respective certificate or articles of
incorporation, limited liability membership agreement, partnership agreement, or
similar organizational documents, in each case as amended to date or, for
natural persons, the name as set forth on their valid driver’s license issued by
their state of residence), the type of organization (or if a particular Grantor
is a natural person, please indicate so), the jurisdiction of organization (or
formation, as applicable), and the organizational identification number (not tax
ID number) of each Grantor is as follows:

 

Name of Grantor

 

Type of Organization (e.g.
corporation, limited liability
company, limited partnership)

 

Jurisdiction of
Organization/
Formation

 

Organizational
Identification
Number

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

B.                                    Chief Executive Offices and Mailing
Addresses.  The chief executive office address (or the principal residence if a
particular Grantor is a natural person) and the preferred mailing address (if
different than chief executive office or residence) of each Grantor is as
follows:

 

Name of Grantor

 

Address of Chief Executive Office
(or for natural persons, residence)

 

Mailing Address (if different
than CEO or residence)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Exhibit G-3-1

--------------------------------------------------------------------------------


 

C.                                    Special Debtors and Former Article 9
Debtors.  Except as specifically identified below none of the Grantors is: 
(i) a transmitting utility (as defined in Section 9-102(a)(80)), (ii) primarily
engaged in farming operations (as defined in Section 9-102(a)(35)), (iii) a
trust, (iv) a foreign air carrier within the meaning of the federal aviation act
of 1958, as amended, (v) a branch or agency of a bank which bank is not
organized under the law of the United States or any state thereof or
(vi) located (within the meaning of Section 9-307) in the Commonwealth of Puerto
Rico.

 

D.                                    Trade Names/Assumed Names.  Set forth
below is each trade name or assumed name currently used by each Grantor or by
which any Grantor is known or is transacting any business:

 

Grantor

 

Trade Name

 

 

 

 

 

 

 

 

 

 

E.                                    Changes in Names, Jurisdiction of
Organization or Corporate Structure.

 

Except as set forth below, none of the Grantors has changed its name,
jurisdiction of organization or its corporate structure in any way (e.g. by
merger, consolidation, change in corporate form, change in jurisdiction of
organization or otherwise) within the past five (5) years:

 

Grantor

 

Date of Change

 

Description of Change

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Exhibit G-3-2

--------------------------------------------------------------------------------


 

F.                                     Prior Addresses.  Except as set forth
below, none of the Grantors has changed its chief executive office, or principal
residence if a particular Grantor is a natural person, within the past five
(5) years:

 

Grantor

 

Prior Address/City/State/Zip Code

 

 

 

 

 

 

 

 

 

 

G.                                   Acquisitions of Equity Interests or
Assets.  Except as set forth below, none of the Grantors has acquired the equity
interests of another entity or substantially all the assets of another entity
within the past five (5) years:

 

Grantor

 

Date of Acquisition

 

Description of Acquisition including full legal
name of seller and seller’s jurisdiction of
organization and seller’s chief executive office

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

H.                                   Corporate Ownership and Organizational
Structure.  Attached as Exhibit A hereto is a true and correct chart showing the
ownership relationship of the Borrower and all of its Affiliates.

 

II.                                   INFORMATION REGARDING CERTAIN COLLATERAL

 

A.                                    Investment Related Property

 

1.                                      Equity Interests.  Set forth below is a
list of all equity interests owned by each Grantor together with the type of
organization which issued such equity interests (e.g. corporation, limited
liability company, partnership or trust):

 

Issuer

 

Grantor

 

Type of
Organization

 

# of
Shares
Owned

 

Total Shares
Outstanding

 

% of
Interest
Pledged

 

Certificate No.
(if
uncertificated,
please indicate
so)

 

Par
Value

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Exhibit G-3-3

--------------------------------------------------------------------------------


 

2.                                      Securities Accounts.  Set forth below is
a list of all securities accounts in which any Grantor customarily maintains
securities or other assets having an aggregate value in excess of $500,000:

 

Grantor

 

Type of Account

 

Name of
Financial Institution

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

3.                                      Deposit Accounts.  Set forth below is a
list of all bank accounts (checking, savings, money market or the like) in which
any Grantor customarily maintains in excess of $500,000:

 

Grantor

 

Type of Account

 

Name of
Financial Institution

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

4.                                      Debt Securities & Instruments.  Set
forth below is a list of all debt securities and instruments owed to any Grantor
(including any intercompany indebtedness):

 

B.                                    Intellectual Property.  Attached as
Exhibit B is a list of all copyrights, patents, and trademarks, all applications
thereof and other intellectual property owned or used, or hereafter adopted,
held or used, by each Grantor:

 

C.                                    Tangible Personal Property in Possession
of Warehousemen, Bailees and Other Third Parties.  Except as set forth below, no
persons (including, without limitation, warehousemen and bailees) other than any
of the Grantors have possession of any material tangible personal property of
any of the Grantors:

 

Exhibit G-3-4

--------------------------------------------------------------------------------


 

D.                                    Real Estate Related Collateral

 

1.                                      Set forth below are all the locations
where any Grantor owns or leases any real property:

 

Grantor

 

Address/City/State/Zip Code

 

County

 

Owned or Leased

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

III.                              AUTHORITY TO FILE FINANCING STATEMENTS

 

Each of the undersigned hereby authorizes the Administrative Agent and the
Collateral Agent to file financing or continuation statements, and amendments
thereto, in all jurisdictions and with all filing offices as the Administrative
Agent and the Collateral Agent, may determine, in their sole discretion, are
necessary or advisable to perfect the security interest granted or to be granted
to the Collateral Agent, under the Security Agreement (the “Security Agreement”)
and Pledge Agreement (the “Pledge Agreement”, and together with the Security
Agreement, collectively, the “Security Agreements”) to be entered into in
connection with the Credit Agreement.  Such financing statements may describe
the collateral in the same manner as described in the Security Agreements or may
contain an indication or description of collateral that describes such property
in any other manner as the Administrative Agent and the Collateral Agent, may
determine, in their sole discretion, is necessary, advisable or prudent to
ensure the perfection of the security interest in the collateral granted to the
Collateral Agent, including, without limitation, describing such property as
“all assets” or “all personal property.”

 

[Signature Page Follows]

 

Exhibit G-3-5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the undersigned has caused this Perfection
Certificate to be executed as of this    day of            , 20   by its officer
thereunto duly authorized.

 

 

 

AMAG PHARMACEUTICALS, INC.

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

LUMARA HEALTH INC.

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

LUMARA HEALTH IP LTD.

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

CBR ACQUISITION HOLDINGS CORP

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

CBR SYSTEMS, INC.

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

Exhibit G-3-6

--------------------------------------------------------------------------------


 

EXHIBIT A

 

Organizational Structure

 

[See attached.]

 

Exhibit G-3-A-1

--------------------------------------------------------------------------------


 

EXHIBIT B

 

Intellectual Property

 

[See attached]

 

Exhibit G-3-B-1

--------------------------------------------------------------------------------


 

EXHIBIT H

 

INTERCOMPANY NOTE

 

Note Number:

 

 

Dated:          , 201        

 

FOR VALUE RECEIVED, AMAG PHARMACEUTICALS, INC. (the “Borrower”), and its
Subsidiaries (collectively, the “Group Members” and each, a “Group Member”)
which is a party to this subordinated intercompany note (this “Promissory Note”)
promise to pay to the order of such other Group Member that makes loans or
advances to such Group Member (each Group Member which borrows money pursuant to
this Promissory Note is referred to herein as a “Payor” and each Group Member
which makes loans and advances pursuant to this Promissory Note is referred to
herein as a “Payee”), on demand, in lawful money as may be agreed upon from time
to time by the relevant Payor and Payee, in immediately available funds and at
the appropriate office of the Payee, the aggregate unpaid principal amount of
all loans and advances heretofore and hereafter made by such Payee to such Payor
and any other indebtedness now or hereafter owing by such Payor to such Payee as
shown in the books and records of such Payee.  The failure to show any such
indebtedness or any error in showing such Indebtedness in such books and records
shall not affect the obligations of any Payor hereunder.  Capitalized terms used
herein but not otherwise defined herein shall have the meanings given such terms
in the Credit Agreement dated as of August 17, 2015 (as it may be amended,
amended and restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among the Borrower, the Lenders from time to time party
thereto, and JEFFERIES FINANCE LLC, as Administrative Agent and Collateral Agent
thereunder (the “Collateral Agent”).

 

The unpaid principal amount hereof from time to time outstanding shall bear
interest at a rate equal to the rate as may be agreed upon from time to time by
the relevant Payor and Payee.  Interest shall be due and payable at such times
as may be agreed upon from time to time by the relevant Payor and Payee.  Upon
demand for payment of any principal amount hereof, accrued but unpaid interest
on such principal amount shall also be due and payable.  Interest shall be paid
in any lawful currency as may be agreed upon by the relevant Payor and Payee and
in immediately available funds.  Interest shall be computed for the actual
number of days elapsed on the basis of a year consisting of 365 days.

 

Each Payor and any endorser of this Promissory Note (to the extent permitted by
applicable law) hereby waives presentment, demand, protest and notice of any
kind.  No failure to exercise, and no delay in exercising, any rights hereunder
on the part of the holder hereof shall operate as a waiver of such rights.

 

This Promissory Note has been pledged by each Payee that is a Loan Party to the
Collateral Agent, for the benefit of the Finance Parties, as security for such
Payee’s obligations, if any, under the Finance Documents to which such Payee is
a party.  Each Payor acknowledges and agrees that after the occurrence of and
during the continuation of an Event of Default, the Collateral Agent and the
other Finance Parties may exercise all the rights of each Payee that is a Loan
Party under this Promissory Note in accordance with the terms and conditions of
the Credit Agreement and the other Finance Documents and will not be subject to
any abatement, reduction, recoupment, defense, setoff or counterclaim available
to such Payor.

 

Each Payee agrees that any and all claims of such Payee against any Payor that
is a Loan Party or any endorser of the obligations of any Payor that is a Loan
Party under this Promissory Note, or against any of their respective properties,
shall be subordinate and subject in right of payment to the Finance Obligations
until the Discharge of Senior Finance Obligations; provided, that each Payor
that is a Loan Party may make payments to the applicable Payee except that if an
Event of Default shall have occurred

 

Exhibit H -1

--------------------------------------------------------------------------------


 

and be continuing payments under this Promissory Note by any Payor that is a
Loan Party to any Payee that is not a Loan Party shall be prohibited following a
written request therefor to the Borrower from the Required Lenders or the
Administrative Agent (provided no such notice need be given and payments shall
be prohibited automatically upon the occurrence and during the continuation of
any Default or Event of Default under Section 8.01(f) of the Credit Agreement);
and provided, further, that all loans and advances made by a Payee pursuant to
this Promissory Note shall be received by the applicable Payor subject to the
provisions of the Finance Documents.  Notwithstanding any right of any Payee to
ask, demand, sue for, take or receive any payment from any Payor, all rights,
Liens and security interests of such Payee, whether now or hereafter arising and
howsoever existing, in any assets of any Payor that is a Loan Party (whether
constituting part of the security or collateral given to any Finance Party to
secure payment of all or any part of the Finance Obligations or otherwise) shall
be and hereby are subordinated to the rights of the Finance Parties in such
assets.  Except as expressly permitted by the Finance Documents, the Payees
shall have no right to possession of any such asset or to foreclose upon, or
exercise any other remedy in respect of, any such asset, whether by judicial
action or otherwise, unless and until the Discharge of Senior Finance
Obligations.

 

After the occurrence of and during the continuation of an Event of Default, if
all or any part of the assets of any Payor, or the proceeds thereof, are subject
to any distribution, division or application to the creditors of any Payor,
whether partial or complete, voluntary or involuntary, and whether by reason of
liquidation, bankruptcy, arrangement, receivership, assignment for the benefit
of creditors or any other action or proceeding, or if (except as expressly
permitted by the Finance Documents) the business of any Payor is dissolved or if
(except as expressly permitted by the Finance Documents) all or substantially
all of the assets of any Payor are sold, then, and in any such event, any
payment or distribution of any kind or character, whether in cash, securities or
other investment property, or otherwise, which shall be payable or deliverable
upon or with respect to any indebtedness of such Payor to any Payee (“Payor
Indebtedness”) shall be paid or delivered directly to the Collateral Agent for
application to any of the Finance Obligations, due or to become due, until the
Discharge of Senior Finance Obligations.  After the occurrence of and during the
continuation of an Event of Default, each Payee that is a Loan Party irrevocably
authorizes, empowers and appoints the Collateral Agent as such Payee’s
attorney-in-fact (which appointment is coupled with an interest and is
irrevocable) to demand, sue for, collect and receive every such payment or
distribution and give acquittance therefor and to make and present for and on
behalf of such Payee such proofs of claim and take such other action, in the
Collateral Agent’s own names or in the name of such Payee or otherwise, as the
Collateral Agent may deem necessary or advisable for the enforcement of this
Promissory Note.  After the occurrence of and during the continuation of an
Event of Default, each Payee that is a Loan Party also agrees to execute,
verify, deliver and file any such proofs of claim in respect of the Payor
Indebtedness reasonably requested by the Collateral Agent.  After the occurrence
of and during the continuation of an Event of Default, the Collateral Agent may
vote such proofs of claim in any such proceeding (and the applicable Payee shall
not be entitled to withdraw such vote), receive and collect any and all
dividends or other payments or disbursements made on Payor Indebtedness in
whatever form the same may be paid or issued and apply the same on account of
any of the Finance Obligations in accordance with the Credit Agreement.  Upon
the occurrence and during the continuation of any Event of Default specified in
Section 8.01(f) of the Credit Agreement and upon the occurrence and during the
continuation of any other Event of Default and upon written request from the
Required Lenders of the Administrative Agent, should any payment, distribution,
security or other investment property or instrument or any proceeds thereof be
received by any Payee that is a Loan Party upon or with respect to Payor
Indebtedness owing to such Payee prior to the Discharge of Senior Finance
Obligations, such Payee that is a Loan Party shall receive and hold the same for
the benefit of the Finance Parties, and shall forthwith deliver the same to the
Collateral Agent, for the benefit of the Finance Parties, in precisely the form
received (except for the endorsement or assignment of such Payee where necessary
or advisable in the Collateral Agent’s judgment), for application to any of the
Finance Obligations in accordance with the Credit Agreement, due or not due,

 

Exhibit H -2

--------------------------------------------------------------------------------


 

and, until so delivered, the same shall be segregated from the other assets of
such Payee for the benefit of the Finance Parties.  Upon the occurrence and
during the continuance of an Event of Default, if such Payee fails to make any
such endorsement or assignment to the Collateral Agent, the Collateral Agent or
any of its officers, employees or representatives are hereby irrevocably
authorized to make the same.  Each Payee that is a Loan Party agrees that until
the Discharge of Senior Finance Obligations, such Payee will not (i) except as
permitted by the Finance Documents, assign or transfer, or agree to assign or
transfer, to any Person (other than in favor of the Collateral Agent for the
benefit of the Finance Parties pursuant to the Pledge Agreement or otherwise)
any claim such Payee has or may have against any Payor, or (ii) upon the
occurrence and during the continuance of an Event of Default, discount or extend
the time for payment of any Payor Indebtedness, or (iii) otherwise amend,
modify, supplement, waive or fail to enforce any provision of this Promissory
Note.

 

The Finance Parties shall be third party beneficiaries hereof and shall be
entitled to enforce the subordination and other provisions hereof.

 

Notwithstanding anything to the contrary contained herein, in any other Finance
Document or in any such promissory note or other instrument, until the Discharge
of Senior Finance Obligations, this Promissory Note shall not be deemed
replaced, superseded or in any way modified by any promissory note or other
instrument entered into on or after the date hereof which purports to create or
evidence any loan or advance by any Group Member to any other Group Member.

 

THIS PROMISSORY NOTE SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE
LAW OF THE STATE OF NEW YORK.

 

From time to time after the date hereof, additional Subsidiaries of the Group
Members may become parties hereto by executing a counterpart signature page to
this Promissory Note (each additional Subsidiary, an “Additional Payor”).  Upon
delivery of such counterpart signature page to the Payees, notice of which is
hereby waived by the other Payors, each Additional Payor shall be a Payor and
shall be as fully a party hereto as if such Additional Payor were an original
signatory hereof.  Each Payor expressly agrees that its obligations arising
hereunder shall not be affected or diminished by the addition or release of any
other Payor hereunder.  This Promissory Note shall be fully effective as to any
Payor that is or becomes a party hereto regardless of whether any other Person
becomes or fails to become or ceases to be a Payor hereunder.

 

This Promissory Note may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same agreement.

 

[Remainder of page intentionally left blank]

 

Exhibit H -3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each Payor has caused this Promissory Note to be executed
and delivered by its proper and duly authorized officer as of the date set forth
above.

 

 

AMAG PHARMACEUTICALS, INC.

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

 

 

AMAG SECURITIES CORPORATION

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

 

 

LUMARA HEALTH INC.

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

 

 

LUMARA HEALTH IP LTD.

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

 

 

[OTHER GROUP MEMBER SIGNATURES]

 

Exhibit H -4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each Additional Payor has caused this Promissory Note to be
executed and delivered by its proper and duly authorized officer as of the date
set forth above.

 

 

CBR SYSTEMS, INC.

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

 

 

CBR ACQUISITION HOLDINGS CORP.

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

Exhibit H -5

--------------------------------------------------------------------------------


 

ENDORSEMENT

 

FOR VALUE RECEIVED, each of the undersigned does hereby sell, assign and
transfer to                          all of its right, title and interest in and
to the Intercompany Note, dated              , 201  (as amended, supplemented or
otherwise modified from time to time, the “Promissory Note”), made by AMAG
PHARMACEUTICALS, INC. and its Subsidiaries or any other Person that is or
becomes a party thereto, and payable to the undersigned.  This endorsement is
intended to be attached to the Promissory Note and, when so attached, shall
constitute an endorsement thereof.

 

The initial undersigned shall be the Group Members (as defined in the Promissory
Note) party to the Finance Documents on the date of the Promissory Note.  From
time to time after the date thereof, additional Subsidiaries of the Group
Members may become parties to the Promissory Note (each, an “Additional Payee”)
and a signatory to this endorsement by executing a counterpart signature page to
the Promissory Note and to this endorsement.  Upon delivery of such counterpart
signature page to the Payors, notice of which is hereby waived by the other
Payees, each Additional Payee shall be a Payee and shall be as fully a Payee
under the Promissory Note and a signatory to this endorsement as if such
Additional Payee were an original Payee under the Promissory Note and an
original signatory hereof.  Each Payee expressly agrees that its obligations
arising under the Promissory Note and hereunder shall not be affected or
diminished by the addition or release of any other Payee under the Promissory
Note or hereunder.  This endorsement shall be fully effective as to any Payee
that is or becomes a signatory hereto regardless of whether any other Person
becomes or fails to become or ceases to be a Payee to the Promissory Note or
hereunder.  This Endorsement may be executed in any number of counterparts and
by different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same agreement.

 

[Signature Pages Follow]

 

Exhibit H -6

--------------------------------------------------------------------------------


 

 

Dated:

 

 

 

 

 

 

AMAG PHARMACEUTICALS, INC., as Payee

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

AMAG SECURITIES CORPORATION, as Payee

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

LUMARA HEALTH INC., as Payee

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

LUMARA HEALTH IP LTD., as Payee

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

[OTHER GROUP MEMBER SIGNATURES]

 

Exhibit H -7

--------------------------------------------------------------------------------


 

Dated:

 

 

 

 

 

CBR SYSTEMS, INC., as Additional Payee

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

CBR ACQUISITION HOLDINGS CORP.,

 

 

as Additional Payee

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

Exhibit H -8

--------------------------------------------------------------------------------


 

EXHIBIT I

 

Form of Accession Agreement

 

ACCESSION AGREEMENT dated as of
                                                    (as amended, restated,
modified or supplemented from time to time, this “Agreement”), among [NEW LOAN
PARTY NAME], [New Loan Party Description] (the “New Loan Party”), and JEFFERIES
FINANCE LLC, as Administrative Agent and as Collateral Agent (together with its
successor or successors in such capacities, the “Administrative Agent” and the
“Collateral Agent”, respectively) for and on behalf of the Lenders referred to
below.

 

AMAG Pharmaceuticals, Inc., a Delaware corporation (the “Borrower”), is party to
that certain Credit Agreement dated as of August 17, 2015 (as amended, restated,
modified, supplemented or refinanced from time to time, the “Credit Agreement”)
among the Borrower, the banks and other lending institutions from time to time
party thereto (each a “Lender” and, collectively, the “Lenders”), and Jefferies
Finance LLC, as Administrative Agent and Collateral Agent.  Capitalized terms
used but not defined herein have the meanings assigned to them in the Credit
Agreement.

 

Certain Swap Creditors may from time to time provide forward rate agreements,
options, swaps, caps, floors and other Swap Agreements to the Loan Parties. 
Each Lender, the Administrative Agent, the Collateral Agent and their respective
successors and assigns are herein referred to individually as a “Credit Party”
and collectively as the “Credit Parties”, and each Credit Party and each Swap
Creditor and their respective successors and assigns are herein referred to
individually as a “Finance Party” and collectively as the “Finance Parties”.

 

To induce the Credit Parties to enter into the Agreement and the other Loan
Documents referred to therein (collectively with the Credit Agreement, the “Loan
Documents”), the Swap Creditors to enter into Swap Agreements permitted under
the Credit Agreement (collectively with the Swap Agreements permitted under the
Credit Agreement and the Loan Documents, the “Finance Documents”), and as a
condition precedent to the obligations of the Credit Parties under the Credit
Agreement, certain Subsidiaries of the Borrower (each, a “Subsidiary Guarantor”
and, collectively, the “Subsidiary Guarantors” and together with the Borrower,
each, a “Loan Party” and, collectively, the “Loan Parties”) have agreed, jointly
and severally, to provide a guaranty of the Finance Obligations under or in
respect of the Finance Documents.

 

As a further condition precedent to the obligations of the Lenders under the
Loan Documents, each Loan Party has agreed to grant a continuing security
interest in favor of the Collateral Agent in and to the Collateral (as defined
in each of the Security Agreement and the Pledge Agreement) to secure the
Finance Obligations.

 

The New Loan Party, was [formed] [acquired] by [Group Company]. [DESCRIBE
FORMATION OR ACQUISITION TRANSACTION, AS APPLICABLE].

 

Section 6.12 of the Credit Agreement requires each Subsidiary (other than
Excluded Subsidiaries) formed or acquired by the Borrower or any of its
Subsidiaries after the Closing Date to become a party to the Guaranty as an
additional “Subsidiary Guarantor”, to become a party to the Security Agreement
as an additional “Loan Party” and to become a party to the Pledge Agreement as
an additional “Loan Party”.  The Guaranty, the Security Agreement and the Pledge
Agreement specify that such additional Subsidiaries may become “Subsidiary
Guarantors” under the Guaranty and

 

Exhibit I-1

--------------------------------------------------------------------------------


 

“Loan Parties” under each of the Security Agreement and the Pledge Agreement by
execution and delivery of a counterpart of each such Loan Documents.

 

The New Loan Party has agreed to execute and deliver this Agreement in order to
evidence its agreement to become a “Subsidiary Guarantor” under the Guaranty and
a “Loan Party” under each of the Security Agreement and the Pledge Agreement. 
Accordingly, the parties hereto agree as follows:

 

Section 1.                                          Guaranty.  In accordance
with Section 6.11 of the Guaranty, the New Loan Party hereby (i) agrees that, by
execution and delivery of a counterpart signature page to the Guaranty in the
form attached hereto as Exhibit A, the New Loan Party shall become a “Subsidiary
Guarantor” under the Guaranty with the same force and effect as if originally
named therein as a Subsidiary Guarantor (as defined in the Guaranty),
(ii) acknowledges receipt of a copy of and agrees to be obligated and bound as a
“Subsidiary Guarantor” by all of the terms and provisions of the Guaranty and
(iii) acknowledges and agrees that, from and after the date hereof, each
reference in the Guaranty to a “Subsidiary Guarantor” or the “Subsidiary
Guarantors” shall be deemed to include the New Loan Party.  The New Loan Party
hereby waives acceptance by the Administrative Agent and the Finance Parties of
the guarantee by the New Loan Party under the Guaranty upon the execution and
delivery by the New Loan Party of the counterpart signature referred to herein.

 

Section 2.                                          Security Agreement.  In
accordance with Section 7.10 of the Security Agreement, the New Loan Party
hereby (i) agrees that, by execution and delivery of a counterpart signature
page to the Security Agreement in the form attached hereto as Exhibit B, the New
Loan Party shall become a “Loan Party” under the Security Agreement with the
same force and effect as if originally named therein as a Loan Party (as defined
in the Security Agreement), (ii) acknowledges receipt of a copy of and agrees to
be obligated and bound as a “Loan Party” by all of the terms and provisions of
the Security Agreement, (iii) represents and warrants that each of Schedules
1.03 and 4.01 to the Security Agreement, as amended, supplemented and modified
as set forth on Schedules 1.01, 1.03 and 4.01 hereto, is complete and accurate
in all material respects with respect to the New Loan Party as of the date
hereof after giving effect to the New Loan Party’s accession to the Security
Agreement as an additional Loan Party thereunder and (iv) acknowledges and
agrees that, from and after the date hereof, each reference in the Security
Agreement to a “Loan Party” or the “Loan Parties” shall be deemed to include the
New Loan Party.

 

Section 3.                                          Pledge Agreement.  In
accordance with Section 8.10 of the Pledge Agreement, the New Loan Party hereby
(i) agrees that, by execution and delivery of a counterpart signature page to
the Pledge Agreement in the form attached hereto as Exhibit C, the New Loan
Party shall become a “Loan Party” under the Pledge Agreement with the same force
and effect as if originally named therein as a Loan Party (as defined in the
Pledge Agreement), (ii) acknowledges receipt of a copy of and agrees to be
obligated and bound as a “Loan Party” by all of the terms and provisions of the
Pledge Agreement, (iii) represents and warrants that each of Schedules
I, II, III, and IV to the Pledge Agreement, as amended, supplemented and
modified as set forth on Schedules I, II, III, and IV hereto, is complete and
correct in all material respects with respect to the New Loan Party as of the
date hereof after giving effect to the New Loan Party’s accession to the Pledge
Agreement as an additional Loan Party thereunder and (iv) acknowledges and
agrees that, from and after the date hereof, each reference in the Pledge
Agreement to a “Loan Party” or the “Loan Parties” shall be deemed to include the
New Loan Party.

 

Section 4.                                          Representations and
Warranties.  The New Loan Party hereby represents and warrants that:

 

(a)                                 This Agreement has been duly authorized,
executed and delivered by the New Loan Party, and each of this Agreement and the
Guaranty, the Security Agreement and the Pledge

 

Exhibit I-2

--------------------------------------------------------------------------------


 

Agreement, as acceded to hereby by the New Loan Party, constitutes a valid and
binding agreement of the New Loan Party, enforceable against the New Loan Party
in accordance with its terms, except (i) as such enforceability may be limited
by applicable bankruptcy, insolvency, reorganization, moratorium or similar laws
affecting the enforcement of creditors’ rights generally and (ii) that rights of
acceleration and the availability of equitable remedies may be limited by
equitable principles of general applicability (regardless of whether enforcement
is sought by proceedings in equity or at law).

 

(b)                                 Each of the representations and warranties
contained in the Credit Agreement, the Guaranty, the Security Agreement, the
Pledge Agreement and each of the other Loan Documents is true and correct in all
material respects as of the date hereof, provided that, to the extent that such
representations and warranties specifically refer to an earlier date, they shall
be true and correct in all respects as of such earlier date, with the same
effect as though such representations and warranties had been made on and as of
the date hereof after giving effect to the accession of the New Loan Party as an
additional “Subsidiary Guarantor” under the Guaranty and an additional “Loan
Party” under each of the Security Agreement and the Pledge Agreement.

 

(c)                                  Attached hereto as Exhibit D is a correct
and complete in all material respects Perfection Certificate relating to the New
Loan Party and its Collateral (as defined in each of the Security Agreement and
the Pledge Agreement).

 

Section 5.                                          Effectiveness.  This
Agreement and the accession of the New Loan Party to the Guaranty, the Security
Agreement and the Pledge Agreement as provided herein shall become effective
with respect to the New Loan Party when (i) the Administrative Agent shall have
received a counterpart of this Agreement duly executed by such New Loan Party
and (ii) the Administrative Agent and/or the Collateral Agent, as applicable,
shall have received duly executed counterpart signature pages to each of the
Guaranty, the Security Agreement and the Pledge Agreement as contemplated
hereby.

 

Section 6.                                          Integration; Confirmation. 
On and after the date hereof, each of the Guaranty, the Security Agreement and
the Pledge Agreement and the respective Schedules thereto shall be amended,
supplemented and modified as expressly set forth herein; all other terms and
provisions of each of the Guaranty, the Security Agreement, the Pledge
Agreement, the other Finance Documents and the respective Schedules thereto
shall remain in full force and effect and unchanged and are hereby confirmed in
all respects.

 

Section 7.                                          Expenses.  The New Loan
Party agrees to pay, as required by Section 10.04(a) of the Credit Agreement,
all reasonable and documented out-of-pocket expenses of the Administrative Agent
and Collateral Agent, including reasonable and documented out-of-pocket fees and
disbursements of counsel for the Administrative Agent and Collateral Agent, in
connection with the preparation, execution and delivery of this Agreement and
any document or agreement contemplated hereby.

 

Section 8.                                          GOVERNING LAW.  THIS
AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAW OF THE
STATE OF NEW YORK.

 

Section 9.                                          Counterparts.  This
Agreement may be executed in counterparts (and by different parties hereto in
different counterparts), each of which shall constitute an original, but all of
which when taken together shall constitute a single contract.  Delivery of an
executed counterpart of a signature page of this Agreement by telecopier or via
email as an attachment of a .pdf document shall be effective as delivery of a
manually executed counterpart of this Agreement.

 

[Signature Pages Follow]

 

Exhibit I-3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

 

[NEW LOAN PARTY NAME]

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

JEFFERIES FINANCE LLC,

 

as Administrative Agent

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

JEFFERIES FINANCE LLC,

 

as Collateral Agent

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

Exhibit I-4

--------------------------------------------------------------------------------


 

EXHIBIT A to the Accession Agreement

 

Counterpart to Guaranty

 

The undersigned hereby executes this counterpart to the Guaranty dated as of
August 17, 2015 among the Subsidiary Guarantors from time to time party thereto
and Jefferies Finance LLC, as Administrative Agent, and, as of the date hereof,
assumes all of the rights and obligations of a “Subsidiary Guarantor”
thereunder.

 

Date:  [·], 20[·]



 

 

[NEW LOAN PARTY NAME]

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

[New Loan Party Notice Address]

 

 

 

Exhibit I-A-1

--------------------------------------------------------------------------------


 

EXHIBIT B to the Accession Agreement

 

Counterpart to Security Agreement

 

The undersigned hereby executes this counterpart to the Security Agreement dated
as of August 17, 2015 among AMAG Pharmaceuticals, Inc., the other Loan Parties
from time to time party thereto and Jefferies Finance LLC, as Collateral Agent,
and, as of the date hereof, assumes all of the rights and obligations of a “Loan
Party” thereunder.

 

Date:  [·], 20[·]

 

 

 

[NEW LOAN PARTY NAME]

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

[New Loan Party Notice Address]

 

 

 

Exhibit I-B-1

--------------------------------------------------------------------------------


 

EXHIBIT C to the Accession Agreement

 

Counterpart to Pledge Agreement

 

The undersigned hereby executes this counterpart to the Pledge Agreement dated
as of August 17, 2015 among AMAG Pharmaceuticals, Inc., the other Loan Parties
from time to time party thereto and Jefferies Finance LLC, as Collateral Agent,
and, as of the date hereof, assumes all of the rights and obligations of a “Loan
Party” thereunder.

 

Date:  [·], 20[·]

 

 

 

[NEW LOAN PARTY NAME]

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

[New Loan Party Notice Address]

 

 

 

Exhibit I-C-1

--------------------------------------------------------------------------------


 

EXHIBIT D to the Accession Agreement

 

Perfection Certificate

 

[To be attached]

 

Exhibit I-D-1

--------------------------------------------------------------------------------


 

EXHIBIT J

 

Form of Solvency Certificate

 

AMAG PHARMACEUTICALS, INC.

 

[        ], 20[   ]

 

Pursuant to Section 4.01(i) of the Credit Agreement, dated as of the date hereof
(as amended, restated, amended and restated, supplemented or otherwise modified
from time to time, the “Credit Agreement”), among AMAG Pharmaceuticals, Inc., a
Delaware corporation (the “Borrower”), as the Borrower, each financial
institution from time to time party hereto (collectively, the “Lenders” and
individually, a “Lender”), and Jefferies Finance LLC, as Administrative Agent
and Collateral Agent, [                  ], the undersigned [chief accounting
officer][other officer with equivalent duties] of the Borrower hereby certifies
as of the date hereof, solely on behalf of the Borrower and not in his or her
individual capacity and without assuming any personal liability whatsoever,
that:

 

I am familiar with the finances, properties, businesses and assets of the
Borrower and its Subsidiaries and the Target and its Subsidiaries.  I have
reviewed the Loan Documents and such other documentation and information and
have made such investigation and inquiries as I have deemed necessary and
prudent therefor.  I have also reviewed the consolidated financial statements of
the Borrower and its Subsidiaries and the Target and its Subsidiaries, including
projected financial statements and forecasts relating to statements of
operations and cash flow statements of the Borrower and its Subsidiaries and the
Target and its Subsidiaries, respectively.

 

On the Closing Date, after giving effect to the Transactions, the Borrower and
its Subsidiaries (on a consolidated basis) (a) have property with fair value
greater than the total amount of their debts and liabilities, contingent (it
being understood that the amount of contingent liabilities at any time shall be
computed as the amount that, in light of all the facts and circumstances
existing at such time, represents the amount that can reasonably be expected to
become an actual or matured liability), subordinated or otherwise, (b) have
assets with present fair salable value not less than the amount that will be
required to pay their liability on their debts as they become absolute and
matured, (c) will be able to pay their debts and liabilities, subordinated,
contingent or otherwise, as they become absolute and matured and (d) are not
engaged in business or a transaction, and are not about to engage in business or
a transaction, for which their property would constitute an un-reasonably small
capital.

 

All capitalized terms used but not defined in this certificate shall have the
meanings set forth in the Credit Agreement.

 

Exhibit J-1

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, I have executed this Solvency Certificate as of the date
first written above.

 

 

AMAG PHARMACEUTICALS, INC.,

 

as the Borrower

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

Exhibit J-2

--------------------------------------------------------------------------------


 

EXHIBIT K-1

 

Form of Acceptance and Prepayment Notice

 

Date:              , 20   

 

To:  [Jefferies Finance LLC], as Auction Agent

 

Ladies and Gentlemen:

 

This Acceptance and Prepayment Notice is delivered to you pursuant to
(a) Section 2.09(a)(ii)(D) of that certain Credit Agreement, dated as of
August 17, 2015 (as amended, restated, amended and restated, refinanced,
extended, supplemented and/or otherwise modified from time to time, the “Credit
Agreement”), among AMAG Pharmaceuticals, Inc., a Delaware corporation, as the
Borrower (the “Borrower”), the Lenders from time to time party thereto, and
Jefferies Finance LLC, as Administrative Agent and Collateral Agent, and
(b) that certain Solicited Discounted Prepayment Notice, dated       , 20  ,
from the Borrower (the “Solicited Discounted Prepayment Notice”).  Capitalized
terms used herein and not otherwise defined herein shall have the meaning
ascribed to such terms in the Credit Agreement.

 

Pursuant to Section 2.09(a)(ii)(D) of the Credit Agreement, the Borrower hereby
irrevocably notifies you that it accepts offers delivered in response to the
Solicited Discounted Prepayment Notice having an Offered Discount equal to or
greater than [[  ]% in respect of the Loans] [[  ]% in respect of the [    ,
20  ](1) tranche[(s)] of the [  ](2) Class of Term Loans] (the “Acceptable
Discount”) in an aggregate amount not to exceed the Solicited Discounted
Prepayment Amount.

 

The Borrower expressly agrees that this Acceptance and Prepayment Notice shall
be irrevocable and is subject to the provisions of Section 2.09(a)(ii)(D) of the
Credit Agreement.

 

The Borrower hereby represents and warrants to the Auction Agent and [the
Lenders][each Lender of the [    , 20  ](3) tranche[s] of the [  ](4) Class of
Term Loans] as follows:

 

1.                                      No Default or Event of Default has
occurred and is continuing.

 

2.                                      [At least ten (10) Business Days have
passed since the consummation of the most recent Discounted Term Loan Prepayment
as a result of a prepayment made by the Borrower on the applicable Discounted
Prepayment Effective Date.][At least three (3) Business Days have passed since
the date the Borrower was notified that no Term Lender was willing to accept any
prepayment of any Loan at the Specified Discount, within the Discount Range or
at any discount to par value, as applicable, or in the case of Borrower
Solicitation of Discounted Prepayment Offers, the date of the Borrower’s
election not to accept any Solicited Discounted Prepayment Offers made by a
Lender.](5)

 

--------------------------------------------------------------------------------

(1)                                 List multiple tranches if applicable.

(2)                                 List applicable Class(es) of Term Loans
(e.g., Initial Term Loans, Incremental Term Loans, or Refinancing Term Loans).

(3)                                 List multiple tranches if applicable.

(4)                                 List applicable Class(es) of Term Loans
(e.g., Initial Term Loans, Incremental Term Loans, or Refinancing Term Loans).

(5)                                 Insert applicable representation.

 

Exhibit K-1-1

--------------------------------------------------------------------------------


 

3.                                      The Borrower does not possess material
non-public information [(or material information of the type that would not be
public if the Borrower were a publicly-reporting company)] with respect to the
Borrower and its Subsidiaries that either (1) has not been disclosed to the
Lenders generally (other than Lenders that have elected not to receive such
information) or (2) if not disclosed to the Lenders, would reasonably be
expected to have a material effect on, or otherwise be material to (A) a
Lender’s decision to participate in any such Discounted Loan Prepayment or
(B) the market price of such Loans.(6)

 

The Borrower acknowledges that the Auction Agent and the relevant Lenders are
relying on the truth and accuracy of the foregoing representations and
warranties in connection with the acceptance of any prepayment made in
connection with a Solicited Discounted Prepayment Offer.

 

The Borrower requests that the Auction Agent promptly notify each Lender party
to the Credit Agreement of this Acceptance and Prepayment Notice.

 

[REMAINDER OF THE PAGE INTENTIONALLY LEFT BLANK]

 

--------------------------------------------------------------------------------

(6)                                 If the Borrower cannot make this
representation, then the following text should be inserted in lieu thereof:

 

“The Borrower cannot represent at this time that it does not possess material
non-public information [(or material information of the type that would not be
public if the Borrower were a publicly-reporting company)] with respect to the
Borrower and its Subsidiaries that either (1) has not been disclosed to the
Lenders generally (other than Lenders that have elected not to receive such
information) or (2) if not disclosed to the Lenders, would reasonably be
expected to have a material effect on, or otherwise be material to (A) a
Lender’s decision to participate in any such assignment or (B) the market price
of such Loans.”

 

Exhibit K-1-2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has executed this Acceptance and Prepayment
Notice as of the date first above written.

 

 

AMAG PHARMACEUTICALS, INC.

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

Exhibit K-1-3

--------------------------------------------------------------------------------


 

EXHIBIT K-2

 

Form of Discount Range Prepayment Notice

 

Date:                , 20   

 

To:  [Jefferies Finance LLC], as Auction Agent

 

Ladies and Gentlemen:

 

This Discount Range Prepayment Notice is delivered to you pursuant to
Section 2.09(a)(ii)(C) of that certain Credit Agreement, dated as of August 17,
2015 (as amended, restated, amended and restated, refinanced, extended,
supplemented and/or otherwise modified from time to time, the “Credit
Agreement”), among  AMAG Pharmaceuticals, Inc., a Delaware corporation, as the
Borrower (the “Borrower”), the Lenders from time to time party thereto, and
Jefferies Finance LLC, as Administrative Agent and Collateral Agent. 
Capitalized terms used herein and not otherwise defined herein shall have the
meaning ascribed to such terms in the Credit Agreement.

 

Pursuant to Section 2.09(a)(ii)(C) of the Credit Agreement, the Borrower hereby
requests that [each Lender] [each Lender of the [    , 20  ](1) tranche[s] of
the [  ](2) Class of Term Loans] submit a Discount Range Prepayment Offer.  Any
Discounted Loan Prepayment made in connection with this solicitation shall be
subject to the following terms:

 

1.                                      This Borrower Solicitation of Discount
Range Prepayment Offers is extended at the sole discretion of the Borrower to
[each Lender] [each Lender of the [    , 20  ](3) tranche[s] of the
[  ](4) Class of Term Loans].

 

2.                                      The maximum aggregate principal amount
of the Discounted Loan Prepayment that will be made in connection with this
solicitation is [$[  ] of Term Loans] [$[  ] of the [    , 20  ](5) tranche[(s)]
of the [  ](6) Class of Term Loans] (the “Discount Range Prepayment Amount”).(7)

 

3.                                      The Borrower is willing to make
Discounted Loan Prepayments at a percentage discount to par value greater than
or equal to [[  ]% but less than or equal to [  ]% in respect of the Term Loans]
[[  ]% but less than or equal to [  ]% in respect of the [    ,
20  ](8) tranche[(s)] of the [  ](9) Class of Term Loans] (the “Discount
Range”). To make an offer in connection with this solicitation, you are
required  deliver to the Auction Agent a Discount Range Prepayment Offer by no
later than 5:00 p.m., New York

 

--------------------------------------------------------------------------------

(1)                                 List multiple tranches if applicable.

(2)                                 List applicable Class(es) of Term Loans
(e.g., Initial Term Loans, Incremental Term Loans, or Refinancing Term Loans).

(3)                                 List multiple tranches if applicable.

(4)                                 List applicable Class(es) of Term Loans
(e.g., Initial Term Loans, Incremental Term Loans, or Refinancing Term Loans).

(5)                                 List multiple tranches if applicable.

(6)                                 List applicable Class(es) of Term Loans
(e.g., Initial Term Loans, Incremental Term Loans, or Refinancing Term Loans).

(7)                                 Minimum of $20,000,000.00 and whole
increments of $5,000,000.00 in excess thereof unless otherwise agreed by the
Administrative Agent.

(8)                                 List multiple tranches if applicable.

(9)                                 List applicable Class(es) of Term Loans
(e.g., Initial Term Loans, Incremental Term Loans, or Refinancing Term Loans).

 

Exhibit K-2-1

--------------------------------------------------------------------------------


 

time, on the date that is the third Business Day following the date of delivery
of this notice pursuant to Section 2.09(a)(ii)(C) of the Credit Agreement.

 

The Borrower hereby represents and warrants to the Auction Agent and [the
Lenders][each Lender of the [    , 20  ](10) tranche[s] of the [  ](11) Class of
Term Loans] as follows:

 

1.                                      No Default or Event of Default has
occurred and is continuing.

 

2.                                      [At least ten (10) Business Days have
passed since the consummation of the most recent Discounted Term Loan Prepayment
as a result of a prepayment made by the Borrower on the applicable Discounted
Prepayment Effective Date.][At least three (3) Business Days have passed since
the date the Borrower was notified that no Term Lender was willing to accept any
prepayment of any Term Loan at the Specified Discount, within the Discount Range
or at any discount to par value, as applicable, or in the case of Borrower
Solicitation of Discounted Prepayment Offers, the date of the Borrower’s
election not to accept any Solicited Discounted Prepayment Offers made by a
Lender.](12)

 

3.                                      The Borrower does not possess material
non-public information [(or material information of the type that would not be
public if the Borrower were a publicly-reporting company)] with respect to the
Borrower and its Subsidiaries that either (1) has not been disclosed to the
Lenders generally (other than Lenders that have elected not to receive such
information) or (2) if not disclosed to the Lenders, would reasonably be
expected to have a material effect on, or otherwise be material to (A) a
Lender’s decision to participate in any such Discounted Loan Prepayment or
(B) the market price of such Term Loans.(13)

 

The Borrower acknowledges that the Auction Agent and the relevant Lenders are
relying on the truth and accuracy of the foregoing representations and
warranties in connection with any Discount Range Prepayment Offer made in
response to this Discount Range Prepayment Notice and the acceptance of any
prepayment made in connection with this Discount Range Prepayment Notice.

 

The Borrower requests that the Auction Agent promptly notify each relevant
Lender party to the Credit Agreement of this Discount Range Prepayment Notice.

 

[REMAINDER OF THE PAGE INTENTIONALLY LEFT BLANK]

 

--------------------------------------------------------------------------------

(10)                          List multiple tranches if applicable.

(11)                          List applicable Class(es) of Term Loans
(e.g., Initial Term Loans, Incremental Term Loans, or Refinancing Term Loans).

(12)                          Insert applicable representation.

(13)                          If the Borrower cannot make this representation,
then the following text should be inserted in lieu thereof:

“The Borrower cannot represent at this time that it does not possess material
non-public information [(or material information of the type that would not be
public if the Borrower were a publicly-reporting company)] with respect to the
Borrower and its Subsidiaries that either (1) has not been disclosed to the
Lenders generally (other than Lenders that have elected not to receive such
information) or (2) if not disclosed to the Lenders, would reasonably be
expected to have a material effect on, or otherwise be material to (A) a
Lender’s decision to participate in any such assignment or (B) the market price
of such Loans.”

 

Exhibit K-2-2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has executed this Discount Range Prepayment
Notice as of the date first above written.

 

 

 

AMAG PHARMACEUTICALS, INC.

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

Enclosure:  Form of Discount Range Prepayment Offer

 

Exhibit K-2-3

--------------------------------------------------------------------------------


 

EXHIBIT K-3

 

Form of Discount Range Prepayment Offer

 

Date:        , 20   

 

To:  [Jefferies Finance LLC], as Auction Agent

 

Ladies and Gentlemen:

 

Reference is made to (a) the Credit Agreement, dated as of August 17, 2015 (as
amended, restated, amended and restated, refinanced, extended, supplemented
and/or otherwise modified from time to time, the “Credit Agreement”), among AMAG
Pharmaceuticals, Inc., a Delaware corporation, as the Borrower (the “Borrower”),
the Lenders from time to time party thereto, and Jefferies Finance LLC, as
Administrative Agent and Collateral Agent, and (b) the Discount Range Prepayment
Notice, dated       , 20  , from the Borrower (the “Discount Range Prepayment
Notice”).  Capitalized terms used herein and not otherwise defined herein shall
have the meaning ascribed to such terms in the Discount Range Prepayment Notice
or, to the extent not defined therein, in the Credit Agreement.

 

The undersigned Lender hereby gives you irrevocable notice, pursuant to
Section 2.09(a)(ii)(C) of the Credit Agreement, that it is hereby offering to
accept a Discounted Loan Prepayment on the following terms:

 

1.                                      This Discount Range Prepayment Offer is
available only for prepayment on [the Term Loans] [the [    ,
20  ](1) tranche[s] of the [  ](2) Class of Term Loans] held by the undersigned.

 

2.                                      The maximum aggregate principal amount
of the Discounted Loan Prepayment that may be made in connection with this offer
shall not exceed (the “Submitted Amount”):

 

[Term Loans - $[  ]]

 

[[     , 20  ](3) tranche[s] of the [  ](4) Class of Term Loans - $[  ]]

 

3.                                      The percentage discount to par value at
which such Discounted Loan Prepayment may be made is [[  ]% in respect of the
Term Loans] [[  ]% in respect of the [    , 20  ](5) tranche[(s)] of the
[  ](6) Class of Term Loans] (the “Submitted Discount”).

 

The undersigned Lender hereby expressly and irrevocably consents and agrees to a
prepayment of its [Term Loans] [[    , 20  ](7) tranche[s] of the
[  ](8) Class of Term Loans] indicated above pursuant to

 

--------------------------------------------------------------------------------

(1)                                 List multiple tranches if applicable.

(2)                                 List applicable Class(es) of Term Loans
(e.g., Initial Term Loans, Incremental Term Loans, or Refinancing Term Loans).

(3)                                 List multiple tranches if applicable.

(4)                                 List applicable Class(es) of Term Loans
(e.g., Initial Term Loans, Incremental Term Loans, or Refinancing Term Loans).

(5)                                 List multiple tranches if applicable.

(6)                                 List applicable Class(es) of Term Loans
(e.g., Initial Term Loans, Incremental Term Loans, or Refinancing Term Loans).

(7)                                 List multiple tranches if applicable.

(8)                                 List applicable Class(es) of Term Loans
(e.g., Initial Term Loans, Incremental Term Loans, or Refinancing Term Loans).

 

Exhibit K-3-1

--------------------------------------------------------------------------------


 

Section 2.09(a)(ii)(C) of the Credit Agreement at a price equal to the
Applicable Discount and in an aggregate outstanding amount not to exceed the
Submitted Amount, as such amount may be reduced in accordance with the Discount
Range Proration, if any, and as otherwise determined in accordance with and
subject to the requirements of the Credit Agreement.

 

[REMAINDER OF THE PAGE INTENTIONALLY LEFT BLANK]

 

Exhibit K-3-2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has executed this Discount Range Prepayment
Offer as of the date first above written.

 

 

[NAME OF LENDER]

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

Exhibit K-3-3

--------------------------------------------------------------------------------


 

EXHIBIT K-4

 

Form of Solicited Discounted Prepayment Notice

 

Date:               , 20   

 

To:  [Jefferies Finance LLC], as Auction Agent

 

Ladies and Gentlemen:

 

This Solicited Discounted Prepayment Notice is delivered to you pursuant to
Section 2.09(a)(ii)(D) of that certain Credit Agreement, dated as of August 17,
2015 (as amended, restated, amended and restated, refinanced, extended,
supplemented and/or otherwise modified from time to time, the “Credit
Agreement”), among AMAG Pharmaceuticals, Inc., a Delaware corporation, as the
Borrower (the “Borrower”), the Lenders from time to time party thereto, and
Jefferies Finance LLC, as Administrative Agent and Collateral Agent. 
Capitalized terms used herein and not otherwise defined herein shall have the
meaning ascribed to such terms in the Credit Agreement.

 

Pursuant to Section 2.09(a)(ii)(D) of the Credit Agreement, the Borrower hereby
requests that [each Lender] [each Lender of the [    , 20  ](1) tranche[s] of
the [  ](2) Class of Term Loans] submit a Solicited Discounted Prepayment
Offer.  Any Discounted Loan Prepayment made in connection with this solicitation
shall be subject to the following terms:

 

1.                                      This Borrower Solicitation of Discounted
Prepayment Offers is extended at the sole discretion of the Borrower to [each
Lender] [each Lender of the [    , 20  ](3) tranche[s] of the [  ](4) Class of
Term Loans].

 

2.                                      The maximum aggregate amount of the
Discounted Loan Prepayment that will be made in connection with this
solicitation is (the “Solicited Discounted Prepayment Amount”):(5)

 

[Term Loans - $[  ]]

 

[[    , 20  ](6) tranche[s] of the [  ](7) Class of Term Loans - $[  ]]

 

To make an offer in connection with this solicitation, you are required to
deliver to the Auction Agent a Solicited Discounted Prepayment Offer by no later
than 5:00 p.m., New York time on the date that is the third Business Day
following delivery of this notice pursuant to Section 2.09(a)(ii)(D) of the
Credit Agreement.

 

--------------------------------------------------------------------------------

(1)                                 List multiple tranches if applicable.

(2)                                 List applicable Class(es) of Term Loans
(e.g., Initial Term Loans, Incremental Term Loans, or Refinancing Term Loans).

(3)                                 List multiple tranches if applicable.

(4)                                 List applicable Class(es) of Term Loans
(e.g., Initial Term Loans, Incremental Term Loans, or Refinancing Term Loans).

(5)                                 Minimum of $20,000,000.00 and whole
increments of $5,000,000.00 in excess thereof unless otherwise agreed by the
Administrative Agent.

(6)                                 List multiple tranches if applicable.

(7)                                 List applicable Class(es) of Term Loans
(e.g., Initial Term Loans, Incremental Term Loans, or Refinancing Term Loans).

 

Exhibit K-4-1

--------------------------------------------------------------------------------


 

The Borrower requests that the Auction Agent promptly notify each Lender party
to the Credit Agreement of this Solicited Discounted Prepayment Notice.

 

[REMAINDER OF THE PAGE INTENTIONALLY LEFT BLANK]

 

Exhibit K-4-2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has executed this Solicited Discounted
Prepayment Notice as of the date first above written.

 

 

AMAG PHARMACEUTICALS, INC.

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

Enclosure:  Form of Solicited Discounted Prepayment Offer

 

Exhibit K-4-3

--------------------------------------------------------------------------------


 

EXHIBIT K-5

 

Form of Solicited Discounted Prepayment Offer

 

Date:                , 20  

 

To:  [Jefferies Finance LLC], as Auction Agent

 

Ladies and Gentlemen:

 

Reference is made to (a) the Credit Agreement, dated as of August 17, 2015 (as
amended, restated, amended and restated, refinanced, extended, supplemented
and/or otherwise modified from time to time, the “Credit Agreement”), among AMAG
Pharmaceuticals, Inc., a Delaware corporation, as the Borrower (the “Borrower”),
the Lenders from time to time party thereto, and Jefferies Finance LLC, as
Administrative Agent and Collateral Agent, and (b) the Solicited Discounted
Prepayment Notice, dated       , 20  , from the Borrower (the “Solicited
Discounted Prepayment Notice”).  Capitalized terms used herein and not otherwise
defined herein shall have the meaning ascribed to such terms in the Solicited
Discounted Prepayment Notice or, to the extent not defined therein, in the
Credit Agreement.

 

To accept the offer set forth herein, you must submit an Acceptance and
Prepayment Notice by or before no later than 5:00 p.m. New York time on the
third Business Day following your receipt of this notice.

 

The undersigned Lender hereby gives you irrevocable notice, pursuant to
Section 2.09(a)(ii)(D) of the Credit Agreement, that it is hereby offering to
accept a Discounted Loan Prepayment on the following terms:

 

1.                                      This Solicited Discounted Prepayment
Offer is available only for prepayment on the [Term Loans][[    ,
20  ](1) tranche[s] of the [  ](2) Class of Term Loans] held by the undersigned.

 

2.                                      The maximum aggregate principal amount
of the Discounted Loan Prepayment that may be made in connection with this offer
shall not exceed (the “Offered Amount”):

 

[Term Loans - $[  ]]

 

[[    , 20  ](3) tranche[s] of the [  ](4) Class of Term Loans - $[  ]]

 

3.                                      The percentage discount to par value at
which such Discounted Loan Prepayment may be made is [[  ]% in respect of the
Term Loans] [[  ]% in respect of the [    , 20  ](5) tranche[(s)] of the
[  ](6) Class of Term Loans] (the “Offered Discount”).

 

The undersigned Lender hereby expressly and irrevocably consents and agrees to a
prepayment of its [Term Loans] [[    , 20  ](7) tranche[s] of the
[  ](8) Class of Term Loans] pursuant to

 

--------------------------------------------------------------------------------

(1)                                 List multiple tranches if applicable.

(2)                                 List applicable Class(es) of Term Loans
(e.g., Initial Term Loans, Incremental Term Loans, or Refinancing Term Loans).

(3)                                 List multiple tranches if applicable.

(4)                                 List applicable Class(es) of Term Loans
(e.g., Initial Term Loans, Incremental Term Loans, or Refinancing Term Loans).

(5)                                 List multiple tranches if applicable.

(6)                                 List applicable Class(es) of Term Loans
(e.g., Initial Term Loans, Incremental Term Loans, or Refinancing Term Loans).

 

Exhibit K-5-1

--------------------------------------------------------------------------------


 

Section 2.09(a)(ii)(D) of the Credit Agreement at a price equal to the
Acceptable Discount and in an aggregate outstanding amount not to exceed such
Lender’s Offered Amount as such amount may be reduced in accordance with the
Solicited Discount Proration, if any, and as otherwise determined in accordance
with and subject to the requirements of the Credit Agreement.

 

[REMAINDER OF THE PAGE INTENTIONALLY LEFT BLANK]

 

--------------------------------------------------------------------------------

(7)                                 List multiple tranches if applicable.

(8)                                 List applicable Class(es) of Term Loans
(e.g., Initial Term Loans, Incremental Term Loans, or Refinancing Term Loans).

 

Exhibit K-5-2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has executed this Solicited Discounted
Prepayment Offer as of the date first above written.

 

 

[NAME OF LENDER]

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

Exhibit K-5-3

--------------------------------------------------------------------------------


 

EXHIBIT K-6

 

Form of Specified Discount Prepayment Notice

 

Date:             , 20   

 

To:  [Jefferies Finance LLC], as Auction Agent

 

Ladies and Gentlemen:

 

This Specified Discount Prepayment Notice is delivered to you pursuant to
Section 2.09(a)(ii)(B) of that certain Credit Agreement, dated as of August 17,
2015 (as amended, restated, amended and restated, refinanced, extended,
supplemented and/or otherwise modified from time to time, the “Credit
Agreement”), among AMAG Pharmaceuticals, Inc., a Delaware corporation, as the
Borrower (the “Borrower”), the Lenders from time to time party thereto, and
Jefferies Finance LLC, as Administrative Agent and Collateral Agent. 
Capitalized terms used herein and not otherwise defined herein shall have the
meaning ascribed to such terms in the Credit Agreement.

 

Pursuant to Section 2.09(a)(ii)(B) of the Credit Agreement, the Borrower hereby
offers to make a Discounted Loan Prepayment [to each Lender] [to each Lender of
the [    , 20  ](1) tranche[s] of the [  ](2) Class of Term Loans] on the
following terms:

 

1.                                      This Borrower Offer of Specified
Discount Prepayment is available only [to each Lender] [to each Lender of the
[    , 20  ](3) tranche[s] of the [  ](4) Class of Term Loans].

 

2.                                      The aggregate principal amount of the
Discounted Loan Prepayment that will be made in connection with this offer shall
not exceed [$[   ] of Term Loans] [$[    ] of the [     , 20  ](5) tranche[(s)]
of the [  ](6) Class of Term Loans] (the “Specified Discount Prepayment
Amount”).(7)

 

3.                                      The percentage discount to par value at
which such Discounted Loan Prepayment will be made is [[  ]% in respect of the
Term Loans] [[  ]% in respect of the [     , 20  ](8) tranche[(s)] of the
[  ](9) Class of Term Loans] (the “Specified Discount”).

 

To accept this offer, you are required to submit to the Auction Agent a
Specified Discount Prepayment Response by no later than 5:00 p.m., New York
time, on the date that is the third Business Day following the date of delivery
of this notice pursuant to Section 2.09(a)(ii)(B) of the Credit Agreement.

 

--------------------------------------------------------------------------------

(1)                                 List multiple tranches if applicable.

(2)                                 List applicable Class(es) of Term Loans
(e.g., Initial Term Loans, Incremental Term Loans, or Refinancing Term Loans).

(3)                                 List multiple tranches if applicable.

(4)                                 List applicable Class(es) of Term Loans
(e.g., Initial Term Loans, Incremental Term Loans, or Refinancing Term Loans).

(5)                                 List multiple tranches if applicable.

(6)                                 List applicable Class(es) of Term Loans
(e.g., Initial Term Loans, Incremental Term Loans, or Refinancing Term Loans).

(7)                                 Minimum of $20,000,000.00 and whole
increments of $5,000,000.00 in excess thereof unless otherwise agreed by the
Administrative Agent.

(8)                                 List multiple tranches if applicable.

(9)                                 List applicable Class(es) of Term Loans
(e.g., Initial Term Loans, Incremental Term Loans, or Refinancing Term Loans).

 

Exhibit K-6-1

--------------------------------------------------------------------------------


 

The Borrower hereby represents and warrants to the Auction Agent and [the
Lenders][each Lender of the [     , 20  ](10) tranche[s] of the [  ](11)
Class of Term Loans] as follows:

 

1.                                      No Default or Event of Default has
occurred and is continuing.

 

2.                                      [At least ten (10) Business Days have
passed since the consummation of the most recent Discounted Term Loan Prepayment
as a result of a prepayment made by the Borrower on the applicable Discounted
Prepayment Effective Date.][At least three (3) Business Days have passed since
the date the Borrower was notified that no Term Lender was willing to accept any
prepayment of any Term Loan at the Specified Discount, within the Discount Range
or at any discount to par value, as applicable, or in the case of Borrower
Solicitation of Discounted Prepayment Offers, the date of the Borrower’s
election not to accept any Solicited Discounted Prepayment Offers made by a
Lender.](12)

 

3.                                      The Borrower does not possess material
non-public information [(or material information of the type that would not be
public if the Borrower were a publicly-reporting company)] with respect to the
Borrower and its Subsidiaries that either (1) has not been disclosed to the
Lenders generally (other than Lenders that have elected not to receive such
information) or (2) if not disclosed to the Lenders, would reasonably be
expected to have a material effect on, or otherwise be material to (A) a
Lender’s decision to participate in any such Discounted Loan Prepayment or
(B) the market price of such Term Loans.(13)

 

The Borrower acknowledges that the Auction Agent and the relevant Lenders are
relying on the truth and accuracy of the foregoing representations and
warranties in connection with their decision whether or not to accept the offer
set forth in this Specified Discount Prepayment Notice and the acceptance of any
prepayment made in connection with this Specified Discount Prepayment Notice.

 

The Borrower requests that the Auction Agent promptly notify each relevant
Lender party to the Credit Agreement of this Specified Discount Prepayment
Notice.

 

[REMAINDER OF THE PAGE INTENTIONALLY LEFT BLANK]

 

--------------------------------------------------------------------------------

(10)                          List multiple tranches if applicable.

(11)                          List applicable Class(es) of Term Loans
(e.g., Initial Term Loans, Incremental Term Loans, or Refinancing Term Loans).

(12)                          Insert applicable representation.

(13)                          If the Borrower cannot make this representation,
then the following text should be inserted in lieu thereof:

 

“The Borrower cannot represent at this time that it does not possess material
non-public information [(or material information of the type that would not be
public if the Borrower were a publicly-reporting company)] with respect to the
Borrower and its Subsidiaries that either (1) has not been disclosed to the
Lenders generally (other than Lenders that have elected not to receive such
information) or (2) if not disclosed to the Lenders, would reasonably be
expected to have a material effect on, or otherwise be material to (A) a
Lender’s decision to participate in any such assignment or (B) the market price
of such Loans.”

 

Exhibit K-6-2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has executed this Specified Discount
Prepayment Notice as of the date first above written.

 

 

AMAG PHARMACEUTICALS, INC.

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

Enclosure:  Form of Specified Discount Prepayment Response

 

Exhibit K-6-3

--------------------------------------------------------------------------------


 

EXHIBIT K-7

 

Form of Specified Discount Prepayment Response

 

Date:        , 20  

 

To:  [Jefferies Finance LLC], as Auction Agent

 

Ladies and Gentlemen:

 

Reference is made to (a) the Credit Agreement, dated as of August 17, 2015 (as
amended, restated, amended and restated, refinanced, extended, supplemented
and/or otherwise modified from time to time, the “Credit Agreement”), among AMAG
Pharmaceuticals, Inc., a Delaware corporation, as the Borrower (the “Borrower”),
the Lenders from time to time party thereto, and Jefferies Finance LLC, as
Administrative Agent and Collateral Agent, and (b) the Specified Discount
Prepayment Notice, dated       , 20  , from the Borrower (the “Specified
Discount Prepayment Notice”).  Capitalized terms used herein and not otherwise
defined herein shall have the meaning ascribed to such terms in the Specified
Discount Prepayment Notice or, to the extent not defined therein, in the Credit
Agreement.

 

The undersigned Lender hereby gives you irrevocable notice, pursuant to
Section 2.09(a)(ii)(B) of the Credit Agreement, that it is willing to accept a
prepayment of the following [Term Loans] [[    , 20  ](1) tranche[s] of the
[  ](2) Class of Term Loans - $[  ]] held by such Lender at the Specified
Discount in an aggregate outstanding amount as follows:

 

[Term Loans - $[   ]]

 

[[    , 20  ](3) tranche[s] of the [  ](4) Class of Term Loans - $[  ]]

 

The undersigned  Lender hereby expressly and irrevocably consents and agrees to
a prepayment of its [Term Loans][[     , 20  ](5) tranche[s] the
[  ](6) Class of Term Loans] pursuant to Section 2.09(a)(ii)(B) of the Credit
Agreement at a price equal to the [applicable] Specified Discount in the
aggregate outstanding amount not to exceed the amount set forth above, as such
amount may be reduced in accordance with the Specified Discount Proration, and
as otherwise determined in accordance with and subject to the requirements of
the Credit Agreement.

 

[REMAINDER OF THE PAGE INTENTIONALLY LEFT BLANK]

 

--------------------------------------------------------------------------------

(1)                                 List multiple tranches if applicable.

(2)                                 List applicable Class(es) of Term Loans
(e.g., Initial Term Loans, Incremental Term Loans, or Refinancing Term Loans).

(3)                                 List multiple tranches if applicable.

(4)                                 List applicable Class(es) of Term Loans
(e.g., Initial Term Loans, Incremental Term Loans, or Refinancing Term Loans).

(5)                                 List multiple tranches if applicable.

(6)                                 List applicable Class(es) of Term Loans
(e.g., Initial Term Loans, Incremental Term Loans, or Refinancing Term Loans).

 

Exhibit K-7-1

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has executed this Specified Discount
Prepayment Response as of the date first above written.

 

 

[NAME OF LENDER]

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

Exhibit K-7-2

--------------------------------------------------------------------------------